          Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 1 of 729


 1   [Submitting Counsel on Signature Page]

 2

 3

 4

 5

 6

 7

 8

 9

10

11                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
12

13
      IN RE: JUUL LABS, INC. MARKETING,       Case No. 19-md-02913-WHO
14
      SALES PRACTICES, AND PRODUCTS
15    LIABILITY LITIGATION

16                                            SECOND AMENDED CONSOLIDATED
                                              CLASS ACTION COMPLAINT
17    THIS DOCUMENT RELATES TO:
      CLASS ACTIONS
18

19

20

21

22

23

24

25

26

27

28

                                                SECOND AMENDED CONSOLIDATED
                                                      CLASS ACTION COMPLAINT
                                                        CASE NO. 19-MD-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 2 of 729


 1                                                   TABLE OF CONTENTS
 2                                                                                                                                        Page
 3   I.      INTRODUCTION ............................................................................................................ 1

 4   II.     PARTIES .......................................................................................................................... 5
 5           A.       Plaintiffs ................................................................................................................. 5
 6           B.       Defendants ............................................................................................................. 5
 7
                      1.          JUUL Labs, Inc. ......................................................................................... 5
 8
                      2.          Altria Defendants ....................................................................................... 6
 9
                      3.          Management Defendants ........................................................................... 8
10
     III.    JURISDICTION AND VENUE ..................................................................................... 10
11
     IV.     FACTUAL ALLEGATIONS ......................................................................................... 11
12
             A.       Each Defendant Was Instrumental in Seeking to Develop and Market the
13                    Blockbuster Sequel to Combustible Cigarettes, the “Most Successful
14                    Consumer Product of All Time.” ......................................................................... 11

15           B.       Defendants’ Strategy Was to Create a Nicotine Product That Would Maximize
                      Profits Through Addiction. .................................................................................. 19
16
                      1.          Defendants Understood that the “Magic” Behind Cigarettes’
17                                Stratospheric Commercial Success Was Nicotine Addiction. ................. 19
18                    2.          Following the Cigarette Industry Playbook, Defendants Sought
19                                to Market a Product that would Create and Sustain Nicotine
                                  Addiction, but Without the Stigma Associated with Cigarettes .............. 22
20
                      3.          Defendants Sought to Position JLI for Acquisition by a Major
21                                Cigarette Company. ................................................................................. 28

22           C.       JLI and Bowen Designed a Nicotine Delivery Device Intended to Create and
                      Sustain Addiction. ................................................................................................ 35
23
                      1.          JLI and Bowen Made Highly Addictive E-Cigarettes Easy for
24
                                  Young People and Non-Smokers to Inhale. ............................................. 36
25
                      2.          JLI’s Initial Experiments Measured Non-Smokers’ “Buzz”
26                                Levels and Perceptions of Throat Harshness. .......................................... 37

27                    3.          JUULs Rapidly Deliver Substantially Higher Doses of Nicotine
                                  than Cigarettes. ........................................................................................ 39
28
                                                                         i
                                                                                   SECOND AMENDED CONSOLIDATED
                                                                                         CLASS ACTION COMPLAINT
                                                                                           CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 3 of 729


 1         4.       JLI and the Management Defendants Knew That JUUL was
                    Unnecessarily Addictive Because It Delivered More Nicotine
 2                  Than Smokers Needed or Wanted. .......................................................... 46
 3         5.       JUUL’s Design Did Not Look Like a Cigarette, Making it
 4                  Attractive to Non-Smokers and Easy for Young People to Use
                    Without Detection. ................................................................................... 48
 5
           6.       JLI Enticed Newcomers to Nicotine with Kid-Friendly Flavors
 6                  Without Ensuring the Flavoring Additives Were Safe for
                    Inhalation. ................................................................................................ 52
 7
                    a.         JIL Develops Flavored JUUL Products That Would Appeal to
 8                             Youth............................................................................................ 52
 9                  b.         Defendants Developed and Promoted the Mint Flavor and Sought
                               to Preserve its Market. ................................................................. 57
10
      D.   Defendants Developed and Implemented a Marketing Scheme to Mislead
11         Consumers into Believing that JUUL Products Contained Less Nicotine Than
           They Actually Do and Were Healthy and Safe. ................................................... 62
12
           1.       The Defendants Knowingly Made False and Misleading
13
                    Statements and Omissions Concerning JUUL’s Nicotine
14                  Content. .................................................................................................... 62

15         2.       JLI, the Management Defendants, and Altria Transmitted,
                    Promoted and Utilized Statements Concerning JUUL’s Nicotine
16                  Content that They Knew Was False and Misleading. .............................. 67
17         3.       Defendants Used Food and Coffee Themes to Give False
                    Impression that JUUL Products Were Safe and Healthy. ........................ 72
18

19         4.       JLI’s “Make the Switch” Campaign Intentionally Misled and
                    Deceived Users to Believe that JUUL Is a Cessation Device. ................. 76
20
           5.       JLI, Altria, and Others in the E-Cigarette Industry Coordinated
21                  with Third-Party Groups to Mislead the Public About the
                    Harms and Benefits of E-Cigarettes. ....................................................... 89
22
                    a.         The American Vaping Association .............................................. 89
23
                    b.         Vaping360 .................................................................................... 91
24
                    c.         Foundation for a Smoke-Free World ........................................... 93
25                  d.         Vapor Technology Association.................................................... 95
26                  e.         Retailer Lobbying ........................................................................ 95

27         6.       Altria Falsely Stated That It Intended to Use Its Expertise in
                    “Underage Prevention” Issues to JLI ....................................................... 96
28
                                                          ii
                                                                    SECOND AMENDED CONSOLIDATED
                                                                          CLASS ACTION COMPLAINT
                                                                            CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 4 of 729


 1    E.   Defendants Targeted the Youth Market ............................................................... 97

 2         1.       JLI Emulated the Marketing of Cigarette Companies. ............................ 98
 3         2.       The Management Defendants Intentionally Marketed JUUL to
                    Young People. ........................................................................................ 100
 4

 5         3.       JLI Advertising Exploited Young People’s Psychological
                    Vulnerabilities. ....................................................................................... 104
 6
           4.       JLI Pushed the Vaporized Campaign Into Youth Targeted
 7                  Channels. ................................................................................................ 109
 8                  a.         JLI Placed Its Vaporized Ads on Youth Oriented Websites and
                               Media. ........................................................................................ 109
 9
                    b.         JLI Used Influencers and Affiliates to Amplify Its Message to a
10                             Teenage Audience. ..................................................................... 111
11                  c.         JLI Used Viral Marketing Techniques Known to Reach Young
                               People. ........................................................................................ 113
12
           5.       JLI Targeted Youth Retail Locations. .................................................... 116
13
           6.       JLI Hosted Parties to Create a Youthful Brand and Gave Away
14                  Free Products to Get New Consumers Hooked. .................................... 118

15         7.       The Management Defendants’ Direction of and Participation in
                    JLI and in the Youth Marketing Schemes.............................................. 122
16
                    a.         The Management Defendants, and in particular Pritzker, Valani,
17                             and Huh, controlled JLI’s Board at relevant times. ................... 122
18                  b.         Pritzker, Huh, and Valani were active, involved board members.124
19                  c.         The Management Defendants, and in particular Bowen, Monsees,
                               Pritzker, Valani, and Huh, oversaw and directed the youth
20                             marketing scheme. ..................................................................... 125
21                  d.         Pritzker, Huh, and Valani Were Able to Direct and Participate in
                               the Youth Marketing Because They Seized Control of the JLI
22                             Board of Directors...................................................................... 132
23         8.       Pritzker, Valani, and Huh continued to exercise control over and
                    direct the affairs of JLI even after a new CEO was appointed. ............. 138
24
           9.       Pritzker and Valani directed and controlled JLI’s negotiations
25                  with Altria .............................................................................................. 140
26         10.      JLI and the Management Defendants Knew Their Efforts Were
                    Wildly Successful in Building a Youth Market and Took
27

28
                                                         iii
                                                                    SECOND AMENDED CONSOLIDATED
                                                                          CLASS ACTION COMPLAINT
                                                                            CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 5 of 729


 1                    Coordinated Action to Ensure That Youth Could Purchase
                      JUUL Products. ...................................................................................... 142
 2
                      a.         JLI’s Strategy Worked. .............................................................. 142
 3
                      b.         JLI Closely Tracked Its Progress in Reaching Young Customers
 4                               through Social Media and Online Marketing............................. 144
 5         11.        JLI Worked with Veratad Technologies To Expand Youth
                      Access to JUUL Products. ..................................................................... 148
 6
           12.        JLI Engaged in a Sham “Youth Prevention” Campaign ........................ 157
 7
           13.        The FDA Warned JUUL and Others That Their Conduct is
 8                    Unlawful ................................................................................................ 160
 9         14.        In Response to Regulatory Scrutiny, Defendants Misled the
10                    Public, Regulators, and Congress that JLI Did Not Target Youth......... 162

11    F.   Altria Knew JLI was Targeting Youth and, Together with the Management
           Defendants, Exercised Control Over JLI to Protect and Expand Youth Sales
12         and Defraud The Public About Their Actions. .................................................. 168
13         1.         Before Altria’s Investment in JLI, Altria Knew JLI Was
                      Targeting Youth. .................................................................................... 168
14

15         2.         Altria Worked with Pritzker and Valani to Secure Control of
                      JLI and to Exploit JLI for Their Mutual Benefit.................................... 170
16
           3.         Altria Participated in and Directed the Fraudulent Acts of JLI
17                    Designed to Protect the Youth Market for JUUL .................................. 181

18                    a.         Altria Participated in and Directed JLI’s Make the Switch
                                 Campaign. .................................................................................. 181
19
                      b.         Altria Participated in and Directed JLI’s Fraudulent Scheme to
20                               Keep Mint on the Market. .......................................................... 182
21         4.         JLI, the Management Defendants and Altria Coordinated to
                      Market JUUL in Highly-Visible Retail Locations ................................. 183
22
                      a.         Altria Installs Its Own Executives into Leadership Positions to
23                               Direct the Affairs of JLI. ............................................................ 186
24                    b.         Altria Furthered the JLI Enterprise by Participating in and
                                 Directing the Marketing and Distribution of JUUL Products. ... 192
25
      G.   JLI, Altria, and Others Have Successfully Caused More Young People to Start
26         Using E-Cigarettes, Creating a Youth E-Cigarette Epidemic and Public Health
           Crisis. ................................................................................................................. 200
27

28
                                                             iv
                                                                       SECOND AMENDED CONSOLIDATED
                                                                             CLASS ACTION COMPLAINT
                                                                               CASE NO. 19-MD-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 6 of 729


 1                    1.         Defendants’ Scheme Caused Consumers to be Misled into
                                 Believing that JUUL was Safe and Healthy. ......................................... 201
 2
                      2.         Use of JUUL by Minors Has Skyrocketed ............................................ 202
 3
             H.       JLI Thrived Due to Extensive Efforts to Delay Meaningful Regulation of its
 4
                      Products.............................................................................................................. 207
 5
                      1.         E-Cigarette Manufacturers Successfully Blocked the Types of
 6                               Regulations that Reduced Cigarette Sales, Creating the Perfect
                                 Opportunity for JLI. ............................................................................... 207
 7
                      2.         JLI, the Management Defendants, and Altria Defendants
 8                               Successfully Shielded the Popular Mint Flavor from Regulation. ........ 210
 9                    3.         In Response to the Public Health Crisis Created by JUUL, the
10                               FDA Belatedly Tried to Slow the Epidemic. ......................................... 220

11                    4.         The Government’s Efforts to Address the JUUL Crisis Were
                                 Too Late and the Damage Has Already Been Done .............................. 221
12
             I.       JUUL Usage Increases the Risk of Cardiovascular, Pulmonary, Neurological,
13                    and Other Bodily Injuries................................................................................... 222
14                    1.         JUUL Products Cause Acute and Chronic Lung (Pulmonary)
15                               Injuries ................................................................................................... 222

16                    2.         JUUL Products Cause Cardiovascular Injuries...................................... 228

17                    3.         JUUL Products Cause and Contribute to Seizure(s) .............................. 230

18                    4.         Animal Studies Demonstrate Carcinogenic Potential of JUUL ............. 231

19   V.       INTERSTATE AND INTRASTATE COMMERCE................................................... 232
20   VI.      CLASS ACTION ALLEGATIONS ............................................................................. 233
21           A.       Nationwide Class ............................................................................................... 233
22
             B.       State Classes and Subclasses ............................................................................. 233
23
             C.       Class Exclusions ................................................................................................ 240
24
             D.       Rule 23 Prerequisites ......................................................................................... 240
25
     VII.     CAUSES OF ACTION ................................................................................................ 242
26
             A.       Violations of California Law Brought on Behalf of the Nationwide Class and
27                    the California Subclass ...................................................................................... 242
28
                                                                       v
                                                                                 SECOND AMENDED CONSOLIDATED
                                                                                       CLASS ACTION COMPLAINT
                                                                                         CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 7 of 729


 1         1.         Violation of the California Unfair Competition Law (Cal. Bus.
                      & Prof. Code § 17200, et seq.) (Sales and Marketing Practices)........... 242
 2
           2.         Violation of the California Consumer Legal Remedies Act (Cal.
 3                    Civ. Code § 1750, et seq.) ...................................................................... 245
 4
           3.         Violation of the California False Advertising Law (Cal. Bus. &
 5                    Prof. Code § 17500, et seq.)................................................................... 248

 6         4.         Common Law Fraud .............................................................................. 249

 7         5.         Breach of the Implied Warranty of Merchantability.............................. 251
 8         6.         Unjust Enrichment ................................................................................. 253
 9    B.   Violations of the Racketeer Influenced and Corrupt Organizations Act
           (“RICO”) ............................................................................................................ 254
10

11         1.         Violation of 18 U.S.C. § 1962(c) ........................................................... 254

12                    a.         JLI is an Enterprise Engaged in, or its Activities Affect, Interstate
                                 or Foreign Commerce ................................................................ 255
13
                      b.         “Conduct or Participate, Directly or Indirectly, in the Conduct of
14                               Such Enterprise’s Affairs” ......................................................... 255
                      c.         “Pattern of Racketeering Activity” ............................................ 271
15
                      d.         Harm to Plaintiffs ....................................................................... 279
16
           2.         Violations of 18 U.S.C. § 1962(d) ......................................................... 281
17
           3.         Violation of the Magnuson-Moss Warranty Act (15 U.S.C.
18                    §§ 2301, et seq.) ..................................................................................... 283

19    C.   Causes of Action Brought on Behalf of the State Classes ................................. 285
20         1.         Alabama ................................................................................................. 285
21                    a.         Violation of the Alabama Deceptive Trade Practices Act (Ala.
22                               Code § 8-19-1, et seq.) ............................................................... 285
                      b.         Common Law Fraud .................................................................. 288
23
                      c.         Breach of the Implied Warranty of Merchantability.................. 291
24
                      d.         Unjust Enrichment ..................................................................... 292
25         2.         Alaska .................................................................................................... 293
26                    a.         Violation of the Alaska Unfair Trade Practices and Consumer
                                 Protection Act (Alaska Stat. § 45.50.471, et seq.) ..................... 293
27
                      b.         Common Law Fraud .................................................................. 297
28
                                                           vi
                                                                      SECOND AMENDED CONSOLIDATED
                                                                            CLASS ACTION COMPLAINT
                                                                              CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 8 of 729


 1               c.         Breach of the Implied Warranty of Merchantability.................. 299

 2               d.         Unjust Enrichment ..................................................................... 300
           3.    Arizona ................................................................................................... 302
 3
                 a.         Violation of the Arizona Consumer Fraud Act (Ariz. Rev. Stat.
 4
                            § 44-1521, et seq.)...................................................................... 302
 5               b.         Common Law Fraud .................................................................. 305
 6               c.         Breach of the Implied Warranty of Merchantability.................. 307

 7               d.         Unjust Enrichment ..................................................................... 308
           4.    Arkansas ................................................................................................. 310
 8
                 a.         Violation of the Arkansas Deceptive Trade Practices Act (Ark.
 9                          Code § 4-88-101, et seq.) ........................................................... 310
10               b.         Common Law Fraud .................................................................. 313
11               c.         Breach of the Implied Warranty of Merchantability.................. 315
                 d.         Unjust Enrichment ..................................................................... 317
12
           5.    Colorado ................................................................................................. 318
13
                 a.         Violation of the Colorado Consumer Protection Act (Colo. Rev.
14                          Stat. § 6-1-101, et seq.) .............................................................. 318
15               b.         Common Law Fraud .................................................................. 321
16               c.         Breach of the Implied Warranty of Merchantability.................. 323
                 d.         Unjust Enrichment ..................................................................... 325
17
           6.    Connecticut ............................................................................................ 326
18
                 a.         Violation of the Connecticut Unfair Trade Practices Act (Conn.
19                          Gen. Stat. § 42-110a, et seq.) ..................................................... 326
20               b.         Common Law Fraud .................................................................. 329

21               c.         Breach of the Implied Warranty of Merchantability.................. 331
                 d.         Unjust Enrichment ..................................................................... 333
22
           7.    Delaware ................................................................................................ 334
23
                 a.         Violation of the Delaware Consumer Fraud Act (Del. Code tit. 6
24                          § 2511, et seq.) ........................................................................... 334
25               b.         Common Law Fraud .................................................................. 336
                 c.         Breach of the Implied Warranty of Merchantability.................. 339
26
                 d.         Unjust Enrichment ..................................................................... 340
27
           8.    District of Columbia .............................................................................. 341
28
                                                      vii
                                                                 SECOND AMENDED CONSOLIDATED
                                                                       CLASS ACTION COMPLAINT
                                                                         CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 9 of 729


 1               a.         Violation of the D.C. Consumer Protection Procedures Act (D.C.
                            Code § 28-3901, et seq.) ............................................................ 341
 2
                 b.         Common Law Fraud .................................................................. 344
 3               c.         Breach of the Implied Warranty of Merchantability.................. 347
 4               d.         Unjust Enrichment ..................................................................... 348
 5         9.    Florida .................................................................................................... 349

 6               a.         Violation of the Florida Deceptive and Unfair Trade Practices Act
                            (Fla. Stat. § 501.201, et seq.) ..................................................... 349
 7
                 b.         Violation of the Florida False Advertising Law (Fla. Stat.
 8                          §§ 817.06 and 817.41, et seq.) ................................................... 352
                 c.         Common Law Fraud .................................................................. 355
 9
                 d.         Breach of the Implied Warranty of Merchantability.................. 357
10
                 e.         Unjust Enrichment ..................................................................... 359
11         10.   Georgia ................................................................................................... 360
12
                 a.         Violation of the Georgia Uniform Deceptive Trade Practices Act
13                          (Ga. Code § 10-1-370, et seq.) ................................................... 360
                 b.         Violation of the Georgia Fair Business Practices Act (Ga. Code
14
                            § 10-1-390, et seq.) .................................................................... 362
15               c.         Common Law Fraud .................................................................. 366
16               d.         Breach of the Implied Warranty of Merchantability.................. 368
                 e.         Unjust Enrichment ..................................................................... 370
17
           11.   Hawaii .................................................................................................... 371
18
                 a.         Violation of the Hawaii Unfair and Deceptive Trade Practices Act
19                          (Haw. Rev. Stat. § 480-1, et seq.) .............................................. 371
20               b.         Violation of the Hawaii Uniform Deceptive Trade Practice Act
                            (Haw. Rev. Stat. § 481A-1, et seq.) ........................................... 374
21
                 c.         Common Law Fraud .................................................................. 376
22
                 d.         Breach of the Implied Warranty of Merchantability.................. 378
23               e.         Unjust Enrichment ..................................................................... 380
24         12.   Idaho ...................................................................................................... 381

25               a.         Violation of the Idaho Consumer Protection Act (Idaho Code
                            § 48-601, et seq.)........................................................................ 381
26
                 b.         Common Law Fraud .................................................................. 385
27               c.         Breach of the Implied Warranty of Merchantability.................. 387
28
                                                      viii
                                                                 SECOND AMENDED CONSOLIDATED
                                                                       CLASS ACTION COMPLAINT
                                                                         CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 10 of 729


 1                d.         Unjust Enrichment ..................................................................... 388

 2          13.   Illinois .................................................................................................... 389

 3                a.         Violation of the Illinois Consumer Fraud and Deceptive Business
                             Practices Act (815 Ill. Comp. Stat. § 505/1, et seq.) .................. 389
 4
                  b.         Common Law Fraud .................................................................. 393
 5                c.         Breach of the Implied Warranty of Merchantability.................. 395
 6                d.         Unjust Enrichment ..................................................................... 396

 7          14.   Indiana.................................................................................................... 398

 8                a.         Violation of Indiana’s Deceptive Consumer Sales Act (Ind. Code
                             §§ 24-5-0.5-1, et seq). ................................................................ 398
 9                b.         Common Law Fraud .................................................................. 401
10                c.         Breach of the Implied Warranty of Merchantability.................. 404
11                d.         Unjust Enrichment ..................................................................... 405
            15.   Iowa........................................................................................................ 406
12

13                a.         Violation of the Iowa Consumer Fraud Act (Iowa Code § 714H.1,
                             et seq.) ........................................................................................ 406
14                b.         Common Law Fraud .................................................................. 409
15                c.         Breach of the Implied Warranty of Merchantability.................. 411
16                d.         Unjust Enrichment ..................................................................... 413
            16.   Kansas .................................................................................................... 414
17
                  a.         Violation of Kansas Consumer Protection Act (Kan. Stat. Ann.
18
                             § 50-623, et seq.) ........................................................................ 414
19                b.         Common Law Fraud .................................................................. 418
20                c.         Breach of the Implied Warranty of Merchantability.................. 420

21                d.         Unjust Enrichment ..................................................................... 421
            17.   Kentucky ................................................................................................ 422
22
                  a.         Violation of Kentucky Consumer Protection Act (Ky. Rev. Stat.
23
                             Ann. § 367.110, et seq.) ............................................................. 422
24                b.         Common Law Fraud .................................................................. 426
25                c.         Breach of the Implied Warranty of Merchantability.................. 428
                  d.         Unjust Enrichment ..................................................................... 429
26
            18.   Louisiana ................................................................................................ 431
27

28
                                                        ix
                                                                   SECOND AMENDED CONSOLIDATED
                                                                         CLASS ACTION COMPLAINT
                                                                           CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 11 of 729


 1                a.         Violation of Louisiana Unfair Trade Practices and Consumer
                             Protection Law (La. Rev. Stat. Ann. § 51:1401, et seq.) ........... 431
 2
                  b.         Common Law Fraud .................................................................. 434
 3                c.         Breach of the Implied Warranty of Merchantability.................. 436
 4                d.         Unjust Enrichment ..................................................................... 437
 5          19.   Maine ..................................................................................................... 438

 6                a.         Violation of Maine Unfair Trade Practices Act (5 M.R.S.A.
                             § 205-A, et seq.) ......................................................................... 439
 7
                  b.         Violation of Maine Uniform Deceptive Trade Practices Act (10
 8                           M.R.S.A. § 1211, et seq.)........................................................... 442
                  c.         Common Law Fraud .................................................................. 444
 9
                  d.         Breach of the Implied Warranty of Merchantability.................. 446
10
                  e.         Unjust Enrichment ..................................................................... 448
11          20.   Maryland ................................................................................................ 449
12
                  a.         Violation of Maryland Consumer Protection Act (Md. Code Ann.
13                           Com. Law § 13-101, et seq.) ...................................................... 449
                  b.         Common Law Fraud .................................................................. 452
14
                  c.         Breach of the Implied Warranty of Merchantability.................. 455
15
                  d.         Unjust Enrichment ..................................................................... 456
16          21.   Massachusetts ........................................................................................ 457
17                a.         Violation of Massachusetts Regulation of Business Practice and
18                           Consumer Protection Act (M.G.L.A. 93A, § 1, et seq.) ............ 457
                  b.         Common Law Fraud .................................................................. 460
19
                  c.         Breach of the Implied Warranty of Merchantability.................. 463
20
                  d.         Unjust Enrichment ..................................................................... 464
21          22.   Michigan ................................................................................................ 465
22                a.         Violation of Michigan Consumer Protection Act (M.C.L.A.
23                           § 445.901, et seq.) ...................................................................... 465
                  b.         Common Law Fraud .................................................................. 468
24
                  c.         Breach of the Implied Warranty of Merchantability.................. 470
25                d.         Unjust Enrichment ..................................................................... 472
26          23.   Minnesota ............................................................................................... 473
27                a.         Violation of Minnesota Prevention of Consumer Fraud Act (Minn.
                             Stat. § 325F.69) .......................................................................... 473
28
                                                 x
                                                            SECOND AMENDED CONSOLIDATED
                                                                            CLASS ACTION COMPLAINT
                                                                               CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 12 of 729


 1                b.         Violation of Minnesota False Statement in Advertising Law
                             (Minn. Stat. § 325F.67) .............................................................. 476
 2
                  c.         Violation of Minnesota Deceptive Trade Practices Act (Minn.
 3                           Stat. § 325D.43, et seq.) ............................................................. 478

 4                d.         Common Law Fraud .................................................................. 480
                  e.         Breach of the Implied Warranty of Merchantability.................. 483
 5
                  f.         Unjust Enrichment ..................................................................... 484
 6
            24.   Mississippi ............................................................................................. 485
 7
                  a.         Violation of Mississippi Consumer Protection Act (Miss. Code
 8                           Ann. § 75-24-1, et seq.) ............................................................. 485
                  b.         Common Law Fraud .................................................................. 488
 9
                  c.         Breach of the Implied Warranty of Merchantability.................. 490
10
                  d.         Unjust Enrichment ..................................................................... 491
11          25.   Missouri ................................................................................................. 492
12
                  a.         Violation of the Missouri Merchandising Practices Act (Mo. Rev.
13                           Stat. § 407.010, et seq.) .............................................................. 493
                  b.         Common Law Fraud .................................................................. 495
14
                  c.         Breach of the Implied Warranty of Merchantability.................. 498
15
                  d.         Unjust Enrichment ..................................................................... 499
16          26.   Montana ................................................................................................. 500
17                a.         Violation of the Montana Unfair Trade Practices and Consumer
18                           Protection Act (Mont. Code Ann. § 30-14-101, et seq.) ............ 500
                  b.         Common Law Fraud .................................................................. 503
19
                  c.         Breach of the Implied Warranty of Merchantability.................. 505
20
                  d.         Unjust Enrichment ..................................................................... 507
21          27.   Nebraska ................................................................................................ 508
22                a.         Violation of the Nebraska Consumer Protection Act (Neb. Rev.
23                           Stat. §§ 59-1601, et seq.) ........................................................... 508
                  b.         Violation of the Nebraska Uniform Deceptive Trade Practices Act
24                           (Neb. Rev. Stat. §§ 87-301, et seq.) ........................................... 511
25                c.         Common Law Fraud .................................................................. 514

26                d.         Breach of the Implied Warranty of Merchantability.................. 516
                  e.         Unjust Enrichment ..................................................................... 517
27
            28.   Nevada ................................................................................................... 519
28
                                                       xi
                                                                 SECOND AMENDED CONSOLIDATED
                                                                       CLASS ACTION COMPLAINT
                                                                         CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 13 of 729


 1                a.        Violation of the Nevada Deceptive Trade Practices Act (Nev.
                            Rev. Stat. §§ 598.0903, et seq.) ................................................. 519
 2
                  b.        Common Law Fraud .................................................................. 522
 3                c.        Breach of the Implied Warranty of Merchantability.................. 524
 4                d.        Unjust Enrichment ..................................................................... 525
 5          29.   New Hampshire ..................................................................................... 526

 6                a.        Violation of the New Hampshire Regulation of Business Practices
                            for Consumer Protection (N.H. Rev. Stat. §§ 358-A:1, et seq.) 527
 7
                  b.        Common Law Fraud .................................................................. 530
 8                c.        Breach of the Implied Warranty of Merchantability.................. 532
 9                d.        Unjust Enrichment ..................................................................... 534

10          30.   New Jersey ............................................................................................. 535

11                a.        Common Law Fraud .................................................................. 535
                  b.        Breach of the Implied Warranty of Merchantability.................. 537
12
                  c.        Unjust Enrichment ..................................................................... 538
13
            31.   New Mexico ........................................................................................... 540
14
                  a.        Violation of the New Mexico Unfair Trade Practices Act (N.M.
15                          Stat. § 57-12-1) .......................................................................... 540
16                b.        Common Law Fraud .................................................................. 543
                  c.        Breach of the Implied Warranty of Merchantability.................. 545
17
                  d.        Unjust Enrichment ..................................................................... 547
18
            32.   New York ............................................................................................... 548
19
                  a.        Violation of New York General Business Law § 349 ............... 548
20                b.        Violation of New York General Business Law § 350 ............... 550
21                c.        Common Law Fraud .................................................................. 553
22                d.        Breach of the Implied Warranty of Merchantability.................. 555
                  e.        Unjust Enrichment ..................................................................... 556
23
            33.   North Carolina ....................................................................................... 558
24
                  a.        Violation of the North Carolina Unfair & Deceptive Trade
25                          Practices Act (N.C. Gen. Stat. §§ 75-1.1, et seq.)...................... 558
26                b.        Common Law Fraud .................................................................. 561

27                c.        Breach of the Implied Warranty of Merchantability.................. 563
                  d.        Unjust Enrichment ..................................................................... 564
28
                                                      xii
                                                                SECOND AMENDED CONSOLIDATED
                                                                      CLASS ACTION COMPLAINT
                                                                        CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 14 of 729


 1          34.   North Dakota .......................................................................................... 566

 2                a.         Violation of North Dakota Consumer Fraud Act (N.D. Cent. Code
                             § 51-15-01, et seq.) .................................................................... 566
 3
                  b.         Violation of North Dakota False Advertising Law (N.D. Cent.
 4                           Code § 51-12-08) ....................................................................... 569
 5                c.         Common Law Fraud .................................................................. 571
                  d.         Breach of the Implied Warranty of Merchantability.................. 573
 6
                  e.         Unjust Enrichment ..................................................................... 575
 7
            35.   Ohio........................................................................................................ 576
 8
                  a.         Violation of the Ohio Consumer Sales Practices Act (Ohio Rev.
 9                           Code Ann. §§ 1345.01, et seq.).................................................. 576

10                b.         Violation of the Ohio Deceptive Trade Practices Act (Ohio Rev.
                             Code §§ 4165.01 - .04) .............................................................. 579
11                c.         Common Law Fraud .................................................................. 581
12                d.         Breach of the Implied Warranty of Merchantability.................. 584
13                e.         Unjust Enrichment ..................................................................... 585
            36.   Oklahoma ............................................................................................... 586
14

15                a.         Violation of the Oklahoma Consumer Protection Act (Okla. Stat.
                             tit. 15, §§ 751, et seq.)................................................................ 586
16                b.         Violation of the Oklahoma Deceptive Trade Practices Act (Okla.
                             Stat. tit. 78, §§ 51, et seq.) ......................................................... 589
17
                  c.         Common Law Fraud .................................................................. 592
18
                  d.         Breach of the Implied Warranty of Merchantability.................. 594
19                e.         Unjust Enrichment ..................................................................... 595
20          37.   Oregon.................................................................................................... 596
21                a.         Violation of the Oregon Unfair Trade Practices Act (Or. Rev. Stat.
                             §§ 646.605, et seq.) .................................................................... 597
22
                  b.         Common Law Fraud .................................................................. 600
23
                  c.         Breach of the Implied Warranty of Merchantability.................. 602
24                d.         Unjust Enrichment ..................................................................... 603
25          38.   Pennsylvania .......................................................................................... 604

26                a.         Violation of the Pennsylvania Unfair Trade Practices and
                             Consumer Protection Law (73 Pa. Stat. Ann. §§ 201-1, et seq.) 605
27
                  b.         Common Law Fraud .................................................................. 607
28
                                                       xiii
                                                                  SECOND AMENDED CONSOLIDATED
                                                                        CLASS ACTION COMPLAINT
                                                                          CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 15 of 729


 1                c.         Breach of the Implied Warranty of Merchantability.................. 609

 2                d.         Unjust Enrichment ..................................................................... 611
            39.   Rhode Island .......................................................................................... 612
 3
                  a.         Violation of the Rhode Island Unfair Trade Practice and
 4
                             Consumer Protection Act (6 R.I. Gen. Laws §§ 13.1-1, et seq.) 612
 5                b.         Common Law Fraud .................................................................. 615
 6                c.         Breach of the Implied Warranty of Merchantability.................. 618

 7                d.         Unjust Enrichment ..................................................................... 619
            40.   South Carolina ....................................................................................... 620
 8
                  a.         Violation of the South Carolina Unfair Trade Practices Act (S.C.
 9                           Code Ann. §§ 39-5-10, et seq.) .................................................. 620
10                b.         Common Law Fraud .................................................................. 623
11                c.         Breach of the Implied Warranty of Merchantability.................. 625
                  d.         Unjust Enrichment ..................................................................... 627
12
            41.   South Dakota.......................................................................................... 628
13
                  a.         Violation of the South Dakota Deceptive Trade Practices and
14                           Consumer Protection Act (S.D. Codified Laws §§ 37-24-1, et
15                           seq.) ............................................................................................ 628
                  b.         Common Law Fraud .................................................................. 631
16
                  c.         Breach of the Implied Warranty of Merchantability.................. 633
17                d.         Unjust Enrichment ..................................................................... 634
18          42.   Tennessee ............................................................................................... 636
19                a.         Violation of the Tennessee Consumer Protection Act (Tenn. Code
                             Ann. §§ 47-18-101, et seq.) ....................................................... 636
20
                  b.         Common Law Intentional Misrepresentation ............................ 639
21
                  c.         Breach of the Implied Warranty of Merchantability.................. 641
22                d.         Unjust Enrichment ..................................................................... 643
23          43.   Texas ...................................................................................................... 644
24                a.         Violation of the Texas Deceptive Trade Practices-Consumer
                             Protection Act (Tex. Bus. & Com. Code §§ 17.41, et seq.)....... 644
25
                  b.         Common Law Fraud .................................................................. 647
26
                  c.         Breach of the Implied Warranty of Merchantability.................. 649
27                d.         Unjust Enrichment ..................................................................... 651
28
                                                       xiv
                                                                  SECOND AMENDED CONSOLIDATED
                                                                        CLASS ACTION COMPLAINT
                                                                          CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 16 of 729


 1          44.   Utah ........................................................................................................ 652

 2                a.         Violation of the Utah Consumer Sales Practices Act (Utah Code
                             Ann. §§ 13-11-1, et seq.) ........................................................... 652
 3
                  b.         Violation of the Utah Truth in Advertising Law (Utah Code Ann.
 4                           §§ 13-11a-1, et seq.)................................................................... 655
 5                c.         Common Law Fraud .................................................................. 657
                  d.         Breach of the Implied Warranty of Merchantability.................. 659
 6
                  e.         Unjust Enrichment ..................................................................... 661
 7
            45.   Vermont ................................................................................................. 662
 8
                  a.         Violation of the Vermont Consumer Protection Act (Vt. Stat.
 9                           Ann. tit. 9 §§ 2451, et seq.) ........................................................ 662

10                b.         Common Law Fraud .................................................................. 665
                  c.         Breach of the Implied Warranty of Merchantability.................. 667
11
                  d.         Unjust Enrichment ..................................................................... 669
12
            46.   Virginia .................................................................................................. 670
13
                  a.         Violation of the Virginia Consumer Protection Act (Va. Code
14                           Ann. § 59.1-196, et seq.) ............................................................ 670

15                b.         Common Law Fraud .................................................................. 673
                  c.         Breach of the Implied Warranty of Merchantability.................. 675
16
                  d.         Unjust Enrichment ..................................................................... 676
17          47.   Washington ............................................................................................ 678
18
                  a.         Violation of the Washington Consumer Protection Act (Wash.
19                           Rev. Code §§ 19.86.010, et seq.) ............................................... 678
                  b.         Common Law Fraud .................................................................. 681
20
                  c.         Breach of the Implied Warranty of Merchantability.................. 683
21
                  d.         Unjust Enrichment ..................................................................... 685
22          48.   West Virginia ......................................................................................... 686
23
                  a.         Violation of the West Virginia Consumer Credit and Protection
24                           Act (W. Va. Code §§ 46A-6-101, et seq.) ................................. 686
                  b.         Common Law Fraud .................................................................. 688
25
                  c.         Breach of the Implied Warranty of Merchantability.................. 691
26
                  d.         Unjust Enrichment ..................................................................... 692
27          49.   Wisconsin ............................................................................................... 693
28
                                                        xv
                                                                   SECOND AMENDED CONSOLIDATED
                                                                         CLASS ACTION COMPLAINT
                                                                           CASE NO. 19-MD-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 17 of 729


 1                             a.        Violation of the Wisconsin Deceptive Trade Practices Act (Wis.
                                         Stat. § 100.18) ............................................................................ 693
 2
                               b.        Common Law Fraud .................................................................. 696
 3                             c.        Breach of the Implied Warranty of Merchantability.................. 698
 4                             d.        Unjust Enrichment ..................................................................... 699
 5                   50.       Wyoming................................................................................................ 700

 6                             a.        Violation of the Wyoming Consumer Protection Act (Wyo. Stat.
                                         Ann. §§ 40-12-101, et seq.) ....................................................... 701
 7
                               b.        Common Law Fraud .................................................................. 704
 8                             c.        Breach of the Implied Warranty of Merchantability.................. 706
 9                             d.        Unjust Enrichment ..................................................................... 708

10   VIII.   PRAYER FOR RELIEF ............................................................................................... 709

11   IX.     LACK OF ADEQUATE REMEDIES AT LAW ......................................................... 709

12   X.      RELIEF NOT REQUESTED AND RESERVATION OF RIGHTS ........................... 710

13   XI.     DEMAND FOR JURY TRIAL .................................................................................... 710
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  xvi
                                                                             SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                     CASE NO. 19-MD-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 18 of 729


 1   I.       INTRODUCTION
 2            1.     The battle to end nicotine addiction and its associated diseases and death has

 3   consumed our nation’s public health resources for more than half a century. After five decades

 4   of tireless efforts by public health advocates, litigators, and regulators, the war on tobacco was

 5   on the path to victory. By 2014, rates of smoking and nicotine addiction in this country were

 6   finally at an all-time low, particularly among teenagers. Until now. The United States, closer

 7   than ever to consigning the nicotine industry to the dustbin of history, now faces a youth

 8   nicotine epidemic of historic proportions. The swift rise in a new generation of nicotine addicts

 9   has overwhelmed parents, schools, and the medical community, drawing governmental

10   intervention at nearly every level—but it’s too little, too late.
11            2.     This public health crisis is no accident. What had been lauded as progress in
12   curbing cigarette use, JUUL Labs Inc.’s (JLI) co-founders Adam Bowen and James Monsees
13   viewed as opportunity. Seizing on the decline in cigarette consumption and the lax regulatory
14   environment for e-cigarettes, Bowen, Monsees, and investors in their company sought to
15   introduce nicotine to a whole new generation, with JLI as the dominant supplier. To achieve
16   that common purpose, they knew they would need to create and market a product that would
17   make nicotine cool again, without any of the stigma associated with cigarettes. With help from
18   their early investors and board members, who include Nicholas Pritzker, Riaz Valani, and
19   Huyoung Huh (together, the “Management Defendants”), they succeeded in hooking millions of

20   youth, intercepting millions of adults trying to overcome their nicotine addictions, and, of

21   course, earning billions of dollars in profits.

22            3.     Every step of the way, JLI, by calculated intention, adopted the cigarette

23   industry’s playbook, in coordination with one of that industry’s innovators, cigarette giant

24   Altria. JLI was created in the image of the iconic American cigarette companies, which JLI

25   founders praised for creating “the most successful consumer product of all time. . . . an amazing

26   product.” The secret to that “amazing product”? Nicotine, a chemical that has deleterious

27   effects on the developing brains of youths, and is the fundamental reason that people persist in

28   using tobacco products posing the risk of pulmonary injuries, cardiovascular disease and other

          Page 1                                                         SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
          Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 19 of 729


 1   serious, often fatal, conditions.     Through careful study of decades of cigarette industry

 2   documents, JLI knew that the key to developing and sustaining addiction was the amount and

 3   the efficiency of the nicotine delivery.

 4          4.      Three tactics were central to decades of cigarette industry market dominance:

 5   product design to maximize addiction; mass deception; and targeting of youth. JLI and its co-

 6   conspirators adopted and mastered them all. First, JLI and Bowen designed JUUL products to

 7   create and sustain addiction, not break it. JLI and Bowen were the first to design an e-cigarette

 8   that could compete with combustible cigarettes on the speed and strength of nicotine delivery.

 9   Indeed, JUUL products use nicotine formulas and delivery methods much stronger than

10   combustible cigarettes, confirming that what JLI and Bowen designed was a starter product, not
11   a cessation or cigarette replacement product. JLI and Bowen also innovated by making an e-
12   cigarette that was smooth and easy to inhale, practically eliminating the harsh “throat hit,”
13   which otherwise deters nicotine consumption, especially among nicotine “learners,” as R.J.
14   Reynolds’ chemist Claude Teague called new addicts, primarily young people.
15          5.      Second, JLI, the Management Defendants and Altria engaged in a campaign of
16   deceit, through sophisticated mass media and social media communications, advertisements and
17   otherwise, about the purpose and dangers of JUUL products. JUUL products’ packaging and
18   advertising grossly understates the nicotine content in its products. Advertising campaigns
19   featured JUUL paired with food and coffee, positioning JUUL as part of a healthy meal, a

20   normal part of a daily routine, and as safe as caffeine. In partnership with Altria, JLI adopted a

21   “Make the Switch” campaign to mislead consumers into thinking that JLI products were benign

22   smoking cessation devices, even though JUUL was never designed to break addictions. JLI, the

23   Management Defendants, and Altria also concealed the results of studies that revealed that

24   JUUL products were far more powerfully addictive than was disclosed.             JLI’s deceptive

25   marketing scheme was carried out across the country through broad distribution channels:

26   veteran cigarette industry wholesalers, distributors and retailers ensured that JUUL products

27   would become widely available to a new market of nicotine-newcomers, especially youth. JLI

28   and the Management Defendants joined with these veteran cigarette industry marketers to

       Page 2                                                            SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
          Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 20 of 729


 1   secure premium shelf space for vivid displays at convenience stores, like 7-11, and gas stations,

 2   including Chevron, that would lure e-cigarette users, young and old, who would become long-

 3   term customers. These marketing efforts have been resounding successes—when JUUL

 4   products were climbing in sales, most adults and youth believed that e-cigarettes did not contain

 5   nicotine at all.

 6           6.         Third, JLI and the Management Defendants, just like cigarette companies before

 7   them, targeted kids as their customer base. One of JLI’s “key needs” was the need to “own the

 8   ‘cool kid’ equity.” JUUL products were designed to appear slick and high-tech like a cool

 9   gadget, including video-game-like features like “party mode.” JLI offered kid-friendly flavors

10   like mango and cool mint, and partnered with Altria to create and preserve the market for mint-
11   flavored products—all because Defendants knew that flavors get young people hooked. Under
12   the guise of youth smoking prevention, JLI sent representatives directly to schools to study
13   teenager e-cigarette preferences.
14           7.         JLI and the Management Defendants reached their intended demographic
15   through a diabolical pairing of notorious cigarette company advertising techniques (long banned
16   for cigarettes because they cause young people to start smoking) with cutting-edge viral
17   marketing campaigns and social media. They hired young models and advertised using bright,
18   “fun” themes, including on media long barred to the cigarette industry, such as billboards, on
19   children’s websites such as “Nick Junior” and Cartoon Network, and on websites providing

20   games and educational tools to students in middle school and high school.           JLI and the

21   Management Defendants also employed young social-media “influencers” and celebrities

22   popular with teenagers. When the public, regulators, and Congress caught onto JLI’s relentless

23   focus on children, JLI and the Management Defendants simply lied, even though they knew

24   well that they had purposefully targeted youth in their marketing and those efforts had been

25   breathtakingly successful.      JUUL products are rampant in the nation’s schools, with the

26   percentage of 12th graders who reported consuming nicotine almost doubling between 2017 and

27   2018. The Surgeon General has warned that this new “epidemic of youth e-cigarette use” could

28   condemn a generation to “a lifetime of nicotine addiction and associated health risks.”

        Page 3                                                            SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
          Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 21 of 729


 1          8.      It should come as little surprise that JLI and the Management Defendants’

 2   misconduct, expressly patterned after decades of cigarette company practices, could not have

 3   been carried out without the involvement and expertise of an actual cigarette company. In

 4   December 2018, Altria paid $12.8 billion to acquire a 35% stake in JLI. Nicholas Pritzker and

 5   Riaz Valani led the negotiations for JLI and worked closely with Altria’s executives to secure

 6   Altria’s agreement to pull its own competing e-cigarette product off the market and instead

 7   throw its vast resources and cigarette industry knowledge behind JUUL. Altria thus supported

 8   and ultimately directed JLI, working to ensure its continued success despite Altria’s knowledge

 9   that JLI and the Management Defendants’ had mislead the public and targeted youth. JUUL’s

10   market dominance wasestablished, positioning Altria and the Management Defendants to share
11   in JLI’s profits. Defendants’ conduct prompted the Federal Trade Commission to sue JLI and
12   Altria on April 1, 2020 alleging violations of the antitrust laws and seeking to unwind the
13   JLI/Altria transaction. But even well before Altria announced its investment in JLI, the
14   connections between the two companies ran deep. With the assistance and direction of the
15   Management Defendants, Altria collaborated with JLI to maintain and grow JUUL sales,
16   despite its knowledge that JUUL was being marketed fraudulently to all consumers and targeted
17   to youth, including by sharing data and information and coordinating marketing activities,
18   including acquisition of key shelf space next to top-selling Marlboro cigarettes.         Altria’s
19   investment in JLI is not merely a financial proposition, but a key element of Defendants’ plan to

20   stave off regulation and public outcry and keep their most potent and popular products on the

21   market. JLI (and the Management Defendants) have benefitted from Altria’s expertise in

22   designing and marketing addictive products, and in thwarting regulation.

23          9.      There is no doubt about it—JLI, the Management Defendants, Altria, and their

24   co-Defendants have created this public health crisis. At the heart of this disastrous epidemic are

25   the concerted efforts of JLI, its co-conspirators, and all those in JUUL’s supply and distribution

26   chain to continuously expand their market share and profits by preying upon a vulnerable young

27   population and deceiving the public about the true nature of the products they were selling.

28   Nicotine is not benign like coffee, contrary to what many JUUL users believe. Nor is the aerosol

       Page 4                                                            SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 22 of 729


 1   as harmless as puffing room air. Worse, the flavors in JUUL products are themselves toxic and

 2   dangerous, and have never been adequately tested to ensure they are safe for inhalation.

 3   According to the most recent scientific literature, JUUL products cause acute and chronic

 4   pulmonary injuries, cardiovascular conditions, and seizures. Yet JUUL products and advertising

 5   contain no health risk warnings at all. Many smokers, believing that JUUL would help them

 6   “make the switch,” ended up only further trapped in their nicotine addiction. Older adults who

 7   switch to JUUL are more susceptible to cardiovascular and pulmonary problems, and CDC data

 8   shows that older patients hospitalized due to vaping lung related conditions had much longer

 9   hospital stays than younger patients. And a generation of kids is now hooked, ensuring long-

10   term survival of the nicotine industry because, today just as in the 1950s, 90% of smokers start
11   as children.
12          10.     Hundreds of individual and class actions have been filed in state and federal
13   courts on behalf of the countless victims of JUUL’s e-cigarettes. On August 10, 2019, the
14   Judicial Panel on Multidistrict Litigation consolidated all such actions then pending for pretrial
15   purposes in this Court. See In re Juul Labs, Inc., Marketing, Sales Practices, and Products
16   Liability Litigation, 396 F. Supp. 3d 1366 (J.P.M.L. 2019). On January 13, 2020, this Court
17   directed the filing of Master Complaints on behalf of the Plaintiffs. ECF No. 351. Plaintiffs
18   submit this Consolidated Class Action Complaint seeking compensatory and punitive damages,
19   restitution, disgorgement, and other relief arising from the conduct alleged in this complaint.

20   II.    PARTIES
21          A.      Plaintiffs
22          11.     Allegations specific to each plaintiff are included in Appendix A.

23          B.      Defendants
24                  1.      JUUL Labs, Inc.
25          12.     Defendant JUUL Labs, Inc. (“JLI”) is a Delaware corporation, having its

26   principal place of business in San Francisco, California. Ploom, Inc., a predecessor company to

27   JLI, was incorporated in Delaware on March 12, 2007. In 2015, Ploom, Inc. changed its name to

28   PAX Labs, Inc. In April 2017, PAX Labs, Inc. changed its name to JUUL Labs, Inc., and

       Page 5                                                             SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
          Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 23 of 729


 1   formed a new subsidiary corporation with its old name, PAX Labs, Inc. That new subsidiary,

 2   PAX Labs, Inc. (“PAX”), was incorporated in Delaware on April 21, 2017 and has its principal

 3   place of business in San Francisco, California.

 4          13.     JLI designs, manufactures, sells, markets, advertises, promotes and distributes

 5   JUUL e-cigarettes devices, JUUL pods and accessories (collectively “JUUL” or “JUUL

 6   products”). Prior to the formation of separate entities PAX Labs, Inc. and JLI in or around April

 7   2017, JUUL designed, manufactured, sold, marketed, advertised, promoted, and distributed

 8   JUUL under the name PAX Labs, Inc.

 9          14.     Together with its predecessors, JUUL Labs, Inc is referred to herein as “JLI.”

10                  2.      Altria Defendants
11          15.     Defendant Altria Group, Inc., (“Altria” or “Altria Group” or together with its
12   wholly owned subsidiaries and their predecessors, “Altria” or together with Defendants Philip
13   Morris USA, Inc., Altria Client Services LLC, and Altria Group Distribution Company, the
14   “Altria Defendants”) is a Virginia corporation, having its principal place of business in
15   Richmond, Virginia. Altria is one of the world’s largest producers and marketers of tobacco
16   products, manufacturing and selling combustible cigarettes for more than a century.
17          16.     Defendant Philip Morris USA, Inc. (“Philip Morris”), is a wholly-owned
18   subsidiary of Altria. Philip Morris is also a Virginia corporation that has its principal place of
19   business in Richmond, Virginia. Philip Morris is engaged in the manufacture and sale of

20   cigarettes in the United States. Philip Morris is the largest cigarette company in the United

21   States. Marlboro, the principal cigarette brand of Philip Morris, has been the largest selling

22   cigarette brand in the United States for over 40 years.

23          17.     On December 20, 2018, Altria Group and Altria Enterprises LLC purchased a

24   35% stake in JLI. Altria and JLI executed a Services Agreement that provides that Altria,

25   through its subsidiaries, Philip Morris, Altria Client Services LLC, and Altria Group

26   Distribution Company, would assist JLI in the selling, marketing, promoting, and distributing of

27   JUUL, among other things.

28          18.     Defendant Altria Client Services LLC (“Altria Client Services” or “ACS”) is a

       Page 6                                                            SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 24 of 729


 1   Virginia limited liability company with its principal place of business in Richmond, Virginia.

 2   Altria Client Services provides Altria Group, Inc. and its companies with services in many areas

 3   including digital marketing, packaging design & innovation, product development, and safety,

 4   health, and environmental affairs. Pursuant to Altria’s Relationship Agreement with JLI, Altria

 5   Client Services assists JLI in the sale, marketing, promotion and distribution of JUUL products.1

 6   Such services include database support, direct marketing support, and premarket product

 7   application support.2 On September 25, 2019, the former senior vice president and chief growth

 8   officer of Altria Client Services, K.C. Crosthwaite, became the new chief executive officer of

 9   JLI.

10           19.    Defendant Altria Group Distribution Company (“AGDC”) is a Virginia
11   corporation and wholly owned subsidiary of Altria Group, Inc. with its principal place of
12   business in Richmond, Virginia. Altria Group Distribution Company provides sales, distribution
13   and consumer engagement services to Altria’s tobacco companies. Altria Group Distribution
14   Company performs services under the Relationship Agreement to assist JLI in the sale,
15   marketing, promotion and distribution of JLI. Such services include JUUL-distribution support,
16   the removal by Altria Group Distribution Company of Nu Mark products (such as Green Smoke
17   or MarkTen) and fixtures in retail stores and replacing them with JUUL products and fixtures,
18   and sales support services.
19           20.    While Plaintiffs have attempted to identify the specific Altria defendant which

20   undertook certain acts alleged in this Complaint, they were not always able to do so due to

21   ambiguities in Altria’s and JLI’s own documents. References in these internal documents to

22   “Altria” without further detail are common. In other words, Defendants do not always specify

23   which entity is involved in particular activities in their own internal documentation. Moreover,

24   key employees moved freely between Altria Group, Inc. and its various operating subsidiaries,

25

26
     1
       Altria Group, Inc., Relationship Agreement by and among JUUL Labs, Inc., Altria Group,
27   Inc., and Altria Enterprises LLC (“Relationship Agreement”) (Form 8-K), Ex. 2.2 (Dec. 20,
     2018), https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/
28   d660871dex22.htm.
     2
       Id.
         Page 7                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 25 of 729


 1   including defendants Altria Client Services, Altria Group Distribution Company, and Philip

 2   Morris USA Inc – each of which is a wholly owned subsidiary of Altria Group, Inc. For

 3   example, K.C. Crosthwaite (who would later become CEO of JLI) was at various points from

 4   2017 through 2019 employed by Altria Client Services, Philip Morris, and Altria Group. And in

 5   its own annual reports to Shareholders, when identifying the “Executive Officers” of Altria

 6   Group, Altria states that the “officers have been employed by Altria or its subsidiaries in

 7   various capacities during the past five years.”3

 8           21.    Notably, Altria Group directs the activities of its varying operating companies,

 9   including defendants Altria Client Services, AGDC, and Philip Morris. For this reason, and

10   unless otherwise specified, the term “Altria” refers to Altria Group Inc. as the responsible entity,
11   by virtue of its control over its various operating subsidiaries. To the extent such an assumption
12   is incorrect, the knowledge of which Altria Group Inc. subsidiary is responsible for specific
13   conduct is knowledge solely within the possession of the Altria Defendants.
14                  3.      Management Defendants
15           22.    Defendant James Monsees is a resident of the San Francisco Bay area,
16   California. In 2007, he co-founded Ploom with Adam Bowen. He served as Chief Executive
17   Officer of JLI until October 2015. Since October 2015, he has been Chief Product Officer of
18   JLI. At all relevant times, he has been a member of the Board of Directors of JLI until he
19   stepped down in March 2020.

20           23.    Defendant Adam Bowen is a resident of the San Francisco Bay area, California.

21   In 2007, he co-founded Ploom with Defendant Monsees. At all relevant times, he has been

22   Chief Technology Officer and a member of the Board of Directors of JLI.

23           24.    Defendant Nicholas Pritzker is a resident of San Francisco, California, and a

24   member of the Pritzker family, which owned the chewing-tobacco giant Conwood before selling

25   it to Reynolds American, Inc., a subsidiary of British American Tobacco. Pritzker received a

26   J.D. from the University of Chicago. He served as president of the Hyatt Hotels Corporation and

27

28   3
      Altria Group, Inc., 2018 Altria Group, Inc. Annual Report at 98, available at
     http://investor.altria.com/file/4087349/Index?KeyFile=1001250956 (emphasis added).
         Page 8                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 26 of 729


 1   was a member of its Board of Directors from 1980 to 2007. More recently, he co-founded Tao

 2   Capital, an early investor in, among other companies, Tesla Motors and Uber. In 2011, he

 3   invested in JLI.4 He has been on the Board of Directors of JLI since at least August 2013.5 At

 4   least from October 2015 to August 2016, he was on the Executive Committee in the Board of

 5   Directors and served as Co-Chairman. He controlled two of JLI’s seven maximum Board seats

 6   (the second of which was occupied at relevant times by Alexander Asseily and Zachary

 7   Frankel).6

 8           25.   Defendant Hoyoung Huh currently lives in Florida. During most of the relevant

 9   time period, he lived and worked in the Silicon Valley area, California. He holds an M.D. from

10   Cornell and a Ph.D. in Genetics/Cell Biology from Cornell/Sloan-Kettering. He has been CEO
11   or a Board member of numerous biotechnology businesses, including Geron Corporation. Huh
12   has been on the Board of Directors of JLI since at least June 2015. At least from October 2015
13   to August 2016, he was on the Executive Committee in the Board of Directors. Huh occupied
14   the Board seat appointed by a majority of the JLI Board.7 Huh resigned from JLI’s board in
15   May 2018.8
16           26.   Defendant Riaz Valani lives near San Jose, California and is a general partner at
17   Global Asset Capital, a San Francisco-based private equity investment firm. He first invested in
18   JLI in 2007, and has been on the Board of Directors of JLI since at least 2007.9 At least from
19   October 2015 to August 2016, he was on the Executive Committee in the Board of Directors.

20   HeHe controlled two JLI’s maximum seven Board seats.10 Beginning around March 2015,

21

22   4
       Ainsley Harris, How JUUL went from a Stanford thesis to $16 billion startup, Fast Co. (Mar.
23   8, 2020), https://www.fastcompany.com/90263212/how-JUUL-went-from-a-stanford-thesis-to-
     16-billion-startup.
     5
24     JLI01426164.
     6
       JLI01356230; JLI01356237; JLI00417815 (same in February 2018); JLI01362388;
25   JLI01439393; JLI01440776.
     7
       Id.
26   8
       JLI01425022.
     9
27     JLI01437838; Ploom, Inc., Notice of Exempt Offering of Securities (Form D) (May 5, 2011),
     https://www.sec.gov/Archives/edgar/data/1520049/000152004911000001/xslFormDX01/prima
28   ry_doc.xml.
     10
        JLI01426710; JLI01365707; INREJUUL_00327603; JLI00417815.
         Page 9                                                         SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 27 of 729


 1   Valani’s second seat was occupied by Hank Handelsman; Zach Frankel may have occupied

 2   Valani’s second seat starting in 2017, though Handelsman remained on the board.11

 3            27.   Defendants Monsees, Bowen, Pritzker, Huh, and Valani are referred to

 4   collectively as the “Management Defendants.”

 5            28.   The Altria Defendants, Monsees, Bowen, Pritzker, Huh, and Valani are referred

 6   to collectively as the “RICO Defendants.”

 7   III.     JURISDICTION AND VENUE
 8            29.   This Court has subject matter jurisdiction pursuant to the Class Action Fairness

 9   Act of 2005, 28 U.S.C. § 1332(d), because at least one class member is of diverse citizenship

10   from one Defendant, there are more than 100 class members nationwide; and the aggregate
11   amount in controversy exceeds $5,000,000 and minimal diversity exists.
12            30.   Defendants JUUL and the Altria Defendants have significant contacts in each
13   States and Territories of the United States, such that personal jurisdiction would be proper in
14   any of them. Defendants Monsees, Bowen, Pritzker, and Valani reside within the Northern
15   District of California and are subject to the general jurisdiction of this Court. Defendant Huh
16   resided in the Northern District of California when he engaged in the conduct alleged herein.
17   All Defendants have materially participated in conduct that had intended and foreseeable effects
18   on plaintiffs and class members in each state such that the courts in each state could exercise
19   personal jurisdiction over defendants. Defendants’ conduct was purposefully directed at

20   Plaintiffs and class members throughout the United States and in each individual state.

21            31.   A substantial part of the events and omissions giving rise to Plaintiffs’ causes of

22   action occurred in and/or emanated from this District. Pursuant to 28 U.S.C. § 1391(a), venue is

23   proper in said District.

24

25

26

27

28   11
       JLI01356230; JLI01356237; JLI00417815; JLI01365706; JLI01362388; JLI01439393;
     JLI01440776.
          Page 10                                                        SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 28 of 729


 1   IV.      FACTUAL ALLEGATIONS
 2            A.    Each Defendant Was Instrumental in Seeking to Develop and Market the
                    Blockbuster Sequel to Combustible Cigarettes, the “Most Successful
 3                  Consumer Product of All Time.”
 4            32.   JLI’s co-founder James Monsees has described the cigarette as “the most

 5   successful consumer product of all time . . . an amazing product.”12 This statement, which

 6   ignores the fact that cigarettes have caused more deaths than any other human invention,

 7   contained a kernel of truth. When U.S. smoking rates peaked in the mid-1960s, 42% of adults

 8   smoked cigarettes. Cigarettes were everywhere; people smoked on airplanes, in movie theatres,

 9   at the office, and at sports games. Movie stars and sports heroes smoked. Cigarette advertising

10   wallpapered American life, glamorizing smoking as sophisticated, cool, and the thing to do.
11            33.   But in reality, of course, this “successful” product has long been the world’s
12   leading cause of preventable death.
13            34.   Years of anti-smoking campaigns, including work by local government public
14   health departments and school-based anti-tobacco programs, have made great strides towards
15   denormalizing cigarette smoking. But where public health officials and schools saw progress,
16   others saw an opportunity.
17            35.   Citing “some problems” inherent in the cigarette, Monsees and JLI co-founder
18   Adam Bowen set out to “deliver[] solutions that refresh the magic and luxury of the tobacco
19   category.”13 Monsees saw “a huge opportunity for products that speak directly to those

20   consumers who aren’t perfectly aligned with traditional tobacco products.”14 Successfully

21   capitalizing on this opportunity would mean not only billions of dollars in short-term revenue

22   but lucrative acquisition by a cigarette industry power player.

23            36.   Bowen and Monsees took the first major step toward realizing their vision by

24
     12
25      Kathleen Chaykowski, Billionaires-to-be: Cigarette Breakers–James Monsees and Adam
     Bowen Have Cornered the US E-Cigarette Market with Juul. Up Next: The World, FORBES
26   INDIA (Sept. 27, 2018), www.forbesindia.com/article/leaderboard/billionairestobe-cigarette-
     breakers/51425/1.
     13
27      Josh Mings, Ploom Model Two Slays Smoking With Slick Design and Heated Tobacco Pods,
     SOLID SMACK (Apr. 23, 2014), www.solidsmack.com/ design/ploom-modeltwo-slick-design-
28   tobacco-pods.
     14
        Id.
          Page 11                                                       SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 29 of 729


 1   deliberately creating an extremely potent nicotine product that looked nothing like a cigarette.

 2   But achieving widespread adoption of their highly addictive product required resources and

 3   expertise beyond those posessed by Bowen, Monsees or others at JLI.

 4            37.   When it became clear that Bowen and Monsees could not achieve vision of

 5   growing the number of nicotine-addicted e-cigarette users to ensure a base of customers for life

 6   through JLI by themselves, the Management Defendants planned a fundamental shift in roles to

 7   allow Pritzker, Huh, and Valani to direct and take control of JLI and use it to commit the

 8   Defendants’ unlawful acts.

 9            38.   Specifically, in October 2015, Monsees stepped down from his role as Chief

10   Executive Officer of JLI (to become Chief Product Officer) and, in his stead, Pritzker, Valani,
11   and Huh formed an Executive Committee of the JLI Board of Directors that would take charge
12   of fraudulently marketing JUUL products, including to youth.
13            39.   Prior to the installation of Tyler Goldman as JLI’s new CEO in August 2016,
14   Defendants Pritzker, Valani, and Huh used their newly formed Executive Committee to expand
15   the number of addicted e-cigarette users through fraudulent advertising and representations to
16   the public. They overrode other board members’ arguments that JLI’s youth oriented marketing
17   campaign should be abandoned or scaled back, directed the continuation of the marketing
18   campaign that they knew was actively targeting youth, and cleaned house at JLI by
19   “dismiss[ing] other senior leaders and effectively tak[ing] over the company.”15 Once their

20   leadership was secure, defendants Pritzker, Valani, and Huh pressed for even “more aggressive

21   rollout and [marketing].”16

22            40.   Defendants Bowen, Monsees, Pritzker, Valani, and Huh thus, and as further set

23   forth in this complaint, controlled JLI and used it to make fraudulent misrepresentations or

24   omissions regarding Juul’s intentional addictiveness and method of nicotine delivery, combined

25   with the intent, contrary to public statements, to grow the market for nicotine-addicted

26

27
     15
        Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. TIMES
28   (Nov. 23, 2019), https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.
     16
        INREJUUL_00278359.
          Page 12                                                       SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 30 of 729


 1   individuals for their own financial gain.

 2            41.    And, as set forth in this complaint, Defendants Bowen, Monsees, Pritzker, Huh,

 3   and Valani sought to personally profit from their unlawful acts, using their control of JLI to

 4   position the company for acquisition. By no later than August 2015, and likely earlier,

 5   Defendant Monsees was in talks with Japan Tobacco International (an early investor in Ploom,

 6   JLI’s predecessor), British American Tobacco, and Phillip Morris International regarding a

 7   potential acquisition of the JUUL business. Monsees had already received “a couple good faith

 8   lowball offers” from British American Tobacco and was awaiting a proposal from PMI that

 9   month. At the same time, Monsees was looking for “banking support to give an internal tobacco

10   champion the tools to argue for a sizeable deal.”17
11            42.    By no later than August 2015, Defendants Bowen, Pritzker, Valani, and Huh
12   joined in the discussions of a potential acquisition by a major cigarette company,18 as they
13   knew, in the words of Defendant Bowen, “big tobacco is used to paying high multiples for
14   brands and market share.”
15            43.    Unable to secure an early acquistion, the Management Defendants knew that
16   their desire to monetize a massive new market for JUUL would be aided if they could convert
17   Altria, a competitor through its e-cigarette subsidiary Nu Mark LLC and an experienced
18   cigarette company with a history of marketing to youth and covering it up, into an ally and
19   eventual purchaser. They began that effort as late as the Spring of 2017. While Defendants JLI,

20   Bowen, Monsees, Valani, and Huh are relative newcomers to the tobacco industry, Altria has

21   been manufacturing and selling “combustible” cigarettes for more than a century.

22            44.    Altria, for its part, desparately sought a replenishing customer base. Cigarette

23   companies have long known that profitable growth requires a pipeline of “replacement”

24   customers. After decades of tobacco litigation and regulation, Altria (including through its

25   subsidiary Philip Morris) had little ability to recruit new smokers in the ways that had driven

26   Philip Morris’s success through most of the 1900s. In 2017, Altria’s combustible cigarette

27
     17
28        JLI01369437.
     18
          INREJUUL_00016386 (Stifel Presentation, Aug. 2015).
          Page 13                                                       SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 31 of 729


 1   products (sold through Philip Morris) were facing increasing regulatory pressures. In late July

 2   2017, Altria’s stock value plummeted shortly after the FDA announced that it would reduce the

 3   amount of nicotine allowed in cigarettes with an eye toward reaching non-addictive levels.19 In

 4   late 2017, Altria, and other major cigarette companies, also finally complied with a consent

 5   decree from the 1990s tobacco litigation that required them to issue corrective advertising

 6   statements that highlighted the addictiveness and health impacts of smoking cigarettes.20

 7            45.   Due in large part to this litigation and regulation, cigarette use has been declining

 8   in the United States in the last decade, especially among youth.21 Altria estimates that the

 9   cigarette industry declined by 4% in 2017 and by 4.5% in 2018, and it predicted a continued 4%

10   to 5% decline in the average annual U.S. cigarette industry volume for 2019 through 2023.22
11   Altria later adjusted the estimated rate of decline to 4% to 6%, to reflect efforts to increase the
12   legal age for cigarette smoking to 21.23
13            46.   In the face of this continued downward trend in the traditional cigarette market,
14   Altria had undertaken its own efforts at marketing an e-cigarette product through its subsidiary
15   Nu Mark LLC. Altria, through Nu Mark, had launched the MarkTen product nationwide in 2014
16   with an aggressive marketing campaign, eclipsing the advertising expenditures for the market
17   leader at that time, blu e-cigarettes.24 Of the $88.1 million spent on e-cigarette advertising in
18

19
     19
        See Dan Caplinger, Altria Group in 2017: The Year in Review, The Motley Fool (Dec. 18,
20   2017), https://www.fool.com/investing/2017/12/18/altria-group-in-2017-the-year-in-
     review.aspx.
21   20
        https://www.law360.com/articles/1037281/tobacco-cos-settle-long-running-health-warning-
     dispute.
22   21
        Current Cigarette Smoking Among Adults In the United States, CDC,
     https://www.cdc.gov/tobacco/data_statistics/fact_sheets/adult_data/cig_smoking/index.htm
23   (last visited February 10, 2020); Youth and Tobacco Use, CDC,
     https://www.cdc.gov/tobacco/data_statistics/fact_sheets/youth_data/tobacco_use/index.htm
24   (last visited February 10, 2020).
     22
25      Altria’s Fourth-Quarter 2018 Earnings Conference Call, Altria (Jan. 31, 2019),
     http://investor.altria.com/Cache/1001247877.PDF?O=PDF&T=&Y=&D=&FID=1001247877
26   &iid=4087349.
     23
        Altria Shares Slide As Cigarette Sales Continue to Decline, Tobacco Bus. (July 31, 2019),
27   https://tobaccobusiness.com/altria-shares-slide-as-cigarette-sales-continue-to-decline/.
     24
        Jennifer Cantrell et al., Rapid increase in e-cigarette advertising spending as Altria’s
28   MarkTen enters the marketplace, Tobacco Control 25 (10) (2015),
     http://dx.doi.org/10.1136/tobaccocontrol-2015-052532.
          Page 14                                                          SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 32 of 729


 1   2014, nearly 40% of that was Altria’s MarkTen campaign, at $35 million.25 Altria was clear in

 2   its intent to dominate the e-cigarette market as it has the combustible cigarette market: “We are

 3   the market leader today and we will continue to be,” then-CEO Marty Barrington told investors

 4   at the time of MarkTen’s launch.26 The original MarkTen was a “cigalike,” designed to mimic

 5   the look and feel of a combustible cigarette.

 6            47.   Altria had also been acquiring small companies in the e-cigarette industry,

 7   starting in 2014 with Green Smoke, Inc., whose e-cigarettes were also the “cigalike” style, and

 8   were sold in flavors including “Vanilla Dreams” and “Smooth Chocolate.”27 In 2016, Altria

 9   acquired an e-cigarette product called Cync, from Vape Forward.28 Cync is a small e-cigarette

10   device that uses prefilled pods in a variety of flavors, similar to the JUUL.
11            48.   At the same time Altria was struggling to market a successful e-cigarette product
12   through Nu Mark, it was carefully studying JUUL. A May 13, 2016 presentation by Altria
13   Client Services titled “JUUL Market Summary” included detailed information on the sale of
14   JUUL, including market share, the number of chain stores selling JUUL, the price of JUUL and
15   JUUL pods, updates to the design of JUUL and JUUL pods, new flavor names, the purported
16   nicotine strength of JUUL pods, the “Target consumer” for JUUL, and the “Business
17   Model/Sources of Funding” of JLI (then PaxLabs).29
18            49.   In February 2017, Altria told investors at the 2017 Consumer Analyst Group of
19   New York (CAGNY) Conference that over the past year, “Nu Mark LLC (Nu Mark) made

20

21

22
     25
        Id.
23   26
        Melissa Kress, MarkTen National Rollout Hits 60,000 Stores, Convenience Store News (July
     22, 2014), https://csnews.com/markten-national-rollout-hits-60000-stores.
24   27
        Mike Esterl, Altria To Launch MarkTen E-Cigarette Nationally, Wall St. J. (Feb. 19, 2014),
25   https://www.wsj.com/articles/altria-to-launch-markten-e-cigarette-nationally-1392832378;
     Senator Richard J. Durbin et al., Gateway to Addiction? A Survey of Popular Electronic
26   Cigarette Manufacturers and Targeted Marketing to Youth at 12 (Apr. 14, 2014),
     https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-
27   Cigarettes%20with%20Cover.pdf.
     28
        Remarks by Jody Begley, 2017 Altria Investor Day (Nov. 2, 2017), http://media.corporate-
28   ir.net/media_files/IROL/80/80855/2017InvestorDay/Remarks_and_Reconciliations.pdf.
     29
        ALGAT0002577924.
          Page 15                                                          SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 33 of 729


 1   excellent progress toward its long-term aspiration of becoming a leader in e-vapor.”30 In his

 2   remarks, Altria Group’s current then-CEO, Howard A. Willard III, said, “Nu Mark, our e-vapor

 3   company, had a very strong year. It made excellent progress toward establishing MarkTen as a

 4   leading brand in the category, continued to improve its supply chain, and took the necessary

 5   steps to comply with the deeming regulations.” He noted, however, that the estimated “total

 6   2016 e-vapor consumer spending was roughly flat compared to the prior year at approximately

 7   $2.5 billion.”31 In 2017, Altria’s MarkTen e-cigarettes had a market share of only 13.7%, well

 8   behind JLI’s growing market share of 40%.32 Thus, despite its public statements to the contrary,

 9   Altria knew the popularity of JUUL stood in the way of Altria becoming the dominant force in

10   the e-cigarette market.
11            50.   With smoking on the decline, litigation and regulatory controls were ramping up
12   and threatening Altria’s ability to attract new smokers, and JUUL outperforming Altria’s
13   products in the market, Altria saw a solution in JLI, with its exponential growth and large youth
14   market. That youth market would be key to replacing Altria’s lost profits for years to come. So
15   Altria Group and Altria Client Services set out to court the leaders of JLI in an eighteen-month
16   dance, all the while signaling that a massive payout would await those leaders if they
17   maintained JLI’s large youth market.
18            51.   Essential to maintaing JLI’s large youth market, of course, was delaying or
19   preventing regulation or public outcry that could interfere with Altria’s and the Management

20   Defendants’ efforts. Altria, with its decades of experience doing just that, aided JLI and the

21   Management Defendants in these efforts along the way, ultimately attempting to deceive the

22   public and the FDA itself in order to defraud consumers when the specter of regulation

23

24   30
        Remarks by Marty Barrington, Altria Group, Inc.’s (Altria) Chairman, CEO and President,
25   and other members of Altria’s senior management team 2017 Consumer Analyst Group of New
     York (CAGNY), (2017), http://investor.altria.com/Cache/IRCache/1ac8e46a-7eb4-5df2-843d-
26   06673f29b6b0.PDF?O=PDF&T=&Y=&D=&FID=1ac8e46a-7eb4-5df2-843d-
     06673f29b6b0&iid=4087349.
     31
27      Id.
     32
        Richard Craver, Vuse falls further behind Juul on e-cig sales, Winston-Salem Journal (Dec.
28   14, 2017), https://www.journalnow.com/business/vuse-falls-further-behind-juul-on-e-cig-
     sales/article_ed14c6bc-5421-5806-9d32-bba0e8f86571.html.
          Page 16                                                        SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 34 of 729


 1   threatened the value of its impending investment in late 2018. Altria’s best bet for maintaining

 2   its sales by increasing the number of users, addicted to nicotine was to partner with JLI’s

 3   leadership (1) to maintain or increase the number of users, hooked on JUUL; and (2) to delay

 4   and prevent regulation that could interfere with this first scheme.

 5            52.   For those reasons and others, Altria began coordinating with the Management

 6   Defendants in the Spring of 2017. And so, with Defendants Bowen, Monsees, Pritzker, Valani,

 7   and Huh looking for a big payout, and Altria and Altria Client Services looking for new

 8   customers, this group of Defendants began to work together, using JLI to further their unlawful

 9   ends, in the Spring of 2017. Of course, these Defendants were not strangers to one another.

10   Before the Spring of 2017, Altria (through Altria Client Services) and JLI were members of at
11   least one industry group that shared information and coordinated public statements regarding
12   vaping,33 and Ploom’s advisory committee included Altria’s former growth officer. HowardAs
13   Howard Willard, Altria’s CEO said, the company followed “JUUL’s journey rather closely”
14   from its early beginnings.34
15            53.   As discussed further below, Altria first contacted JLI’s leadership, including
16   Defendants Pritzker and Valani, about a partnership by early 2017, with “confidential
17   discussions” beginning in the Spring of 2017.35 JLI’s pitch deck to investors at the time boasted
18   that “Viral Marketing Wins,” and that JUUL’s super potent nicotine formulation was
19   “cornering” the consumables market with the highest customer retention rateof any e-cigarette.36

20            54.   By the Fall of 2017, JLI, through its leadership including the Management

21   Defendants, and Altria had agreed to and had taken coordinated actions to maintain and expand

22   JUUL’s market share, knowing that it was based on sales to youth and fraudulent and

23   misleading advertising to consumers of all ages.

24

25   33
        INREJUUL_00278740.
     34
26      Olivia Zaleski & Ellen Huet, Juul Expects Skyrocketing Sales of $3.4 Billion, Despite
     Flavored Vape Restrictions, Bloomberg (Feb. 22, 2019),
27   https://www.bloomberg.com/news/articles/2019-02-22/juul-expects-skyrocketing-sales-of-3-4-
     billion-despite-flavored-vape-ban.
     35
28      Altria’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).
     36
        INREJUUL_00349529.
          Page 17                                                          SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 35 of 729


 1              55.   The “confidential discussions” continued, with Altria’s leadership meeting

 2   regularly with Prtizker and Valani for “a period of approximately 18 months.”37 Defendants

 3   Pritzker and Valani took the lead on these discussions (together with JLI CEO Kevin Burns),

 4   working to establish the formal JLI-Altria partnership. On August 1, 2018, Pritzker, Valani, and

 5   JLI’s CEO Kevin Burns met Willard and William Gifford, Altria’s CFO, at the Park Hyatt Hotel

 6   in Washington, D.C., to discuss their partnership and Altria’s support of JUUL’s mission.

 7              56.   During the roughly 18-month negotiating period, Pritzker, Valani, and JLI’s

 8   leadership communicated regularly with Altria as they all worked together to fraudulently

 9   growth and maintain JUUL’s market share.Through their control of JLI, Bowen, Monseesand

10   also Huh remained critical to the success of these efforts. Without their control of the JLI Board
11   of Directors and prior fraudulent conduct, the close coordination between JLI’s leadership and
12   Altria and Altria’s investment in JLI to support JUUL’s mission, would not have been possible.
13              57.   In December 2018, Altria decided to take the next step in its coordination with
14   the Management Defendants and JLI’s leadership by making a $12.8 billion equity investment
15   in JLI, the largest equity investment in United States history. This arrangement was profitable
16   for Altria, as well as enormously lucrative for Defendants Monsees, Bowen, Prtizker, Valani,
17   and Huh, as detailed below.
18              58.   Both before and after Altria’s investment, JLI, through its employees and
19   officers, provided Altria with critical information regarding the design and nicotine content of

20   the JUUL product, the labeling of the JUUL product, and related topics including advertising,

21   retail distribution, online sales, age verification procedures, information on underage user’s

22   flavor preferences, and regulatory strategies. Altria, for its part, increasingly guided and directed

23   JLI and the Management Defendants in these areas and helped them devise and execute

24   schemes to preserve JLI’s youth appeal and market, including by deceiving consumers of all

25   ages and regulators.

26              59.   JLI, the Management Defendants, and Altria worked together to implement their

27

28
     37
          Id.
          Page 18                                                           SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 36 of 729


 1   shared goal of growing a youth market in the image of the combustible cigarette market

 2   through a multi-pronged strategy to: (1) create an highly addictive product that consumers

 3   would not associate with cigarettes and that would appeal to the lucrative youth market, (2)

 4   deceive the public into thinking the product was a fun and safe alternative to cigarettes that

 5   would also help smokers quit, (3) actively attract young users through targeted marketing, and

 6   (4) use a variety of tools, including false and deceptive statements to the public and regulators,

 7   to delay regulation of e-cigarettes. As detailed more fully throughout this Complaint, each of the

 8   Defendants played a critical role—at times overlapping and varying over time—in each of these

 9   strategies.

10            B.    Defendants’ Strategy Was to Create a Nicotine Product That Would
                    Maximize Profits Through Addiction.
11
                    1.      Defendants Understood that the “Magic” Behind Cigarettes’
12                          Stratospheric Commercial Success Was Nicotine Addiction.
13            60.   The first step in replicating the success of combustible cigarettes was to create a
14   product that, like combustible cigarettes, was based on getting users addicted to the nicotine in
15   the product. Nicotine is an alkaloid, a class of plant-derived nitrogenous compounds that is
16   highly addictive and the key ingredient that drives addiction to cigarettes. Nicotine’s addictive
17   properties are similar to heroin and cocaine.38
18            61.   Route of administration and speed of delivery are key to understanding nicotine’s
19   addictive potential. Dr. Neal Benowitz, Scientific Editor of the 1988 Surgeon General’s Report

20   on nicotine addiction, wrote: “After a puff, high levels of nicotine reach the brain in 10–20

21   s[econds], faster than with intravenous administration, producing rapid behavioral

22   reinforcement. The rapidity of rise in nicotine levels permits the smoker to titrate the level of

23   nicotine and related effects during smoking, and makes smoking the most reinforcing and

24   dependence-producing form of nicotine administration.”39

25

26
     38
        See e.g., U.S. Dep’t of Health and Human Servs., Nicotine Addiction: A Report of the
27   Surgeon General, DHHS Publication Number (CDC) 88-8406, (1988).
     39
        Neal L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, 192
28   HANDB. EXP. PHARMACOL. 29 (2010),
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/.
          Page 19                                                        SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 37 of 729


 1            62.   Again, according to Dr. Benowitz, “The rapid rate of delivery of nicotine by

 2   smoking … results in high levels of nicotine in the central nervous system with little time for

 3   development of tolerance. The result is a more intense pharmacologic action. The short time

 4   interval between puffing and nicotine entering the brain also allows the smoker to titrate the

 5   dose of nicotine to a desired pharmacologic effect [often subconsciously], further reinforcing

 6   drug self-administration and facilitating the development of addiction.”40

 7            63.   Nicotine fosters addiction through the brain’s “reward” pathway. Both a

 8   stimulant and a relaxant, nicotine affects the central nervous system; increases blood pressure,

 9   pulse, and metabolic rate; constricts blood vessels of the heart and skin; and causes muscle

10   relaxation. Long-term exposure to nicotine causes upregulation—an increase in the number of
11   these high-affinity nicotinic receptors in the brain. When nicotine binds to these receptors it
12   triggers a series of physiological effects in the user that are perceived as a “buzz” that includes
13   pleasure, happiness, arousal, and relaxation of stress and anxiety. With regular nicotine use,
14   however, these feelings diminish, and the user must consume increasing amounts of nicotine to
15   achieve the same effects.
16            64.   Kids are particularly vulnerable to nicotine addiction, as Defendants know well.
17   As described by the United States Surgeon General, “Tobacco use is a pediatric epidemic.”
18   Nine out of ten smokers begin by age 18 and 80% who begin as teens will smoke into
19   adulthood.41

20            65.   The above statements apply equally, if not more so, to e-cigarettes. Further, the

21   Surgeon General has explained how the nicotine in e-cigarettes affects the developing brain and

22   can addict kids more easily than adults: “Until about age 25, the brain is still growing. Each

23   time a new memory is created, or a new skill is learned, stronger connections—or synapses—

24   are built between brain cells. Young people’s brains build synapses faster than adult brains.

25

26

27
     40
       Id.
28   41
       Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General at 1
     (2012), https://www.hhs.gov/surgeongeneral/reports-and-publications/tobacco/index.html.
          Page 20                                                         SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 38 of 729


 1   Because addiction is a form of learning, adolescents can get addicted more easily than adults.”42

 2   The effects of nicotine exposure on the brain of youth and young adults include not only

 3   addiction, priming for use of other addictive substances, but also reduced impulse control,

 4   deficits in attention and cognition, and mood disorders.43 A highly addictive, psychoactive

 5   substance that targets brain areas involved in emotional and cognitive processing, nicotine poses

 6   a particularly potent threat to the adolescent brain, as it can “derange the normal course of brain

 7   maturation and have lasting consequences for cognitive ability, mental health, and even

 8   personality.”44

 9            66.      In 2014, the United States Surgeon General reported that nicotine addiction is the

10   “fundamental reason” that individuals persist in using tobacco products, and this persistent
11   tobacco use contributes to millions of needless deaths and many diseases, including diseases
12   that affect the heart and blood vessels (cardiovascular disease), lung diseases (chronic
13   obstructive pulmonary disease (COPD) and lung cancer), cancer almost anywhere in the body,
14   and birth defects.45
15            67.      It took five decades of public health initiatives, government intervention, impact
16   litigation, consumer education and tobacco regulation to finally see a significant drop in
17   cigarette smoking and nicotine addiction.
18            68.      By 2014, the number of adults that reported using cigarettes had dropped to 18%,
19   and the number of adult smokers who reported quitting smoking increased from 50.8% in 2005

20

21

22   42
        Know The Risks: E-Cigarettes & Young People (2019), https://e-
     cigarettes.surgeongeneral.gov/ knowtherisks.html.
23   43
        Menglu Yuan et al., Nicotine and the Adolescent Brain, 593 J. OF PHYSIOLOGY 3397 (2015),
24   www.ncbi.nlm.nih.gov/pmc/articles/PMC4560573/; U.S. Surgeon General and U.S. Centers for
     Disease Control & Prevention, Office on Smoking and Health, Know the Risks: E-Cigarettes
25   and Young People (2019), https://e-cigarettes.surgeongeneral.gov/.
     44
        Natalia A. Goriounova & Huibert D. Mansvelder, Short- and Long-Term Consequences of
26   Nicotine Exposure During Adolescence for Prefrontal Cortex Neuronal Network Function, 2
     COLD SPRING HARBOR PERSP. MED. 12 (2012),
27   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3543069/.
     45
        U.S. Dep’t of Health and Human Servs. 2014 Surgeon General's Report: The Health
28   Consequences of Smoking—50 Years of Progress (2014),
     https://www.cdc.gov/tobacco/data_statistics/sgr/50th-anniversary/index.htm#report.
          Page 21                                                           SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 39 of 729


 1   to 59% by 2016.46 By 2014, teen smoking also hit a record low.47 In June 2014, the Centers for

 2   Disease Control and Prevention (“CDC”) reported that “in achieving a teen smoking rate of 15.7

 3   percent, the United States has met its national Healthy People 2020 objective of reducing

 4   adolescent cigarette use to 16 percent or less.”

 5            69.   The United States Surgeon General reported in 2014 that: “We are at a historic

 6   moment in our fight to end the epidemic of tobacco use that continues to kill more of our

 7   citizens than any other preventable cause. The good news is that we know which strategies work

 8   best. By applying these strategies more fully and more aggressively, we can move closer to our

 9   goal of making the next generation tobacco-free.”48

10            70.   Where the public health community saw progress in curbing the use of cigarettes
11   and nicotine addiction, Defendants saw an opportunity.
12                  2.      Following the Cigarette Industry Playbook, Defendants Sought to
                            Market a Product that would Create and Sustain Nicotine Addiction,
13                          but Without the Stigma Associated with Cigarettes
14            71.   Seeking to build and dominate a new market for nicotine products without the
15   baggage of combustible cigarettes (i.e. well-established link to death and disease), JLI
16   engineered a cool-looking e-cigarette device capable of delivering more nicotine and fueling
17   higher levels of consumer addiction than ever before. JLI marketed that highly-addictive device
18   as healthy, safe, cool and available in kid-friendly flavors.
19            72.   In doing so, JLI followed the cigarette industry’s playbook. Monsees admitted

20

21   46
        Centers for Disease Control and Prevention, U.S. Dep’t of Health and Human Services,
22   Trends in Cigarette Smoking Among High School Students—United States, 1991-2001, 51
     MORBIDITY & MORTALITY WKLY. REP. 409 (May 17, 2002),
23   https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5119a1.htm; Teresa W. Wang et al.,
     Tobacco Product Use Among Adults—United States, 2017, 67 MORBIDITY & MORTALITY
24   WKLY. REP. 1225 (Nov. 9, 2018), https://www.cdc.gov/mmwr/volumes/67/wr/pdfs/mm6744a2-
     H.pdf; U.S. Dep’t of Health and Human Servs. 2014 Surgeon General's Report: The Health
25   Consequences of Smoking—50 Years of Progress (2014),
     https://www.cdc.gov/tobacco/data_statistics/sgr/50th-anniversary/index.htm#report.
     47
26      Press Release, Centers for Disease Control and Prevention, Cigarette smoking among U.S.
     high school students at lowest level in 22 years (June 12, 2014),
27   https://www.cdc.gov/media/releases/2014/p0612-YRBS.html.
     48
        U.S. Dep’t of Health and Human Servs. Let’s Make the Next Generation Tobacco-Free: Your
28   Guide to the 50th Anniversary Surgeon General’s Report on Smoking and Health (2014),
     https://www.hhs.gov/sites/default/files/consequences-smoking-consumer-guide.pdf.
          Page 22                                                      SECOND AMENDED CONSOLIDATED
                                                                             CLASS ACTION COMPLAINT
                                                                           Case No. 19-md-02913-WHO
             Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 40 of 729


 1   that when creating JLI, he and Bowen carefully studied the marketing strategies,

 2   advertisements, and product design revealed in cigarette industry documents that were

 3   uncovered through litigation and made public under the November 1998 Master Settlement

 4   Agreement between the state Attorneys General of forty-six states, five U.S. territories, the

 5   District of Columbia and the four largest cigarette manufacturers in the United States.

 6   “[Cigarette industry documents] became a very intriguing space for us to investigate because we

 7   had so much information that you wouldn’t normally be able to get in most industries. And we

 8   were able to catch up, right, to a huge, huge industry in no time. And then we started building

 9   prototypes.”49

10             73.    In a thesis presentation Bowen and Monsees gave in 2004, Monsees candidly
11   admitted, “The cigarette is actually a carefully engineered product for nicotine delivery and
12   addiction.”50 JLI researched how cigarette companies engineered their products and chemically
13   manipulated nicotine to maximize delivery: “We started looking at patent literature. We are
14   pretty fluent in ‘Patentese.’ And we were able to deduce what had happened historically in the
15   tobacco industry.”51 With access to the trove of documents made public to curb youth smoking
16   and aid research to support tobacco control efforts, JLI was able to review literature on
17   manipulating nicotine pH to maximize its delivery in a youth-friendly vapor with minimal
18   “throat hit.”
19             74.    Through studying industry documents, JLI learned that the cigarette industry had

20   tried for years to figure out ways to create and sustain addiction by delivering more nicotine in

21   way that would be easy to ingest—without the nausea, cough, or other aversive side effects that

22   many new smokers experienced. In the 1970s, R.J. Reynolds scientists eventually found a

23   solution: Combine the high-pH nicotine with a low-pH acid. The result was a neutralized

24   compound referred to as nicotine salt. In a 1973 RJR memorandum titled “Cigarette concept to

25
      49
26      Gabriel Montoya, Pax Labs: Origins with James Monsees, SOCIAL UNDERGROUND,
     https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
     50
27      Jordan Crook, This is the Stanford Thesis Presentation That Launched Juul, TECH CRUNCH
     (Feb. 27, 2019), https://techcrunch.com/2019/02/27/this-is-the-stanford-thesis-presentation-
28   that-launched-juul/.
     51
        Id.
           Page 23                                                       SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 41 of 729


 1   assure RJR a larger segment of the youth market,” RJR highlighted that this chemical

 2   manipulation of the nicotine content was expected to give its cigarettes an “additional nicotine

 3   ‘kick’” that would be more appealing and addictive. A young RJ Reynolds chemist, Thomas

 4   Perfetti, synthesized 30 different nicotine salt combinations, tested the salts’ ability to dissolve

 5   into a liquid, and heated them in pursuit of the “maximum release of nicotine.”52 Pefetti

 6   published his results in a 1979 memo stamped “CONFIDENTIAL,” which was found among

 7   the documents that the FDA obtained from JLI in 2018. Relying on cigarette industry research

 8   like this, and assistance from Perfetti himself, JLI developed a cartridge-based e-cigarette using

 9   nicotine salts. As described in herein, JLI’s use of nicotine salts, pioneered by major

10   combustible tobacco companies, was a critical tool for addicting non-smokers, including youth.
11            75.   JLI also engaged former cigarette industry researchers to consult on the design of
12   their product. As Monsees noted in an interview with WIRED magazine: “The people who
13   understood the science and were listed on previous patents from tobacco companies aren’t at
14   those companies anymore. If you go to Altria’s R&D facility, it’s empty.”53 The WIRED article
15   stated that “[s]ome of those people are now on [PAX Lab, Inc.’s] team of advisers, helping
16   develop J[UUL].”54
17            76.   One of the keys to JLI’s success was its ability to fuse addiction and technology.
18   The JUUL e-cigarette system is comprised of three parts: (1) the JUUL e-cigarette device (2)
19   the JUUL pod (with e-liquid), and (3) the Universal Serial Bus [USB] charger (collectively

20   referred to herein as “JUUL”). The JUUL e-cigarette device is a thin, sleek rectangular e-

21   cigarette device consisting of an aluminum shell, a battery, a magnet (for the USB-charger), a

22   circuit board, an LED light, and a pressure sensor. JLI manufactures and distributes JUUL pods

23   that contain liquid that includes nicotine, flavoring and other additives. Each JUUL pod is a

24   plastic enclosure containing 0.7 milliliters of JLI’s patented nicotine liquid and a coil heater.

25
     52
26      Thomas A. Perfetti, Smoking Satisfaction and Tar/Nicotine Control (Dec. 7, 1978), https://ca-
     times.brightspotcdn.com/3a/12/a5ec27874843a56e26b4ecdfd221/nicotine-salts-
27   investigation.pdf.
     53
        David Pierce, This Might Just Be the First Great E-Cig, WIRED (Apr. 21, 2015),
28   www.wired.com/2015/04/pax-juul-ecig/.
     54
        Id.
          Page 24                                                          SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 42 of 729


 1   When a sensor in the JUUL e-cigarette detects the movement of air caused by suction on the

 2   JUUL pod, the battery in the JUUL e-cigarette device activates the heating element, which in

 3   turn converts the nicotine solution in the JUUL pod into a vapor consisting of nicotine, benzoic

 4   acid, glycerin, and propylene glycol along with myriad chemical flavorings and other chemicals,

 5   many of which are recognized as toxic.55

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20            77.   JLI sells the JUUL pods in packs of four or two pods, and until recently, in a

21   variety of enticing flavors. Many of the flavors have no combustible cigarette analog, including

22   “cool” cucumber, fruit medley, “cool” mint, and crème brûlée. Figure 1 shows the JLI device

23   and a JLI “Starter Kit” with four flavored JUUL pods:

24

25

26

27

28   55
       King County & Seattle Public Health, E-cigarettes and Vapor Products (Dec. 30, 2019),
     https://www.kingcounty.gov/depts/health/tobacco/data/e-cigarettes.aspx.
          Page 25                                                       SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 43 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13            Figure 1
14

15            78.   JLI attempted to distinguish JUUL products from the death and disease
16   associated with cigarettes by deliberately providing a false assurance of safety. For example, on
17   May 8, 2018, a document titled “Letter from the CEO” appeared on JUUL’s website. The
18   document stated: “[JUUL]’s simple and convenient system incorporates temperature regulation
19   to heat nicotine liquid and deliver smokers the satisfaction that they want without the

20   combustion and the harm associated with it.”56

21            79.   JLI even took this message to ninth graders: in 2018, a representative from JLI

22   spoke at a high school during a presentation for ninth graders, stating that JUUL “was much

23   safer than cigarettes,” that the JUUL was “totally safe,” that the JUUL was a “safer alternative

24   than smoking cigarettes,” and that the “FDA was about to come out and say it [JUUL] was 99%

25   safer than cigarettes . . . and that. . . would happen very soon.”57

26
     56
27      Letter from U.S. Food & Drug Admin. to Kevin Burns, CEO of Juul Labs, Inc. (Sept. 9,
     2019), https://www.fda.gov/inspections-compliance-enforcement-and-criminal-
28   investigations/warning-letters/juul-labs-inc-590950-09092019.
     57
        Id.
          Page 26                                                           SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 44 of 729


 1            80.   This was not just a rogue employee. Internal messaging around JUUL, crafted by

 2   the executives, emphasized that JUUL was safer than smoking. In a “Marketing Update”

 3   presentation dated March 26, 2015, a message from then-Chief Marketing Officer Scott Dunlap

 4   stated that “[v]aporization technology is fundamentally disruptive, because it is safer, faster,

 5   more effective and less intrusive than alternatives.”58 More than a year later, on April 28, 2016,

 6   Tim Danaher sent Tyler Goldman a slide deck aimed at investors which he said that “James

 7   [Monsees] owns” and “will pull / update the relevant slides.”59 The deck claimed that “PAX

 8   Labs’ new delivery system is faster, safer, more effective and less intrusive than[,]” among

 9   other options, “[s]moking[.]”60 The consistency of the wording in these presentations more than

10   a year apart shows that this was standard company language.
11            81.   JLI’s mission was not to improve public health. Rather, JLI sought to introduce a
12   new generation of consumers to nicotine. JLI’s business model was never about reducing
13   addiction. As one JLI engineer put it: “We don’t think a lot about addiction here because we’re
14   not trying to design a cessation product at all . . . anything about health is not on our mind.”61
15            82.   JLI, Bowen, and Monsees achieved their vision. Pioneering a nicotine delivery
16   technology that eliminated the harshness of traditional free-base nicotine, JLI’s e-cigarette
17   system provided consumers with palatable access to high-concentrations of nicotine like never
18   before. Since the JUUL’s launch in 2015, JLI has become the dominant e-cigarette
19   manufacturer in the United States. Its revenues grew by 700 percent in 2017 alone. By 2019, JLI

20   owned three-quarters of the e-cigarette market.62

21

22

23

24   58
        INREJUUL_00441986 (emphasis added).
     59
        JLI00373324.
25   60
        JLI00373328 (emphasis added).
     61
26      Kevin Roose, Juul’s Convenient Smoke Screen, N.Y. TIMES (Jan. 11, 2019),
     https://www.nytimes.com/2019/01/11/technology/juul-cigarettes-marketing.html.
27   62
        Dick Durbin et al., Durbin & Senators to JUUL: You are More Interested in Profits Than
     Public Health, Durbin Newsroom (Apr. 8, 2019),
28   https://www.durbin.senate.gov/newsroom/press-releases/durbin-and-senators-to-juul-you-are-
     more-interested-in-profits-than-public-health.
          Page 27                                                           SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 45 of 729


 1                  3.     Defendants Sought to Position JLI for Acquisition by a Major
                           Cigarette Company.
 2

 3            83.   JLI, along with the Management Defendants, worked together to maintain and

 4   expand the number of nicotine-addicted e-cigarette users in order to ensure a steady and

 5   growing customer base.

 6            84.   That growing customer base was crucial to JLI’s and the Management

 7   Defendants’ long term objective—lucrative acquisition by another company. They recognized

 8   that JLI’s product, with its potential to dominate the nicotine products market by hooking new

 9   users, would appeal to one segment of the economy in particular: the cigarette industry.

10            85.   JLI and the Management Defendants also recognized that their business goal—
11   becoming part of the cigarette industry—was unlikely to endear them to the consumers that they
12   needed to purchase their products. Years of anti-smoking campaigns have successfully
13   stigmatized cigarette smoking. When Monsees and Bowen presented their thesis and product
14   design to their classmates, they included a clip from a South Park episode showing the
15   characters assembled at the Museum of Tolerance and shaming a smoker.63
16            86.   Monsees and Bowen needed to shape social norms such that the public attitude
17   towards e-cigarettes would allow consumers to use their product without the stigma and self-
18   consciousness smokers experienced. Monsees and Bowen saw a market opportunity in a
19   generation of non-smoking consumers brought up on anti-smoking norms. In Monsees’ words,

20   they wanted to redesign the cigarette “to meet the needs of people who want to enjoy tobacco

21   but don’t self-identify with—or don’t necessarily want to be associated with—cigarettes.”64

22            87.   Part of this approach was consistently portraying JUUL as an enemy of the

23   cigarette industry, with a publicly announced goal of eliminating the cigarette. In an interview,

24   Bowen asserted that he and Monsees spent a lot of time talking about “the kind of typical

25
     63
26      Gabriel Montoya, Pax Labs: Origins with James Monsees, SOCIAL UNDERGROUND,
     https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
27   64
        Id.; see also, INREJUUL_00064696 (May 28, 2015) (Slides describing JUUL’s market
     overview and positioning as a “tech lifestyle product with a nicotine experience that satisfies,
28   JUUL will appeal to regular ecig users and wealthy, tech savvy smokers – a significant portion
     of the market.”).
          Page 28                                                        SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 46 of 729


 1   thoughts of evil Big Tobacco companies like coming down and squashing you.”65 The “Mission

 2   Statement” on JLI’s homepage proclaims:

 3            Our mission is to transition the world’s billion adult smokers away from
              combustible cigarettes, eliminate their use, and combat underage usage of our
 4            products.

 5            We envision a world where fewer adults use cigarettes, and where adults who
              smoke cigarettes have the tools to reduce or eliminate their consumption entirely,
 6            should they so desire.66

 7   In fact, JLI’s Chief Administrative Officer has publicly stated that the goal behind JLI is

 8   “eliminating cigarettes.”67

 9            88.    This public message of eliminating cigarettes and challenging tobacco companies

10   stands in direct contrast with JLI’s actual business and investment strategy, which involved
11   replicating in JUUL’s new market the tobacco companies’ historical success in the market for
12   cigarettes. From the beginning, Bowen and Monsees actively sought the investment and
13   assistance of major cigarette companies. Bowen and Monsees’ initial foray into the e-cigarette
14   business, Ploom, launched its e-cigarette as the ModelOne in 2010, using pods of loose-leaf
15   tobacco heated by butane. It did not catch on. Ploom only sold a few thousand devices. By then
16   a company with a dozen employees, Ploom was faltering, in need of money, technological
17   expertise, and marketing savvy.68
18            89.    Help came from Japan Tobacco International (“Japan Tobacco”), a division of
19   Japan Tobacco Inc., the fourth-largest tobacco company in the world. In December 2011, Japan

20   Tobacco and Ploom entered into a strategic agreement, which gave Japan Tobacco a minority

21   stake in Ploom and made it a strategic partner. In a statement regarding the agreement, Monsees

22   said, “We are very pleased to partner with [Japan Tobacco] as their deep expertise, global

23   distribution networks and capital resources will enable us to enter our next phase of growth and

24
     65
        Alison Keeley, Vice Made Nice? A High-tech Alternative to Cigarettes, STANFORD
25   MAGAZINE (2012), https://stanfordmag.org/contents/vice-made-nice.
     66
26      JUUL Labs, Our Mission (2019), https://www.juul.com/mission-values.
     67
        Ashley Gould, JUUL Labs is Committed to Eliminating Cigarettes, CAL MATTERS (March
27   18, 2019), https://calmatters.org/commentary/e-cigarette/.
     68
        David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?,
28   Inc., https://www.inc.com/magazine/201405/david-freedman/james-monsees-ploom-ecigarette-
     company-marketing-dilemma.html.
          Page 29                                                         SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
             Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 47 of 729


 1   capitalize on global expansion opportunities.”69 As Bowen explained in an interview, “We were

 2   still doing a lot of our own internal product development, but now we had access to floors of

 3   scientists at [Japan Tobacco].”70

 4              90.   According to internal documents, JLI (then known as Pax) entered into a

 5   “strategic partnership” with Japan Tobacco after it “evaluated all major tobacco industry

 6   companies.”71 When JLI was getting ready to launch JUUL, its business plan called for a

 7   “massive distribution for JUUL,” to “be distributed by the four largest US tobacco

 8   distributors.”72 In addition, in 2015, JLI counted among its advisors Charles Blixt, the former

 9   general counsel of Reynold American, Chris Skillin, former director of corporate business

10   development at Altria Group, Bryan Stockdale, the former SVP/President & CEO of R.J.
11   Reynolds / American Snuff Company, and Chris Coggins, a toxicologist at Reynolds for 20
12   years.73
13              91.   JLI and the Management Defendants even retained the Investment Bank Stifel to
14   help JLI “establish strong international partnerships with leading tobacco companies (“LT”) to
15   accelerate JUUL.”74 According to Stifel, “JUUL could be a multi-billion opportunity to LT
16   [leading tobacco companies] over time,” and Stifel offered to manage a process that: “Identified
17   the best Partner(s) for JUUL”; “Best positions JUUL to each Partner”; “Creates a catalyst for
18   [leading tobacco company] decision making”; and “drives strong economic value and terms
19   through competition.”75 The end result of the process would be an exclusive agreement with the

20   cigarette industry that would “maximize JUUL Growth Trajectory”:76

21
      69
         Innovative P’ship for Ploom and Japan Tobacco Int’l JTI to Take Minority Share in Ploom,
22    JAPAN TOBACCO INT’L (Dec. 8, 2011), https://www.jti.com/sites/default/files/press-
      releases/documents/2011/innovative-partnership-for-ploom-and-japan-tobacco-
23    international.pdf.
      70
24       David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?,
      INC. MAGAZINE (2014), https://www.inc.com/magazine/201405/david-freedman/james-
25    monsees-ploom-ecigarette-company-marketing-dilemma.html.
      71
         INREJUUL_00371423 (Pax Labs company overview, Feb. 2015).
26    72
         INREJUUL_00371447.
      73
         INREJUUL_00371458-INREJUUL_00371459.
27    74
         INREJUUL_00016386 (Stifel Presentation, Aug. 2015).
      75
28       Id.
      76
         Id.
           Page 30                                                      SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 48 of 729


 1            92.   Stifel’s presentation to the JLI Board of Directors, which included each of the

 2   Management Defendants, also emphasized both the stagnant and declining cigarette market, and

 3   the sharply growing e-cigarette market:77

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     77
          INREJUUL_0016399.
          Page 31                                                      SECOND AMENDED CONSOLIDATED
                                                                             CLASS ACTION COMPLAINT
                                                                           Case No. 19-md-02913-WHO
             Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 49 of 729


 1             93.   According to Stifel, “[s]ince 2013 [leading tobacco companies] have

 2   aggressively but unprofitably entered the vape category . . . with products that are not

 3   compelling.”78 Stifel’s conclusion was that in light of the leading cigarette companies’ failures

 4   to develop an appealing e-cigarette product: “JUUL Presents a Prime Opportunity for [leading

 5   tobacco companies] to Compete with [vaporizers, tanks and mods] in Form Factor and

 6   Dominate the E-cig Experience Through Retail Channels that Leverage its Distribution

 7   Strengths.”79

 8             94.   Consistent with Stifel’s presentation, and the profits it was forecasting, a draft

 9   December 7, 2015 presentation to the board of directors included as a “management committee

10   recommendation” that JLI position itself for “strategic alternatives (including licensing or
11   sale)”:80
12

13

14

15

16

17

18

19

20

21

22

23

24

25             95.   The presentation also made clear that the “strategic alternative” for JLI
26

27    78
         INREJUUL_0016400-INREJUUL_0016401.
      79
28       INREJUUL_0016404.
      80
         INREJUUL_00061757 (board meeting presentation, Dec. 7, 2015).
           Page 32                                                        SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 50 of 729


 1   envisioned by management was its acquisition by a large cigarette company:81

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13            96.   This goal—acquisition by a major cigarette company—was a motive that the JLI
14   and the Management Defendants would return to in making decisions about the manufacture
15   and marketing of JUUL products. As an example, in a 2016 email exchange with JLI employees
16   regarding potential partnerships with e-cigarette juice manufacturers, Defendant Bowen
17   reminded the employees that “big tobacco is used to paying high multiples for brands and
18   market share.”82 Bowen knew that to achieve the ultimate goal of acquisition, JLI and the
19   Management Defendants would have to grow the market share of nicotine-addicted e-cigarette
20   users, regardless of the human cost.
21            97.   JLI and the Management Defendants sought to grow the market share of
22   nicotine-addicted e-cigarette users beginning by at least early 2015 through two related
23   schemes: first, by designing an unsafe product with a high nicotine content that was intended to
24   addict, or exacerbate the addiction of, its users; and, second, by marketing and misbranding that
25   potent product to the broadest possible audience of potential customers, including young people
26   whose addiction would last the longest and be the most profitable for the Defendants.
27
     81
28        INREJUUL_00061833.
     82
          INREJUUL_00294198.
          Page 33                                                        SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 51 of 729


 1            98.   These schemes were an overwhelming success. In December 2016, Monsees

 2   observed in an email to Valani that “Soon enough [JUUL’s success] will catch the eyes of big

 3   tobacco and they’ll either swing a new product more directly towards us, get aggressive about

 4   acquisition or do both in parallel.”83 By the close of 2017, according to Nielsen data, JLI had

 5   surpassed its competitors in capturing 32.9% of the e-cigarette market, with British American

 6   Tobacco at 27.4% and Altria at 15.2%.84 The total e-cigarette market expanded 40% to $1.16

 7   billion.85

 8            99.   By 2018, JLI represented 76.1% of the national e-cigarette market,86 and JLI’s

 9   gross profit margins were 70%.87 In a complaint it filed in November 2018 against 24 vape

10   companies for alleged patent infringement, JLI asserted that it was “now responsible for over
11   95% of the growth in the ENDS cartridge refill market in the United States” and included the
12   following chart:88
13

14

15

16

17

18

19

20

21
     83
        JLI00380274.
22   84
        Ari Levy, E-cigarette maker Juul is raising $150 million after spinning out of vaping
     company, CNBC (Dec. 20, 2017), https://www.cnbc.com/2017/12/19/juul-labs-raising-150-
23   million-in-debt-after-spinning-out-of-pax.html.
     85
        Id.
24   86
        Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stan.
25   Rsch. into the Impact of Tobacco Advert. (2019),
     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     87
26      Dan Primack, Scoop: The Numbers Behind Juul’s Investor Appeal, Axios (July 2, 2018),
     https://www.axios.com/numbers-juul-investor-appeal-vaping-22c0a2f9-beb1-4a48-acee-
27   5da64e3e2f82.html.
     88
        Verified Complaint Under Section 337 of the Tariff Act of 1930 at 6, In the Matter of Certain
28   Cartridges for Elec. Nicotine Delivery Sys. & Components Thereof, Investigation No. 337-TA-
     1141 (USITC Nov. 19, 2018).
          Page 34                                                       SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 52 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12            100.   JLI shattered previous records for reaching decacorn status, reaching valuation of

13   over $10 billion in a matter of months—four times faster than Facebook.89 This all came just

14   three years after its product launch.

15            C.     JLI and Bowen Designed a Nicotine Delivery Device Intended to Create and
                     Sustain Addiction.
16

17            101.   JLI was well-aware from the historical cigarette industry documents that the

18   future of any nicotine-delivery business depends on snaring kids before they age beyond the

19   window of opportunity. One memo from a Lorillard marketing manager to the company’s

20   president put it most succinctly, “[t]he base of our business is the high school student.”90 It is no

21   surprise, then, that the industry designed products specifically to attract and addict teen

22   smokers. Claude Teague of R.J. Reynolds titled one internal memo “Research Planning

23   Memorandum on Some Thoughts About New Brands of Cigarettes for the Youth Market.” In it

24   he frankly observed, “Realistically, if our Company is to survive and prosper, over the long

25

26
     89
        Zack Guzman, Juul Surpasses Facebook As Fastest Startup to Reach Decacorn Status,
27   YAHOO! FIN. (Oct. 9, 2018), https://finance.yahoo.com/news/juul-surpasses-facebook-fastest-
     startup-reach-decacorn-status-153728892.html.
28   90
        Internal Memo from T.L. Achey, Lorillard Tobacco Company, to Curtis Judge, Product
     Information (August 1978).
          Page 35                                                           SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 53 of 729


 1   term, we must get our share of the youth market. In my opinion this will require new brands

 2   tailored to the youth market.”91 Dr. Teague noted that “learning smokers” have a low tolerance

 3   for throat irritation so the smoke should be “as bland as possible,” i.e., not harsh; and he

 4   specifically recommended an acidic smoke “by holding pH down, probably below 6.” As seen

 5   below, JLI heeded Dr. Teague’s advice.

 6                   1.     JLI and Bowen Made Highly Addictive E-Cigarettes Easy for Young
                            People and Non-Smokers to Inhale.
 7

 8            102.   As combustible cigarettes were on the decline, e-cigarettes were introduced to

 9   the U.S. market beginning in 2007. Over time, e-cigarettes developed a small group of regular

10   users, who were primarily current or former smokers. By 2014, the e-cigarette market in the
11   U.S. was in decline.
12            103.   E-cigarettes struggled to compete with combustible cigarettes, because of the
13   technical challenge of delivering enough aerosolized nicotine to satisfy a smoker’s addiction in
14   a palatable form.92 Before JUUL, most e-cigarettes used an alkaline form of nicotine called
15   free-base nicotine.93 When aerosolized and inhaled, free-base nicotine is relatively bitter,
16   irritates the throat, and is perceived as harsh by the user.94 This experience is often referred to as
17   a “throat hit.” The higher the concentration of free-base nicotine, the more intense the “throat
18   hit.”95 While some “harshness” would not have much impact on seasoned cigarette smokers, it
19   would deter newcomers, or nicotine “learners,” as Claude Teague at R.J. Reynolds called young

20   non-smokers decades ago.

21            104.   Before 2015, most e-liquids on the market were between 1% and 2%

22   concentration; 3% concentrations were marketed as appropriate for consumers who were

23

24

25   91
        Internal Memo from Claude Teague, R.J. Reynolds, Research Planning Memorandum on
     Some Thoughts About New Brands of Cigarettes for the Youth Market (Feb. 2, 1973).
26   92
        Robert K. Jackler & Divya Ramamurthi, Nicotine Arms Race: JUUL and the High-nicotine
     Product Market, 28 TOBACCO CONTROL 623 (2019).
27   93
        Id.
     94
28      Id.
     95
        Id.
          Page 36                                                           SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
             Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 54 of 729


 1   accustomed to smoking approximately forty cigarettes a day.96 None of these e-liquids delivered

 2   as much nicotine as quickly as a combustible cigarette.

 3             105.     Around 2013, JLI scientists developed new e-liquids and new devices to increase

 4   the amount of nicotine that e-cigarettes could deliver to users and to reduce the throat hit. JLI

 5   scientists focused on nicotine salts rather than free-base nicotine, and they tested their

 6   formulations in a variety of ways.

 7                      2.     JLI’s Initial Experiments Measured Non-Smokers’ “Buzz” Levels
                               and Perceptions of Throat Harshness.
 8

 9             106.     JLI intentionally designed its product to minimize “throat hit” and maximize

10   “buzz.” JLI’s first known testing of JUUL-related products occurred in 2013, when it conducted
11   “buzz” experiments that included non-smoker participants, and measured “buzz” and throat
12   harshness. JLI officers and directors Adam Bowen, Ari Atkins, and Gal Cohen served as the
13   initial subjects in the “buzz” experiments. These early tests were performed with the assistance
14   of Thomas Perfetti, the same RJR chemist who had studied nicotine salt decades ago to help
15   RJR palatably deliver more nicotine.
16             107.     In these early tests, JLI’s goal was to develop a “buzz-effective e-cig
17   formulation,” which would principally turn on “effectiveness (buzz, harshness),” followed by
18   shelf life and patentability.97 The aim was to develop a nicotine salt formulation that maximized
19   buzz, minimized harshness. “Employees tested new liquid-nicotine formulations on themselves

20   or on strangers taking smoke breaks on the street. Sometimes, the mix packed too much punch –

21   enough nicotine to make some testers’ hands shake or send them to the bathroom to

22   vomit . . . .”98

23             108.     The “buzz” experiments, which used heart rate as a qualitative measurement for

24   buzz, showed that Bowen tested a 4% benzoate (nicotine salt) solution, which caused his resting

25   heart rate to increase by about 70% in under 2 minutes, far exceeding all other formulations JLI

26
      96
27      Id.
      97
        INREJUUL_00002903.
28   98
        Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5,
     2019), https://www.reuters.com/investigates/special-report/juul-ecigarette/.
           Page 37                                                         SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 55 of 729


 1   was considering:99

 2

 3

 4

 5

 6

 7

 8

 9

10

11            109.   Because they personally consumed these formulations, Bowen, Cohen, and

12   Atkins knew that the 4% benzoate solution delivered a strong buzz that matched or exceeded a

13   cigarette but had minimal throat hit.

14            110.   A later study by Anna K. Duell et al., which examined 4% benzoate solutions—

15   the basis for JUUL’s subsequent commercial formulations—explains why there was so little

16   throat hit. The Duell study determined that the fraction of free-base nicotine in JUUL’s “Fruit

17   Medley” flavor was 0.05 and in “Crème Brulee” was 0.07.100 Given total nicotine content of 58

18   mg/ml and 56 mg/ml in each flavor, respectively, these flavors have roughly 3-4 mg/ml free-

19   base nicotine. For comparison, “Zen” brand e-liquid contains 17 mg/ml of nicotine—less than

20   one-third of the total nicotine content of JUUL’s flavors—but has a free-base fraction of 0.84,101

21   resulting in over 14 mg/ml of free-base nicotine. The Duell Study’s authors found that the low

22   free-base fraction in JUUL aerosols suggested a “decrease in the perceived harshness of the

23   aerosol to the user and thus a greater abuse liability.”102

24

25   99
         INREJUUL_00002903.
     100
26        U.S. Patent No. 9,215, 895; Anna K. Duell et al., Free-Base Nicotine Determination in
     Electronic Cigarette Liquids by H NMR Spectroscopy, 31 CHEM. RES. TOXICOL. 431, 432 (Fig.
27   3).
     101
          Anna K. Duell et al., Free-Base Nicotine Determination in Electronic Cigarette Liquids by
28   H NMR Spectroscopy, 31 CHEM. RES. TOXICOL. 431 (hereinafter “Duell Study”).
     102
          Id. at 431–34.
          Page 38                                                        SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 56 of 729


 1          111.    Dramatically reducing the throat hit is not necessary for a product that is aimed

 2   at smokers, who are accustomed to the harshness of cigarette smoke, but it very effectively

 3   appeals to nonsmokers, especially youths. The cigarette industry has long recognized this; a

 4   published study of industry documents concluded that “product design changes which make

 5   cigarettes more palatable, easier to smoke, or more addictive are also likely to encourage greater

 6   uptake of smoking.”103 The Duell study concluded that JLI’s use of nicotine salts “may well

 7   contribute to the current use prevalence of JUUL products among youth.”104

 8          112.    Reducing the harshness of nicotine also allows more frequent use of e-cigarettes,

 9   for longer periods of time, and masks the amount of nicotine being delivered. By removing the

10   physiological drawbacks of inhaling traditional free-base nicotine, JLI’s technology removes the
11   principal barrier to nicotine consumption and addiction. The Duell study further concluded that
12   JLI’s creation of a non-irritating vapor that delivers unprecedented amounts of nicotine is
13   “particularly problematic for public health.”105
14                  3.      JUULs Rapidly Deliver Substantially Higher Doses of Nicotine than
                            Cigarettes.
15

16          113.    In 2014, after the “buzz” experiments, JLI engineers ran a pilot pharmacokinetic
17   study in New Zealand, called the Phase 0 Clinical Study.106 The participants in the study—
18   Adam Bowen, Gal Cohen, and Ari Atkins107—had their blood drawn while vaping prototype
19   JUUL aerosols. From these measurements, the scientists calculated key pharmacokinetic

20   parameters, including maximum concentration of nicotine in the blood (Cmax) and total

21   nicotine exposure (Area Under the Curve or AUC). JLI reported the results in U.S. Patent No.

22   9,215,895 (the ’895 patent), for which JLI applied on October 10, 2014,108 and which was

23
     103
24       David A. Kessler, Juul Says It Doesn’t Target Kids. But Its E-Cigarettes Pull Them In, N.Y.
     TIMES (July 31, 2019), https://www.nytimes.com/2019/07/31/opinion/juul-kids.html.
25   104
         Duell Study at 433 (citing J.G. Willett, et al., Recognition, Use and Perceptions of JUUL
     Among Youth and Young Adults, TOBACCO CONTROL 054273 (2018)).
26   105
         Id. at 431.
     106
27       INREJUUL_00350930.
     107
         Id.
28   108
         This application was a continuation of U.S. Patent Application No. 14/271,071 (filed May
     6, 2014), which claimed the benefit of U.S. Provisional Patent Application Serial No.
       Page 39                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
                               Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 57 of 729


 1   granted in December 2015. The named inventors on the patent were Adam Bowen and Chenyue

 2   Xing.

 3                              114.           Among the formulations was a 4% benzoate formulation, which was made with

 4   3.8% benzoic acid and 5% nicotine, as well as propylene glycol and vegetable glycerin.109 As a

 5   comparator, JLI also measured nicotine blood levels after smoking Pall Mall cigarettes. The

 6   Phase 0 study also tested a 2% benzoate formulation, which had a similar Cmax as a Pall Mall

 7   cigarette, and a variety of other formulations.110 The following graph shows the pharmacokinetic

 8   results of the Phase 0 study:

 9                                 20



10
                                   15
11

12                                                                                                                               Pall Mall
      Blood Nicotine (ng/mL)




                                   10                                                                                            2% Freebase
                                                                                                                                 2% Benzoate
13                                                                                                                               4% Benzoate
                                                                                                                                 2% Citrate
14                                     5                                                                                         2% Malate
                                                                                                                                 2% Salicylate

15                                                                                                                               2% Succinate


                                       0
16                 -10                     0          10        20               30                40   50        60        70


17
                                   -5
                                                                     Time after first puff (min)
18

19                              115.           According to Table 1 in the patent, the Cmax (the maximum nicotine
20   concentration in blood) for Pall Mall cigarettes was 11.65 ng/mL, and for 4% benzoate it was
21   15.06 ng/mL, which is nearly 30% higher. The total nicotine exposure (as measured by Area
22   Under the Curve or AUC) was 367.5 ng * min/mL for Pall Mall cigarettes and 400.2 ng *
23   min/mL for 4% benzoate, which is almost 9% higher. The 4% benzoate formulation had the
24   highest Cmax and AUC of any of the formulations measured.
25                              116.           Describing these results, JLI’s ’895 patent all but brags that it surpassed a
26

27   61/820,128, (filed May 6, 2014), and U.S. Provisional Patent Application Serial No.
     61/912,507 (filed December 5, 2013).
     109
28       U.S. Patent No. 9,215,895, at 19:63-20:4 (filed Dec. 22, 2015).
     110
         INREJUUL_00024437.
                    Page 40                                                                                  SECOND AMENDED CONSOLIDATED
                                                                                                                   CLASS ACTION COMPLAINT
                                                                                                                 Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 58 of 729


 1   commercially available combustible cigarette (Pall Mall) in maximum delivery and nearly

 2   rivaled it in how soon it could deliver peak nicotine. According to the ‘895 patent, “certain

 3   nicotine salt formulations [i.e., JLI’s] provide satisfaction in an individual superior to that of

 4   free base nicotine, and more comparable to the satisfaction in an individual smoking a

 5   traditional cigarette.”111 The patent further explains that the “rate of nicotine uptake in the

 6   blood” is higher for some claimed nicotine salt formulations “than for other nicotine salt

 7   formulations aerosolized by an electronic cigarette . . . and likewise higher than nicotine free-

 8   base formulations, while the peak nicotine concentration in the blood and total amount of

 9   nicotine delivered appears comparable to a traditional cigarette.”112

10             117.   In other words, JLI distinguishes itself, and established the patentability of its e-
11   liquids, by reference to their superlative ability to deliver nicotine, both in terms of peak blood
12   concentration and total nicotine delivery. The rate of nicotine absorption is key to providing
13   users with the nicotine “kick”113 that drives addiction and abuse.114 Because “nicotine yield is
14   strongly correlated with tobacco consumption,”115 a JUUL pod with more nicotine will strongly
15   correlate with higher rates of consumption of JUUL pods, generating more revenue for JUUL.
16   For example, a historic cigarette industry study that looked at smoker employees found that “the
17   number of cigarettes the employees smoked per day was directly correlated to the nicotine
18   levels.”116 In essence, JLI distinguished itself based on its e-liquids’ extraordinary potential to
19   addict.

20

21   111
         U.S. Patent No. 9,215, 895, at 7:51-55 (filed Dec. 22, 2015) (emphasis added).
     112
22       Id. at 7:63-8:4.
     113
         Internal Memo from Frank G. Colby, R.J. Reynolds, Cigarette Concept to Assure RJR a
23   Larger Segment of the Youth Market (Dec. 4, 1973).
     114
         As the National Institutes of Health has noted, the “amount and speed of nicotine
24   delivery . . . plays a critical role in the potential for abuse of tobacco products.” U.S. Dep’t of
     Health & Human Servs., How Tobacco Smoke Causes Disease: The Biology and Behavioral
25   Basis for Smoking-Attributable Disease, A Report of the Surgeon General at 181 (2010),
     https://www.ncbi.nlm.nih.gov/books/NBK53017/pdf/Bookshelf_NBK53017.pdf.
26   115
         Martin J. Jarvis et al., Nicotine Yield From Machine Smoked Cigarettes and Nicotine Intakes
27   in Smokers: Evidence From a Representative Population Survey, 93 NT’L CANCER INST. 134
     (Jan. 17, 2001), https://academic.oup.com/jnci/article/93/2/134/2906355.
28   116
         Letter from Peggy Martin to Study Participants, Resume of Results from Eight-Week
     Smoking Study, UCSF Library, 1003285443-5443 (Sept. 10, 1971).
       Page 41                                                               SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 59 of 729


 1          118.    Another study corroborates the key result of the Phase 0 study that the 4%

 2   benzoate solution delivers more nicotine than a combustible cigarette.117 The Reilly study tested

 3   JUUL’s tobacco, crème brûlée, fruit medley, and mint flavors and found that a puff of JUUL

 4   delivered 164 ± 41 micrograms of nicotine per 75 mL puff. By comparison, a 2014 study using

 5   larger 100 mL puffs found that a Marlboro cigarette delivered 152-193 μg/puff.118 Correcting to

 6   account for the different puff sizes between these two studies, this suggests that, at 75 mL/puff,

 7   a Marlboro would deliver about 114-145 μg/puff. In other words, the Reilly study suggests that

 8   JUUL delivers more nicotine per puff than a Marlboro cigarette.

 9          119.    Additionally, depending on how the product is used, an e-cigarette with the 4%

10   benzoate solution is capable of delivering doses that are materially higher than those seen in the
11   Phase 0 study. As a paper published by the European Union notes: “[A]n e-cigarette with a
12   concentration of 20 mg/ml delivers approximately 1 milligram of nicotine in five minutes (the
13   time needed to smoke a traditional cigarette, for which the maximum allowable delivery is 1 mg
14   of nicotine).”119 With at least 59 mg/ml of nicotine in a salt form that increases the rate and
15   efficiency of uptake (and even with a lower mg/ml amount), a JUUL pod easily exceeds the
16   nicotine dose of a combustible cigarette. Not surprisingly, the European Union has banned all e-
17   cigarette products with a nicotine concentration of more than 20 mg/ml nicotine, and other
18   countries have considered similar regulations.120
19          120.    Around 2014, JLI engineers designed the JUUL vaping device, which also was

20   designed for addictiveness. On average, the JUUL was engineered to deliver between four to

21

22   117
         Samantha M. Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL
     Electronic Cigarettes, 21 NICOTINE TOBACCO RESEARCH 1274 (Aug. 19, 2019),
23   https://www.ncbi.nlm.nih.gov/pubmed/30346584.
     118
24       Megan J. Schroeder & Allison C. Hoffman, Electronic Cigarettes and Nicotine Clinical
     Pharmacology, 23 TOBACCO CONTROL ii30 (May 23, 2014),
25   www.ncbi.nlm.nih.gov/pmc/articles/PMC3995273/.
     119
         E-Cigarettes, European Comm’n,
26   https://ec.europa.eu/health/sites/health/files/tobacco/docs/fs_ecigarettes_en.pdf (citing United
     Kingdom Medicines and Healthcare Products Regulatory Agency and industry reports).
27   120
         Charis Girvalaki et al., Discrepancies in Reported Versus Measured Nicotine Content of E-
     cigarette Refill Liquids Across Nine European Countries Before and After the Implementation
28   of the EU Tobacco Products Directive, 55 EUR. RESPIR. J. 1900941 (2020),
     https://doi.org/10.1183/13993003.00941-2019.
       Page 42                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
             Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 60 of 729


 1   five milligrams of aerosol per puff, which is an unusually massive puff121:

 2

 3                             6
                                              JUUL                    Blu
 4                                            Linear (JUUL)           Linear (Blu)
                               5
 5
           AVERAGE MASS/PUFF (mg)




 6
                               4
 7

 8                             3
 9

10                             2

11
                               1
12

13
                               0
                                     0                   25                   50                  75                   100
14
                                                                        PUFF COUNT
15

16                                  121.   Given the concentration of nicotine in a JUUL pod, four to five milligrams of

17   JUUL e-liquid contains about 200-250 micrograms (μg) of nicotine. As noted by Dan Myers, a

18   JLI scientist, in an internal 2018 email to Adam Bowen and Ziad Rouag, a regulatory employee

19   at JLI at the time, “much more nicotine than 150 per puff could be problematic” because,

20   according to Myers, cigarettes deliver between around 100-150 μg of nicotine per puff.122 In

21   other words, JUUL’s precisely calibrated nicotine delivery system was specifically engineered

22   to aerosolize up to 2.5 times as much nicotine per puff as a cigarette. Myers also noted that

23   “Adam put in his recommendation of ~4mg/puff as the target” for a pharmacokinetic study.123

24                                  122.   JLI scientists realized in 2014 that the amount of nicotine that JUUL e-cigarettes

25   delivered could be problematic. Chenyue Xing stated that “[y]ou hope that they get what they

26

27   121
         INREJUUL_00442040-INREJUUL_00442080; INREJUUL_00442064.
     122
28       INREJUUL_00347306.
     123
         Id.
       Page 43                                                                                  SECOND AMENDED CONSOLIDATED
                                                                                                      CLASS ACTION COMPLAINT
                                                                                                    Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 61 of 729


 1   want, and they stop,” but JLI scientists were concerned that “a Juul—unlike a cigarette—never

 2   burns out,” so the device gives no signal to the user to stop. According to Xing, JLI scientists

 3   “didn’t want to introduce a new product with stronger addictive power.”124 For this reason, “the

 4   company’s engineers explored features to stop users from ingesting too much of the drug, too

 5   quickly. JLI’s founders applied for a patent in 2014 that described methods for alerting the user

 6   or disabling the device when the dose of a drug such as nicotine exceeds a certain threshold.”125

 7   For example, “[o]ne idea was to shut down the device for a half-hour or more after a certain

 8   number of puffs[.]”126 But upper management rejected the concerns that the scientists raised,

 9   and “[t]he company never produced an e-cigarette that limited nicotine intake.”127

10          123.    As another option, JLI could have limited the duration of each puff to prevent the
11   JUUL from delivering doses of nicotine exceeding those of a cigarette on a per-puff basis.
12   Instead, it programmed the device to emit puffs for up to six seconds.128 JUUL knew from the
13   Phase 0 pharmacokinetic study in 2014 and the CH-1702 pharmaokinetic study in 2017 that
14   puffs of three seconds generate pharmacokinetic profiles matching that of a cigarette.129
15          124.    Further warnings about the addictive power of the JUUL e-cigarette—and its
16   appeal to youths—came from consumer research that Ploom commissioned in 2014. Ploom
17   hired the consumer research firm Tragon to do research with prototypes of the JUUL e-
18   cigarette. On September 30, 2014, Lauren Collinsworth, a consumer researcher at Tragon,
19   emailed Chelsea Kania, a marketing employee at Ploom, with some of the preliminary results

20   from the studies. She stated that the testing showed that “the younger group is open to trying

21   something new and liked J1 [the JUUL prototype] for being smart, new, techy, etc.”130 Ms.

22   Collinsworth added that “the qualitative information suggests J1 could fit into the e-cig or vapor

23

24   124
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5,
25   2019), https://www.reuters.com/investigates/special-report/juul-ecigarette/.
     125
         Id.
26   126
         Id.
     127
         Id.
27   128
         INREJUUL_00431693.
     129
28       INREJUUL_00351218; INREJUUL_00351239.
     130
         JLI00365905.
       Page 44                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 62 of 729


 1   category for the younger group. The qualitative findings suggested this product isn’t going to fit

 2   as well with consumers who are looking to cut back on the cigarette intake.”131

 3             125.   On October 1, 2014, Ms. Collinsworth followed up with additional comments.

 4   She stated that “[t]he delivery was almost too much for some smokers, especially those used to

 5   regular e-cigarettes. When they approached the product like they would a Blu or other

 6   inexpensive e-cig, they were floored by the delivery and didn’t really know how to control

 7   it.”132

 8             126.   Survey responses showed that the least important product attribute for the adult

 9   smokers and non-smokers in that group was “buzz.”133 Comments from the study’s subjects

10   included “overwhelming when I first inhaled,” “too much for me,” “it was too strong,” and “it
11   caught me off-guard.”134 Comments on the device’s style said JUUL “might manage to make
12   smoking cool again”; others “thought it was a data storage device.”135
13             127.   The final results from this consumer research were distributed to upper
14   management, including to then-CEO James Monsees136 and then-Chief Marketing Officer
15   Richard Mumby.137
16             128.   In late 2014, knowing the results of the buzz tests, the Phase 0 study and the
17   consumer research, JLI executives, including Bowen, selected the 4% benzoate formulation to
18   serve as the model for all formulations to be used in the JUUL product to be released in 2015.
19   All JUUL formulations at launch used the same amount of nicotine and benzoic acid as did the

20   formulation that resulted in the highest nicotine blood levels in the Phase 0 study. JUUL pods

21   were foreseeably exceptionally addictive, particularly when used by persons without prior

22   exposure to nicotine.

23

24
     131
25       Id. (emphasis added).
     132
         JLI00365709.
26   133
         JLI00365176.
     134
         INREJUUL_00058345.
27   135
         Id.
     136
28       JLI00364678.
     137
         JLI00364487.
        Page 45                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 63 of 729


 1                  4.      JLI and the Management Defendants Knew That JUUL was
                            Unnecessarily Addictive Because It Delivered More Nicotine Than
 2                          Smokers Needed or Wanted.
 3           129.   The JUUL e-cigarette launched in 2015. After the launch, JLI and the

 4   Management Defendants continued to collect information about the addictiveness of JUUL.

 5   This information confirmed what they already knew: JUUL was exceptionally dangerous

 6   because of its addictiveness.

 7           130.   For example, on April 22, 2017, an e-cigarette retailer emailed Gal Cohen

 8   expressing concern about the addictiveness of JLI’s products. He wrote:

 9           I am very concerned about the JLI products. People's addiction behavior
             is SEVERE with this JLI device. I don't think I can justify carrying this anymore.
10
             The Brooklyn store is run by someone else and he still wants to carry it. I am
11           not really happy about this. It was a simple product for users who do not want to
             fill tanks and change atomizers and it was easy to sell, but I really don't feel
12           good about selling it. I know we talked about this back a few years ago before we
13           were carrying the product, but I am curious to know what is in the liquid. I know
             the nicotine salts are added but I would like to know what else is in it. Do you
14           guys have a GCMS or ingredient listing for the liquid? Are there other additives?
             I want to feel more comfortable so I can keep carrying these, but I have seen
15           what it is doing to people and I am very uncomfortable with it. Last year when
             the news came to me and wanted me to help them with the story that teens were
16           using JLI I shut that story down by telling them it wasn't true. It is true. kids
17           are getting hooked on this thing and they don't even understand half the time
             that it has nicotine in it! Little kids.. like 14 and 15 year olds. They try to come
18           in my shop and we tell them it is 21 and over and get them out... but it is
             REALLY bad!
19
             I have kids calling and trying to order using delivery services as well. We will
20           only allow pickup and delivery for regular customers whose ID we have
             already checked... but they TRY and that worries me.. because the smoke shops
21           and bodegas are NOT checking that the person they are picking up for is old
             enough to buy the product.
22
             I agree that it is certainly less hazardous than smoking... but to
23           intentionally increase the addictiveness of nicotine seems really irresponsible
             and makes me feel like Big Tobacco pushing people onto a really addictive
24
             product. I just don't think that it is necessary and I don't feel good about it.
25           Anyway... if there is any info you have that might make me feel better about
             selling it let me know... or if you could send me ingredient listing (I know Pax
26           applied for the patent on the liquid with the nicotine salts so it should be ok to
             share now?) I would appreciate it.138
27

28
     138
           INREJUUL_00264888-INREJUUL_00264890.
       Page 46                                                            SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 64 of 729


 1           131.     Another example came just days later. On April 28, 2017, JLI held a science

 2   meeting discussing the scientific information in JLI’s possession with outside scientists. Notes

 3   from the meeting state that “concern was raised that because the nicotine update [sic] is slightly

 4   faster the data could be interpreted as feeding an addiction faster. Given the current climate with

 5   addictions to OxyContin how the data is presented needs to be considered carefully.”139

 6           132.     Additionally, Dan Myers wrote to Adam Bowen in October 2017 that “single

 7   puff data from Juul suggests that a small number of puffs, at the beginning of the pod’s lifetime,

 8   may contain 2-3X” the levels of nicotine in the puffs from the rest of the pod, “i.e., 200-300

 9   [μ]g/puff.”140 This is consistent with a central goal of the product’s design: capturing “users

10   with the first hit.”141
11           133.     None of this information was a surprise, nor did it cause JLI or the Management
12   Defendants to change JLI’s products or marketing. In fact, they embraced it. On November 3,
13   2017, Steven Hong, JLI’s Director of Consumer Insights, described JUUL’s “design and
14   chemical formulation (fast acting nic salts)” as JLI’s “ace in the hole” over the competition.142
15           134.     The following year, JLI and the Management Defendants obtained even more
16   evidence that the amount of nicotine in JUULpods was needlessly high. By no later than May of
17   2018, JLI had completed Phase I of “Project Bears,” a JLI study of smoker and vaper nicotine
18   strength preferences. The results showed that “[a]cross the smoker segments, product liking is
19   very similar[,]” and the “heaviest smokers (21+ cigs) like 1.7% more than higher strengths”

20   such as 3% and 5%.143 Similarly, “for those who evaluated the 5% pod, when given the choice

21   of lower level pod strengths, at least half would choose a lower strength pods.”144

22           135.     The same tests also showed that, contrary to JLI’s expectations, smokers did not

23   increase their use of the 1.7% formulation relative to the 5% formulation in order to achieve

24
      139
25       INREJUUL_00230416.
      140
         INREJUUL_00434580-INREJUUL_00434590.
26   141
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5,
     2019), https://www.reuters.com/investigates/special-report/juul-ecigarette.
27   142
         INREJUUL_00228928-INREJUUL_00228930.
     143
28       INREJUUL_00260068.
     144
         INREJUUL_00260065.
        Page 47                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 65 of 729


 1   nicotine satisfaction. “Smoking volume does seem to be a driver of vaping volume, but this does

 2   not vary much by strength within a given smoker type.”145

 3          136.    Thus, Project Bears revealed that 5% JUULpods delivered more nicotine than

 4   necessary to satisfy cigarette smokers, even those characterized as “heavy” smokers.146

 5          137.    At some point during the coordination between JLI, the Management

 6   Defendants, and Altria, but no later than the due-diligence period for Altria’s investment in JLI,

 7   either JLI (through its employees) or one or more of Defendants Bowen, Monsees, Pritzker,

 8   Huh, and Valani provided Altria with a copy of the Project Bears findings.147

 9          138.    Nonetheless, JLI, the Management Defendants, and Altria have maintained and

10   promoted the 5% JUULpods as JLI’s flagship offering of JUULpods although they knew that
11   even current smokers prefer a lower nicotine content. They pushed the 5% JUULpod because it
12   hooked users faster and kept them addicted to nicotine.148
13          139.    In addition to Project Bears, JLI and the Management Defendants (and
14   potentially Altria) were aware of other internal studies that established that its 5% JUUL pod
15   product would not be a successful cessation tool, as it was not attractive to an audience looking
16   to reduce cigarette consumption.149
17                  5.     JUUL’s Design Did Not Look Like a Cigarette, Making it Attractive
                           to Non-Smokers and Easy for Young People to Use Without
18                         Detection.
19          140.    Not only did JUUL contain high levels of nicotine that delivered a strong “buzz”

20   from the first puff, JLI designed its product to look appealing to youth and non-smokers. In

21   January 2015, six months before JUUL’s launch, JLI’s Marketing Director, Sarah Richardson,

22   identified “key needs” for JUUL’s PR strategy, including “Establish premium positioning to

23   entice the “masses” to follow the trend setters; own the “early adopter” /”cool kid” equity as we

24   build out volume”, and highlighted that “JUUL deliberately doesn’t resemble e-cigs or

25

26   145
         INREJUUL_00244200.
     146
         Id.
27   147
         Id.
     148
28       Id.
     149
         Id.
       Page 48                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 66 of 729


 1   cigalikes” that are “awkward” and “douche-y”.150 Instead, JUUL is “elegant” and “cool”.

 2           141.    JLI’s strategy to position a nicotine-delivery device as the cool thing to do is not

 3   new. Decades before, Dr. Teague from R.J. Reynolds observed: “pre-smokers” face

 4   “psychological pressure” to smoke if their peers are doing so, “a new brand aimed at a young

 5   smoker must somehow be the ‘in’ brand and its promotion should emphasize togetherness,

 6   belonging and group acceptance, while at the same time emphasizing ‘doing one’s own

 7   thing.’”151 Again, JUUL followed the cigarette playbook verbatim.

 8           142.    JLI knew that among its target audience, young people, cigarette smoking had

 9   become increasingly stigmatized. JLI wanted to create a product that would create “buzz” and

10   excitement, totally different from the image of addicted cigarette smokers huddling outside their
11   workplaces in the cold to get their nicotine fix.
12           143.    Unlike the distinct smell and odor emitted from combustible cigarettes, JUUL
13   emits a reduced aerosol with a nearly undetectable scent. And unlike other e-cigarettes, the
14   JUUL device does not produce large plumes of smoke. Instead, the vapor cloud is very small
15   and dissipates very quickly, allowing for concealed use. As a result,young users can, and do, use
16   JUUL—in class or at home—without detection.
17           144.    The JUUL device is also designed to be small and discrete. Fully assembled, the
18   device is just over 9.5 cm in length and 1.5 cm wide. The JUUL device resembles a memory
19   stick and can be charged in a computer’s USB drive. This design allows the device to be

20   concealed in plain sight, camouflaged as a thumb-drive, for use in public spaces, like schools

21   and even charged in school computers. JLI has been so successful in emulating harmless

22   technology that its small, rectangular devices are often mistaken for—or passed off as—flash

23   drives. According to one high school senior, “that’s what people tell the teachers a lot, too, if

24   you charge it in class, they’ll just say it’s my flash drive.”152

25

26
      150
27     INREJUUL_00057291 et seq.
     151
       Internal RJR Memo, Claude Teague, Research Planning Memorandum on Some Thoughts
28   About New Brands of Cigarettes for the Youth Market, (Feb. 2, 1973).

        Page 49                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 67 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18          145.   Referred to as “the iPhone of e-cigarettes,” JLI’s design was also slick and

19   high-tech, which made it appealing to youth. JLI co-founder Bowen drew on his experience as a

20   design engineer at Apple Inc. to make JUUL resonate with Apple’s popular aesthetics. This

21   high-tech style made JUULs look “more like a cool gadget and less like a drug delivery device.

22   This wasn’t smoking or vaping, this was JUULing.”153 The evocation of technology makes

23   JUUL familiar and desirable to the younger tech-savvy generation, particularly teenagers.

24   According to a 19-year-old interviewed for the Vox series By Design, “our grandmas have

25   iPhones now, normal kids have JUULs now. Because it looks so modern, we kind of trust

26   modern stuff a little bit more so we’re like, we can use it, we’re not going to have any trouble

27

28   153
        How JUUL Made Nicotine Go Viral, VOX (Aug. 10, 2018),
     https://www.youtube.com/watch?v=AFOpoKBUyok.
       Page 50                                                          SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 68 of 729


 1   with it because you can trust it.”154 A 16-year-old agreed, explaining that “the tech aspect

 2   definitely helps people get introduced to it and then once they’re introduced to it, they’re

 3   staying, because they are conditioned to like all these different products. And then this is

 4   another product. And it’s just another product. Until you’re addicted to nicotine.”155

 5          146.    JUUL’s design also included an LED light, which allowed users to active “party

 6   mode,” whereby the LED light would flash a rainbow of colors. “Party mode” is activated by

 7   the user by waving the JUUL device back and forth until the white LED light starts flashing

 8   multiple colors, so that the rainbow colors are visible while the person inhales from the JUUL

 9   device. “Party mode” can also be permanently activated on the JUUL by the user quickly and

10   firmly slapping the JUUL against the palm of the hand, until the LED light starts flashing
11   multiple colors permanently. Party mode on the JUUL is described by users to be “like an
12   Easter egg in a video game” and allows for “some cool tricks that are going to drive [] friends
13   crazy.” 156 This feature was another characteristic that set JUUL apart from other e-cigarettes on
14   the market, and made it even more appealing and “cool” to young users.
15

16

17

18

19

20

21

22

23

24          147.    According to Dr. David Kessler, a former Commissioner of the FDA and current

25   Professor of Pediatrics at the University of California, San Francisco, JUUL’s “fundamental

26
     154
27       Id.
     155
         Id.
     156
28       Jon Hos, Getting Your Juul Into Party Mode, (Jul. 12, 2018), https://vapedrive.com/getting-
     your-juul-into-party-mode.
       Page 51                                                            SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 69 of 729


 1   design appears to ease young people into using these e-cigarettes and ultimately, addiction.”157

 2   Dr. Kessler emphasized the reduced harshness of JUUL’s nicotine salt formulation, the high

 3   nicotine content, discreet vapor cloud, and use of flavors as design features that appeal to

 4   youth.158 On April 24, 2018, the FDA sent JLI a letter, based on the FDA’s concern “about the

 5   popularity of JUUL products among youth” and stated that this popularity may be related to

 6   “the product design.”159 As a result, the FDA requested documents related to product design,

 7   including its “shape or form,” “nicotine salt formulation” and “nicotine concentration/content,”

 8   “flavors,” and “features such as: appearance, or lack thereof, or plume . . . [and] USB port

 9   rechargeability.”

10                  6.     JLI Enticed Newcomers to Nicotine with Kid-Friendly Flavors
                           Without Ensuring the Flavoring Additives Were Safe for Inhalation.
11
                           a.      JIL Develops Flavored JUUL Products That Would Appeal to
12                                 Youth.
13          148.    Cigarette companies have known for decades that flavored products are key to
14   getting young people to acclimate to nicotine. A 1972 Brown & Williamson memorandum:
15   Youth Cigarette – New Concepts, specifically noted the “well known fact that teenagers like
16   sweet products.”160 A 1979 Lorillard memorandum concluded that younger customers would be
17   “attracted to products with ‘less tobacco taste,” and even proposed borrowing data from the
18   “Life Savers” candy company to determine which flavors enjoyed the widest appeal among
19   youth.161

20          149.    Altria’s subsidiary U.S. Smokeless Tobacco Company (formerly called United

21

22   157
         David A. Kessler, Juul Says It Doesn’t Target Kids. But Its E-Cigarettes Pull Them In, N.Y.
     TIMES (July 31, 2019), https://www.nytimes.com/2019/07/31/opinion/juul-kids.html.
23   158
         Id.
     159
24       Letter from Matthew R. Holman, Dir. of the Off. of Sci. at the Ctr. for Tobacco Prods., to Ziad
     Rouag, V.P. of Regul. & & Clinical Affairs, JUUL Labs, Inc. (Apr. 24, 2018),
25   https://www.fda.gov/media/112339/download.
     160
         Marketing Innovations, Inc., Brown & Williamson Tobacco Corp. Project Report: Youth
26   Cigarette—New Concepts, U.C.S.F. Truth Tobacco Indus. Documents (Sept. 1972),
     https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=hzpd0040.
27   161
         Flavored Tobacco FAQs, Students Working Against Tobacco,
     http://swatflorida.com/uploads/fightresource/Flavored%20Tobacco%20Industry%20Quotes%2
28   0and%20Facts.pdf (citing Sedgefield Idea Sessions 790606-790607 (June 8, 1979), Bates No.
     81513681/3691) (last visited Nov. 12. 2020).
       Page 52                                                            SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 70 of 729


 1   States Tobacco Company) described the initiation of new customers through flavored products

 2   as “the graduation theory”:

 3           New users of smokeless tobacco—attracted to the product for a variety of
             reasons—are most likely to begin with products that are milder tasting, more
 4           flavored, and/or easier to control in the mouth. After a period of time, there is a
             natural progression of product switching to brands that are more full-bodied, less
 5           flavored, have more concentrated “tobacco taste” than the entry brand.162

 6           150.    A sales manager who worked at U.S. Tobacco in the 1980s told the Wall Street

 7   Journal that “They talked about graduation all the time—in sales meetings, memos and manuals

 8   for the college program. It was a mantra.”163

 9           151.    A 2004 study found that seventeen-year-old smokers were more than three times

10   as likely as those over the age of twenty-five to smoke flavored cigarettes, and they viewed
11   flavored cigarettes as safer.164
12           152.    In June 2015, JUUL came to market in four flavors including tabaac (later
13   renamed tobacco), fruut (later renamed fruit medley), bruulé (later renamed crème brulee), and
14   miint (later renamed mint).
15

16

17

18

19

20

21

22           153.    JUUL later offered other kid-friendly flavors, including cool mint, cucumber,

23   and mango.

24
     162
25       G.N. Connolly, The marketing of nicotine addiction by one oral snuff manufacturer, 4
     Tobacco Control 73-79 (1995),
26   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1759392/pdf/v004p00073.pdf.
     163
         Alix Freedman, Juiced Up: How a Tobacco Giant Doctors Snuff Brands to Boost Their
27   ‘Kick,’ Wall St. J. (Oct. 26, 1994),
     https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=mlch0185.
28   164
         Gardiner Harris, Flavors Banned From Cigarettes to Deter Youth, N.Y. TIMES (Sept. 22,
     2009), https://www.nytimes.com/2009/09/23/health/policy/23fda.html.
       Page 53                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 71 of 729


 1

 2

 3

 4

 5

 6

 7

 8          154.    In 2009, the FDA banned flavored cigarettes (other than menthol) as its first

 9   major anti-tobacco action pursuant to its authority under the Family Smoking Prevention and

10   Tobacco Control Act of 2009. “Flavored cigarettes attract and allure kids into addiction,” Health

11   and Human Services Assistant Secretary Howard Koh, MD, MPH, said at a news conference

12   held to announce the ban.165 In January 2020, the FDA banned flavored e-cigarette pods, other

13   than “Tobacco” and “Menthol” flavors, in response to “epidemic levels of youth use of e-

14   cigarettes” because these products are “so appealing” to children.”166

15          155.    The availability of e-liquids in flavors that appeal to youth increases rates of e-

16   cigarette adoption by minors. A national survey found that that 81% of youth aged twelve to

17   seventeen who had ever used e-cigarettes had used a flavored e-cigarette the first time they tried

18   the product, and that 85.3% of current youth e-cigarette users had used a flavored e-cigarette in

19   the past month. Moreover, 81.5% of current youth e-cigarette users said they used e-cigarettes

20   “because they come in flavors I like.”167

21

22   165
         Daniel J. DeNoon, FDA Bans Flavored Cigarettes: Ban Includes Cigarettes With Clove,
23   Candy, and Fruit Flavors, WebMD (Sept. 22, 2009), https://www.webmd.com/smoking-
     cessation/news/20090922/fda-bans-flavored-cigarettes#2.
     166
24       U.S. Food & Drug Admin., FDA Finalizes Enforcement Policy on Unauthorized Flavored
     Cartridge-Based E-cigarettes that Appeal to Children, Including Mint (Jan. 22, 2020),
25   https://www.fda.gov/news-events/press-announcements/fda-finalizes-enforcement-policy-
     unauthorized-flavored-cartridge-based-e-cigarettes-appeal-children.
26   167
         See Bridget K. Ambrose et al., Flavored Tobacco Product Use Among US Youth Aged 12-17
     Years, 2013-2014, 314 JAMA 1871 (2015). Another peer-reviewed study concluded that young
27   adults who use electronic cigarettes are more than four times as likely to begin using regular
     cigarettes as their peers who have not used e-cigarettes. See Brian A. Primack, et al. Initiation
28   of Traditional Cigarette Smoking after Electronic Cigarette Use Among Tobacco-Naïve US
     Young Adults, 131 AM. J. MED. 443.e1 (2018).
       Page 54                                                            SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 72 of 729


 1          156.    Adding flavors to e-liquids foreseeably increases the risk of nicotine addiction by

 2   making it easier and more pleasant to ingest nicotine.168 Research has shown that adolescents

 3   whose first tobacco product was flavored are more likely to continue using tobacco products

 4   than those whose first product was not flavored.

 5          157.    In a recent study, 74% of youth surveyed indicated that their first use of a JUUL

 6   was of a flavored JUUL pod.169

 7          158.    Research shows that when youth see advertisements for flavored e-cigarettes,

 8   they believe the advertisements and products are intended for them.170

 9          159.    Flavors like mint and menthol are attractive to youth. According to Robin Koval,

10   CEO and president of Truth Initiative, mint and menthol are among the most popular flavors for
11   youth and that “[w]e also know, as does the tobacco industry, that menthol has been and
12   continues to be the starter flavor of choice for young cigarette users.” According to the FDA,
13   “younger populations have the highest rate of smoking menthol cigarettes” and “menthol in
14   cigarettes is likely associated with increased initiation and progression to regular [] cigarette
15   smoking.”171
16          160.    A significant majority of under-age users chose flavored e-cigarette products.172
17   By at least early 2017, JLI knew that its flavors had attracted young people and non-smokers in
18

19
     168
         See U.S. Dep’t of Health & Human Servs., How Tobacco Smoke Causes Disease: The
20   Biology and Behavioral Basis for Smoking-Attributable Disease: A Report of the Surgeon
     General, Chapter 4 (Centers for Disease Control and Prevention ed. 2010),
21   https://www.ncbi.nlm.nih. gov/books/NBK53018/ #ch4.s92.
     169
         Karma McKelvey et al., Adolescents and Young Adults Use in Perceptions of Pod-based
22   Electronic Cigarettes. 1 JAMA NETWORK OPEN e183535 (2018), https://
     doi:10.1001/jamanetworkopen.2018.3535.
23   170
         D.C. Petrescu, et al., What is the Impact of E-Cigarette Adverts on Children’s Perceptions of
24   Tobacco Smoking? An Experimental Study, 26 TOBACCO CONTROL 421 (2016); Julia C. Chen-
     Sankey et al., Perceived Ease of Flavored E-Cigarette Use and E-Cigarette Use Progression
25   Among Youth Never Tobacco Users, 14 PLOS ONE 1 (2019).
     171
         Preliminary Scientific Evaluation of the Possible Public Health Effects of Menthol Versus
26   Nonmenthol Cigarettes, FDA 5, https://www.fda.gov/media/86497/download (last visited Nov.
     12, 2020).
27   172
         Karen A. Cullen et al., E-cigarette Use Among Youth in the United States, 322 JAMA 2095
     (2019), https://tinyurl.com/y3g75gmg (“Among current exclusive e-cigarette users, an
28   estimated 72.2% . . . of high school students and 59.2% . . . of middle school students used
     flavored e-cigarettes. . . .").
       Page 55                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 73 of 729


 1   droves.173 Instead of taking corrective action or withdrawing the kid friendly flavors, JLI

 2   capitalized on their popularity with kids continued to promote JUUL’s flavors. In a social media

 3   post from August 2017, for example, JLI tweeted “Beat The August Heat with Cool Mint” and

 4   “Crisp peppermint flavor with a pleasant aftertaste.”174 In another August 2017 tweet, JLI

 5   compared JUUL to dessert: “Do you brulée? RT [re-tweet] if you enjoy dessert without the

 6   spoon with our Creme Brulee #JUULpods.”175

 7          161.    JLI asserts that it did not intend its flavors to appeal to underage consumers.

 8   After eleven Senators sent a letter to JLI questioning its marketing approach and kid-friendly e-

 9   cigarette flavors, JLI visited Capitol Hill and told Senators that it never intended its products to

10   appeal to kids and did not realize they were using the products, according to a staffer for
11   Senator Richard Durbin176. JLI’s statements to Congress—which parallel similar protests of
12   innocence by cigarette company executives—were false.
13          162.    A former JUUL manager, who spoke to The New York Times on the condition
14   that his name not be used, said that within months of JUUL’s 2015 introduction, it became
15   evident that teenagers were either buying JUULs online or finding others who made the
16   purchases for them. Some people bought more JUUL kits on the company’s website than they
17   could individually use—sometimes ten or more devices at a time. “First, they just knew it was
18   being bought for resale,” said the former senior manager, who was briefed on the company’s
19   business strategy. “Then, when they saw the social media, in fall and winter of 2015, they

20

21

22   173
         See INREJLI_00265068 (Feb. 13, 2017 internal JLI email string: “. . . [f]lavors are
     important for retention – especially when you consider the switching effectiveness of JLI.
23   Would we still have these people as customers if we didn’t offer fruit or dessert flavors? Hard
     to say on this alone, but if we removed our highest quality flavors (mint or mango), we would
24   surely risk churn.”).
     174
25       JUUL Labs, Inc. (@JUULvapor), Twitter (Aug. 4, 2017),
     http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_39.jpg.
     175
26       Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes
     (Nov. 16, 2018), https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-
27   focus-of-juuls-early-marketing-campaigns/#3da1e11b14f9.
     176
         Lorraine Woellert & Sarah Owermohle, Juul Tries to Make Friends in Washington as
28   Regulators Circle, POLITICO (Dec. 28, 2018), https://www.politico.com/story/2018/12/08/juul-
     lobbying-washington-1052219.
       Page 56                                                             SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 74 of 729


 1   suspected it was teens.”177

 2          163.     JLI’s use of flavors unfairly targeted not only youth, but unsuspecting adults as

 3   well. By positioning JUUL pods as a flavor-oriented product rather than a system for delivering

 4   a highly addictive drug, JLI deceptively led consumers to believe that JUUL pods were not only

 5   healthy (or at least essentially harmless), but also a pleasure to be enjoyed regularly, without

 6   guilt or adverse effect.

 7                          b.     Defendants Developed and Promoted the Mint Flavor and
                                   Sought to Preserve its Market.
 8

 9          164.     While JLI and the Management Defendants were developing and marketing their

10   flavored products to appeal to and recruit youth, Altria, recognizing the value of those young
11   “replacement smokers” committed itself to the cause. With the shared goal to grow the number
12   of nicotine-addicted users, and as detailed further herein, JLI’s leadership, the Management
13   Defendants, and Altria set out to do whatever was necessary to create and preserve the lucrative
14   market for flavors. In order to maximize the value of its mint line of JUULpods, JLI, with the
15   support of the Management Defendants, chemically and socially engineered its mint pods to
16   become the most popular “flavor” among youth, including through extensive surveillance of
17   youth behavior and preferences, all while seeking to conceal mint’s appeal to youth.
18          165.     In July 2013, Reynolds American Inc.178 released the Vuse, the first-known
19   cartridge-based nicotine salt e-cigarette to reach the domestic market.179 Altria entered the

20   nicotine salt market one month later, with the MarkTen cig-a-like.180 JLI would enter the market

21   in June 2015.

22          166.     Though mint was one of the least popular e-cigarette flavor categories with youth

23

24   177
         Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?,
     N.Y. TIMES (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
25   marketing.html.
     178
26       Reynolds is now a wholly owned subsidiary of British American Tobacco.
     179
         See FAQs, RJR Vapor Co., LLC, http://www.vusevapor.com/faqs/product/ (“Since Vuse’s
27   launch in 2013, all of our closed systems available for sale nationally (i.e., Vuse Solo, Vuse
     Ciro, Vuse Vibe, and Vuse Alto) include nicotine salts.”).
28   180
         Additional Info, Nu Mark LLC, https://markten.com (“certain varieties” of MarkTen
     Original “contain … acetic acid, benzoic acid, and lactic acid.”).
       Page 57                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 75 of 729


 1   in 2015, trailing the fruit and dessert categories,181 Reynolds, Altria and JLI had all introduced

 2   mint-flavored products within a year of each company’s initial release. By mid-2014, Reynolds

 3   had added “Mint, Rich Mint, Spearmint, [and] Wintergreen” to its Vuse lineup.182 By February

 4   2015, Altria’s Nu Mark LLC, under the leadership of Joe Murillo (JLI’s current regulatory

 5   head), released a Winter Mint flavor for MarkTen.

 6          167.    Unlike Reynolds and Altria, which released mint products after first releasing a

 7   menthol variant, JLI skipped menthol and went straight to mint, adding Menthol in late 2017

 8   around the same time it released its mango JUULpods.

 9          168.    JLI’s flavored JUULpods were particularly popular with its underage users and,

10   when mango was introduced, it was the underage user’s flavor of choice.
11          169.    JLI, the Management Defendants, and Altria recognized both the potential of
12   using flavors to hook kids and the inevitability that the government would seek to regulate said
13   flavors. So, they sought to solidify the market presence of a “substitute” youth-friendly flavor—
14   mint—which might escape regulation and preserve JLI’s astronomical sales figures.
15                                i.       JLI Manipulates Chemistry of Mint JUUL Pods.
16          170.    One recent study found that JLI’s mango had the lowest free-base content,
17   making it the least harsh formula; and that mint had the highest free-base content (30% more
18   free-base than mango), making mint the formula with the strongest nicotine impact:183
19

20

21

22

23
     181
24       See M.B. Harrell et al., Flavored E-cigarette Use: Characterizing Youth, Young Adult, and
     Adult Users, 5 PREVENTIVE MEDICINE REPS. 33-40, § 3.3 (Mar. 2017),
25   https://www.sciencedirect.com/science/article/pii/S2211335516301346.
     182
         See Sen. Richard Durbin, et al., Gateway to Addiction? (April 14, 2014),
26   https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-
     Cigarettes%20with%20Cover.pdf.
27   183
         See Duell AK, et al. Nicotine in Tobacco Product Aerosols:
     “It's Déjà vu All Over Again,” 5 TOBACCO CONTROL (Dec. 17, 2019),
28   https://tobaccocontrol.bmj.com/content/tobaccocontrol/early/2019/12/16/tobaccocontrol-2019-
     055275.full.pdf.
       Page 58                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 76 of 729


 1

 2

 3

 4

 5

 6

 7

 8
             Anna K. Duell et al., Nicotine in tobacco product aerosols: ‘It’s déjà vu all over again’
 9
            171.   These findings evidence JLI, the Management Defendants, and the Altria
10
     Defendants’ plan to make the flavor whose lifespan they were working hard to preserve the
11
     most potent when it got into the hands of nonsmokers, including youth.
12
                                  ii.       JLI’s Youth Surveillance Programs Confirmed that
13                                          Mint JUUL Pods are Preferred by Teens.
14          172.   In January 2018, Kevin Burns, JLI’s new CEO, deployed his experience as the
15   former CEO of a yogurt company to begin developing JUUL’s flavor portfolio.
16          173.   One part of this initiative included studying consumer reactions to flavor names.
17   By February 2018, McKinsey & Company had provided a roadmap to JLI’s Consumer Insights
18   department, which included multiple flavor studies including a flavor “likability” tests, which
19   was carried out under JUUL’s marketing and commercial department.184
20          174.   In April 2018, JLI received a document request from the FDA on April 24, 2018,
21   seeking information about the design and marketing of JLI’s products, among other things.185
22          175.   In response, JLI announced a commitment of $30 million to youth prevention
23   efforts and began sending JLI representatives to schools to present what were essentially
24   advertising campaigns for JUUL products. This conduct resulted in a Warning Letter from the
25

26
     184
27      INREJUUL_00053172.
     185
        Matthew Holman, U.S. Food & Drug Admin., to Ziad Rouag, Juul Labs, Inc., Letter from
28   Director of Office of Science, Center for Tobacco Products (Apr. 24, 2018),
     https://www.fda.gov/media/112339/download.
       Page 59                                                                 SECOND AMENDED CONSOLIDATED
                                                                                     CLASS ACTION COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 77 of 729


 1   FDA’s Center for Tobacco Products to JLI in September 2019.186

 2          176.    Under the guise of this youth prevention program, JLI directly studied 13- to 17-

 3   year-old teens’ e-cigarette flavor preferences.187 These studies, undertaken at a time when JLI

 4   and Altria were coordinating their activities, asked teens to rank a variety of e-cigarette flavors

 5   in terms of appeal, and included the names of current JUUL flavors, JUUL flavors under

 6   development, and flavors offered by JLI’s competitors. Though they were not made public,

 7   through document requests, two such studies have been identified from April 2018.

 8          177.    The first study, carried out by McKinsey & Company, generated over 1,000

 9   responses from teens aged 13 to 17 years old.188 The second study, conducted by DB Research,

10   appears to have gathered data from a focus group of 16 kids in Bethesda, Maryland, and
11   Baltimore, Maryland.189
12          178.    Both studies found that teens’ co-favorite JUUL flavors were mango and mint,
13   and that teens found only one third-party flavor more desirable than mango and mint: “Cotton
14   Candy” (McKinsey) 190 and “Fruit Loops” (DB Research).191
15          179.    Though the McKinsey study did not survey teens’ preference for menthol, the
16   DB Research study did and found that while 28% of teens found menthol appealing, 72% of
17   teens liked mint.192
18          180.    In other words, these surveys showed that teens respond to mint the way they
19   respond to their favorite candy flavors and respond to Menthol the way they respond to

20   traditional tobacco flavors typically disfavored by youth. This is unsurprising, as the “Mint”

21   flavor was designed not to taste like a Menthol cigarette. Users have described JLI’s Menthol

22   flavor as “tast[ing] like a [N]ewport” cigarette that “doesn’t have that good peppermint taste

23
     186
24       Letter from U.S. Food & Drug Admin. to Kevin Burns, CEO of Juul Labs, Inc. (Sept. 9,
     2019), https://www.fda.gov/inspections-compliance-enforcement-and-criminal-
25   investigations/warning-letters/juul-labs-inc-590950-09092019.
     187
         INREJUUL_00121627 (preliminary slides); INREJUUL_00124965 (data).
26   188
         Id.
     189
         INREJUUL_00035325.
27   190
         INREJUUL_00124965.
     191
28       Id.
     192
         INREJUUL_00035325.
       Page 60                                                            SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 78 of 729


 1   like [C]ool [M]int.”193

 2          181.    Because of these and other studies, JLI, the Management Defendants, and the

 3   Altria Defendants knew that mint is an attractive flavor for kids. According to Siddharth Breja,

 4   who was senior vice president for global finance at JLI, after JLI pulled most flavored pods,

 5   including mango, from the market in a purported attempt to reduce youth usage of JUUL, then-

 6   CEO Kevin Burns said that “[y]ou need to have an IQ of 5 to know that when customers don’t

 7   find mango they buy mint.”194 And it was public knowledge that mint and menthol have a well-

 8   documented history of facilitating youth tobacco use, as Dr. Jonathan Winickoff testified before

 9   Congress:

10          [it is] completely false to suggest that mint is not an attractive flavor to children.
            From candy canes to toothpaste, children are introduced to mint flavor from a
11          young age. Not only do children enjoy mint, but it has special properties that
            make it an especially dangerous flavor for tobacco. Menthol’s anesthetic
12          properties cool the throat, mask the harshness of nicotine, and make it easier for
            children to start using and continue using tobacco products. The impact of mint
13          and menthol flavors on increasing youth tobacco addiction is well documented.195

14          182.    If the purpose of these youth prevention studies was to “better understand how
15   different flavor profiles appeal to different age groups to inform youth prevention,” as the
16   McKinsey slides presenting that study’s findings indicate, the lesson for JLI, the Management
17   Defendants, and the Altria Defendants was that teens like mint as much or more than any other
18   JUUL flavor, including mango, fruit medley, crème brulee, cucumber, and more than a dozen
19   other candy-like flavors produced by third-parties for use with the JUUL device.

20          183.    With that knowledge and with no genuine interest in youth prevention, and as

21   detailed below, JLI, the Management Defendants, and Altria committed to work to preserve

22

23   193
         Reddit, How does Classic Menthol Compare to Cool Mint,
24   https://www.reddit.com/r/juul/comments/7wo39m/how_does_classic_menthol_compare_to_co
     ol_mint/.
     194
25       Sheila Kaplan and Jan Hoffman, Juul Knowingly Sold Tainted Nicotine Pods, Former
     Executive Say, N.Y. TIMES (Nov. 20, 2019), https://www.nytimes.com/2019/10/30/health/juul-
26   pods-contaminated.html.
     195
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
27   Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. 3 (2019)
     (statement of Jonathan P. Winickoff, American Academy of Pediatrics). ,
28   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2019.07.24%20Winickoff
     %20AAP%20Testimony.pdf.
       Page 61                                                             SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 79 of 729


 1   mint as a flavor for as long as possible. Indeed, to further this goal, Defendants Pritzker and

 2   Valani poured additional money into JLI a mere two months later as part of a $600 million

 3   funding round.196

 4          184.    By keeping mint on the market long after other flavors were pulled, these

 5   Defendants continued to expand the number of addicted e-cigarette users.

 6          D.      Defendants Developed and Implemented a Marketing Scheme to Mislead
                    Consumers into Believing that JUUL Products Contained Less Nicotine
 7                  Than They Actually Do and Were Healthy and Safe.
 8          185.    Having created a product designed to hook users to its nicotine, JLI had to

 9   mislead consumers into believing JUUL was something other than what it actually was. So, the

10   company engaged in a years’ long campaign to downplay JUUL’s nicotine content, nicotine
11   delivery, and the unprecendented risks of abuse and addiction JUUL poses. Defendants devised
12   and knowingly carried out a material scheme to defraud and addict consumers by
13   (a) misrepresenting the nicotine content, nicotine delivery profile, and risks of JUUL products,
14   (b) representing to the public that JUUL was a smoking cessation tool, and (c) using third-party
15   groups to spread false and misleading narratives about e-cigarettes, and JUUL in particular.
16                  1.     The Defendants Knowingly Made False and Misleading Statements
                           and Omissions Concerning JUUL’s Nicotine Content.
17

18          186.    As part of their strategy to market to youth and nonsmokers, JLI and the
19   Management Defendants also did not effectively inform users that JUUL products contain

20   nicotine. Despite making numerous revisions to JUUL products’ packaging since 2015, JLI did

21   not include nicotine warnings until forced to do so in August 2018.197

22          187.    Even after Defendants added a nicotine warning to JUUL products, they

23   continued to mislead youth and the public about the amount of nictoine in a JUULpod. Every

24

25
     196
         Alex Wilheim & Jason D. Rowley, JUUL Raises $650M Of Its $1.25B Mega-Round,
26   CRUNCHBASE (Jul. 10, 2018), https://news.crunchbase.com/news/juul-raises-650m-of-its-1-
     25b-mega-round/.
27   197
         See INREJUUL_00444332 (2015 image of JLI packaging). The JLI packaging originally
     included such warnings about nicotine, but were removed during various rounds of revisions,
28   see e.g., INREJUUL_00021583-586 at 583 (2014 image of JLI packaging containing
     handwritten revisions of the original language).
       Page 62                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 80 of 729


 1   5% strength JUUL pod package represents that one pod is equivalent to one pack of cigarettes.

 2   This statement is deceptive, false and misleading. As JLI’s regulatory head explained internally

 3   to former CEO Kevin Burns in 2018, each JUUL pod contains “roughly twice the nicotine

 4   content of a pack of cigarettes.”198

 5          188.    In addition, and as JLI and the Management Defendants know, it is not just the

 6   amount of nicotine, but the efficiency with which the product delivers nicotine into the

 7   bloodstream, that determines the product’s narcotic effect, risk of addiction, and therapeutic use.

 8   Most domestic cigarettes contain 10–15 mg of nicotine per cigarette199 and each cigarette yields

 9   between 1.0 to 1.4 mg of nicotine,200 meaning that around 10% of the nicotine in a cigarette is

10   typically delivered to the user. JUUL e-cigarettes, on the other hand, have been found to deliver
11   at least 82% of the nicotine contained in a JUUL pod to the user.201 JLI’s own internal studies
12   suggest a nicotine transfer efficiency rate of closer to 100%.202
13          189.    Defendants also knew that the use of benzoic acid and nicotine salts in JUUL
14   pods affects pH and facilitates “absorption of nicotine across biological membranes.”203 JUUL’s
15   e-liquid formulation is highly addictive not only because it contains a high concentration of
16   nicotine, but because it contains a particularly potent form of nicotine, i.e., nicotine salts.
17   Defendants knew this, as Adam Bowen advised the Board of Directors at an October 2015
18   Board meeting on JLI’s “nicotine salts patent application.”204 And the Altria Defendants were
19   aware of the research showing the potency of nicotine salts from their many years in the tobacco

20
     198
21       INREJUUL_00279931.
     199
         Neal L Benowitz & Jack E Henningfield, Reducing the Nicotine Content to Make Cigarettes
22   less addictive, 22 TOBACCO CONTROL Supp. 1, i14-17 (2013),
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3632983/.
23   200
         Lynn T. Kozlowski & Janine L. Pilliteri, Compensation for Nicotine by Smokers of Lower
     Yield Cigarettes, 7 SMOKING AND TOBACCO CONTROL MONOGRAPH 161, 164
24   (1983), https://cancercontrol.cancer.gov/brp/tcrb/monographs/7/m7_12.pdf.
     201
         Samantha M. Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL
25   Electronic Cigarettes, 21 NICOTINE TOBACCO RESEARCH 1274 (2019),
     https://www.ncbi.nlm.nih.gov/pubmed/30346584 (about 82%, for averages of 164 μg per puff).
26   202
         See, e.g., INREJUUL_00023597 (finding 94% nicotine transfer efficiency with 4% benzoate
27   formula).
     203
          Neal L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, 192
28   HANDB.EXP.PHARMACOL. 29(2010), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/
     204
         INREJUUL_00278408.
       Page 63                                                            SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 81 of 729


 1   business.

 2           190.    JLI and Defendant Bowen, knowing that the Phase 0 results illustrated that the

 3   nicotine content was greater than they wanted to represent, sought to engineer test results that

 4   differed from those results and were more consistent with JLI’s deceptive messaging. In May

 5   2014, within weeks of the Phase 0 study, JLI and Defendant Bowen carried out a second

 6   pharmacokinetics study in New Zealand. This study was called the CH-1401, or the “Phase 1”

 7   study. This study again examined the effects of inhaling aerosol from various 2% nicotine

 8   solutions: nicotine benzoate (blend A), nicotine malate (blend B), and free-base nicotine (blend

 9   C).205 In a further departure from the Phase 0 study, which used experienced e-cigarette users,

10   the Phase 1 study used subjects that had not previously ingested aerosolized nicotine vapor, and
11   who had certainly never ingested aerosolized nicotine vapor from nicotine salts. As Defendants
12   JLI and Bowen knew, this difference is critical. Just as first-time smokers would not inhale as
13   much cigarette smoke as regular smokers, inexperienced (or “learning”) e-cigarette users will
14   not inhale vapor at a rate that maximizes nicotine delivery.206 JLI’s decision to omit participants
15   with previous e-cigarette experience from the criteria for inclusion in CH-1401 resulted in
16   artificially deflated Cmax results.207
17           191.    The Cmax recorded in the Phase 1 study was approximately a third of that
18   achieved by smoking a cigarette. Specifically, e-cigarette users recorded a Cmax of
19   approximately 12.87 ng/ml, compared with the 31.47 ng/ml Cmax resulting from smoking a

20   Pall Mall.208

21           192.    In possession of the results from both the Phase 0 and Phase 1 studies, JLI

22   nevertheless decided to launch a 5% nicotine salt solution as its commercial product. An

23   internal memo explained JLI’s reasoning as follows: “[s]ince the Cmax of the [2%] nicotine salt

24   was about 1/3 that of cigarettes, we chose a concentration of 5% for our commercial product

25

26
      205
          INREJUUL_00014159-INREJUUL_00014226.
27    206
          INREJUUL_00002526-INREJUUL_00002625.
      207
28        Id.
      208
          Id.
        Page 64                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 82 of 729


 1   (JUUL), which should provide a Tmax and Cmax consistent with a cigarette.”209

 2          193.    Instead of testing a 5% solution, JLI estimated the Cmax result of a 5% nicotine
 3   solution using a model.210 But the Phase 0 data showed that a 4% benzoic acid / 5% nicotine

 4   solution would have a higher Cmax and AUC than those of a cigarette, not one that was equal.

 5          194.    JLI and the Management Defendants knew that JLI’s studies indicated that their

 6   5% solution product was more potent and more addictive than a typical cigarette. But JLI and

 7   the Management Defendants then used their unsupported extrapolation of their flawed studies to

 8   market JUUL as providing a nicotine experience on par with a cigarette, even though they

 9   designed JUUL to ensure that was not true. In reality, there were never any measured test results

10   in accord with JLI’s marketing to distributors, retailers, and the public at large.
11          195.    In the United States, the unsupported extrapolations from what appears to be the
12   Phase 1 study were used to create charts, which JLI posted on its website, shared with
13   journalists, sent to retailers, and distributed to third party promoters, showing that JUUL’s 5%
14   solution achieved a pk profile just below that of a cigarette. For example, the following chart
15   appeared on the online publication TechCrunch:211
16

17

18

19

20

21

22

23

24

25

26
     209
27       INREJUUL_00351717-INREJUUL_00351719.
     210
         Id.
28   211
         Ryan Lawler, Vaporization Startup Pax Labs Introduces Juul, Its Next-Gen-E-Cigarette,
     TECH CRUNCH (Apr. 21, 2015), https://techcrunch.com/2015/04/21/pax-juul/.
       Page 65                                                              SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 83 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12           196.   Simultaneously, while providing extrapolated data to the public, Phase 1 was

13   used as the basis for representations to retailers that a 2% solution achieved a pk profile

14   equalling that of a cigarette. In a pitch deck dated March 25, 2015, and labeled as being

15   intended for the convenience store distributor Core-Mark, JLI presented interim212 Phase 1 data

16   showing this equivalence:213

17

18

19

20

21

22

23

24

25

26

27
     212
28         See JLI00363360.
     213
           INREJUUL_00448896.
       Page 66                                                         SECOND AMENDED CONSOLIDATED
                                                                             CLASS ACTION COMPLAINT
                                                                           Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 84 of 729


 1           197.   These misrepresentations to the public were not accidental, nor were they the

 2   work of a rogue employee. In a June 2014 Ploom Board meeting in London, the Ploom

 3   executives’ presentation to the Board, which at that time included Defendants Bowen, Monsees,

 4   Pritzker, and Valani, explained the differences between the Phase 0 and Phase 1 results as “due

 5   to averaging across more subjects with variability in puffing behavior.”214 Their explanation did

 6   not note that “variability in puffing behaviour” was partly a result of the fact that participants in

 7   the Phase 0 study were experienced e-cigarette users whereas the participants in the Phase 1

 8   study were not. Thus, Defendants Bowen, Monsees, Pritzker, and Valani were privy to both the

 9   Phase 0 and Phase 1 results. And they knew that the data JLI (then Ploom) was pushing on the

10   public was false and misleading, but none made any efforts to correct or withdraw those false
11   and misleading statements. Aside from submitting the testing protocol and results of the Phase
12   0 study with the ‘895 patent, JLI, Bowen, Monsees, Prtizker, and Valani otherwise ignored the
13   Phase 0 study and omitted it from public discussion of JUUL’s nicotine delivery.
14                  2.      JLI, the Management Defendants, and Altria Transmitted, Promoted
                            and Utilized Statements Concerning JUUL’s Nicotine Content that
15                          They Knew Was False and Misleading.
16           198.   As set forth above, the statements in JLI advertisements and on JUUL pod
17   packaging that each JUUL pod contains about as much nicotine as a pack of cigarettes are
18   deceptive, false and misleading. Defendants knew this.
19           199.   JLI and the Management Defendants caused deceptive, false and misleading

20   statements that a JUUL pod had an equivalent amount of nicotine as one pack of cigarettes to be

21   distributed via the wires and mails. These Defendants have thus materially misrepresented the

22   nicotine content of JUUL products to the consuming public including Plaintiffs, through acts of

23   mail and wire fraud.

24           200.    By no later than October 30, 2016 (and likely earlier), the JLI Website—which,

25   as discussed above, the Management Defendants on JLI’s Board of Directors reviewed and

26   approved—advertised that “[e]ach JUULpod contains 0.7mL with 5% nicotine by weight,

27

28
     214
           INREJUUL_00016443-INREJUUL_00016507.
       Page 67                                                              SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 85 of 729


 1   approximately equivalent to 1 pack of cigarettes or 200 puffs.”215 The language on the website

 2   would later change, but still maintained the same fraudulent misrepresentation—i.e., that

 3   “[e]ach 5% JUULpod is roughly equivalent to one pack of cigarettes in nicotine delivery.”216

 4          201.    As noted above, JLI and the Management Defendants directed and approved the

 5   content of the JUUL website, and they also directed and approved the distribution channels for

 6   JUUL pods and deceptive, misleading and fraudulent statements regarding JUUL’s nicotine

 7   content. And although they knew that these statements, which they caused to be transmitted

 8   over the wires and mails, were untrue, JLI and the Management Defendants have made no effort

 9   to retract such statements or correct their lies. Moreover, by no later than July 2018, James

10   Monsees required JLI employees to personally seek his approval for the artwork on all JUUL
11   and JUUL pod packaging.217
12          202.    In addition to approving the JLI website, knowing that it contained deceptive,
13   misleading and false statements, JLI (through its employees) and the Management Defendants
14   also were directly responsible for the interstate transport, via U.S. mail, of JUULpod packaging
15   contained misrepresentations and omissions. At the same Board Meeting where Defendants
16   Pritzker, Huh, and Valani were installed as the Executive Committee, the Board directed JLI’s
17   management on, among other things, “the need to rely on distributors and the challenges in
18   reaching customers otherwise.”218
19          203.    JUUL pod packages that were sent via U.S. mail stated that a single Juul pod is

20   “approximately equivalent to about 1 pack of cigarettes.”219 These statements, as well as the

21   statements on the JLI website, are false and misleading.

22          204.    The statement on the JLI website, and in its advertisements and packaging, that

23

24
     215
         JUULpod, JUUL Labs, Inc. (Oct. 30, 2016),
25   https://web.archive.org/web/20161030085646/https://www.juulvapor.com/shop-pods/.
     216
         What is Vaping?, JUUL Labs, Inc. (July 2, 2019), https://www.JUUL.com/resources/What-
26   is-Vaping-How-to-Vape.
     217
27       JLI10045538.
     218
         INREJUUL_00278408.
28   219
         Juul Labs, Inc., Twitter, (Feb. 14, 2018),
     https://twitter.com/JUULvapor/status/963844069519773698.
       Page 68                                                          SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 86 of 729


 1   each JUUL pod contains 5% nicotine and is approximately equivalent to a pack of cigarettes is

 2   false and likely to deceive and mislead, because the actual amount of nicotine contained in a

 3   JUUL pod is as much as twice as high as that in a pack of cigarettes.

 4               205.   AGDC and Altria Client Services greatly expanded the reach of this fraud by

 5   providing their retail and distribution might for JLI products, causing millions of JUUL pods to

 6   be sent via U.S. mail with packaging stating that JUUL pods contain only 5% nicotine by

 7   weight and are “approximately equivalent to about 1 pack of cigarettes.”220 JLI, the

 8   Management Defendants, and the Altria Defendants knew that these statements were false and

 9   misleading, but nevertheless utilized JUUL product packing, marketing and advertising to

10   maintain their fraud.
11               206.   The Altria Defendants knew in 2017 that a JUUL pod delivered more nicotine
12   than one pack of cigarettes. In 2017, Altria, through its wholly owned subsidiary Nu Mark,
13   launched its MarkTen Bold e-cigarette, a relatively high-strength 4% formulation compared to
14   the 2.5% and 3.5% strength MarkTen products initially offered. Even though JUUL was already
15   on store shelves and was rapidly gaining market share with its 5% nicotine formulation, Altria
16   (through Nu Mark) chose to bring a less potent 4% formulation to market.
17               207.   According to Altria’s own pharmacokinetic testing (likely conducted by Altria
18   Client Services) as reflected in the chart below, this 4% less potent formulation was
19   nevertheless sufficient to raise plasma nicotine to levels approaching those generated by

20   combustible cigarettes. In other words, the Altria Defendants’ own pharmacokinetic testing

21   suggested the highly addictive nature of a 5% formulation, as such a formulation would readily

22   equal or exceed the nicotine delivery profile of a combustible cigarette.

23

24

25

26

27

28
     220
           Id.
       Page 69                                                            SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 87 of 729


 1

 2

 3

 4

 5

 6

 7

 8
           Figure 1: Presented at Altria Group Inc.’s November 1, 2017 Investor Day Presentation.
 9                                           MarkTen Bold 4%

10           208.    Based on its own internal knowledge, the Altria Defendants knew that a 5%

11   nicotine formulation would carry more nicotine than one pack of cigarettes. In addition to data it

12   Altria and Altria Client Services received from JLI, their due diligence undoubtedly included a

13   careful examination of JLI’s intellectual property, including the ’895 patent, which provides a

14   detailed overview of nicotine benzoate’s pharmacokinetic profile.

15           209.    Thus, JLI, the Management Defendants, and the Altria Defendants knew that the

16   statement on JUUL pod packaging that each JUUL pod contains 5% nicotine and about as much

17   nicotine as a pack of cigarettes is literally false and they intended such statements to mislead.

18   Neither the Altria Defendants nor JLI or the Management Defendants have made any effort to

19   correct or retract the false and misleading statements as to the true nicotine content in JUUL

20   pods. Instead, they have continued to misrepresent the product’s nicotine content and design,

21   with the goal of misleading and deceiving consumers.

22           210.    From JUUL’s pre-release announcements to this day, JLI has continuously

23   represented that each pod is approximately equivalent to a pack of cigarettes. These claims,

24   which JLI repeats widely in advertisements, press releases, and its web site, have been

25   distributed via the wires and mails and disseminated by reputable and widely reliable sources

26   that accepted those representations as true.221

27

28   221
        See Truth Initiative, 6 Important Facts about Juul, https://truthinitiative.org/research-
     resources/emerging-tobacco-products/6-important-facts-about-juul; Erin Brodwin, An E-
       Page 70                                                            SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
          Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 88 of 729


 1          211.    Not only have JLI and the Management Defendants misrepresented or concealed

 2   the actual amount of nicotine consumed via JUUL pods, but they also did not effectively or

 3   fully inform users about the risks associated with the potent dose of nicotine delivered by JLI’s

 4   products. Despite going through numerous revisions since 2015, the JUUL packaging did not

 5   include nicotine addiction warnings until JLI was forced to add them in August 2018. The

 6   original JUUL product labels had a California Proposition 65 warning indicating that the

 7   product contains a substance known to cause cancer, and a warning to keep JUUL pods away

 8   from children and pets, but contained no warnings specifically about the known effects, or

 9   unknown long-term effects, of nicotine or consuming e-cigarettes/inhaling nicotine salts.222

10          212.    Moreover, the form of nicotine JUUL pods contain is particularly potent. JUUL’s
11   use of “strength” to indicate concentration by weight is also at odds with the industry standard
12   of reporting concentration by volume,223 leading consumers to believe it contains less nicotine
13   than other formulations advertised as 6% nicotine, when JUUL pods in fact contain
14   approximately the same nicotine as a solution that is 6% nicotine by volume.
15          213.    The “5% strength” statement in Defendants’ advertisements misrepresents the
16   most material feature of the JUUL product—the nicotine content—and has misled consumers to
17   their detriment. Resellers, apparently assuming that “5% strength” means “50mg/ml” nicotine
18

19   cigarette with Twice the Nicotine of Comparable Devices is Taking over High Schools – and
     Scientists are Sounding the Alarm, BUSINESS INSIDER (Apr. 30, 2018),
20   https://www.businessinsider.com/juul-e-cig-vaping-health-effects-2018-3; Caroline Kee,
     Everything you Need to Know About the JUUL, Including the Health Effects, BUZZFEED NEWS
21   (Feb. 5, 2018), https://www.buzzfeednews.com/article/carolinekee/juul-ecigarette-vape-health-
     effects; Jan Hoffman, The Price of Cool: A Teenager, a Juul and Nicotine Addiction, NEW
22   YORK TIMES, (November 16, 2018), https://www.nytimes.com/2018/11/16/health/vaping-juul-
     teens-addiction-nicotine.html; Sarah Milov, Like the Tobacco Industry, E-cigarette
23   Manufacturers are Targeting Children, THE WASHINGTON POST, (Sept. 23, 2018)
     https://www.washingtonpost.com/outlook/2018/09/23/like-tobacco-industry-e-cigarette-
24   manufacturers-are-targeting-children/; Washington State Dep’t of Health, What are Vapor
     Products?, https://www.doh.wa.gov/YouandYourFamily/Tobacco/VaporProducts.
     222
25       See INREJUUL_00444332 (2015 image of JLI packaging). Note that JLI packaging
     originally included such warnings about nicotine, but were apparently removed during various
26   rounds of revisions, see e.g. INREJUUL_00021583 (2014 image of JLI packaging containing
     handwritten revisions of the original language.).
27   223
         See, e.g., American E-Liquids Manufacturing Standards Association, E-Liquids
     Manufacturing Standards, § 1.05 (2017), https://www.aemsa.org/wp-
28   content/uploads/2017/03/AEMSA-Standards-v2.3.3.pdf, (quantifying e-liquid nicotine content
     in terms of volume).
       Page 71                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 89 of 729


 1   by volume, compound confusion among consumers by stating that JUUL pods contain “50

 2   mg/ml,” which they do not.224

 3          214.    If JLI and the Management Defendants did not know when JLI released JUUL

 4   pods that the “5% strength” representation in Defendants’ advertisements was misleading, they

 5   learned that there was widespread confusion about the JUUL pods’ nicotine content. By 2017,

 6   studies revealed that smokers did not understand “5% strength,” and some understood that

 7   phrase to mean 5% of a cigarette. Though this was identified as a “pain point” for new users,225

 8   JLI and the Management Defendants (and later the Altria Defendants) did nothing to stop or

 9   correct this confusion about the nicotine content.

10          215.    The “5% strength” statement in Defendants’ advertisements is also misleading.
11   At least two independent studies testing multiple varieties of JUUL pods have likewise found
12   significantly higher concentrations of nicotine than the 59 mg/mL JUUL’s website represents,
13   suggesting that the difference in the total nicotine content of a JUUL pod vs. a pack of
14   combustible cigarettes could be even greater.226
15                  3.      Defendants Used Food and Coffee Themes to Give False Impression
                            that JUUL Products Were Safe and Healthy.
16

17          216.    In late 2015, JLI and the Management Defendants employed a deceptive
18   marketing scheme to downplay the harms of e-cigarettes with a food-based advertising
19   campaign called “Save Room for JUUL.” The campaign framed JUUL’s addictive pods as

20
     224
21       See, e.g., Tracy Vapors, Starter Kit,
     http://web.archive.org/web/20190422143424/https://www.tracyvapors.com/collections/starter-
22   kit; Lindsey Fox, JUUL Vapor Review, E-cigarette Reviewed, (Mar. 20, 2017),
     https://ecigarettereviewed.com/juul-review (“The nicotine content of the JUUL pods is always
23   the same: 5% or 50 mg/ml”); Jason Artman, JUUL E-Cigarette Review, eCig One (Oct. 26,
     2016) https://ecigone.com/e¬cigarette-reviews/juul-e-cigarette-review/ (“the e-liquid contains
24   50 mg of nicotine per ml of e-liquid”); West Coast Vape Supply, Juul Starter Kit (July 18,
     2019), http://web.archive.org/web/20190718190102/https://westcoastvapesupply.
25   com/products/juul-starter-kit (“5% . . . 50 mg”); Vapor4Life, How Much Nicotine is In a
     JUUL? (Aug. 24, 2018), https://www.vapor4life.com/blog/how-much-nicotine-is-in-a-JUUL/.
26   “Each official JUUL pod contains a whopping 50mg of nicotine per milliliter of liquid (most
     other devices range from 3 to 30mg per milliliter.”
     225
27       INREJUUL_00123540.
     226
         See J.F. Pankow et al., Benzene Formation in Electronic Cigarettes, 12 PLoS ONE 1 (2017);
28   See also Anna K. Duell, et al., Free-Base Nicotine Determination in Electronic Cigarette
     Liquids by 1H NMR Spectroscopy, 31 CHEM. RES. TOXICOL. 431, 431-34 (2018).
       Page 72                                                          SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 90 of 729


 1   “flavors” to be paired with foods.227 JLI described its Crème Brûlée nicotine pods as “the perfect

 2   evening treat” that would allow users to “indulge in dessert without the spoon.”228 In one 2016

 3   email, JLI bluntly suggested that users satisfy their sugar cravings with JUUL’s highly-addictive

 4   nicotine vapor: “Have a sweet tooth? Try Brulee.”229 JLI similarly promoted the fruit medley

 5   pods using images of ripe berries.230 JLI described its “Cool” Mint pods as having a “crisp

 6   peppermint taste with a pleasant aftertaste” and encouraged consumers to “Beat The August

 7   Heat With Cool Mint.”231

 8

 9

10

11

12

13

14

15

16

17

18

19
     227
         Erin Brodwin, $15 Billion Startup JUUL Used ‘Relaxation, Freedom, and Sex Appeal’ to
20   Market its Crème-brulee-flavored E-cigs on Twitter and Instagram─but its Success has Come
     at a Big Cost, BUSINESS INSIDER (Oct. 26, 2018), https://www.businessinsider.com/juul-e-cig-
21   marketing-youtube-twitter-instagram-social-media-advertising-study-2018-10.
     228
         Stanford University, Research into the Impact of Tobacco Advertising,
22   http://tobacco.stanford.edu/tobacco_main/images_pods.php?token2=fm_pods_st658.php&toke
     n1=fm_pods_img36019.php&theme_file=fm_pods_mt068.php&theme_name=JUUL&subthem
23   e_name=Flavors.
     229
24       Stanford University, Research into the Impact of Tobacco Advertising,
     http://tobacco.stanford.edu/tobacco_main/images_pods.php?token2=fm_pods_st658.php&toke
25   n1=fm_pods_img36019.php&theme_file=fm_pods_mt068.php&theme_name=JUUL&subthem
     e_name=Flavors.
     230
26       Stanford University, Research into the Impact of Tobacco Advertising,
     http://tobacco.stanford.edu/tobacco_web/images/pod/juul/flavors/large/flavor_6.jpg.
27   231
         Stanford University, Research into the Impact of Tobacco Advertising,
     http://tobacco.stanford.edu/tobacco_main/images_pods.php?token2=fm_pods_st658.php&toke
28   n1=fm_pods_img36019.php&theme_file=fm_pods_mt068.php&theme_name=JUUL&subthem
     e_name=Flavors.
       Page 73                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 91 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14               217.   Again, none of these advertisements disclosed that JUUL was addictive and

15   unsafe.

16               218.   In several caffeine-pairing advertisements, JUUL devices or pods sit next to

17   coffee and other caffeinated drinks, sometimes with what appear to be textbooks in the

18   picture.232 JLI’s coffee-based advertisements suggest that JUUL should be part of a comfortable

19   routine, like a cup of coffee.

20               219.   JLI’s reference to coffee is no mere marketing gimmick, it reflects the larger

21   effort to mislead customers into believing that JUUL is no more harmful than coffee,
22   reinforcing the false and dangerous concept that if a substance is “not harmful,” then addiction
23
     to that substance cannot be harmful.
24

25

26

27

28
     232
           Id.
       Page 74                                                            SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 92 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26          220.   Defendants knew that tying JUUL to caffeine and food would mislead their

27   target audience—youth and non-smokers—into believing that JUUL was a healthy, safe treat.

28

       Page 75                                                       SECOND AMENDED CONSOLIDATED
                                                                           CLASS ACTION COMPLAINT
                                                                         Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 93 of 729


 1                 4.      JLI’s “Make the Switch” Campaign Intentionally Misled and
                           Deceived Users to Believe that JUUL Is a Cessation Device.
 2

 3          221.   JLI, the Altria Defendants, and the Management Defendants recognized that one

 4   of the keys to growing and preserving the number of nicotine-addicted e-cigarette users (and

 5   thus JLI’s staggering market share), was to mislead potential customers about the true nature of

 6   JUUL products. Defendants knew that if it became public that JUUL was designed as a way to

 7   introduce nicotine to youth and otherwise hook new users with its potent nicotine content and

 8   delivery, it would not survive the public and regulatory backlash. Therefore, JLI (with the

 9   knowledge and support of the Management Defendants) and the Altria Defendants repeatedly

10   made false and misleading statements to the public that JUUL was created and designed as a
11   smoking cessation device, and falsely and misleadingly used the mails and wires to spread the
12   subterfuge. JLI, the Management Defendants, and the Altria Defendants committed these
13   deceptive, misleading and fraudulent acts intentionally and knowingly. In making these
14   representations, JLI, the Management Defendants, and the Altria Defendants intended that
15   consumers, the public, and regulators rely on misrepresentations that JUUL products were
16   designed to assist smoking cessation.
17          222.   The most blatant evidence of the cover-up scheme was the January 2019, $10
18   million “Make the Switch” television advertising campaign. This campaign, which was a
19   continuation of JLI’s web-based Switch campaign, was announced less than a month after the

20   Altria Defendants announced Altria’s investment in JLI.

21          223.   The “Make the Switch” television ads featured former smokers aged 37 to 54

22   discussing “how JUUL helped them quit smoking.”233 According to JLI’s Vice President of

23   Marketing, the “Make the Switch” campaign was “an honest, straight down the middle of the

24   fairway, very clear communication about what we’re trying to do as a company.”234 These

25

26
     233
         Angelica LaVito, JLI Combats Criticism with New TV Ad Campaign Featuring Adult
27   Smokers Who Quit after Switching to E-cigarettes, CNBC (Jan. 8, 2019),
     https://www.cnbc.com/2019/01/07/juul-highlights-smokers-switching-to-e-cigarettes-in-ad-
28   campaign.html.
     234
         Id.
       Page 76                                                          SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 94 of 729


 1   statements were false as JUUL was not intended to be a smoking cessation device. JLI and the

 2   Management Defendants committed acts of wire fraud when they caused the “Make the Switch”

 3   campaign to air on television with the fraudulent intent of deceiving and misleading the public,

 4   the United States Congress, and government regulators into believing that JLI is and had been

 5   focused solely on targeting adult smokers. The Altria Defendants also committed acts of mail

 6   fraud when they caused tens of thousands, if not millions, of written versions of the Make the

 7   Switch campaign to be distributed with packages of Altria’s combustible cigarettes.

 8          224.    The “Make the Switch” campaign was fraudulent and was made to protect,

 9   maintain, and expand the tremendous market share gained by lying to consumers and hooking

10   youth on nicotine by convincing regulators and the public that JUUL was actually as cessation
11   device and JLI’s marketing was never aimed at youth.
12          225.    Defendants continually and intentionally sought to frame JUUL products as
13   smoking cessation devices in their public statements and on their website as part of their scheme
14   to mislead and defraud the public. Defendant Monsees explained during his testimony before
15   Congress:
16          The history of cessation products have extremely low efficacy. That is the
            problem we are trying to solve here. So, if we can give consumers an alternative
17          and market it right next to other cigarettes, then we can actually make something
            work.
18
            [T]raditional nicotine replacement therapies, which are generally regarded as the
19          gold standard for tools, right, for quitting, those are nicotine in a patch or a gum
            form, typically, and the efficacy rates on those hover just below about a 10
20          percent or so. JUUL-we ran a very large study of JUUL consumers, ex-smokers
            who had picked up JUUL, and looked at them, looked at their usage on a
21          longitudinal basis, which is usually the way that we want to look at this, in a
            sophisticated fashion ... what we found was that after 90 days, 54 percent of those
22          smokers had stopped smoking completely, for a minimum of 30 days already.
            And the most interesting part of this study is that if you follow it out further, to
23          180 days, that number continues to go up dramatically, and that is quite the
            opposite of what happens with traditional nicotine replacement therapies.235
24

25

26
     235
        Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
27   Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019)
     (statement of James Monsees, Co-Founder, JUUL Labs, Inc.).,
28   https://oversight.house.gov/legislation/hearings/examining-juul-s-role-in-the-youth-nicotine-
     epidemic-part-ii.
       Page 77                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 95 of 729


 1          226.    In response to a direct question about whether people buy JUUL to stop

 2   smoking, Defendant Monsees responded: “Yes. I would say nearly everyone uses our product as

 3   an alternative to traditional tobacco products.”236

 4          227.    Following Defendants Monsees’ and Altria’s lead, Defendants caused a number

 5   of other misleading public statements—suggesting that Juul would help existing adult smokers

 6   even though it delivered more nicotine than cigarettes and was designed to appeal to kids—to be

 7   made, includingthe following:

 8
                    •    “JUUL Labs was founded by former smokers, James and
 9                      Adam, with the goal of improving the lives of the world’s one
                        billion adult smokers by eliminating cigarettes. We envision a
10                      world where fewer adults use cigarettes, and where adults
                        who smoke cigarettes have the tools to reduce or eliminate
11                      their consumption entirely, should they so desire.” (JLI
                        Website, April 2018 (or earlier));237
12

13                  •   “JUUL Labs, which exists to help adult smokers switch off of
                        combustible cigarettes.” (JLI Website, September 19, 2019);
14                      and,238
15                  •   “To paraphrase Commissioner Gottlieb, we want to be the
16                      offramp for adult smokers to switch from cigarettes, not an
                        on-ramp for America’s youth to initiate on nicotine.” (JLI
17                      Website, November 13, 2018);239

18                  •   “We are taking significant action to prepare for a future where adult
                        smokers overwhelmingly choose non-combustible products over
19
                        cigarettes by investing $12.8 billion in JUUL, a world leader in
20                      switching adult smokers . . . . We have long said that providing adult
                        smokers with superior, satisfying products with the potential to reduce
21                      harm is the best way to achieve tobacco harm reduction.” (Altria
                        Website, December 20, 2018);240
22

23
     236
         Id.
24   237
         Our Mission, JUUL Labs, Inc. (2019), https://www.juul.com/mission-values.
     238
25       CONSUMER UPDATE: 9/19, JUUL Labs, Inc. (Sept. 19, 2019),
     https://newsroom.juul.com/consumer-update-9-19/.
     239
26       JLI Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-
     labs-action-plan/ (statement of then-CEO Kevin Burns).
27   240
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and
     Drive Growth, BUSINESSWIRE (Dec. 20, 2018),
28   https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
     Investment-JUUL-Accelerate.
       Page 78                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 96 of 729


 1                 •   “We believe e-vapor products present an important opportunity to
                       adult smokers to switch from combustible cigarettes.” (Letter to
 2                     FDA Commissioner Gottlieb, 10/25/18);241
 3
                   •   “We have long said that providing adult smokers with superior,
 4                     satisfying products with the potential to reduce harm is the best
                       way to achieve tobacco harm reduction. Through Juul, we are making
 5                     the biggest investment in our history toward that goal.” (Altria Press
                       Release, Dec. 20, 2018);242
 6

 7                 •   “Through JUUL, we have found a unique opportunity to not only
                       participate meaningfully in the e-vapor category but to also support
 8                     and even accelerate transition to noncombustible alternative
                       products by adult smokers.” (Altria Earning Call, January 31,
 9                     2019);243 and
10
                   •   We expect the JUUL product features that have driven JUUL’s
11                     success in switching adult smokers in the U.S. to strongly appeal to
                       international adult cigarette smokers. (Altria Earning Call, January 31,
12                     2019).244
13          228.   Defendants knew that the “switch” messaging they initiated for JUULwas false,
14   deceptive and misleading. JUUL does not have FDA approval as a cessation product. The
15   Switch advertisements reinforced the impression left by the testimony of JLI’s co-founder,
16   clearly linking JUUL to cessation and quitting. For example:
17

18

19

20

21

22

23
     241
         Letter from Howard A. Willard III, Altria, to Dr. Scott Gottlieb, FDA, at 1-2 (Oct. 25,
24   2018).
     242
25       Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and
     Drive Growth, (Dec. 20. 2018), BUSINESS WIRE,
26   https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
     Investment-JUUL-Accelerate.
     243
27       Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the
     period ending December 31, 2018, (Jan. 31, 2019), https://www.fool.com/earnings/call-
28   transcripts/2019/02/01/altria-group-mo-q4-2018-earnings-conference-call-t.aspx.
     244
         Id.
       Page 79                                                          SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 97 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23         229.   Representative Rashida Tlaib, upon presenting this ad to Monsees, had the

24   following exchange:

25         Rep. Tlaib: After 30 lines, starting with “quit,” the ad says “switch,” followed by
           no further mentions of start smoking again. You were a smoker. Does this ad give
26         a smoker hope that there might be a way to quit cigarettes for good?

27         Mr. Monsees: I think the intention of this ad is to make it very clear to consumers
           that there is an alternative, finally, to combustible cigarettes. I am one of those
28

       Page 80                                                         SECOND AMENDED CONSOLIDATED
                                                                             CLASS ACTION COMPLAINT
                                                                           Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 98 of 729


 1           people.245

 2           230.   Defendants’ tacit message in their Switch advertisements is: switch because,

 3   unlike cigarettes, JUUL is harmless to your health.

 4           231.   Defendants’ false, deceptive and misleading Switch campaign suggests that

 5   purchasing a JUUL will “switch” a smoker to a non-smoker and that it was designed to switch

 6   adult smokers off cigarettes rather than addict youth to nictoine.

 7           232.   Defendants know that a large number of smokers who use JUUL products do not

 8   end up switching but instead end up consuming both cigarettes and JUUL.

 9           233.   Moreover, Defendants know that, by design, a large number of their customers

10   are first-time youth users and that JUUL was never designed to be a cessation device.
11           234.   JLI has advertised cost-savings calculators as part of its Switch campaign. Those
12   calculators assume that a smoker who switches will continue consuming the same amount of
13   nicotine that he or she did as a smoker (i.e., a pack a day smoker is presumed to consume one
14   JUUL pod a day). Defendants know that the calculator is misleading because smokers who
15   switch to JUUL frequently increase their nicotine intake.
16           235.   JUUL labels and advertisements also marketed the product as an “alternative” to
17   cigarettes:
18

19

20

21

22

23

24

25

26
      245
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
27    Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019)
      (statement of James Monsees, Co-Founder, JUUL Labs, Inc.)., https://www.c-
28    span.org/video/?c4811191/user-clip-wasserman-grothman-tlaib-question-monsees at 12:33-
      13:04.
        Page 81                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
          Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 99 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10          236.    Other advertisements similarly marketed the product as smoking “evolved”:
11

12

13

14

15

16

17

18

19          237.    The goal of these advertisements was to convey the deceptive, misleading and
20   false impression that JUUL products could help consumers quit smoking and break nicotine
21   addiction in a way that was healthy and safe. But, as noted above, that was simply not the case.
22   Defendants never disclosed to consumers that JUUL e-cigarettes and JUUL pods are at least as,
23   if not more, addictive than combustible cigarettes. And each of JLI, the Management
24   Defendants, and the Altria Defendants received data to this effect, as discussed above, and were
25   aware of this fact.
26          238.    In addition, the notions that JUUL products are designed only for existing
27   cigarette smokers, and safer than combustible cigarettes are belied by JLI’s own knowledge,
28   marketing plan and intentions on several fronts. First, Defendants sought to grow a new group

       Page 82                                                          SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 100 of 729


 1   of consumers of nicotine products (e.g., “vapers”), not just to market to the shrinking number of

 2   existing cigarette smokers. Second, JLI and Bowen designed the JUUL device to be easy to use

 3   for youth and others who have never smoked and to create and exacerbate nicotine addiction by

 4   encouraging ingestion of excessive amounts of nicotine. Third, as noted above, JLI’s own

 5   internal testing revealed that JUUL products were often more potent than combustible cigarette

 6   smokers prefer. Each of the Management Defendants knew this from his position on JLI’s

 7   Board of Directors, and the Altria Defendants knew the same when they began to actively

 8   coordinate with JLI and the Management Defendants. Despite this knowledge, these Defendants

 9   made numerous deceptive, false and misleading public statements that JUUL was intended to be

10   a cessation device.
11            239.   JUUL is not a product adults typically use to quit smoking. Researchers have
12   found that as of 2018, only 7.9% of American adults had ever used USB shaped e-cigarette
13   devices, like JUUL, and only 2% of adults currently used them.246 By contrast, a recent study
14   found that 15- to 17-year-olds are sixteen times more likely to use JUUL products than 25 to 34-
15   year-olds.247
16            240.   JLI’s own marketing research indicated thatJUUL was not appropriate as a
17   cessation device for adults. In 2014, JLI when it was called Ploom hired the consumer research
18   firm Tragon to do research with prototypes of the JUUL e-cigarette. On September 30, 2014,
19   Lauren Collinsworth, a consumer researcher at Tragon, e-mailed Chelsea Kania, a marketing

20   employee at Ploom, with some of the preliminary results from the studies. She stated that the

21   testing showed that “the younger group is open to trying something new and liked J1 [the JUUL

22   prototype] for being smart, new, techy, etc.” 248 Ms. Collinsworth added that “The qualitative

23   findings suggested this product isn’t going to fit as well with consumers who are looking to cut

24

25    246
         Kristy L. Marynak et al., Use and Reasons for Use of Electronic Vapour Products Shaped
26   like USB Flash Drivers Among a National Sample of Adults, 28 TOBACCO CONTROL 685 (Nov.
     2019), https://tobaccocontrol.bmj.com/content/28/6/685.
     247
27       D.M. Vallone et al., Prevalence and Correlates of JLI Use Among a National Sample of
     Youth and Young Adults, TOBACCO CONTROL (Oct. 29, 2018),
28   http://dx.doi.org/10.1136/tobaccocontrol-2018-054693.
     248
         JLI00365905.
        Page 83                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 101 of 729


 1   back on the cigarette intake.”249 On October 1, 2014, Ms. Collinsworth followed up with

 2   additional comments. She stated that “[t]he delivery was almost too much for some smokers,

 3   especially those used to regular e-cigarettes.”250 The final results from this consumer research

 4   were distributed to upper management, including to then-CEO James Monsees251 and then-Chief

 5   Marketing Officer Richard Mumby.252

 6           241.   The deceptive, misleading and fraudulent nature of the “Make the Switch”

 7   campaign is evident when comparing the campaign’s advertisements to JUUL’s initial

 8   advertising, as demonstrated below. The fact that these advertisements are for the same product

 9   confirms that, notwithstanding the advice JLI and the Altria Defendants received from their

10   media consultants, the Defendants never intended to target only adult smokers.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     249
         Id. (emphasis added).
27   250
         JLI00365709.
     251
28       JLI00364678.
     252
         JLI00364487.
       Page 84                                                          SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 102 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9   And

10

11

12

13

14

15

16

17

18

19

20           242.   Defendants ensured that JUUL was the opposite of a “tool[] to reduce or

21   eliminate” nicotine consumption. According to the National Institutes of Health, the “amount

22   and speed of nicotine delivery . . . plays a critical role in the potential for abuse of tobacco

23   products.”253 As described above, JLI and Bowen designed the JUUL product to deliver nicotine

24   in larger amounts and at a faster rate than even cigarettes, and then knowingly misled the public

25   about those facts.

26           243.   The Switch campaign also does not disclose or warn about the risks of using

27

28   253
       U.S. Dep’t of Health & Human Servs., Nicotine Addiction: Past and Present, How Tobacco
     Smoke Causes Disease (2010), https://www.ncbi.nlm.nih.gov/books/NBK53018/#ch4.s92.
       Page 85                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 103 of 729


 1   multiple tobacco products, “dual use” or that the JUUL is not a smoking cessation product. In

 2   addition to the heightened risks of addiction that multiple tobacco product use poses, one recent

 3   study found that persons who use e-cigarettes and smoke have blood toxin levels far higher than

 4   one would expect given the blood toxin levels that e-cigarettes and cigarettes generate

 5   individually.254

 6           244.   The FDA and other government regulators, enforcing existing laws addressing e-

 7   cigarettes,255 publicly criticized the “Make the Switch” campaign and other efforts by

 8   Defendants to depict JUUL as a smoking cessation device. Section 911(b)(2)(A)(i) of the

 9   Federal Food, Drug, and Cosmetics Act (FDCA) (21 U.S.C. § 387k(b)(2)(A)(i)) states that

10   when advertising or labeling of a cigarette product directly or indirectly suggests that the
11   product has a lower risk of cigarette-related disease, is less harmful than traditional cigarettes,
12   or is otherwise ‘safer’ than traditional cigarettes, then the product becomes a “modified risk
13   tobacco product.”256
14           245.   In late 2019, and in response to the House of Representatives hearings in which
15   JLI executives testified, the FDA issued two warning letters to JLI detailing its concern that JLI
16   was unlawfully marketing its e-cigarette products as cessation tools or as “modified risk tobacco
17   products” within the meaning of the FDCA.257
18           246.   Then, in its September 9, 2019 letter to JLI, the FDA notified JLI that its
19   advertising slogans such as “99% safer,” “much safer,” and “a safer alternative” than cigarettes

20   was “particularly concerning because [those] statements were made directly to children in

21

22

23   254
         Julie B. Wang et al., Cigarette and E-Cigarette Dual use and Risk of Cardiopulmonary
     Symptoms in the Health eHeart Study, 13 PLoS ONE 1 (2018).
24   255
          Section 911(b)(2)(A)(i) of the FDCA (21 U.S.C. § 387k(b)(2)(A)(i)) states that when
25   advertising or labeling of a cigarette product directly or indirectly suggests that the product has
     a lower risk of cigarette-related disease, is less harmful than traditional cigarettes, or is
26   otherwise ‘safer’ than traditional cigarettes, then the product becomes a “modified risk tobacco
     product.”
     256
27       Id.
     257
         Letter from U.S. Food and Drug Admin. to Kevin Burns, CEO of JUUL Labs, Inc., (Sept. 9,
28   2019), https://www.fda.gov/inspections-compliance-enforcement-and-criminal-
     investigations/warning-letters/juul-labs-inc-590950-09092019.
       Page 86                                                            SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 104 of 729


 1   school.”258 The FDA concluded that in using advertising language that e-cigarettes were safer

 2   than cigarettes, JLI had violated Sections 902(8) and 911 by marketing JUUL products as

 3   “modified risk tobacco products” without prior approval.259

 4           247.   The September 9, 2019 letter also detailed the FDA’s concerns with JLI’s

 5   “Switch” marketing campaign. “[T]roubled by recent testimony” that JLI had given to the

 6   House Subcommittee on Economic and Consumer Policy of the Committee on Oversight and

 7   Reform, the FDA noted that JLI’s Switch advertising campaign “may also convey that switching

 8   to JUUL is a safer alternative to cigarettes.”260

 9           248.   The FDA specifically highlighted the Switch campaign slogans which referenced

10   smoking cigarettes, or attempts to quit smoking, followed by “Make the Switch.” The FDA
11   stated that JLI’s campaign was in violation of multiple FDA regulations and the FDCA
12   subsections, and that JLI’s Switch campaign purported to tell the public that using e-cigarettes
13   was an alternative to smoking, or a possible cessation tool.261
14           249.   On the same day, the FDA requested that JLI provide all documents related to its
15   decision to market the Switch campaign to the Cheyenne River Sioux Tribe, in light of the
16   testimony by JLI that it had taken a “public health” approach to Native American tribes, and had
17   sought healthcare professionals to refer Native American smokers to JLI’s Switching
18   Program.262
19           250.   Perhaps unsurprisingly, the Make the Switch campaign was spearheaded by a

20   marketing firm with long-standing ties to the cigarette industry. In particular, it was led by a

21   subsidiary of Omnicom Group, Inc., one of the “Big Four” advertising holding companies

22   dominating marketing and communications worldwide since the 1990s, second only to WPP.

23   Omnicom is the parent company of Mercury Public Affairs which, by at least April 2018,

24

25
     258
         Id.
26   259
         Id.
     260
27       Letter from U.S. Food and Drug Admin. Ctr. for Tobacco Prods. to JUUL Labs, Inc. (Sept.
     9, 2019), https://www.fda.gov/media/130859/download.
     261
28       Id.
     262
         Id.
       Page 87                                                          SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 105 of 729


 1   counted both Altria and JLI as its clients. Mercury lobbied for Altria on tobacco regulations,263

 2   and helped JLI push back against negative press coverage of youth usage of its products.264

 3            251.   For example, on April 2, 2018, a managing director from Mercury, Erick Mullen,

 4   emailed Defendant Valani and Daniel Cruise, Chief Public Affairs Officer at JLI, with a

 5   numbered list of actions in response to The New York Times article published that day, “‘I Can’t

 6   Stop’:    Schools   Struggle   With   Vaping   Explosion.”265   Mercury’s    list   includes   the

 7   recommendation to push the idea that JLI’s nicotine formulation is no more harmful than water,

 8   sugar, and caffeine: “Engage the press on all the definitions in every fucking story: it’s not a

 9   ‘cigarette’ of any kind; there’s no smoke and nothing medical science has on the books says

10   water and nicotine is more harmful than water, sugar and caffeine.”266
11            252.   Defendant Valani and Cruise each separately forwarded the email to JLI CEO
12   Kevin Burns, with Cruise commenting, “Kevin, recent email from friend Erick—a possible
13   ‘campaign manager’” for us. His argument is in line with yours. We need to be systematic,
14   aggressive and relentless. Btw we are not tobacco—have [you] corrected today’s NYT
15   story?”267
16            253.   In August 2018, Omnicom agency DDB Chicago268 sent JLI a proposal for an
17   estimated $11 million campaign “to more firmly establish the true intent of the company,”
18   noting that JLI was “moving very fast.”269 This campaign was “Make the Switch.”
19

20

21   263
         Kevin McCauley, Altria Taps Mercury For Tobacco Regulation Work, O’DWYER’S (Jun. 4,
22   2018), https://www.odwyerpr.com/story/public/10754/2018-06-04/altria-taps-mercury-for-
     tobacco-regulation-work.html.
     264
23       See, e.g., INREJUUL_00262168; INREJUUL_00262226-INREJUUL_00262227.
     265
         See INREJUUL_00262168; see also Kate Zernike, ‘I Can’t Stop’: Schools Struggle With
24   Vaping Explosion, N.Y. Times (Apr. 2, 2018),
     https://www.nytimes.com/2018/04/02/health/vaping-ecigarettes-addiction-teen.html.
25   266
         INREJUUL_00262168.
     267
26       INREJUUL_00262226-227.
     268
         See INREJUUL_00066530-539 (Other Omnicom entities were involved in this campaign.
27   For example, OMD, “sister company to DDB and part of the Omnicom Group,” sent JLI
     detailed Statements of Work for a U.S. Brand Campaign covering September 16, 2018 through
28   February 28, 2019).
     269
         See INREJUUL_00074841; see also INREJUUL_00074842-844 at 842.
       Page 88                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 106 of 729


 1                  5.     JLI, Altria, and Others in the E-Cigarette Industry Coordinated with
                           Third-Party Groups to Mislead the Public About the Harms and
 2                         Benefits of E-Cigarettes.
 3           254.   Through a collective and parallel effort of funding, leadership, and board

 4   membership, JLI, the Altria Defendants and others in the e-cigarette industry leveraged third-

 5   parties, ranging from industry-funded non-governmental organizations to online blogs more

 6   accessible to youth, to mislead the public about the impacts of consuming e-cigarettes.
 7           255.   An assortment of lobbyists, trade associations, and online publications have

 8   coordinated with the e-cigarette industry, including JLI and the Altria Defendants, to promote a

 9   consistent message that consuming e-cigarettes is not harmful, that nicotine is not harmful, and

10   that the impacts of e-cigarettes are greatly exaggerated. These organizations receive funding
11   from the e-cigarette industry, feature executives on those companies’s boards of directors, and
12   in return, promote industry products, industry views, or fund “independent” studies of their own
13   that reach the same conclusions as e-cigarette industry-funded research.
14                         a.      The American Vaping Association
15           256.   The American Vaping Association (“AVA”) is a pro-e-cigarette lobby group
16   founded by Greg Conley, who notably publishes articles criticizing the CDC for its stance on
17   restricting e-cigarette use.270 Other executive members of the AVA possess business interests in
18   e-cigarettes; for example, Treasurer David J. Danzak Jr. is associated with an e-cigarette
19   business called Vapornine LLC.271 Vice-President Antoinette Lanza is an owner of an

20   exclusively e-cigarette shop in Hoboken, New Jersey called Smokeless Image.272 Half of the

21   AVA’s functional expenses are for lobbying efforts.273 It lists several sponsors, all of which are

22

23
     270
         Jeff Stier & George Conley, The War on E-Cigarettes, NATIONAL REVIEW (Sept. 19, 2011),
24   https://www.nationalreview.com/2011/09/war-e-cigarettes-jeff-stier-gregory-conley/.
     271
25       Vapornine LLC, BUZZFILE, http://www.buzzfile.com/business/Vapornine-LLC-904-372-
     3244 (business information page).
     272
26       Stacy Jones, Tobacco Regulators Mull More Oversight as E-cigarettes See Increased
     Popularity, NJ.com (Mar. 30, 2019),
27   https://www.nj.com/business/2013/07/tobacco_regulators_mull_more_o.html.
     273
         Form 990, American Vaping Association Inc.’s Return of Organization Exempt from
28   Income Tax ( 2018),
     https://apps.irs.gov/pub/epostcard/cor/464203951_201812_990O_2019122716980021.pdf.
       Page 89                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 107 of 729


 1   e-cigarette, e-liquid, or cigarette companies.274

 2            257.   Conley has a prolific social media presence and frequently appears on television

 3   and radio to tout the benefits of consuming e-cigarettes and dispute negative news. The AVA

 4   website lists “studies” which are uniformly authored by noted industry-funded or industry-

 5   friendly authors, such as Polosa and Shahab.275 AVA lists CASAA, Not Blowing Smoke, and

 6   the VTA, all established fronts for the e-cigarette industry, as “Resources.”

 7            258.   The AVA receives its funding from sponsors, who are organized into tiers such

 8   as Platinum, Gold, Silver, Bronze, and Green.276 Current advertised sponsors include e-cigarette

 9   distributors and retailers such as E-Cigarette Empire, and VaporBeast.277 Prior sponsors are a

10   who’s who of e-cigarette retailers. In 2016, Platinum sponsors included AltSmoke and Vapor
11   Kings, while Gold sponsors included the now defunct Smokeless Image.278
12            259.   On social media, the AVA regularly downplays the risks of consuming e-
13   cigarettes, criticizes negative coverage as myths or exaggerations, and lauds efforts to curb any
14   regulation of the e-cigarette industry.279
15            260.   JLI actively sought out the AVA to promote JUUL. In January 2016, e-mails
16   between employees at JLI (then known as PAX) discussed a “list of thought leaders [JLI] can
17   tap for stories for JUUL” which included Conley at the AVA and Satel.280
18            261.   In 2018, JLI took advantage of its coordinated efforts with the AVA to downplay
19   the risks associated with JUUL. In an e-mail exchange between Christine Castro of JLI and a

20   “Stratcomms” internal mailing list, Castro lamented a “testy conversation” with a USA Today

21   reporter who pointed out that JLI’s marketing and advertising appeared to feature and target

22

23
      274
24        AVA Sponsors, American Vaping Association, https://vaping.org/about-us/ava-sponsors/.
      275
          Research Reports, American Vaping Association, https://vaping.org/research-report/.
25    276
          AVA Sponsors, American Vaping Association, https://vaping.org/about-us/ava-sponsors/.
      277
          Id.
26    278
          AVA Sponsors, American Vaping Association, Wayback Machine – Internet Archive (Aug.
27    14, 2017), https://web.archive.org/web/20170814221226/http://vaping.org/about-us/ava-
      sponsors/.
      279
28        American Vaping Association (@AVABoard), Twitter, https://twitter.com/AVABoard.
      280
          INREJUUL_00278889.
        Page 90                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 108 of 729


 1   minors and teenagers.281 Castro noted that “I hit back at [the reporter] very aggressively but we

 2   can expect the usual B.S. Greg Conley is being allowed to write a 300-word rebuttal. I will

 3   email him and copy you Ashley [JLI employee] just so we can stay coordinated.”282

 4           262.   The AVA also coordinated with JLI on pro-e-cigarette research. In March 2018,

 5   Conley facilitated a conversation between Dr. Konstantinos Farsalinos, a researcher at the

 6   University of Patras, Greece, who regularly publishes e-cigarette industry-friendly articles, and

 7   Gal Cohen, then Director of Scientific Affairs at JLI.283 In the e-mail, Conley asks Farsalinos to

 8   send Cohen “some info on your flavor study” to which Farsalinos responds by sending Conley

 9   and Cohen an attachment: “USA FLAVORS SURVEY.pptx” and the note: “[A]ttached is a

10   powerpoint presentation about the study we proposed.”284
11           263.   The proposed study was a survey aimed at determining what flavors different
12   demographic groups preferred as e-cigarette flavors, which flavors they use frequently, and
13   which flavors they used when they first started consuming e-cigarettes. While the study was
14   purportedly to determine the impact of e-cigarette flavors on e-cigarette and smoking behavior,
15   the data obtained from such a study would have allowed JLI to understand which flavors were
16   not only the most popular, but which flavors were most popular by demographic.285
17                         b.      Vaping360
18           264.   Vaping360 is a website dedicated to news regarding the e-cigarette industry. The
19   website boasts “40 million smokers and vaping enthusiasts reached since 2015.” This entity has

20   a big social media presence and huge publication strategy.

21           265.   Vaping360’s main message misleads the public about the health impacts of

22   consuming e-cigarettes. Vaping360 has published various articles, including “10 Lies and

23

24

25   281
         See INREJUUL_00173252 (Apr. 4, 2018 email).
     282
         Id.
26   283
         Juul Labs, Inc. , JUUL Labs Presents Findings at the Global Forum on Nicotine 2018,
27   Cision PR Newswire (June 15, 2018) , https://www.prnewswire.com/news-releases/juul-labs-
     presents-findings-at-the-global-forum-on-nicotine-2018-300666743.html.
     284
28       INREJUUL_0034128.
     285
         Id.
       Page 91                                                           SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 109 of 729


 1   Myths About Juuling Exposed.”286 This article, published in May 9, 2018, claimed, among other

 2   things, that JUUL was not as dangerous as smoking; JUUL did not cause cancer or “popcorn

 3   lung”; JUUL was not popular among teenagers, nor did JLI sell kid-friendly flavors or flavors

 4   aimed to entice young people; and the nicotine in JUUL is “a relatively mild drug, [and] may

 5   cause dependence.”287

 6           266.   Vaping360 regularly published articles praising, promoting, or downplaying the

 7   risks of JUUL, including, among others: “These Scientists Want to Kill Smokers’ Hope (For

 8   Vaping)”; “UK Scientists to WHO: Your Vape Report Is Junk”; “One Free Pack JUUL Coupon

 9   Codes 2019”; and an article disparaging anti-smoking advocacy group Truth Initiative by

10   claiming that “Truth Initiative Promo Encourages Risky Teen Behavior.”288
11           267.   One of the main writers at Vaping360 is Jim McDonald who aggressively attacks
12   any negative science as fake news. For example, McDonald frequently posts on social media
13   platforms, including on Facebook and Twitter, but also comments on others posts extensively
14   disputing negative news about consuming e-cigarettes.289
15           268.   Vaping360 has taken funding from e-cigarette manufacturers, and in return
16   coordinates with e-cigarette manufacturers to promote their products, while publishing
17   favorable content. Vaping360 was paid by JLI for advertising, and was given kickbacks
18   (referred to as commission) for every coupon used for JUUL that originated from Vaping 360’s
19   website.

20           269.   In March 2017, JLI (then PAX) communicated with Chris Kendell and others at

21   Vaping360 to discuss promoting JLI’s products with a 15% discount coupon on Vaping360’s

22

23   286
         Jim McDonald, 10 Lies and Myths About Juuling Exposed, Vaping 360 (May 9, 2018),
     https://vaping360.com/lifestyle/juuling/.
24   287
         Id.
     288
25       Jim McDonald, Truth Initiative Promo Encourages Risky Teen Behavior, Vaping 360 (Jan.
     9, 2020), https://vaping360.com/vape-news/87705/truth-initiative-promo-encourages-risky-
26   teen-behavior/.
     289
         Jim McDonald, Mass. Senate Passes Worst Vaping Law in the Countr, Vaping 360 (Nov.
27   21, 2019), https://vaping360.com/vape-news/86852/mass-senate-passes-worst-vaping-law-in-
     the-country/; Jim McDonald, Meet the Rich Moms Who Want to Ban Vaping, Vaping 360 (Oct.
28   8, 2018), https://vaping360.com/vape-news/71696/meet-the-rich-moms-who-want-to-ban-
     vaping/.
       Page 92                                                        SECOND AMENDED CONSOLIDATED
                                                                            CLASS ACTION COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 110 of 729


 1   website.290 JLI representative Andy Martin also noted that JLI “figured out the commission

 2   issue,” and expressed excitement at JLI’s new mango flavor JUUL pod.291 They also discussed

 3   a Facebook advertising link whereby Vaping360 could offer similar discounts for JLI products

 4   on social media.292

 5            270.   In November 2017, Martin of JLI and Rawad Nassif of Vaping360 discussed a

 6   meeting agenda, with topics such as “new affiliate commission terms,” “JLI funnelling [sic]

 7   project,” and “exploring further opportunities.”293

 8            271.   In 2018, McDonald continued to write articles specifically praising JLI, such as

 9   “Coming Soon: A JUUL to Help You Quit JUULing” and “10 Lies and Myths About JUULing

10   Exposed.”294 As of 2020, Vaping360 continues to offer discounts for JUUL products.295
11                          c.     Foundation for a Smoke-Free World
12            272.   The Foundation was founded in 2017, and presents itself as a public health
13   organization, purportedly “advancing global progress in smoking cessation and harm
14   reduction.”296 It is funded entirely by Philip Morris International, which in 2017 announced a $1
15   billion commitment to fund the Foundation.297 The Foundation’s 2018 Form 990 lists only one
16   donor: PMI Global Services, Inc., or Philip Morris International, with a contribution of $80
17   million.298
18            273.   The Foundation is headed by Derek Yach, a noted advocate and promoter of e-
19

20

21    290
          INREJUUL_00143870.
      291
          Id.
22    292
          Id.
      293
23        INREJUUL_00139196.
      294
          Jim McDonald, Coming Soon: A JUUL to Help You Quit Juuling, Vaping 360 (Sept. 7,
24    2018), https://vaping360.com/vape-news/70262/coming-soon-a-juul-to-help-you-quit-juuling/.
      295
          [One FREE Pack] JUUL Coupon Codes 2019, Vaping 360 (Aug. 24, 2018)
25    https://vaping360.com/vape-coupons/juul-coupon-promo-code/.
      296
26        Foundation for a Smoke-Free World (2020), https://www.smokefreeworld.org/.
      297
          David Meyer, Philip Morris Pledges Almost $1 Billion to Anti-Smoking Fight, FORTUNE
27    (Sept. 13, 2017), https://www.webcitation.org/6tjyBv4dA.
      298
          Return of Private Foundation, Foundation for a Smoke-Free World (2018),
28    https://web.archive.org/web/20190828104138/https://www.smokefreeworld.org/sites/default/fil
      es/uploads/documents/fsfw_2018_form_990-pf_public_inspection.pdf.
        Page 93                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 111 of 729


 1   cigarettes and consuming e-cigarettes.299

 2           274.   In 2018, the Foundation announced that it would support Centers of Excellence

 3   to conduct tobacco control research.300 This tactic is a well-known tool of the cigarette industry,

 4   which has a history of funding “research” centers to promote industry-friendly views, such as

 5   the Center for Indoor Air Research, which promulgated industry-funded studies that sowed

 6   doubt about the addictiveness of nicotine, claimed that indoor air quality was unaffected by

 7   cigarette smoke and downplayed the harms of cigarettes broadly. Institutes such as the Center

 8   for Indoor Air Research were forced to dissolve as part of the Master Settlement Agreement in

 9   1998.

10           275.   A 2017 report in The Verge detailed the e-cigarette industry’s apparently
11   coordinated efforts to use biased research to downplay the risks of consuming e-cigarettes.301
12   For example, e-cigarette manufacturers routinely conduct studies focusing on the “good news”
13   about e-cigarettes, i.e. they release less harmful aerosolized chemicals than combustible
14   cigarettes, or that their aerosol lingers for less time indoors than combustible cigarettes.302
15   Industry-funded authors then regularly cite to each other’s studies in their own research.303 On
16

17
     299
         Derek Yach: Anti-smoking Advocates Should Embrace E-cigarettes, NATIONAL POST (Aug.
18   26, 2015), https://nationalpost.com/opinion/derek-yach-anti-smoking-advocates-should-
     embrace-e-cigarettes.
19   300
         Support Global Research, Foundation for a Smoke-Free World (May 31, 2018),
     https://web.archive.org/web/20180531105105/https://www.smokefreeworld.org/our-areas-
20   focus/support-global-research.
     301
21       Liza Gross, Vaping Companies are Using the Same Old Tricks as Big Tobacco, THE VERGE
     (Nov. 16, 2017), https://www.theverge.com/2017/11/16/16658358/vape-lobby-vaping-health-
22   risks-nicotine-big-tobacco-marketing.
     302
         See, e.g., J. Margham, et al., Chemical Composition of Aerosol from an E-Cigarette: A
23   Quantitative Comparison with Cigarette Smoke, 29 CHEM. RES. TOXICOL. 1662 (2016); Tanvir
     Walele et al., Evaluation of the Safety Profile of an Electronic Vapour Product Used for Two
24   Years by Smokers in a Real-life Setting, 92 REG. TOXICOL. PHARMACOL. 226 (2018); D.
     Martuzevicius, et al., Characterization of the Spatial and Temporal Dispersion Differences
25   Between Exhaled E-Cigarette Mist and Cigarette Smoke, 21 NICOTINE & TOBACCO RES. 1371
     (2019).
26   303
         See, e.g., Gene Gillman et al., Determining the Impact of Flavored E-liquids on Aldehyde
     Production During Vaping, 112 REG. TOXICOL. PHARMACOL. 1 (2020); Colin Mendelsohn &
27   Alex Wodak, Legalising Vaping in Australia, The McKell Institute (March 2019),
     https://pdfs.semanticscholar.org/3e13/8e46419913a29f8fc9ddad52ec771f73fa76.pdf; Violeta
28   Kaunelienė et al., Impact of Using a Tobacco Heating System (THS) on Indoor Air Quality in a
     Nightclub, 19 AEROSOL AND AIR QUAL. RES. 1961 (2019); Maya Mitova et al., Human
       Page 94                                                            SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 112 of 729


 1   information and belief, JLI and Altria, among others in the e-cigarette industry, funnel their

 2   industry-funded studies to friendly pro-industry groups knowing that those entities will

 3   misrepresent the results as evidence that e-cigarettes are safe, or not harmful.

 4                          d.      Vapor Technology Association
 5          276.    The Vapor Technology Association (VTA) bills itself as a trade association and

 6   advocates for the e-cigarette industry. It was founded in January 2016, with the banner tagline

 7   on its website reading “VAPE IS HOPE.”304

 8          277.    In 2018, JLI, SMOK, VMR, Turning Point Brands, and Joyetech were all

 9   featured as “Platinum Members,” a level of memebership that required a $100,000 annual

10   contribution. Thus, JLI paid VTA $100,000 in 2018 to become a Platinum Member, and in
11   return, VTA offered JLI a board seat; invitations to lobbying strategy meetings; access to the
12   FDA, other federal agencies, and members of Congress; and conference participation.305
13          278.    The VTA, like other lobbying and trade association groups in the industry,
14   advocates for less regulation of e-cigarettes, and testifies in opposition to flavor bans.306
15                          e.      Retailer Lobbying
16          279.    Retailers have also taken to creating subsidiaries or wholly owned companies
17   whose purpose is to produce quasi-journalistic content to promote consuming e-cigarettes,
18   discredit health initiatives, and suggest that consuming e-cigarettes has no harmful health
19   impacts. The best example of this is the website SoupWire, which publishes articles and

20   editorials that promote consuming e-cigarettes and criticizes studies that look at the negative

21   impacts of consuming e-cigarettes.307 For example, when JLI donated $7.5 million towards a

22   study on the impacts of consuming e-cigarettes on teens, a SoupWire report concluded that the

23

24
     Chemical Signature: Investigation on the Influence of Human Presence and Selected Activities
25   on Concentrations of Airborne Constituents, 257 ENV’TL POLLUTION 1 (2020).
     304
         Vape is Hope, Vapor Technology Association (Feb. 25, 2016),
26   https://web.archive.org/web/20160225154600/http://www.vaportechnology.org:80/.
     305
27       Some of Our Members, Vapor Technology Association (Nov. 28, 2018),
     https://web.archive.org/web/20181128162940/https://vaportechnology.org/membership/.
     306
28       Vapor Technology Association, https://vaportechnology.org/.
     307
         Soupwire – The Truth About Vaping, https://soupwire.com/.
       Page 95                                                               SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 113 of 729


 1   study will likely find “nothing Earth-shattering.”308

 2                    6.     Altria Falsely Stated That It Intended to Use Its Expertise in
                             “Underage Prevention” Issues to JLI
 3

 4            280.    Altria’s announcement that it intended to invest in JLI came less than two

 5   months after it told the FDA that Altria “believe[s] that pod-based products significantly

 6   contribute to the rise in youth use of e-vapor products” and that it accordingly would be

 7   removing its own pod-based products from the market.309 Altria made the same representations

 8   to its investors.310

 9            281.    Although Altria claimed its investment in JLI had an altruistic motive—“ When

10   you add to JUUL's already substantial capabilities, our underage tobacco prevention expertise
11   and ability to directly connect with adult smokers, we see a compelling future with long-term
12   benefits for both adult tobacco consumers and our shareholders,” Altria recently confirmed that
13   JLI has not even availed itself of that experience.311 In Altria’s October 2019 letter to Senator
14   Richard Durbin, Altria CEO Howard Willard acknowledged that while Altria “offered to JUUL
15   services relating to underage prevention efforts,” to date “JUUL has not accepted Altria’s offers
16   of assistance in addressing underage vaping relating issues.”312 Willard has stated that the deal
17   would allow Altria to “work[] with JUUL to accelerate its mission.”313 but as Altria knew, as
18   reflected in its letter to the FDA just two months prior, that mission involved had resulted in
19

20
      308
         Jeff Hawkins, JUUL Donates $7.5 Million to Teen Vaping Study, Soupwire – The Truth
21   About Vaping (July 2, 2019), https://soupwire.com/juul-donates-7-5-million-to-teen-vaping-
     study/.
22   309
         Letter from Howard A. Willard III, Altria, to Dr. Scott Gottlieb, FDA, 2 (October 25, 2018)
     310
         Altria Group Inc (MO) Q3 2018 Earnings Conference Call Transcript, (October 25, 2018)
23   https://www.fool.com/earnings/call-transcripts/2018/10/25/altria-group-inc-mo-q3-2018-
     earnings-conference-ca.aspx.
24   311
         Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the
25   period ending December 31, 2018. (Jan. 31, 2019), https://www.fool.com/earnings/call-
     transcripts/2019/02/01/altria-group-mo-q4-2018-earnings-conference-call-t.aspx.
     312
26       Letter from Howard A. Willard III to Senator Richard J. Durbin (October 14, 2019)
     (emphasis added).
27   313
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and
     Drive Growth, Business Wire (Dec. 20, 2018, 7:00 AM EST),
28   https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
     Investment-JUUL-Accelerate.
        Page 96                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 114 of 729


 1   usage throughout the youth market. Altira’s admission that pod-based products contributed to

 2   underage use show that Altria knew its investment in JLI would “strengthen[] its financial

 3   profile and enhance[] future growth prospects” specifically because JLI dominated the youth

 4   market for e-cigarettes.314

 5           282.   Altria recognized that JLI’s market share dominance in the e-cigarette market, a

 6   share that it knew was gained via youth targeting and false and misleading advertising, was the

 7   path to Altria’s continued viability and profitability. In a January 31, 2019 earnings call, Altria

 8   explained that “[w]hen you add to JUUL’s already substantial capabilities, our underage

 9   tobacco prevention expertise and ability to directly connect with adult smokers, we see a

10   compelling future with long-term benefits for both adult tobacco consumers and our
11   shareholders. We are excited about JUUL’s domestic growth and international prospects and
12   their potential impact on our investment.”315 JUUL’s growth was, as Altria well knew, due to
13   the product’s viral popularity among teens. Willard briefly acknowledged the youth vaping
14   crisis, stating, “Briefly touching on the regulatory environment, the FDA and many others are
15   concerned about an epidemic of youth e-vapor usage. We share those concerns. This is an issue
16   that we and others in the industry must continue to address aggressively and promptly.316
17           283.   Altria’s representations that it intended to help JUUL curb the prevalence of
18   underage use was false and misleading. As discussed below, Altria coordinated with JUUL to
19   capture and maintain the youth market.

20           E.     Defendants Targeted the Youth Market
21           284.   Having created a product, like combustible cigarettes, that sought to get users

22   addicted to nicotine, and while taking steps to ensure that consumers and regulators did not

23   appreciate the true nicotine content or potential harm from using JUULs, to successfully sink

24

25   314
         Press Release, Altria Makes $12.8 Billion Minority Investment In Juul To Accelerate Harm
26   Reduction And Drive Growth, Altria (Dec. 20, 2018),
     https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/d660871dex991.htm.
     315
27       Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the
     period ending December 31, 2018 (Jan. 31, 2019), https://www.fool.com/earnings/call-
28   transcripts/2019/02/01/altria-group-mo-q4-2018-earnings-conference-call-t.aspx.
     316
         Id.
       Page 97                                                            SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 115 of 729


 1   their high-tech nicotine hook into American consumers, JLI, Bowen, and Monsees needed

 2   investors willing to adopt the tactics of the cigarette industry as their own. They found those

 3   investors in Pritzker, Huh, and Valani.

 4           285.   Under the leadership of the Management Defendants, JLI marketed nicotine to

 5   kids. JLI and the Management Defendants deployed a sophisticated viral marketing campaign

 6   that strategically laced social media with false and misleading messages to ensure their uptake

 7   and distribution among young consumers. JLI and the Management Defendants’ campaign was

 8   wildly successful—burying their hook into kids and initiating a public health crisis.

 9                    1.       JLI Emulated the Marketing of Cigarette Companies.
10           286.   As Defendants know, nearly 9 out of 10 smokers start smoking by age 18, and
11   more than 80% of underage smokers choose brands from among the top three most heavily
12   advertised.317 The overwhelming consensus from public health authorities, independent studies,
13   and credible expert witnesses is that “marketing is a substantial contributing factor to youth
14   smoking initiation.”318
15           287.   Struggling to define their own identities, teenagers are particularly vulnerable to
16   image-heavy advertisements that psychologically cue them on the “right” way to look and
17   behave amongst peers.319 Advertisements that map onto adolescent aspirations and
18   vulnerabilities drive adolescent tobacco product initiation.320
19           288.   For decades, cigarette companies spun smoking as signifier of adulthood. This

20   turned smoking into a way for teenagers to project independence and enhance their image

21   among their peers.321

22           289.   Youth marketing was critical to the success of cigarette companies. In the 1950s,

23   Philip Morris—now JUUL’s corporate affiliate—intentionally marketed cigarettes to young

24

25   317
         U.S. Dep’t Health & Human Servs., Preventing Tobacco Use Among Youths, Surgeon
     General Fact Sheet, https://www.hhs.gov/surgeongeneral/reports-and-
26   publications/tobacco/preventing-youth-tobacco-use-factsheet/index.html.
     318
         United States v. Philip Morris, 449 F. Supp. 2d 1, 570 (D.D.C. 2006) (J. Kessler).
27   319
         Id. at 578.
     320
28       Id. at 570, 590.
     321
         Id. at 1072.
       Page 98                                                            SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 116 of 729


 1   people as a pool from which to “replace smokers” to ensure the economic future of the cigarette

 2   industry.322

 3            290.   Philip Morris’s documents set out their youth strategy, explaining: “Today’s

 4   teenager is tomorrow’s potential regular customer, and the overwhelming majority of smokers

 5   first begin to smoke while still in their teens”.323

 6            291.   It wasn’t just Philip Morris. The strategy of hooking kids was an open secret in

 7   the cigarette industry.324

 8            292.   As detailed below, JLI and the Management Defendants sought to emulate this

 9   approach. Indeed, Monsees admitted to using historical cigarette ads to inform JLI’s own

10   advertising campaign.325
11            293.   The emulation is obvious. A side-by-side comparison of JUUL advertisements
12   with historical cigarette advertisements reveals the appropriated pattern of focusing on imagery
13   related to attractiveness, stylishness, sex appeal, fun, “belonging,” relaxation, and sensory
14   pleasure, including taste.326
15

16

17

18

19

20
      322
          United States. v. Philip Morris, No. 99- 2496 (D.D.C. Aug. 17, 2006), ECF No. 5750 at 972
21    (Amended Final Opinion).
      323
          Tobacco Company Quotes on Marketing to Kids, Campaign for Tobacco-Free Kids (May
22    14, 2001), https://www.tobaccofreekids.org/assets/factsheets/0114.pdf.
      324
23        C.A. Tucker, Marketing Plans Presentation to RJRI B of D at 2, U.C.S.F. Truth Tobacco
      Industry Documents (Sept. 30, 1974),
24    https://www.industrydocumentslibrary.ucsf.edu/tobacco/docs/#id=ypmw0091 (RJ Reynolds
      executive explaining that the “young adult . . . market . . . represent[s] tomorrow’s cigarette
25    business. As this 14-24 age group matures, they will account for a key share of the total
      cigarette volume—for at least the next 25 years.”).
      325
26        Matthew Perone & Richard Lardner, Juul exec: Never intended electronic cigarette for
      teens, AP News (July 26, 2019), https://apnews.com/4b615e5fc9a042498c619d674ed0dc33;
27    Gabriel Montoya, Pax Labs: Origins with James Monsees, Social Underground,
      https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees (last visited
28    Apr. 3, 2020).
      326
          See Appendix B, Ads 9-50.
        Page 99                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 117 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24          294.    JLI and the Management Defendants deployed this same strategy, but adapted it

25   to modern advertising tactics.

26                    2.     The Management Defendants Intentionally Marketed JUUL to
                             Young People.
27
            295.    The risk that children would use a new e-cigarette product was well known and
28
     well publicized in the months leading up to the launch of the JUUL e-cigarette. For example, in

       Page 100                                                        SECOND AMENDED CONSOLIDATED
                                                                             CLASS ACTION COMPLAINT
                                                                           Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 118 of 729


 1   April 2015, the CDC published the results from its 2014 National Youth Tobacco Survey.327

 2   The CDC found that “[i]n 2014, e-cigarettes were the most commonly used tobacco product

 3   among middle (3.9%) and high (13.4%) school students.”328 Moreover, “[b]etween 2011 and

 4   2014, statistically significant increases were observed among these students for current use of

 5   both e-cigarettes and hookahs (p<0.05), while decreases were observed for current use of more

 6   traditional products, such as cigarettes and cigars, resulting in no change in overall tobacco

 7   use.”329 The CDC blamed e-cigarette marketing, the use of “a mixture of ‘sex, free samples,

 8   [and] flavors’—the same things that were originally found to be problematic with cigarette

 9   ads.”330

10              296.   Seeking to enter this nascent youth market for e-cigarettes, JLI intentionally
11   targeted youth from its inception. In March 2015, Management Defendants supervised the
12   advertising campaigns that would accompany the launch of JUUL.
13              297.   JLI knew that its initial customer base would be the key to its growth. On June
14   15, 2015, JLI’s COO Scott Dunlap wrote on article on Entrepreneur.com called “6 Ways to Get
15   a Fanatical Customer Base,” #1 of which was “Seed your initial customer base:”
16              298.   Your first group of customers is the foundation of all future growth, so know
17   who they’ll be, why they’ll rave and help them tell your story. They’ll first act as role models
18   and then as advocates to help spread your mission, so make locating and engaging those core
19   customers a priority. This is especially important if you’re introducing something completely

20   new to a traditional industry.331 Despite this professed knowledge that JLI’s “first group of

21   customers is the foundation of all future growth” and consistent with Monsees’ position that he

22

23   327
         Centers for Disease Control and Prevention, Tobacco Use Among Middle and High School
     Students — United States, 2011–2014, Morbidity and Mortality Weekly Report (MMWR)
24   64(14);381-385 (Apr. 17, 2015), https://www.cdc.gov/mmwr/preview/mmwrhtml/
     mm6414a3.htm.
25   328
         Id.
     329
26       Id.
     330
         Jacob Kastrenakes, More teens are vaping instead of smoking, The Verge (Apr. 16, 2015),
27   https://www.theverge.com/2015/4/16/8429639/teen-ecigarette-use-triples-vaping-beats-
     smoking.
28   331
         Scott Dunlap, 6 Ways to Get a Fanatical Customer Base, Entrepreneur (June 17, 2015)
     https://www.entrepreneur.com/article/247424.
       Page 101                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 119 of 729


 1   has no “qualms” with marketing to people that were not yet addicted to nicotine,332 JLI’s

 2   marketing strategy targeted people that were “flavor-seeking, social ‘vapers,’” and those who

 3   “have very limited experience with traditional tobacco cigarettes.”333

 4           299.   JLI’s first major marketing hire, Cult Collective Ltd. (“Cult Collective”),

 5   presented a pitch deck to JLI in late 2014, which defined the “target consumer” as a person

 6   “within a life stage or mindset where they are defining their own identity.”334 The study

 7   described the “modern vaper” as “trendy, sophisticated image managers seeking to balance their

 8   desire for originality against acceptance.”335 Put differently, their target consumer was an

 9   adolescent.

10           300.   JLI professedly wanted kids to think JUUL was cool. In an email dated January
11   29, 2015, Sarah Richardson—then Director of Communications—sent a document dated
12   December 31, 2014, to Dima Martirosyan, Director of Digital Marketing, who forwarded it to
13   Rafael Burde, Director of Ecommerce.336 The document stated that “[m]ost e-cigarettes to date
14   are unsatisfying and seem ‘douche-y’. The JUUL product delivers nicotine far more effectively,
15   and the product design is elegant and cool. We need to tell this story in a credible fashion
16   through press, influencers and social media.”337 The document repeatedly referred to Pax Labs’s
17   plan to target the “cool kids[.]”338 For example, it described as one of the “Key needs” to
18   “Establish premium positioning to entice the ‘masses’ to follow the trend setters; own the ‘early
19   adopter’ / ‘cool kid’ equity as we build out volume[.]”339 The document noted that “the voices of

20   influencers can build strong demand.”340 Messaging to media similarly focused on “coolness”

21

22
     332
         David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?,
23   Inc., https://www.inc.com/magazine/201405/david-freedman/james-monsees-ploom-ecigarette-
     company-marketing-dilemma.html (last visited Apr. 4, 2020).
24   333
         INREJUUL_00441209.
     334
25       INREJUUL_00057298-INREJUUL_00057487.
     335
         INREJUUL_00057298-INREJUUL_00057487.
26   336
         INREJUUL_00057289.
     337
         INREJUUL_00057293.
27   338
         Id.
     339
28       Id.
     340
         Id.
       Page 102                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 120 of 729


 1   and the message that “JUUL singlehandedly made e-cigarettes cool.”341

 2           301.   This focus on “cool kids” continued up to and after launch. On May 18, 2015,

 3   Kate Morgan, field marketing manager, emailed Richard Mumby, Chief Marketing Officer, and

 4   a variety of other marketing employees about “Some Music Options for JUUL Party” and noted

 5   that one of the options was a pair who were both “cool kids.”342 On June 7, 2015, Rafael Burde

 6   emailed Scott Dunlap, then Chief Operating Officer, stating that the JUUL launch party “was a

 7   resounding success (at least in my mind) in terms of winning over the cool kids . . . .”343 Pax

 8   Labs employees used similar wording regarding interest in targeting “cool kids” in an email

 9   from Sarah Richardson on August 12, 2015,344 and emails from Ashley Marand on September

10   15, 2015,345 and October 21, 2015.346 The consistency of the language around this target
11   demographic confirms that marketing to “cool kids” was a company policy set by the executives
12   and the Board, particularly because, before selling the Ploom assets to JTI, James Monsees said
13   similar things about Ploom.347
14           302.   JLI identified its competitor in this space as cigarette companies, complaining
15   that “cigarettes continue to own the ‘cool’ equity,” and identifying a “key pillar to go-to-
16   market” as “win[ning] with the ‘cool crowd’” away from cigarettes.348
17           303.   With this goal in mind, JLI hired the Grit Creative Group (“Grit”), which billed
18   itself as an agency whose marketing appealed to “cool kids.”349 Grit helped JLI to “use external
19   audiences to communicate nuanced messages around early adoption ‘coolness’ and product

20   performance.”350

21

22
     341
         INREJUUL 00441325-INREJUUL_00441326.
23   342
         JLI00218598.
     343
         JLI00206206.
24   344
         JLI00222528.
     345
25       JLI00461564.
     346
         JLI00235965.
26   347
         JLI00514343 (describing Ploom as “providing optionality for distribution growth and
     consumer outreach to a younger, opinion leading audience”).
27   348
         INREJUUL_00161703-INREJUUL_00161715.
     349
28       Id.
     350
         INREJUUL_00277080-INREJUUL_00277104.
       Page 103                                                         SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 121 of 729


 1          304.    In short order, the phrase “it’s cool to JUUL” became an anthem among kids

 2   while youth e-cigarette use skyrocketed.

 3                  3.     JLI Advertising Exploited Young People’s Psychological
                           Vulnerabilities.
 4

 5          305.    Informed by decades of tobacco marketing, JLI ran a consistent, simple message:

 6   JUUL is used by young, popular, attractive, and stylish people.

 7          306.    This was not the only marketing scheme JLI could have adopted. JLI had other

 8   options. In 2014, JLI engaged a Calgary-based advertising agency, Cult Collective, to complete

 9   a “diagnostic” evaluation of the JUUL brand and to make recommendations regarding the best

10   advertising strategy to market the JUUL e-cigarette.
11          307.    In keeping with typical e-cigarette marketing, which messaged to existing
12   smokers looking to quit, Cult Collective recommended that JUUL position its e-cigarette
13   technology as the focus of its advertisements. Cult Collective presented JUUL with exemplar
14   advertisements that used images of a boom box and a joy stick, juxtaposed against the JUUL e-
15   cigarette, with the tag line: “Everything changes. JUUL the evoluution of smoking.”
16

17

18

19

20

21

22

23

24

25

26          308.    This campaign expressly invokes combustible cigarettes and positions the JUUL
27   as a technological upgrade for the modern smoker.
28          309.    JLI rejected this approach.

       Page 104                                                        SECOND AMENDED CONSOLIDATED
                                                                             CLASS ACTION COMPLAINT
                                                                           Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 122 of 729


 1            310.   Instead, in June of 2015, JLI launched the “Vaporized” advertising campaign.351

 2   The express mission of the Vaporized campaign was to “own the ‘early adopter’/’cool kid’

 3   equity.”352

 4            311.   Applying the template for preying on teens established by the cigarette industry,

 5   the Vaporized campaign used stylish models, bold colors, and highlighted themes of sexual

 6   attractiveness, thinness, independence, rebelliousness and being “cool.”353

 7            312.   The targeting of young consumers was evident in the design and implementation

 8   of the Vaporized campaign, which featured models in their 20s whose “poses were often

 9   evocative of behaviors more characteristic of underage teen than mature adults.”354

10

11

12

13

14

15

16

17

18

19

20

21

22

23
      351
         Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’,
24   AdAge (June 23, 2015), http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-
     ads¬campaign/299142/.
25   352
         INREJUUL_00057291-INREJUUL_00057295.
     353
26       See Appendix B, Advertisement 1 (example of targeting of young people).
     354
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
27   Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019)
     (statement of Robert K Jackler, Professor, Stanford University).
28   https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-
     JacklerR-20190724.pdf.
        Page 105                                                          SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 123 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17           313.   In the months leading up to the launch of JUUL e-cigarettes, Pax Labs

18   executives and directors discussed how to market the new product and the Board approved

19   specific marketing materials used in JUUL’s launch. On March 23, 2015,355 there was a meeting

20   of the Board of Directors where the upcoming advertising campaign was discussed.356 The

21   Board at that time had five members: Pritzker, Valani, Monsees, Bowen, and Handelsman

22   (occupying Valani’s second seat). According to Chelsea Kania, then Brand Manager at Pax

23   Labs, prior to this meeting, she had met with the Board to discuss the models who would be

24   used in the marketing collateral accompanying the JUUL launch. At that meeting, “there was

25   some commentary at the youthfulness of the models[,]” but “nobody disliked them” and

26

27
     355
28         INREJUUL_00371285.
     356
           INREJUUL_00371314.
       Page 106                                                       SECOND AMENDED CONSOLIDATED
                                                                            CLASS ACTION COMPLAINT
                                                                          Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 124 of 729


 1   “everybody agreed they are pretty ‘effective[.]’”357 Ms. Kania also noted that she told the Board

 2   that “we have quite the arsenal of model images to work with, and that they should let us know

 3   if the ones we selected are going to be problematic. So just waiting on any further feedback if

 4   they do a pass with the board.”358 The Management Defendants knew that the ads targeted

 5   youth and had the authority to determine which models to use, but “Juul’s board of directors

 6   signed off on the company’s launch plans[.]”359 In addition, “Monsees, who was CEO at the

 7   time, personally reviewed images from the billboard photo shoot while it was in session.”360 A

 8   senior manager later told the New York Times that “he and others in the company were well

 9   aware” that the marketing campaign “could appeal to” teenagers.361

10           314.   As part of the Vaporized campaign, JLI advertised on a 12-panel display over
11   Times Square.362 Billboard advertising of cigarettes has for years been unlawful under the
12   Master Settlement Agreement.
13

14

15

16

17

18

19

20
     357
21       INREJUUL_00174387.
     358
         Id.
22   359
         Ainsley Harris, How Juul, founded on a life-saving mission, became the most embattled
     startup of 2018: E-cigarette startup Juul Labs is valued at more than $16 billion. It’s also
23   hooking teens on nicotine and drawing scrutiny from the FDA. Can the company innovate its
     way out of a crisis it helped create?, Fast Company (Nov. 19, 2018),
24   https://www.fastcompany.com/90262821/how-juul-founded-on-a-life-saving-mission-became-
     the-most-embattled-startup-of-2018.
25   360
         Id.
     361
26       Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y.
     Times (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
27   marketing.html.
     362
         See Appendix B, image 14; see also https://inrejuul.myportfolio.com (also available at
28   http://tobacco.stanford.edu/tobacco_main/subtheme_pods.php?token=fm_pods_ mt068.php)
     (last visited April 3, 2020) (additional images and videos).
       Page 107                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 125 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13           315.   These ads, which ran for nearly a month, generated an estimated 1.5 million

14   impressions per day.363

15           316.   In fact, JLI’s Vaporized campaign was so effective that it gained national

16   attention on an October 15th, 2015 episode of Late Night with Stephen Colbert, who ridiculed

17   the notion that the young, dancing models were consistent with a target market of adult

18   smokers. As Colbert joked after viewing the close-up video of young models dancing in place,

19   “[y]eah! There is something about vaping that just makes me want to dance in a way that

20   doesn’t require much lung strength. . . . And it’s not just ads featuring hip young triangles that

21   appeal to the youths. . . . There is no reason to worry about the long-term effects of vaping,

22   because e-cigarettes are so new that their long-term effects are still unknown.”364

23           317.   The Vaporized campaign was not limited to the Times Square billboards

24   however. The ads were also placed in nationally-distributed magazines, and the videos were

25   displayed on screens at the top of point-of-sale JUUL kiosks provided by JUUL to retailers

26

27
     363
        INREJUUL_00093933-INREJUUL_00093934.
28   364
        The Late Show With Stephen Colbert: Vaping is So Hot Right Now, YouTube (Oct. 7, 2015),
     https://www.youtube.com/watch?v=PMtGca_7leM.
       Page 108                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 126 of 729


 1   across the country.

 2            318.   To the extent that the Vaporized advertisements disclosed that JUUL contained

 3   nicotine, the warnings were in small print against low-contrast backgrounds, making them easy

 4   to overlook. By way of comparison, cigarette advertisements, are required to display a health

 5   warning in high contrast black and white, covering 20% of the image.

 6            319.   Likewise, JLI’s social media ads did not disclose any health risks of using JUUL

 7   until May of 2018, when they were required to warn of addiction. But even then, JUUL placed

 8   these warnings in areas that were only viewable if the social media user clicked on the “full

 9   version” of the JLI post, which is not how teens typically engage with social media

10   advertising.365 Notably, on Twitter, a social media platform that is geared towards reading text,
11   and on Facebook, where some users do read text, JLI typically did not include the disclaimer in
12   its advertisements at all.366
13                   4.      JLI Pushed the Vaporized Campaign Into Youth Targeted Channels.
14                           a.      JLI Placed Its Vaporized Ads on Youth Oriented Websites
                                     and Media.
15

16            320.   JLI engaged programmatic media buyers to place advertisements on websites
17   attractive to children, adolescents in middle school and high school, and underage college
18   students. These advertisements, which included the images of models from the Vaporized
19   campaign, began appearing on websites as early as June 2015. The chosen websites included:

20   nickjr.com (the website for a children’s television network run by Nickelodeon Group); the

21   Cartoon Network’s website at cartoonnetwork.com; allfreekidscrafts.com; hellokids.com; and

22   kidsgameheroes.com.

23            321.   A picture of the homepage of nickjr.com is below:

24

25

26

27
      365
        Se Appendix B, Advertisement 3.
28    366
        See Appendix B, Advertisement 65; see also Juul Image Galleries (2015-2018) SRITA
      Collection, https://inrejuul.myportfolio.com/twitter-1 (last visited Apr. 3, 2020).
        Page 109                                                         SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 127 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10           322.    JLI also purchased banner advertisements on websites providing games targeted
11   to younger girls,367 educational websites for middle school and high school students,368 and other
12   teen-targeted websites.369
13           323.    JLI knew what it was doing. In May 2015, Chelsea Kania contacted Cult
14   Collective to raise concerns about advertising on younghollywood.com. Kania explained that
15   the website’s demographics are “age 12-34 . . . and weighing the % who could actually afford
16   JUUL against the risk we’d run being flagged for advertising on that site – I don’t think we
17   should do it.”370 Nevertheless, JLI continued to push its campaign on websites with young
18   demographics.
19           324.    JLI promoted the Vaporized campaign on Facebook, Instagram, and Twitter.
20           325.    JLI could have employed age-gating on its social media accounts to prevent
21   underage consumers from viewing its Vaporized advertisements, but chose not to do so.
22           326.    The Vaporized campaign included the largest e-cigarette smartphone campaign
23

24   367
         The sites included dailydressupgames.com, didigames.com, forhergames.com,
     games2girls.com, girlgames.com, and girlsgogames.com.
25   368
         E.g., coolmath-games.com. JUUL also purchased advertisements on basic-
26   mathematics.com, coolmath.com, math-aids.com, mathplayground.com, mathway.com,
     onlinemathlearning.com, and purplemath.com.
     369
27       E.g., teen.com, seventeen.com, justjaredjr.com, and hireteen.com. JUUL purchased
     advertisements on websites for high school students hoping to attend college such as
28   collegeconfidential.com and collegeview.com.
     370
         INREJUUL_00082179-INREJUUL_00082185.
       Page 110                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 128 of 729


 1   of 2015, which accounted for 74% of all such smartphone advertising that year.

 2           327.   JLI promoted Vaporized through Vice Magazine, which bills itself as the “#1

 3   youth media brand” in the world.371

 4

 5

 6

 7

 8

 9

10

11

12

13           328.   By 2016, an estimated 20.5 million U.S. middle and high school students were
14   exposed to advertisements for e-cigarettes, including JUUL.372
15                         b.     JLI Used Influencers and Affiliates to Amplify Its Message to
                                  a Teenage Audience.
16

17           329.   JLI used “influencers” to push their product to young people. Influencers are

18   “high-social net worth” individuals who have developed large social media followings—i.e., the

19   “cool kids” of the social media world.373 Influencers are prized sources of brand promotion on

20   social media networks.

21           330.   Like its Vaporized campaign, JLI’s influencer strategy was youth-focused, with

22   the stated aim of “show[ing] that the tastemakers, cool kids and early adopters who consume

23
     371
24       Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes
     (Nov. 16, 2018), https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-
25   focus-of-juuls-early-marketing-campaigns/#3da1e11b14f9.
     372
         Kristy Marynak et al., Exposure to Electronic Cigarette Advertising Among Middle and
26   High School Students – United States, 2014-2016, CDC: Morbidity and Mortality Weekly
     Report (Mar. 16, 2018), https://www.cdc.gov/mmwr/volumes/67/wr/mm6710a3.htm.
27   373
         See INREJUUL_00091138 (Aug. 26, 2015 “JLI Influencer Program” defining an influencer
     as “individuals who have strong influence over their audience. We are aiming for influencers in
28   popular culture with large audiences in various sectors such as music, movies, social, pop
     media, etc.”).
       Page 111                                                        SECOND AMENDED CONSOLIDATED
                                                                             CLASS ACTION COMPLAINT
                                                                           Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 129 of 729


 1   tobacco use JUUL.”374 In keeping with this strategy, JLI targeted influencers that were young

 2   and popular with adolescents. One influencer JLI targeted was Tavi Gevinson, who was

 3   nineteen years old in the summer of 2015. The year before, Rolling Stone magazine described

 4   Gevinson as “possibly the most influential 18-year-old in America.”375

 5            331.   JLI contracted with Grit to enlist influencers by sending them free JUUL e-

 6   cigarettes.

 7            332.   Grit also provided free JUULs to Luka Sabbat, known as the “the Internet’s

 8   Coolest Teenager,”376 who was 17 years old during the summer of 2015.

 9            333.   Grit targeted celebrities with large numbers of underage fans, including Miley

10   Cyrus, former star of “Hannah Montana,” a series that aired for four seasons on the Disney
11   Channel and won eight Teen Choice Awards.377
12            334.   JLI encouraged its distributors, wholesalers, and other resellers—either explicitly
13   or implicitly— to hire affiliates and influencers to promote JLI’s brand and products. Even if
14   not paid directly by JLI, these influencers profited from the promotion of JUUL products either
15   because they were paid by JUUL resellers, JUUL accessory sellers, or sellers of JUUL-
16   compatible products.
17            335.   For example, one YouTube user Donnysmokes (Donny Karle, age twenty-one)
18   created a JUUL promotional video in 2017 that garnered roughly 52,000 views, many of which
19   were from users under the age of eighteen.378 Since that time, Karle has made a series of videos,

20

21
      374
         INREJUUL_00057293.
22    375
         Alex Morris, Tavi Gevinson: A Power Teen’s New Direction, Rolling Stone (Aug. 14,
     2014), https://www.rollingstone.com/culture/culture-features/tavi-gevinson-a-power-teens-
23   new-direction-232286/.
     376
24       Alexis Barnett, Who Is Luka Sabbat? Meet the Internet’s Coolest Teenager, Complex (Aug.
     17, 2015), https://www.complex.com/style/luka-sabbat-interview-on-youth-kanye-west-and-
25   fashion.
     377
         See, INREJUUL_00091141 (Aug. 26, 2015 “JLI Influencer Seeding Chart” provided by Grit
26   listing various celebrities and influencers, including Miley Cyrus.).
     378
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
27   Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019)
     (statement of Robert K Jackler, Professor, Stanford University).
28   https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-
     JacklerR-20190724.pdf.
        Page 112                                                          SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 130 of 729


 1   including videos titled “How to hide your JUUL from your parents” and “How to HIDE & HIT

 2   Your JUUL at SCHOOL WITHOUT Getting CAUGHT.”379 Karle has admitted to earning

 3   approximately $1200 a month from unspecified sources simply from posting videos of himself

 4   consuming e-cigarettes, especially of JUUL products online.380

 5           336.   In or around 2017, JLI began using a company called Impact Radius for the

 6   management of JLI’s affiliate program. Impact Radius’s affiliate application stated that JLI

 7   “auto-approve[d]” applications and did not ask for or confirm the affiliate’s age.381 JLI’s

 8   affiliates promoted JUUL on social media platforms including YouTube, Instagram, Facebook,

 9   Snapchat, and Twitter and routinely failed to disclose that they were being paid to promote

10   JUUL products.
11           337.   As with much of the marketing strategy for JUUL, the practices described above
12   are prohibited by the Master Settlement Agreement.
13                         c.      JLI Used Viral Marketing Techniques Known to Reach
                                   Young People.
14

15           338.   JLI deployed “viral marketing” techniques to great success. Viral marketing is
16   defined as “marketing techniques that seek to exploit pre-existing social networks to produce
17   exponential increases in brand awareness, through processes similar to the spread of an
18   epidemic.”382 Viral marketing effectively converts customers into salespeople, who, by sharing
19   their use of a product (on social media or otherwise), repeat a company’s representations and

20   endorse the product within their network. The success of viral marketing depends on peer-to-

21   peer transmission. Hence, a successful viral marketing campaign looks like a series of unrelated,

22   grassroots communications, when in fact they are the result of carefully orchestrated corporate

23

24   379
         Id.
     380
25       Allie Conti, This 21-year-old is Making Thousands a Month Vaping on YouTube, Vice (Feb.
     5, 2018), https://www.vice.com/en_us/article/8xvjmk/this-21-year-old-is-making-thousands-a-
26   month¬vaping-on-youtube.
     381
         INREJUUL_00113437-INREJUUL_00113441.
27   382
         N. Deepa et al., Viral Marketing as an On-Line Marketing Medium, IOSR J. of Bus. &
     Mgmt. 18, http://www.iosrjournals.org/iosr-jbm/papers/ncibppte-volume-2/1115.pdf (last
28   visited Apr. 3, 2020); P. R. Datta et al., Viral Marketing: New Form of Word-of-Mouth
     Through Internet, 3 The Bus. Rev. 69 (2005).
       Page 113                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 131 of 729


 1   advertising campaigns.

 2            339.     As JLI boasted in a pitch deck to potential investors dated December 2016,

 3   “Viral Marketing Wins.”383

 4

 5

 6

 7

 8

 9

10            340.     Social media platforms are the most effective way to launch viral marketing
11   campaigns among young people. As of May 2018, among teenagers, 95% reported use of a
12   smart phone, 85% use YouTube, 72% use Instagram, and 45% reported being online
13   “constantly.”384
14            341.     A key feature of JLI’s viral marketing campaign was inviting user-generated
15   content. This strategy revolves around prompting social media followers to provide their own
16   JUUL-related content—e.g., post a selfie in your favorite place to use JUUL. The response
17   provided by a user is then typically distributed—by the social media platform employed—into
18   the user’s personal network. In this way, brands can infiltrate online communities with
19   personalized content that promotes their product (e.g. a picture of a friend using a JUUL e-
20   cigarette ).385
21

22

23
     383
         INREJUUL_00349529-560 at 541.
24    384
         Monica Anderson & Jingjing Jiang, Teens, Social Media & Technology 2018: Appendix A:
25   Detailed Tables, Pew Research Center (May 31, 2018),
     https://www.pewresearch.org/internet/2018/05/31/teens-technology-appendix-a-detailed-
26   tables/.
     385
         The Rise in the Use of Juul Among Young People: The Power of Design and Social Media
27   Marketing, Campaign for Tobacco Free Kids,
     https://www.tobaccofreekids.org/assets/images/content/JUUL_Presentation.pdf. (last visited
28   Nov. 12, 2020).


        Page 114                                                       SECOND AMENDED CONSOLIDATED
                                                                             CLASS ACTION COMPLAINT
                                                                           Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 132 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14           342.      Within a few months of the JLI’s commercial release in June 2015, a former JLI

15   executive reportedly told the New York Times that JLI “quickly realized that teenagers were, in

16   fact, using [JUULs] because they posted images of themselves vaping JUULs on social

17   media.”386

18           343.      To drive consumer participation in its ad campaign, JLI peppered its advertising

19   and social media posts with hashtags, including those referencing JLI and consuming e-

20   cigarettes     (e.g.,   #juul,   #juulvapor,   #switchtojuul,   #vaporized,   #juulnation,   #juullife,

21   #juulmoment); and trending topics unrelated to JUUL, as well as topics #mothersday,

22   #goldenglobes, #nyc, etc. JLI’s hashtag marketing went beyond passive posts to being “very

23   proactive to find and reach out to people who are (or might be) interested in JUUL. This means

24   searching hashtags to engage, using widely used hashtags, paying close attention to our

25   followers, being responsive to posts, etc.”387

26
     386
27       Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?,
     N.Y. Times (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
28   marketing.html.
     387
         INREJUUL_00093294.
       Page 115                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 133 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11           344.   JLI’s hashtags attracted an enormous community of youthful posts on a wide

12   array of subjects. According to Dr. Jackler, #Juul contains literally thousands of juvenile

13   postings, and numerous Instagram hashtags contain the JUUL brand name.388

14           345.   Just as JLI intended, JUUL users began taking photos of themselves using JUUL

15   devices and putting them on social media with the hashtag #juul. They were creating JUUL

16   content that looked and felt like real JUUL ads: featuring young people having fun and using

17   JUUL. The flavor-based hashtag campaigns #MangoMonday and #coolmint generated hundreds

18   of thousands of user-generated posts.

19           346.   JLI could have stepped in and attempted to stop the use of its trademark in posts

20   directed to underage audiences, including the use of all the hashtags that contain the word

21   “JUUL.” It could have sought to shut down infringing accounts such as @doit4juul and

22   @JUULgirls. It did not do so.

23                  5.     JLI Targeted Youth Retail Locations.

24           347.   Studies show that tobacco use is associated with exposure to retail advertising

25   and relative ease of in-store access to tobacco products. Some studies have shown that youth

26   who were frequently exposed to point of sale tobacco marketing were twice as likely to try or

27
     388
        Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market at 2,
28   STAN. RES. INTO THE IMPACT OF TOBACCO ADVERT. (2019),
     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
       Page 116                                                         SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 134 of 729


 1   initiate smoking than those who were not as frequently exposed.

 2           348.   For years, JLI made it difficult for smoke shops and other age-restricted stores to

 3   carry its products, instead directing its product to gas stations and convenience stores, which

 4   historically make the most underage sales. JLI knows that nicotine-naïve young people frequent

 5   gas stations and convenience stores rather than smoke shops. By distributing in those kinds of

 6   stores, JUUL increased the likelihood that these people would purchase its product.

 7           349.   JLI marketed its products extensively in convenience stores, employing video

 8   and product displays with bright colors and young adults using and displaying the JUUL device.

 9   The retail marketing worked and, by late 2017, JUUL became the most popular e-cigarette sold

10   in convenience stores according to Nielsen data.389
11           350.   Like all in-store cigarette advertising, JLI’s point–of–sale materials played a
12   major role in driving youth addiction. JLI actively encouraged youth to seek out these laxly
13   regulated retail locations, sending marketing e-mails to hundreds of thousands of customers,
14   referring them to the JUUL store locator and offering discounts. And JLI actively encouraged its
15   retailers to leniently regulate sales to youth by providing profit margins that far exceeded any
16   other tobacco product being sold.
17           351.   Before JUUL’s launch in 2015, JLI and Cult Collective developed packaging and
18   in-store displays that looked similar to iPhone packaging, which JLI knew would resonate with
19   young people and further JLI’s campaign to be the “the iPhone of e-cigarettes.”

20           352.   As a 2015 marketing plan shows, JLI’s in-store promotional content “stands out”

21   from competing tobacco products by conveying that the “JUUL brand is colorful, approachable,

22   and fun—core elements of trade support assets.”390

23

24

25

26
     389
27       Laura Bach, JUUL and Youth: Rising E-Cigarette Popularity, Campaign for Tobacco-Free
     Kids (July 6, 2018), http://www.kdheks.gov/tobacco/download/Campaign_for_tobacco-
28   free_kids_rising_popularity_of_e-cigarettes.pdf.
     390
         INREJUUL_00370796-INREJUUL_00370806, 805.
       Page 117                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 135 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10                   6.     JLI Hosted Parties to Create a Youthful Brand and Gave Away Free
                            Products to Get New Consumers Hooked.
11

12            353.   JLI also sponsored at least twenty-five live social events for its products in

13   California, Florida, New York, and Nevada. The invitations to JUUL’s events did not indicate

14   that the JUUL was intended for cigarette smokers, contained nicotine, or was addictive.391

15   Instead, the invitations traded on PAX Lab, Inc.’s (PAX) reputation as a manufacturer of

16   marijuana vaporizers and promised attendees “free #JUUL starter kit[s],” live music, or slumber

17   parties.392 Photographs from these events indicate that they drew a youthful crowd. Product

18   promotion through sponsored events was a long-standing practice for cigarette companies, but is

19   now prohibited.

20

21

22

23

24

25

26

27
     391
28         See Appendix B, Advertisements 78-81.
     392
           Id.
       Page 118                                                        SECOND AMENDED CONSOLIDATED
                                                                             CLASS ACTION COMPLAINT
                                                                           Case No. 19-md-02913-WHO
      Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 136 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Page 119                                         SECOND AMENDED CONSOLIDATED
                                                            CLASS ACTION COMPLAINT
                                                          Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 137 of 729


 1           354.   At these live social events, JLI gave attendees free JUUL “Starter Kits,” which

 2   contain a JUUL device and 4 JUUL pods of various flavors. JLI gave away samples at music

 3   events without age restrictions, including Outside Lands in San Francisco’s Golden Gate Park.

 4           355.   Giving away free samples is prohibited conduct for a cigarette company under

 5   the Master Settlement Agreement.

 6

 7

 8

 9

10

11

12

13
                                                                                 393
14

15           356.   JLI also held sampling events in stores. By September 2015, JLI was on schedule

16   to host sampling events in more than 5,000 stores in twenty cities in twelve states.394 Documents

17   obtained by the New York Attorney General show that JLI recruited young “brand

18   ambassadors” to staff these events and required a dress code that included skinny jeans, high-

19   top sneakers or booties, and an iPhone in a JUUL-branded case.395

20

21

22

23
     393
24       Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’,
     AdAge (June 23, 2015), http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-
25   ads¬campaign/299142/.
     394
         INREJUUL_00160394.
26   395
         Jake Offenhartz, Juul Hooked Teens Through Sick Parties and Hip Ambassadors, NY AG
     Says, Gothamist (Nov. 19, 2019), https://gothamist.com/news/juul-hooked-teens-through-sick-
27   parties-and-hip-ambassadors-ny-ag-says; Kathleen Chaykowski, The Disturbing Focus of
     Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018),
28   https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-
     early-marketing-campaigns/#3da1e11b14f9.
       Page 120                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 138 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10           357.   Though JLI publicly acknowledged in October 2017 that it is unlawful to
11   distribute free samples of its products at live events,396 it continued to reach out to new users by
12   offering samples, sometimes at $1 “demo events.” Like so many of JLI’s initiatives, promotions
13   of this kind are prohibited for cigarette companies by the Master Settlement Agreement.
14           358.   The effect—and purpose—of JLI’s Vaporized giveaways was to flood major
15   cities with products that would hook thousands of new users, and to generate buzz for the brand
16   among urban trendsetters who would then spread JLI’s message to their friends via word of
17   mouth and social media.
18           359.   According to BeCore, one of the firms responsible for designing and
19   implementing JLI’s live events, JLI distributed the nicotine-equivalent of approximately

20   500,000 packs of cigarettes at all twenty-five events.397 And this was just to get people started.

21

22

23
     396
24       See Nik Davis (@bigbabynik), Twitter (Nov. 17, 2017 1:11 PM),
     https://twitter.com/JLIvapor/status/931630885887266816; The Role of the Company in the Juul
25   Teen Epidemic, Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H.
     Comm. on Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong.
26   (2019) (statement of Robert K Jackler, Professor, Stanford University).
     https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-
27   JacklerR-20190724.pdf.
     397
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stan
28   Rsch. into the Impact of Tobacco Advert. 9 (Jan. 31, 2019),
     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
       Page 121                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 139 of 729


 1                  7.     The Management Defendants’ Direction of and Participation in JLI
                           and in the Youth Marketing Schemes.
 2
                           a.      The Management Defendants, and in particular Pritzker,
 3                                 Valani, and Huh, controlled JLI’s Board at relevant times.
 4           360.   During the relevant time frame, JLI’s operative Voting Agreements provided for

 5   a maximum of seven board seats.398 By March 2013, Valani, through Ploom Investments LLC,

 6   controlled two of JLI’s maximum seven board seats.399 Valani continued to control two JLI

 7   board seats at all relevant times. Pritzker joined Monsees, Bowen, and Valani on JLI’s board in

 8   August 2013.400

 9           361.   In March 2015, after JTI’s board appointees resigned, Hank Handelsman—a

10   lawyer who serves as general counsel for the Pritzker Organization, and was a senior executive
11   officer and general counsel for the Hyatt Corporation for several decades—joined Monsees,
12   Bowen, Pritzker, and Valani on JLI’s board.401 JLI documents indicate that Handelsman
13   occupied Valani’s second seat on the board.402 Thus, by March 2015, Pritzker and Valani
14   controlled three board seats, which comprised a majority of the board at the time since only five
15   of seven possible seats were filled then. And Defendants Monsees and Bowen held the other
16   two board seats.
17           362.   JLI’s Fourth Amended and Restated Voting Agreement, dated March 2015,
18   provided for a maximum of seven board seats. Monsees and Bowen each occupied one seat;
19   Valani had two seats; Pritzker had one seat at that time; another investor would obtain one

20   board seat if enough shares were raised (but ultimately, they were not), and one seat was to be

21   filled by vote of a majority of the board.403 Sometime after that, Pritzker assumed control of a

22
     398
23       JLI01362389 (Fifth Amended and Restated Voting Agreement, March 2015); JLI01362388
     (Fifth Amended and Restated Voting Agreement, Dec 2016); JLI01439393 (Sixth Amended
24   and Restated Voting Agreement, March 2017); JLI01440777 (Seventh Amended and Restated
     Voting Agreement, Jun 2018).
25   399
         JLI01426710 (March 25, 2013 board minutes note V has seats, discuss a potential designee
     by Ploom Investments/aka V); JLI10268480 (“Ploom Investments is controlled by Riaz
26   Valani”).
     400
         JLI01426164.
27   401
         JLI00216307; JLI01365707/.
     402
28       JLI01362388.
     403
         JLI01365707.
       Page 122                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 140 of 729


 1   second board seat.

 2           363.   By the summer of 2015, Hoyoung Huh and Alexander Asseily joined the Board.

 3   At that time, the Board had seven members: Monsees, Bowen, Valani, Pritzker, Handelsman,

 4   Huh, and Asseily.404 Handelsman continued to occupy Valani’s second seat.

 5           364.   Valani, Pritzker, and Huh continued to control JLI’s board through at least 2018.

 6   In June 2017, Altria was already contemplating a deal with Juul and asked its financial advisor,

 7   Perella Weinberg Partners, to conduct diligence on JLI. Altria reported Perella Weinberg’s

 8   findings while preparing for a meeting with JLI, noting that “Valani and Pritzker control

 9   majority of voting power and 44% economic interests.”405

10           365.   JLI’s December 2016 Fifth Amended and Restated Voting Agreement provided
11   that Monsees and Bowen controlled the two seats they occupied; Valani controlled the two seats
12   occupied at that time by himself and Handelsman; Pritzker controlled the two seats occupied at
13   that time by himself and Asseily; and Huh occupied the seat appointed by a majority of board
14   members.406 JLI’s March 2017 Sixth Amended and Restated Voting Agreement provided the
15   same board seat composition as the Fifth.407
16           366.   Even after Huh resigned from JLI’s board in May 2018,408 Pritzker and Valani
17   continued to control the board, as they still controlled four of seven board seats. JLI’s June 2018
18   Seventh Amended and Restated Voting Agreement provided that Monsees and Bowen
19   controlled the two seats they occupied; Valani controlled the two seats occupied at that time by

20   himself and Handelsman; Pritzker controlled the two seats occupied at that time by himself and

21   Zach Frankel; and Kevin Burns occupied the seat appointed by a majority of board members.409

22   Consistent with this distribution of board seats, an internal Altria presentation from October

23   2017 reported on Altria’s “continued dialogue with key [JLI] investors,” noting that Valani and

24

25
     404
         JLI00220992.
26   405
         ALGAT0002834151.
     406
         JLI01362388.
27   407
         JLI01439394.
     408
28       JLI01425021.
     409
         JLI01440776.
       Page 123                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 141 of 729


 1   Pritzker “indicate that they control majority of voting power.”410 JLI also noted in 2017 and

 2   2018 that Pritzker and Valani “have two board seats” each, and they “are active on the board as

 3   well as providing strategic advice to the company on a weekly basis.”411

 4           367.   The Bylaws of the JLI Board of Directors provide that “all questions and

 5   business shall be determined by the vote of a majority of the directors present, unless a different

 6   vote be required by law, the Certificate of Incorporation or these bylaws.”412 So, by virtue of

 7   their control of four of the seven seats on the JLI Board of Directors, Defendants Pritzker and

 8   Valani had the ability to approve or reject any matter considered by the Board of Directors. This

 9   power included, among other things, the decision to remove any officer of JLI (which only

10   required an “affirmative vote of a a majority of the directors” – which, as stated above, rested
11   with Pritzker and Valani during all relevant times).413 In this way, Pritzker and Valani ensured
12   JLI would be run as they saw fit.
13                          b.     Pritzker, Huh, and Valani were active, involved board
                                   members.
14

15           368.   JLI’s board members, and especially Pritzker, Valani, and Huh, were “more
16   involved than most.”414 In June 2015, then-COO Scott Dunlap observed that “[o]ur board
17   members are more involved than most, and likely crazier than most, given the depth of
18   experience they have in this industry,” specifically referencing comments made by Pritzker and
19   Valani about JLI’s Vaporized marketing campaign.415 They were so involved, in fact, that

20   Dunlap worried that “the board [will] try and write copy” for future branding changes, and he

21   encouraged Richard Mumby to prepare branding materials in advance so that “we could lead

22   that discussion, should it happen.”416 (Dunlap’s efforts to wrestle control over marketing from

23   Pritzker, Valani, and Huh failed—he was the first person fired when their Executive Committee

24
     410
25       ALGAT0000280623.
     411
         JLI01356230; JLI01356237 (Nov. 2017); JLI00417815 (Feb. 2018).
26   412
         JLI01385478.
     413
         Id.
27   414
         JLI00206239.
     415
28       Id.
     416
         Id.
       Page 124                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 142 of 729


 1   began to clean house, as discussed below.417)

 2            369.   JLI’s board met far more frequently than is typical: they had weekly board calls

 3   in addition to monthly meetings.418 Hoyoung Huh began joining these weekly board calls

 4   starting in May 2015, before he formally took a seat on the board.419 In the months following

 5   JUUL’s June 2015 launch, the youth appeal of JUUL’s marketing became a “common

 6   conversation” at weekly board calls.420 Weekly meetings continued into at least 2018. JLI told

 7   investors in 2017 and 2018 that Pritzker and Valani “are active on the board as well as

 8   providing strategic advice to the company on a weekly basis.”421 Then-CEO Tyler Goldman told

 9   an investor in June 2017 that “Nick [Pritzker] has been a driving force in the building the [JLI]

10   business.”422
11                          c.     The Management Defendants, and in particular Bowen,
                                   Monsees, Pritzker, Valani, and Huh, oversaw and directed the
12                                 youth marketing scheme.
13            370.   The Management Defendants were well aware that JUUL branding was oriented
14   toward teens and duplicated earlier efforts by the cigarette industry to hook children on nicotine.
15   The Management Defendants directed and approved JUUL branding to be oriented toward
16   teenagers. The Management Defendants directed and participated in every marketing campaign
17   pushing the JUUL e-cigarette, as they had “final say” over all marketing campaigns (including
18   the Vaporized campaign and the other formal and informal marketing efforts described
19   above),423 and Monsees provided specific direction on the content of the website to JLI

20   employees.

21            371.   James Monsees testified to Congress in 2019 that the Board of Directors had

22   “final say” over marketing campaigns, and he was not speaking to only the current state of

23
     417
24       JLI01369470.
     418
         See, e.g., JLI00210436; JLI00380098.
25   419
         JLI00206172.
     420
           INREJUUL_00174498.
26   421
         JLI01356230; JLI01356237 (Nov. 2017); JLI00417815 (Feb. 2018).
     422
27       JLI02272904.
     423
         Examining JLI’s Role in the Youth Nicotine Epidemic: Part II: Hearing Before the
28   Subcomm. on Econ. & Consumer Policy of the Comm. on Oversight & Reform, H.R., 116th
     Cong. 70 (2019) (statement of James Monsees, Co-Founder, JUUL Labs, Inc.).
       Page 125                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 143 of 729


 1   affairs at the time. As noted above, from 2015 on, JLI’s own documents establish that the Board

 2   of Directors closely reviewed and approved marketing plans and specific marketing materials,

 3   and set the marketing strategy for the company.

 4            372.   As early as November 2014, Monsees, Pritzker, and Valani discussed “the

 5   addiction issue” with JUUL, working on “defining our strategy” for how to frame and market

 6   their nicotine product.424

 7            373.   In January 2015, JLI’s Board of Directors, including Monsees, Bowen, Valani,

 8   Pritzker, met and discussed JLI’s marketing.425 At this meeting, the “key pillars” identified

 9   included “win[ing] with the ‘cool crowd’ in critical markets,” “build[ing] demand among the

10   masses,” “lead[ing] with digital and ecommerce foundation,” and “us[ing] external audiences to
11   communicate nuanced messages around early adoption ‘coolness.’” The presentation for this
12   meeting also included “how” to market JUUL, including “PR & influencer coverage with
13   regarded national media in targeted markets, including LA & NYC at launch,” and “build[ing]
14   loyal consumer community via social media.” The Board recognized that JLI had to act quickly
15   because “[o]nline regulatory restrictions may affect [its] future e-commerce strategy.” In short,
16   the entire marketing strategy, including the planned partnership with the #1 youth media
17   magazine, Vice, was presented to the Board for approval before its launch.
18            374.   The Board, including Pritzker and Valani, also controlled JLI’s messaging on
19   nicotine even before JUUL launched. In January 2015, the Board directed the marketing team

20   on several key topics related to JLI’s marketing approach regarding nicotine. Sarah Richardson

21   noted that “[a]fter yesterday’s board meeting conversation,” she and Gal Cohen sought to

22   clarify in a follow-up meeting with Adam Bowen “direction from the board on their comfort

23   level with” aspects of the marketing approach. She noted that sales materials reference JUUL’s

24   “cigarette-level nicotine satisfaction,” “nicotine delivery akin to a cigarette,” and “nicotine

25   absorption rates.” The marketing team planned to ask the Board to clarify its “comfort level

26   with ‘satisfying’ messaging,” and “Is our goal still that we are champions of transparency,

27
     424
28         JLI01259728.
     425
           JLI00212009.
       Page 126                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 144 of 729


 1   public health, and consumer interests? If so – at what level are we comfortable being proactive

 2   in achieving this?”426

 3            375.   On March 23, 2015, JLI’s Board of Directors—at that time composed of

 4   Monsees, Bowen, Valani, Pritzker, and Handelsman (occupying Valani’s second seat)—met

 5   and discussed, among other things, their plan for JUUL, including summaries for the launch,

 6   what was next, and “ROI opportunities.”427 The presentation for the meeting noted that “to build

 7   a company worth $500B+ you need INNOVATION that fundamentally disrupts MANY

 8   $100B+ industries . . . and creates entirely new $B industries along the way.” The meeting

 9   included a “JUUL launch update,” which noted that “Influencer Marketing has begun.”

10            376.   The Board also approved specific marketing materials used in JUUL’s launch. In
11   March 2015, the Board approved of the Vaporized marketing campaign despite its obvious
12   youth appeal. The Board reviewed Vaporized marketing images and made “some commentary
13   at the youthfulness of the models[,]” but “nobody disliked them” and “everybody agreed they
14   are pretty ‘effective[.]’”428 The Board knew that the ads targeted youth, but “Juul’s board of
15   directors signed off on the company’s launch plans[.]”429
16            377.   Because the Board of Directors—which in March 2015 included only Bowen,
17   Monsees, Pritzker, Valani, and Handelsman (in Valani’s second seat)—reviewed and approved
18   these marketing campaigns, Defendants Bowen, Monsees, Pritzker, and Valani caused the
19   Vaporized campaign, including its omission of any reference to nicotine content, to be

20   distributed via the mails and wires. Notably, Prtizker and Valani, who controlled three of the

21   five Board seats filled at that time, had veto power over the launch plans which included this

22   youthful advertising with no representations of nicotine content, yet they approved the

23

24   426
           JLI01121750.
     427
25         JLI00216307.
     428
           INREJUUL_00174387.
26   429
        Ainsley Harris, How Juul, founded on a life-saving mission, became the most embattled
     startup of 2018: E-cigarette startup Juul Labs is valued at more than $16 billion. It’s also
27   hooking teens on nicotine and drawing scrutiny from the FDA. Can the company innovate its
     way out of a crisis it helped create?, Fast Company (Nov. 19, 2018),
28   https://www.fastcompany.com/90262821/how-juul-founded-on-a-life-saving-mission-became-
     the-most-embattled-startup-of-2018.
       Page 127                                                         SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 145 of 729


 1   marketing to go forward.

 2           378.   After launch, executives and directors discussed whether to rein in the

 3   advertising to teenagers. According to Scott Dunlap, then Chief Operating Officer, in June

 4   2015, Nicholas Pritzker commented that the branding “feels too young[.]”430 At the June 17,

 5   2015 Board meeting, the Board heard “an update on the rollout of JUUL. . . . Mr. Mumby then

 6   provided the board with his perspective on the JUUL launch and customer feedback. The Board

 7   discussed the Company’s approach to advertising and marketing and portrayal of the product,

 8   which led to a discussion of the Company’s longer term strategy led by Mr. Monsees.”431

 9           379.   According to an anonymous former company manager: “Inside the company, the

10   first signs that Juul had a strong appeal to young people came almost immediately after the
11   sleek device went on sale in 2015.”432 “[E]arly signs of teenage use kicked off an internal debate
12   . . . Some company leaders . . . argued for immediate action to curb youth sales. . . . The
13   counter-argument came from other company directors, including healthcare entrepreneur
14   Hoyoung Huh and other early investors”—that is, Pritzker and Valani—who “argued the
15   company couldn’t be blamed for youth nicotine addiction.”433
16           380.   In early July 2015, Alexander Asseily “spoke to James [Monsees] at length” on
17   the “JUUL approach.”434 Asseily also spoke “at length” with Valani and Pritzker, following up
18   with a lengthy email advocating against continued youth marketing. He began by noting that
19   “our fears around tobacco / nicotine are not going away. We will continue to have plenty of

20   agitation if we don’t come to terms with the fact that these substances are almost irretrievably

21   connected to the shittiest companies and practices in the history of business.”435 He stated that

22   “an approach needs to be taken that actively, if implicitly, distances us from [Big Tobacco]:

23   what we say, the way we sell, the way we run the company, what we emphasi[z]e, who we hire,

24
     430
25       JLI00206239.
     431
         JLI01426553.
26   432
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5,
     2019), https://www.reuters.com/investigates/special-report/juul-ecigarette/.
27   433
         Id.
     434
28       JLI00214617.
     435
         Id.
       Page 128                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 146 of 729


 1   etc.”436 Referring to JLI’s strategy to use the same marketing techniques as major tobacco

 2   companies used to market to youths, Asseily added that “[t]he trouble with just doing ‘what the

 3   others do’ is that we’ll end up as Nick [Pritzker] rightly points out in the same ethical barrel as

 4   them, something none of us want no matter the payoff (I think).”437 He continued that “the

 5   world is transparent and increasingly intolerant of bullshit. It’s not about faking it - it’s about

 6   doing it correctly....which could mean not doing a lot of things we thought we would do like
 7   putting young people in our poster ads or drafting in the wake of big players in the
 8   market.”438 He pushed for an alternative marketing plan targeting only “existing smokers” and
 9   laid out a vision for the company “making products based in science and with a state goal of

10   doing right by our customer.”439
11           381.   Pritzker, Valani, and Huh rejected this approach, opposing any actions to curb
12   youth sales. Youth sales were a large potential source of revenue.440 As one manager explained,
13   perhaps “people internally had an issue” with sales of JUULs to teenagers, “[b]ut a lot of people
14   had no problem with 500 percent year-over-year growth.”441 And company leaders understood
15   that teenagers who were hooked on nicotine were the most likely segment to become lifelong
16   addicts and thus were the most profitable customers to target.442
17           382.   In October 2015, the debate was resolved in favor of selling to teens. Although
18   JLI’s highly sanitized Board minutes do not reflect whether this debate was put to a vote, Huh,
19   Pritzker, and Valani were the driving force behind this decision. They were aligned in favor of

20   continuing youth marketing, and Valani’s second board seat (occupied by Handelsman) would

21   have given them a majority if a vote was necessary (regardless of Bowen’s vote). Pritzker,

22   Valani and Huh’s position ultimately prevailed—JLI continued marketing JUUL to youths,

23

24   436
         Id.
     437
25       Id.
     438
         Id. (emphasis added).
26   439
         Id.
     440
27       Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5,
     2019), https://www.reuters.com/investigates/special-report/juul-ecigarette/.
     441
28       Id.
     442
         Id.
       Page 129                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 147 of 729


 1   Monsees was removed as CEO, and Pritzker, Valani, and Huh appointed themselves the newly

 2   formed Executive Committee. Even though the directors and executives of JLI knew—and

 3   explicitly stated—that what they were doing was wrong, they pressed ahead with JUUL’s

 4   youth-oriented Vaporized ad campaign through early 2016.443

 5           383.   The company also implemented the Board’s decision to target and sell to minors

 6   in many other ways. For example, in early October 2015, sales and marketing employees of Pax

 7   Labs noted that only 74% of users were able to pass the age gate on the website, “which is a

 8   steep decline in sales for us.”444 In mid-January 2016, a similar group of employees estimated

 9   that about 11% of those reaching the JUUL Purchase Confirmation Page on Pax Labs’s own

10   website were under 18 years old.445 But, rather than strengthen JUUL’s age verification system,
11   Pax Labs worked to weaken it. In February 2016,446 Pax Labs modified the age verification
12   system so that 92% of users were able to pass the age gate.447 By changing the age verification
13   process so that users were more likely to pass—while knowing that some minors had already
14   been able to pass before the change—Pax Labs deliberately chose to continue selling to
15   underage purchasers.
16           384.   In July 2015, Asseily suggested “a cheeky campaign that asks existing smokers
17   to return their unused cigarette packets (or other vaping products) to us in return for a discount
18   on JUUL” because that would “send the only message that’s needed: JUUL is a superior
19   alternative to conventional smoking and mediocre vaping products.”448 But JLI did not run this

20   campaign then and in fact did not begin focusing its advertising on switching from combustible

21

22

23
     443
         The Vaporized advertising campaign continued at least into early 2016. Robert K. Jackler et
24   al., JUUL Advertising Over Its First Three Years on the Market, Stan Rsch. into the Impact of
     Tobacco Advert.7 (Jan. 31, 2019),
25   http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     444
         INREJUUL_00276445.
26   445
         Native attachment to INREJUUL_00078494.
     446
27       JLI00068428.
     447
         Kate Horowitz’s LinkedIn profile,
28   https://www.linkedin.com/in/k8horowitz (last visited Mar. 9, 2020).
     448
         JLI00214617.
       Page 130                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 148 of 729


 1   cigarettes until 2018.449

 2             385.    By March 2016, however, JLI employees internally recognized that JLI’s efforts

 3   to market to children were too obvious. On March 2, 2016, Richard Mumby, the Chief

 4   Marketing Officer, sent a document related to JLI’s branding to Hoyoung Huh and a number of

 5   other marketing employees of JLI.450 According to Mumby, he was sending the document

 6   because Hoyoung Huh “indicated that [he] would review [JLI’s] brand and collateral

 7   positioning on behalf of the board.”451 The attached document noted that “[t]he models that we

 8   used for the #Vaporized campaign appeared to be too youthful for many consumers (and the

 9   media)[.]”452 Under a header that listed as one of JLI’s “Objectives” to “Be Different & Have

10   Integrity[,]” the document stated that “[w]e need to be sensitive to the subjectivity of
11   youthfulness by positioning the brand to be mature and relatable.”453 On March 11, 2016,
12   Mumby sent another version of this document to Hoyoung Huh and Zach Frankel (who was
13   then an observer on the Board and would later become a director), and Mumby thanked them
14   “for the support on this.”454 Around this time, Pax Labs reoriented its JUUL advertising from the
15   explicitly youth-oriented Vaporized campaign to a more subtle approach to appeal to the young.
16   The advertising’s key themes continued to include pleasure/relaxation, socialization/romance,
17   and flavors455—all of which still appealed to teenagers, as was made clear in the previous
18   litigation against the cigarette industry and Altria and Philip Morris in particular.
19             386.    Pritzker, Valani, and Huh, along with Bowen and Monsees continued to direct

20   and approve misleading marketing campaigns long after launch. For example, JLI deceptively

21   marketed mint to youth, through flavor-driven advertising, hashtag campaigns, and ads cross-

22
      449
23          Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stan
      Rsch. into the Impact of Tobacco Advert. 16 (Jan. 31, 2019),
24   http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     450
         INREJUUL_00178377.
25   451
         INREJUUL_00061469.
     452
         INREJUUL_00178379.
26   453
         INREJUUL_00178384.
     454
27       INREJUUL_00061274.
     455
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stan
28   Rsch. into the Impact of Tobacco Advert. 9 (Jan. 31, 2019),
     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
        Page 131                                                            SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 149 of 729


 1   promoting mango and mint.

 2             387.   Notably, none of JLI’s early advertisements, including those of the “Vaporized”

 3   campaign and others targeted to youths, disclosed that JUUL contains high amounts of nicotine;

 4   indeed, many of those advertisements did not advertise JUUL’s nicotine content whatsoever.

 5             388.   Likewise, none of JLI’s advertisements, including those of the “Vaporized”

 6   campaign and others targeted to youths, disclosed the health risks from consuming JUUL

 7   products.

 8             389.   JLI and the Management Defendants knew of course that JUUL contained an

 9   ultra-high concentration of nicotine, and that ultra-high concentration of nicotine was designed

10   to addict. They also knew that e-cigarette products, including JUUL, would expose users to
11   increased health risks, including risks to their lungs and cardiovascular system. Despite that
12   knowledge, JLI and the Management Defendants took affirmative actions, the natural
13   consequence of which was the approval and transmission of these false and misleading
14   advertisements that did not include a disclosure of JUUL’s high nicotine content and
15   concentration, nor any health risks at all.
16                           d.     Pritzker, Huh, and Valani Were Able to Direct and
                                    Participate in the Youth Marketing Because They Seized
17                                  Control of the JLI Board of Directors.
18             390.   Although Defendants Bowen and Monsees were the visionaries behind JLI and
19   the most hands-on in its early stages, by the time JLI was pushing its marketing campaigns in

20   early-to mid-2015, JLI (through the individuals running the company), Bowen, Monsees,

21   Pritzker, Valani, and Huh were each intimately involved in the planning and execution of

22   activities.

23             391.   For example, JLI stopped interacting with the press in the summer of 2015 while

24   its Board of Directors, controlled by Bowen, Monsees, Pritzker, Huh, and Valani, was finalizing

25   a “messaging framework.”456 A legitimate business enterprise would typically ramp up, rather

26   than shut down, press outreach at the very time the company is supposed to be building

27

28
      456
            INREJUUL_00056077 [Confidential].
        Page 132                                                         SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 150 of 729


 1   awareness for its recently launched product.

 2            392.      But the Management Defendants at this point were taking actions that went

 3   beyond the regular and legitimate business operations of JLI. At the same time JLI stopped

 4   traditional press engagement, the Board of Directors was directing and monitoring the launch

 5   plans that they had set in motion – including the launch of sponsored content on social media in

 6   July 2015 (which content did not include any warnings about JUUL’s nicotine content or health

 7   risks).457

 8            393.      And at the same time the Management Defendants had approved the early JLI

 9   marketing campaigns that were intentionally targeting youth, there was a fundamental shift in

10   roles when Defendants Pritzker, Valani, and Huh took charge of the instrumentalities of JLI,
11   including its employees and resources.
12            394.      Specifically, in October 2015, Monsees stepped down from his role as Chief
13   Executive Officer of JLI (to become Chief Product Officer) and, in his stead, Pritzker, Valani,
14   and Huh formed an Executive Committee of the JLI Board of Directors that would take charge
15   of fraudulently marketing JUUL products, including to youth. The Management Defendants,
16   and in particular Huh, wanted to continue their fraudulent marketing, knowing that these ads
17   were also targeted to youth, “argu[ing] that the company couldn’t be blamed for youth nicotine
18   addiction[.]”458
19            395.      Keeping the company’s youth marketing on track was critical to and consistent

20   with Pritzker, Valani, and Huh’s objective of accelerating JUUL’s growth and expanding its

21   customer base—and increasing profitability. Monsees reported to investors that the Executive

22   Committee was “formed to provide more consistent and focused direction to the company,” and

23   Monsees stepped down as CEO so that the Executive Committee could “usher in the next phase

24   of growth for the business.”459 Hoyoung Huh served as the Executive Chairman and Pritzker as

25   Co-Chairman.

26
      457
27       Id.
      458
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5,
28   2019), https://www.reuters.com/investigates/special-report/juul-ecigarette/.
     459
         JLI01369470.
        Page 133                                                         SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 151 of 729


 1           396.   On October 6, 2015, the day after Pritzker, Valani, and Huh ousted Monsees as

 2   CEO and rejected suggestions to abandon the current youth-oriented marketing, Richard

 3   Mumby acknowledged in an email to Huh, Pritzker, and Valani that their seizing power would

 4   facilitate JUUL’s growth: “Many thanks for the candid conversation yesterday. Not an easy

 5   moment for PAX Labs, but I’m excited about the future that these changes will afford. . . .

 6   Clearly, improving our sales strategy and integrating sales/marketing better is crucial to our

 7   growth.”460

 8           397.   JLI’s organizational charts later reflected the executive committee in the place of

 9   a CEO. Before late 2015, the company’s organizational charts showed the CEO at the head of

10   the company, reporting to the Board.461
11

12

13

14

15

16

17

18

19           398.   After Monsees was removed as CEO, the Executive Committee appeared in the

20   place of the CEO.462

21

22

23

24

25

26

27   460
         JLI00214159.
     461
28       See INREJUUL_00016456 (July 9, 2014).
     462
         INREJUUL_00278332 (Dec. 7, 2015); INREJUUL_00061420 (Apr.21, 2016).
       Page 134                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 152 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13           399.   Board minutes also illustrate how the Executive Committee of Pritzker, Valani
14   and Huh, acted as CEO of JLI during this time period, taking direct control of the company and
15   making critical decisions about how to market JUUL. Until late October 2015, Monsees (then
16   the CEO) ran Board meetings.463 In late October 2015 and thereafter, however, Huh (then
17   Executive Chairman and member of the Executive Board) began running Board meetings.464
18   Also, the late October minutes report that the “Board discussed . . . the additional
19   responsibilities that would be assigned to Bryan White” (who was a Vice President of
20   Engineering and Product Design at the time), and furthermore that “[a] discussion followed
21   regarding who Bryan should report to, and it was agreed that the executive committee that had
22   been formed since the last Board meeting, consisting of Messrs. Huh, Pritzker and Valani,
23   would address this issue.”465 Additionally, the Board “discussed how these new roles and
24

25

26   463
         See INREJUUL_00278406 et seq. (Oct. 5, 2015); INREJUUL_00278410 et seq. (Sept. 24,
27   2015).
     464
         See INREJUUL_00278404 et seq. (October 26, 2015); INREJUUL_00278402 et seq. (Nov.
28   10, 2015).
     465
         INREJUUL_00278405 (Oct. 26, 2015).
       Page 135                                                        SECOND AMENDED CONSOLIDATED
                                                                             CLASS ACTION COMPLAINT
                                                                           Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 153 of 729


 1   responsibilities would be communicated internally.”466 Over time, the list of direct reports to the

 2   board grew. By early 2018, every senior JUUL executive officer was reporting to the board

 3   directly.467

 4             400.   By December 2015, it was confirmed that “Hoyoung [Huh] will make decisions

 5   on behalf of the BOD [Board of Directors] Exec[utive] Comm[ittee]” and “3-4 days/week Nick

 6   [Pritzker] and/or Hoyoung [Huh] will be in the office” to “help us manage our people[.]”468

 7             401.   Consistent with his role as Executive Chairman, Huh delivered the “Vision for

 8   the company” agenda item at the December 2015 Board meeting.469 Huh laid out JLI’s action

 9   plans going forward, and the explicit goal was to grow JUUL for sale to or joint venture with

10   “Big Tobacco.”470 To this end and as part of the discussion about how to “grow and sell Juul,”
11   Defendants Huh, Pritzker, and Valani wanted even “more aggressive rollout and
12   [marketing].”471
13             402.   Huh served as the Executive Chairman of the Board from October 2015 until at
14   least May 2016, and others, particularly Monsees, deferred heavily to Huh as the decision-
15   maker during that period. For example, a JLI executive emailed Huh, Valani, Pritzker, and
16   Handelsman to organize a Board call with Fidelity on December 16, 2015, and added “let me
17   know if you think we should invite James [Monsees].”472 Pritzker deferred that decision to Huh,
18   who decided that Monsees was allowed, responding, “Am fine w[ith] James joining.”473
19

20    466
         Id.
     467
21       JLI01115999. Direct reports attending board meetings included Piotr Breziznski, VP
     International; Christine Castro, VP, Public Relations; Gal Cohen, Senior Director Scientific and
22   Regulatory Affairs; Tim Danaher, CFO; Joanna Engelke, CQO; Ashley Gould, Chief
     Administrative Officer; Jacob Honig, Head of E-commerce; Mark Jones, Associate General
23   Counsel; Vittal Kadapakkam, Senior Director Strategic Finance; Sonia Kastner, VP Global
     Supply; Vincent Lim, VP, Human Resources; Danna McKay, General Manager; Isaac Pritzer,
24   Advisor to Executive Team; Bob Robbins, Chief Sales Officer; Wayne Sobon, VP, Intellectual
     Property; Tevi Troy, VP, Public Policy; Jacob Turner, Director of Finance; William Ward,
25   Senior IP Counsel; Bryan White, VP Product Design; Rasmus Wissmann, VP Data.
     468
         INREJUUL_00061856.
26   469
         JLI01346296.
     470
            INREJUUL_00278352 – 00278359.
27   471
         Id.
     472
28       JLI01363643.
     473
         JLI01363649.
        Page 136                                                          SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 154 of 729


 1           403.   In December 2015, Monsees expressed concerns about JLI’s marketing budget to

 2   Huh in an extremely deferential way, concluding, “As I’ve said, I'm highly sensitive right now

 3   to not overstepping my mandate and risk deteriorating the management committee dynamic. I

 4   request your assistance in helping me find the right time and place (if any) to present and

 5   discuss these concerns. I’m at your service.”474

 6           404.   Again expressing concerns about JLI’s leadership and management, Monsees

 7   sent Huh an email in December 2015, discussing what he perceived as needed changes,

 8   including Board restructuring, the appointment of an interim CEO, and restructuring of

 9   Executive Committee. Monsees communicated these concerns in the form of a draft letter

10   written on Huh’s behalf to Pritzker, Valani, and Hank Handelsman.475 These sugestions
11   ultimately were not implemented.
12           405.   In May 2016, Monsees responded to an inquiry from potential investors, saying
13   that “Hoyoung Huh (our Executive Chairman)” should be involved in any discussions.476
14   Monsees separately sought Huh’s advice and guidance on how to respond to unsolicited
15   investor inquiries like this, adding “if there’s something else you’d like me to do (pass along to
16   you or someone else?) I’ll be happy to do so.”477
17           406.   Over the next year, until the installation of a new CEO in August 2016,
18   Defendants Pritzker, Valani, and Huh used their newly formed Executive Committee to expand
19   the number of e-cigarette users through fraudulent advertising and representations to the public.

20   They cleaned house at JLI by “dismiss[ing] other senior leaders and effectively tak[ing] over the

21   company.”478 Despite any potential internal misgivings about their fraudulent conduct, notably,

22   none of Management Defendants terminated their relationship with JLI during this time period.

23

24

25
     474
         JLI01363612.
26   475
         JLI01363610.
     476
27       JLI01369376.
     477
         JLI01369407.
28   478
         Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. Times
     (Nov. 24, 2019), https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.
       Page 137                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 155 of 729


 1                   8.     Pritzker, Valani, and Huh continued to exercise control over and
                            direct the affairs of JLI even after a new CEO was appointed.
 2

 3           407.    Although JLI hired a new CEO in August 2016, Pritzker, Valani, and Huh’s

 4   Executive Committee does not appear to have been dissolved, and these three Defendants

 5   continued to exercise control over and direct the affairs of JLI.

 6           408.    In 2017, the Board—controlled at that time by Pritzker, Valani, and Huh—

 7   continued to make decisions on the details of the media plans for marketing. For example, a JLI

 8   marketing employee reported to JLI’s media vendor, Mediasmith, that JLI’s chief marketing

 9   officer “presented the entire media plan to the board,” but “we need to put the plan on hold”

10   because the Board did not approve. She also acknowledged that JUUL’s board was aware their
11   message was reaching a youth audience, noting that “What we need to do now is educate the
12   board” on “the ways we can ensure [the] message is NOT reaching an unintended, young
13   audience.”479
14           409.    In December 2017, Valani directed aspects of JLI’s distribution and
15   dissemination. For example, he initiated a conversation checking the progress on plans to sell
16   JUUL devices in vending machines, asking for early design images and constructs.480
17           410.    Pritzker also controlled several aspects of JLI’s branding. He was directly
18   involved in creating JUUL’s corporate website in May 2017. Pritzker dictated specific changes
19   to the content on the site in a conversation with Ashley Gould (Chief Administrative Officer).481

20           411.    Also in May 2017, Ashley Gould asked the Board for their feedback on a

21   proposed name for JUUL’s parent company, and Pritzker weighed in by saying “I’d like to

22   discuss,” and also evaluated potential names, and sought to ensure that if the new name were to

23   appear on any packaging, the JUUL brand name would still be the most prominent.482

24           412.    In October 2017, the Board reviewed sample marketing campaign materials, and

25   Pritzker rejected a specific proposal, noting that he “didn’t like ‘smokers deserve better

26
     479
         INREJUUL_00100719.
27   480
         JLI00308379.
     481
28       JLI01345258.
     482
         JLI01345255.
       Page 138                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 156 of 729


 1   alternatives.’”483

 2           413.    Pritzker even got involved in customer service issues. In July 2017, Dave

 3   Schools, a JUUL customer, member of a famous band, and influencer, complained about bad

 4   customer service and defective devices. Schools’ email to JLI begins, “Please note I have

 5   copied Nick Pritzker on this email only because he asked me to do so.”484

 6           414.    Pritzker and Valani were also in close control of JLI’s public relations and media

 7   strategies. For example, Pritzker received an email from a teacher addressing youth use of Juul

 8   in schools, forwarded it to the team and directed a specific and personal response to the

 9   teacher.485 In January 2018, Ashley Gould reported directly to Valani, Monsees, and Kevin

10   Burns about a study linking teen e-cigarette use to an increased likelihood of trying cigarettes.
11   Valani responded with a detailed messaging strategy and action items to respond to this
12   negative press, including running “strategic media analysis [to] see where these articles are
13   coming from,” “debunk[ing] the studies, . . . ideally in coordination with independent
14   researchers,” financially supporting efforts to raise the tobacco minimum legal sales age to
15   twenty-one years old, hiring a “credible head” of youth policy, and estimating “the number of
16   adult smokers that have switched.” Valani directed Gould to give a “week-by-week progress”
17   report on these tasks.486
18           415.    Valani sent Gould another unfavorable news article about e-cigarettes in April
19   2018, and she responded that her teams were already working on “next steps” in response.

20   Valani asked Gould for an update later the same day. 487

21           416.    After Kevin Burns replaced Tyler Goldman as JLI’s CEO, Burns worked closely

22   with Pritzker and Valani in particular, seeking their approval regularly. For example, in April

23   2018, Kevin Burns suggested making several key hires to Valani and Pritzker, seeking their

24   input; he also noted that he would seek Pritzker and Valani’s approval on a draft response to an

25

26   483
         JLI00322485.
     484
         JLI11015358.
27   485
         JLI00024566.
     486
28       JLI00147328.
     487
         JLI1053533.
       Page 139                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 157 of 729


 1   inquiry by U.S. Senators and a press release regarding youth prevention efforts.488 Also in April

 2   2018, Valani edited a press release about JUUL’s “Comprehensive Strategy to Prevent

 3   Underage Use” and sent his redline to the CEO.489 In December 2018, CEO Kevin Burns sought

 4   approval from Valani and Pritzker on a specific advertising campaign, saying, “I suggest we

 5   proceed” with specified television, print, and radio spots.490 Valani, copying Pritzker, approved

 6   only certain videos, deciding “[w]e shouldn’t air the short form ones.”491

 7           417.    Also in December 2018, JLI’s marketing team prepared slides for Burns to give a

 8   marketing overview presentation to the board,492 and Burns sent the slides to Pritzker and

 9   Valani in advance, inviting their feedback.493 Likewise, in January 2019 Burns sent Valani and

10   Pritzker a news article characterizing the Make the Switch campaign as aimed at adult smokers,
11   noting that the article said “this campaign and positioning is starkly different from 2015.”
12   Valani responded, copying Pritzker, “Really good. Happy to see this reaction.”494
13           418.    In March 2019, Burns sent a copy of his op-ed in the Washington Post, called
14   “Vape Makers Must Do More to Stop Kids from Using E-Cigarettes,” to Pritzker and Valani,
15   saying, “We just got word that our youth survey has been accepted for peer review and will be
16   published in 2-3 weeks by a well regarded journal.” Pritzker responded “Awesome. And I like
17   the timing and wording of the op ed.”495 Valani also responded, saying “This is really great.
18   Nicely written.” Pritzker and Burns then discussed making a “strategic decision” about the
19   availability of flavors in retail stores.496

20                   9.       Pritzker and Valani directed and controlled JLI’s negotiations with
                              Altria
21

22           419.    Pritzker and Valani, along with Kevin Burns, were the lead negotiators for JLI on

23
     488
         JLI10529705.
24   489
         JLI00151297; JLI00151298.
     490
25       JLI10071280.
     491
         JLI10071228.
26   492
         JLI1007754.
     493
         JLI10071922.
27   494
         JLI0070326.
     495
28       JLI10064121.
     496
         JLI01144202.
        Page 140                                                          SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 158 of 729


 1   the Altria deal.

 2           420.       Altria knew that when it was negotiating with JLI, Pritzker and Valani were the
 3
     company. In June 2017, Altria, preparing for a meeting with JLI, noted that “Per Perella
 4
     Weinberg Partners, Valani and Pritzker control majority of voting power and 44% economic
 5
     interests.”497 A later internal Altria presentation reported on Altria’s “continued dialogue with
 6
     key [JLI] investors,” noting that Valani and Pritzker “indicate that they control majority of
 7

 8   voting power.”498

 9           421.       On paper, negotiations were between Howard Willard (Altria’s then-CEO), and
10   Pritzker, Valani, and Kevin Burns for JLI. In April 2018, Willard sent confidential “Exchange
11
     of Volume Information” to Pritzker, copying Valani and Burns.499 Williard also sent a detailed
12
     email to Pritzker and Valani, along with Burns, regarding Altria’s proposed “collaboration …
13
     [that] creates a plan to manage that [antitrust] risk,” and “productive partnership that can create
14

15   substantial value above what is achievable under a standalone scenario in a dynamic tobacco

16   category environment.”500 Many other email exchanges related to the deal are between Altria’s

17   team, Pritzker, Valani, and Kevin Burns.501
18           422.       But some key discussions involved only Pritzker and Valani as the real power
19
     brokers for JLI. For example, an April 2018 email string discussing how to resolve a standstill
20
     and restart the Altria deal negotiation included only Willard, Pritzker, and Valani.502 Pritzker
21
     told Willard what he and Altria’s lawyers needed to work out to have “the continuing right to
22

23   talk to Riaz [Valani] and me.”503

24
     497
25       ALGAT0002834151.
     498
         ALGAT0000280623.
26   499
         JLI10530188.
     500
         JLI10530232.
27   501
         See, e.g., JLI01389789; JLI10523767; JLI01389792; JLI10518886.
     502
28       ALGAT0000113109.
     503
         Id.
       Page 141                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 159 of 729


 1           423.   Pritzker and Valani worked to build a partnership with Altria. After attending a

 2   closing dinner, Hank Handelsman, JLI Board member and proxy for Pritzker and Valani,
 3
     emailed Willard and stated, “More importantly to me was the camaraderie shown after a
 4
     bruising negotiation! In 45 years of doing deals, some in the tobacco industry, I have not seen
 5
     the ‘we are at peace, let’s move on’ attitude that I witnessed that lovely evening!” In response,
 6
     Pritzker added KC Crosthwaite to the email chain and thanked Willard and the Altria personnel
 7

 8   for the dinner, and stated, “We truly appreciate our partnership, and look forward to an even

 9   deeper collaboration in the future.”504
10           424.   Pritzker and Valani continued to communicate with Altria’s CEO on behalf of
11
     JLI after the negotiations ended. May 26, 2019, Pritzker asked Willard whether he was planning
12
     to attend “the youth/PMTA meeting in DC,” and “if so, do you think we can find time for you,
13
     Riaz [Valani] and I to get together separately?”505
14

15           425.   Pritzker, Valani, Willard, and Crosthwaite coordinated a response to the Youth

16   Vaping Prevention Plan in July 2019. Willard offered his “reaction to the [Youth Vaping

17   Prevention] Plan” and advised JLI, based on his experience as a cigarette company CEO, not to
18   publicly commit to using the plan or otherwise make an announcement addressing it.506
19
                    10.     JLI and the Management Defendants Knew Their Efforts Were
20                          Wildly Successful in Building a Youth Market and Took
                            Coordinated Action to Ensure That Youth Could Purchase JUUL
21                          Products.

22                          a.      JLI’s Strategy Worked.

23           426.   The Management Defendants knew that the JUUL marketing campaigns they

24   directed and approved were successful in targeting youth. As Reuters has reported, “the first

25   signs that JUUL had a strong appeal to young people came almost immediately after the sleek

26

27   504
         ALGAT0003889812.
     505
28       ALGAT0003285214.
     506
         ALGAT0003279064.
       Page 142                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 160 of 729


 1   device went on sale in 2015 . . . . Employees started fielding calls from teenagers asking where

 2   they could buy more JUULs, along with the cartridge-like disposable ‘pods’ that contain the

 3   liquid nicotine.”507 A former senior manager told the New York Times that “[s]ome people

 4   bought more JLI kits on the company’s website than they could individually use—sometimes 10

 5   or more devices.” He added that “[f]irst, they just knew it was being bought for resale,” but later

 6   “when they saw the social media, in fall and winter of 2015, they suspected it was teens.”508

 7   Adam Bowen admitted that “he was aware early on of the risks e-cigarettes posed to

 8   teenagers[.]”509 On January 5, 2016, Gal Cohen forwarded a presentation dated December 16,

 9   2015, which asked the question: “If large numbers of youth are initiating tobacco use with

10   flavored e-cigarettes, but adults [sic] smokers may benefit from completely switching to an e-
11   cigarette, what should the market look like?”510 It was common knowledge within JLI that
12   JUULs were being sold to children.
13           427.   After the Vaporized campaign, retail stores began selling out of JUUL products,
14   and JLI had a difficult time trying to meet demand coming from its online ordering platform.
15           428.   Furthermore, it was obvious to those outside the company that JLI was selling
16   JUUL products to children. In June 2015, reporting on the “Vaporized” campaign that
17   accompanied the JUUL launch, AdAge reported that John Schachter, director of state
18   communications for Campaign for Tobacco-Free Kids, “expressed concern about the JUUL
19   campaign because of the youth of the men and women depicted in the campaign, especially

20   when adjoined with the design” and added that there had been “obvious trends that appeal to

21   adolescents in e-cigarette campaigns[.]”511 Robert Jackler, a Stanford physician who investigated

22

23   507
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5,
     2019), https://www.reuters.com/investigates/special-report/juul-ecigarette/.
24   508
         Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?: The
     e-cigarette company says it never sought teenage users, but the F.D.A. is investigating whether
25   Juul intentionally marketed its devices to youth, NY Times (Aug. 27, 2018),
     https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
26   509
         Id.
     510
27       INREJUUL_00339938 (emphasis added).
     511
         Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’,
28   AdAge (June 23, 2015), http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-
     ads¬campaign/299142/.
       Page 143                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 161 of 729


 1   JLI’s launch campaign, concluded that “JLI’s launch campaign was patently youth-oriented.”512

 2   JLI’s commercials’ attempts to appeal to teenagers were so obvious that, by October 2015,

 3   Stephen Colbert ran a satirical segment on it that noted, among other things: “And it’s not just

 4   ads featuring hip young triangles that appeal to the youths; so do vape flavors like cotton candy,

 5   gummi bear, and skittles.”513

 6           429.   Moreover, the Management Defendants knew that kids were marketing JLI

 7   products on social media, and some even sought to take advantage of that to build the JLI brand.

 8   For example, on July 16, 2016, Adam Bowen emailed Tyler Goldman about social media posts

 9   by children about JUUL e-cigarettes, stating, “I’m astounded by this ‘ad campaign’ that

10   apparently some rich east coast boarding school kids are putting on.”514 Bowen added that “Riaz
11   [Valani] was thinking maybe we can leverage user generated content.”515
12                         b.        JLI Closely Tracked Its Progress in Reaching Young
                                     Customers through Social Media and Online Marketing
13

14           430.   Tracking the behaviors and preferences of youth that are under twenty-one, and
15   especially those under eighteen, has long been essential to the successful marketing of tobacco
16   products. Whether the activity is called “tracking” or “targeting,” the purpose has always been
17   the same: getting young people to start smoking and keeping them as customers.
18           431.   As early as 1953, Philip Morris was gathering survey data on the smoking habits
19   of “a cross section of men and women 15 years of age and over.”516 Commenting on these data,

20   George Weissman, then-Vice President of Philip Morris, observed that “we have our greatest

21   strength in the 15-24 age group.”517

22
     512
         Erin Brodwin, See how Juul turned teens into influencers and threw buzzy parties to fuel its
23
     rise as Silicon Valley's favorite e-cig company, Bus. Insider (Nov 26, 2018).
24   https://www.businessinsider.com/stanford-juul-ads-photos-teens-e-cig-vaping-2018-11.
     513
         The Late Show with Stephen Colbert: Vaping is So Hot Right Now, YouTube (Oct. 7, 2015),
25   https://www.youtube.com/watch?v=PMtGca_7leM. The “triangles” ad was a JUUL ad; the
     listed flavors were not, but JUUL also had flavors that appealed to children.
26   514
         JLI00382271.
     515
27       Id.
     516
         Philip Morris Vice President for Research and Development, Why One Smokes, First Draft,
28   1969, Autumn (Minnesota Trial).
     517
         United States v. Philip Morris, 449 F. Supp. 2d 1, 581 (D.D.C. 2006).
       Page 144                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 162 of 729


 1           432.   Traditional approaches to youth tracking (e.g., interviews conducted face-to-face

 2   or over the telephone) were limited, however, in that they often failed to capture data from

 3   certain subsets of the target market. As a Philip Morris employee noted in a June 12, 1970

 4   memorandum, Marlboro smokers were “among the types of young people our survey misses of

 5   necessity (on campus college students, those in the military and those under 18 years of

 6   age).”518

 7           433.   However, modern technology has removed many of the hurdles that made youth

 8   tracking difficult in decades past. With industry connections, e-mail, social media and online

 9   forums, JLI can track, and has consistently tracked and monitored its target youth market,

10   including those below the minimum legal age to purchase or use JUUL products.
11           434.   First, JLI knew from its sales data that the large majority of its customers were
12   under the age of 21. In December 2017, JLI employees discussed potentially supporting raising
13   the legal age to purchase e-cigarettes to 21 and started that based on the data collected by Avail
14   Vapor, “this would be a devastating mistake” because “70% + of sales would be eliminated.” 519
15   According to Avail’s data, 70% of purchasers of JUUL were between 18 and 21 years old, 15%
16   of customers were 22 to 29 years old, 7% of customers were 30 to 44 years old, 6% of
17   customers were 45 to 64 years old, and just 1% of customers were 65 years old or older. JLI
18   employees only noted that “Retailers know well that younger adults buy in greater quantities
19   than mature adults” and supporting a raise of the legal age to 21 “would show we simply do not

20   understand our product success” and “would alienate a large portion of our existing consumers

21   and advocates.”520 The JLI employee also noted that “we need to understand (at least at the

22   senior decision maker level) that our current success is fuel primarily by younger adult users”

23   and not by “mass market adult combustion smokers.”521

24           435.   Second, usingusing the tools available to it, JLI would have known that its viral

25   marketing program was a resounding success, and in particular with young people.

26
     518
         Id.
27   519
         JLI10344468.
     520
28       Id.
     521
         Id.
       Page 145                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 163 of 729


 1           436.   Between 2015 and 2017, JUUL-related posts on Twitter increased quadratically,

 2   which is the exact result to be expected from an effective viral marketing campaign.522 Its

 3   growth on Instagram was likely even more rapid.

 4           437.   A 2018 study of JLI’s sales and presence on social media platforms found that

 5   JLI grew nearly 700%, yet spent “no recorded money” in the first half of 2017 on major

 6   advertising channels, and spent only $20,000 on business-to-business advertising.523 Despite

 7   JLI’s apparently minimal advertising spend in 2017, the study found a significant increase in

 8   JUUL-related tweets in 2017.524

 9           438.   On Instagram, the study found seven JUUL-related accounts, including

10   DoIt4JUUL and JUUL.girls, which accounted for 4,230 total JUUL-related posts and had more
11   than 270,000 followers.525
12           439.   In addition to JUUL’s explosive growth on individual social media platforms, the
13   study found JUUL products being marketed across platforms in an apparently coordinated
14   fashion, including smaller targeted campaigns and affiliate marketing, all of which caused the
15   authors to question whether JLI was paying for positive reviews and JUUL-related social media
16   content.
17           440.   The lead author of the study concluded that JLI was “taking advantage” of the
18   reach and accessibility of multiple social media platforms to “target the youth and young adults
19   . . . because there are no restrictions,” on social media advertising.526

20           441.   A separate study of e-cigarette advertising on mobile devices, where young

21   people spend most of their day consuming media, found that 74% of total advertising

22

23
     522
         See Brittany Emelle, et al., Mobile Marketing of Electronic Cigarettes in the U.S., (May
24   2017), https://www.slideshare.net/YTHorg/mobile-marketing-of-electronic-cigarettes.
     523
         Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing
25   of JUUL transformed the US retail e-cigarette market, Tobacco Control (May 31, 2018),
     https://tobaccocontrol.bmj.com/content/28/2/146.full.
26   524
         Id.
     525
27       Id.
     526
         Laura Kelly, JUUL Sales Among Young People Fueled by Social Media, Says Study, The
28   Wash. Times (June 4, 2018), https://www.washingtontimes.com/news/2018/jun/4/juul-sales-
     among-young-people-fueled-by-social-med/.
       Page 146                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 164 of 729


 1   impressions were for JUUL products.527

 2           442.   A 2019 study found that as much as half of JUUL’s Twitter followers were aged

 3   thirteen to seventeen.528

 4           443.   A 2019 study characterizing JUUL-related Instagram posts between March and

 5   May 2018 found that among nearly 15,000 relevant posts from over 5,000 unique Instagram

 6   accounts, more than half were related to youth or youth lifestyle.529

 7           444.   Some Twitter users have reported what appear to be JUUL bots.530 Other Twitter

 8   users appear to either be bot accounts or native advertisers, in that they have a small number of

 9   followers, follow few other users, and post exclusively about JUUL content.531

10           445.   By April 2018, searching “JUUL” on YouTube yielded 137,000 videos with
11   forty-three videos having over 100,000 views.532 Of these, a huge number were plainly related to
12   underage use, including: 1,730 videos on “hiding JUUL in school,” 789 on “JUUL in school
13   bathroom,” 992 on “hiding JUUL at home,” and 241 on “hiding JUUL in Sharpie.”533
14           446.   In 2018, JLI was internally collecting hundreds of social media posts—directed
15   at JLI—informing it of JUUL’s wild popularity with young people and in many cases
16   requesting that JLI do something to stop it.534
17

18
     527
         See Brittany Emelle et al., Mobile Marketing of Electronic Cigarettes in the U.S., Truth
19   Iniative (May 2017), https://www.slideshare.net/YTHorg/mobile-marketing-of-electronic-
     cigarettes.
20   528
         Steven Reinberg, Study: Half of Juul's Twitter followers are teens, young adults, HealthDay
21   News, (May 20, 2019) https://www.upi.com/Health_News/2019/05/20/Study-Half-of-Juuls-
     Twitter-followers-are-teens-young-adults/1981558384957/.
     529
22       Lauren Czaplicki et al., Characterising JUUL-related posts on Instagram, Truth Initiative
     (Aug. 1, 2019), https://tobaccocontrol.bmj.com/content/early/2019/07/30/tobaccocontrol-2018-
23   054824.
     530
         One example of what appear to be JUUL bots in action on Twitter is available at:
24   https://twitter.com/search?q=juul%20bot&src=typd (last visited Apr. 4, 2020).
     531
         Hennrythejuul (@hennrythejuul), Twitter (Mar. 4, 2020, 9:35 am)
25   https://twitter.com/hennrythejuul.
     532
26       Divya Ramamurthi et al., JUUL and Other Stealth Vaporizers: Hiding the Habit from
     Parents and Teachers, Tobacco Control 2019, Stanford Univ. (Sept. 15, 2018),
27   https://tobaccocontrol.bmj.com/content/tobaccocontrol/28/6/610.full.pdf.
     533
         Id.
28   534
         Complaint at 60, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18,
     2019), https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=.
       Page 147                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 165 of 729


 1                  11.    JLI Worked with Veratad Technologies To Expand Youth Access to
                           JUUL Products.
 2

 3           447.   At the same time JLI and the Management Defendants were taking coordinated

 4   actions to maintain and expand the number of nicotine-addicted e-cigarette users in order to

 5   ensure a steady and growing customer base through unlawful marketing and distribution

 6   activities, they worked with an outside entity—Veratad Technologies LLC—to get JUULs into

 7   the hands of the largest number of consumers possible.

 8           448.   In furtherance of JLI and the Management Defendants’ efforts to secure youth

 9   sales so crucial to expanding JUUL’s market share (and JLI’s profits), and as detailed below,

10   from approximately 2015 to 2018, JLI and Veratad worked together to try to pass as many
11   people as possible through an on-line “age verification” system that users had to pass to be able
12   to order JUUL products.
13           449.   JLI’s website, including its online store, was pivotal to these efforts. Early
14   marketing documents show that JLI planned a “consumer journey” that started with a consumer
15   being exposed to misleading JUUL marketing in stores, where JUUL’s “fun” and
16   “approachable” in-store marketing would lead consumers to JLI’s website for additional
17   misrepresentations and omissions about JUUL products, an email subscription sign-up, and
18   purchases through JLI’s ecommerce platform:535
19

20

21

22

23

24

25

26

27

28
     535
           INREJUUL_00329660
       Page 148                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 166 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13           450.   JLI worked with Veratad to provide age verification services for its website from

14   2015 to 2018. Veratad has also provided age verification services to other e-cigarette sellers,

15   including Lorillard536 and Altria.537 Consistent with the claim on Veratad’s website that “You

16   can create your own verification rules,” the company encouraged sellers like JLI to set the

17   desired compliance level for age verification. As a member of a major e-cigarette trade

18   organization, Veratad also offered insight into what competitors were doing, and offered to

19   “guide your setup to follow industry best practices for age verification.”

20           451.   Though it is illegal to sell and ship e-cigarettes to minors under both state and

21   federal law, JLI and Veratad designed and implemented an age verification system designed to

22   maximize the number of prospective purchasers who “pass” the process, rather than to minimize

23   the number of underage sales.538 As a result of these intentionally permissive age verification

24   practices, JLI and Veratad used online payment systems and the US mails to ship tens of

25
     536
26       Staff of Sen. Richard Durbin et al., 113th Cong., Gateway to Addiction? (Apr. 14, 2014),
     https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-
27   Cigarettes%20with%20Cover.pdf.
     537
         INREJUUL_00174362.
28   538
         Complaint at 165, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18,
     2019), https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=.
       Page 149                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 167 of 729


 1   millions of dollars of JUULpods to unverified customers, many of whom were minors.

 2           452.   From June 2015 through the end of 2018, the age verification process on JLI’s

 3   website typically prompted prospective purchasers to submit their name, address, and date of

 4   birth, which JLI forwarded to Veratad. Veratad then attempted to match all or some limited part

 5   of the consumer’s information to a person of the minimum legal sales age in its database. If

 6   Veratad was able to locate a sufficient match of the prospective purchaser to a person of the

 7   minimum legal sales age in its database, then it would return a “pass” result to JLI. If Veratad

 8   was unable to make such a match, Veratad returned a “fail” result to JLI.

 9           453.       If Veratad returned a “fail” result to JLI, rather than decline the prospective

10   purchaser, JLI would prompt the person to enter an “alternate” address. If Veratad still could not
11   find a match based on this alternate address, JLI would prompt the consumer to enter the last
12   four digits of his or her social security number.
13           454.   If Veratad, supplied with the last four digits of a consumer’s social security
14   number, still could not match the consumer to a person of the minimum legal sales age in its
15   database, JLI would prompt the consumer to upload an image or photograph of his or her
16   driver’s license or another governmental identification document. A JLI employee would then
17   conduct a personal review of the image and decide whether the consumer was of the minimum
18   legal sales age.
19           455.   Crucially, Veratad’s age verification system was purposefully flexible, so JLI

20   and Veratad could work together to decide just how closely a prospective purchaser’s personal

21   information had to match records in Veratad’s database in order to “pass” the age verification

22   process. JLI and Veratad could also set, or modify, the applicable minimum legal sales age to be

23   used for verification.

24           456.   By the fall of 2015, JLI and Veratad knew that bulk purchases were being made

25   for resale on JLI’s website by minors and for resale to minors.539 For example, on May 25, 2016,

26

27   539
        Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?: The
     e-cigarette company says it never sought teenage users, but the F.D.A. is investigating whether
28   Juul intentionally marketed its devices to youth, NY Times (Aug. 27, 2018),
     https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
       Page 150                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 168 of 729


 1   JLI employees discussed an online purchase of JUUL products made by a fifteen-year-old boy.

 2   A JLI employee wrote that “[t]his order had failed age verification a few times with the person’s

 3   information as below. The person even uploaded an ID, which was obviously fake and rejected

 4   by us. Then, the user entered a different email address and passed from Veratad, and the order

 5   was sent.” The employee discussed a communication with Veratad that confirmed that Veratad

 6   did not review the date of birth entered by the user when determining whether a person passed

 7   age verification for JUUL. JLI recognized that “[t]his situation can potentially happen again.”540

 8            457.   Internal JLI documents confirm that JLI discussed underage purchases with

 9   Veratad. For example, on May 27, 2016, JLI’s Head of Compliance & Brand Protection wrote

10   that an “underage purchaser changed his email address; which, allowed the order to be passed
11   by Veratad. . . . I believe that Nick and his team are still looking into the matter with Veratad to
12   see if they can get a better understanding of what happened.” A JLI employee replied “hmmm.
13   Probably impossible to put up an age gate that thwarts a committed teenager from penetrating it
14   :)”541
15            458.   Nevertheless, the two companies worked together to find ways to “bump up
16   [JLI’s] rate of people who get through age verification.”542 JLI repeatedly sought, and Veratad
17   repeatedly recommended and directed, changes to the age verification process so that more
18   prospective JUUL purchasers would “pass.” Both did so in an effort to increase direct sales of
19   JLI’s e-cigarettes without regard to whether its less stringent age verification process would

20   permit more underage consumers to purchase them.

21            459.   Between June 2015 and August 2017 (and perhaps even through early 2018), JLI

22   and Veratad tailored the age verification system to “pass” prospective purchasers even if certain

23   portions of the purchaser’s personal information—e.g., the purchaser’s street address or date of

24   birth—did not match the information corresponding to a person of the minimum legal sales age

25

26

27   540
          INREJUUL_00300253-258.
     541
28        INREJUUL_00209176-180.
      542
          INREJUUL_00276489-INREJUUL_00276490.
        Page 151                                                           SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 169 of 729


 1   in Veratad’s database.543

 2            460.   Similarly, between June 2015 and August 2017, JLI and Veratad tailored the

 3   system to “pass” a prospective purchaser under certain circumstances even when the

 4   prospective purchaser’s year of birth did not match the information corresponding to a person of

 5   the minimum legal sales age in Veratad’s database.

 6            461.   JLI and Veratad sought to increase “pass” rates by modifying the age verification

 7   system to allow users multiple opportunities to change their personal information if a match was

 8   not initially found in an appropriate government database. A Veratad Performance Report from

 9   August 5, 2017 shows that, for 1,963 consumers Veratad recorded 3,794 transactions—an

10   average of 1.93 attempts per consumer.544 Only 966 consumers—less than half—passed age
11   verification on the first attempt.545 By allowing consumers to alter their personal information
12   and attempt age verification up to three times, JLI was able to increase its database match pass
13   rate from 49.2% to 61.2%.546
14            462.   By design, these lax requirements ensured underage consumers could “pass”
15   JLI’s age verification process and purchase JUUL e-cigarettes directly from JLI’s website by
16   using their parent’s name, home address, and an approximate date of birth. JLI was aware of
17   this fact, as evidenced by the multiple complaints it received from parents who alleged their
18   children did just that.547
19            463.   JLI directed and approved the system it had implemented with Veratad that

20

21
      543
          Complaint at 43, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18,
22    2019), https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=. A January 29,
      2018 email exchange between Tom Canfarotta, Director of Strategic Accounts & Client
23    Quality Services at Veratad, and Annie Kennedy, JUUL’s Compliance Manager, reveals this to
      have been the case. Kennedy asked Canfarotta why a particular customer had “passed via the
24    address step (public record check)…but we’ve since learned that is not a correct address—so
      we’re curious as to how it passed.” In response, Canfarotta wrote, “Your current rule set does
25    not require a full address match.” He went on to explain that approval of the customer was not
      an anomaly or a mistake; instead, Veratad’s age verification system was working exactly the
26    way it was designed.
      544
          Id.
27    545
          Id.
      546
28        Id.
      547
          INREJUUL_00184119.
        Page 152                                                         SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 170 of 729


 1   caused accounts with “bad info” to be “AV approved” but, as a Senior Business Systems

 2   Manager at JLI commented, “if [v]eratad passed it [then] it’s not on us.”

 3           464.   JLI customer service representatives even encouraged those who failed age

 4   verification to “make multiple accounts in order to pass AV [age verification].”548 Customer

 5   service representatives would go so far as to alter identifying information for them; a Slack chat

 6   among customer service representatives confirmed that representatives were authorized to

 7   “adjust the street address, apartment number, or zip code” associated with shipment.549

 8           465.   The age verification procedures designed by JLI and Veratad have allowed

 9   hundreds of thousands of e-cigarette products to be sold and/or delivered to fictitious

10   individuals at fictitious addresses.550 Many of these improper sales may have been made to
11   underage purchasers or to resellers who sold the products to underage consumers on the grey
12   market.551
13           466.   By divorcing the address from the other customer data in the age verification
14   process, JLI and Veratad allowed consumers to request that tobacco products be sent to
15   locations other than their permanent legal residences.552 For example, JLI sent thousands of
16   orders to commercial high rises and office parks.553 It is unlikely these orders would have been
17   approved had JUUL and Veratad required that addresses provided by users match information
18   in an appropriate government database and followed the requirement that the shipping address
19   and billing address be the same.554

20           467.   The failure of the JLI/Veratad age verification procedure was intentional.555 And

21   despite JLI’s concerted effort to enable the sale of federally regulated tobacco products to

22   minors, JLI nevertheless publicly touted Veratad as the “gold standard” of age verification

23
     548
         INREJUUL_00215324-INREJUUL_00215325.
24   549
         Complaint at 168, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18,
25   2019), https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=..
     550
         Id. at 138.
26   551
         Id.
     552
         Id. at 146.
27   553
         Id. at 147.
     554
28       Id.
     555
         Id. at 173.
       Page 153                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 171 of 729


 1   services. For example, JLI told a reporter with CBS, Pam Tighe, that “[t]here is an extensive

 2   age verification process in place to purchase JUUL online” and that JLI “work[s] with Veratad

 3   Technologies, the state-of-the-art, gold-standard for age verification. . . . Veratad uses billions

 4   of records from multiple trusted data sources to verify the information customers provide and to

 5   ensure customers qualify to access and purchase products from JUULvapor.com.”556 JLI later

 6   planned on sending this same, canned false language to a student journalist at Georgetown

 7   University.557 Similarly, a JLI spokesperson told a reporter at a New York newspaper, ANMY,

 8   that JLI uses “industry-leading ID match and age verification technology to ensure that

 9   customers” are over twenty-one years of age and that the “information is verified against

10   multiple databases.”558
11           468.   In August 2017, JLI responded to public scrutiny by publicly stating that it
12   would increase the purchase age on its website to 21+ by August 23, 2017. In the weeks leading
13   up to that date, it emailed the approximately 500,000 or more potential customers to report that
14   customers who signed up for JLI’s “auto-ship” subscription service before August 23, 2017
15   would not have to prove that they were 21+ for as long as they maintained the subscription to
16   receive JUULpods. As discussed herein, JLI knew that these marketing emails were being sent
17   to underage individuals, including those who failed age verification. And at the same time, JLI
18   advertised that the most popular flavor among youth, Mango, was now available on its “auto-
19   ship” subscription service. As a result of this scheme, JLI’s subscription gains more than offset

20   any losses from the site’s heightened age verification requirements.

21

22

23

24

25

26
     556
27       INREJUUL00178123-24.
     557
         INREJUUL_00264882-84.
28   558
         Alison Fox, ‘Juul’ e-cigarettes require stronger FDA regulation, Schmuer Says, AMNY,
     (Oct. 15, 2017), https://www.amny.com/news/juul-e-cigarettes-fda-regulation-1-14485385/.
       Page 154                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
      Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 172 of 729


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Page 155                                         SECOND AMENDED CONSOLIDATED
                                                            CLASS ACTION COMPLAINT
                                                          Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 173 of 729


 1           469.   Further underscoring JLI’s purpose of growing the e-cigarette market, even if

 2   that meant selling to youth, JLI and Veratad did not require that the year of birth and last four

 3   digits of the social security number match exactly the information corresponding to a person of

 4   the minimum legal sales age in Veratad’s database until August 2018.

 5           470.   Tellingly, after JLI and Veratad implemented industry-standard age verification

 6   practices, JLI boasted to the FDA that approval rate for sales on its website had dropped to 27%.

 7           471.   While on one hand JLI continued working with Veratad to ensure minors could

 8   purchase JUUL products online, on the other JLI continued to make false and fraudulent

 9   statements about the strength of its age verification system. For example, on June 5, 2018, JLI

10   tweeted about its relationship with Veratad, claiming that “We’ve partnered with Veratad
11   Technologies to complete a public records search, only reporting back whether or not you are
12   21 years of age or older.”559 In addition, on November 13, 2018, JLI and the Managements
13   Defendants caused a post to appear on JLI’s website stating that JLI was “Restricting Flavors to
14   Adults 21+ On Our Secure Website” and that JLI’s age-verification system was “an already
15   industry-leading online sales system that is restricted to 21+ and utilizes third party
16   verification.”560 A video accompanying this message stated “At JUUL labs we’re committed to
17   leading the industry in online age verification security to ensure that our products don’t end up
18   in the hands of underage users” and included an image of a computer with a chain wrapped
19   around it and locked in place.561 These statements were fraudulent because JLI and the

20   Management Defendants were and had been coordinating with Veratad to ensure that their age

21   verification system did not actually prevent youth from purchasing JUUL products.

22           472.   Not only did JLI’s efforts result in more sales to minors, JLI was also able to

23   build a marketing email list that included minors—a data set that would prove highly valuable

24   to Altria.

25

26   559
         JUUL Labs, Inc. (@JUULvapor), Twitter (June 5, 2018),
27   https://twitter.com/juulvapor/status/1004055352692752386.
     560
         JUUL Labs Action Plan (“November 2018 Action Plan”), JUUL Labs, Inc. (Nov. 12, 2018),
28   https://newsroom.juul.com/juul-labs-action-plan/ (last visited Apr. 30, 2020).
     561
         Id.
        Page 156                                                         SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 174 of 729


 1             473.   In the summer of 2017, JLI engaged a company called Tower Data to determine

 2   the ages of the persons associated with email addresses on its email marketing list. According to

 3   this analysis, approximately 269,000 email addresses on JLI’s email marketing list were not

 4   associated with a record of an individual who had “passed” JLI’s age verification process.562

 5   Additionally, approximately 40,000 email addresses on JLI’s email marketing list were

 6   associated with records of individuals who had “failed” JLI’s own age verification process.563

 7   Tower Data informed JLI that 83% of the approximately 420,000 email addresses on JLI’s

 8   marketing list could not be matched with the record of an individual at least eighteen years of

 9   age.564

10             474.   Despite knowing that their marketing list included minors, JLI continued to use
11   that marketing list to sell JUUL products, and then shared that list with Altria to use for its
12   marketing purposes.
13             475.   JLI and the Management Defendants knew, however, that it was not enough to
14   disseminate advertisements and marketing materials that promote JLI to youth or to open online
15   sales to youth, while omitting mention of JUUL’s nicotine content and manipulated potency. To
16   truly expand the nicotine market, they needed to deceive those purchasing a JUUL device and
17   JUULpods as to how much nicotine they were actually consuming. And, through Pritzker, Huh,
18   and Valani’s control of JLI’s Board of Directors, they did just that.
19                    12.    JLI Engaged in a Sham “Youth Prevention” Campaign
20             476.   By April 2017, JLI had determined that the publicity around its marketing to

21   children was a problem. Ashley Gould, the company’s General Counsel and Chief Regulatory

22   and Communications Officer, thus sought to “hire a crisis communication firm to help manage

23

24

25   562
         Complaint at 121, Commonwealth of Massachusetts v. JUUL, et al., No. 20-00402 (Super.
26   Ct. of Mass. Feb. 12, 2020) https://www.mass.gov/doc/juul-complaint/download; Janice Tan,
     E-cigarette firm JUUL sued for using programmatic buying to target adolescents, Marketing
27   (Feb. 14, 2020), https://www.marketing-interactive.com/e-cigarette-firm-juul-sued-for-using-
     programmatic-buying-to-target-adolescents,
     563
28       Id.
     564
         Id.
       Page 157                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 175 of 729


 1   the youth interest JUUL has received[.]”565 By June 2017, JLI began developing a “youth

 2   prevention program[.]”566 While ostensibly aimed at reducing youth sales, JLI’s youth

 3   prevention program actually served to increase, not reduce, sales to children.

 4           477.   By December 2017, JLI’s youth prevention program included extensive work

 5   with schools.567 JLI paid schools for access to their students during school time, in summer

 6   school, and during a Saturday School Program that was billed as “an alternative to ‘traditional

 7   discipline’ for children caught using e-cigarettes in school.”568 JLI created the curriculum for

 8   these programs, and, like the “Think Don’t Smoke” campaign by Philip Morris, which

 9   “insidiously encourage[d] kids to use tobacco and become addicted Philip Morris

10   customers[,]”569 JLI’s programs were shams intended to encourage youth ee-cigarette use, not
11   curb it. According to testimony before Congress, during at least one presentation, “[n]o parents
12   or teachers were in the room, and JUUL’s messaging was that the product was ‘totally safe.’
13   The presenter even demonstrated to the kids how to use a JUUL.”570 Furthermore, JLI
14   “provided the children snacks” and “collect[ed] student information from the sessions.”571
15           478.   The problems with JLI’s youth prevention programs were widespread.
16   According to outside analyses, “the JUUL Curriculum is not portraying the harmful details of
17   their product, similar to how past tobacco industry curricula left out details of the health risks of
18   cigarette use.”572 Although it is well-known that teaching children to deconstruct ads is one of
19
     565
         INREJUUL_00264878; see also INREJUUL_00265042 (retaining Sard Verbinnen, a
20   strategic communications firm).
     566
21       See, e.g., INREJUUL_00211242.
     567
         INREJUUL_00173409.
22   568
         Subcommittee on Economic and Consumer Policy Memo (July 25, 2019),
     https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.
23   pdf.
     569
         William V. Corr, American Legacy Foundation Study Shows Philip Morris 'Think Don't
24   Smoke' Youth Anti-Smoking Campaign is a Sham, Campaign for Tobacco Free Kids (May 29,
     2002), https://www.tobaccofreekids.org/press-releases/id_0499.
25   570
         Subcommittee on Economic and Consumer Policy Memo (July 25, 2019),
26   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.
     pdf.
     571
27       Id.
     572
         Victoria Albert, Juul Prevention Program Didn't School Kids on Dangers, Expert Says, The
28   Daily Beast (Oct. 19, 2018), https://www.thedailybeast.com/juul-prevention-program-didnt-
     school-kids-on-dangers-expert-says.
       Page 158                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 176 of 729


 1   the most effective prevention techniques, JLI programs entirely omitted this skill, and JLI’s

 2   curriculum barely mentioned JUUL products as among the potentially harmful products to

 3   avoid.573 As one expert pointed out, “we know, more from anecdotal research, that [teens] may

 4   consider [JUULs] to be a vaping device, but they don’t call it that. So when you say to a young

 5   person, ‘Vapes or e-cigarettes are harmful,’ they say, ‘Oh I know, but I’m using a JUUL.’”574

 6           479.     Internal emails confirm both that JLI employees knew about the similarities of

 7   JLI’s “youth prevention program” to the earlier pretextual antismoking campaigns by the

 8   cigarette industry and that JLI management at the highest levels was personally involved in

 9   these efforts. In April 2018, Julie Henderson, the Youth Prevention Director, emailed school

10   officials about “the optics of us attending a student health fair” because of “how much our
11   efforts seem to duplicate those of big tobacco (Philip Morris attended fairs and carnivals where
12   they distributed various branded items under the guise of ‘youth prevention’).”575 She later
13   wrote that she would “confirm our participation w[ith] Ashley & Kevin”576—an apparent
14   reference to Kevin Burns, at the time the CEO of JLI, who would later personally approve JLI’s
15   involvement in school programs. In May 2018, Julie Henderson spoke with former members of
16   Philip Morris’s “youth education” team,577 and Ashley Gould received and forwarded what was
17   described as “the paper that ended the Think Don’t Smoke campaign undertaken by Philip
18   Morris.”578 The paper concluded that “the Philip Morris campaign had a counterproductive
19   influence.”579

20           480.     JLI also bought access to teenagers at programs outside of school. For example,

21   JLI paid $89,000 to the Police Activities League of Richmond, California, so that all youth in

22   the Richmond Diversion Program—which targeted “youth, aged 12-17, who face suspension

23

24   573
         Id.
     574
25       Id.
     575
         INREJUUL_00197608.
26   576
         INREJUUL_00197607.
     577
27       INREJUUL_00196624.
     578
         INREJUUL_00265202.
28   579
         Matthew C. Farrelly et al., Getting to the Truth: Evaluating National Tobacco
     Countermarketing Campaigns, 92 Am. J. Public Health 901 (2002).
       Page 159                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 177 of 729


 1   from school for using e-cigarettes and/or marijuana” and “juveniles who have committed

 2   misdemeanor (lesser category) offenses”—would “participate in the JUUL labs developed

 3   program, Moving Beyond” for as long as ten weeks.580 Similarly,JLI paid $134,000 to set up a

 4   summer program for 80 students from a charter school in Baltimore, Maryland.581 Participants

 5   were “recruited from grades 3 through 12”582 and worked closely with teachers to develop

 6   personal health plans. JLI paid nearly 70% of the cost of hiring eight teachers, eight

 7   instructional aides, and three other support personnel for the program.583

 8           481.    JLI was aware that these out-of-school programs were, in the words of Julie

 9   Henderson, “eerily similar” to the tactics of the tobacco industry.584 In June 2018, Ms.

10   Henderson described “current executive concerns & discussion re: discontinuing our work
11   w[ith] schools[.]”585 Eventually, JLI ended this version of the youth prevention program, but the
12   damage had been done: following the playbook of the tobacco industry, JLI had hooked more
13   kids on nicotine.
14           482.    The Board was intimately involved in these “youth prevention” activities. For
15   example, in April 2018, Riaz Valani and Nicholas Pritzker edited a youth prevention press
16   release, noting that they “don’t want to get these small items wrong” and “think it’s critical to
17   get this right.”586
18                   13.    The FDA Warned JUUL and Others That Their Conduct is Unlawful
19           483.    Throughout 2018, the FDA put JLI and others in the e-cigarette industry on

20   notice that their practices of marketing to minors needed to stop. It issued a series of warnings

21

22   580
         JLI-HOR-00002181 – 00002182.
     581
23       INREJUUL_00194247; Invoice to JUUL Labs from The Freedom & Democracy Schools,
     Inc. for $134,000, dated June 21, 2018,
24   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/JLI-HOR-00003711.pdf.
     582
         INREJUUL_0019428.
25   583
         The Freedom & Democracy Schools, Inc., Proposal to JUUL Labs for Funding the Healthy
     Life Adventures Summer Pilot (June 9, 2018),
26   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/JLI-HOR-
     00002789_Redacted.pdf.
27   584
         INREJUUL_00194646.
     585
28       INREJUUL_00194646.
     586
         JLI00151300.
        Page 160                                                          SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 178 of 729


 1   letters and enforcement actions:

 2           484.      On February 24, 2018, the FDA sent a letter to JLI expressing concern about the

 3   popularity of its products among youth and demanding that JLI produce documents regarding its

 4   marketing practices.587

 5           485.      In April 2018, the FDA conducted an undercover enforcement effort, which

 6   resulted in fifty-six warning letters issued to online retailers, and six civil money complaints to

 7   retail establishments, all of which were related to the illegal sale of e-cigarettes to minors.588

 8   Manufacturers such as JLI were also sent letters requesting documents regarding their

 9   marketing and sales methods.589

10           486.      In May 2018, the FDA again issued more warning letters to manufacturers,
11   distributors, and retailers of e-liquids for labeling and advertising violations; these labels and
12   advertisements targeted children and resembled children’s food items such as candy or
13   cookies.590
14                 •   In September 2018, the FDA engaged in several other regulatory enforcement
                       actions, issuing over 1300 warning letters and civil money complaints to e-
15                     cigarette and e-liquid retailers and distributors.591
16                 •   On September 12, 2018, the FDA sent letters to JLI and other e-cigarette
                       manufacturers putting them on notice that their products were being used by
17                     youth at disturbing rates.592 The FDA additionally requested manufacturers to
18                     enhance their compliance monitoring mechanisms, implement stricter age
                       verification methods, and limit quantities and volume of e-cigarette products that
19                     could be purchased at a time.593

20

21   587
         Matthew Holman, Letter from Director of Office of Science, Center for Tobacco Products,
22   to Zaid Rouag, at JUUL Labs, Inc., U.S. FDA (Apr. 24, 2018),
     https://www.fda.gov/media/112339/download.
     588
23       Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed
     Products on the Market Without Premarket Authorization, U.S. FDA (Jan. 2020),
24   https://www.fda.gov/media/133880/download.
     589
         Id.
25   590
         Id.
     591
26       Id.
     592
         Letter from US FDA to Kevin Burns, U.S. FDA (Sept. 12, 2018),
27   https://www.fda.gov/media/119669/download.
     593
         Press Release, FDA takes new steps to address epidemic of youth e-cigarette use, including
28   a historic action against more than 1,300 retailers and 5 major manufacturers for their roles
     perpetuating youth access, US FDA (Sept. 11, 2018), https://www.fda.gov/news-events/press-
       Page 161                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 179 of 729


 1          487.       Finally, in October 2018, the FDA raided JLI’s headquarters and seized more

 2   than a thousand documents relating to JLI’s sales and marketing practices.594 Since then, the

 3   FDA, the Federal Trade Commission, multiple state attorneys general and the U.S. House of

 4   Representatives Committee on Oversight and Reform have all commenced investigations into

 5   JLI’s role in the youth e-cigarette epidemic and whether JLI’s marketing practices purposefully

 6   targeted youth.

 7          488.       Siddharth Breja, who was senior vice president for global finance at JLI, “claims

 8   that after the F.D.A. raided Juul headquarters in October 2018, seeking internal documents, Mr.

 9   Burns instructed Mr. Breja and other executives not to put anything relating to regulatory or

10   safety issues in writing, so that the F.D.A. could not get them in the future.”595
11                     14.    In Response to Regulatory Scrutiny, Defendants Misled the Public,
                              Regulators, and Congress that JLI Did Not Target Youth
12

13          489.       To shield their youth-driven success from scrutiny, Altria, JLI, and the
14   Management Defendants’ had a long-running strategy to feign ignorance over JLI and the
15   Management Defendants’ youth marketing efforts and youth access to JLI’s products. They
16   were well aware that JLI’s conduct in targeting underage users was reprehensible and unlawful,
17   and that if it became widely known that this was how JLI obtained its massive market share,
18   there would be a public outcry and calls for stricter regulation or a ban on JLI’s products. Given
19   the increasing public and regulatory scrutiny of JLI’s market share and marketing tactics, a dis-

20   information campaign was urgently needed to protect the Defendants’ bottom line. For this

21   reason, JLI, the Management Defendants, and Altria all hid JLI’s conduct by vociferously

22   denying that JLI had marketed to and targeted youth and instead falsely claimed that JLI

23

24
     announcements/fda-takes-new-steps-address-epidemic-youth-e-cigarette-use-including-
25   historic-action-against-more.
     594
         Laurie McGinley, FDA Seizes Juul E-Cigarette Documents in Surprise Inspection of
26   Headquarters, Wash. Post (Oct. 2, 2018),
     https://www.washingtonpost.com/health/2018/10/02/fda-seizes-juul-e-cigarette-documents-
27   surprise-inspection-headquarters/.
     595
         Sheila Kaplan & Jan Hoffman, Juul Knowingly Sold Tainted Nicotine Pods, Former
28   Executive Say, N.Y. Times (Nov. 20, 2019), https://www.nytimes.com/2019/10/30/health/juul-
     pods-contaminated.html.
       Page 162                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 180 of 729


 1   engaged in youth prevention. Defendants continued to make these statements while and after

 2   actively and successfully trying to market to and recruit youth non-smokers. These false

 3   statements were designed to protect JLI’s market share, and Altria’s investment, by concealing

 4   JLI’s misconduct.

 5           490.       For example, after 11 senators sent a letter to JLI questioning its marketing

 6   approach and kid-friendly e-cigarette flavors like Fruit Medley, Creme Brulee and mango, JLI

 7   visited Capitol Hill and told senators that it never intended its products to appeal to kids and did

 8   not realize youth were using its products, according to a staffer for Sen. Dick Durbin (D-Ill.).

 9   JLI’s statements to Congress—which parallel similar protests of innocence by tobacco company

10   executives—were false.
11           491.       Defendants also caused JLI to make public statements seeking to disavow the
12   notion that it had targeted and sought to addict teens:
13              •       “It’s a really, really important issue. We don’t want kids using our products.”
                        (CNBC Interview of JLI’s Chief Administrative Officer, December 14, 2017)596
14
                •       “We market our products responsibly, following strict guidelines to have material
15                      directly exclusively toward adult smokers and never to youth audiences.” (JLI
                        Social Media Post, March 14, 2018)597
16                  •   “Our company’s mission is to eliminate cigarettes and help the more than one
                        billion smokers worldwide switch to a better alternative,” said JUUL Labs
17                      Chief Executive Officer Kevin Burns. “We are already seeing success in our
                        efforts to enable adult smokers to transition away from cigarettes and believe our
18                      products have the potential over the long-term to contribute meaningfully to
                        public health in the U.S. and around the world. At the same time, we are
19                      committed to deterring young people, as well as adults who do not currently
                        smoke, from using our products. We cannot be more emphatic on this point:
20                      No young person or non-nicotine user should ever try JUUL.” (JLI Press
                        Release, April 25, 2018);598
21
                •       “Our objective is to provide the 38 million American adult smokers with
22                      meaningful alternatives to cigarettes while also ensuring that individuals who

23   596
         Angelica LaVito, Nearly one-quarter of teens are using pot, CNBC (Dec. 14, 2017),
24   https://www.cnbc.com/2017/12/13/marijuana-and-nicotine-vaping-popular-among-teens-
     according-to-study.html (Interview with Ashely Gould, JUUL Chief Administrative Officer)
25   (emphasis added).
     597
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stan
26   Rsch. into the Impact of Tobacco Advert. 15 (Jan. 31, 2019),
     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf (citing a
27   JUUL social media post from March 14, 2018) (emphasis added).
     598
         JUUL Labs, Inc., JUUL Labs Announces Comprehensive Strategy to Combat Underage Use,
28   MarketWatch (Apr. 25, 2018), https://www.marketwatch.com/press-release/juul-labs-
     announces-comprehensive-strategy-to-combat-underage-use-2018-04-25 (emphasis added).
       Page 163                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 181 of 729


 1                  are not already smokers, particularly young people, are not attracted to
                    nicotine products such as JUUL,” said JUUL Labs Chief Administrative Officer
 2                  Ashley Gould, who heads the company's regulatory, scientific and youth
                    education and prevention programs. “We want to be a leader in seeking solutions,
 3                  and are actively engaged with, and listening to, community leaders, educators and
                    lawmakers on how best to effectively keep young people away from JUUL.” (JLI
 4                  Press Release, April 25, 2018);599

 5              •   “Of course, we understand that parents and lawmakers are concerned about
                    underage use of JUUL. As are we. We can’t restate this enough. As an
                    independent company that is not big tobacco, we are driven by our mission and
 6                  commitment to adult smokers.” (JLI CEO Kevin Burns Letter to JUUL
                    Community on Reddit, July 18, 2018)600
 7
                •    “We welcome the opportunity to work with the Massachusetts Attorney General
 8                  because, we too, are committed to preventing underage use of JUUL. We
                    utilize stringent online tools to block attempts by those under the age of 21 from
 9                  purchasing our products, including unique ID match and age verification
                    technology. Furthermore, we have never marketed to anyone underage. Like
10                  many Silicon Valley technology startups, our growth is not the result of marketing
                    but rather a superior product disrupting an archaic industry. When adult smokers
11                  find an effective alternative to cigarettes, they tell other adult smokers. That’s
                    how we’ve gained 70% of the market share. . . Our ecommerce platform utilizes
12                  unique ID match and age verification technology to make sure minors are not able
                    to access and purchase our products online.” (Statement from Matt David, JLI
13                  Chief Communications Officer, July 24, 2018);601

14              •   “We did not create JUUL to undermine years of effective tobacco control,
                    and we do not want to see a new generation of smokers. . . . We want to be part
15                  of the solution to end combustible smoking, not part of a problem to attract youth,
                    never smokers, or former smokers to nicotine products. . . .We adhere to strict
16                  guidelines to ensure that our marketing is directed towards existing adult
                    smokers.”.” (JLI’s website as of July 26, 2018);602
17              •   “We don’t want anyone who doesn’t smoke, or already use nicotine, to use JUUL
                    products. We certainly don’t want youth using the product. It is bad for public
18                  health, and it is bad for our mission. JUUL Labs and FDA share a common goal –
                    preventing youth from initiating on nicotine. . . . Our intent was never to have
19                  youth use JUUL products.” (JLI Website, November 12, 2018)603
20

21

22
     599
         Id (emphasis added).
23   600
         A Letter to the JUUL Community from CEO Kevin Burns, Reddit (July 18, 2018),
     https://www.reddit.com/r/juul/comments/8zvlbh/a_letter_to_the_juul_community_from_ceo_k
24   evin/ (emphasis added).
     601
25       Statement Regarding The Press Conference Held By The Massachusetts Attorney General,
     JUUL Labs, Inc. (July 24, 2018), https://newsroom.juul.com/statement-regarding-the-press-
26   conference-held-by-the-massachusetts-attorney-general/ (emphasis added).
     602
         Our Responsibility, JUUL Labs, Inc. (July 26, 2018),
27   https://web.archive.org/web/20180726021743/https://www.juul.com/our-responsibility (last
     visited Mar. 29, 2020) (emphasis added).
28   603
         JUUL Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-
     labs-action-plan/ (statement of Ken Burns, former CEO of JUUL) (emphasis added).
       Page 164                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 182 of 729


 1              •   “To paraphrase Commissioner Gottlieb, we want to be the offramp for adult
                    smokers to switch from cigarettes, not an on-ramp for America’s youth to initiate
 2                  on nicotine.” (JLI Website, November 13, 2018)604

 3              •   “Any underage consumers using this product are absolutely a negative for our
                    business. We don’t want them. We will never market to them. We never have.”
                    (James Monsees, quoted in Forbes, November 16, 2018);605
 4
                •   “First of all, I’d tell them that I’m sorry that their child’s using the product. It’s
 5                  not intended for them. I hope there was nothing that we did that made it
                    appealing to them. As a parent of a 16-year-old, I’m sorry for them, and I have
 6                  empathy for them, in terms of what the challenges they’re going through.”
                    (CNBC Interview of JLI CEO, July 13, 2019)606
 7
                •   “We have no higher priority than to prevent youth usage of our products
                    which is why we have taken aggressive, industry leading actions to combat youth
 8                  usage.” (JLI Website, August 29, 2019)607
 9              •   James Monsees, one of the company’s co-founders, said selling JUUL products
                    to youth was “antithetical to the company’s mission.”(James Monsees’
10                  Statement to New York Times, August 27, 2019)608

11              •   Adam Bowen, one of the company’s co-founders, said he was aware early on of
                    the risks e-cigarettes posed to teenagers, and the company had tried to make
12                  JUUL “as adult-oriented as possible.”(Adam Bowen’s Statement to the New
                    York Times, August 27, 2019);609
13              •   “We have never marketed to youth and we never will.”(JLI Statement to Los
                    Angeles Times, September 24, 2019);610
14
                •   “I have long believed in a future where adult smokers overwhelmingly choose
15                  alternative products like JUUL. That has been this company’s mission since it
                    was founded, and it has taken great strides in that direction.” (JLI’s CEO K.C.
16                  Crosthwaite, September 25, 2019);611

17   604
         Id. (emphasis added).
     605
18       Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes
     (Nov. 16, 2018 2:38 PM), https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-
19   disturbing-focus-of-juuls-early-marketing-campaigns/#3da1e11b14f9 (emphasis added)
     (statement of James Monsees).
     606
20        Angelica LaVito, As JLI grapples with teen vaping ‘epidemic,’ CEO tells parent ‘I’m sorry’,
     CNBC (July 13, 2019), https://www.cnbc.com/2019/07/13/as-juul-deals-with-teen-vaping-
21   epidemic-ceo-tells-parents-im-sorry.html (emphasis added).
     607
          Our Actions to Combat Underage Use, JUUL Labs, Inc. (Aug. 29, 2019),
22   https://newsroom.juul.com/our-actions-to-combat-underage-use/ (JUUL statement in response
     to lawsuits) (emphasis added).
23   608
          Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?,
     N.Y. Times (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
24   marketing.html (emphasis added).
     609
25       Id (emphasis added).
     610
          Michael Hiltzik, Column: Studies show how JLI exploited social media to get teens to start
26   vaping, L.A. Times (Sept. 24, 2019), https://www.latimes.com/business/story/2019-09-
     24/hiltzik-juul-target-teens (statement made on behalf of JUUL) (emphasis added).
27    611
          Juul Labs Names New Leadership, Outlines Changes to Policy and Marketing Efforts,
      JUUL Labs, Inc. (Sept. 25, 2019), https://newsroom.juul.com/juul-labs-names-new-leadership-
28    outlines-changes-to-policy-and-marketing-efforts/ (emphasis added) (statement by K.C.
      Crosthwaite).
       Page 165                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 183 of 729


 1              •   “As scientists, product designers and engineers, we believe that vaping can have a
                    positive impact when used by adult smokers, and can have a negative impact
 2                  when used by nonsmokers. Our goal is to maximize the positive and reduce the
                    negative.” (JLI Website, March 6, 2020);612
 3
                •   “JUUL was designed with adult smokers in mind.” (JLI Website, last visited
 4                  March 29, 2020).613

 5           492.   Defendants either made these statements directly or caused them to be

 6   transmitted as a part of their schemes to defraud the public about what they were selling and to

 7   whom.

 8           493.   Altria also engaged in wire fraud when it made public statements seeking to

 9   disavow the notion that JLI had targeted and sought to addict teens:

10              •   “Altria and JUUL are committed to preventing kids from using any tobacco
                    products. As recent studies have made clear, youth vaping is a serious problem,
11                  which both Altria and JUUL are committed to solve. As JUUL previously said,
                    ‘Our intent was never to have youth use JUUL products.’” (Altria News
12                  Release, December 20, 2018).614

13
             494.   However, JLI, the Management Defendants, and Altria realized that attempting
14
     to shift public opinion through fraudulent statements was not enough to achieve their goal of
15
     staving off regulation. To accomplish this goal, they would also need to deceive the FDA and
16
     Congress. And so they set out to do just that through statements and testimony by JLI
17
     representatives. These include, but are not limited to, the following:
18
     Statements by JLI to the FDA:
19
                •   “JUUL was not designed for youth, nor has any marketing or research effort
20                  since the product’s inception been targeted to youth.” (Letter to FDA, June 15,
                    2018).615
21              •   “With this response, the Company hopes FDA comes to appreciate why the
                    product was developed and how JUUL has been marketed — to provide a
22

23

24   612
         Our Mission, JUUL LABS (2019), https://www.juul.com/mission-values (last visited Apr. 4,
     2020) (emphasis added).
25   613
         JUUL Labs, Inc., https://www.juul.com/ (last visited Mar. 29, 2020) (emphasis added).
     614
26       Altria Group, Inc., Altria Makes $12.8 Billion Minority Investment to Accelerate Harm
     Reduction and Drive Growth (“Altria Minority Investment”) (Form 8-K), Ex. 99.1 (Dec. 20,
27   2018), https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/
     d660871dex991.htm (emphasis added).
28   615
         Letter from JUUL's Counsel at Sidley Austin to Dr. Matthew Holman, FDA at 2 (June 15,
     2018) (emphasis added).
       Page 166                                                               SECOND AMENDED CONSOLIDATED
                                                                                    CLASS ACTION COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 184 of 729


 1                  viable alternative to cigarettes for adult smokers.” (Letter to FDA, June 15,
                    2018).616
 2
     Statements by Altria to the FDA:
 3
                •   “[W]e do not believe we have a current issue with youth access to or use of our
                    pod-based products, we do not want to risk contributing to the issue.” (Letter from
 4                  Altria CEO to FDA Commissioner Scott Gottlieb, October 25, 2018).617
 5              •   “We believe e-vapor products present an important opportunity to adult smokers
                    to switch from combustible cigarettes.” (Letter to FDA Commissioner Gottlieb,
 6                  10/25/18)
 7   Statements by JLI to Congress:
 8              •   “We never wanted any non-nicotine user, and certainly nobody under the
                    legal age of purchase, to ever use JLI products. . . .That is a serious problem.
 9                  Our company has no higher priority than combatting underage use.” (Testimony
10                  of James Monsees, July 25, 2019).618
                •   “Our product is intended to help smokers stop smoking combustible
11                  cigarettes.” (Ashley Gould, JLI Chief Administrative Officer, Testimony before
                    House Committee on Oversight and Reform, July 25, 2019).619
12   Statements by Altria to Congress:
13              •   “In late 2017 and into early 2018, we saw that the previously flat e-vapor category
                    had begun to grow rapidly. JUUL was responsible for much of the category
14                  growth and had quickly become a very compelling product among adult
                    vapers. We decided to pursue an economic interest in JUUL, believing that an
15                  investment would significantly improve our ability to bring adult smokers a
                    leading portfolio of non-combustible products and strengthen our competitive
16                  position with regards to potentially reduced risk products.” (Letter from Altria
                    CEO to Senator Durbin, October 14, 2019).620
17

18           495.   Each of the foregoing statements constitutes an act of wire fraud. JLI, Monsees,
19   and Altria made these statements, knowing they would be transmitted via wire, with the intent
20

21   616
         Id. at 3 (emphasis added).
     617
         Letter from Altria CEO Howard Willard to Dr. Scott Gottlieb, FDA at 2 (October 25, 2018)
22   (emphasis added).
     618
23       Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
     Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. 1 (2019)
24   (statement of James Monsees, Co-Founder, JUUL Labs, Inc.).,
     https://docs.house.gov/meetings/GO/GO05/20190725/109846/HHRG-116-GO05-Wstate-
25   MONSEESJ-20190725.pdf.
     619
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
26   Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019)
     (statement of Ashley Gould, Chief Administrative Officer, JUUL Labs, Inc. )., https://www.c-
27   span.org/video/?462992-1/hearing-cigarettes-teen-usage-day-2&start=6431 at 01:53:25
     (emphasis added).
28   620
         Letter from Howard A. Willard III, Altria to Senator Richard J. Durbin, 6 (October 14,
     2019) (emphasis added).
       Page 167                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 185 of 729


 1   to deceive the public, the FDA, and Congress as to the Defendants’ true intentions of hooking

 2   underage users.

 3           496.   Their disinformation scheme was successful. While certain groups such as the

 4   American Medical Association were calling for a “sweeping ban on vaping products,”621 no

 5   such ban has been implemented to date. Accordingly, JLI’s highly addictive products remain on

 6   the market and available to underage users.

 7           F.     Altria Knew JLI was Targeting Youth and, Together with the Management
                    Defendants, Exercised Control Over JLI to Protect and Expand Youth Sales
 8                  and Defraud The Public About Their Actions.
 9                  1.     Before Altria’s Investment in JLI, Altria Knew JLI Was Targeting
                           Youth.
10

11           497.   As stated above, according to Howard Willard, Altria first contacted JLI about a
12   commercial relationship in early 2017, with “confidential discussions” spearheaded by Pritzker
13   and Valani, on the one hand, and senior executives of Altria and Altria Client Services on the
14   other, beginning in the Spring of 2017.622 These continued for eighteen months, culminating in
15   Altria’s December 2018 equity investment in JLI.
16           498.   While at first blush, these meetings between Altria and Altria Client Services and
17   Pritzker and Valani about potential investment—described in detail below—might seem like
18   ordinary business activity, they were anything but. For nearly 18 months, Altria and Altria
19   Client Services dangled the carrot of a multi-billion dollar payout in front of Pritzker and

20   Valani—months in which Pritzker, Valani, and the other Management Defendants committed

21   numerous acts of fraud to grow the business of JLI in order to satisfy Altria’s expectations. And

22   at the same time, Altria and Altria Client Services were actively courting Pritzker and Valani

23   with that promised payout, they were gathering information on JLI that confirmed Altria would

24   be purchasing a company with a proven track-record of sales to youths.

25           499.   Even before 2017, Altria and Altria Client Services—as with anyone paying

26
     621
27       Karen Zraick, A.M.A. Urges Ban on Vaping Products as JLI is Sued by More States, N.Y.
     Times (Nov. 19, 2019), https://www.nytimes.com/2019/11/19/health/juul-lawsuit-ny-
28   california.html.
     622
         Altria’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).
       Page 168                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 186 of 729


 1   attention to the e-vapor industry at the time—were well aware that JLI had been targeting kids

 2   with its youthful marketing. As noted above, JLI’s “Vaporized” campaign had made its way

 3   into the national zeitgeist, with Stephen Colbert noting that the advertising appealed “to the

 4   youths.” So, not only did Altria and Altria Client Services know JLI was targeting kids at the

 5   time it reached out to begin negotiations, it also knew that such targeting was highly successful.

 6   A May 23, 2017 presentation by Altria Client Services observed that “[l]ines outside of vape

 7   shops and/or calls to vape shops regarding stock [of JUUL] are common” and that JLI’s sales

 8   revenue was growing at an exponential rate.623

 9           500.   And beginning no later than January 2018, Altria received explicit warnings

10   about the youth appeal of the JUUL product. During a January 3, 2018 meeting between David
11   Wise, Steven Schroeder, and Zane Underwood of Altria (Underwood was in communication
12   with KC Crosthwaite at the time) and Avail Vapor624 CEO James Xu and Avail Vapor scientists
13   at Altria’s Headquarters—specifically, in the “Library” conference room—the Altria
14   representatives requested granular data that Avail had on the sale of JUUL and JUUL pods. The
15   Altria representatives asked for, and Avail’s representatives provided, data on the number of
16   sales of certain flavor pods, purchasing patterns, and the demographics of JUUL users. With
17   regard to the demographics of JUUL users, the Avail representatives showed the Altria
18   representatives a ski slope diagram indicating that the vast majority of JUUL purchasers at
19   Avail stores were 18 or 19 years old.

20           501.   James Xu of Avail Vapor, who was intimately familiar with JUUL sales and

21   tracked data related to such sales closely, repeatedly warned Altria executives of the youth

22   appeal of JUUL. And in November 2018, Xu presented the demographics data on JUUL

23   directly to KC Crosthwaite (and David Wise), thus providing further evidence that Altria and

24   Altria Client Services knew of JLI’s role in the youth vaping epidemic prior to Altria’s

25   investment in JLI.

26
     623
27      ALGAT0002412177.
     624
        As discussed below, JLI had a partnership with Avail Vapor in which Avail gathered
28   detailed data on the sale of JUUL products. Also discussed below, Altria was a minority owner
     of Avail at the time.
       Page 169                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 187 of 729


 1           502.   Notwithstanding their own observations about JUUL’s success with a young

 2   demographic, the data Altria received from Avail which concerned the same, and Xu’s repeated

 3   warnings, Altria and Altria Client Services agressively pursued a deal with Pritzker and Valani

 4   throughout 2018. Thus, for Altria and Altria Client Services, the large youth make-up of JLI’s

 5   marketshare was a feature—not a flaw—of the company that it sought to acquire. It is no

 6   surprise then that, even in the face of these warnings and knowledge, Altria continued to

 7   agressively pursue an investment or potential acquisition of JLI.

 8                  2.     Altria Worked with Pritzker and Valani to Secure Control of JLI
                           and to Exploit JLI for Their Mutual Benefit.
 9

10           503.   The initial discussions between Altria (and Altria Client Services) and JLI’s
11   leadership began no later than the week of April 16, 2017 when JLI’s then-CEO Tyler Goldman
12   and Defendant James Monsees met with Steven Schroder, David Wise, and K.C. Crosthwaite of
13   Altria Client Services in San Francisco. Crosthwaite, who would later become CEO of JLI, was
14   at the time the Vice President of Strategy and Business Development for Altria Client Services.
15   Goldman spoke again with Schroeder, Crosthwaite and Wise on April 27, 2017 to discuss
16   “preliminary thoughts on potential ways to work together.”625
17           504.   Internal documents from the time show that Altria was eyeing JLI as an
18   acquisition target. A May 23, 2017 presentation prepared by Altria Client Services for Altria
19   Group, Inc. titled “Project Mule: Review of E-vapor Closed-System Opportunities” identified

20   JLI (then PAXLabs) as one of two “Potentially Attractive Options.”626 Among the attractive

21   features of JLI was that JUUL had “early market success,” had “projected sales to reach ~$300

22   million at year-end 2017.” But Altria knew that aggressive growth would be necessary, writing

23   that “[g]enerating an attractive return would require consistently strong EBITDA growth.” The

24   presentation also viewed as attractive features that JLI offered “mint, berry, tobacco, and cream

25   varieties” with “[i]ndications of additional flavor pods in potential pipeline,” and that there

26   “[l]ines outside of vape shops and/or calls to vape shops regarding stock are common.” The

27
     625
28         JLI01369848.
     626
           ALGAT0002412177.
       Page 170                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 188 of 729


 1   presentation also revealed that Altria (through an unidentified subsidiary, though likely Altria

 2   Client Services) had tested “all five flavors” of JUUL pods and was aware of the amount of

 3   “[n]icotine per puff” in a JUUL pod. Altria Client Services’s conclusions about the popularity of

 4   JUUL were consistent with the narrative JLI was presenting to potential investors. JLI’s pitch

 5   deck to investors at the time boasted that “Viral Marketing Wins,” and that JUUL’s super potent

 6   nicotine formulation was “cornering” the consumables market with the highest customer

 7   retention rate of any e-cigarette.627

 8            505.   In a May 31, 2017 presentation prepared by Altria Client Services titled “Closed

 9   Tank for AS Analysis,” Altria Client Services stated that “Nu Mark [a subsidiary of Altria

10   Group, Inc.] and S&BD [a division of Altria Client Services] have engaged in discussions with
11   Pax Labs (Juul) . . . regarding a potential transaction.”628 Altria Client Services noted that it was
12   seeking “a meeting of senior management of both firms in the next few weeks to explore
13   potential interest in a transaction.” Notably, to Altria Client Services, the “senior management”
14   of JLI was interchangeable with Defendants Pritzker and Valani, as later in the same
15   presentation Altria Client Services stated that it was “[s]eeking a meeting between Altria
16   management and Pax lead investors to discuss deal interest.”
17            506.   From the very beginning of their negotiations, it was clear to Altria and Altria
18   Client Services that they were operating within a closing window in which JLI’s sales to youths
19   could continue unabated. In this same May 23, 2017 presentation, Altria Client Services focused

20   on the “significant risk” of unfavorable regulations to “this rapidly growing product segment”

21   given that no PMTAs had been granted for closed-pod products.629 And as set forth below,

22   Altria and Altria Client Services were well aware of the public scrutiny of JLI’s youth

23   marketing efforts, which could only lead to unfavorable regulatory action. Altria and Altria

24   Client Services had to convince Pritzker and Valani to let Altria acquire or buy into JLI before it

25   was too late.

26

27    627
         INREJUUL_00349529.
     628
28       ALGAT0002412181.
     629
         Id.
        Page 171                                                            SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 189 of 729


 1           507.    In a June 2017 internal presentation prepared by Altria Client Services in

 2   anticipation of the meeting with Pritzker and Valani on a potential deal involving a minority

 3   stake in JLI with a call option (i.e., the ability to acquire JLI at a later date), which Altria had

 4   codenamed “Project Tree,” Altria Client Services identified Valani and Prtizker as

 5   “control[ling] majority of voting power [of JLI] and 44% of economic interests.” Altria Client

 6   Services’s stated goal was to “build relationship/rapport” with Valani and Pritzker at their first

 7   meeting and to convey “Altria’s strengths and potential strategic contributions,” which included

 8   “[e]xpertise building premium and iconic brands,” a “[b]est in class distribution and sales

 9   force,” “[e]xperience and resources to navigate a complex [regulatory] environment,”

10   “[r]esources to navigate and respond to evolving [government affairs] landscape,” and a
11   “[s]trategic relationship with Philip Morris international.”630 More important, though, is that the
12   presentation made clear that Altria and Altria Client Services sought to appeal to Pritzker and
13   Valani’s personal interest as investors, and not just the contributions that Altria and its
14   subsidiaries could make for the business of JLI, noting that its potential deal would “[p]rovide
15   return on percentage of equity invested to date; provide opportunity for upside on equity
16   retained.”631
17           508.    From the very beginning of their relationship, Altria and Altria Client Services
18   communicated to Pritzker and Valani—who, in turn, communicated to Defendants Bowen,
19   Monsees, and Huh—that they would profit handsomely by accepting Altria’s investment and

20   following its lead in growing the business of JLI. Of course, and as set forth herein, this growth

21   would be pursued through fraud and deceit to both the public and regulators.

22           509.    Beyond controlling the “majority of voting power” of JLI, Pritzker and Valani

23   were the perfect choice to liaise with Altria and Altria Client Services on behalf of the

24   Management Defendants. Pritzker has been long familiar with the tobacco industry from his

25   family's ownership of chewing-tobacco giant Conwood before selling it to Reynolds American,

26   Inc., a subsidiary of British American Tobacco. And Valani, for his part, was intimately familiar

27
     630
28         ALGAT0002834151.
     631
           Id.
       Page 172                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 190 of 729


 1   with the business of JLI. He was the company’s first “angel investor” and was a regular

 2   presence within the halls of JLI (then Pax Labs) well before the company even had a working

 3   product.632 Notably, Pritzker and Valani are the only Defendants who have admitted to using

 4   non-discoverable messaging services to communicate regarding JLI business. Pritzker and

 5   Valani both used the “Confide” messaging application, which allows users to send encrypted,

 6   ephemeral and screenshot proof messages.633 And Pritzker and Valani both used Signal, which

 7   provides state-of-the-art end-to-end encryption for phone calls and messages.634

 8           510.   Altria was an ideal model for growing JLI. Altria, including through its

 9   subsidiaries, has decades of experience targeting kids through youth-appealing marketing

10   images and themes.635 It also had decades of experience using flavors to hook kids, and still
11   does so in many international markets.636 And Altria has decades of experience misleading and
12   lying to the public about their efforts to target kids through marketing and flavors, and making
13   similar fraudulent representations to regulators in order to delay or deter regulations.637 Yet,
14   because it was a party to the Master Settlement Agreement, many of the tactics used by JLI to
15   target kids were unavailable to Altria. So Altria and Altria Client Services found a new way,
16   drawing on Altria’s storied history of unlawful activity to partner to the Management
17   Defendants in JLI’s fraud at every turn. The result was bundles of cash for the Management
18   Defendants, a new generation of youth customers for Altria and its subsidiaries, and a public left
19   reeling from a rapidly growing youth vaping epidemic.

20           511.   Following their early discussions with Nu Mark and Altria Client Services,

21
     632
22       Alex Norcia, JUUL Founders' First Marketing Boos Told Us the Vape Giant's Strange,
     Messy Origins, VICE (Nov. 5, 2019), https://www.vice.com/en/article/43kmwm/juul-founders-
23   first-marketing-boss-told-us-the-vape-giants-strange-messy-origins.
     633
         Riaz Valani’s Responses and Objections to Plaintiffs’ First Set of Interrogatories; Nicholas
24   Pritzker’s Responses and Objections to Plaintiffs’ First Set of Interrogatories.
     634
         Id.
25   635
         Hafez, N., & Ling, P. M. (2005). How Philip Morris built Marlboro into a global brand for
     young adults: implications for international tobacco control. Tobacco Control, 14(4), 262-271.
26
     Retrieved from https://escholarship.org/uc/item/5tp828kn.
     636
27       Campaign for Tobacco Free Kids, The Facts about Philip Morris International: Company Is
     Cause of the Tobacco Problem, Not the Solution (November 15, 2017), available at
28   https://www.tobaccofreekids.org/assets/images/content/PMI_bad_acts.pdf.
     637
         See, e.g., United States v. Philip Morris USA, Inc., 449 F. Supp. 2d 1 (D.D.C. 2006).
       Page 173                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 191 of 729


 1   Defendant Valani met with Howard Willard (then-CEO of Altria Group, Inc.) and William

 2   Gifford (then-CFO and now CEO of Altria Group, Inc.) on July 28, 2017. They discussed

 3   Altria’s “perspective on the industry, the future of reduced risk products, and your thoughts on

 4   possible collaboration between ourselves.”638 Valani followed up on this meeting with an email

 5   on July 31, 2017 connecting Gifford with Defendant Pritzker, “convey[ing] our warm regards to

 6   Howard,” and offering to “come to Richmond” in order “to continue our discussion.”639

 7           512.   Defendants Pritzker and Valani traveled to Richmond less than a month later for

 8   an August 25, 2017 meeting with Howard Willard and William Gifford.640 Altria Client

 9   Services, in an internal presentation dated September 2017, would report that either at this

10   meeting or the July 2017 meeting, Pritzker and Valani “asked Altria to consider three questions
11   to be addressed at the next meeting being scheduled for mid-late September.” Those questions
12   focused on the transaction structure and how Altria would assign a value JLI, including its
13   international prospects.641
14           513.   This presentation also reveals that Pritzker and Valani were open to a deal, and
15   that they had “high value expectations,” even though the presentation later notes that Pritzker
16   and Valani conveyed that JLI “does not need capital.”642 Taken together, these observations
17   make clear that Pritzker and Valani sought a massive payday for themselves and were not
18   looking out for the strategic interests of JLI as a corporation. JLI did “not need” the massive
19   capital infusion that Altria’s investment would ultimately provide. It was the investors—i.e.,

20   Pritzker, Huh, Valani, Bowen, and Monsees—who stood to benefit. It was that promise of an

21   impending personal payout that incentivized and motivated the Management Defendants to

22   accept Altria’s and Altria Client Services’s influence and control. If their fraudulent schemes

23   were successful, they would reap billions of dollars for themselves, regardless of what ended up

24   happening to JLI itself. In this way, Altria and Altria Client Services were able to influence JLI

25

26   638
         ALGAT0000082947.
     639
         Id.
27   640
         Id.
     641
28       ALGAT0000112523.
     642
         Id.
       Page 174                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 192 of 729


 1   well before Altria formalized its investment in December 2018.

 2           514.   Communications between Altria, Altria Client Services, Pritzker, and Valani

 3   were frequent and their meetings continued at a regular pace over the next year and a half. For

 4   example, on December 15, 2017, Howard Willard, William Gifford, and Jay Moore (Senior

 5   Vice President of Business Development, Altria Client Services) met with the Project Tree

 6   investors (Defendants Pritzker and Valani) again, this time in White Plains, New York at the

 7   Andaz 5th Avenue Hotel.643

 8           515.   By no later than January 25, 2018, Howard Willard directly involved K.C.

 9   Crosthwaite, who had transitioned from Altria Client Services to become President and CEO of

10   Defendant Philip Morris USA, in the negotiations with JLI. For example, on January 25, 2018,
11   Howard Willard sent a presentation about “Project Tree” (Altria’s investment in JLI) to K.C.
12   Crosthwaite and the two men agreed to discuss the matter the next morning.644 By June 2018,
13   Crosthwaite would be rewarded through a promotion to Senior Vice President, Chief Strategy &
14   Growth Officer for both Altria Client Services and Altria Group, Inc. and would assist Willard
15   in quarterbacking the JLI deal.
16           516.   Altria and Altria Client Services and Pritzker and Valani continued their
17   correspondence between December 2017 and July 2018. An internal Altria Client Services
18   presentation references a letter Altria received regarding the proposed deal in April 2018.645 On
19   April 13, 2018, Howard Willard sent an email to Nicholas Pritzker, Riaz Valani, and JLI’s then-

20   CEO Kevin Burns, “getting back to you” and requesting a call “early next week” in which

21   Altria would share its plans for a “win/win partnership that enables us to fully collaborate” and

22   to “deliver maximum value in the long run.” Altria also wanted to discuss the “critical item[]”

23   of “strategy alignment and chemistry between our respective operating teams in supportive [sic]

24   of a productive partnership that can create substantial value.”646 Prior to this call, Pritzker,

25   Valani, and Burns on the one hand and Altria (and/or Altria Client Services) on the other shared

26
     643
         ALGAT0000025589; ALGAT0000041165.
27   644
         ALGAT0000036407; ALGAT0000111921.
     645
28       ALGAT0002817348.
     646
         JLIFTC00639178.
       Page 175                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 193 of 729


 1   “volume forecast for [JLI’s] business.”647 The call between Willard, Pritzker, Valani, and Burns

 2   took place on April 16, 2018, prior to which Willard sent the JLI parties a “Payment Structure

 3   Proposal” and noted that legal counsel need to “connect to assess antitrust risk.”648 The Payment

 4   Structure Proposal provided various scenarios for a potential 50.1% investment by Altria in JLI,

 5   each of which contemplated billions of dollars in “Investor Value” for JLI’s investors (i.e., the

 6   Management Defendants).649 Valani forwarded this document to attorney Jorge A. del Calvo at

 7   Pillsbury Winthrop Shaw Pittman LLP who then forwarded the document to Defendants Adam

 8   Bowen and James Monsees.650

 9           517.   Willard followed up on this call with a May 3, 2018 Proposal Letter to Pritzker,

10   Valani, and Burns.651 The Proposal Letter also contemplated a 50.1% investment that
11   contemplated majority of payment to be made after antitrust approval and a separate “earn-out
12   payment” of “up to $3.5 billion” to the “selling JUUL shareholders”; Willard described the
13   valuation as “compelling to your investors, particularly taking into account the substantial
14   regulatory and legal contingencies relating to eVapor generally and JUUL products
15   specifically.”652 Notably, Willard wrote that Altria was “open to discussing the exact terms of
16   [the earn-out] payment but prefer to discuss it in person.”653 The letter goes on to further state
17   that Altira was “prepared to discuss offering a series of liquidity events for the current JUUL
18   investors with respect to their residual 49.9% ownership interest.”654 This letter is yet another
19   example of the ways in which Altria sought to influence Pritzker and Valani and indirectly

20   control JLI, with the promise of a multi-billion dollar payment if they were to get JLI to go

21   along with an Altria investment. Willard emphasized that they were aligned on a “strategic

22   vision as to how to grow the JUUL business rapidly.” Altria sought to control the JLI business,

23

24   647
         JLIFTC00638936; ALGAT0005452943.
     648
25       ALGAT0004031391.
     649
         JLIFTC01082372.
26   650
         JLIFTC01082370.
     651
         ALGAT0004030132.
27   652
         ALGAT0004031645-46.
     653
28       Id. (emphasis added).
     654
         Id.
       Page 176                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 194 of 729


 1   with Willard writing that “we would require that, following the first two payments outlined

 2   above, Altria (a) owns a majority of the JUUL equity and voting rights and (b) has the right to
 3   control generally the JUUL business.”655
 4           518.   Altria and Altria Client Services viewed these meetings, and Valani in particular,

 5   as a “back-channel” to communicate with the decision-makers behind JLI—i.e., the

 6   Management Defendants. In a presentation by Altria Client Services in June 2018 to Altria

 7   Management regarding preparations for a July 13, 2018 meeting with Pritzker and Valani, Altria

 8   Client Services considered a “[b]ack-channel with Riaz and / or [Goldman Sachs] in advance of

 9   meeting.”656

10           519.   Altria and Altria Client Services were pursuing this “back-channel” even though
11   the lawyers for JLI and Altria had grown concerned over Pritzker and Valani’s roles in the
12   negotiations. On April 26, 2018, Pritzker sent and email to Howard Willard, copying Valani,
13   regarding a “standstill” in the negotiations. Pritzker wrote: “[O]ur lawyers are apparently at a
14   standstill over the standstill (in the NDA). I understand that you want the continuing right to talk
15   to Riaz and me. That’s just fine, and we are both happy to talk to y’all any time, but it needs to
16   be limited to in our capacity as directors: we need to avoid any appearance of conflict. I can’t
17   imagine this makes a difference. If not, can you intercede so we can get this going, and if so
18   perhaps you could give us a call to explain.” This email makes clear that Willard wanted
19   unfettered access to his back-channel of Pritzker and Valani, and that Altria and Altria Client

20   Services had not been communicating with Pritzker and Valani “in [their] capacity as

21   directors.”657 Again, Altria and Altria Client Services were appealing to Pritzker and Valani’s

22   personal financial interest, which inevitably affected the actions they took as directors of JLI.

23           520.   Howard Willard responded that he conveyed “our joint view” to Altria’s counsel

24   and then suggested a meeting on May 6, 2018 involving lawyers for both sides. Willard also set

25   up a separate dinner or breakfast for himself and Pritzker.658 Valani was not available on this

26
     655
         Id. (emphasis added).
27   656
         ALGAT0002817356.
     657
28       ALGAT0000113109.
     658
         Id.
       Page 177                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 195 of 729


 1   date, so the meeting was rescheduled, and the back-channeling continued.659

 2           521.    The parties met again in July 2018. According to the June 2018 presentation by

 3   Altria Client Services, at the July 13, 2018 meeting with Pritzker and Valani, Altria and Altria

 4   Client Services planned to push for a deal in which Altria would be able to “appoint[] majority

 5   of board” of JLI and have control of “board decisions by majority vote (including

 6   hiring/removal of CEO).” Altria was planning on structuring part of its payment for its

 7   ownership in JLI to include a separate “PMTA payment” of “$1 - $3 Billion” which Altria

 8   Client Services conceded was, in part “to compensate Tree [JLI] investors for potential upside

 9   in the business.”660

10           522.    The same presentation revealed that Altria or Altria Client Services was planning
11   on engaging with JLI regarding its “Youth vaping prevention plan” by August 10, 2018, with
12   Altria or Altria Client Services preparing its own plan for JLI.661
13           523.    The July 13, 2018 meeting was attended by Howard Willard, Billy Gifford, and
14   K.C. Crosthwaite.662
15           524.    At some point after negotiations had been ongoing between Altria, Altria Client
16   Services, Pritzker, and Valani, Kevin Burns, then-CEO of JLI, joined the negotiations. By this
17   point, Pritzker and Valani had already pushed Altria and Altria Client Services to offer terms
18   highly favorable to the individual investors in JLI, regardless of the true benefit to the company.
19   And by virtue of their control of JLI, the Management Defendants ensured that Kevin Burns

20   went along with the deal.

21           525.    On August 1, 2018, Pritzker, Valani and Burns met with Howard Willard and

22   William Gifford at the Park Hyatt Hotel in Washington, D.C., to further discuss the terms of an

23   impending deal.663 Following this meeting, Valani and Pritzker were working the machinery of

24   JLI to obtain the information that Altria needed to consummate their deal. On August 7, 2018,

25

26   659
         ALGAT0000113121.
     660
         Id.
27   661
         Id.
     662
28       Id.
     663
         ALGAT0003443977.
       Page 178                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 196 of 729


 1   Tim Danaher (CFO of JLI) sent Burns, Valani, and Pritzker a “Summary Cap Table,” which

 2   Burns forwarded to Howard Willard with a comment that he would “call you tomorrow.”

 3   Howard Willard forwarded this email to K.C. Crosthwaite, who at this point was intimately

 4   involved at the negotiations between Altria, Pritzker and Valani.664

 5           526.   Around this time, K.C. Crosthwaite also made explicit Altria’s goal to influence

 6   and control JLI. In a presentation by Crosthwaite to Altria Group, Inc. at the Board of Directors’

 7   Strategy Session on August 22, 2018, Crosthwaite indicated that Altria should keep pursuing

 8   their “strategic investment in JUUL” because it would give Altria “[s]ignificant ownership and

 9   influence in U.S. e-vapor leader.”665 This presentation reveals that Altria sought to require JLI to

10   seek “Altria approval” of its “Youth vaping prevention plan.”
11           527.   The negotiations between JLI, Altria, and Altria Client Services continued full
12   steam from August 2018 through the announcement of the investment in December 2018. In an
13   August 14, 2018 email from Nicholas Pritzker to Howard Willard and Billy Gifford, copying
14   Kevin Burns and Valani, Pritzker wrote that “Riaz [Valani] met with Dinny [Devitre, Altria
15   Group Board of Directors, Chair of Finance Committee] and that the two of you and maybe
16   Dinny as well may be interested in meeting with us in San Francisco this Saturday.”666 Willard
17   responded that he, Billy Gifford, K.C. Crosthwaite and Dinny Devitre would attend the meeting.
18   Pritzker responded that lawyers should attend, though Kevin Burns emailed him separately that
19   he “wouldn’t add lawyers to the meeting but would put them in back rooms for support,” and

20   that it “[l]ooks like we are a go pending Riaz’s meeting today.” In advance of the Saturday

21   meeting, Willard set up a separate call with Nicholas Pritzker to discuss the remaining

22   negotiating points. Burns and Valani were aware of, and possibly included in, this call.667 So, in

23   August 2018, information was being exchanged between Altria and Altria Client Services and

24   JLI at a rapid pace, and numerous meetings between Valani, Pritzker, and Altria and/or Altria

25   Client Services were taking place.

26
     664
         ALGAT0003352121; ALGAT0003352122.
27   665
         ALGAT0003327931.
     666
28       JLI01389789.
     667
         JLI01389792.
       Page 179                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 197 of 729


 1           528.   On October 25, 2018, Howard Willard, Billy Gifford, KC Crosthwaite, and

 2   Murray Garnick participated in a call with Pritzker, and possibly Valani and Kevin Burns, to

 3   discuss the ongoing negotiations.668 Pritzker, Valani, and Burns also met privately with Howard

 4   Willard and other Altria (and Altria Client Services) executives on October 28, 2018 for a

 5   dinner at Dinny Devitre’s home to discuss the deal, while sending their lawyers to a separate

 6   meeting that same night.669

 7           529.   Also on October 25, 2018, the day Altria and Pritzker, Valani and Burns held a

 8   call to discuss the deal, Howard Willard shared with Pritzker and Valani the letter that Altria

 9   had sent to the FDA, which was a key part of the Management Defendant’s and Altria’s scheme

10   to deceivedeceive regulators and keep youth-appealing Mint Juul pods on the market long after
11   other flavors were removed, as set forth below.670
12           530.   Over the following six weeks prior to the announcement of Altria’s investment in
13   JLI, K.C. Crosthwaite became even more hands on, leading the aggressive diligence efforts on
14   behalf of Altria and Altria Client Services. October 30, 2018, K.C. Crosthwaite sent JLI a
15   preliminary diligence list which requested a list of all material intellectual property, including
16   all patents (which, notably, would have included the ‘895 patent revealing that JLI’s nicotine
17   content was misrepresented to the public; of course, Altria already knew this because it had
18   undertaken its own testing of the nicotine strength of JUUL pods, as set forth above). It also
19   included requests for “materials related to underage use prevention, underage product appeal,

20   and underage use.” JLI agreed to produce this information by November 9, 2018.671 Crosthwaite

21   and Kevin Burns, as well as others from Altria, Altria Client Services, and JLI, held a call to

22   discuss these diligence requests on November 2, 2018.672

23           531.   By this point, Pritzker and Valani had brought in other senior leadership of JLI to

24   get the deal across the finish line. Kevin Burns, Tim Danaher, Bob Robbins (President, JUUL

25

26   668
         JLI10518738.
     669
         Id.
27   670
         JLIFTC00653389.
     671
28       JLI01374739; JLI01374736.
     672
         JLI01374736.
       Page 180                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 198 of 729


 1   Americas), Jerry Masoudi (Chief Legal Officer), Mark Jones (Associate General Counsel),

 2   Ashley Gould, and Defendants Bowen and Monsees attended meetings with Altria and Altria

 3   Client Services from November 15, 2018 through November 17, 2018.673 As set forth below, the

 4   deal was finally consummated—and Pritzker, Valani, Huh, Bowen and Monsees handsomely

 5   rewarded—in December 2018.

 6                  3.     Altria Participated in and Directed the Fraudulent Acts of JLI
                           Designed to Protect the Youth Market for JUUL
 7
                           a.         Altria Participated in and Directed JLI’s Make the Switch
 8                                    Campaign.
 9           532.   Altria did not simply take in information regarding JLI’s youth sales passively

10   while it pursued ownership of JLI. It also worked to ensure that the Management Defendants
11   would take steps to continue JUUL’s exponential sales growth and to stave off any regulation
12   that might hinder that growth.
13           533.   Specifically, Altria worked behind the scenes to bolster JLI’s public narrative
14   claiming that JUUL was a cessation device intended for adult smokers. Well before JLI
15   launched the “Make the Switch” campaign in January 2019, Altria was pushing the narrative
16   that e-vapor products could help adult smokers “switch” off of combustible cigarettes. In an
17   October 25, 2018 letter from Howard Willard to the FDA—sent while Altria was finalizing the
18   terms of its deal with Pritzker, Valani, and Burns—Willard touted that “We believe e-vapor
19   products present an important opportunity to adult smokers to switch from combustible
20   cigarettes.”674 As noted below, Howard Willard shared this letter with Pritzker and Valani the
21   same day he sent it to the FDA.

22           534.   Moreover, Altria’s partners within JLI—Valani and Pritzker—were involved in

23   reviewing and approving the Make the Switch Campaign, allowing Altria to influence the

24   marketing efforts of JLI. For example, on December 27, 2018, Kevin Burns forwarded an email

25   from Chelsea Kania to Pritzker and Valani with “assets for the [Make the Switch] campaign

26

27
     673
       ALGAT0003776795.
28   674
       Letter from Howard A. Willard III, Altria, to Dr. Scott Gottlieb, FDA, at 1 (Oct. 25, 2018)
     (emphasis added).
       Page 181                                                         SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 199 of 729


 1   including 20/60 radio spots and 30/60 tv spots,” and the next day Valani directed which videos

 2   should be aired as part of the campaign.675

 3                            b.    Altria Participated in and Directed JLI’s Fraudulent Scheme
                                    to Keep Mint on the Market.
 4

 5           535.    Altria and Altria Client Services also came to the bargaining table with Pritzker

 6   and Valani armed with important knowledge – that flavors would be crucial to JLI’s continued

 7   ability to target and sell to youth users and wanting to ensure JLI proactively and fraudulently

 8   protect those flavors.

 9           536.    Within weeks of the FDA’s July 2017 notice of proposed rulemaking (“ANPR”)

10   regarding ENDS flavor regulations, Gal Cohen proposed that JLI and others “build a coalition
11   and common agenda to influence or challenge FDA’s approach” to regulating flavors.676
12   Foreshadowing their joint effort to portray Mint as a traditional tobacco or menthol flavor (as
13   opposd to a flavor that appealed to kids), Cohen asked whether Altria and JLI might respond to
14   the FDA with “a common approach and understanding,” and asked if the companies might find
15   “a damage limitation option” concerning the regulation of ENDS flavors.677
16           537.    Ashley Gould, copying Adam Bowen, responded that the “Consensus seems to
17   be there is a value in participating in a discussion. Less sure that participating in a joint effort
18   to influence FDA makes sense, so please don't commit to that at the meeting.” In the same
19   email, Gould seemingly reversed course and gave Cohen the go-ahead to meet with Altria (or

20   Altria Client Services) in pursuit of a damage limitation option “(but maybe best if the group is

21   smaller).”678

22           538.    Cohen attended a September 15, 2017 Global Tobacco Networking Forum

23   (“GTNF”) industry event with James Xu, CEO of Avail Vapor, and Altria Client Services’s Phil

24   Park. The small group Gould recommended seems to have materialized, as a Septermber 27,

25   2017 email from Cohen notes that “Clive Bates organized a group that met on Friday with reps

26
     675
         JLI10071280; JLI10071228.
27   676
         JLI10678579.
     677
28       Id.
     678
         Id.
       Page 182                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 200 of 729


 1   from Altria etc. . . they want to help drive standards definitions.”679

 2           539.     Through this meeting, Altria knew that JLI would be a good partner because it

 3   shared a similar vision of preserving flavors. Indeed, Altria (or Altria Client Services) went into

 4   this meeting with Cohen expecting to find a willing partner on flavors. As noted above, a May

 5   2017 presentation from Altria Client Services touted that JLI offered “mint, berry, tobacco, and

 6   cream varieties” with “[i]ndications of additional flavor pods in potential pipeline.”680

 7           540.     The following year, 2018, when it became clear that the FDA was increasing

 8   scrutiny of the e-vapor industry, JLI, the Management Defendants, and Altria publicly defended

 9   mint flavoring as a substitute for menthol cigarette smokers, when in fact JLI’s studies—which

10   had been made available to Altria and Altria Client Services as part of due diligence for its
11   ultimate investment in JLI—indicated that mint users are not former menthol smokers and that
12   mint pods were as popular with teens as Mango pods. By fighting to keep mint as the last flavor
13   on the market, the cigarette industry could continue to appeal to non-smokers, including youth.
14   JLI and the Management Defendants coordinated with Altria to pursue a fraudulent scheme to
15   persuade the FDA into leaving the mint flavor on the market, willingly sacraficing other flavors
16   in the process as a purported show of commitment to youth prevention.
17           541.     Altria’s specific fraudulent acts with regard to this fraudulent scheme are detailed
18   further below.
19                    4.     JLI, the Management Defendants and Altria Coordinated to Market
                             JUUL in Highly-Visible Retail Locations
20

21           542.     JLI, the Management Defendants, and Altria’s coordination continued in other

22   ways throughout 2018 as they prepared for Altria’s equity investment in JLI.

23           543.     A key aspect of this early coordination was Altria’s acquisition of shelf-space

24   that it would later provide to JLI to sustain the exponential growth of underage users of JUUL

25   products. By acquiring shelf space, Altria took steps to ensure that JUUL products would be

26   placed in premium shelf space next to Marlboro brand cigarettes, the best-selling cigarette

27
     679
28         JLI10679070.
     680
           ALGAT0002412177.
       Page 183                                                                SECOND AMENDED CONSOLIDATED
                                                                                     CLASS ACTION COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 201 of 729


 1   overall and by far the most popular brand among youth.681

 2           544.      Altria’s investment was not for its own e-cigarette products. Altria spent

 3   approximately $100 million in 2018 to secure shelf-space at retailers for e-cigarette products—

 4   purportedly for the MarkTen e-cigarette that Altria stopped manufacturing in 2018, and its pod-

 5   based MarkTen Elite, which it launched on a small scale in only 25,000 stores.682               By

 6   comparison, the 2014 launch of the original MarkTen resulted in product placement in 60,000

 7   stores in the first month in the western United States alone.683 Yet Altria’s payments for shelf

 8   space were a mixture of “cash and display fixtures in exchange for a commitment that its e-

 9   cigarettes would occupy prime shelf space for at least two years.”684

10           545.      In reality, Altria spent approximately $100 million on shelf-space in furtherance
11   of expanding the e-cigarette market, including JLI’s massive, ill-gotten market share. 685
12           546.      When Altria later announced its $12.8 billion investment in JLI, part of the
13   agreement between the two companies was that Altria would provide JLI with this premium
14   shelf space.686
15           547.      Altria’s purchase of shelf space in 2018 and its subsequent provision of that
16   space to JLI shows how Altria, JLI, and the Management Defendants were coordinating even
17   before Altria announced its investment in JLI. Altria’s actions ensured that, even after public
18   and regulatory scrutiny forced JLI to stop its youth-oriented advertising, JUUL products would
19   still be placed where kids are most likely to see them—next to Marlboros, the most iconic,

20   popular brand of cigarettes among underage users—in a location they are most likely to buy

21
     681
22       Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General,
     Centers for Disease Control & Prevention 161, 164 (2012),
23   https://www.ncbi.nlm.nih.gov/books/NBK99237/.
     682
         Sheila Kaplan, Altria to Stop Selling Some E-Cigarette Brands That Appeal to Youths, N.Y.
24   Times (Oct. 25, 2018), https://www.nytimes.com/2018/10/25/health/altria-vaping-
     ecigarettes.html.
25   683
         Melissa Kress, MarkTen National Rollout Hits 60,000 Stores, Convenience Store News (July
     22, 2014), https://csnews.com/markten-national-rollout-hits-60000-stores.
26   684
         Jennifer Maloney & John McKinnon, Altria-JLI Deal Is Stuck in Antitrust Review, Wall St.
27   J. (Jan. 17, 2020), https://www.wsj.com/articles/altria-juul-deal-is-stuck-in-antitrust-review-
     11579257002.
     685
28       Id.
     686
         Id.
       Page 184                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 202 of 729


 1   them—retail establishments.687 Altria Works with the Management Defendants to Direct JLI’s

 2   Affairs and Commit Fraud.

 3           548.   In December 2018, Altria formalized its relationship with JLI’s leadership by

 4   making a $12.8 billion equity investment in JLI through Altria Group and is wholly-owned

 5   subsidiary, Altria Enterprises,688 the largest equity investment in United States history.

 6

 7

 8

 9

10
                                                                                 689
11                                                                                     In turn, Altria and its
12   subsidiaries received millions of loyal teen customers, customers Altria was no longer able to
13   get through the sale of its own cigarette products. The Management Defendants’ payout reflects
14   their active role in JLI’s growth, not just a return on their investment.
15           549.   In July 2018, JLI’s valuation was approximately $15 billion.690 But, in December
16   2018, Altria’s investment of $12.8 billion for a 35% stake in the company reflected a valuation
17   of approximately $38 billion—more than two and a half times the valuation just five months
18   earlier. Defendants Monsees, Bowen, Pritzker, Huh, and Valani thus saw the value of their
19   investments in JLI skyrocket as a result of the Altria agreement, allowing them to cash out via a

20   special dividend and bonus, as well as through stock sales that were not available to other of

21   JLI’s minority shareholders.691 This investment further intertwined JLI and the Altria.

22           550.   While Pritzker, Valani, and Altria carefully structured the deal to avoid the

23

24   687
         Laura Bach, Where Do Youth Get Their E-Cigarettes?, Campaign for Tobacco Free Kids
     (Dec. 3, 2019), https://www.tobaccofreekids.org/assets/factsheets/0403.pdf.
25   688
         Archive00760162.
     689
26       JLI11387060.
     690
         https://www.theverge.com/2018/7/3/17529442/juul-vapes-nicotine-electronic-cigarettes-
27   addiction-funding.
     691
         Tiffany Kary, JUUL Founders Sued for Self-Dealing Over Altria's $12.8 Billion, Bloomberg
28   (Jan. 13, 2020), https://www.bloomberg.com/news/articles/2020-01-13/juul-founders-sued-for-
     self-dealing-over-altria-s-12-8-billion.
       Page 185                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 203 of 729


 1   appearance of Altria’s control of JLI, for fear of drawing regulatory and public scrutiny, the

 2   structure does not tell the whole story. Altria and Altria Client Services had been involved in

 3   directing the affairs of JLI indirectly long before its investment, and the Altria Defendants’

 4   involvement was even more direct following the investment. And although Altria took only a

 5   35% share initially, it retained the option to buy JLI outright in 2022. This promise of a future

 6   purchase gave it significant influence over the actions of JLI’s leadership—i.e., the

 7   Management Defendants who stood to profit even more handsomely from an ultimate

 8   acquisition by Altria.

 9          551.    While JLI and Altria remain separate corporate entities in name, following its

10   equity investment in JLI, the Altria Defendants worked with the Management Defendants, and
11   Pritzker and Valani in particular, to forge Altria and JLI forged even greater significant,
12   systemic links, i.e., shared leadership, contractual relationships, financial ties, and continuing
13   coordination of activities with JLI’s leadership. Because Altria and its subdiaries could no
14   longer market Altria’s products to children or lie to adults about the safety, addictiveness, or
15   health effects of its own cigarettes as result of prior tobacco litigation and regulation, Altria took
16   even greater control of JLI in order to accomplish both of these goals through that company.
17                            a.     Altria Installs Its Own Executives into Leadership Positions to
                                     Direct the Affairs of JLI.
18

19          552.    To exercise its influence and control of JLI, Altria worked with Pritzker and

20   Valani to install two key Altria executives into leadership positions at JLI: K.C. Crosthwaite

21   and Joe Murillo:

22                  a.        K.C. Crosthwaite, who was Vice President of Altria Client
                              Services when the company carried out a study that would later be
23                            used by Altria to shield JUUL’s Mint pods from federal regulation,
                              is now JLI’s CEO. Before joining JLI, Crosthwaite was Altria’s
24                            and Altria Client Services’s Chief Growth Officer and played a
                              major role in Altria’s investment in JLI, and had experience in the
25                            marketing of tobacco products from his time as president of Philip
                              Morris USA.
26
                    b.        Joe Murillo, who launched the MarkTen e-cigarette line at Altria
27                            (as President and General Manager of Nu Mark LLC) and more
                              recently headed regulatory affairs for Altria (as Senior Vice
28                            President of Regulatory Affairs of Altria Client Services) , is now

       Page 186                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 204 of 729


 1                         JLI’s chief regulatory officer.692 A 24-year career Altria executive,
                           Murillo previously ran Altria’s e-cigarette business, Nu Mark,
 2                         “before Altria pulled its e-cigarettes off the market as part of its
                           deal with J[UUL].”693
 3

 4           553.   As mentioned above, K.C. Crosthwaite played a major role in Altria’s

 5   investment in JLI. Crosthwaite frequently communicated with Altria Group’s senior

 6   management about Altria’s investment. For example, on January 25, 2018, Altria Group’s CEO,

 7   Howard Willard sent a presentation about “Project Tree” (Altria’s investment in JLI) to K.C.

 8   Crosthwaite (who was, at the time, President of Defendant Philip Morris USA) and the two men

 9   agreed to discuss the matter the next morning.694 Then in July 2018, Crosthwaite (who, at the

10   time, had transitioned to his role as Senior Vice President and Chief Growth Officer of Altria
11   Client Services and Altria Group) was also listed as one of three “meeting participants,” along
12   with Willard and Altria Group’s CFO, Gifford, for a July 13, 2018 meeting with JLI’s
13   leadership about the deal between Altria and JLI.695 In addition, Crosthwaite led Altria Group’s
14   due diligence efforts,696 signed the investment exclusivity agreement on behalf of Altria Group
15   shortly before the deal was publicly announced,697 and was listed as the Altria point of contact
16   for any “notices, requests and other communications” regarding the Services Agreement
17   between Altria Group and JLI.698
18           554.   While working on this investment, Altria, and Crosthwaite himself, discussed
19   their goal to influence and control JLI. For example, in a presentation by Crosthwaite to Altria

20   Group, Inc. at the Board of Directors’ Strategy Session on August 22, 2018, Crosthwaite

21   indicated that Altria should keep pursuing their “strategic investment in JUUL” because it

22   would give Altria “[s]ignificant ownership and influence in U.S. e-vapor leader.”699

23
     692
         Jennifer Maloney, JLI Hires Another Top Altria Executive, Wall St. J. (Oct. 1, 2019),
24   https://www.wsj.com/articles/juul-hires-another-top-altria-executive-11569971306. /
     693
25       Id.
     694
         ALGAT0000036407; ALGAT0000111921.
26   695
         ALGAT0002817348.
     696
         JLI01374736; JLI01416851.
27   697
         JLI01392046.
     698
28       Archive00760280.
     699
         ALGAT0003327931-33.
       Page 187                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 205 of 729


 1           555.   After the deal was official, in January 2019, Altria appointed Crosthwaite to the

 2   JLI Board of Directors.700 Crosthwaite was required to be a non-voting observer until the FTC

 3   gave the Altria investment in JLI clearance, which has yet to occur. Altria planned to use this

 4   role to help guide JLI. According to Crosthwaite, Altria was focusing on “ensur[ing] JUUL

 5   maintains long-term leadership in global E-vapor by leveraging Altria’s best-in-class

 6   infrastructure and providing guidance through board participation.”701

 7           556.   However, despite his now official role, Crosthwaite continued to meet privately

 8   with Pritzker and Valani. For example, on January 16, 2019, Pritzker asked Crosthwaite if he

 9   would meet with Valani and Pritzker after the JUUL Board meeting later that month.

10   Crosthwaite promptly reported back to Willard that he “agreed to have dinner with Nick and
11   Riaz on the 31st after the JUUL BOD meeting.”702
12           557.   Crosthwaite continue to be involved in meetings between Altria and the
13   Management Defendants as his time as an “observer” on the JLI Board went on. On March 26,
14   2019, Willard, Gifford, and Crosthwaite and a few other Altria employees flew to San Francisco
15   to attend a dinner with the JLI leadership, including Bowen, Monsees, Pritzker, Valani, and
16   others.703 After the dinner, Pritzker emailed Willard, Gifford, and Crosthwaite, telling them that
17   “[w]e truly appreciate our partnership, and look forward to an even deeper collaboration in the
18   future.”704
19           558.   To facilitate that “deeper collaboration” and its control of JLI, Altria decided to

20   install one of its own career executives, Crosthwaite, as the head of JLI. In furtherance of that

21   goal, in April 2019, Howard Willard told Pritzker that he believed JLI would benefit from “a

22   new direction.”705 That same month, Pritzker invited Crosthwaite to Pritzker’s house in San

23   Francisco for a weekend visit.706 During this visit, according to JLI, Crosthwaite expressed

24
     700
25       JLI01416851.
     701
         ALGAT0002856951.
26   702
         ALGAT0000114034.
     703
         ALGAT0000080766.
27   704
         ALGAT0003889812.
     705
28       JLI01416851.
     706
         JLI01416851.
       Page 188                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 206 of 729


 1   concerns about JLI’s leadership’s ability to guide JLI, and Pritzker and Crosthwaite discussed

 2   Crosthwaite potentially joining JLI in some capacity.

 3           559.   As the summer approached, JLI admits that “various Board members” continued

 4   to communicate with Crosthwaite and that “the Board valued his perspective on JLI’s business,”

 5   in other words, Altria’s perspective on JLI’s business.707 In his discussions with the Board,

 6   Crosthwaite continued to express a view that JLI would benefit from a change in leadership. 708

 7           560.   While Altria had not yet officially installed Crosthwaite as JLI’s CEO, that did

 8   not prevent them from giving JLI’s leadership, and specifically Pritzker and Valani, advice and

 9   direction about how to run the company. On May 26, 2019, Pritzker emailed Willard asked

10   whether he was “coming to the youth/PMTA meeting in DC June 14” and “[i]f so, do you think
11   we can find a time for you, Riaz, and I to get together separately?” Willard responded “Yes and
12   yes. We can arrange the plan next week.”709
13           561.   Similarly, on July 9, 2019, Willard emailed Valani, Pritzker, JLI’s then-CEO
14   Kevin Burns and cc’d Crosthwaite giving JLI advice and feedback on their “Youth Vaping
15   Prevention Plan.” Willard stated that the “plan represents a modest improvement rather than an
16   impressive ‘new day.’” Willard also gave them advice and direction, telling them to “[k]eep
17   working on it, but do not make a big announcement at this time” but that their proposed
18   “internal changes sound reasonable and appropriate.”710
19           562.   In June 2019, Howard Willard spoke to Pritzker and Valani again, along with

20   Frankel (who “[s]erves as Mr. Valani’s second board seat”711). Willard reiterated that he

21   believed JLI would be benefit from a new direction.712 Willard conveyed explicitly that “JLI

22   could benefit from Mr. Crosthwaite’s leadership.”713 Willard “expressed his view that Mr.

23

24
     707
25       JLI01416851.
     708
         JLI01416851.
26   709
         ALGAT0003285214.
     710
         ALGAT0003279064.
27   711
         JLI00417815.
     712
28       JLI01416851.
     713
         JLI01416851.
       Page 189                                                         SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 207 of 729


 1   Crosthwaite’s unique experience would make him a strong leader for JLI.” 714

 2           563.   After this conversation, on July 22, 2019, a draft press release was created and

 3   sent to Crosthwaite announcing Crosthwaite as JLI’s new CEO.715 The draft press release states

 4   that Crosthwaite was “most recently a JUUL Board Advisor” and includes a quote from

 5   Defendant Monsees, explaining that “Adam [Bowen] and [Monsees] . . . have had the pleasure

 6   of getting to know K.C. through our partnership with Altria and have already benefitted

 7   tremendously from his strategic insights as a Board observer.”716 This document was sent to

 8   Crosthwaite by Carina Davidson, the President of communications firm Abernathy MacGregor,

 9   with whom Altria works regularly.717 Crosthwaite reviewed the documents and discussed it with

10   Davidson, including asking her to “tone down the language re: Kevin” Burns, JLI’s then-CEO,
11   who Crosthwaite would be replacing.718
12           564.   On August 23, 2019, Valani met with Crosthwaite again to discuss “business and
13   non-business topics.”719
14           565.   Throughout the month of September, Defendant Valani and Defendant Pritzker
15   continued to meet with Altria about Crosthwaite taking over leadership of JLI. For example, on
16   September 11, 2019, Valani and Pritzker spoke with Willard, about “the challenges facing JLI”
17   and Willard “expressed concern about Mr. Burns’ [JLI’s then-CEO] leadership” and “expressed
18   his opinion that JLI would benefit from a new direction.” 720 As mentioned above, Willard had
19   previously suggested Crosthwaite be installed in a leadership role. Four days later, on

20   September 15, 2019, Crosthwaite met with Valani and Frankel “to further discuss the possibility

21   of Mr. Crosthwaite joining JLI.”721 During this meeting Crosthwaite told Valani and Frankel

22   that he also wanted them to consider hiring Joe Murillo, then the head of regulatory affairs for

23
     714
         JLI01416851.
24   715
         ALGAT0005389689.
     716
25       ALGAT0005389689.
     717
         ALGAT0005389689; ALGAT0005389687; see also, e.g., ALGAT0003360382,
26   ALGAT0003778898.
     718
         ALGAT0005410667.
27   719
         JLI01416851.
     720
28       JLI01416851.
     721
         JLI01416851.
       Page 190                                                         SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 208 of 729


 1   Altria, as Chief Regulatory Officer for JLI. 722

 2           566.   On September 17, 2019, Valani met with Crosthwaite in New York to further

 3   discuss Crosthwaite taking over as the formal leader of JLI.723 Valani and Frankel met with

 4   Crosthwaite again on September 18, 2019, in New York. 724 On September 19, 2019, Bowen,
                                                                                              725
 5   Monsees, Pritzker, and Valani met with Crosthwaite for dinner in San Francisco.                On

 6   September 20, 2019, Priztker and Valani met with Crosthwaite again in San Francisco to

 7   discuss the details of Crosthwaite’s leadership role.726

 8           567.   On September 22, 2019, Pritzker, Valani, and Frankel spoke to Crosthwaite over

 9   the phone about taking over leadership at JLI.727 Crosthwaite continued to express the view that

10   JLI would benefit from leadership changes and reiterated his view that JLI should hire Murillo,
11   should Crosthwaite join JLI. While Crosthwaite expressed some doubts about his position, the
12   parties agreed to continue to discuss the matter.728 Ultimately, the Board met that day and
13   resolved to offer Crosthwaite a leadership position at JLI.729
14           568.   On September 24, 2019, JLI’s Board of Directors voted to accept the resignation
15   of current JLI CEO Kevin Burns, approve Crosthwaite’s appointment as CEO of JLI and
16   appoint him to the Board.730 That same day, Crosthwaite told “JLI to begin preparations on an
17   offer of employment for Murillo.”731
18           569.   Crosthwaite formally took over as CEO of JLI on September 25, 2019.732
19   Murillo accepted a position as JLI’s Chief Regulatory Officer on September 29, 2019 and began

20

21
     722
22       JLI01416851.
     723
         JLI01416851.
23   724
         JLI01416851.
     725
         JLI01416851.
24   726
         JLI01416851.
     727
25       JLI01416851.
     728
         JLI01416851.
26   729
         JLI01416851.
     730
27       JLI01416851. Pursuant to JLI’s by-laws, the Company’s CEO is automatically appointed to
     the Board.
     731
28       JLI01416851.
     732
         JLI01416851.
       Page 191                                                         SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 209 of 729


 1   work on October 7, 2019.733 Altria’s plan was a success.

 2                         b.      Altria Furthered the JLI Enterprise by Participating in and
                                   Directing the Marketing and Distribution of JUUL Products.
 3

 4           570.   In addition to installing its own executives as senior leadership at JLI, after its

 5   investment, the Altria Defendants worked with JLI’s leadership to assist JUUL’s growth

 6   through marketing and distribution, despite its knowledge that JUUL’s growth was based on

 7   selling to minors and lying to adults about JUUL products. The Altria Defendants helped JUUL

 8   thrive in the areas of “direct marketing; sales, distribution and fixture services; and regulatory

 9   affairs.”734 This included, among other things:

10                  a.     “Piloting a distribution program to provide long haul freight,
                           warehouse storage and last mile freight services.”
11
                    b.     “Making available [Altria’s] previously contracted shelf space with
12                         certain retailers,” thus allowing JUUL products to receive
                           prominent placement alongside a top-rated brand of combustible
13                         cigarettes, Marlboro, favored by youth.

14                  c.     “Executing direct mail and email campaigns and related activities.
                           . . .”
15
                    d.     “Leveraging Altria’s field sales force to . . . provide services such
16                         as limited initiative selling, hanging signs, light product
                           merchandising, and surveys of a subset of the retail stores that
17                         Altria calls upon.”

18                  e.     “Providing regulatory affairs consulting and related services to
                           [JUUL] as it prepares its PMTA application.”735
19

20           571.   In an attempt to legitimize its support of JUUL’s growth and despite public and

21   regulatory concern, the Altria Defendants entered into a number of formal agreements with JLI.

22   These agreements included collaboration with Defendants Altria Group Distribution Company,

23   Altria Client Services, and Philip Morris USA, each known in the agreement as “the Altria

24   Company.” Each agreement listed Altria Group, Inc. as the “Provider” and was managed by

25   Theodore J. Edlich IV of Altria Client Services as the “Provider Manager.”736

26
     733
         JLI01416851.
27   734
         Letter from Howard Willard III, Altria Senator Durbin, et. al., at 11 (Oct. 14, 2019).
     735
28       Id. at 13.
     736
         See, e.g., JLI10490204.
       Page 192                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 210 of 729


 1           572.   In each agreement, JLI agreed to “cooperate fully with the Altria Company in its

 2   performance of the Services, including without limitation, by timely providing all information,

 3   materials, resources, decisions, and access to personnel and facilities necessary for the proper

 4   performance of the Services by the Altria Company.”737

 5           573.   In exchange, Altria Group Distribution Company agreed to distribute and sell

 6   JUUL products across the country greatly expanding JUUL’s retail footprint. While JUUL

 7   products have typically been sold in 90,000 U.S. retail outlets, Altria’s products reach 230,000

 8   U.S. outlets. Altria Group Distribution Company also brings its logistics and distribution

 9   experience (although, after increasing public scrutiny, Altria announced on January 30, 2020

10   that it would limit its support to regulatory efforts beginning in March 2020738).
11           574.   Specifically, AGDC agreed to:
12                  a.       Market JUUL products in 1,073 Speedway stores initially, followed by a
                            second wave of 1,937 stores, provide key account assistance and field
13                          sales force management, and install Point of Sale materials for JUUL
                            products;739
14

15                  b.      Sell and execute pre-books/pre-orders for JUUL products for 83 Chain
                            accounts and up to 51 distributors;740
16
                    c.      Provide territory sales managements, key retail account assistance, and
17                          field sales force management to perform a “full reset” (including
                            merchandising JUUL products to replace Nu Mark products and installing
18                          JUUL graphics and other marketing materials) in up to 40,399 stores,
                            including Circle K, 7-Eleven, Chevron, Sheetz, Speedway, Wawa, Giant
19
                            Eagle, Walmart, and many more;741
20
                    d.      Provide sales support at 77,806 stores by improving out of stock and
21                          distribution gaps, providing labor and Field Sales Force services to handle
                            merchandising, account management, tracking insights, and conduct
22                          inventory management;742
23

24
     737
         See, e.g., JLI10490204.
25   738
         Nathan Bomey, Marlboro maker Altria distances itself from vaping giant JLI amid legal
     scrutiny, USA Today (Jan. 31, 2020), https://www.usatoday.com/story/money/2020/01/31/juul-
26   altria-distances-itself-e-cigarette-maker-amid-scrutiny/4618993002/.
     739
         JLI10490204.
27   740
         JLI01339886.
     741
28       JLI01339886.
     742
         JLI01339878.
       Page 193                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 211 of 729


 1                  e.     Conduct supply chain management for distribution of JUUL products, as
                           well as line haul freight, public warehouse storage in San Bernardino,
 2                         CA, last mile fright to customers, and shipping to distributions (including
                           Circle K, Core Mark, and McLane) in Nevada, Arizona, and
 3
                           California;743
 4
                    f.     Provide distribution assistance, including freight from DCL to Richmond,
 5                         Virginia and warehouse storage and handling of JUUL products;744

 6                  g.     Provide sales support for JUUL products including working in tens of
                           thousands of stores number of stores to provide insights and conduct
 7                         surveys, update and install point of sale marketing, address “inventory
                           opportunities,” including out of stock issues and distribution gaps, check
 8
                           prices and advertising the price in the store, and selling in new initiatives
 9                         at the headquarters or store level, including new product launches, fixture
                           merchandising, and training store personnel, and store and ship JUUL
10                         point-of-sale materials to support JUUL sales;745
11                  h.     Bring JLI into Altria Group Distribution Company’s Retail Council in
                           June 2019, including giving opening remarks, three breakout group
12
                           sessions, and a trade show booth;746 and
13
                    i.     Distribute JUUL products and provide supply chain management for
14                         distribution to Arizona, California, Hawaii, Nevada, Texas, Louisiana,
                           and Oklahoma (including line haul freight, public warehouse storage and
15                         handling in San Bernardino, California and Fort Worth, Texas, and last
                           mile freight to customers);747
16
             575.   Through these distribution services, Altria Group Distribution Services, and
17
     Altria Client Services (as the “Provider Manager”) used the mail and wires to transmit JUUL
18
     collateral and packaging that contained the false representation that a single JUUL pod was
19
     equivalent to a pack of cigarettes. A representation which, as discussed above, Altria and Altria
20
     Client Services knew was false.
21
             576.   Altria Group Distribution Company also worked to sell Mint JUUL products in
22
     particular. For example, Altria Group Distribution Company led a “market blitz” for JUUL
23

24

25   743
         JLI01339918.
     744
         JLI01339903.
26   745
         JLI01339937; JLI01339930; JLI01339980. The November to December 2019 agreement
27   also included AGDC’s assistance in removing the companies’ “Make the Switch” campaign
     materials, which were the subject of a warning letter by the FDA.
     746
28       JLI01339973.
     747
         JLI01339955.
       Page 194                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 212 of 729


 1   products starting in February 2019. 748 As part of this blitz effort, JLI employees recognized that

 2   “Mint growth is huge – may need double space for certain SKUs to avoid out of stock

 3   situations,” but that “sales are low” for Classic Tobacco.749

 4           577.     Similarly, a March 18, 2019 AGDC presentation of its work to sell JUUL

 5   showed that it was pushing Mint more than Menthol and Virginia Tobacco combined. The re-

 6   order form for 7-Eleven included seven choices, four of which were for Mint JUUL pods.750 In

 7   the presentation, AGDC also indicated that Mint was flying off the shelves and that the Mint 5%

 8   4-pack in particular was out of stock 25% of the time. 751

 9           578.     Crosthwaite, when he was still formally working for Altria and Altria Client

10   Services, was directly involved in supervising the distribution of JUUL products, including
11   Mint. For example, a senior director at Altria Group Distribution Company notified Crosthwaite
12   that certain JUUL products, including Mint 5% JUULpods, were experiencing “inventory
13   constraints” which “may be relevant to [Crosthwaite’s] conversation with Kevin Burns,” JLI’s
14   then-CEO.752 Crosthwaite forwarded the email to Burns, asking him “Assume your guys are all
15   over this?”753
16           579.     AGDC’s work was effective. When listing JUUL Performance Results in March
17   2019, AGDC included a quote from “Alex Cantwel, VP JUUL Strategy” reporting “We just had
18   our largest refill kit order in history. Thank you and your team for all the work.”754
19           580.     Altria Client Services, for its part, not only served as the “provider manager” for

20   each of the formal agreements between JLI and various “Altria Compan[ies]”, but also agreed to

21   work with JLI’s regulatory affairs employees on the PMTA application for JUUL and directly

22   market JUUL to millions of customers.

23           581.     For example, to assist with PMTA, ACS agreed to:

24
     748
25       JLI01010641.
     749
         JLI01010641.
26   750
         ALGAT0000772561.
     751
         ALGAT0000772561.
27   752
         JLI01392499.
     753
28       JLI01392499.
     754
         ALGAT0002940950.
       Page 195                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 213 of 729


 1                a.    Study JUUL products, including conducting pre-clinical
                        (chemistry, toxicology and biological sciences), clinical, aerosol,
 2                      modeling and simulation, sensory and population research
                        (perception, behavior, population modeling, consumer research
 3                      and post-market surveillance) and assist with JLI’s regulatory
                        affairs problems by providing with strategy and engagement,
 4                      regulatory intelligence and insight, advocacy and regulatory
                        narrative writing and submissions;755
 5                b.    Study and consult with JLI for examination of consumer
                        perception, behavior, and intentions relating to JUUL products,
 6                      such as whether consumers comprehend JUUL’s e-vapor
                        communications (instructions for use, labeling and safety warning)
 7                      and the impact of exposure to JUUL promotional materials among
                        users and on users on, the likelihood of switching, dual use,
 8                      initiation, and cessation of tobacco products, appeal of JUUL,
                        absolute risk perceptions associated with use of JUUL, risk
 9                      perceptions relative to other tobacco products, NRTs and quitting,
                        and general harm perceptions associated with the use of JUUL;756
10
                  c.    Study and consult with JLI on preclinical in vivo inhalation
11                      exposure of JLI’s 1.7% Glacial Mint flavor product and its effect
                        on rats;757
12
                  d.    Study and consult with JLI on chemical profiling analysis of
13                      Golden Tobacco, Virginia Tobacco, Mango, Mint, and Menthol
                        JUUL products in 1.7, 3, and 5 nicotine strength;758 and
14                e.    Study and consult with JLI on population modeling, including on
                        assessing the population health impact to the U.S. population with
15                      the introduction of JUUL products, focusing on tobacco use
                        prevalence and all-cause mortality;759
16
                  f.    Conduct JUUL topical literature reviews relating to e-vapor
17                      products, including collecting and summarizing these articles into
                        a literature review summaries and create evidence tables on
18                      information about initiation, cessation, relapse, patterns of use,
                        abuse liability, gateway, perceptions, chemistry, and health effects
19                      topics;760
                  g.    Develop, execute, and document exposure characterization for
20                      JUUL’s classic tobacco product;761
                  h.    Study and consult with JLI on passive vaping modeling, including
21                      modeling of second and third hand exposures to e-vapor and
                        cigarette smoke aerosols;762and
22

23

24   755
         JLI01339882; JLI013398976.
     756
25       JLI01426119
     757
         JLI01426125
26   758
         JLI01426135.
     759
         JLI01426141.
27   760
         JLI01339943.
     761
28       JLI01426146.
     762
         JLI01426130.
       Page 196                                                      SECOND AMENDED CONSOLIDATED
                                                                           CLASS ACTION COMPLAINT
                                                                         Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 214 of 729


 1                  i.      Provide access to and use of Altria’s product testing services,
                            including its Smoking Machine Vitrocell 1/7, Vitrocell 24/28
 2                          system, and Vitrocell Ames 48 System.763
             582.   Altria Client Services also market JUUL products by sending out mailers, emails,
 3
     and coupons to millions of people across the United States. For example, ACS agreed to:
 4
                    a.      Work with JLI to develop the final creative design for direct mail
 5                          campaigns, execute the plans, and mail the JUUL advertisements
                            and coupons to 1.5 million people in March 2019, 1 million people
 6                          in May 2019, 2.5 million people in September 2019, and 3.8
                            million people in December 2019;764
 7
                    b.      Work with JLI to develop the final creative design for an email
 8                          campaign and send out direct marketing via email, including three
                            email campaigns with a combined total audience of 515,000,
 9                          including coupons of JUUL;765
             583.   Altria also worked with JLI to cross-market JUUL and Marlboro cigarettes. As
10

11   memorialized in an agreement between Philip Morris USA, Inc. and JLI, “the Altria Company”

12   worked with JLI to design inserts to put in Altria’s cigarettes and eventually distributed coupons

13   for JUUL starter kits in 20 million packs of L&M and Parliament brand cigarettes and 30

14   million packs of Marlboro cigarettes:766

15

16

17

18

19

20

21

22

23

24   763
         JLI01339988.
     764
25       JLI01339912; JLI01339915; JLI01339967; JLI01339970. In the December 2019 agreement,
     but not the March, May, or September agreement, ACS claimed to “reserve the right not to
26   send any mailing of portion thereof where all [JUUL] vapor products cannot be legally sold.”
     JLI013339970.
     765
27       JLI01339927.
     766
         Points for us!, Reddit (Sept. 16, 2019),
28   https://www.reddit.com/r/juul/comments/d50jku/points_for_us/ (depicting an image of a
     Marlboro carton with a JUUL starter kit coupon inside); JLI01339874.
       Page 197                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 215 of 729


 1           584.   Both the inserts distributed by Philip Morris and the mail and email

 2   advertisements sent by Altria Client Services were advertisements for JLI’s fraudulent “Make

 3   the Switch” campaign described above.

 4           585.   In order to help JUUL expand and be able to keep selling to kids and lying to

 5   adults, Altria and Altria Client Services also directed JLI in combatting legal and regulatory

 6   challenges, helping with patent infringement battles and consumer health claims and helping to

 7   navigate the regulatory waters and FDA pressure. For example, in 2019, internal documents

 8   from Altria Client Services confirm that the Altria Defendants were engaged in ongoing efforts

 9   to provide “services and insight to accelerate JUUL’s U.S. performance” and “actively engage

10   FDA and other stakeholders to address youth vaping.”767
11           586.   Altria also brings lobbying muscle to the table, which worked to prevent new
12   federal or state legislation targeting JUUL or the e-cigarette category more broadly. Altria “has
13   a potent lobbying network in Washington [D.C.] and around the country.”768 Vince Willmore, a
14   spokesman for the Campaign for Tobacco-Free Kids, which has been involved in many state
15   lobbying battles, said, “It’s hard to say where Altria ends and JLI begins.”769 While an Altria
16   spokesman has denied that there was any contractual services agreement for lobbying between
17   JLI and Altria, he admitted that he did not know what informal advice and conversations Altria
18   has had with JLI about lobbying efforts. Crosthwaite admitted internally that Altria would be
19   “collaborat[ing] on regulatory matters” with JLI (likely through Altria Client Services).770 And

20   Altria installed Joe Murillo, then the head of regulatory affairs for Altria and a 24-year Altria

21   veteran with extensive experience in e-cigarette regulations, as Chief Regulatory Officer for

22   JLI. Indeed, since Altria worked with the Management Defendants to assume some control over

23   JLI, JLI’s spending on lobbying has risen significantly. JLI spent $4.28 million on lobbying in

24

25
     767
         ALGAT0002856956.
26   768
         Shelia Kaplan, In Washington, JLI Vows to Curb Youth Vaping. Its Lobbying in States Runs
27   Counter to That Pledge., N.Y. Times (Apr. 28, 2019),
     https://www.nytimes.com/2019/04/28/health/juul-lobbying-states-ecigarettes.html.
     769
28       Id.
     770
         ALGAT0002856953.
       Page 198                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 216 of 729


 1   2019, compared to $1.64 million in 2018.771

 2           587.   Contrary to public statements, Altria’s investment in JLI was not only a financial

 3   contribution nor were these agreements about just “services”; rather, they were manifestations

 4   of Altria’s and the Management Defendants’ plan to continue selling JUUL to kids and lying to

 5   adults about JUUL products, all while staving off regulation and public outcry.          Internal

 6   documents show that Altria did not consider itself a mere non-voting minority investor or

 7   service provider. Instead, it viewed itself as JLI’s “valued partner” and wanted to ensure it

 8   could “completely unlock partnership benefits,” “guide [JLI’s] strategic direction through board

 9   engagement,” including “providing strategic advice and expertise,” and “collaborate on youth

10   vaping.”772 According to an Altria Group Distribution Company presentation, AGDC should be
11   “viewed as more than a vendor but as a strategic partner in supporting JUUL’s mission.”773
12           588.   The Altria Defendants’ services agreements with JLI obscured Altria’s takeover
13   of large portions of JUUL’s distribution and marketing. Altria’s goal was always to expand the
14   reach and sales of JUUL products, despite the knowledge of their lies and youth targeting.
15   According to the Altria Client Services employees working with KC Crosthwaite on
16   summarizing Altria Group’s 2019 “Strategic Initiatives”, Altria Group’s CEO Howard Willard
17   “investment thesis from the beginning” was that Altria could accelerate JUUL growth “as it
18   gains more prominent shelf space” and “category management.”774 And importantly, as noted
19   above, Altria gives JLI access to shelf space that it had obtained under fraudulent pretenses.

20   This is not just any shelf space; it is space near Altria’s (Philip Morris USA’s) blockbuster

21   Marlboro cigarettes, and other premium products and retail displays. The arrangement allows

22   JLI’s tobacco and menthol-based products to receive prominent placement alongside a top-rated

23   brand of combustible cigarettes.

24           589.   Altria’s investment and the Altria Defendants’ collaboration with the

25
     771
         Client Profile: JUUL Labs, Center for Responsive Politics,
26   https://www.opensecrets.org/federal-lobbying/clients/summary?cycle=2019&id=D000070920
     (last visited Apr. 4, 2020).
27   772
         ALGAT0002856956.
     773
28       ALGAT0000772561.
     774
         ALGAT0002856953.
       Page 199                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 217 of 729


 1   Management Defendants was not just about investing in a legitimate business or selling to adult

 2   smokers. Instead, Altria used its relationship with the Management Defendant and with JLI to

 3   continue selling to youth and lying to the public, just as it had done in the past. Despite its

 4   knowledge of JUUL’s youth targeting, when announcing its investment, Altria explained that its

 5   investment in JLI “enhances future growth prospects” and committed to applying “its logistics

 6   and distribution experience to help JLI expand its reach and efficiency.”775 Altria sought to

 7   achieve this goal through “strategic guidance,” “board influence,” and marketing and

 8   distribution assistance.776 And with the help of the Management Defendants, and Pritzker and

 9   Valani in particular, the Altria Defendants have successfully ensured that JUUL would maintain

10   and expand its market share—a market share that, based on Altria’s own October 25, 2018 letter
11   to the FDA, it believes was gained by employing marketing and advertising practices that
12   contributed to youth e-cigarette use.
13           G.     JLI, Altria, and Others Have Successfully Caused More Young People to
                    Start Using E-Cigarettes, Creating a Youth E-Cigarette Epidemic and
14                  Public Health Crisis.
15           590.   Defendants’ tactics have misled the public regarding the addictiveness and safety
16   of e-cigarettes generally, and JUUL products specifically, resulting in an epidemic of e-cigarette
17   use among youth in particular.
18           591.   Defendants’ advertising and third-party strategy, as discussed above, ensured that
19   everyone from adults to young children, would believe JUULing was a cool, fun, and safe

20   activity.

21           592.   To this day, JLI has not fully disclosed the health risks associated with its

22   products, has not recalled or modified its products despite the known risks, and continues to

23   foster a public health crisis, placing millions of people in harm’s way.

24

25

26
     775
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and
27   Drive Growth, BusinessWire (Dec. 20, 2018),
     https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
28   Investment-JUUL-Accelerate.
     776
         ALGAT0004641801.
       Page 200                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 218 of 729


 1                     1.       Defendants’ Scheme Caused Consumers to be Misled into Believing
                                that JUUL was Safe and Healthy.
 2

 3            593.     In 2016, the National Institute on Drug Abuse issued findings regarding “Teens

 4   and Cigarettes,” reporting that 66% of teens believed that e-cigarettes contained only flavoring,

 5   rather than nicotine.777

 6            594.     Two years later, despite the ongoing efforts of public health advocates, a 2018

 7   study of JUUL users between the ages of fifteen and twenty-four revealed that 63% remained

 8   unaware that JUUL products contain nicotine.778 Further, the study found that respondents using

 9   e-cigarettes were less likely to report that e-cigarettes were harmful to their health, that people

10   can get addicted to e-cigarettes, or that smoke from others’ e-cigarettes was harmful.779
11            595.     Similarly, in 2018, a literature review of seventy-two articles published in the
12   International Journal of Environmental Research and Public Health found that e-cigarettes were
13   perceived by adults and youth as being healthier, safer, less addictive, safer for one’s social
14   environment, and safer to use during pregnancy than combustible cigarettes.780 Further,
15   researchers found that specific flavors (including dessert and fruit flavors) were perceived to be
16   less harmful than tobacco flavors among adult and youth e-cigarette users.781 In addition,
17   researchers found that youth e-cigarette users perceived e-cigarettes as safe to use and
18   fashionable.782
19            596.     In 2019, a study published in Pediatrics found that 40% of participants reported

20   using nicotine-free e-cigarette products, when in fact the products they were using contained

21

22

23    777
          Teens and E-cigarettes, Nat’l Inst. on Drug Abuse, https://www.drugabuse.gov/related-
24    topics/trends-statistics/infographics/teens-e-cigarettes (last visited Apr. 4, 2020).
      778
          Jeffrey G. Willett et al. Recognition, Use and Perceptions of Juul Among Youth and Young
25    Adults, 28 Tobacco Control 054273 (2019).
      779
          Id.
26    780
          Id.
27    781
          Kim A. G. J. Romijnders et al., Perceptions and Reasons Regarding E-Cigarette Use Among
      Users and Non-Users: A Narrative Literature Review, 15 Int’l J. of Envtl. Research & Public
28    Health 1190 (2018), https://doi: 10.3390/ijerph15061190.
      782
          Id.
        Page 201                                                          SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 219 of 729


 1   significant levels of nicotine.783

 2            597.   In 2019, a study published in the British Medical Journal Open systematically

 3   reviewed all peer-reviewed scientific literature published on e-cigarette perceptions through

 4   March 2018 which included fifty-one articles.784 Researchers found consistent evidence

 5   showing that flavors attract both youth and young adults to use e-cigarettes.785 In addition,

 6   among this same group, fruit and dessert flavors decrease the perception that e-cigarettes are

 7   harmful, while increasing the willingness to try e-cigarettes.786

 8                   2.      Use of JUUL by Minors Has Skyrocketed
 9            598.   On December 28, 2018, the University of Michigan’s National Adolescent Drug

10   Trends for 2018 reported that increases in adolescent e-cigarette use from 2017 to 2018 were the
11   “largest ever recorded in the past 43 years for any adolescent substance use outcome in the
12   U.S.”787
13            599.   The percentage of 12th grade students who reported consuming nicotine almost
14   doubled between 2017 and 2018, rising from 11% to 20.9%.788 This increase was “twice as large
15   as the previous record for largest-ever increase among past 30-day outcomes in 12th grade.”
16            600.   By 2018 approximately 3.6 million middle and high school students were
17   consuming e-cigarettes regularly,789 and one in five 12th graders reported used an e-cigarette
18   containing nicotine in the last 30 days.790 As of late 2019, 5 million students reported active use
19

20    783
         Rachel Boykan et al., Self-Reported Use of Tobacco, E-Cigarettes, and Marijuana versus
     Urinary Biomarkers, 143 Pediatrics (2019), https://doi.org/10.1542/peds.2018-3531.
21   784
         Meernik, et al., Impact of Non-Menthol Flavours in E-Cigarettes on Perceptions and Use:
22   An Updated Systematic Review, BMJ Open, 9:e031598 (2019),
     https://bmjopen.bmj.com/content/9/10/e031598.
23   785
         Id.
     786
         Id.
24   787
         National Adolescent Drug Trends in 2018, Univ. of Mich. Inst. for Social Research (Dec.
     17, 2018), http://monitoringthefuture.org/pressreleases/18drugpr.pdf.
25   788
         News Release, Teens Using Vaping Devices in Record Numbers, Nat’l Insts. of Health (Dec.
26   17, 2018) https://www.nih.gov/news-events/news-releases/teens-using-vaping-devices-record-
     numbers.
     789
27       See Jan Hoffman, Addicted to Vaped Nicotine, Teenagers Have no Clear Path to Quitting,
     N.Y. Times (Dec. 18, 2018), https://www.nytimes.com/2018/12/18/health/vaping-nicotine-
28   teenagers.html.
     790
         Id.
        Page 202                                                          SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 220 of 729


 1   of e-cigarettes, with 27.5% of high school students and 10.5% of middle school students using

 2   them within the last thirty days and with most youth reporting JUUL as their usual brand.791

 3

 4

 5

 6

 7

 8

 9

10           601.   The Secretary of the U.S. Department of Health and Human Services declared
11   that “[w]e have never seen use of any substance by America’s young people rise as rapidly as e-
12   cigarette use [is rising].”792 Then FDA Commissioner Dr. Gottlieb described the increase in e-
13   cigarette consumption as an “almost ubiquitous—and dangerous—trend” that is responsible for
14   an “epidemic” of nicotine use among teenagers.793 The rapid—indeed infectious—adoption of e-
15   cigarettes “reverse[s] years of favorable trends in our nation’s fight to prevent youth addiction
16   to tobacco products.”794 CDC Director Robert Redfield agreed, “The skyrocketing growth of
17   young people’s e-cigarette use over the past year threatens to erase progress made in reducing
18   tobacco use. It’s putting a new generation at risk for nicotine addiction.”795 Then-Commissioner
19

20   791
         National Youth Tobacco Survey, U.S. FDA (2019), https://www.fda.gov/tobacco-
     products/youth-and-tobacco/youth-tobacco-use-results-national-youth-tobacco-survey; Karen
21   Cullen et al., e-Cigarette Use Among Youth in the United States, 2019, 322 JAMA 2095
     (2019).
22   792
         Jan Hoffman, Study Shows Big Rise in Teen Vaping This Year, N.Y. Times (Dec. 17, 2018),
     https://www.nytimes.com/2018/12/17/health/ecigarettes-teens-nicotine-.html; Rajiv Bahl, Teen
23   Use of Flavored Tobacco was Down, But E-Cigarettes Are Bringing It Back Up, Healthline
     (Jan. 9, 2019), https://www.healthline.com/health-news/flavored-tobacco-use-rising-again-
24   among-teens#An-unhealthy-habit.
     793
25       News Release, FDA Launches New, Comprehensive Campaign to Warn Kids About the
     Dangers of E-Cigarette Use as Part of Agency’s Youth Tobacco Prevention Plan, Amid
26   Evidence of Sharply Rising Use Among Kids, U.S. FDA (Sept. 18, 2018),
     https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm620788.htm.
     794
27       Id.
     795
         Amir Vera, Texas Governor Signs Law Increasing the Age to Buy Tobacco Products to 21,
28   CNN (June 8, 2019), https://www-m.cnn.com/2019/06/08/health/texas-new-tobacco-
     law/index.html.
       Page 203                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 221 of 729


 1   Gottlieb identified the two primary forces driving the epidemic as “youth appeal and youth

 2   access to flavored tobacco products.”796

 3           602.   Within days of the FDA’s declaration of an epidemic, Surgeon General Dr.

 4   Jerome Adams also warned that the “epidemic of youth e-cigarette use” could condemn a

 5   generation to “a lifetime of nicotine addiction and associated health risks.”797 The Surgeon

 6   General’s 2018 Advisory states that JUUL, with its combination of non-irritating vapor and

 7   potent nicotine hit, “is of particular concern for young people, because it could make it easier

 8   for them to initiate the use of nicotine . . . and also could make it easier to progress to regular e-

 9   cigarette use and nicotine dependence.”798

10           603.   The JUUL youth addiction epidemic spread rapidly across high schools in the
11   United States. JUUL surged in popularity, largely through social media networks, and created
12   patterns of youth usage, illegal youth transactions, and addiction, that are consistent with this
13   account from Reddit in 2017:
14           Between classes the big bathroom in my school averages 20-25 kids, and 5-10
             JUULs. Kids usually will give you a dollar for a JUUL rip if you don’t know
15           them, if you want to buy a pod for 5$ you just head into the bathroom after lunch.
             We call the kids in there between every class begging for rips ‘JUUL fiends.’ Pod
16           boys are the freshman that say ‘can I put my pod in ur juul?’ and are in there
             every block. I myself spent about 180$ on mango pods and bought out a store,
17           and sold these pods for 10$ a pod, making myself an absolutely massive profit in
             literally 9 days. Given because I’m 18 with a car and that’s the tobacco age
18           around here, I always get offers to get pod runs or juuls for kids. people even
             understand the best system to get a head rush in your 2 minutes between classes,
19           is all the juuls at once. So someone yells “GIVE ME ALL THE JUULS” and 3-7
             are passed around, two hits each. This saves us all juice, and gives you a massive
20           head rush. Kids also scratch logos and words onto their juuls to make i[t] their
             own, every day you can find the pod covers in my student parking lot. I know this
21           sounds exaggerated, but with a school with 1400 kids near the city and JUULs
             being perceived as popular, it’s truly fascinating what can happen.799
22

23

24
     796
         Id.
25   797
         Surgeon General’s Advisory on E-cigarette Use Among Youth (2018), https://e-
26   cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-
     among-youth-2018.pdf.
     798
27       Id. a 2.
     799
         What’s Juul in School,
28   https://www.reddit.com/r/juul/comments/61is7i/whats_juul_in_school/ (last visited Apr. 4,
     2020).
       Page 204                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 222 of 729


 1           604.   In response to the post above, several others reported similar experiences:

 2                  a.     “[T]his is the exact same thing that happens at my school, we call
                           [JUUL fiends] the same thing, kind of scary how similar it is.”800
 3
                    b.     “Same thing at my school. JUUL fiend is a term too.”801
 4
                    c.     “Yeah nicotine addiction has become a huge problem in my high
 5                         school because of juuls even the teachers know what they are.”802

 6                  d.     “[S]ame [expletive] at my school except more secretive because
                           it’s a private school. It’s crazy. Kids hit in class, we hit 3-5 at once,
 7                         and everyone calls each other a juul fiend or just a fiend. Funny
                           how similar it all is.”803
 8
                    e.     “[T]he same [expletive] is happening in my school. kids that vaped
 9                         were called [expletive] for the longest time, that all changed
                           now.”804
10
                    f.     “Made an account to say that it’s exactly the same way in my
11                         school! LOL. I’m from California and I think I know over 40 kids
                           that have it here just in my school. We do it in the bathrooms, at
12                         lunch etc. LMAO. ‘Do you have a pod man?’”805

13                  g.     “It’s the same at my school and just about every other school in
                           Colorado.”806
14
                    h.     “2 months into this school year, my high school made a newspaper
15                         article about the ‘JUUL epidemic.’”807
16                  i.     “Wow do you go to high school in Kansas because this sounds
                           EXACTLY like my school. I’ll go into a different bathroom 4
17                         times a day and there will be kids in there ripping JUUL’s in every
                           single one.”808.
18
                    j.     “At my high school towards the end of lunch everyone goes to the
19                         bathroom for what we call a ‘juul party.’ People bring juuls,
                           phixes, etc. It’s actually a great bonding experience because
20                         freshman can actually relate to some upperclassmen and talk about
                           vaping.”809
21

22
     800
         Id.
23   801
         Id.
     802
         Id.
24   803
         Id.
     804
25       Id.
     805
         Id.
26   806
         Id.
     807
27       Id. (citing Juuls Now Rule the School as Students Frenzy Over E-cig (Oct. 5, 2016),
     https://imgur.com/a/BKepw).
     808
28       Id.
     809
         Id.
       Page 205                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 223 of 729


 1                  k.     “To everyone thinking that this is just in certain states, it’s not.
                           This is a nationwide trend right now. I’ve seen it myself. If you
 2                         have one you’re instantly insanely popular. Everyone from the
                           high-achievers to the kids who use to say ‘e-cigs are for
 3                         [expletives]’ are using the juul. It’s a craze. I love it, I’ve made an
                           insane amount of money. It’s something that has swept through our
 4                         age group and has truly taken over. And it happened almost
                           overnight.”810
 5

 6           605.   The following graph illustrates JLI’s responsibility for the nationwide youth e-

 7   cigarette epidemic. While the rest of the e-cigarette industry stagnated from 2017 through 2018,

 8   JLI experienced meteoric growth. Through that same timeframe, youth e-cigarette rates nearly

 9   doubled from more than 11% in 2017 to more than 20% in 2018. Through October 5, 2019 (the

10   last date for which data was available), rates of youth e-cigarette use continued to increase,
11   tracking the growth of JUUL.
12

13

14

15

16

17

18

19

20

21
                                                                                              811
22

23           606.   The unique features of the JUUL e-cigarette—high nicotine delivery, low

24
     810
25      Id. (emphasis added).
     811
        The area graph depicts e-cigarette unit sale volumes in retail outlets tracked by Nielsen by
26   manufacturer and month from 2013 through October 5, 2019; the line graph depicts national
     high school and middle school e-cigarette past-30-day usage rates as percentages from 2013
27   through 2019, with each data point representing a year. See Nielsen: Tobacco All Channel
     Data; National Youth Tobacco Survey (2019), https://www.fda.gov/tobacco-products/youth-
28   and-tobacco/youth-tobacco-use-results-national-youth-tobacco-survey; see also Compl. at 2
     (Figure 1), Commonwealth of Penn. v. Juul Labs, Inc., (Ct. Common Pleas, Feb. 10, 2020).
       Page 206                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 224 of 729


 1   harshness, and easy-to-conceal design—have caused patterns of addiction with no historical

 2   precedent. It is not uncommon for fifteen-year-old students, even those who live at home with

 3   their parents, to consume two or more JUUL pods a day.

 4           607.     The downwards trend in youth smoking that public health departments and

 5   school anti-tobacco programs worked so hard to create has completely reversed. In 2018, more

 6   than one in four high school students in the United States reported using a tobacco product in

 7   the past thirty days, a dramatic increase from just one year before.812 But there was no increase

 8   in the use of cigarettes, cigars, or hookahs during that same time period.813 There was only

 9   increased use in a single tobacco product: e-cigarettes. While use of all other tobacco products

10   continued to decrease as it had been for decades, e-cigarette use increased 78% in just one
11   year.814 This drastic reversal caused the CDC to describe youth e-cigarette use as an
12   “epidemic.”815
13           H.       JLI Thrived Due to Extensive Efforts to Delay Meaningful Regulation of its
                      Products
14
                      1.    E-Cigarette Manufacturers Successfully Blocked the Types of
15                          Regulations that Reduced Cigarette Sales, Creating the Perfect
                            Opportunity for JLI.
16

17           608.     One of the main reasons e-cigarettes like JUUL were so appealing from an
18   investment and business development perspective is that, unlike combustible cigarettes, e-
19   cigarettes were relatively unregulated. This regulatory void was not an accident; the cigarette

20   industry, and then the e-cigarette industry, spent significant resources blocking, frustrating, and

21   delaying government action. A 1996 article in the Yale Law & Policy Review detailed how

22
     812
         Progress Erased: Youth Tobacco Use Increased During 2017-2018, CDC (Feb. 11, 2019),
23   https://www.cdc.gov/media/releases/2019/p0211-youth-tobacco-use-increased.html.
     813
24       Tobacco Use By Youth Is Rising: E-Cigarettes are the Main Reason, CDC (Feb. 2019),
     https://www.cdc.gov/vitalsigns/youth-tobacco-use/index.html.
     814
25       Scott Gottlieb, Statement from FDA Commissioner Scott Gottlieb, M.D., on proposed new
     steps to protect youth by preventing access to flavored tobacco products and banning menthol
26   in cigarettes, FDA (Nov. 15, 2018), https://www.fda.gov/news-events/press-
     announcements/statement-fda-commissioner-scott-gottlieb-md-proposed-new-steps-protect-
27   youth-preventing-access.
     815
         Jerome Adams, Surgeon General’s Advisory on E-cigarette Use Among Youth, CDC (Dec.
28   2018), https://e-cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-
     cigarette-use-among-youth-2018.pdf.
       Page 207                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 225 of 729


 1   cigarette companies vehemently opposed the FDA mid-1990s rules on tobacco products, using

 2   lawsuits, notice-and-comment, and arguments related to the FDA’s jurisdiction to delay or undo

 3   any regulatory efforts.816

 4           609.   In 2009, Congress enacted the Family Smoking Prevention and Tobacco Control

 5   Act (“TCA”). The TCA amended the Federal Food, Drug, and Cosmetic Act to allow the FDA

 6   to regulate tobacco products.

 7           610.   Although the TCA granted the FDA immediate authority to regulate combustible

 8   cigarettes, it did not give the FDA explicit authority over all types of tobacco products—

 9   including those that had not yet been invented or were not yet popular. To “deem” a product for

10   regulation, the FDA must issue a “deeming rule” that specifically designates a tobacco product,
11   such as e-cigarettes, as falling within the purview of the FDA’s authority under the TCA.
12           611.   The TCA also mandated that all “new” tobacco products (i.e., any product not on
13   the market as of February 15, 2007) undergo a premarket authorization process before they
14   could be sold in the United States.
15           612.   Four years later, on April 25, 2014, the FDA finally issued a proposed rule
16   deeming e-cigarettes for regulation under the Tobacco Act (“2014 Proposed Rule”).
17           613.   Once issued, the e-cigarette industry, together with its newfound allies, parent
18   companies, and investors—the cigarette industry and pro-e-cigarette lobbyists—set to work to
19   dilute the rule’s effectiveness. For example, in comments to the 2014 Proposed Rule, companies

20   such as Johnson Creek Enterprises (one of the first e-liquid manufacturers) stated that the “FDA

21   [] blatantly ignored evidence that our products improve people’s lives.”817

22           614.   The New York Times reported that Altria was leading the effort to dilute,

23   diminish, or remove e-cigarette regulations. Notwithstanding Altria’s professed concern about

24   flavors attracting youth customers, Altria submitted comments in August 2014 in response to

25

26
     816
         Melvin Davis, Developments in Policy: The FDA's Tobacco Regulations, 15 Yale L. &
27   Policy Rev. 399 (1996).
     817
         Eric Lipton, A Lobbyist Wrote the Bill.Will the Tobacco Industry Win Its E-Cigarette Fight?,
28   N.Y. Times (Sept. 2, 2016), https://www.nytimes.com/2016/09/03/us/politics/e-cigarettes-
     vaping-cigars-fda-altria.html.
       Page 208                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 226 of 729


 1   the proposed rule opposing the regulation of flavors. Altria asserted that restrictions could result

 2   in more illicit sales, and that adults also liked fruity and sweet e-cigarette flavors.818

 3           615.    In 2015, Altria lobbied Capitol Hill with its own draft legislation to eliminate the

 4   new requirement that most e-cigarettes already on sale in the United States be evaluated

 5   retroactively to determine if they are “appropriate for the protection of public health.” In effect,

 6   Altria lobbied to “grandfather” all existing e-cigarette brands, including JUUL, into a lax

 7   regulatory regime. That proposed legislation was endorsed by R.J. Reynolds. Altria delivered its

 8   proposal, entitled “F.D.A. Deeming Clarification Act of 2015,” to Representative Tom Cole of

 9   Oklahoma, who introduced the bill two weeks later using Altria’s draft verbatim.819 Seventy

10   other representatives signed on to Altria’s legislation.820
11           616.    The e-cigarette industry, along with the intertwined cigarette industry, was able
12   to leverage support among Members of Congress such as Representative Cole and
13   Representative Sanford Bishop of Georgia, who advocated for cigarette industry interests and
14   opposed retroactive evaluation of e-cigarette products. Both Cole and Bishop echoed a common
15   cigarette and e-cigarette industry refrain, that any regulations proposed by the FDA would
16   bankrupt small businesses, even though the overwhelming majority of e-cigarettes were
17   manufactured and distributed by large cigarette companies.
18           617.    Representatives Cole and Bishop received some of the largest cigarette industry
19   contributions of any member of the U.S. House of Representatives, with Representative Bishop

20   receiving $13,000 from Altria, and Representative Cole $10,000 from Altria in the 2015-2016

21   cycle.821

22           618.    By thwarting and delaying regulation, or by ensuring what regulation did pass

23
     818
         Altria Client Services Inc., Comment Letter on Proposed Rule Deeming Tobacco Products to
24   be Subject to the Federal Food, Drug, and Cosmetic Act 47-48 (Aug. 8, 2014),
     https://www.altria.com/-/media/Project/Altria/Altria/about-altria/federal-regulation-of-
25   tobacco/regulatory-filings/documents/ALCS-NuMark-Comments-FDA-2014-N-0189.pdf.
     819
26       Eric Lipton, A Lobbyist Wrote the Bill. Will the Tobacco Industry Win Its E-Cigarette
     Fight?, N.Y. Times (Sept. 2, 2016), https://www.nytimes.com/2016/09/03/us/politics/e-
27   cigarettes-vaping-cigars-fda-altria.html.
     820
         Id.
28   821
         Id.; Rep. Tom Cole - Oklahoma District 04, Contributors 2015-16, OpenSecrets (2017),
     https://www.opensecrets.org/members-of-congress/contributors?cid=N00025726&cycle=2016.
       Page 209                                                               SECOND AMENDED CONSOLIDATED
                                                                                    CLASS ACTION COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 227 of 729


 1   was laced with industry-friendly components, the e-cigarette industry, including Defendants,

 2   hobbled       the    FDA—and      by   extension—Congress’s    efforts    to   regulate   e-cigarettes.

 3   Simultaneously, the e-cigarette industry continued to market their products to youth, and it

 4   coordinated to sow doubt and confusion about the addictiveness and health impacts of e-

 5   cigarettes.

 6            619.       Even after the FDA issued its final deeming rule in 2016, e-cigarette industry

 7   lobbying continued to pay dividends to companies like JLI. In 2017, when Dr. Scott Gottlieb

 8   took over as the FDA Commissioner, one of his first major acts was to grant e-cigarette

 9   companies a four-year extension to comply with the deeming rule, even as data indicated sharp

10   increases in teen e-cigarette use.822 Gottlieb had previously served on the board of Kure, a chain
11   of e-cigarette lounges in the United States, though he fully divested before taking the helm at
12   the FDA.823
13            620.       The four-year extension was celebrated by e-cigarette lobbyists. Greg Conley,
14   president of the American Vaping Association (“AVA”), stated that but for the extension, “over
15   99 percent of vaper products available on the market today would be banned next year.”824
16   Despite the minimal research publicly available on the health effect of e-cigarettes, Ray Story,
17   who had since become commissioner of the Tobacco Vapor Electronic Cigarette Association,
18   lauded the decision: “Absolutely, it’s a good thing . . . [w]hen you look at harm reduction, it’s a
19   no brainer.”825

20                       2.     JLI, the Management Defendants, and Altria Defendants
                                Successfully Shielded the Popular Mint Flavor from Regulation.
21

22            621.       JLI, the Management Defendants, and Altria Defendants had a two-fold plan for

23
      822
          Katie Thomas & Sheila Kaplan, E-Cigarettes Went Unchecked in 10 Years of Federal
24    Inaction, N.Y. Times (Oct. 14, 2019), https://www.nytimes.com/2019/10/14/health/vaping-e-
      cigarettes-fda.html.
25    823
          Zeke Faux et al., Vaping Venture Poses Potential Conflict for Trump’s FDA Nominee,
26    Bloomberg, (Apr. 19, 2017), https://www.bloomberg.com/news/articles/2017-04-19/vaping-
      venture-poses-potential-conflict-for-trump-s-fda-nominee.
      824
27        Sheila Kaplan, F.D.A. Delays Rules That Would Have Limited E-Cigarettes on Market, N.Y.
      Times (July 28, 2017), https://www.nytimes.com/2017/07/28/health/electronic-cigarette-
28    tobacco-nicotine-fda.html.
      825
          Id.
        Page 210                                                              SECOND AMENDED CONSOLIDATED
                                                                                    CLASS ACTION COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 228 of 729


 1   staving off regulation: (1) ensure the FDA allowed certain flavors, namely mint, to remain on

 2   the market; and (2) stave off a total prohibition on JUUL that was being contemplated in light of

 3   JLI’s role in the youth e-cigarette epidemic. These schemes involved acts of mail and wire

 4   fraud, with the intent to deceive the FDA, Congress, and the public at large.

 5           622.   First, JLI, the Management Defendants, and Altria publicly defended mint

 6   flavoring as a substitute for menthol cigarette smokers, when in fact JLI’s studies indicated that

 7   mint users are not former menthol smokers. Second, by fighting to keep mint as the last flavor

 8   on the market, the cigarette industry could continue to appeal to non-smokers, including youth.

 9   JLI and the Management Defendants coordinated with Altria to pursue a fraudulent scheme to

10   convince the FDA into leaving the mint flavor on the market, sacrificing other flavors in the
11   process.
12           623.   On August 2, 2018, JLI met with the FDA to discuss a proposed youth-
13   behavioral study regarding the prevalence of use, perceptions of use, and intentions to use
14   JUUL and other tobacco products among adolescents aged 13-17 years (the “Youth Prevalence
15   Study”).826
16           624.   On November 5, 2018, JLI transmitted the results of the Youth Prevalence Study
17   to the FDA and reported that a study of over 1,000 youth had found that only 1.5% of youth had
18   ever used a JUUL, and that only 0.8% of youth had used a JUUL in the last 30 days. And in
19   stark contrast to the McKinsey and DB Research studies discussed above, the Youth Prevalence

20   Study suggested that mango was four times as popular as mint.827 Specifically, the study found

21   that 47% of youth who reported use of a JUUL device in the last 30-days professed to using

22   mango most often, with only about 12% reporting the same for mint.

23           625.   JLI’s study was a sham. JLI, the Management Defendants, and Altria knew their

24   reported data was inconsistent with the McKinsey and DB Research studies conducted just a

25   few months earlier. JLI’s report featured responses to a carefully selected survey question—

26

27
     826
         Letter from Joanna Engelke, JUUL Labs, Inc., to David Portnoy, Ph.D., M.P.H., FDA
28   Center for Tobacco Products (Nov. 5, 2018).
     827
         Id. at 3.
       Page 211                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 229 of 729


 1   which single flavor youth used most often?—that obscured the widespread use of mint JUUL

 2   pods among youth.

 3           626.   Ironically, just a few days after JLI submitted the misleading Youth Prevalence

 4   Study to the FDA, the National Youth Tobacco Survey was released. Revealing the depths of

 5   the deception of JLI’s Youth Prevalence Study, which found that only 1.5% of youth were

 6   current users of e-cigarettes, the National Youth Tobacco Survey found that 20.8% of high

 7   school student were current users (i.e., consumed e-cigarettes within the last 30 days).

 8           627.   The Youth Prevalence Study that JLI submitted to the FDA, either via U.S. mail

 9   or by electronic transmission, was false and misleading. JLI, the Management Defendants, and

10   Altria knew as much. Indeed, they counted on it.
11           628.   As the e-cigarette crisis grew, on September 25, 2018, then-FDA Commissioner
12   Scott Gottlieb sent letters to Altria, JLI and other e-cigarette manufacturers, requesting a
13   “detailed plan, including specific timeframes, to address and mitigate widespread use by
14   minors.”828
15           629.   As evidenced by Altria’s recent admission that negotiations with JLI were
16   ongoing in late 2017,829 Altria and JLI’s responses to the FDA reflect a coordinated effort to
17   mislead the FDA with the intention that regulators, in reliance on their statements, allow JLI to
18   continue marketing mint JUUL pods.830
19           630.   Defendants’ plan centered on efforts to deceive the FDA that (1) mint was more

20   akin to Tobacco and Menthol than other flavors; and (2) kids did not prefer mint.

21           631.   JLI took the first step in this coordinated effort to deceive the FDA. In response

22   to then-Commissioner Gottlieb’s September 12, 2018 letter, JLI prepared an “Action Plan,”

23   which it presented to the FDA at an October 16, 2018 meeting, and presented to the public on

24   November 12, 2018. The substance of JLI’s presentation to the FDA and its public-facing

25
     828
26       Letter from Scott Gottlieb, M.D. to JUUL Labs, Inc. (Sept. 12, 2018); Letter from Scott
     Gottlieb, M.D. to Altria Group Inc. (Sept. 12, 2018).
     829
27       Letter from Howard Willard III, Altria to Senator Durbin, et. al. ( Oct. 14, 2019).
     830
         See United States v. Jones, 712 F.2d 1316, 1320-21 (9th Cir. 1983) (“It is enough that the
28   mails be used as part of a ‘lulling’ scheme by reassuring the victim that all is well and
     discouraging him from investigating and uncovering the fraud.”).
       Page 212                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 230 of 729


 1   Action Plan were largely identical.831 JLI purported to “share a common goal- preventing youth

 2   from initiating on nicotine.”832 As part of this plan, JLI stated that it would be “stopping

 3   flavored JUUL pod sales to all 90,000+ retail stores.”

 4            632.   But this statement was not true. JLI was continuing retail sales of its mint JUUL

 5   pods, which JLI categorized as a non-flavored “tobacco and menthol product.”833 In JLI’s

 6   Action Plan, then-CEO Burns stated that only products that “mirror what is currently available

 7   for combustible cigarettes—tobacco and menthol-based products (menthol and mint pods)—

 8   will be sold to retail stores.”834

 9            633.   In both JLI’s October 2018 presentation to the FDA and JLI’s Action Plan that

10   was shared with the public, JLI and its CEO fraudulently characterized mint as a non-flavored
11   cigarette product, akin to tobacco and menthol cigarettes, suggesting that it was a product for
12   adult smokers. The image below was included in both the public-facing Action Plan and JLI’s
13   presentation to the FDA.
14

15

16

17

18

19

20

21

22

23

24

25
      831
          JUUL did not include in its Action Plan a proposal for Bluetooth or Wi-Fi equipped devices
26    that was included in JLI’s October presentation.
      832
27        JUUL Labs, Inc. FDA Presentation, 2 (Oct. 16, 2018); INREJUUL_00182989.
      833
          Id.
28    834
          JUUL Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-
      labs-action-plan/.
        Page 213                                                         SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 231 of 729


 1           634.    JLI knew that non-smoking youth liked mint as much as any flavor.

 2           635.    Numerous internal studies had informed JLI that mint’s success was “not

 3   because it’s a menthol/a familiar tobacco flavor but because it is the best JUUL flavor profile on

 4   multiple levels.”835 Indeed, despite JLI’s attempts to explicitly link mint to menthol, JLI knew

 5   there was “No Implied Relationship Between Mint & Menthol,”836 and “menthol smokers are

 6   not the only driver behind the popularity of mint flavored JUULpods.”837

 7           636.    Most importantly, JLI knew that mint was the most popular JUUL pod. Though

 8   other flavors might draw new customers, JLI’s most addictive “flavor” predictably became its

 9   most popular.

10           637.    The characterization of mint as an adult tobacco product was also fraudulent
11   because JLI knew first hand from the McKinsey and DB Research studies that teens viewed
12   mint as favorably as mango, which implies that mango and mint were fungible goods for JLI’s
13   underage users. The McKinsey and DB Research studies also showed that youth preferred mint
14   over the more stereotypically youth-oriented flavors like fruit medley, crème brule, and
15   cucumber. As alleged in a Whistlerblower Complaint, JLI’s then-CEO told his employees:
16   “You need to have an IQ of 5 to know that when customers don’t find mango they buy mint.”838
17           638.    On October 25, 2018, less than ten days after JLI presented its fraudulent,
18   misleading Action Plan to the FDA, Altria’s CEO Howard Willard submitted a letter in
19   response to the FDA’s call to combat the youth epidemic. Willard’s letter was a clear indication

20   of Altria’s willingness to continue the fraudulent scheme and deception of the FDA. While

21   Willard’s letter confirmed that Altria understood that JLI’s conduct and product was addicting

22   many children to nicotine, this letter repeated the misleading statement that mint was a

23   “traditional tobacco flavor” despite Altria and JLI knowing it was no such thing. Willard then

24   claimed that the youth epidemic was caused, in part, by “flavors that go beyond traditional

25
     835
26       INREJUUL_00265069.
     836
         INREJUUL_00079307-INREJUUL_00079409, at 395.
     837
27       Id.
     838
         Angelica LaVito, Former JLI executive sues over retaliation, claims company knowingly
28   sold tainted nicotine pods, CNBC (Oct. 30, 2019), https://www.cnbc.com/2019/10/30/former-
     juul-executive-sues-over-retaliation-claims-company-knowingly-sold-tainted-pods.html.
       Page 214                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 232 of 729


 1   tobacco flavors”—which, according to JLI and Altria, did not include mint—and announced

 2   that Altria would discontinue all MarkTen flavors except for “traditional tobacco, menthol and

 3   mint flavors.” Willard asserted that these three flavors were essential for transitioning smokers.

 4   But Willard, and Altria, knew this was not true.839

 5           639.   That same day—October 25, 2018—Altria continued its deception on an

 6   earnings call with investors. Altria fraudulently described its decision to remove its pod-based

 7   products from the market as one intended to address the dramatic increase in youth e-cigarette

 8   use, while it was only weeks away from publicly announcing its 35% stake in JLI:

 9           We recently met with Commissioner Gottlieb to discuss steps that could be taken
             to address underage access and use. Consistent with our discussion with the FDA
10           and because we believe in the long-term promise of e-vapor products and harm
             reduction, we’re taking immediate action to address this complex situation.
11
             First, Nu Mark will remove from the market MarkTen Elite and Apex by
12           MarkTen pod-based products until these products receive a market order from the
             FDA or the youth issue is otherwise addressed. Second, for our remaining
13           MarkTen and Green Smoke cig-a-like products, Nu Mark will sell only tobacco,
             menthol and mint varieties. Nu Mark will discontinue the sale of all other flavor
14           variants of our cig-a-like products until these products receive a market order
             from the FDA or the youth issue is otherwise addressed. Although we don't
15           believe we have a current issue with youth access or use of our e-vapor products,
             we are taking this action, because we don't want to risk contributing to the issue.
16
             After removing Nu Mark’s pod-based products and cig-a-like flavor variants,
17           approximately 80% of Nu Mark's e-vapor volume in the third quarter of 2018 will
             remain on the market. 840
18

19           640.   Willard reiterated that “pod-based products and flavored products” were behind

20   the increase in youth use of e-cigarettes:

21           I mean, I think the way we thought about this was that we believe e-vapor has a
             lot of opportunity to convert adult cigarette smokers in the short, medium and
22           long-term, but clearly, this significant increase in youth usage of the products puts
             that at risk and we think rapid and significant action is necessary. And I think as
23           we looked at the data that is available in some of the remarks from the FDA, I
             think we concluded that the driver of the recent increase we think is pod-based
24           products and flavored products and so we thought that the two actions that we

25

26
     839
27      Letter from Howard Willard III, Altria to Senator Durbin, et. al. (Oct. 14, 2019).
     840
        Altria Group Inc (MO) Q3 2018 Earnings Conference Call Transcript MO earnings call for
28   the period ending September 30, 2018 (Oct. 25, 2018),https://www.fool.com/earnings/call-
     transcripts/2018/10/25/altria-group-inc-mo-q3-2018-earnings-conference-ca.aspx.
       Page 215                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 233 of 729


 1           took addressed the drivers of the increased youth usage here in the short run.841

 2
             641.    Willard emphasized that Altria’s withdrawal of its own pod-based products was
 3
     intended to address youth use: “[W]e really feel like in light of this dramatic increase in youth
 4
     usage, withdrawing those products until the PMTA is filed is one path forward.” He later said:
 5
     “And frankly, the actions we took were the actions that we thought we could take that would
 6
     have the biggest impact on addressing the increased use of e-vapor products by youth . . . we
 7
     wanted to make a significant contribution to addressing the issue.”842 As noted above, however,
 8
     it has since been reported that Altria “pulled its e-cigarettes off the market” not out of concern
 9
     for the epidemic of youth nicotine addiction that JLI created, but because a non-compete clause
10
     was a “part of its deal with J[LI].”843
11
             642.    Thus, while Altria publicly announced that it would pull its pod-based products
12
     to combat youth usage, and publicly seemed to support removal of youth-friendly flavors, its
13
     defense of mint as a tobacco-analog was actually part of the scheme to protect the profits
14
     associated with JLI’s mint JUUL pods, one of JLI’s strongest products with the highest nicotine
15
     content and highest popularity among non-smokers and youth.
16
             643.    In support of his arguments to the FDA that mint was a flavor for adult smokers,
17
     Willard cited to a study that Altria Client Services had conducted and presented at a conference
18
     that JLI attended.844 But Willard did not disclose that Altria Client Services’s “study” was
19
     merely a “quasi-experimental online survey” and not a true scientific study.845 Notably, JLI’s
20
     current CEO, K.C. Crosthwaite, was the Vice President of Strategy and Business Development
21
     of Altria Client Services when it conducted Altria’s mint “study” in Spring 2017, the same time
22

23

24   841
         Id.
     842
         Id.
25   843
         Id.
     844
26       Jessica Parker Zdinak, Ph.D., E-vapor Product Appeal Among Tobacco Users and Non-
     users and the Role of Flavor in Tobacco Harm Reduction, 72nd Tobacco Science Research
27   Conference (Sept. 18, 2018), https://sciences.altria.com/library/-
     /media/Project/Altria/Sciences/library/conferences/2018%20TSRC%20J%20Zdniak%20Presen
28   tation.pdf.
     845
         Id.
       Page 216                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 234 of 729


 1   that the Management Defendants and Altria and Altria Client Services began their “confidential

 2   negotiations.”846 Willard did not disclose that this study was contradicted by the “youth

 3   prevention” data provided by JLI during its acquisition due-diligence showing that mint was

 4   popular among teens.

 5           644.   Through these letters, Altria sought to prevent the FDA—which was actively

 6   considering regulating flavors847—from banning JLI’s mint JUULpods.

 7           645.   Acting in concert, JLI and Altria committed acts of mail or wire fraud when (1)

 8   JLI transmitted its Action Plan to the FDA and the public; and (2) Altria transmitted Willard’s

 9   letter to the FDA.

10           646.   On October 25, 2018, the same day Howard Willard sent the FDA his letter
11   fraudulently misrepresenting the Mint flavor and Altria’s view on pod-based products, Willard
12   provided Pritzker and Valani with a copy of the very same letter. 848
13           647.   It is no surprise that Altria was coordinating with Pritzker and Valani on the
14   scheme to protect flavors. It knew a potential ban on flavors would have a material impact on
15   the ability of JLI to continue its youth sales, and on the value of those sales. For example, in
16   November 2018, Crosthwaite asked Brian Blaylock at Altria Client Services to model a scenario
17   for Altria’s investment in JLI where the FDA enacts a flavor ban.849
18           648.   At the heart of these acts of fraud was Defendants’ characterization of mint as a
19   tobacco product that was targeted to adult smokers. This characterization was fraudulent

20   because Defendants knew kids prefer mint flavor and that JLI designed mint to be one of JLI’s

21   most potent products. Altria supported this plan and helped execute it. Together, these actions

22   by JLI and Altria ensured that mint would remain available to youths for many months,

23   furthering their efforts to maintain and expand the number of nicotine-addicted e-cigarette users

24

25   846
         Letter from Howard Willard III, Altria to Senator Durbin, et. al. (Oct. 14, 2019).
     847
26       Alex Lardieri, FDA Considers Ban on E-Cigarette Flavors Amid 'Epidemic' Use By Teens,
     U.S. News & World Report (Sept. 12, 2018), https://www.usnews.com/news/health-care-
27   news/articles/2018-09-12/fda-considers-ban-on-e-cigarette-flavors-amid-epidemic-use-by-
     teens.
     848
28       JLIFTC00653389.
     849
         ALGAT0000389729.
       Page 217                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 235 of 729


 1   in order to ensure a steady and growing customer base.

 2           649.   The deceptive scheme worked—the FDA did not protest JLI and Altria’s plan.

 3   And on December 20, 2018, one month after JLI announced its Action Plan to keep selling

 4   mint, Altria made a $12.8 billion equity investment in JLI.

 5           650.   By February of 2019, the FDA became aware that it had been deceived by JLI

 6   and Altria. On February 6, 2019, then-FDA commissioner Gottlieb wrote JLI and Altria

 7   demanding in-person meetings, excoriating Altria for its “newly announced plans with JUUL

 8   [that] contradict the commitments you made to the FDA” in a prior meeting and Willard’s

 9   October 25, 2018 letter to the FDA.850 Gottlieb’s letter to JLI alleged that JLI’s conduct was

10   “inconsistent with its previous representations to the FDA.”851
11           651.   The FDA demanded Altria be prepared to explain itself regarding its “plans to
12   stop marketing e-cigarettes and to address the crisis of youth use of e-cigarettes.” Then-
13   Commissioner Gottlieb told Altria that “deeply concerning data” shows that “youth use of
14   JUUL represents a significant proportion of overall use of e-cigarette products by children” and
15   despite any alleged steps the companies had taken to address the issue he “ha[d] no reason to
16   believe these youth patterns of use are abating in the near term, and they certainly do not appear
17   to be reversing.”
18           652.   JLI and Altria met with Gottlieb in March 2019 in a meeting the then-
19   Commissioner described as “difficult.”852 Gottlieb “did not come away with any evidence that

20   public health concerns drove Altria’s decision to invest in JLI, and instead said it looked like a

21   business decision. According to reporting by the New York Times, Gottlieb angrily criticized

22   JLI’s lobbying of Congress and the White House, stating:

23           We have taken your meetings, returned your calls and I had personally met with
             you more times than I met with any other regulated company, and yet you still
24           tried to go around us to the Hill and White House and undermine our public
             health efforts. I was trying to curb the illegal use by kids of your product and you
25

26   850
         Letter from Scott Gottlieb, FDA to Howard Willard, Altria (Feb. 9, 2019).
     851
27       Letter from Scott Gottlieb, FDA to Kevin Burns, JUUL Labs, Inc. (Feb. 9, 2019).
     852
         Kate Rooney & Angelica LaVito, Altria Shares Fall After FDA’s Gottlieb Describes
28   ‘Difficult’ Meeting on Juul, CNBC (Mar. 19, 2019), https://www.cnbc.com/2019/03/19/altria-
     shares-fall-after-fdas-gottlieb-describes-difficult-meeting-on-juul.html.
       Page 218                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 236 of 729


 1           are fighting me on it.853

 2           653.    But just a week after the “difficult” meeting with JLI and Altria, Gottlieb posted

 3   a statement about the FDA’s new e-cigarette policy, proposing to ban all flavors except

 4   “tobacco-, mint- and menthol-flavored products.”854 He cited the strong support of President

 5   Trump (whose administration JLI had aggressively lobbied855), and also cited “recent evidence

 6   indicat[ing] that mint- and menthol-flavored ENDS products are preferred more by adults than

 7   minors.”856 Just a few weeks later, Gottlieb resigned from his position as commissioner of the

 8   FDA.

 9           654.    The scheme had succeeded in saving mint JUUL pods, as well as each

10   Defendant’s bottom line. JLI’s sale of mint JUUL pods rose from one third of its sales in
11   September 2018 to approximately two thirds in February 2019. JLI’s 2019 revenues were
12   estimated to be between $2.36 billion and $3.4 billion, and mint JUUL pods accounted for
13   approximately 75% of JLI’s total 2019 sales. And because mint remained on the market until
14   JLI withdrew it in November 2019 in the face of growing scrutiny,857 thousands, if not millions,
15   of underage JUUL users suffered the consequences.
16           655.    As former New York City Mayor Mike Bloomberg stated: “JUUL’s decision to
17   keep mint- and menthol-flavored e-cigarettes on the shelves is a page right out of the tobacco
18   industry’s playbook.”858
19

20
     853
         Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. Times
21   (Nov. 24, 2019), https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.
     854
         News Release, Statement from FDA Commissioner Scott Gottlieb, M.D., on advancing new
22   policies aimed at preventing youth access to, and appeal of, flavored tobacco products,
     including e-cigarettes and cigars, U.S. FDA (Mar. 13, 2019), https://www.fda.gov/news-
23   events/press-announcements/statement-fda-commissioner-scott-gottlieb-md-advancing-new-
     policies-aimed-preventing-youth-access.
24   855
         Evan Sully & Ben Brody, JLI Spent Record $1.2 Million Lobbying as Regulators Stepped
     Up, Wash. Post (Oct. 22, 2019), https://www.washingtonpost.com/business/on-small-
25   business/juul-spent-record-12-million-lobbying-as-regulators-stepped-
     up/2019/10/22/2a0dbc52-f4de-11e9-b2d2-1f37c9d82dbb_story.html.
26   856
         Id.
     857
27       Ellen Huet, JLI Pulls Mint-Flavor Vaping Products, but Menthol Remains, Bloomberg
     (Nov. 7, 2019), https://www.bloomberg.com/news/articles/2019-11-07/juul-stops-selling-mint-
28   flavored-vaping-products.
     858
         Id.
       Page 219                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 237 of 729


 1           656.   JLI continues to sell menthol-flavored products.859

 2                  3.     In Response to the Public Health Crisis Created by JUUL, the FDA
                           Belatedly Tried to Slow the Epidemic.
 3

 4           657.   In 2017, the FDA announced that it would be taking steps to regulate e-cigarette

 5   devices such as JUUL. In late 2017, the FDA initiated its investigation of e-cigarette

 6   companies’ advertising and sales practices. But, as noted above, the FDA’s 2017 Compliance

 7   Policy issued a four-year extension for compliance with the 2016 deeming rule, apparently to

 8   “balance between regulation and encouraging development of innovative tobacco products that

 9   may be less harmful than cigarettes.”860 In March 2018, the 2017 Compliance Policy was

10   challenged by the American Academy of Pediatrics, along with other public health
11   organizations concerned that a compliance extension for the e-cigarette industry would allow
12   more e-cigarette products into the market and continue to addict thousands of youth.861
13           658.   In March 2019, the FDA drafted guidance that modified the 2017 Compliance
14   Policy, but it did not go into full effect. However, on May 15, 2019, the lawsuit filed by the
15   American Academy of Pediatrics was successful—the U.S. District Court for the District of
16   Maryland vacated the 2017 Compliance Policy, and directed the FDA to “require that premarket
17   authorization applications for all new deemed products” (“new” referred to any product
18   launched after February 15, 2007 and thus would include JUUL) be submitted within ten
19   months, by May 2020.862

20           659.   In January 2020, the FDA issued: Enforcement Priorities for Electronic Nicotine

21   Delivery Systems (ENDS) and Other Deemed Products on the Market Without Premarket

22   Authorization: Guidance for Industry (2020 FDA Guidance), directed at the e-cigarette industry,

23   which detailed the FDA’s plan to prioritize enforcement of regulations prohibiting the sale of

24

25   859
         Sheila Kaplan, Juul Halts Sales of Mint, Its Top-Selling e-Cigarette Flavor, N.Y. Times
     (Nov. 7, 2019), https://www.nytimes.com/2019/11/07/health/vaping-juul-mint-flavors.html.
26   860
         Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed
27   Products on the Market Without Premarket Authorization, U.S. FDA (Jan. 2020),
     https://www.fda.gov/media/133880/download.
     861
28       Id.
     862
         Id.; Am. Academy of Pediatrics v. FDA , 379 F. Supp. 3d 461, 496 (D. Md. 2019).
       Page 220                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 238 of 729


 1   flavored e-cigarette products and prohibiting the targeting of youth and minors.863 The 2020

 2   FDA Guidance focused on flavored e-cigarettes that appeal to children, including fruit and mint:

 3   “[C]ompanies that do not cease manufacture, distribution and sale of unauthorized flavored

 4   cartridge-based e-cigarettes . . . within 30 days risk FDA enforcement actions.”864

 5                  4.      The Government’s Efforts to Address the JUUL Crisis Were Too
                            Late and the Damage Has Already Been Done
 6

 7           660.   By the time the FDA acted, youth consumption of e-cigarettes had already

 8   reached an all-time high, and the e-cigarette industry’s presence on social media became an

 9   unstoppable force. The 2020 FDA Guidance acknowledges that two of the largest 2019 surveys

10   of youth cigarette use found that e-cigarette use had reached the highest levels ever recorded.865
11   By December 2019, there were over 2,500 reported cases of e-cigarette related hospitalization
12   for lung injury, including over fifty confirmed deaths.866 Despite the FDA’s efforts between
13   2017 and 2019, youth consumption of e-cigarettes doubled among middle and high school
14   students over the same period.867 In 2019, the total number of middle and high school students
15   reporting current use of e-cigarettes surpassed five million for the first time in history.868
16           661.   JLI’s presence on social media has also persisted, even without further initiation
17   by JLI—the hallmark of a successful viral marketing campaign. When the “#juul” hashtag was
18   first used on social media, it was a series of thirteen tweets on Twitter. By the time JLI
19   announced it would shut down its Instagram account, “#juul” had been featured in over 250,000

20   posts on Instagram. A study by Stanford University found that in the eight months after JLI

21

22
     863
         Id.
23   864
         News Release, FDA Finalizes Enforcement Policy on Unauthorized Flavored Cartridge-
     Based E-Cigarettes That Appeal to Children, Including Fruit and Mint, U.S. FDA (Jan. 2,
24   2020), https://www.fda.gov/news-events/press-announcements/fda-finalizes-enforcement-
     policy-unauthorized-flavored-cartridge-based-e-cigarettes-appeal-children.
25   865
         Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed
     Products on the Market Without Premarket Authorization, U.S. FDA (Jan. 2020),
26   https://www.fda.gov/media/133880/download.
     866
27       Karen A. Cullen et al., E-cigarette Use Among Youth in the United States, 2019, 322 JAMA
     2095 (2019).
     867
28       Id.
     868
         Id.
       Page 221                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 239 of 729


 1   ceased all promotional postings, community posting accelerated, to nearly half a million posts.

 2   Whereas before JLI exited Instagram, “#juul” appeared on average in 315 posts per day, that

 3   number tripled to 1084 posts per day after JLI shut down its Instagram account.869

 4            662.      The FDA’s anti-e-cigarette campaign on social media was aimed at youth and

 5   middle and high school students. The campaign used the slogan “The Real Cost” to educate

 6   youth on social media platforms about the health impacts of e-cigarette consumption—the real

 7   cost of using e-cigarettes. A recent study from the University of California Berkeley found that

 8   since September 2018, when the FDA’s social media campaign began, the hashtag

 9   “#TheRealCost” was used about fifty times per month on Instagram. By comparison, e-cigarette

10   related hashtags were used as many as 10,000 times more often. Despite the FDA’s social media
11   intervention, the number of e-cigarette related posts, and the median number of likes (a strong
12   metric of viewer engagement) the posts received, increased three-fold and six-fold,
13   respectively.870
14            663.      In short, by the time the FDA reacted to the epidemic created by Defendants,
15   millions of youth were addicted to e-cigarettes and nicotine, and were sharing e-cigarette related
16   posts on social media on their own.
17            I.        JUUL Usage Increases the Risk of Cardiovascular, Pulmonary,
                        Neurological, and Other Bodily Injuries
18
                        1.     JUUL Products Cause Acute and Chronic Lung (Pulmonary)
19                             Injuries
20            664.      The use of e-cigarettes, including JUUL, cause significant lung toxicity871 and

21   have been implicated in multiple severe pathological lung injuries.

22            665.      Recent studies have demonstrated that exposure to JUUL aerosol induces

23

24
      869
25        Robert K. Jackler et al., Rapid Growth of JUUL Hashtags After the Company Ceased Social
      Media Promotion, Stanford Research Into the Impact of Tobacco Advertising (July 22, 2019),
26    http://tobacco.stanford.edu/tobacco_main/publications/Hashtag JUUL Project_7-22-19F.pdf.
      870
          Julia Vassey, #Vape: Measuring E-cigarette Influence on Instagram With Deep Learning
27    and Text Analysis, 4 Frontiers in Commc’n 75
      (2020),https://www.frontiersin.org/articles/10.3389/fcomm.2019.00075/full.
      871
28        Lauren F. Chun et al., Pulmonary Toxicity of E-cigarettes, 313 Am. J. Physio. Lung Cell
      Mol. Physiol. L193 (2017), https://www.ncbi.nlm.nih.gov/pubmed/28522559.
        Page 222                                                           SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 240 of 729


 1   oxidative stress, inflammation, epithelial barrier dysfunction, and DNA damage in lung cells.872

 2   An impaired epithelial barrier function allows greater passage of inhaled chemicals into the

 3   body, increasing inflammation both locally in the lungs and systemically. This can lead to acute

 4   and chronic lung injury as well as exposure to, and increased susceptibility to, respiratory

 5   infections in users of e-cigarettes, including JUUL.873

 6           666.   Research has also demonstrated that ultrafine metal particles from heating

 7   devices have been found in e-cigarette aerosol, and in e-cigarette user’s lungs.874

 8           667.   In addition, exposure to JUUL aerosol has been shown to significantly impair

 9   endothelial function comparable to impairment of endothelial function caused by use of

10   combustible cigarettes.875
11           668.   It is well-established that endothelial dysfunction and injury from direct toxic
12   effects of inhalants such as cigarette smoke, can cause lung injuries such as chronic obstructive
13   pulmonary disease (COPD), emphysema, asthma and chronic bronchitis.876
14           669.   Recent epidemiological and toxicological studies detected links between asthma
15   frequency and e-cigarette use in adolescents and reported that vaporized e-liquids containing the
16

17

18

19   872
         Thivanka Muthumalage et al., E-cigarette Flavored Pods Induce Inflammation, Epithelial
20   Barrier Dysfunction, and DNA Damage in Lung Epithelial Cells and Monocytes, 9 Scientific
     Reports 19035 (2019), https://www.nature.com/articles/s41598-019-51643-6.
21   873
         Laura E. Crotty Alexander et al., Chronic Inhalation of E-cigarette Vapor Containing
     Nicotine Disrupts Airway Barrier Function and Induces Systemic Inflammation and
22   Multiorgan Fibrosis in Mice, 314 Am. J. Physiol. Regul. Comp. Physiol. R834 (2018),
     https://journals.physiology.org/doi/full/10.1152/ajpregu.00270.2017; Pieter S. Hiemstra et al.,
23   The Innate Immune Function of Airway Epithelial Cells in Inflammatory Lung Disease, 45 Eur.
     Respir. J. 1150 (2015), https://erj.ersjournals.com/content/45/4/1150.
24   874
         Alessandra Caporale et al., Acute Effects of Electronic Cigarette Aerosol Inhalation on
25   Vascular Function Detected at Quantitative MRI, 293 Radiology 97 (2019),
     https://www.ncbi.nlm.nih.gov/pubmed/31429679.
     875
26       Poonam Rao et al., Juul and Combusted Cigarettes Comparably Impair Endothelial
     Function, 6 Tob. Regul. Sci. 30
27   (2020),https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6953758/.
     876
         Francesca Polverino et al. COPD as an Endothelial Disorder: Endothelial Injury Linking
28   Lesions in the Lungs and Other Organs?, 8 Pulm. Circ. 1 (2018),
     https://www.ncbi.nlm.nih.gov/pubmed/29468936.
       Page 223                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 241 of 729


 1   same flavor aldehydes found in JUUL induce inflammation in human respiratory epithelia.877

 2           670.   A study published in December 2019, found that among individuals who never

 3   smoked combustible cigarettes, current e-cigarette use was associated with 75% higher odds of

 4   chronic bronchitis, emphysema, and COPD compared to those who never used e-cigarettes.878

 5           671.   In addition, the flavoring compounds used in e-cigarettes such as JUUL, include

 6   numerous chemicals known to be toxins if inhaled, such as diacetyl, acetyl propionyl, and

 7   benzaldehyde. These chemicals are linked to serious lung disease.879

 8           672.   A multitude of published case reports have linked e-cigarette use, including

 9   JUUL, to a variety of acute inhalational lung injuries such as lipoid pneumonia, bronchiolitis

10   obliterans (popcorn lung), alveolar hemorrhage, eosinophilic pneumonia, hypersensitivity
11   pneumonitis, chemical pneumonitis and collapsed lungs, among others.
12           673.   In 2012, one article reported on the case of a 42-year-old woman admitted with a
13   seven-month history of dyspnea, cough, and fevers that began when the patient had begun using
14   e-cigarettes. The authors hypothesized the source of lipoid pneumonia was e-cigarette use, due
15   to “glycerin-based oils found in e-cigarette nicotine vapor” added to “make the visual smoke
16   when the solution is vaporized.”880
17           674.   A 2014 report described a 20-year-old previously healthy U.S. active-duty male
18   sailor who presented with a three-day history of “persistent cough, shortness of breath, and
19

20
     877
         Phillip W. Clapp and Ilona Jaspers, Electronic Cigarettes: Their Constituents and Potential
21   Links to Asthma, 79 Curr Allergy Asthma Rep. 17 (2017),
     https://www.ncbi.nlm.nih.gov/pubmed/28983782.
22   878
         Albert D. Osei et al., Association Between E-Cigarette Use and Chronic Obstructive
23   Pulmonary Disease by Smoking Status: Behavioral Risk Factor Surveillance System 2016 and
     2017, 132 Am. J. Prev. Med. 949 (2019),https://www.ncbi.nlm.nih.gov/pubmed/30853474.
     879
24       Centers for Disease Control & Prevention, Flavorings-Related Lung Disease (Oct. 3,
     2017), https://www.cdc.gov/niosh/topics/flavorings/default.html; Won Hee Lee et al.,
25   Modeling Cardiovascular Risks of E-Cigarettes with Human-Induced Pluripotent Stem Cell-
     Derived Endothelial Cells. 73 J. Am. College of Cardiology 2722 (2019),
26
     https://www.ncbi.nlm.nih.gov/pubmed/31146818; Sheila Kaplan & Matt Richtel, Mysterious
27   Vaping Illness That’s ‘Becoming an Epidemic,’ N.Y. Times (Aug. 31, 2019),
     https://www.nytimes.com/2019/08/31/health/vaping-marijuana-ecigarettes-sickness.html.
28   880
         Lindsay McCauley et al., An Unexpected Consequence of Electronic Cigarette Use, 141
     Chest 1110 (2012).
       Page 224                                                         SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 242 of 729


 1   facial flushing” which began an hour after using an e-cigarette device. The patient was

 2   diagnosed with acute eosinophilic pneumonia. The patient was given prednisone and discharged

 3   after five days in the hospital, with improvement of his symptoms and significant resolution of

 4   lung opacity.881

 5           675.   In 2015, Atkins and Drescher reported the case of a 60-year-old man admitted

 6   repeatedly with weakness, chills, cough, a fever, and hypoxemia, with “bilateral upper lung

 7   zone crackles.” The patient revealed before each emergency room admittance he had used e-

 8   cigarettes and was was diagnosed with “suspected acute hypersensitivity pneumonitis, related to

 9   ENDS” and had no further episodes with cessation of e-cigarette use.

10           676.   In another case in 2015, a 31-year-old woman was admitted to the hospital for
11   dyspnea and cough. The patient “became increasingly hypoxic and was intubated due to
12   concerns of acute respiratory distress syndrome.” The patient was started on IV steroids and
13   diagnosed with lipoid pneumonia, given the close temporality of her recent initiation of e-
14   cigarettes three months prior to her onset of symptoms. The patient rapidly improved with
15   steroids and cessation of use of e-cigarettes.882 A different published a case report in 2015
16   describes bilateral pneumonia and pleural effusions associated with e-cigarette use.883
17           677.   In 2016, another case report described the case of a 27-year-old otherwise
18   healthy man who was admitted to the hospital with dyspnea, cough, fever, and hemoptysis after
19   increasing use of e-cigarettes for seven months prior to presentation, initiated in an effort to

20   decrease his combustible tobacco dependence. The patient worsened and required intubation

21   and mechanical ventilator support. There were no notable findings on microorganism workup,

22   “making infectious etiology for his pneumonia very unlikely.”.884

23
     881
         Darshan Thota & Emi Latham, Case Report of Electronic Cigarettes Possibly Associated
24   with Eosinophilic Pneumonitis in a Previously Healthy Active-duty Sailor, 47 J. Emerg. Med.
     15 (2014).
25   882
         Sujal Modi et al., Acute Lipiod Pneumonia Secondary to E-Cigarettes Use: An Unlikely
26   Replacement for Cigarettes, 148 Chest 382 (2015).
     883
         Kendall Moore et al., Bilateral Pneumonia and Pleural Effusions Subsequent to Electronic
27   Cigarette Use, 3 Open J. of Emergency Med. 18 (2015).
     884
         Ronnie D. Mantilla et al., Vapor Lung: Bronchiolitis Obliterans Organizing Pneumonia
28   (BOOP) in Patient with E-Cigarette Use, 193 Am. J. of Respiratory & Critical Care Med.
     A6513 (2016).
       Page 225                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 243 of 729


 1           678.   Also in January 2020, another article reported on a teenager who developed acute

 2   fibrinous organizing pneumonia (AFOP) after using JUUL as well as other vaping products.

 3   AFOP presents with diffuse ground glass infiltrates and intra-alveolar fibrin balls. Subpleural

 4   sparing and pneumomediastinum described elsewhere in vaping associated lung injury were

 5   also seen. The authors noted that this patient's presentation fit with existing literature, but his

 6   young age, choice of e-cigarette, and lung pathology were considered unique. The images

 7   characterized AFOP, a newly evolving rare lung pathology, which is now associated with

 8   vaping.885

 9           679.   Additional published case reports and case series were published since 2016

10   noting serious and significant acute lung injuries associated with vaping or e-cigarette use.
11   Despite the increasing reports in the published medical literature and the widespread use of
12   JUUL among teenagers, JLI did not take any steps to warn the public and consumers of the risks
13   of JUUL products.
14           680.   Over the summer of 2019, healthcare providers started to note an influx of acute
15   respiratory failure and a myriad of lung injuries in patients who were using e-cigarettes. This
16   prompted a Center for Disease Control (“CDC”) investigation of an outbreak of vaping
17   associated lung injuries. The reported injuries mirrored the injuries that had been reported in the
18   medical literature since 2012. In October 2019, the CDC issued treatment guidelines to assist
19   doctors in clinical practice. The CDC defined a new recognized medical condition referred to as

20   E-cigarette, or Vaping, Product Use Associated Lung Injury illnesses (EVALI).

21           681.   Researchers noted that the recent proliferation of vaping-related cases, known as

22   EVALI, demonstrated a heterogeneous collection of pneumonitis patterns that include acute

23   eosinophilic pneumonia, organizing pneumonia, lipoid pneumonia, diffuse alveolar damage and

24   acute respiratory distress syndrome (ARDS), diffuse alveolar hemorrhage, hypersensitivity

25   pneumonitis, and the rare giant-cell interstitial pneumonitis. Active infection (which would

26   include live bacterial contamination of e-cigarette fluids) did not appear to explain the clinical

27
     885
28     Monica A. Lu et al., Vaping-related Lung Injury in an Adolescent, 201 Am. J. of Respiratory
     & Critical Care Med. 481(2020).
       Page 226                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 244 of 729


 1   presentation, but acute toxic lung injury did seem to fit.886

 2           682.   Further, a recent publication in 2020 noted that there were almost 2000 cases of

 3   EVALI at the time it was written. The authors further noted that Vitamin E acetate was one

 4   possible cause of the recent outbreak but there may be more than one cause and therefore,

 5   everyone should refrain from using any e-cigarette or vaping products.887

 6           683.   Another publication in January 2020 noted that there were a number of patients

 7   who were diagnosed with EVALI who reported the use of nicotine only e-cigarettes. The

 8   authors concluded that EVALI was also associated with nicotine only products.888

 9           684.   In addition, multiple reports have been published in the medical literature of

10   acute alveolar hemorrhage caused by e-cigarette use.889 Diffuse alveolar hemorrhage (DAH) is a
11   life-threatening disorder which refers to bleeding that originates in the pulmonary
12   microvasculature. It often results in acute respiratory failure.890 Hypersensitivity pneumonitis
13   has been linked to the use of e-cigarettes, such as JUUL, since 2015.891 In 2018, researchers
14   published the first reported case of hypersensitivity pneumonitis and acute respiratory distress
15   syndrome (ARDS) as a risk of e-cigarette use in an adolescent.892 Recent case reports have also
16

17

18

19   886
         David C. Christiani, Vaping-Induced Injury, 68 New England J. Med. 787 (2019).
     887
         Sascha Ellington et al., Update: Product, Substance-Use, and Demographic Characteristics
20   of Hospitalized Patients in a Nationwide Outbreak of E-cigarette, or Vaping, Product Use-
     Associated Lung Injury—United States, August 2019–January 2020, 69 Morbidity & Mortality
21   Weekly Rep. 44 (2020).
     888
         Isaac Ghinai et al., Characteristics of Persons Who Report Using Only Nicotine-Containing
22   Products Among Interviewed Patients with E-cigarette, or Vaping, Product Use-Associated
23   Lung Injury ˗ Illinois, August-December 2019, 69 Morbidity & Mortality Weekly Rep. 84
     (2020).
     889
24       Michael Agustin et al., Diffuse Alveolar Hemorrhage Induced by Vaping, 2018 Case Rep.
     Pulmonol. 1 (2018); Peter J. Edmonds et al., Vaping-induced Diffuse Alveolar Hemorrhage, 29
25   Respiratory Med. Case Reports 1 (2020).
     890
26       Brandi R. Newsome & Juan E. Morales, Diffuse Alveolar Hemorrhage, 104 Southern Med.
     J. 269 (2011).
     891
27       Graham Atkins et al., Acute Inhalational Lung Injury Related to the Use of Electronic
     Nicotine Delivery Systems (ENDS), 148 Chest 83A (2015).
     892
28       Casey G. Sommerfield et al., Hypersensitivity Pneumonitis and Acute Respiratory Distress
     Syndrome From E-Cigarette Use, 141 Pediatrics 1 (2018).
       Page 227                                                         SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 245 of 729


 1   linked spontaneous pneumothorax (lung collapse) to vaping and use of e-cigarettes.893, 894

 2           685.   The multiple pathological lung injuries and toxicity associated with e-cigarette

 3   use, including JUUL, can lead to acute respiratory failure, intubation with mechanic ventilation

 4   and death.

 5           686.   It has been established that the use of e-cigarettes, including JUUL, can lead to

 6   acute and chronic lung injuries such as EVALI, lipoid pneumonia, organizing pneumonia,

 7   chemical pneumonitis, alveolar hemorrhage, bronchiolitis obliterans (popcorn lung),

 8   pneumothorax, acute respiratory failure, acute respiratory distress syndrome (ARDS), asthma,

 9   emphysema and COPD. Defendants never warned the public of the risk of serious acute and

10   chronic lung injuries that were associated with the use of e-cigarettes, including JUUL.
11           687.   The failure to properly and adequately test the safety of JUUL prior to marketing
12   it to the public, including teenagers and young adults, and continuing in the face of the
13   onslaught of publications in the medical literature demonstrating an association with e-cigarette
14   use and significant lung injuries, amounts to a reckless disregard for public safety.
15                  2.      JUUL Products Cause Cardiovascular Injuries
16           688.   In addition to severe lung injuries and addiction, JUUL products cause
17   significant and severe risks of cardiovascular injuries. Studies have shown that use of e-
18   cigarettes such as JUUL increase the risk of strokes and heart attacks. 895
19

20
     893
         Alex Bonilla et al., Recurrent Spontaneous Pneumothoraces and Vaping in an 18-year-
21   old Man: A Case Report and Review of the Literature, 13 J. of Med. Case Reports 283
     (2019), https://doi.org/10.1186/s13256-019-2215-4.
22   894
         Munish Sharma et al., A Case Report of Secondary Spontaneous Pneumothorax Induced by
23   Vape, 11 Cureus e6067 (2019), https://www.cureus.com/articles/24542-a-case-report-of-
     secondary-spontaneous-pneumothorax-induced-by-vape.
     895
24       News Release, E-cigarettes linked to higher risk of stroke, heart attack, diseased arteries,
     Am. Stroke Ass’n , Abstract 9, Session A2 (Jan. 30, 2019), https://newsroom.heart.org/news/e-
25   cigarettes-linked-to-higher-risk-of-stroke-heart-attack-diseased-arteries; Mohindar R. Vindhyal
     et al., Impact on Cardiovascular Outcomes Among E-cigarette Users: A Review From National
26   Health Interview Surveys, 73 J. of the Am. College of Cardiology Suppl. 2 (2019),
27   www.onlinejacc.org/content/73/9_Supplement_2/11.; Paul M. Ndunda & Tabitha M. Muutu,
     Electronic Cigarette Use is Associated with a Higher Risk of Stroke, 50 Int’l Stroke Conference
28   2019 Oral Abstracts: Community/Risk Factors, Suppl. 1, Abst. 9,
     www.ahajournals.org/doi/10.1161/str.50.suppl_1.9.
       Page 228                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 246 of 729


 1            689.   Research has demonstrated that e-cigarettes significantly increase blood pressure

 2   and arterial stiffness, which also increases the risk of strokes and heart attacks.896 Further,

 3   scientists have found that e-cigarettes cause oxidative stress, which leads to vascular disease and

 4   damage, known risk factors for cardiovascular injuries.897

 5            690.   Biological and epidemiologic studies have found that significant associations

 6   exist between e-cigarette use and myocardial infarctions (heart attacks), which appear to be

 7   dose-dependent. Biological investigations support this association, whereby a prothrombotic

 8   phenotype may develop after exposure to nicotine-containing e-cigarette vapors.898

 9            691.   Researcher Floridan Rader and others found that chronic e-cigarette users

10   demonstrated substantially impaired coronary microvascular endothelial function, even more
11   pronounced than that seen in chronic tobacco cigarette users. These findings also suggested that
12   chronic e-cigarette use leads to measurable and persistent adverse vascular effects that are not
13   directly related to nicotine.899
14            692.   Talal Alzahrani found that daily e-cigarette use was associated with an increased
15   risk of myocardial infarction.900
16            693.   A systematic review of the literature found that acute mainstream exposure to
17   aerosol from JUUL, or from previous generations of e-cigarettes using free-base nicotine,
18   impaired vascular function comparably to combusted cigarette smoke and delivered
19

20
      896
          Charalambos Vlachopoulos et al., Electronic Cigarette Smoking Increases Aortic Stiffness
21    and Blood Pressure in Young Smokers, 67 J. Am. Coll. Cardiol. (2016).
      897
          Dennis Thompson, Vaping May Hurt the Lining of Your Blood Vessels, WebMD HealthDay
22
      Reporter (May 28, 2019), www.webmd.com/mental-health/addiction/news/20190528/vaping-
23    may-hurt-the-lining-of-your-blood-vessels#1; JUUL e-cigarettes and JUUL pods deliver
      dangerous toxins and carcinogens to users. The ingredients in JUUL pods include glycerol,
24    propylene glycol, nicotine, benzoic acid, and flavoring chemicals. See What Are JUULpods?,
      www.juul.com/learn/pods (last visited Apr. 4, 2020).
25    898
          Giuseppe Lippi & Emmanuel J. Favaloro, An Update on Biological and Clinical Associations
      Between E-Cigarettes and Myocardial Infarction, Semin. Thromb. Hemost. (2019),
26
      https//:doi.org/10.1055/s-0039-3402451.
      899
27        Florian Rader et al., E-Cigarette Use and Subclinical Cardiac Effects, medRxiv (preprint)
      (2020), https://www.medrxiv.org/content/10.1101/2020.01.16.20017780v1 .
28    900
          Talal Alzahrani et al., Association Between Electronic Cigarette Use and Myocardial
      Infarction, 55 Am. J. Preventive Med. 455 (2018).
        Page 229                                                          SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 247 of 729


 1   considerably more nicotine to the blood on a per puff basis.901

 2           694.   The overarching conclusion from dozens of studies published in the past 8 years

 3   is that use of e-cigarettes, including JUUL, increases the risk of cardiovascular injury which can

 4   lead to strokes, heart attacks and death. JLI never warned the public or consumers of the serious

 5   and significant risk of cardiovascular injuries associated with its products.

 6                  3.      JUUL Products Cause and Contribute to Seizure(s)
 7           695.   On April 3, 2019 the FDA Center for Tobacco Products issued a Special

 8   Announcement notifying the public of an increase in reports of tobacco-related seizures,

 9   specifically relating to an increase in e-cigarette use, particularly among youth.902

10           696.   Additionally,    FDA    Commissioner      Gottlieb   and    the   Principal   Deputy
11   Commissioner Amy Abernethy issued a joint statement addressing the FDA’s ongoing scientific
12   investigation of seizures following e-cigarette use as a potential safety issue in youth and young
13   adults. The statement identifies seizures following e-cigarette use as a source of concern for the
14   FDA, adding that in addition to the 35 reported cases from 2010 to early 2019, the FDA
15   “recognize[s] that not all of the cases may be reported” due to their voluntary nature.903
16           697.   Symptomatic nicotine toxicity is a consequence of excessive vaping.904 As the
17   FDA acknowledges in their statement, “seizures or convulsions are known potential side effects
18   of nicotine toxicity.”905 It is well-documented that nicotine poisoning can cause seizures,
19

20
     901
         Nicholas Buchanan et al. Cardiovascular Risk of Electronic Cigarettes: A Review of
21   Preclinical and Clinical Studies, 116 Cardiovascular Research 40 (2019).
     902
         News Release, Some E-cigarette Users Are Having Seizures, Most Reports Involving Youth
22   and Young Adults, U.S. FDA (Apr. 10, 2019), https://www.fda.gov/tobacco-products/ctp-
     newsroom/some-e-cigarette-users-are-having-seizures-most-reports-involving-youth-and-
23   young-adults.
     903
24       News Release, Statement from FDA Commissioner Scott Gottlieb, M.D., and Principal
     Deputy Commissioner Amy Abernethy, M.D., Ph.D., on FDA’s Ongoing Scientific Investigation
25   of Potential Safety Issue Related to Seizures Reported Following E-cigarette Use, Particularly
     in Youth and Young Adults, U.S. FDA (Apr. 3, 2019), https://www.fda.gov/news-events/press-
26   announcements/statement-fda-commissioner-scott-gottlieb-md-and-principal-deputy-
     commissioner-amy-abernethy-md-phd.
     904
27       Adrienne Hughes et al., An Epidemiologic and Clinical Description of E-cigarette Toxicity,
     57 Clin. Toxicol. 287 (2018), https://doi: 10.1080/15563650.2018.1510503.
28   905
         News Release, Some E-cigarette Users Are Having Seizures, Most Reports Involving Youth
     and Young Adults, U.S. FDA (Apr. 10, 2019), https://www.fda.gov/tobacco-products/ctp-
       Page 230                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 248 of 729


 1   including ingestion of e-cigarette fluid.906 Nicotine-induced seizure has long been considered a

 2   possible side effect of long-term nicotine exposure.907 JUUL’s high nicotine content and

 3   addictive nature cause JUUL users to be highly susceptible to seizures. Moreover, it has been

 4   suggested that the use of e-cigarettes has been associated with an exacerbation of seizures in

 5   individuals who are predisposed.908

 6          698.    Seizures following e-cigarette use are a significant cause for concern due to the

 7   unnecessarily high levels of nicotine delivered, by design, via JUUL. As described herein, JLI

 8   intentionally designed its products to deliver a higher amount of nicotine, particularly targeting

 9   young people, and then failed to warn of the subsequent risks. JUUL devices were deliberately

10   designed to deliver higher concentrations of nicotine per puff as compared to cigarettes, creating
11   the risk for addiction as well as the risk of seizure due to potentially toxic levels of nicotine
12   exposure.
13          699.    JLI never warned the public or consumers of the risk of seizures associated with
14   the use of e-cigarettes including JUUL.
15                  4.     Animal Studies Demonstrate Carcinogenic Potential of JUUL
16          700.    Several studies conducted on animals show a significant likelihood that JUUL
17   could cause cancer for users.
18          701.    In 2017, a report by Donatella Canistro and others found that e-cigarettes induce
19   toxicological effects that can raise the risk of cancer.909 Similarly, a 2018 study measured the

20   DNA damage induced by nitrosamines in the organs (lung, bladder, and heart) of mice

21   subjected to e-cigarette vapor and concluded that e-cigarette vapor induces DNA damage in all

22

23   newsroom/some-e-cigarette-users-are-having-seizures-most-reports-involving-youth-and-
     young-adults.
24   906
         Gerdinique C. Maessen et al., Nicotine Intoxication by E-cigarette Liquids: A Study of Case
     Reports, Pathophysiology, 58 Clinical Toxicology 1 (2020),
25   https://www.tandfonline.com/doi/full/10.1080/15563650.2019.1636994.
     907
26       Lucinda L. Miner et al., The Effect of Chronic Nicotine Treatment on Nicotine-induced
     Seizures, 95 Psychopharmacology 52 (1988), https://doi.org/10.1007/BF00212766.
     908
27       Jessica D. Wharton et al., Increased Seizure Frequency Temporally Related to Vaping:
     Where There’s Vapor, There’s Seizures?, 104 Pediatric Neurology 66 (2020).
28   909
         Donatella Canistro et al., E-cigarettes Induce Toxicological Effects That Can Raise the
     Cancer Risk, 7 Sci. Reports 1 (2017).
       Page 231                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 249 of 729


 1   three organs and reduces DNA-repair functions and proteins in mouse lungs. They further found

 2   that nicotine-derived nitrosamine ketone can induce the same effects and enhance mutational

 3   susceptibility and tumorigenic transformation of cultured human bronchial epithelial and

 4   urothelial cells (leading them to believe that vaping could contribute to heart disease and lung

 5   and bladder cancer in humans).910 And in 2019, a report by Moon-shong Tang and others found

 6   that exposure to e-cigarette vapor, induced lung adenocarcinoma and bladder urothelial

 7   hyperplasia in mice.911

 8             702.   There is a likely association between e-cigarettes, including JUUL, and cancer.

 9   Long term epidemiological studies will likely reveal an increased risk of cancer among this

10   generation of youth who were unwitting targets of JLI in complete and utter reckless disregard
11   for their safety.
12   V.        INTERSTATE AND INTRASTATE COMMERCE
13             703.   Defendants’ conduct as alleged herein has had a substantial effect on interstate
14   and intrastate commerce.
15             704.   At all material times, Defendants participated in the manufacture, marketing,
16   promotion, distribution, and sale substantial amounts of JUUL products in a continuous and
17   uninterrupted flow of commerce across state and national lines and throughout the United
18   States.
19             705.   Defendants’ conduct also had substantial intrastate effects in that, among other

20   things, JUUL products were advertised and sold in each state and the District of Columbia. At

21   least thousands of individuals in each state and the District of Columbia were impacted by

22   Defendants’ fraudulent, deceptive, and unfair conduct. As alleged below, absent Defendants’

23   unlawful conduct, Plaintiffs and class members within each state and the District of Columbia

24   would not have purchased JUUL products or would have paid less for them.

25

26
      910
          Hyun-Wook Lee et al., E-cigarette Smoke Damages DNA and Reduces Repair Activity in
27    Mouse Heart, Lung, and Bladder as well as in Human Lung and Bladder Cells, 115 PNAS
      E1560 (2017).
28    911
          Moon-shong Tang, et al., Electronic-cigarette Smoke Induces Lung Adenocarcinoma and
      Bladder Urothelial Hyperplasia in Mice, 116 PNAS 21727 (2019).
        Page 232                                                         SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 250 of 729


 1   VI.     CLASS ACTION ALLEGATIONS
 2           706.   Plaintiffs bring this action on behalf of themselves and, under Federal Rules of

 3   Civil Procedure 23(a), (b)(2), (b)(3) and/or (c)(4), as representatives of classes defined as

 4   follows:

 5           A.     Nationwide Class
 6           707.   The Nationwide Class is defined as:

 7                  All persons who purchased, in the United States, a JUUL e-cigarette
                    and/or JUUL pods.
 8

 9           B.     State Classes and Subclasses
10           708.   As an alternative or in addition to the Nationwide Class, Plaintiffs allege a
11   separate class for each State and the District of Columbia based upon the applicable laws set
12   forth in the alternate state law counts. Each class is defined as follows for the claims asserted
13   under a particular jurisdiction’s law:
14           709.   The Alabama Subclass is defined as:
15                  All persons who purchased, in Alabama, a JUUL e-cigarette and/or JUUL
                    pods.
16

17           710.   The Alabama Direct Purchaser Subclass is defined as:
18                  All persons who purchased, in Alabama, a JUUL e-cigarette and/or JUUL
                    pods directly from JUUL.
19

20           711.   The Alaska Subclass is defined as:

21                  All persons who purchased, in Alaska, a JUUL e-cigarette and/or JUUL
                    pods.
22

23           712.   The Arizona Subclass is defined as:

24                  All persons who purchased, in Arizona, a JUUL e-cigarette and/or JUUL
                    pods.
25

26           713.   The Arkansas Subclass is defined as:

27                  All persons who purchased, in Arkansas, a JUUL e-cigarette and/or JUUL
                    pods.
28

       Page 233                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
      Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 251 of 729


 1       714.   The California Subclass is defined as:

 2              All persons who purchased, in California, a JUUL e-cigarette and/or
                JUUL pods.
 3

 4       715.   The Colorado Subclass is defined as:

 5              All persons who purchased, in Colorado, a JUUL e-cigarette and/or JUUL
                pods.
 6

 7       716.   The Connecticut Subclass is defined as:

 8              All persons who purchased, in Connecticut, a JUUL e-cigarette and/or
                JUUL pods.
 9

10       717.   The Delaware Subclass is defined as:
11              All persons who purchased, in Delaware, a JUUL e-cigarette and/or JUUL
                pods.
12

13       718.   The District of Columbia Subclass is defined as:
14              All persons who purchased, in District of Columbia, a JUUL e-cigarette
                and/or JUUL pods.
15

16       719.   The Florida Subclass is defined as:
17              All persons who purchased, in Florida, a JUUL e-cigarette and/or JUUL
                pods.
18

19       720.   The Georgia Subclass is defined as:

20              All persons who purchased, in Georgia, a JUUL e-cigarette and/or JUUL
                pods.
21

22       721.   The Georgia Direct Purchaser Subclass is defined as:

23              All persons who purchased, in Georgia, a JUUL e-cigarette and/or JUUL
                pods directly from JUUL.
24

25       722.   The Hawaii Subclass is defined as:

26              All persons who purchased, in Hawaii, a JUUL e-cigarette and/or JUUL
                pods.
27

28       723.   The Idaho Subclass is defined as:

     Page 234                                                      SECOND AMENDED CONSOLIDATED
                                                                         CLASS ACTION COMPLAINT
                                                                       Case No. 19-md-02913-WHO
      Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 252 of 729


 1              All persons who purchased, in Idaho, a JUUL e-cigarette and/or JUUL
                pods.
 2

 3       724.   The Illinois Subclass is defined as:

 4              All persons who purchased, in Illinois, a JUUL e-cigarette and/or JUUL
                pods.
 5

 6       725.   The Illinois Direct Purchaser Subclass is defined as:

 7              All persons who purchased, in Illinois, a JUUL e-cigarette and/or JUUL
                pods directly from JUUL.
 8

 9       726.   The Indiana Subclass is defined as:

10              All persons who purchased, in Indiana, a JUUL e-cigarette and/or JUUL
                pods.
11

12       727.   The Iowa Subclass is defined as:
13              All persons who purchased, in Iowa, a JUUL e-cigarette and/or JUUL
                pods.
14

15       728.   The Kansas Subclass is defined as:
16              All persons who purchased, in Kansas, a JUUL e-cigarette and/or JUUL
                pods.
17

18       729.   The Kentucky Subclass is defined as:
19              All persons who purchased, in Kentucky, a JUUL e-cigarette and/or JUUL
                pods.
20

21       730.   The Kentucky Direct Purchaser Subclass is defined as:

22              All persons who purchased, in Kentucky, a JUUL e-cigarette and/or JUUL
                pods directly from JUUL.
23

24       731.   The Louisiana Subclass is defined as:

25              All persons who purchased, in Louisiana, a JUUL e-cigarette and/or JUUL
                pods.
26

27       732.   The Maine Subclass is defined as:

28              All persons who purchased, in Maine, a JUUL e-cigarette and/or JUUL
                pods.
     Page 235                                                           SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
      Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 253 of 729


 1       733.   The Maryland Subclass is defined as:

 2              All persons who purchased, in Maryland, a JUUL e-cigarette and/or JUUL
                pods.
 3

 4       734.   The Massachusetts Subclass is defined as:

 5              All persons who purchased, in Massachusetts, a JUUL e-cigarette and/or
                JUUL pods.
 6

 7       735.   The Michigan Subclass is defined as:

 8              All persons who purchased, in Michigan, a JUUL e-cigarette and/or JUUL
                pods.
 9

10       736.   The Minnesota Subclass is defined as:
11              All persons who purchased, in Minnesota, a JUUL e-cigarette and/or
                JUUL pods.
12

13       737.   The Mississippi Subclass is defined as:
14              All persons who purchased, in Mississippi, a JUUL e-cigarette and/or
                JUUL pods
15

16       738.   The Missouri Subclass is defined as:
17              All persons who purchased, in Missouri, a JUUL e-cigarette and/or JUUL
                pods.
18

19       739.   The Montana Subclass is defined as:

20              All persons who purchased, in Montana, a JUUL e-cigarette and/or JUUL
                pods.
21

22       740.   The Nebraska Subclass is defined as:

23              All persons who purchased, in Nebraska, a JUUL e-cigarette and/or JUUL
                pods.
24

25       741.   The Nevada Subclass is defined as:

26              All persons who purchased, in Nevada, a JUUL e-cigarette and/or JUUL
                pods.
27

28       742.   The New Hampshire Subclass is defined as:

     Page 236                                                    SECOND AMENDED CONSOLIDATED
                                                                       CLASS ACTION COMPLAINT
                                                                     Case No. 19-md-02913-WHO
      Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 254 of 729


 1              All persons who purchased, in New Hampshire, a JUUL e-cigarette and/or
                JUUL pods.
 2

 3       743.   The New Jersey Subclass is defined as:

 4              All persons who purchased, in New Jersey, a JUUL e-cigarette and/or
                JUUL pods.
 5

 6       744.   The New Mexico Subclass is defined as:

 7              All persons who purchased, in New Mexico, a JUUL e-cigarette and/or
                JUUL pods.
 8

 9       745.   The New York Subclass is defined as:

10              All persons who purchased, in New York, a JUUL e-cigarette and/or
                JUUL pods.
11

12       746.   The New York Direct Purchaser Subclass is defined as:
13              All persons who purchased, in New York, a JUUL e-cigarette and/or
                JUUL pods directly from JUUL.
14

15       747.   The North Carolina Subclass is defined as:
16              All persons who purchased, in North Carolina, a JUUL e-cigarette and/or
                JUUL pods.
17

18       748.   The North Dakota Subclass is defined as:
19              All persons who purchased, in North Dakota, a JUUL e-cigarette and/or
                JUUL pods.
20

21       749.   The Ohio Subclass is defined as:

22              All persons who purchased, in Ohio, a JUUL e-cigarette and/or JUUL
                pods.
23

24       750.   The Ohio Direct Purchaser Subclass is defined as:

25              All persons who purchased, in Ohio, a JUUL e-cigarette and/or JUUL
                pods directly from JUUL.
26

27       751.   The Oklahoma Subclass is defined as:

28              All persons who purchased, in Oklahoma, a JUUL e-cigarette and/or
                JUUL pods.
     Page 237                                                       SECOND AMENDED CONSOLIDATED
                                                                          CLASS ACTION COMPLAINT
                                                                        Case No. 19-md-02913-WHO
      Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 255 of 729


 1       752.   The Oregon Subclass is defined as:

 2              All persons who purchased, in Oregon, a JUUL e-cigarette and/or JUUL
                pods.
 3

 4       753.   The Oregon Direct Purchaser Subclass is defined as:

 5              All persons who purchased, in Oregon, a JUUL e-cigarette and/or JUUL
                pods directly from JUUL.
 6

 7       754.   The Pennsylvania Subclass is defined as:

 8              All persons who purchased, in Pennsylvania, a JUUL e-cigarette and/or
                JUUL pods.
 9

10       755.   The Rhode Island Subclass is defined as:
11              All persons who purchased, in Rhode Island, a JUUL e-cigarette and/or
                JUUL pods.
12

13       756.   The South Carolina Subclass is defined as:
14              All persons who purchased, in South Carolina, a JUUL e-cigarette and/or
                JUUL pods.
15

16       757.   The South Dakota Subclass is defined as:
17              All persons who purchased, in South Dakota, a JUUL e-cigarette and/or
                JUUL pods.
18

19       758.   The Tennessee Subclass is defined as:

20              All persons who purchased, in Tennessee, a JUUL e-cigarette and/or
                JUUL pods.
21

22       759.   The Tennessee Direct Purchaser Subclass is defined as:

23              All persons who purchased, in Tennessee, a JUUL e-cigarette and/or
                JUUL pods directly from JUUL.
24

25       760.   The Texas Subclass is defined as:

26              All persons who purchased, in Texas, a JUUL e-cigarette and/or JUUL
                pods.
27

28       761.   The Utah Subclass is defined as:

     Page 238                                                         SECOND AMENDED CONSOLIDATED
                                                                            CLASS ACTION COMPLAINT
                                                                          Case No. 19-md-02913-WHO
      Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 256 of 729


 1              All persons who purchased, in Utah, a JUUL e-cigarette and/or JUUL
                pods.
 2

 3       762.   The Vermont Subclass is defined as:

 4              All persons who purchased, in Vermont, a JUUL e-cigarette and/or JUUL
                pods.
 5

 6       763.   The Vermont Direct Purchaser Subclass is defined as:

 7              All persons who purchased, in Vermont, a JUUL e-cigarette and/or JUUL
                pods directly from JUUL.
 8

 9       764.   The Virginia Subclass is defined as:

10              All persons who purchased, in Virginia, a JUUL e-cigarette and/or JUUL
                pods.
11

12       765.   The Washington Subclass is defined as:
13              All persons who purchased, in Washington, a JUUL e-cigarette and/or
                JUUL pods.
14

15       766.   The Washington Direct Purchaser Subclass is defined as:
16              All persons who purchased, in Washington, a JUUL e-cigarette and/or
                JUUL pods directly from JUUL.
17

18       767.   The West Virginia Subclass is defined as:
19              All persons who purchased, in West Virginia, a JUUL e-cigarette and/or
                JUUL pods.
20

21       768.   The Wisconsin Subclass is defined as:

22              All persons who purchased, in Wisconsin, a JUUL e-cigarette and/or
                JUUL pods.
23

24       769.   The Wisconsin Direct Purchaser Subclass is defined as:

25              All persons who purchased, in Wisconsin, a JUUL e-cigarette and/or
                JUUL pods directly from JUUL.
26

27       770.   The Wyoming Subclass is defined as:

28              All persons who purchased, in Wyoming, a JUUL e-cigarette and/or JUUL
                pods.
     Page 239                                                      SECOND AMENDED CONSOLIDATED
                                                                         CLASS ACTION COMPLAINT
                                                                       Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 257 of 729


 1           C.      Class Exclusions
 2           771.    The following persons and entities are excluded from the proposed classes:

 3   Defendants, their employees, co-conspirators, officers, directors, legal representatives, heirs,

 4   successors and wholly or partly owned subsidiaries or affiliated companies; class counsel and

 5   their employees; and the judicial officers and their immediate family members and associated

 6   court staff assigned to this case.

 7           D.      Rule 23 Prerequisites
 8           772.    Each of the proposed classes meets the requirements of Federal Rules of Civil

 9   Procedure 23(a), (b)(2), (b)(3) and/or (c)(4).

10           773.    The members of each class are so numerous that joinder is impracticable. Each
11   class includes at least thousands of members. Members of the classes are widely dispersed
12   throughout the country and/or each respective state.
13           774.    Plaintiffs’ claims are typical of the claims of all class members. Plaintiffs’ claims
14   arise out of the same common course of conduct that gives rise to the claims of the other class
15   members. Plaintiffs and all class members were and will continue to be damaged by the same
16   wrongful conduct—i.e., Defendants’ scheme to engage in fraudulent and unfair business
17   practices regarding the marketing and sale of JUUL products, including the marketing of such
18   products to minors.
19           775.    Plaintiffs will fairly and adequately protect and represent the interests of the

20   classes. Plaintiffs’ interests are coincident with, and not antagonistic to, those of the classes.

21           776.    Plaintiffs are represented by counsel who are experienced and competent in the

22   prosecution of class action litigation and have particular expertise with consumer class actions

23   and cases in the tobacco industry.

24           777.    Questions of law and fact common to the classes include:

25                   a.      Whether the advertising for JUUL products was misleading,
                             fraudulent, deceptive, unfair and/or unconscionable;
26
                     b.      Whether the targeting of minors in the marketing and sale of JUUL
27                           products was unfair and/or unconscionable;

28

       Page 240                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 258 of 729


 1                   c.      Whether Defendants have been unjustly enriched through the false,
                             misleading and deceptive advertising of JUUL products and the
 2                           marketing and sale of JUUL products to minors;

 3                   d.      Whether JUUL products were merchantable condition when sold,
                             were defective when sold, and possessed the most basic degree of
 4                           fitness for ordinary use;

 5                   e.      Whether Defendants’ conduct violated the Magnuson-Moss
                             Warranty Act, 15 U.S.C. §§ 2301, et seq.;
 6
                     f.      Whether Defendants’ conducted an enterprise in violation of the
 7                           Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.
                             § 1961, et seq.;
 8
                     g.      The amount of damages owed the classes;
 9
                     h.      The appropriate measure of disgorgement; and
10
                     i.      The type and format of injunctive relief.
11

12           778.    Questions of law and fact common to members of each class will predominate
13   over any questions that may affect only individual class members because Defendants have
14   acted on grounds generally applicable to members of the classes.
15           779.    Class treatment is a superior method for the fair and efficient adjudication of the
16   controversy because, among other things, class treatment will permit a large number of similarly
17   situated persons to prosecute their common claims in a similar forum simultaneously,
18   efficiently, and without the unnecessary duplication of evidence, effort, and expense that
19   numerous individual actions would engender. The benefits of proceeding through the class

20   mechanism, including providing injured persons and entities with a means of obtaining redress

21   on claims that might not be practicable to pursue individually, substantially outweigh any

22   difficulties that may arise in the management of this class action.

23           780.    Class treatment is also manageable, and Plaintiffs know of no management

24   difficulties that would preclude class certification in this.

25           781.    Plaintiffs reserve the right to seek to certify common questions related to

26   Defendants’ knowledge, conduct, products, and duties.

27

28

       Page 241                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 259 of 729


 1   VII. CAUSES OF ACTION
 2          A.      Violations of California Law Brought on Behalf of the Nationwide Class and
                    the California Subclass
 3

 4          782.    Except as otherwise noted, Plaintiffs bring each of the claims in this Section on

 5   behalf of the Nationwide Class and, in the alternative, on behalf of the California Class.

 6                  1.      Violation of the California Unfair Competition Law (Cal. Bus. &
                            Prof. Code § 17200, et seq.) (Sales and Marketing Practices)
 7

 8          783.    Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 9          784.    This claim is brought against JLI and, for certain claims as noted below, all

10   Defendants.
11          785.    JLI is a “person” under Cal. Bus. & Prof. Code § 17201.
12          786.    Plaintiffs and class members purchased JUUL products for personal purposes.
13          787.    Defendants created and implemented a scheme to create a market for e-cigarettes
14   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
15   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
16   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
17   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
18   addictiveness, and significant risks of substantial physical injury from using JUUL products.
19          788.    Advertisements and representations for JUUL products contained deceptive

20   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

21   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

22   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

23   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

24   decades, JLI used third parties and word of mouth to spread false and misleading information

25   about JUUL products.

26          789.    Advertisements and representations for JUUL products concealed and failed to

27   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

28   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

       Page 242                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 260 of 729


 1   addictive, posed significant risks of substantial physical injury resulting from the use of the

 2   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 3   consumed through a pack of combustible cigarettes.

 4          790.    The labels on JUUL products failed to disclose that the products posed

 5   significant risks of substantial physical injury resulting from the use of the products. The labels

 6   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 7          791.    The omissions were misleading and deceptive standing alone and were

 8   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 9   cigarettes, and other representations.

10          792.    JLI’s conduct was unfair and unconscionable in that it included (i) the
11   manufacture and sale of products with a heightened propensity to cause addiction and physical
12   injuries and (ii) misrepresentations and omissions of material facts concerning the
13   characteristics and safety of JUUL products that offended public policy; were immoral,
14   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused
15   substantial harm that greatly outweighs any possible utility from the conduct.
16          793.    JLI’s conduct was fraudulent and deceptive because the misrepresentations and
17   omissions at issue were likely to, and in fact did, deceive reasonable consumers, including the
18   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their
19   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not

20   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery

21   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily

22   injury resulting from the use of the products, and (vi) that the nicotine consumed through one

23   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes, and (vi)

24   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a

25   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor

26   in Plaintiffs’ and class members’ decisions to purchase JUUL products.

27          794.    JLI owed Plaintiffs and class members a duty to disclose these facts because they

28   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

       Page 243                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 261 of 729


 1   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 2   facts; because the facts would be material to reasonable consumers; because JLI actively

 3   concealed them; because JLI intended for consumers to rely on the omissions in question;

 4   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 5   made partial representations concerning the same subject matter aßs the omitted facts.

 6          795.    As set forth in the allegations concerning each Plaintiff in Appendix A, in

 7   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

 8   Reasonable consumers would have been expected to have relied on the misrepresentations and

 9   omissions.

10          796.    JLI’s conduct was also unlawful in that it violated the following statutes:
11   Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961, et seq.; the Magnuson-
12   Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.; Cal. Bus. & Prof. Code § 22963(a); and Cal.
13   Penal Code § 308(a)(1)(A).
14          797.    JLI and the Management Defendants engaged in fraudulent and deceptive
15   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
16   products were appropriate for minors, when in fact the products never should have been
17   marketed to minors and are especially harmful to minors due to the potent and addictive
18   nicotine doses, addictive qualities, and health risks.
19          798.    All Defendants engaged in conduct that is unfair and unconscionable because the

20   targeting of minors offends public policy (in particular Cal. Bus. & Prof. Code § 22963(a) and

21   Cal. Penal Code § 308(a)(1)(A)) is immoral, unethical, oppressive, outrageous, unscrupulous,

22   and substantially injurious; and has caused substantial harm that greatly outweighs any possible

23   utility from the conduct.

24          799.    As alleged above, all Defendants participated and/or facilitated the marketing of

25   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

26   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

27   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

28   use of JUUL products by minors continues to rise.

       Page 244                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 262 of 729


 1          800.    Defendants’ conduct actually and proximately caused Plaintiffs and class

 2   members to lose money or property. Absent Defendants’ unfair and fraudulent conduct,

 3   Plaintiffs and class members would have behaved differently and would not have purchased

 4   JUUL products or would have paid less for them. Defendants’ misrepresentations and omissions

 5   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have

 6   purchased and enter into purchase contracts they would not otherwise have entered into. In

 7   addition, class members who are minors are entitled to full repayment of the amounts they spent

 8   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

 9   restitution, injunctive relief (except as to the Management Defendants), and reasonable

10   attorneys’ fees, as well as any other relief the Court may deem just or proper.
11                  2.      Violation of the California Consumer Legal Remedies Act (Cal. Civ.
                            Code § 1750, et seq.)
12

13          801.    Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
14          802.    This claim is brought against JLI.
15          803.    JLI is a “person” under Cal. Civ. Code § 1761.
16          804.    Plaintiffs and class members are “consumers” under Cal. Civ. Code § 1761 and
17   purchased JUUL products for personal purposes.
18          805.    JUUL products are “goods” under Cal. Civ. Code § 1761.
19          806.    Defendants created and implemented a scheme to create a market for e-cigarettes

20   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

21   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

22   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

23   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

24   addictiveness, and significant risks of substantial physical injury from using JUUL products.

25          807.    Advertisements and representations for JUUL products contained deceptive

26   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

27   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

28   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

       Page 245                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 263 of 729


 1   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 2   decades, JLI used third parties and word of mouth to spread false and misleading information

 3   about JUUL products and word of mouth to spread false and misleading information about

 4   JUUL products.

 5          808.    Advertisements and representations for JUUL products concealed and failed to

 6   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 7   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 8   addictive, posed significant risks of substantial physical injury resulting from the use of the

 9   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

10   consumed through a pack of combustible cigarettes, and that the nicotine consumed through one
11   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.
12          809.    The labels on JUUL products failed to disclose that the products posed
13   significant risks of substantial physical injury resulting from the use of the products. The labels
14   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
15          810.    The omissions were misleading and deceptive standing alone and were
16   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
17   cigarettes and other representations.
18          811.    JLI’s conduct constituted the following prohibited fraudulent, deceptive, and
19   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

20   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

21   products are of a particular standard, quality, or grade, or that goods are of a particular style or

22   model, when they are not; (c) advertising goods or services with intent not to sell them as

23   advertised; and (d) misrepresenting that the subject of a transaction has been supplied in

24   accordance with a previous representation when it has not.

25          812.    JLI’s conduct was likely to, and in fact did, deceive reasonable consumers,

26   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

27   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

28   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

       Page 246                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 264 of 729


 1   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 2   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 3   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 4   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 5   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 6          813.     JLI owed Plaintiffs and class members a duty to disclose these facts because they

 7   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 8   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 9   facts; because the facts would be material to reasonable consumers; because JLI actively

10   concealed them; because JLI intended for consumers to rely on the omissions in question;
11   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
12   made partial representations concerning the same subject matter as the omitted facts.
13          814.     As set forth in the allegations concerning each Plaintiff in Appendix A, in
14   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.
15   Reasonable consumers would have been expected to have relied on the misrepresentations and
16   omissions.
17          815.     JLI’s conduct actually and proximately caused actual damages to Plaintiffs and
18   class members. Absent JLI’s unfair and fraudulent conduct, Plaintiffs and class members would
19   have behaved differently and would not have purchased JUUL products or would have paid less

20   for them. JLI’s misrepresentations and omissions induced Plaintiffs and class members to

21   purchase JUUL products they would not otherwise have purchased and enter into purchase

22   contracts they would not otherwise have entered into. In addition, class members who are

23   minors are entitled to full repayment of the amounts they spent on JUUL products. Plaintiffs

24   seek—on behalf of themselves and each member of the class—actual damages, punitive

25   damages, injunctive relief, reasonable attorneys’ fees, and restitution, as well as any other relief

26   the Court may deem just or proper.

27          816.     Plaintiffs have complied or substantially complied with all applicable notice

28   requirements.

       Page 247                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 265 of 729


 1          817.    Concurrently with the filing of this complaint, plaintiff are filing an affidavit

 2   pursuant to Cal. Civ. Code § 1780(d).

 3                  3.      Violation of the California False Advertising Law (Cal. Bus. & Prof.
                            Code § 17500, et seq.)
 4

 5          818.    Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 6          819.    This claim is brought against JLI.

 7          820.    JUUL intended to directly and indirectly sell JUUL products. JUUL induced

 8   consumers to buy JUUL products and made and disseminated, and caused to be made and

 9   disseminated, from California misrepresentations and omissions that were untrue and

10   misleading.
11          821.    Defendants knew or should have known that their misrepresentations and/or
12   omissions were false and misleading, and intended for consumers to rely on such
13   misrepresentations and omissions.
14          822.    The misrepresentations and omissions were likely to, and in fact did, deceive
15   reasonable consumers, including the Plaintiffs. Reasonable consumers, including the Plaintiffs,
16   would have found it material to their purchasing decisions that JUUL’s products (i) were not
17   smoking cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii)
18   were extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed
19   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)

20   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a

21   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor

22   in Plaintiffs’ and class members’ decisions to purchase JUUL products.

23          823.    JLI owed Plaintiffs and class members a duty to disclose these facts because they

24   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

25   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

26   facts; because the facts would be material to reasonable consumers; because JLI actively

27   concealed them; because JLI intended for consumers to rely on the omissions in question;

28   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

       Page 248                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 266 of 729


 1   made partial representations concerning the same subject matter as the omitted facts.

 2          824.    As set forth in the allegations concerning each Plaintiff in Appendix A, in

 3   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

 4   Reasonable consumers would have been expected to have relied on the misrepresentations and

 5   omissions.

 6          825.    JLI’s conduct actually and proximately caused loss of money or property by

 7   Plaintiffs and class members. Absent JLI’s conduct, Plaintiffs and class members would have

 8   behaved differently and would not have purchased JUUL products or would have paid less for

 9   them. JLI’s misrepresentations and omissions induced Plaintiffs and class members to purchase

10   JUUL products they would not otherwise have purchased and enter into purchase contracts they
11   would not otherwise have entered into. In addition, class members who are minors are entitled
12   to full repayment of the amounts they spent on JUUL products. Plaintiffs seek—on behalf of
13   themselves and each member of the class—restitution and injunctive relief, as well as any other
14   relief the Court may deem just or proper.
15                  4.      Common Law Fraud
16          826.    Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
17          827.    This claim is brought against JLI.
18          828.    JUUL created and implemented a scheme to create a market for e-cigarettes and
19   substantially increase sales of JUUL through a pervasive pattern of false and misleading

20   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

21   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

22   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

23   addictiveness, and significant risks of substantial physical injury from using JUUL products.

24          829.    Advertisements and representations for JUUL products contained deceptive

25   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

26   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

27   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

28   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

       Page 249                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 267 of 729


 1   decades, JLI used third parties and word of mouth to spread false and misleading information

 2   about JUUL products.

 3          830.    Advertisements and representations for JUUL products concealed and failed to

 4   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 5   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 6   addictive, posed significant risks of substantial physical injury resulting from the use of the

 7   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 8   consumed through a pack of combustible cigarettes.

 9          831.    The labels on JUUL products failed to disclose that the products posed

10   significant risks of substantial physical injury resulting from the use of the products. The labels
11   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
12          832.    The omissions were misleading and deceptive standing alone and were
13   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
14   cigarettes and other representations.
15          833.    JLI’s conduct was fraudulent and deceptive because its misrepresentations and
16   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
17   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
18   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
19   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

20   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

21   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

22   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

23   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

24   Plaintiffs’ and class members’ decisions to purchase JUUL products.

25          834.    JLI owed Plaintiffs and class members a duty to disclose these facts because they

26   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

27   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

28   facts; because the facts would be material to reasonable consumers; because JUUL products

       Page 250                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 268 of 729


 1   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 2   representations concerning the same subject matter as the omitted facts.

 3          835.    As set forth in the allegations concerning each Plaintiff in Appendix A, in

 4   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

 5   and/or omissions. Reasonable consumers would have been expected to have relied on the

 6   misrepresentations and omissions.

 7          836.    Defendants knew or should have known that their misrepresentations and/or

 8   omissions were false and misleading, and intended for consumers to rely on such

 9   misrepresentations and omissions.

10          837.    JLI’s conduct actually and proximately caused damages to Plaintiffs and class
11   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently
12   and would not have purchased JUUL products or would have paid less for them. JLI’s
13   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
14   products they would not otherwise have purchased and enter into purchase contracts they would
15   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
16   the class damages in an amount to be proven at trial, as well as any other relief the Court may
17   deem just or proper.
18                  5.      Breach of the Implied Warranty of Merchantability
19          838.    Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

20          839.    This claim is brought against JLI.

21          840.    JLI has at all times been a merchant with respect to the products which were sold

22   to Plaintiff and the class and was in the business of selling such products.

23          841.    Each JUUL product sold comes with an implied warranty that it will

24   merchantable and fit for the ordinary purpose for which it would be used. Cal Comm. Code

25   § 2314. JLI has breached its implied warranty of merchantability because its products were not

26   in merchantable condition when sold, were defective when sold, did not conform to the

27   promises and affirmations of fact made on the products’ containers or labels, and/or do not

28   possess even the most basic degree of fitness for ordinary use.

       Page 251                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 269 of 729


 1          842.    The ordinary intended purpose of JUUL products—and the purpose for which

 2   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

 3   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 4   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 5   potent nicotine-delivery mechanisms, (iv) were powerfully .addictive, and (v) posed

 6   unreasonable risks of substantial bodily injury.     Due to these and other features, JUUL’s

 7   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 8   recreation smoking devices.

 9          843.    Plaintiffs and each member of the class have had sufficient direct dealings with

10   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
11   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and
12   each member of the class, on the other hand.
13          844.    Further, Plaintiffs and each member of the class were third-party beneficiaries of
14   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
15   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the
16   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
17   the express purpose an intent of being sold to consumers.
18          845.    Plaintiffs and the members of the class were injured as a direct and proximate
19   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

20   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

21   because, had they been aware of the unmerchantable condition of JUUL products, they would

22   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

23   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

24          846.    JUUL was provided notice of these issues by numerous complaints filed against

25   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

26   individual letters and communications sent by consumers before or within a reasonable amount

27   of time after they discovered or should have discovered that’s JUUL product were defective and

28   unmerchantable.

       Page 252                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 270 of 729


 1                  6.      Unjust Enrichment
 2          847.    Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 3          848.    This claim is brought against JLI and the Management Defendants.

 4          849.    Defendants created and implemented a scheme to create a market for e-cigarettes

 5   and substantially increase sales of JUUL products through a pervasive pattern of false and

 6   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 7   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 8   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 9   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

10   products.
11          850.    Defendants were unjustly enriched as a result of their wrongful conduct,
12   including through the false and misleading advertisements and omissions regarding (i) whether
13   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
14   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
15   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
16   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
17   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
18   enriched through their scheme of marketing their products to minors. Cal. Bus. & Prof. Code
19   § 22963(a) prohibits the marketing and sale of JUUL products to minors, and Cal. Penal Code

20   § 308(a)(1)(A) makes doing so a criminal violation.

21          851.    Defendants requested and received a measurable benefit at the expense of

22   Plaintiffs and class members in the form of payment for JUUL products.

23          852.    Defendants appreciated, recognized, and chose to accept the monetary benefits

24   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

25   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

26          853.    There is no justification for Defendants’ enrichment. It would be inequitable,

27   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

28   benefits were procured as a result of their wrongful conduct.

       Page 253                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 271 of 729


 1             854.   Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

 2   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

 3   with Defendant.

 4             855.   Plaintiffs plead this claim separately as well as in the alternative to their other

 5   claims, as without such claims they would have no adequate legal remedy.

 6             B.     Violations of the Racketeer Influenced and Corrupt Organizations Act
                      (“RICO”)912
 7
                      1.      Violation of 18 U.S.C. § 1962(c)
 8

 9             856.   Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

10             857.   This claim is brought by Plaintiffs against Defendants Monsees, Bowen, Pritzker,
11   Huh, Valani, and Altria (the “RICO Defendants”) for actual damages, treble damages, and
12   equitable relief under 18 U.S.C. § 1964, for violations of 18 U.S.C. § 1961, et seq.
13             858.   Section 1962(c) makes it “unlawful for any person employed by or associated
14   with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce,
15   to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs
16   through a pattern of racketeering activity . . . .” 18 U.S.C. § 1962(c).
17             859.   At all relevant times, each RICO Defendant is and has been a “person” within the
18   meaning of 18 U.S.C. § 1961(3), because they are capable of holding, and do hold, “a legal or
19   beneficial interest in property.”

20             860.   Each RICO Defendant conducted the affairs of an enterprise through a pattern of

21   racketeering activity, in violation of 18 U.S.C. § 1962(c), as described herein.

22             861.   Plaintiffs are each a “person,” as that term is defined in 18 U.S.C. § 1961(3), and

23   have standing to sue under 18 U.S.C. § 1964(c) as they were and are injured in their business

24   and/or property “by reason of” the RICO Act violations described herein.

25             862.   Plaintiffs demand the applicable relief set forth in the Prayer for Relief below.

26

27

28
     912
           Plaintiffs bring both of the claims in this Section on behalf of the Nationwide Class.
       Page 254                                                               SECOND AMENDED CONSOLIDATED
                                                                                    CLASS ACTION COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 272 of 729


 1                          a.      JLI is an Enterprise Engaged in, or its Activities Affect,
                                    Interstate or Foreign Commerce
 2

 3          863.    Section 1961(4) defines an enterprise as “any individual, partnership,

 4   corporation, association, or other legal entity, and any union or group of individuals associated

 5   in fact although not a legal entity.” 18 U.S.C. § 1961(4).

 6          864.    JUUL Labs, Inc. (“JLI”) is a corporation and therefore meets the definition of

 7   “enterprise” under the RICO Act. Specifically, JLI is registered as a corporate entity in the State

 8   of Delaware.

 9          865.    Each of Defendants Pritzker, Huh, Valani, Bowen, and Monsees controlled the

10   JLI Enterprise—that is, they used JLI as the vehicle through which an unlawful pattern of
11   racketeering activity was committed—through their roles as officers and directors of JLI. As set
12   forth below, their roles allowed them to control the resources and instrumentalities of JLI and
13   use that control to perpetrate a number of fraudulent schemes involving the use of mail and
14   wires, including sales to youth and fraudulently misrepresenting or omitting the truth about
15   JUUL products to adult consumers and the public at large. For its part, Altria and Altria Client
16   Services began conspiring with Defendants Pritzker and Valani to direct the affairs of JLI as
17   early as Spring 2017, messaging that if JLI continued its massive growth—which they knew
18   was achieved through youth marketing and fraudulent misrepresentations and omissions—they
19   would receive a massive personal pay-off. The Altria Defendants started personally transmitting

20   statements over the mail and wires in furtherance of the fraudulent schemes even before Altria’s

21   December 2018 investment in JLI. After that point, Altria gained even further influence over the

22   JLI Board of Directors and intstalled its own personnel in key roles at JLI, cementing its

23   direction of the Enterprise.

24          866.    JLI is an enterprise that is engaged in and affects interstate commerce because

25   the company has sold and continues to sell products across the United States, as alleged herein.

26                          b.      “Conduct or Participate, Directly or Indirectly, in the
                                    Conduct of Such Enterprise’s Affairs”
27

28          867.    “[T]o conduct or participate, directly or indirectly, in the conduct” of an

       Page 255                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 273 of 729


 1   enterprise, “one must participate in the operation or management of the enterprise itself.” Reves

 2   v. Ernst & Young, 507 U.S. 170, 185 (1993).

 3           868.   As described herein, each RICO Defendant participated in the operation or

 4   management of the JLI Enterprise, and directed the affairs of the JLI Enterprise through a

 5   pattern of racketeering activity, including masterminding schemes to defraud that were carried

 6   out by and through JLI using the mail and wires in furtherance of plans that were designed with

 7   specific intent to defraud.

 8   Bowen and Monsees founded the JLI Enterprise and started its mission of hooking kids
     and lying to the public and regulators
 9

10           869.   Plaintiffs incorporate by reference, as if fully set forth herein, the factual
11   allegations stated against Defendants Bowen and Monsees above.
12           870.   As described above in more detail, Defendants Bowen and Monsees were the
13   visionaries behind JUUL, led JLI in its infancy to develop a highly addictive product, and
14   formed JLI with the aim of creating a growing base of loyal users, including an illicit youth
15   market of nictotine users, by following the same tactics that the cigarette industry has used for
16   decades: selling to kids and lying to adults about their products. Together, Bowen and Monsees
17   set out to “deliver solutions that referesh the magic and luxury of the tobacco category.”913
18           871.   Monsees admitted that when creating JLI, he and Bowen carefully studied the
19   marketing strategies, advertisements, and product design revealed in cigarette industry

20   documents that were uncovered through litigation and made public under the November 1998

21   Master Settlement Agreement between the state Attorneys General of forty-six states, five U.S.

22   territories, the District of Columbia, and the four largest cigarette manufacturers in the United

23   States. “[Cigarette industry documents] became a very intriguing space for us to investigate

24   because we had so much information that you wouldn’t normally be able to get in most

25   industries. And we were able to catch up, right, to a huge, huge industry in no time. And then

26

27
     913
        Josh Mings, Ploom Model Two Slays Smoking With Slick Design and Heated Tobacco Pods,
28   SOLID SMACK (Apr. 23, 2014), www.solidsmack.com/ design/ploom-modeltwo-slick-design-
     tobacco-pods.
       Page 256                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 274 of 729


 1   we started building prototypes.”914

 2           872.   Seizing on the decline in cigarette consumption and the lax regulatory

 3   environment for e-cigarettes, Bowen, Monsees, and investors in their company sought to

 4   introduce nicotine to a whole new generation of youth users, with JLI as the dominant supplier,

 5   by concealing the nicotine content and addictiveness of the products, and promoting these

 6   products to youth users. To achieve that goal, they knew they would need to create and market

 7   a product that would make nicotine cool to kids again, without the stigma associated with

 8   cigarettes, deceive the public about what they were doing, and prevent and delay regulation that

 9   would hinder their efforts to expand JUUL sales.

10           873.   Bowen led the design of the JUUL product, including by participating as a
11   subject in many of the company’s human studies. Bowen was instrumental in making the JUUL
12   product appealing to youth, even though “he was aware early on of the risks e-cigarettes posed
13   to teenagers.” He drew on his experience as a design engineer at Apple to make JUUL resonate
14   with Apple’s popular aesthetics. This high-tech style made JUULs look “more like a cool
15   gadget and less like a drug delivery device. This wasn’t smoking or vaping, this was
16   JUULing.”915 The evocation of technology makes JUUL familiar and desirable to the younger
17   tech-savvy generation, particularly teenagers. According to a 19-year-old interviewed for the
18   Vox series By Design, “our grandmas have iPhones now, normal kids have JUULs now.
19   Because it looks so modern, we kind of trust modern stuff a little bit more so we’re like, we can

20   use it, we’re not going to have any trouble with it because you can trust it.”916

21           874.   Bowen designed JUUL products to foster and sustain addiction, not break it. JLI

22   and Bowen were the first to design an e-cigarette that could compete with combustible

23   cigarettes on the speed and strength of nicotine delivery. Indeed, JUUL products use nicotine

24   formulas and delivery methods much stronger than combustible cigarettes, confirming that what

25

26   914
         Gabriel Montoya, Pax Labs: Origins with James Monsees, SOCIAL UNDERGROUND,
27   https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
     915
         How JUUL Made Nicotine Go Viral, VOX (Aug. 10, 2018),
28   https://www.youtube.com/watch?v=AFOpoKBUyok.
     916
         Id.
       Page 257                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 275 of 729


 1   Bowen created an initiation product, not a cessation or cigarette replacement product. Bowen

 2   also innovated by making an e-cigarette that was smooth and easy to inhale, practically

 3   eliminating the harsh “throat hit,” which otherwise deters nicotine consumption, especially

 4   among nicotine “learners,” as R.J. Reynolds’ chemist Claude Teague called new addicts,

 5   primarily young people.

 6            875.    Bowen worked to minimize “throat hit” and maximize “buzz” of the JUUL e-

 7   cigarette. Dramatically reducing the throat hit is not necessary for a product that is aimed at

 8   smokers, who are accustomed to the harshness of cigarette smoke, but it very effectively

 9   appeals to nonsmokers, especially youth.

10            876.    The “buzz” testing results demonstrate that Bowen’s goal was not to match the
11   nicotine delivery profile of a cigarette, but to surpass it by designing a maximally addictive
12   product, which could only be marketed as a cigarette substitute through a sophisticated fraud
13   campaign.
14            877.    Bowen designed the JUUL product to deliver nicotine in larger amounts and at a
15   faster rate than traditional cigarettes. This feature made the product more likely to capture users
16   with the first hit.
17            878.    Bowen was also heavily involved with JLI’s marketing strategy, which primarily
18   targeted youth users.
19            879.    Bowen personally developed JLI’s strategy to market to youth and make JLI as

20   profitable as possible, so that it would be an attractive investment for a major manufacturer of

21   traditional cigarettes. In a 2016 e-mail exchange with JLI employees regarding potential

22   partnerships with e-cigarette juice manufacturers, Bowen reminded the employees that “big

23   tobacco is used to paying high multiples for brands and market share.”917 Bowen knew that to

24   achieve the ultimate goal of acquisition, JLI would have to grow the market share of nicotine-

25   addicted e-cigarette users, regardless of the human cost.

26            880.    Bowen’s role in marketing included changing the name of “Crisp Mint” to “Cool

27

28
      917
            INREJUUL_00294198.
        Page 258                                                          SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 276 of 729


 1   Mint” in 2015. Bowen also oversaw JLI’s formation of a commercial relationship with Avail

 2   Vapor, LLC, an Altria subsidiary, which Altria and JLI used to coordinate the flavor

 3   preservation schemes described below.918

 4             881.   Like Bowen, Monsees was instrumental to founding JLI with the aim of

 5   expanding the market of nicotene addicted e-cigarette users to include those “who aren’t

 6   perfectly aligned with traditional tobacco products.”919

 7             882.   Monsees personally helped to market JLI to the “cool kids,” using a sophisticated

 8   viral marketing campaign that strategically laced social media with false and misleading

 9   messages, to ensure their uptake and distribution among young consumers. Then, he

10   subsequently and personally denied to the public and regulators that JLI had done just that.
11             883.   With help from their early investors and board members, who include Nicholas
12   Pritzker, Huyoung Huh, and Riaz Valani, Bowen and Monsees succeeded in hooking millions
13   of youth, intercepting millions of adults trying to overcome their nicotine addictions, delaying
14   regulation that would have stopped their unlawful activities, and, of course, earning billions of
15   dollars in profits.
16   Pritzker, Huh, and Valani exercised control and direction over the JLI Enterprise
17             884.   Plaintiffs incorporate by reference, as if fully set forth herein, the factual
18   allegations stated against Pritzker, Huh, and Valaniabove. As described above, Pritzker, Huh,
19   and Valani were early investors in JLI who worked closely with Monsees and Bowen, and took

20   control of the JLI Board of Directors in 2015. Working in close collaboration with Monsees

21   and Bowen, Pritzker, Huh, and Valani directed JLI’s affairs and used the corporation to

22   effectuate and continue fraudulent schemes for their own personal profits and finanical benefits.

23   Pritzker, Huh, and Valani were “more active than most” board members and, unlike most

24   corporate board members, had active involvement in directing the company’s actions week-to-

25   week, including JLI’s marketing efforts.

26             885.   Pritzker, Huh, and Valani excercised an intimate level of control over JLI during

27
     918
28          JLI10678578.
      919
            Id.
        Page 259                                                          SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 277 of 729


 1   a key period—from October 2015 through at least May 2016—when the three Defendants

 2   (Pritkzer, Huh, and Valani) served as the Executive Committee of the JLI Board of Directors.

 3           886.   As detailed above, in 2015, there was a power struggle within JLI aboutwhether

 4   to grow JLI’s consumer base by targeting young people. Priztker, Huh, and Valani favored

 5   aggressive marketing of JUUL products to young people. By October 2015, the power struggle

 6   was over, with the debate resolved in favor of selling to teens. At that time, Monsees stepped

 7   down as CEO to be replaced by the three-member “Executive Committee” comprised of

 8   Pritzker, Huh, and Valani. Huh served as the Executive Committee Chairman, and and Pritzker

 9   served as Co-Chairman. The Executive Committeehad the final say over all day-to-day

10   operations of the JLI business. Huh, as Chairman, and Pritzker, as Co-Chairman of JLI, were
11   involved in the management of the company on a weekly basis. By December 2015, for
12   example, the Excutive Committee gave Pritzker and Huh supervisory responsibility for JLI
13   employees. Valani, for his part, was also an active Board member, involved in the management
14   of the company on a weekly basis. Dating back to 2011, Valani was a regular presence in JLI’s
15   offices, appearing in person at JLI’s offices “a couple times a week.”920
16   Bowen, Monsees, Pritzker, Huh and Valani Exercised a Firm Grip over JLI
17           887.   By the summer of 2015, and at all times prior to Altria’s investment in JLI, JLI
18   was controlled by a Board of Directors with a maxiumum of seven seats. JLI co-founder Bowen
19   has occupied a seat on JLI’s Board from its inception. Likewise, Defendant Monsees was a

20   member of the Board of Directors of JLI until he stepped down in March 2020. Defendant

21   Pritzker has been on the Board of Directors of JLI since at least August 2013. He controlled two

22   of JLI’s seven maximum Board seats. Defendant Valani has been on JLI’s Board of Directors

23   since at least 2007. He also controlled two of JLI’s maximum seven Board seats. Beginning

24   around March 2015, Hank Handelsman occupied Valani’s second seat. Notably, Handelsman

25   has a close relationship with Pritzker, as he serves as general counsel for the Pritzker

26   Organization. He also was a senior executive officer and general counsel for the Pritzkers’ Hyatt

27

28   920
       https://www.vice.com/en/article/43kmwm/juul-founders-first-marketing-boss-told-us-the-
     vape-giants-strange-messy-origins.
       Page 260                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 278 of 729


 1   Corporation for several decades.

 2          888.     Collectively, and prior to Altria’s investment, Pritzker, Valani, Huh, Bowen, and

 3   Monsees controlled at least six of the seven seats on the JLI Board of Directors, which in turn

 4   allowed them to appoint the seventh member of the JLI Board of Directors. Thus, the

 5   Management Defendants had total control of the decisions of the Board of Directors. Pritzker

 6   and Valani, each holding two Board seats (and thus a majority of the seven-seat Board), had the

 7   ability to control the outcome of all decisions of the Board of Directors, as Board decisions were

 8   decided by a majority vote. It also follows that, by controlling the majority of the JLI Board of

 9   Directors at all relevant times, Pritzker and Valani had an effective “veto” over any decisions

10   made by the JLI Board of Directors. And, Pritzker, Huh, and Valani excercised even more close
11   control during the time period in which they served on the Executive Committee.
12          889.    Through the Board of Directors’ control over all aspects of JLI’s business,
13   Bowen, Monsees, Pritzker, Huh, and Valani used JLI as a vehicle to further fraudulent schemes
14   of targeting youth, misrepresenting and omitting to consumers of all ages what JLI was really
15   selling and to whom, and seeking to delay or prevent regulation that would impede the
16   exponential growth of JUUL’s massive youth marketshare. They achieved their ultimate goal of
17   self enrichment through fraud when Altria made an equity investment in JLI in December 2018.
18   In 2017, Altria Conspired with Pritzker and Valani to Influence and Indirectly Exercise Control
19   Over JLI.

20          890.    Plaintiffs incorporate by reference, as if fully set forth herein, the factual

21   allegations stated against the Altria Defendants above. As set forth above, Altria (through its

22   subsidiary, Defendant Philip Morris) has been manufacturing and selling “combustible”

23   cigarettes for more than a century, but, recognizing that regulation and litigation had resulted in

24   declining cigarette sales, Altria was looking to enter the e-cigarette space. It formed a

25   subsidiary, Nu Mark LLC, to develop and market an e-cigarette product, the Mark Ten. The

26   Mark Ten was not a success, so Altria began eyeing an acquistion of the biggest player in the

27   youth addiction game, JLI.

28          891.    Altria’s pursuit led to eighteen months of negotiations with Altria and Altria

       Page 261                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 279 of 729


 1   Client Services on the one hand, and Defendants Pritzker and Valani on the other, regarding a

 2   potential acquisition or equity investment in JLI. They conspired to achieve the best outcome

 3   for Pritzker and Valani personally, and for Altria as an entity. During these eighteen months,

 4   Altria, and Altria Client Services specifically, enticed Pritzker and Valani with a potential multi-

 5   billion dollar payout. During that time, Pritzker, Valani, and the other Management Defendants

 6   committed numerous acts of fraud to grow the business of JLI to satisfy Altria’s expectations.

 7   Meanwhile, Altria and Altria Client Services actively conspired with Pritzker and Valani to

 8   continue growing JLI’s youth market by continuing JLI’s fraudulent activities, their compliance

 9   ensured by that promised payout. Altria was gathering information on JLI to confirm Altria

10   would be purchasing a company with a proven track record of sales to youths.
11   Altria directly exercises control and participates in of the JLI Enterprise

12          892.    By October 2018, Altria was directly transmitting statements over the mail and
13   wires to support the JLI enterprise’s efforts to fraudulently market JUUL products and to
14   prevent or delay regulation.
15          893.    In December 2018, Altria publicly announced its ties to the JLI enterprise by
16   making a $12.8 billion equity investment in JLI, the largest private equity investment in United
17   States history. This investment led to massive personal financial benefit for each of the
18   Management Defendants and gave Altria three seats on the JLI Board of Directors, allowing it
19   to assert greater management and control over the JLI Enterprise, which used the
20   instrumentalities of JLI to effectuate many of its fraudulent schemes.
21          894.    Following the investment, Altria also directly distributed fraudulent statements
22   that JLI was a cessation device, that JLI did not target youth, and that the nicotine in a single
23   JUUL pod was equivalent to a pack of cigarettes.
24          895.    Moreover, to further bolster its influence and control of JLI, Altria worked with
25   Pritzker and Valani to install two key Altria executives into leadership positions at JLI: K.C.
26   Crosthwaite and Joe Murillo.
27   The fraudulent schemes
28          896.    As detailed above, the operation of the JLI Enterprise, as directed by the five

       Page 262                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 280 of 729


 1   individual Defendants and Altria, included several schemes to defraud that helped to further the

 2   goals of the RICO Defendants—i.e., to expand the e-cigarette market, particularly among youth,

 3   for the five individual Defendants to reap huge personal profits, and for Altria to regain the

 4   market share that it was losing in the traditional cigarette arena and could no longer openly

 5   pursue through the same tactics used by JLI and the five individual Defendants.

 6   Fraudulent marketing scheme
 7           897.   As described above and in Sections IV.D, IV.E, JLI, and Defendants Bowen,

 8   Monsees, Pritzker, Huh, and Valani directed and caused JLI to make false and misleading

 9   advertisements that omitted references to JUUL’s nicotine content and potency to be transmitted

10   via the mail and wires, including the Vaporized campaign.
11           898.   As early as 2014, Pritzker participated in planning discussions with Monsees and
12   Valani about how to expand JUUL’s market share through marketing.
13           899.   In 2015, Bowen helped to finalize the messaging framework for JUUL’s launch
14   plan, including sponsored content on social media. This messaging was patently youth oriented
15   and intentionally targeted children.
16           900.   Monsees studied the marketing techniques of the traditional cigarette industry,
17   and he personally reviewed the photographs that were used in the youth-oriented advertisements
18   that accompanied JUUL’s launch. The “Vaporized” campaign featured bright colors and young
19   models who were in “poses were often evocative of behaviors more characteristic of underage

20   teen than mature adults.”921

21           901.   Monsees also provided specific direction as to the content of the JUUL website

22   to JLI employees, and that content include false, misleading, and deceptive statements designed

23   to induce consumers, and particulary young people, to purchase the JUUL product.

24           902.   Pritzker, Valani, Monsees, and Bowen—individually and collectively—approved

25

26
     921
        Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
27   Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019)
     (statement of Robert K Jackler, Professor, Stanford University).
28   https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-
     JacklerR-20190724.pdf.
       Page 263                                                         SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 281 of 729


 1   images from the JUUL “Vaporized” ad campaign in 2015. While they noted the youthfulness

 2   of the models, they expressed no concerns about the direction of the campaign, which was

 3   clearly directed to young users, they all supported launching the campaign—which then proved

 4   to be a great “success” in expanding vaping among underage users. And even though Pritzker,

 5   Huh, and Valani knew—and explicitly stated—that what they were doing was wrong, JLI

 6   pressed ahead with its youth-oriented marketing through early 2016.

 7          903.    Before the launch of new JUUL advertising campaigns in 2015, Pritzker,Valani,

 8   and Bowen advised the JLI marketing team to allay their concerns about the messaging

 9   regarding the nicotine content of the JUUL product.

10          904.    Along with Valani, Pritzker was so directly involved in the “Vaporized”
11   advertising campaign—which, as described above, marketed the JUUL product to teens—that
12   JLI’s COO in 2015 remarked that he was concerned that the Board would try to write copy for
13   future branding changes.
14          905.    Huh was also instrumental in these early marketing campaigns, which were
15   targeted to youth and omitted references to JUUL’s nicotine content. In debates about whether
16   to continue marketing JUUL aggressively to youth, Huh supported that action and asserted that
17   the company could not be blamed for youth nicotine addiction.
18          906.    During his stint as Executive Committee chairman, which lasted at least until
19   May 2016, Huh approved specific branding changes in 2015 and 2016, as JLI developed and

20   implemented its plans for marketing to youth.

21          907.    Various communications post-October 2015 demonstrate that Monsees deferred

22   to Huh with regard to the direction of the company.

23          908.    Pritzker also personally controlled several aspects of JLI’s branding. For

24   instance, Pritzker was directly involved in creating JLI’s corporate website in May 2017. JLI

25   used this website as another means to market its products to youth.

26          909.    Through the allegations above, Plaintiffs have shown a direct connection

27   between the RICO Defendants and this fraudulent scheme, including personal involvement in

28   directing, in some part, the affairs of the JLI Enterprise.

       Page 264                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
          Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 282 of 729


 1   Youth access scheme
 2              910.   As described above and in Section IV.E, the five Management Defendants who

 3   controlled JLI acted individually and in concert to expand youth access to JUUL products

 4   through schemes to mislead customers about the products.

 5              911.   As reflected in Section IV.E.11, JLI worked with Veratad to expand youth access

 6   while giving the appearance the JLI was combating youth access to its products.

 7              912.   Through the allegations above, Plaintiffs have shown a direct connection

 8   between the RICO Defendants and this fraudulent scheme, including personal involvement in

 9   directing, in some part, the affairs of the JLI Enterprise.

10   Nicotine content misrepresentation scheme
11              913.   As described above and in Section IV.D, IV.G, the five Management Defendants
12   and Altria caused thousands, if not millions, of JUULpod packages to be distributed to
13   consumers with false and misleading information regarding the JUUL pods’ nicotine content.
14   The five individual Defendants who controlled JLI also caused the same false and misleading
15   information to be distributed via JLI’s website.
16              914.   Defendant Bowen participated in studies regarding the nicotine content of JUUL
17   pods, including by altering or re-engineering his own studies concerning nicotine content to
18   mask the true content and impact in the products he developed. He discussed his engineering
19   test results (the Phase 1 results), and how they differed from the Phase 0 results, with Monsees,

20   Pritzker and Valani. He helped to select the 4% benzonate formulation that served as a model

21   for all formulations used with the JUUL product. As formulated, JUUL pods were foreseeably

22   exceptionally addictive, particularly when used by persons without prior exposure to nicotine.

23              915.   As alleged above, Defendants Monsees, Pritzker, and Valani had personal

24   knowledge about JUUL product nicotine content through direct communications with Bowen

25   discussing engineered test results (the Phase 1 results), and how they differed from the Phase 0

26   results.

27              916.   Defendants Bowen, Monsees, Pritzker and Valani thus caused the distribution of

28   numerous JUUL pod packages, and statements on the JLI website and elsewhere, that

        Page 265                                                          SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 283 of 729


 1   fraudulently equated the nicotine content of one JUUL pod as equivalent to one pack of

 2   cigarettes. These statements were false, as a JUUL pod had substantially more nicotene than a

 3   standard pack of combustible cigarettes.

 4            917.   Defendant Bowen also directed, on May 4, 2018, that Ashley Gould convey to

 5   the Washington Post that JLI’s studies “support that nic strength and pack equivalence holds

 6   true,” even though he knew this statement was false. On May 10, 2018, the Washington Post

 7   published an article, quoting a JUUL spokesperson extensively and stating that JUUL “contains

 8   about the same amount of nicotine as a pack of cigarettes”—the exact false statement Bowen

 9   instructed Gould to convey to the Post.922

10            918.   The following year, Monsees conveyed this same misinformation in deposition
11   testimony in a proceeding before the United States International Trade Commission.
12            919.   Defendant Monsees also required, by no later than July 2018, that JLI employees
13   obtain his personal approval for the artwork on all JUUL pod packaging.
14            920.   Several Altria Defendants were involved in this scheme as well. With the
15   approval and consent of Altria Group and under the management of Altria Client Services (the
16   “Provider Manager” for the contracts), Altria Group Distribution Company distributed millions
17   of JUULpod packages to stores across the country. These packages included the false and
18   misleading information regarding JUUL pods’ nictoine content.
19            921.   Through the allegations above, Plaintiffs have shown a direct connection

20   between the RICO Defendants and this fraudulent scheme, including personal involvement in

21   directing, in some part, the affairs of the JLI Enterprise.

22   Flavor preservation scheme
23            922.   As described above and in Section IV.I, the RICO Defendants worked in concert

24   to defraud the public and deceive regulators to prevent regulation that would have impeded their

25   plan to keep selling to children. Specifically, they worked to ensure that the FDA allowed

26   JUUL’s mint flavor to remain on the market.

27

28
     922
           JLI10499253.
       Page 266                                                         SECOND AMENDED CONSOLIDATED
                                                                              CLASS ACTION COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 284 of 729


 1            923.   Altria and JLI had been working together on flavor strategy as early as

 2   September 2017, when Tyler Goldman and Gal Cohen (Valani’s inside man within JLI) met

 3   with representatives of Altria Client Services to plan a strategy for responding to the FDA’s

 4   proposed regulation of flavors in e-cigarettes. This plan would be coordinated through Avail

 5   Vapor, LLC, a company partially owned by Altria. Through Avail, the RICO Defendants

 6   obtained evidence that confirmed that mint was so popular with non-smoking teenagers that

 7   even with mint as its sole flavor option, JLI would remain a multi-billion dollar enterprise.923

 8            924.   Weeks before Altria’s equity investment in December 2018, the regulatory

 9   pressure ramped up significantly, and Altria and JLI engaged in active fraud to lull the FDA that

10   mint was simply a traditional cigarette flavor designed to help adult smokers switch, rather than
11   a flavor that appealed primarily to youth. With the scheme in place, Altria and JLI finalized
12   their deal.
13            925.   In September 25, 2018, then-FDA Commissioner Scott Gottlieb sent letters to
14   Altria, JLI and other e-cigarette manufacturers, requesting a “detailed plan, including specific
15   timeframes, to address and mitigate widespread use by minors.”924
16            926.   Altria and JLI’s responses to the FDA reflect a coordinated effort to mislead the
17   FDA with the intention that regulators, in reliance on their statements, would allow JLI to
18   continue marketing mint JUUL pods.925
19            927.   On October 25, 2018, Altria Group sent a letter to the FDA portarying mint as a

20   traditional tobacco flavor. Altria shared this letter with Pritzker and Valani. JLI, at the direction

21   of the five Management Defendants, subsequently sent a similar letter and false youth study,

22   fraudulently claiming that mint was a traditional tobacco flavor and was not attractive to kids.926

23            928.   Altria Group Distribution Company and Altria Group (through K.C.

24

25   923
         JLI10678580.
      924
26       Letter from Scott Gottlieb, M.D. to JUUL Labs, Inc. (Sept. 12, 2018); Letter from Scott
     Gottlieb, M.D. to Altria Group Inc. (Sept. 12, 2018).
     925
27       See United States v. Jones, 712 F.2d 1316, 1320-21 (9th Cir. 1983) (“It is enough that the
     mails be used as part of a ‘lulling’ scheme by reassuring the victim that all is well and
28   discouraging him from investigating and uncovering the fraud.”).
     926
         JLIFTC00653389.
        Page 267                                                            SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 285 of 729


 1   Crosthwaite) then distributed hundreds of thousands of mint pods in 2019. They focused on

 2   selling this flavor in particular to take advantage of delayed regulation.

 3            929.   Through the allegations above, Plaintiffs have shown a direct connection

 4   between the RICO Defendants and this fraudulent scheme, including personal involvement in

 5   directing, in some part, the affairs of the JLI Enterprise.

 6   Cover-up scheme
 7            930.   The RICO Defendants were not only concerned with protecting flavors,

 8   however. In light of growing public scrutiny of JLI’s role in the youth vaping crisis, these

 9   Defendants continued their scheme to prevent a complete ban on JLI’s product by portraying

10   JUUL as a smoking cessation device and denying that the company ever marketed to youth.
11            931.   As described above and in Sections IV.D, IV.E, JLI maintained website pages
12   that provided false information about the addictive potential of its products and denied that JLI
13   marketed to youth. Defendants Bowen, Monsees, Pritzker, Huh, and Valani directed the content
14   of the JLI website and had “final say” over JLI’s marketing messaging.
15            932.   Bowen understood that children were using the JUUL product and intentionally
16   continued the youth-appealing marketing strategy. For instance, in 2016, upon seeing social
17   media posts of teenagers using JUUL products, he remarked that he was “astounded by this ‘ad
18   campaign’ that apparently some rich east coast boarding school kids are putting on,” and he
19   added that Valani was plotting how JUUL could “leverage user generated content” to increase

20   sales.

21            933.   Monsees knew before the JUUL launch that JUUL would be attractive to youth.

22   In October 2014, Monsees received results from a JUUL prototype, including comments that

23   while JUUL was “too much” for smokers, the “younger group” liked JUUL, and JUUL “might

24   manage to make smoking cool again.” Monsees saw this information as an opportunity, not as a

25   warning.

26            934.   Bowen and Monsees were well aware that JUUL branding was oriented toward

27   teens, and they mimiced the previous efforts of the tobacco industry to hook children on

28   nicotine, to increase JUUL sales.

       Page 268                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 286 of 729


 1          935.    In 2015, JLI’s Board—controlled by Bowen, Monsees, Pritzker, Huh, and

 2   Valani—met frequently, and the appeal of JUUL to underage users was a constant topic of

 3   discussion, as detailed above. Individually and collectively, Pritzker, Huh, and Valani affirmed

 4   this course of action, taking steps to continue marketing efforts to youth and rejecting efforts by

 5   other Board members to curtail them.

 6          936.    Also in 2018, when concern grew about youth vaping, Valani directed JLI’s

 7   strategy in responding to such concerns. As directed by Valani, the goal was to debunk studies

 8   linking the company with the youth vaping crisis and to try to focus attention on youth smokers

 9   who allegedly had switched to JUUL—a misinformation campaign designed to stave off

10   regulation or the ban of JUUL products.
11          937.    Likewise, in 2018, Pritzker and Valani were heavily involved in planning sham
12   “youth prevention” activities, whereby JLI would put on seminars for school children that
13   ostensibly were designed to prevent youth vaping, but which actually told school children that
14   vaping was safe and even taught children how to use the product.
15          938.    Pritzker was heavily involved in JLI’s public relations activities, including
16   granular detail such as directing responses to particular inquiries from teachers. Along with
17   Valani, Pritzker also approved a press release in response to an inquiry by U.S. Senators, falsely
18   detailing JLI’s alleged youth vaping prevention efforts.
19          939.    Pritzker and Valani each edited and revised press releases about JLI’s youth

20   prevention activies and steps it claimed to be taking to prevent youth sales, and they approved

21   CEO Kevin Burn’s op-ed to the Washington Post claiming that the company did not want to sell

22   to youth and was only targetting adult smokers.

23          940.    The five individual Defendants caused false and misleading advertising to be

24   distributed over television and the internet, to give the impression that JLI’s product was a

25   smoking cessation device and that JLI never marketed to youth.

26          941.    Valani and Pritzker routinely approved the copy for JUUL advertising spots. For

27   example, Kevin Burns sought Pritzker and Valani’s approval of the fraudulent “Make the

28   Switch” advertising campaign, which was distributed over the mail and wires.

       Page 269                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 287 of 729


 1               942.   The Make the Switch campaign featured former smokers aged 37 to 54

 2   discussing how JUUL helped them quit smoking. According to JLI’s Vice President of

 3   Marketing, the “Make the Switch” campaign was “an honest, straight down the middle of the

 4   fairway, very clear communication about what we’re trying to do as a company.” But these

 5   statements were false, as JUUL was not intended to be a smoking cessation device.

 6               943.   Defendant Altria Group’s subsidaries Philip Morris USA and AGDC continued

 7   this scheme by transmitting the fraudulent “Make the Switch” advertisements in packs of its

 8   combustible cigarettes. These advertisements falsely portrayed the JUUL product as a smoking

 9   cessation device for adults. Defendant Altria Client Services did the same by e-mailing and

10   mailing out hundreds of thousands of “Make the Switch” advertisments, with the approval and
11   consent of Altria Group.
12               944.   Monsees perpetuated the myth that JUUL was designed as a smoking cessation
13   device, even though it was designed to appeal to young nonsmokers. Monsees testified before
14   congress that JUUL was an “alternative” to traditional “cessation products” that “have
15   extremely low efficacy.”
16               945.   In response to a direct question about whether people buy JUUL to stop
17   smoking, Defendant Monsees responded: “Yes. I would say nearly everyone uses our product as
18   an alternative to traditional tobacco products.”927
19               946.   These statements were false, and Monsees knew that they were false, as JUUL

20   was not intended as a smoking cessation device.

21               947.   Monsees also committed mail or wire fraud by giving the following written

22   testimony to Congress, which was false: “We never wanted any non-nicotine user, and certainly

23   nobody under the legal age of purchase, to ever use JLI products. ... That is a serious problem.

24   Our company has no higher priority than combatting underage use.”

25               948.   Monsees further committed mail or wire fraud with a false statement, through

26   JLI’s website, that: “We have no higher priority than to prevent youth usage of our products

27

28
     927
           Id.
       Page 270                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 288 of 729


 1   which is why we have taken aggressive, industry leading actions to combat youth usage.” In

 2   reality, the RICO Defendants, through JLI, knowingly and intentionally marketed its product to

 3   youth users.

 4          949.    Beginning in October 2018, both Altria and JLI transmitted false and misleading

 5   communications to the public and the federal government, including Congress and the FDA, in

 6   an attempt to stave off regulation of the JUUL product.

 7          950.    As detailed above, each RICO Defendant directed and participated in these

 8   fraudulent schemes, either directly or indirectly, with specific intent to defraud, and used JLI as

 9   a vehicle to carry out this pattern of racketeering activity.

10                          c.      “Pattern of Racketeering Activity”
11          951.    The RICO Defendants did willfully or knowingly conduct or participate in,
12   directly or indirectly, the affairs of the Enterprise through a pattern of racketeering activity
13   within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) and 1962(c), and employed the use of the
14   mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).
15          952.    Specifically, the RICO Defendants—individually and collectively—have
16   committed, conspired to commit, and/or aided and abetted in the commission of, at least two
17   predicate acts of racketeering activity (i.e., violations of 18 U.S.C. §§ 1341 and 1343), within
18   the past ten years, as described herein.
19          953.    The multiple acts of racketeering activity that the RICO Defendants committed,

20   or aided or abetted in the commission of, were related to each other, pose a threat of continued

21   racketeering activity, and therefore constitute a “pattern of racketeering activity.”

22          954.    The RICO Defendants used, directed the use of, and/or caused to be used,

23   thousands of interstate mail and wire communications in service of the Enterprise’s objectives

24   through common misrepresentations, concealments, and material omissions.

25          955.    As described above, the RICO Defendants devised and knowingly carried out

26   material schemes and/or artifices to defraud the public and             deceive regulators by (1)

27   transmitting advertisements that fraudulently and deceptively omitted any reference to JUUL’s

28   nicotine content or potency (or any meaningful reference, where one was made); (2) causing

       Page 271                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 289 of 729


 1   false and misleading statements regarding the nicotine content of JUUL pods to be posted on the

 2   JLI website; (3) causing thousands, if not millions, of JUUL pod packages containing false and

 3   misleading statements regarding the nicotine content of JUUL pods to be transmitted via U.S.

 4   mail; (4) representing to consumers and the public at-large that JUUL was created and designed

 5   as a smoking cessation device; (5) misrepresenting the nicotine content and addictive potential

 6   of its products; (6) making fraudulent statements to the FDA to persuade the FDA to allow mint

 7   flavored JUUL pods to remain on the market; and (7) making fraudulent statements to the

 8   public (including through advertising), the FDA, and Congress to prevent prohibition of JUUL

 9   cigarettes, as was being contemplated in light of JLI’s role in the youth vaping epidemic.

10          956.    The RICO Defendants committed these racketeering acts intentionally and
11   knowingly, with the specific intent to defraud and to personally or directly profit from these
12   actions.
13          957.    The RICO Defendants’ predicate acts of racketeering (18 U.S.C. § 1961(1))
14   include, but are not limited to:
15                  A. Mail Fraud: the Enterprise violated 18 U.S.C. § 1341 by sending or receiving,
                       or by causing to be sent and/or received, fraudulent materials via U.S. mail or
16                     commercial interstate carriers for the purpose of deceiving the public,
                       regulators, and Congress.
17

18                  B. Wire Fraud: the Enterprise violated 18 U.S.C. § 1343 by transmitting and/or
                       receiving, or by causing to be transmitted and/or received, fraudulent
19                     materials by wire for the purpose of deceiving the public, regulators, and
                       Congress.
20
            958.    As explained above, the RICO Defendants conducted the affairs of the Enterprise
21
     through a pattern of racketeering activity by falsely and misleadingly using the mails and wires
22
     in violation of 18 U.S.C. § 1341 and § 1343. To the extent that JLI itself or a JLI officer other
23
     than one or more of the RICO Defendants made a particular statement listed below, the five
24
     individual Defendants who controlled JLI and Altria caused those statements to be made
25
     through their control of JLI and through their control of the communications that JLI was
26
     disseminating to the FDA, to Congress, and to the general public in connection with directing
27
     the affairs of JLI. As detailed above, these statements are alleged to be part of the fraudulent
28

       Page 272                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 290 of 729


 1   schemes masterminded by the RICO Defendants who conducted the affairs of JLI.

 2          959.    Illustrative and non-exhaustive examples include the following:

 3
      From                To               Date             Description
 4
      Statements Omitting Reference to JUUL’s Nicotine Content (see Section IV.E)
 5
      JLI                 Public (via      2015             “Vaporized” Campaign, and other
 6                        television,                       advertising campaigns transmitted via
                          internet, and                     the mails and wires which targeted
 7                        mail)                             under-age vapers and omitted any
                                                            reference to JUUL’s nicotine content.
 8

 9    Statements that JUUL is a Cessation Device (see Section IV.D.4)

10    JLI                 Public (via      April 25,        “JUUL Labs was founded by former
                          internet – JLI   2018 (or         smokers, James and Adam, with the
11                        Website)         earlier) to      goal of improving the lives of the
                                           Present          world’s one billion adult smokers by
12                                                          eliminating cigarettes. We envision a
                                                            world where fewer adults use
13
                                                            cigarettes, and where adults who
14                                                          smoke cigarettes have the tools to
                                                            reduce or eliminate their consumption
15                                                          entirely, should they so desire.”
16    Kevin Burns         Public (via      November 13, “To paraphrase Commissioner
      (former JLI         internet – JLI   2018         Gottlieb, we want to be the offramp for
17
      CEO)                Website)                      adult smokers to switch from
18                                                      cigarettes, not an on-ramp for
                                                        America’s youth to initiate on
19                                                      nicotine.”

20    JLI                 Public (via      September        “JUUL Labs, which exists to help adult
                          internet – JLI   19, 2019         smokers switch off of combustible
21                        Website)                          cigarettes.”
22
      Howard Willard      Public (via      December 20,     “We are taking significant action to
23    (Altria CEO)        internet –       2018             prepare for a future where adult
                          Altria                            smokers overwhelmingly choose non-
24                        website)                          combustible products over cigarettes
                                                            by investing $12.8 billion in JUUL, a
25                                                          world leader in switching adult
                                                            smokers. ... We have long said that
26
                                                            providing adult smokers with superior,
27                                                          satisfying products with the potential to
                                                            reduce harm is the best way to achieve
28                                                          tobacco harm reduction.”

       Page 273                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
       Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 291 of 729


 1
     From              To                Date              Description
 2
     Howard Willard    FDA (via U.S. October 25,           “We believe e-vapor products present
 3                     mail or       2018                  an important opportunity to adult
                       electronic                          smokers to switch from combustible
 4                     transmission                        cigarettes.”
                       of letter to
 5                     Commissioner
 6                     Gottlieb)

 7   Statements Regarding Nicotine Content in JUUL pods (see Section IV.D)

 8   JLI               Public (via       July 2, 2019      “Each 5% JUUL pod is roughly
                       internet – JLI    (or earlier) to   equivalent to one pack of cigarettes in
 9                     website)          Present           nicotine delivery.”
10   JLI               Public (via       April 21,         “JUUL pod is designed to contain
                       internet – JLI    2017              approximately 0.7mL with 5% nicotine
11
                       website)                            by weight at time of manufacture
12                                                         which is approximately equivalent to 1
                                                           pack of cigarettes or 200 puffs.”
13
     JLI; AGDC;        Public (via       2015 to           JUUL pod packages (1) claiming a 5%
14   Altria Client     U.S. mail         Present           nicotine strength; (2) stating that a
     Services          distribution of                     JUUL pod is “approximately
15
                       JUUL pod                            equivalent to about 1 pack of
16                     packaging)                          cigarettes.”

17   Statements to Prevent Regulation of mint Flavor (see Sections IV.C.6 and IV.I.2)

18   JLI               FDA (via U.S.     October 16,   JLI’s Action Plan that fraudulently
                       mail or           2018 (FDA)    characterizes mint as a non-flavored
19                     electronic                      tobacco and menthol product,
                       transmission);    November 12, suggesting that it was a product for
20
                       Public (via       2018 (Public) adult smokers.
21                     internet – JLI
                       website)
22
     Howard Willard    FDA (via U.S. October 25,           Letter from H. Willard to FDA
23   (Altria CEO)      mail or       2018                  fraudulently representing mint as a
                       electronic                          non-flavored tobacco and menthol
24                     transmission                        product, suggesting that it was a
25                     of letter to                        product for adult smokers.
                       Commissioner
26                     Gottlieb)

27

28

     Page 274                                                            SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
       Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 292 of 729


 1
     From              To              Date           Description
 2
     JLI               FDA (via U.S. November 5,      Fraudulent youth prevalence study
 3                     mail or       2018             transmitted by JLI to the FDA.
                       electronic
 4                     transmission)
 5   Statements to Prevent Ban on JUUL Products (see Sections IV.D.4 and IV.E.14)
 6   JLI               Public (via     January 2019   $10 million “Make the Switch”
 7                     Television)                    advertising campaign, which was
                                                      designed to deceive the public and
 8                                                    regulators into believing that JLI was
                                                      only targeting adult smokers with its
 9                                                    advertising and product, and that JUUL
                                                      was a smoking cessation product.
10
     AGDC; Philip      Public (via     December       “Make the Switch” advertising
11
     Morris; JLI       inserts in      2018 -         campaign, for the purpose of deceiving
12                     combustible     Present        smokers into believing that JUUL was
                       cigarette                      a cessation product.
13                     packs)
14   Altria Client     Public (via     December       “Make the Switch” advertising
     Services; JLI     direct mail     2018 –         campaign, for the purpose of deceiving
15
                       and email       Present        smokers into believing that JUUL was
16                     campaigns)                     a cessation product.

17   JLI Chief         Public (via    December 14,    “It’s a really, really important issue.
     Administrative    interview with 2017            We don’t want kids using our
18   Officer           CNBC, later                    products.”
19                     posted on
                       internet)
20
     JLI               Public (via     March 14,      “We market our products responsibly,
21                     internet -      2018           following strict guidelines to have
                       social media)                  material directly exclusively toward
22                                                    adult smokers and never to youth
                                                      audiences.”
23

24

25

26

27

28

     Page 275                                                       SECOND AMENDED CONSOLIDATED
                                                                          CLASS ACTION COMPLAINT
                                                                        Case No. 19-md-02913-WHO
       Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 293 of 729


 1
     From            To               Date            Description
 2
     JLI             FDA (via U.S.    October 16,   “We don’t want anyone who doesn’t
 3                   mail or          2018 (FDA)    smoke, or already use nicotine, to use
                     electronic                     JUUL products. We certainly don’t
 4                   transmission);   November 12, want youth using the product. It is bad
                     Public (via      2018 (Public) for public health, and it is bad for our
 5                   internet – JLI                 mission. JUUL Labs and FDA share a
 6                   website)                       common goal – preventing youth from
                                                    initiating on nicotine. ... Our intent was
 7                                                  never to have youth use JUUL
                                                    products.”
 8
     Then-CEO of     Public (via    July 13, 2019     “First of all, I’d tell them that I’m sorry
 9   JLI (Kevin      interview with                   that their child’s using the product. It’s
     Burns)          CNBC – later                     not intended for them. I hope there was
10
                     posted on                        nothing that we did that made it
11                   internet)                        appealing to them. As a parent of a 16-
                                                      year-old, I’m sorry for them, and I have
12                                                    empathy for them, in terms of what the
                                                      challenges they’re going through.”
13
     JLI             Public (via      August 29,      “We have no higher priority than to
14
                     internet - JLI   2019            prevent youth usage of our products
15                   website)                         which is why we have taken
                                                      aggressive, industry leading actions to
16                                                    combat youth usage.”

17   James Monsees   Public (via      August 27,      Monsees said selling JUUL products to
                     statement to     2019            youth was “antithetical to the
18                   New York                         company’s mission.”
19                   Times – later
                     posted on
20                   internet)

21   JLI             Public (via      September       “We have never marketed to youth and
                     statement to     24, 2019        we never will.”
22                   Los Angeles
                     Times – later
23
                     posted on
24                   internet)

25

26

27

28

     Page 276                                                       SECOND AMENDED CONSOLIDATED
                                                                          CLASS ACTION COMPLAINT
                                                                        Case No. 19-md-02913-WHO
       Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 294 of 729


 1
     From                To              Date            Description
 2
     JLI (via counsel)   FDA (via U.S. June 15, 2018     Letter from JLI's Counsel at Sidley
 3                       mail or                         Austin to Dr. Matthew Holman, FDA,
                         electronic                      stating: “JUUL was not designed for
 4                       transmission                    youth, nor has any marketing or
                         to Dr.                          research effort since the product’s
 5                       Matthew                         inception been targeted to youth.” and
 6                       Holman)                         “With this response, the Company
                                                         hopes FDA comes to appreciate why
 7                                                       the product was developed and how
                                                         JUUL has been marketed — to provide
 8                                                       a viable alternative to cigarettes for
                                                         adult smokers.”
 9
     James Monsees       Congress (via   July 25, 2019   Written Testimony of J. Monsees
10
                         U.S. mail or                    provided to Congress, stating: “We
11                       electronic                      never wanted any non-nicotine user,
                         transmission                    and certainly nobody under the legal
12                       of written                      age of purchase, to ever use JLI
                         testimony)                      products. ... That is a serious problem.
13                                                       Our company has no higher priority
                                                         than combatting underage use.”
14

15   Howard Willard      FDA (via U.S. October 25,       “[W]e do not believe we have a current
                         mail or       2018              issue with youth access to or use of our
16                       electronic                      pod-based products, we do not want to
                         transmission                    risk contributing to the issue.”
17                       of letter to
                         Commissioner
18
                         Gottlieb)
19
     Howard Willard      Congress (via   October 14,     “In late 2017 and into early 2018, we
20                       U.S. mail or    2019            saw that the previously flat e-vapor
                         electronic                      category had begun to grow rapidly.
21                       transmission                    JUUL was responsible for much of the
                         of letter to                    category growth and had quickly
22                       Senator                         become a very compelling product
23                       Durbin)                         among adult vapers. We decided to
                                                         pursue an economic interest in JUUL,
24                                                       believing that an investment would
                                                         significantly improve our ability to
25                                                       bring adult smokers a leading portfolio
                                                         of non-combustible products and
26                                                       strengthen our competitive position
27                                                       with regards to potentially reduced risk
                                                         products.”
28

     Page 277                                                          SECOND AMENDED CONSOLIDATED
                                                                             CLASS ACTION COMPLAINT
                                                                           Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 295 of 729


 1            960.   The mail and wire transmissions described herein were made in furtherance of

 2   the RICO Defendants’ schemes and common course of conduct, thereby increasing or

 3   maintaining JLI’s market share. The sections cross-referenced in the chart detail how the RICO

 4   Defendants caused such mailings or transmissions to be made. As described in those detailed

 5   factual allegations, the RICO Defendants did so either by directly approving certain fraudulent

 6   statements or by setting in motion a scheme to defraud that would reasonably lead to such

 7   fraudulent statements being transmitted via the mail and wires.

 8            961.   As described above, the RICO Defendants used JLI to further schemes to defraud

 9   the public and deceive regulators, to continue selling nicotine products to youth, and to protect

10   their market share by denying that JLI marketed to youth and claiming that JUUL was created
11   and designed as a smoking cessation device (or a mitigated risk product).
12            962.   The RICO Defendants used these mail and wire transmissions, directly or
13   indirectly, in furtherance of this scheme by transmitting deliberately false and misleading
14   statements to the public and to government regulators.
15            963.   The RICO Defendants had a specific intent to deceive regulators and defraud the
16   public. For example, as alleged above, JLI made repeated and unequivocal statements through
17   the wires and mails that it was not marketing to children and that its products were designed for
18   adult smokers. These statements were false. Each of the RICO Defendants knew these
19   statements were false but caused these statements to be made anyway. Similarly, the RICO

20   Defendants caused to be transmitted through the wires and mails false and misleading

21   statements regarding the nicotine content in JUUL pods, which JLI’s own internal data, and

22   Altria’s own pharmacokinetic studies, showed were false. Moreover, each of the Enterprise

23   Defendants had direct involvement in marketing statements by JLI and thus caused such

24   statements to be made, notwithstanding that they knew they were false for the reasons detailed

25   above.

26            964.   The RICO Defendants intended the public and regulators to rely on these false

27   transmissions, and this scheme was thereforereasonably calculated to deceive persons of

28   ordinary prudence and comprehension.

       Page 278                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 296 of 729


 1          965.    The public and government regulators relied on the Enterprise’s mail and wire

 2   fraud. For example, the regulators, including the FDA, relied on the Enterprise’s statements that

 3   mint was not an appealing flavor for nonsmokers in allowing mint JUUL pods to remain on the

 4   market. Regulators also relied on the Enterprise’s statements that it did not market to youth in

 5   allowing the RICO Defendants to continue marketing and selling JUUL. Congress likewise

 6   relied on the Enterprise’s statements in not bringing legislation to recall or ban e-cigarettes,

 7   despite the calls of members of both parties to do just that. And, the public relied on statements

 8   (or the absence thereof) that were transmitted by the RICO Defendants regarding the nicotine

 9   content in and potency of JUUL pods in deciding to purchase JUUL products.

10          966.    Many of the precise dates of the fraudulent uses of the U.S. mail and interstate
11   wire facilities have been deliberately hidden and cannot be alleged without access to the RICO
12   Defendants’ books and records. Plaintiffs have, however, described the types of predicate acts
13   of mail and/or wire fraud, including the specific types of fraudulent statements upon which,
14   through the mail and wires, the RICO Defendants engaged in fraudulent activity in furtherance
15   of their overlapping schemes.
16          967.    These were not isolated incidents. Instead, the RICO Defendants engaged in a
17   pattern of racketeering activity by committing thousands of related predicate acts in a five-year
18   period, in the form of mail and wire fraud, and there remains a threat that such conduct will
19   continue or recur in the future. That each RICO Defendant participated in a variety of schemes

20   involving thousands of predicate acts of mail and wire fraud establishes that such fraudulent

21   acts are part of the Enterprise’s regular way of doing business. Moreover, Plaintiffs expect to

22   uncover even more coordinated, predicate acts of fraud as discovery in this case continues.

23                         d.        Harm to Plaintiffs
24          968.    For a pattern of racketeering activity to be a cognizable cause of civil RICO

25   injury to a private plaintiff, one or more of the predicate acts must not only be the “but for”

26   cause of the injury, but the proximate cause as well. A wrongful act is a proximate cause if it is

27   a substantial factor in the sequence of responsible causation. Plaintiffs must show a direct

28   relation between the injury asserted and the injurious conduct alleged. What matters, though, is

       Page 279                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
          Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 297 of 729


 1   not whether there is a direct relationship between the plaintiff and defendant, but whether there

 2   is a sufficiently direct relationship between the defendant’s wrongful conduct and the plaintiff’s

 3   injury .

 4              969.   Each Plaintiff and all members of the RICO Class were directly injured by the

 5   RICO Defendants’ conduct, and such injury would not have occurred but for the predicate acts

 6   of the RICO Defendants. The combined effect of the RICO Defendants’ fraudulent acts were:

 7   (1) inducing Plaintiffs and the RICO Class members to purchase JUUL products that they

 8   would not have purchased or, in the alternative, to pay more for JUUL products than they would

 9   have otherwise paid had they known that JUUL products were not cessation products or had

10   they known about the intentional addictiveness of the nicotine levels in JUUL products; (2)
11   persauding the FDA to allow the continued sale of JLI’s mint pods, which allowed Plaintiffs
12   and the RICO Class Members to purchase mint pods they would not have otherwise purchased;
13   and (3) persuading Congress and the FDA to allow JUUL products to remain on the market,
14   which allowed Plaintiffs and the RICO Class Members to purchase JUUL products they would
15   not have purchased absent the RICO Defendants’ schemes to preserve JLI’s ill-gotten market
16   share.
17              970.   There are no intervening acts or parties that could interrupt the causal chain
18   between the RICO Defendants’ mail and wire fraud, and the Plaintiffs’ and the RICO Class
19   Members’ injuries. The RICO Defendants made false and misleading statements directly to the

20   public. And in the case of fraud on third parties (i.e., FDA and Congress), the RICO

21   Defendants’ misrepresentations to those parties were intended to cause, and did directly cause,

22   the FDA’s and Congress’s failure to regulate the JUUL product and/or remove the JUUL

23   product from the market, thereby allowing Plaintiffs and the RICO Class Members to purchase

24   products that should not have been on the market.

25              971.   As to predicate acts occurring prior to March 10, 2016, Plaintiffs did not

26   discover, and could not have been aware despite the exercise of reasonable diligence, until

27   shortly before the initiation of the instant litigation, that the RICO Defendants transmitted

28   fraudulent statements via the mails and wires regarding the topics described above including,

        Page 280                                                         SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 298 of 729


 1   inter alia, the true nicotine content in and delivered by JUUL products. The RICO Defendants

 2   concealed and failed to truthfully disclose this information.

 3                  2.      Violations of 18 U.S.C. § 1962(d)
 4          972.    Plaintiffs hereby incorporate by reference the allegations contained in the

 5   preceding paragraphs of this complaint.

 6          973.    Section 1962(d) makes it unlawful for “any person to conspire to violate”

 7   Section 1962(c), among other provisions. See 18 U.S.C. § 1962(d).

 8          974.    The RICO Defendants have not undertaken the practices described herein in

 9   isolation, but as part of a common scheme and conspiracy. In violation of 18 U.S.C. § 1962(d),

10   the RICO Defendants agreed to faciliate the operation of the Enterprise through a pattern of
11   racketeering in violation of 18 U.S.C. § 1962(c), as described herein. The conspiracy is
12   coterminous with the time period in which the Enterprise has existed, beginning before JLI was
13   officially formed in 2015 and continuing to this day (with Defendant Altria joining the
14   conspiracy by at least Spring 2017).
15          975.    The RICO Defendants’ agreement is evidenced by their predicate acts and direct
16   participation in the control and operation of the Enterprise, as detailed above in relation to the
17   RICO Defendants’ substantive violation of Section 1962(c). In particular, as described above,
18   Altria’s agreement is shown by the fact that it was well aware of JLI’s fraudulent activities in
19   marketing its products to youth but claiming that it would not do so, yet Altria nonetheless

20   secretly collaborated with JLI to continue those unlawful activities, and it eventually made a

21   multi-billion dollar investment in JLI and continued the deception by directing the affairs of JLI.

22          976.    The acts in furtherance of the conspiracy attributable to the RICO Defendants

23   include each of the predicate acts underlying the RICO Defendants’ use of the JLI Enterprise to,

24   directly or indirectly, engage in a pattern of racketeering activity in violation of Section 1962(c),

25   as described above. Various other persons, firms, and corporations, including third-party entities

26   and individuals not named as Defendants in this Complaint, have participated as co-conspirators

27   with the members of the Enterprise in these offenses and have performed acts in furtherance of

28   the conspiracy to increase or maintain revenue, maintain or increase market share, and/or

       Page 281                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 299 of 729


 1   minimize losses for the Defendants and their named and unnamed co-conspirators throughout

 2   the illegal scheme and common course of conduct. Where a RICO Defendant did not commit a

 3   predicate act itself, it agreed to the commission of the predicate act.

 4          977.    Each Plaintiff and all members of the RICO Class were directly injured by

 5   reason of the RICO violations, and such injury would not have occurred but for the predicate

 6   acts of the RICO Defendants, which also constitute the acts taken by the RICO Defendants in

 7   furtherance of their conspiracy pursuant to Section 1962(d). The combined effect of the RICO

 8   Defendants’ acts of mail and wire fraud in furtherance of their conspiracy were: (1) inducing

 9   Plaintiffs and the RICO Class members to purchase JUUL products that they would not have

10   purchased, or—in the alternative—to pay more for JUUL products than they would have
11   otherwise paid, had they known that JUUL products were not cessation products or if they had
12   known about the intentional addictiveness of the nicotine levels in said products; (2) persuading
13   the FDA to allow the continued sale of JLI’s mint pods, which allowed Plaintiffs and the RICO
14   Class Members to purchase mint pods they would not have purchased; and (3) persuading
15   Congress and the FDA to allow JUUL products to remain on the market, which allowed
16   Plaintiffs and the RICO Class Members to purchase JUUL products that they would not have
17   purchased absent the RICO Defendants’ conspiracy—which used JLI to expand the e-cigarette
18   market and increase sales of the JUUL product, as described herein.
19          978.    There are no intervening acts or parties that could interrupt the causal chain

20   between the RICO Act violations in furtherance of their RICO conspiracy and Plaintiffs’ and

21   the RICO Class Members’ injuries. The RICO Defendants, in furtherance of their conspiracy to

22   operate and maanage the JLI Enterprise made false and misleading statements directly to the

23   public. And in the case of fraud on third parties (i.e., FDA and Congress), causation is not

24   defeated merely because the RICO Act violations deceived a third party into not taking action

25   where the FDA’s and Congress’s failure to regulate directly allowed Plaintiffs and the RICO

26   Class Members to purchase products that should not have been on the market.

27          979.    As to acts undertaken in furtherance of the conspiracy which occurred prior to

28   March 10, 2016, Plaintiffs did not discover, and could not have been aware despite the exercise

       Page 282                                                                SECOND AMENDED CONSOLIDATED
                                                                                     CLASS ACTION COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 300 of 729


 1   of reasonable diligence, until shortly before the initiation of the instant litigation that the RICO

 2   Defendants through the JLI Enterprise transmitted fraudulent statements via the mails and wires

 3   regarding the topics described above including, inter alia, the true nicotine content in and

 4   delivered by JUUL products, such information the Enterprise concealed and failed to truthfully

 5   disclose.

 6                  3.        Violation of the Magnuson-Moss Warranty Act (15 U.S.C. §§ 2301, et
                              seq.)
 7
            980.    Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
 8
            981.    This claim is brought against JLI on behalf of the members of the state
 9
     subclasses in Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware, the
10
     District of Columbia, Florida, Hawaii, Idaho, Indiana, Iowa, Kansas, Louisiana, Maine,
11
     Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
12
     Nevada, New Hampshire, New Jersey, New Mexico, North Carolina, Oklahoma, Pennsylvania,
13
     Rhode Island, South Carolina, South Dakota, Texas, Utah, Virginia, West Virginia, and
14
     Wyoming, and the state direct purchaser subclasses in Alabama, Georgia, Illinois, Kentucky,
15
     New York, Ohio, Oregon, Tennessee, Vermont, Washington, and Wisconsin.
16
            982.    Plaintiffs and members of the class are “consumers” within the meaning of 15
17
     U.S.C. § 2301(3).
18
            983.    JLI is a “supplier” and “warrantor” within the meaning of 15 U.S.C. § 2301(4)
19
     and (5), respectively.
20
            984.    JUUL products are “consumer products” within the meaning of 15 U.S.C.
21
     § 2301(1).
22
            985.    Plaintiffs have met all requirements for pre-suit notice.
23
            986.    15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is
24
     damaged by the failure of a warrantor to comply with an implied warranty. The amount in
25
     controversy of Plaintiffs’ individual claims meets or exceeds $25.00 in value. In addition, the
26
     amount in controversy meets or exceeds $50,000 in value (exclusive of interest and costs).
27
            987.    JLI provided Plaintiffs and each member of the class with “implied warranties,”
28
     including the implied warranty of merchantability, which is covered under 15 U.S.C. § 2301(7).
       Page 283                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 301 of 729


 1          988.    Each JUUL product sold by JLI comes with an implied warranty that it will

 2   merchantable and fit for the ordinary purpose for which it would be used. JLI has breached its

 3   implied warranty of merchantability because its products were not in merchantable condition

 4   when sold, were defective when sold, did not conform to the promises and affirmations of fact

 5   made on the products’ containers or labels, and/or do not possess even the most basic degree of

 6   fitness for ordinary use.

 7          989.    The terms of these warranties became part of the basis of the bargain when

 8   Plaintiffs and each member of the class purchased JUUL products.

 9          990.    Plaintiffs and each member of the class have had sufficient direct dealings with

10   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
11   by JUUL) to establish privity of contract between JLI, on the one hand, and Plaintiffs and each
12   member of the class, on the other hand.
13          991.    Further, Plaintiffs and each member of the class were third-party beneficiaries of
14   JLI’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and sale
15   of JUUL products to consumers. Specifically, Plaintiffs and class members are the intended
16   beneficiaries of JLI’s implied warranties. JUUL’s products are manufactured with the express
17   purpose an intent of being sold to consumers.
18          992.    Affording JLI a reasonable opportunity to cure its breach of written warranties
19   would be unnecessary and futile. At the time of sale or each JUUL product, JLI knew, or should

20   have known that the products were not merchantable, but nonetheless failed to rectify the

21   situation and/or disclose the defects. In addition, after over a year of litigation, JLI has not made

22   any offer to cure. Under the circumstances, the remedies available under any informal

23   settlement procedure would be inadequate and any requirement that Plaintiffs or members of the

24   class resort to an informal dispute resolution procedure and/or afford JLI a reasonable

25   opportunity to cure its breach of warranties is excused and thereby deemed satisfied.

26          993.    In addition, given the conduct described herein, any attempts by JLI, in its

27   capacity as a warrantor, to limit the implied warranties in a manner that would exclude coverage

28   of the defects in JUUL products is unconscionable and any such effort to disclaim, or otherwise

       Page 284                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 302 of 729


 1   limit, liability for the defects is null and void.

 2           994.    As a direct and proximate result of JLI’s breach of the written and implied

 3   warranties, Plaintiffs and each member of the class have suffered damages. Plaintiffs,

 4   individually and on behalf of the class, seek all damages permitted by law, including

 5   compensation for the cost of purchasing JUUL products, along with all other incidental and

 6   consequential damages, statutory attorney fees, and all other relief allowed by law.

 7           C.      Causes of Action Brought on Behalf of the State Classes
 8                   1.      Alabama
 9           995.    Plaintiffs bring each of the following claims on behalf of the Alabama Subclass

10   under Alabama law.
11                           a.       Violation of the Alabama Deceptive Trade Practices Act (Ala.
                                      Code § 8-19-1, et seq.)
12

13           996.    Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
14           997.    This claim is brought against JLI, and for certain unconscionable conduct claims,
15   all Defendants.
16           998.    Defendants are “persons” and Plaintiffs and class members are “consumers”
17   under the statute. Ala. Code § 8-19-3.
18           999.    Plaintiffs and class members are consumers who purchased JUUL products for
19   personal purposes.

20           1000. Defendants created and implemented a scheme to create a market for e-cigarettes

21   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

22   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

23   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

24   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

25   addictiveness, and significant risks of substantial physical injury from using JUUL products.

26           1001. Advertisements and representations for JUUL products contained deceptive

27   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

28   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

       Page 285                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 303 of 729


 1   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 2   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 3   decades, JLI used third parties and word of mouth to spread false and misleading information

 4   about JUUL products.

 5          1002. Advertisements and representations for JUUL products concealed and failed to

 6   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 7   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 8   addictive, posed significant risks of substantial physical injury resulting from the use of the

 9   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

10   consumed through a pack of combustible cigarettes.
11          1003. The labels on JUUL products failed to disclose that the products posed
12   significant risks of substantial physical injury resulting from the use of the products. The labels
13   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
14          1004. The omissions were misleading and deceptive standing alone and were
15   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
16   cigarettes and other representations.
17          1005. JLI’s conduct was unfair and unconscionable in that it included (i) the
18   manufacture and sale of products with a heightened propensity to cause addiction and physical
19   injuries and (ii) misrepresentations and omissions of material facts concerning the

20   characteristics and safety of JUUL products that offended public policy; were immoral,

21   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

22   substantial harm that greatly outweighs any possible utility from the conduct. In addition, Ala.

23   Code § 28-11-16 makes it unlawful for a retailer or manufacturer to advertise electronic nicotine

24   delivery systems as tobacco cessations products and/or a healthier alternative to smoking.

25          1006. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

26   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

27   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

28   products are of a particular standard, quality, or grade, or that goods are of a particular style or

       Page 286                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 304 of 729


 1   model, when they are not; (c) advertising goods or services with intent not to sell them as

 2   advertised; and (d) engaging in any other unconscionable, false, misleading, or deceptive act or

 3   practice in the conduct of trade or commerce.

 4          1007. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

 5   omissions had the capacity to deceive, and in fact did, deceive reasonable consumers, including

 6   the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to

 7   their purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii)

 8   were not reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-

 9   delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of

10   substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
11   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
12   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
13   Plaintiffs’ and class members’ decisions to purchase JUUL products.
14          1008. JLI owed Plaintiffs and class members a duty to disclose these facts because they
15   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
16   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
17   facts; because the facts would be material to reasonable consumers; because JLI actively
18   concealed them; because JLI intended for consumers to rely on the omissions in question;
19   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

20   made partial representations concerning the same subject matter as the omitted facts.

21          1009. JLI and the Management Defendants engaged in fraudulent and deceptive

22   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

23   products were appropriate for minors, when in fact the products never should have been

24   marketed to minors and are especially harmful to minors due to the potent and addictive

25   nicotine doses, addictive qualities, and health risks.

26          1010. In addition, all Defendants engaged in conduct that is conduct is unfair and

27   unconscionable because the targeting of minors offends public policy (Ala. Code § 28-11-1 and

28   Ala. Code § 28-11-4); is immoral, unethical, oppressive, outrageous, unscrupulous, and

       Page 287                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 305 of 729


 1   substantially injurious; and has caused substantial harm that greatly outweighs any possible

 2   utility from the conduct.

 3          1011. As alleged above, all Defendants participated and/or facilitated the marketing of

 4   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

 5   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

 6   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

 7   use of JUUL products by minors continues to rise.

 8          1012. Defendants’ conduct actually and proximately caused actual monetary damages

 9   to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs

10   and class members would have behaved differently and would not have purchased JUUL
11   products or would have paid less for them. Defendants’ misrepresentations and omissions
12   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have
13   purchased and enter into purchase contracts they would not otherwise have entered into. In
14   addition, class members who are minors are entitled to full repayment of the amounts they spent
15   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—
16   injunctive relief (except as to the Management Defendants), reasonable attorneys’ fees, up to
17   three times actual damages sustained by each such person, or any applicable statutory damages,
18   whichever is greater, as well as any other relief the Court may deem just or proper.
19          1013. Plaintiffs have complied or substantially complied with all applicable notice

20   requirements, or are otherwise excused from compliance because they do not maintain a place

21   of business in and/ or does not keep assets within the state of Alabama.

22                          b.     Common Law Fraud
23          1014. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

24          1015. This claim is brought against JLI.

25          1016. JUUL created and implemented a scheme to create a market for e-cigarettes and

26   substantially increase sales of JUUL through a pervasive pattern of false and misleading

27   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

28   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

       Page 288                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 306 of 729


 1   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 2   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 3          1017. Advertisements and representations for JUUL products contained deceptive

 4   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 5   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 6   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 7   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 8   decades, JLI used third parties and word of mouth to spread false and misleading information

 9   about JUUL products.

10          1018. Advertisements and representations for JUUL products concealed and failed to
11   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
12   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
13   addictive, posed significant risks of substantial physical injury resulting from the use of the
14   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
15   consumed through a pack of combustible cigarettes.
16          1019. The labels on JUUL products failed to disclose that the products posed
17   significant risks of substantial physical injury resulting from the use of the products. The labels
18   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
19          1020. The omissions were misleading and deceptive standing alone and were

20   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

21   cigarettes and other representations.

22          1021. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

23   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

24   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

25   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

26   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

27   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

28   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

       Page 289                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 307 of 729


 1   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 2   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 3   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 4          1022. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 5   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 6   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 7   facts; because the facts would be material to reasonable consumers; because JUUL products

 8   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 9   representations concerning the same subject matter as the omitted facts.

10          1023. As set forth in the allegations concerning each Plaintiff in Appendix A, in
11   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations
12   and/or omissions. Reasonable consumers would have been expected to have relied on the
13   misrepresentations and omissions.
14          1024. JLI knew or should have known that its misrepresentations and/or omissions
15   were false and misleading, and intended for consumers to rely on such misrepresentations and
16   omissions.
17          1025. JLI knew that JUUL products were not safe or reasonable alternatives to
18   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
19   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

20   products.

21          1026. JLI’s conduct actually and proximately caused actual damages to Plaintiffs and

22   class members. Absent JLI’s conduct, Plaintiffs and class members would have behaved

23   differently and would not have purchased JUUL products or would have paid less for them.

24   JLI’s misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

25   products they would not otherwise have purchased and enter into purchase contracts they would

26   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

27   the class damages in an amount to be proven at trial, as well as any other relief the Court may

28   deem just or proper.

       Page 290                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 308 of 729


 1                           c.      Breach of the Implied Warranty of Merchantability
 2            1027. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 3            1028. This claim is brought against JLI.

 4            1029. JUUL has at all times been a merchant with respect to the products which were

 5   sold to Plaintiff and the class and was in the business of selling such products.

 6            1030. Each JUUL product sold by JUUL comes with an implied warranty that it will

 7   merchantable and fit for the ordinary purpose for which it would be used. Ala. Code § 7-2-314.

 8   JUUL has breached its implied warranty of merchantability because its products were not in

 9   merchantable condition when sold, were defective when sold, did not conform to the promises

10   and affirmations of fact made on the products’ containers or labels, and/or do not possess even
11   the most basic degree of fitness for ordinary use.
12            1031. The ordinary intended purpose of JUUL’s products—and the purpose for which
13   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
14   products are not fit for that use—or any other use—because they (i) were not smoking cessation
15   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
16   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed
17   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s
18   products are not fit for their ordinary, intended use as either cigarette replacement devices or
19   recreation smoking devices.

20            1032. Plaintiffs and each member of the class have had sufficient direct dealings with

21   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

22   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

23   each member of the class, on the other hand.

24            1033. Further, Plaintiffs and each member of the class were third-party beneficiaries of

25   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

26   sale of JUUL products to consumers. Specifically, Plaintiffs and class members are the intended

27   beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with the

28   express purpose an intent of being sold to consumers.

       Page 291                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 309 of 729


 1          1034. Plaintiffs and the members of the class were injured as a direct and proximate

 2   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

 3   the Alabama Direct Purchaser Subclass were damaged as a result of JUUL’s breach of its

 4   implied warranty of merchantability because, had they been aware of the unmerchantable

 5   condition of JUUL products, they would not have purchased JUUL products, or would have

 6   paid less for them. Plaintiffs seek damages in an amount to be proven at trial, as well as any

 7   other relief the Court may deem just or proper.

 8          1035. JUUL was provided notice of these issues by numerous complaints filed against

 9   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

10   individual letters and communications sent by consumers before or within a reasonable amount
11   of time after they discovered or should have discovered that’s JUUL product were defective and
12   unmerchantable.
13                         d.      Unjust Enrichment
14          1036. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
15          1037. This claim is brought against JLI and the Management Defendants.
16          1038. Defendants created and implemented a scheme to create a market for e-cigarettes
17   and substantially increase sales of JUUL products through a pervasive pattern of false and
18   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
19   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

20   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

21   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

22   products.

23          1039. Defendants were unjustly enriched as a result of their wrongful conduct,

24   including through the false and misleading advertisements and omissions regarding (i) whether

25   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

26   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

27   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

28   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

       Page 292                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 310 of 729


 1   nicotine consumed through a pack of combustible cigarettes. Ala. Code § 28-11-16 makes it

 2   unlawful for a retailer or manufacturer to advertise electronic nicotine delivery systems as

 3   tobacco cessations products and/or a healthier alternative to smoking. Defendants were also

 4   unjustly enriched through their scheme of marketing their products to minors. Ala. Code § 28-

 5   11-1 sets forth the intent of the Alabama legislature to “prohibit access to tobacco and tobacco

 6   products by minors.” Ala. Code § 28-11-4 expresses the intent of Alabama legislature to

 7   “prevent[] the distribution of . . . alternative nicotine products to minors.”

 8          1040. Defendants requested and received a measurable benefit at the expense of

 9   Plaintiffs and class members in the form of payment for JUUL products.

10          1041. Defendants appreciated, recognized, and chose to accept the monetary benefits
11   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
12   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
13          1042. There is no justification for Defendants’ enrichment. It would be inequitable,
14   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the
15   benefits were procured as a result of their wrongful conduct.
16          1043. Defendants wrongfully obfuscated the harm caused be their conduct. Thus,
17   Plaintiffs and class members, who relied on Defendants’ fraudulent representations, could not
18   and did not know the effect that using JUUL products would have on their health.
19          1044. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

20   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

21   with Defendant.

22          1045. Plaintiffs plead this claim separately as well as in the alternative to their other

23   claims, as without such claims they would have no adequate legal remedy.

24                  2.      Alaska
25          1046. Plaintiffs bring each of the following claims on behalf of the Alaska Subclass

26   under Alaska law.

27                          a.       Violation of the Alaska Unfair Trade Practices and Consumer
                                     Protection Act (Alaska Stat. § 45.50.471, et seq.)
28
            1047. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
       Page 293                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 311 of 729


 1          1048. This claim is brought against JLI and, for certain unfair and/or unconscionable

 2   conduct claims as noted below, all Defendants.

 3          1049.    Plaintiffs and class members are consumers who sought or acquired goods from

 4   JUUL by purchase.

 5          1050. Plaintiffs and class members purchased JUUL products for personal purposes.

 6          1051. Defendants created and implemented a scheme to create a market for e-cigarettes

 7   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 8   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 9   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

10   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
11   addictiveness, and significant risks of substantial physical injury from using JUUL products.
12          1052. Advertisements and representations for JUUL products contained deceptive
13   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
14   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
15   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
16   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
17   decades, JLI used third parties and word of mouth to spread false and misleading information
18   about JUUL products.
19          1053. Advertisements and representations for JUUL products concealed and failed to

20   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

21   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

22   addictive, posed significant risks of substantial physical injury resulting from the use of the

23   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

24   consumed through a pack of combustible cigarettes.

25          1054. The labels on JUUL products failed to disclose that the products posed

26   significant risks of substantial physical injury resulting from the use of the products. The labels

27   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

28          1055. The omissions were misleading and deceptive standing alone and were

       Page 294                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 312 of 729


 1   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 2   cigarettes and other representations.

 3          1056. JLI’s conduct was unfair and unconscionable in that it included (i) the

 4   manufacture and sale of products with a heightened propensity to cause addiction and physical

 5   injuries and (ii) misrepresentations and omissions of material facts concerning the

 6   characteristics and safety of JUUL products that offended public policy; were immoral,

 7   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

 8   substantial harm that greatly outweighs any possible utility from the conduct.

 9          1057. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

10   unfair business practices: (a) misrepresenting that JUUL products have characteristics,
11   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL
12   products are of a particular standard, quality, or grade, or that goods are of a particular style or
13   model, when they are not; (c) advertising goods or services with intent not to sell them as
14   advertised; (d) engaging in other conduct creating a likelihood of confusion or of
15   misunderstanding and that misled, deceived, and/ or damaged a buyer in connection with the
16   sale or advertisement of goods or services; and (e) using or employing deception, fraud, false
17   pretense, false promise, misrepresentation, or knowingly concealing, suppressing, or omitting a
18   material fact with intent that others rely upon the concealment, suppression, or omission in
19   connection with the sale or advertisement of goods.

20          1058. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

21   omissions had the capacity to deceive, and in fact did, deceive reasonable consumers, including

22   the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to

23   their purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii)

24   were not reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-

25   delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of

26   substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

27   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

28   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

       Page 295                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 313 of 729


 1   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 2          1059. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 3   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 4   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 5   facts; because the facts would be material to reasonable consumers; because JLI actively

 6   concealed them; because JLI intended for consumers to rely on the omissions in question;

 7   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 8   made partial representations concerning the same subject matter as the omitted facts.

 9          1060. JLI and the Management Defendants engaged in fraudulent and deceptive

10   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
11   products were appropriate for minors, when in fact the products never should have been
12   marketed to minors and are especially harmful to minors due to the potent and addictive
13   nicotine doses, addictive qualities, and health risks.
14          1061. In addition, all Defendants engaged in unfair and unconscionable conduct
15   because the targeting of minors offends public policy (in particular Alaska Stat. § 11.76.109); is
16   immoral, unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and has
17   caused substantial harm that greatly outweighs any possible utility from the conduct.
18          1062. As alleged above, all Defendants participated and/or facilitated the marketing of
19   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

20   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

21   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

22   use of JUUL products by minors continues to rise.

23          1063. Defendants’ conduct actually and proximately caused an ascertainable loss of

24   money or property to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent

25   conduct, Plaintiffs and class members would have behaved differently and would not have

26   purchased JUUL products or would have paid less for them. Defendants’ misrepresentations and

27   omissions induced Plaintiffs and class members to purchase JUUL products they would not

28   otherwise have purchased and enter into purchase contracts they would not otherwise have

       Page 296                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 314 of 729


 1   entered into. In addition, class members who are minors are entitled to full repayment of the

 2   amounts they spent on JUUL products. Plaintiffs seek—on behalf of themselves and each

 3   member of the class—injunctive relief (except as to the Management Defendants), reasonable

 4   attorneys’ fees, three times actual damages or $500, whichever is greater, as well as any other

 5   relief the Court may deem just or proper.

 6          1064. Plaintiffs have complied or substantially complied with all applicable notice

 7   requirements, or are otherwise excused from compliance for this proceeding.

 8                          b.     Common Law Fraud
 9          1065. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

10          1066. This claim is brought against JLI.
11          1067. JUUL created and implemented a scheme to create a market for e-cigarettes and
12   substantially increase sales of JUUL through a pervasive pattern of false and misleading
13   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
14   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
15   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
16   addictiveness, and significant risks of substantial physical injury from using JUUL products.
17          1068. Advertisements and representations for JUUL products contained deceptive
18   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
19   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

20   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

21   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

22   decades, JLI used third parties and word of mouth to spread false and misleading information

23   about JUUL products.

24          1069. Advertisements and representations for JUUL products concealed and failed to

25   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

26   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

27   addictive, posed significant risks of substantial physical injury resulting from the use of the

28   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

       Page 297                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 315 of 729


 1   consumed through a pack of combustible cigarettes.

 2          1070. The labels on JUUL products failed to disclose that the products posed

 3   significant risks of substantial physical injury resulting from the use of the products. The labels

 4   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 5          1071. The omissions were misleading and deceptive standing alone and were

 6   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 7   cigarettes and other representations.

 8          1072. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 9   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

10   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
11   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
12   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
13   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
14   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
15   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
16   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
17   Plaintiffs’ and class members’ decisions to purchase JUUL products.
18          1073. JLI owed Plaintiffs and class members a duty to disclose these facts because they
19   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

20   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

21   facts; because the facts would be material to reasonable consumers; because JUUL products

22   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

23   representations concerning the same subject matter as the omitted facts.

24          1074. As set forth in the allegations concerning each Plaintiff in Appendix A, in

25   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

26   and/or omissions. Reasonable consumers would have been expected to have relied on the

27   misrepresentations and omissions.

28          1075. JLI knew or should have known that its misrepresentations and/or omissions

       Page 298                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 316 of 729


 1   were false and misleading, and intended for consumers to rely on such misrepresentations and

 2   omissions.

 3          1076. JLI knew that JUUL products were not safe or reasonable alternatives to

 4   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 5   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 6   products.

 7          1077. JLI’s conduct actually and proximately caused actual damages to Plaintiffs and

 8   class members. Absent JLI’s conduct, Plaintiffs and class members would have behaved

 9   differently and would not have purchased JUUL products or would have paid less for them.

10   JLI’s misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
11   products they would not otherwise have purchased and enter into purchase contracts they would
12   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
13   the class damages in an amount to be proven at trial, as well as any other relief the Court may
14   deem just or proper.
15                          c.      Breach of the Implied Warranty of Merchantability
16          1078. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
17          1079. This claim is brought against JLI.
18          1080. JUUL has at all times been a merchant with respect to the products which were
19   sold to Plaintiff and the class and was in the business of selling such products.

20          1081. Each JUUL product sold by JUUL comes with an implied warranty that it will

21   merchantable and fit for the ordinary purpose for which it would be used.              Alaska Stat.

22   § 45.02.314. JUUL has breached its implied warranty of merchantability because its products

23   were not in merchantable condition when sold, were defective when sold, did not conform to the

24   promises and affirmations of fact made on the products’ containers or labels, and/or do not

25   possess even the most basic degree of fitness for ordinary use.

26          1082. The ordinary intended purpose of JUUL’s products—and the purpose for which

27   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

28   products are not fit for that use—or any other use—because they (i) were not smoking cessation

       Page 299                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 317 of 729


 1   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 2   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

 3   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

 4   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 5   recreation smoking devices.

 6            1083. Plaintiffs and each member of the class have had sufficient direct dealings with

 7   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 8   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 9   each member of the class, on the other hand.

10            1084. Further, Plaintiffs and each member of the class were third-party beneficiaries of
11   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
12   sale of JUUL products to consumers.           Specifically, Plaintiffs and class members are the
13   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
14   the express purpose an intent of being sold to consumers.
15            1085. Plaintiffs and the members of the class were injured as a direct and proximate
16   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
17   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability
18   because, had they been aware of the unmerchantable condition of JUUL products, they would
19   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

20   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

21            1086. JUUL was provided notice of these issues by numerous complaints filed against

22   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

23   individual letters and communications sent by consumers before or within a reasonable amount

24   of time after they discovered or should have discovered that’s JUUL product were defective and

25   unmerchantable.

26                           d.      Unjust Enrichment
27            1087. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

28            1088. This claim is brought against JLI and the Management Defendants.

       Page 300                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 318 of 729


 1          1089. Defendants created and implemented a scheme to create a market for e-cigarettes

 2   and substantially increase sales of JUUL products through a pervasive pattern of false and

 3   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 4   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 5   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 6   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 7   products.

 8          1090. Defendants were unjustly enriched as a result of their wrongful conduct,

 9   including through the false and misleading advertisements and omissions regarding (i) whether

10   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
11   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
12   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
13   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
14   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
15   enriched through their scheme of marketing their products to minors. Alaska Stat. § 11.76.109
16   prohibits the marketing and sale of JUUL products to minors.
17          1091. Defendants requested and received a measurable benefit at the expense of
18   Plaintiffs and class members in the form of payment for JUUL products.
19          1092. Defendants appreciated, recognized, and chose to accept the monetary benefits

20   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

21   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

22          1093. There is no justification for Defendants’ enrichment. It would be inequitable,

23   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

24   benefits were procured as a result of their wrongful conduct.

25          1094. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

26   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

27   with Defendant.

28          1095. Plaintiffs plead this claim separately as well as in the alternative to their other

       Page 301                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 319 of 729


 1   claims, as without such claims they would have no adequate legal remedy.

 2                  3.      Arizona
 3          1096. Plaintiffs bring each of the following claims on behalf of the Arizona Subclass

 4   under Arizona law.

 5                          a.     Violation of the Arizona Consumer Fraud Act (Ariz. Rev.
                                   Stat. § 44-1521, et seq.)
 6
            1097. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
 7
            1098. This claim is brought against JLI and, for certain unfair and/or unconscionable
 8
     conduct claims as noted below, all Defendants.
 9
            1099. Plaintiffs and class members purchased JUUL products for personal purposes.
10
            1100. Defendants created and implemented a scheme to create a market for e-cigarettes
11
     and substantially increase sales of JUUL through a pervasive pattern of false and misleading
12
     statements and omissions. Defendants aimed to portray JUUL products as cool and safe
13
     alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
14
     misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
15
     addictiveness, and significant risks of substantial physical injury from using JUUL products.
16
            1101. Advertisements and representations for JUUL products contained deceptive
17
     statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
18
     to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
19
     cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
20
     not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
21
     decades, JLI used third parties and word of mouth to spread false and misleading information
22
     about JUUL products.
23
            1102. Advertisements and representations for JUUL products concealed and failed to
24
     disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
25
     combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
26
     addictive, posed significant risks of substantial physical injury resulting from the use of the
27
     products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
28
     consumed through a pack of combustible cigarettes.
       Page 302                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 320 of 729


 1          1103. The labels on JUUL products failed to disclose that the products posed

 2   significant risks of substantial physical injury resulting from the use of the products. The labels

 3   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 4          1104. The omissions were misleading and deceptive standing alone and were

 5   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 6   cigarettes and other representations.

 7          1105. JLI’s conduct was unfair and unconscionable in that it included (i) the

 8   manufacture and sale of products with a heightened propensity to cause addiction and physical

 9   injuries and (ii) misrepresentations and omissions of material facts concerning the

10   characteristics and safety of JUUL products that offended public policy; were immoral,
11   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused
12   substantial harm that greatly outweighs any possible utility from the conduct.
13          1106. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
14   omissions had the tendency and capacity to convey misleading impressions to consumers, and
15   in fact did, mislead reasonable consumers, including the Plaintiffs. Reasonable consumers,
16   including the Plaintiffs, would have found it material to their purchasing decisions that JUUL’s
17   products (i) were not smoking cessation devices, (ii) were not reasonable alternatives to
18   combustible cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
19   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

20   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

21   nicotine consumed through a pack of combustible cigarettes. Knowledge of these facts would

22   have been a substantial factor in Plaintiffs’ and class members’ decisions to purchase JUUL

23   products.

24          1107. JLI owed Plaintiffs and class members a duty to disclose these facts because they

25   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

26   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

27   facts; because the facts would be material to reasonable consumers; because JLI actively

28   concealed them; because JLI intended for consumers to rely on the omissions in question;

       Page 303                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 321 of 729


 1   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 2   made partial representations concerning the same subject matter as the omitted facts.

 3          1108. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 4   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

 5   Reasonable consumers would have been expected to have relied on the misrepresentations and

 6   omissions.

 7          1109. Defendants knew or should have known that their misrepresentations and/or

 8   omissions were false and misleading, and intended for consumers to rely on such

 9   misrepresentations and omissions.

10          1110. JLI and the Management Defendants engaged in fraudulent and deceptive
11   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
12   products were appropriate for minors, when in fact the products never should have been
13   marketed to minors and are especially harmful to minors due to the potent and addictive
14   nicotine doses, addictive qualities, and health risks.
15          1111. In addition, all Defendants engaged in unfair and unconscionable conduct
16   because the targeting of minors offends public policy (in particular Ariz. Rev. Stat. § 13-
17   3622(A)); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially
18   injurious; and has caused substantial harm that greatly outweighs any possible utility from the
19   conduct.

20          1112. As alleged above, all Defendants participated and/or facilitated the marketing of

21   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

22   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

23   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

24   use of JUUL products by minors continues to rise.

25          1113. Defendants’ conduct actually and proximately caused actual damages to

26   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and

27   class members would have behaved differently and would not have purchased JUUL products

28   or would have paid less for them. Defendants’ misrepresentations and omissions induced

       Page 304                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 322 of 729


 1   Plaintiffs and class members to purchase JUUL products they would not otherwise have

 2   purchased and enter into purchase contracts they would not otherwise have entered into. In

 3   addition, class members who are minors are entitled to full repayment of the amounts they spent

 4   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

 5   injunctive relief (except as to the Management Defendants), reasonable attorneys’ fees, punitive

 6   damages, and actual damages, as well as any other relief the Court may deem just or proper.

 7                          b.     Common Law Fraud
 8          1114. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 9          1115. This claim is brought against JLI.

10          1116. JUUL created and implemented a scheme to create a market for e-cigarettes and
11   substantially increase sales of JUUL through a pervasive pattern of false and misleading
12   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
13   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
14   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
15   addictiveness, and significant risks of substantial physical injury from using JUUL products.
16          1117. Advertisements and representations for JUUL products contained deceptive
17   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
18   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
19   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

20   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

21   decades, JLI used third parties and word of mouth to spread false and misleading information

22   about JUUL products.

23          1118. Advertisements and representations for JUUL products concealed and failed to

24   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

25   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

26   addictive, posed significant risks of substantial physical injury resulting from the use of the

27   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

28   consumed through a pack of combustible cigarettes.

       Page 305                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 323 of 729


 1          1119. The labels on JUUL products failed to disclose that the products posed

 2   significant risks of substantial physical injury resulting from the use of the products. The labels

 3   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 4          1120. The omissions were misleading and deceptive standing alone and were

 5   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 6   cigarettes and other representations.

 7          1121. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 8   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

 9   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

10   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
11   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
12   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
13   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
14   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
15   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
16   Plaintiffs’ and class members’ decisions to purchase JUUL products.
17          1122. JLI owed Plaintiffs and class members a duty to disclose these facts because they
18   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
19   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

20   facts; because the facts would be material to reasonable consumers; because JUUL products

21   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

22   representations concerning the same subject matter as the omitted facts.

23          1123. As set forth in the allegations concerning each Plaintiff in Appendix A, in

24   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

25   and/or omissions. Reasonable consumers would have been expected to have relied on the

26   misrepresentations and omissions.

27          1124. JLI knew or should have known that its misrepresentations and/or omissions

28   were false and misleading, and intended for consumers to rely on such misrepresentations and

       Page 306                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 324 of 729


 1   omissions.

 2          1125. JLI knew that JUUL products were not safe or reasonable alternatives to

 3   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 4   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 5   products.

 6          1126. JLI’s conduct actually and proximately caused damage to Plaintiffs and class

 7   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

 8   and would not have purchased JUUL products or would have paid less for them. JLI’s

 9   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

10   products they would not otherwise have purchased and enter into purchase contracts they would
11   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
12   the class damages in an amount to be proven at trial, as well as any other relief the Court may
13   deem just or proper.
14                          c.      Breach of the Implied Warranty of Merchantability
15          1127. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
16          1128. This claim is brought against JLI.
17          1129. JUUL has at all times been a merchant with respect to the products which were
18   sold to Plaintiff and the class and was in the business of selling such products.
19          1130. Each JUUL product sold by JUUL comes with an implied warranty that it will

20   merchantable and fit for the ordinary purpose for which it would be used. Ariz. Rev. Stat. § 47-

21   2314. JUUL has breached its implied warranty of merchantability because its products were not

22   in merchantable condition when sold, were defective when sold, did not conform to the

23   promises and affirmations of fact made on the products’ containers or labels, and/or do not

24   possess even the most basic degree of fitness for ordinary use.

25          1131. The ordinary intended purpose of JUUL’s products—and the purpose for which

26   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

27   products are not fit for that use—or any other use—because they (i) were not smoking cessation

28   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

       Page 307                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 325 of 729


 1   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

 2   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

 3   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 4   recreation smoking devices.

 5            1132. Plaintiffs and each member of the class have had sufficient direct dealings with

 6   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 7   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 8   each member of the class, on the other hand.

 9            1133. Further, Plaintiffs and each member of the class were third-party beneficiaries of

10   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
11   sale of JUUL products to consumers.           Specifically, Plaintiffs and class members are the
12   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
13   the express purpose an intent of being sold to consumers.
14            1134. Plaintiffs and the members of the class were injured as a direct and proximate
15   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
16   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability
17   because, had they been aware of the unmerchantable condition of JUUL products, they would
18   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages
19   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

20            1135. JUUL was provided notice of these issues by numerous complaints filed against

21   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

22   individual letters and communications sent by consumers before or within a reasonable amount

23   of time after they discovered or should have discovered that’s JUUL product were defective and

24   unmerchantable.

25                           d.      Unjust Enrichment
26            1136. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

27            1137. This claim is brought against JLI and the Management Defendants.

28            1138. Defendants created and implemented a scheme to create a market for e-cigarettes

       Page 308                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 326 of 729


 1   and substantially increase sales of JUUL products through a pervasive pattern of false and

 2   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 3   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 4   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 5   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 6   products.

 7          1139. Defendants were unjustly enriched as a result of their wrongful conduct,

 8   including through the false and misleading advertisements and omissions regarding (i) whether

 9   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

10   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
11   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
12   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
13   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
14   enriched through their scheme of marketing their products to minors. Ariz. Rev. Stat. § 13-
15   3622(A) prohibits the marketing and sale of JUUL products to minors.
16          1140. Defendants requested and received a measurable benefit at the expense of
17   Plaintiffs and class members in the form of payment for JUUL products.
18          1141. Defendants appreciated, recognized, and chose to accept the monetary benefits
19   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

20   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

21          1142. There is no justification for Defendants’ enrichment. It would be inequitable,

22   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

23   benefits were procured as a result of their wrongful conduct.

24          1143. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

25   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

26   with Defendant.

27          1144. Plaintiffs plead this claim separately as well as in the alternative to their other

28   claims, as without such claims they would have no adequate legal remedy.

       Page 309                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 327 of 729


 1                  4.      Arkansas
 2          1145. Plaintiffs bring each of the following claims on behalf of the Arkansas Subclass

 3   under Arkansas law.

 4                          a.     Violation of the Arkansas Deceptive Trade Practices Act (Ark.
                                   Code § 4-88-101, et seq.)
 5
            1146. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
 6
            1147. This claim is brought against JLI and, for certain unfairness or unconscionable
 7
     conduct claims, all Defendants.
 8
            1148. Plaintiffs and class members purchased JUUL products for personal purposes.
 9
            1149. Defendants created and implemented a scheme to create a market for e-cigarettes
10
     and substantially increase sales of JUUL through a pervasive pattern of false and misleading
11
     statements and omissions. Defendants aimed to portray JUUL products as cool and safe
12
     alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
13
     misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
14
     addictiveness, and significant risks of substantial physical injury from using JUUL products.
15
            1150. Advertisements and representations for JUUL products contained deceptive
16
     statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
17
     to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
18
     cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
19
     not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
20
     decades, JLI used third parties and word of mouth to spread false and misleading information
21
     about JUUL products.
22
            1151. Advertisements and representations for JUUL products concealed and failed to
23
     disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
24
     combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
25
     addictive, posed significant risks of substantial physical injury resulting from the use of the
26
     products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
27
     consumed through a pack of combustible cigarettes.
28
            1152. The labels on JUUL products failed to disclose that the products posed
       Page 310                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 328 of 729


 1   significant risks of substantial physical injury resulting from the use of the products. The labels

 2   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 3          1153. The omissions were misleading and deceptive standing alone and were

 4   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 5   cigarettes and other representations.

 6          1154. JLI’s conduct was unfair and unconscionable in that it included (i) the

 7   manufacture and sale of products with a heightened propensity to cause addiction and physical

 8   injuries and (ii) misrepresentations and omissions of material facts concerning the

 9   characteristics and safety of JUUL products violated public policy and affronted the sense of

10   justice, decency, or reasonableness.
11          1155. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and
12   unfair business practices: (a) knowingly misrepresenting that JUUL products have
13   characteristics, ingredients, uses, or benefits which they do not have; (b) knowingly
14   misrepresenting that JUUL products are of a particular standard, quality, or grade, or that goods
15   are of a particular style or model, when they are not; (c) advertising goods or services with
16   intent not to sell them as advertised; (d) using or employing deception, fraud, or false pretense;
17   (e) concealing, suppressing, or omitting material facts with the intent that other rely upon the
18   concealment, suppression, or omission; and (f) engaging in other unconscionable, false or
19   deceptive acts or practices in business commerce, or trade.

20          1156. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

21   omissions at issue were likely to and had the capacity to, and in fact did, deceive reasonable

22   consumers, including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have

23   found it material to their purchasing decisions that JUUL’s products (i) were not smoking

24   cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were

25   extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed

26   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)

27   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a

28   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor

       Page 311                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 329 of 729


 1   in Plaintiffs’ and class members’ decisions to purchase JUUL products.

 2          1157. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 3   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 4   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 5   facts; because the facts would be material to reasonable consumers; because JLI actively

 6   concealed them; because JLI intended for consumers to rely on the omissions in question;

 7   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 8   made partial representations concerning the same subject matter as the omitted facts.

 9          1158. As set forth in the allegations concerning each Plaintiff in Appendix A, in

10   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.
11   Reasonable consumers would have been expected to have relied on the misrepresentations and
12   omissions.
13          1159. Defendants knew or should have known that their misrepresentations and/or
14   omissions were false and misleading, and intended for consumers to rely on such
15   misrepresentations and omissions.
16          1160. JLI and the Management Defendants engaged in fraudulent and deceptive
17   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
18   products were appropriate for minors, when in fact the products never should have been
19   marketed to minors and are especially harmful to minors due to the potent and addictive

20   nicotine doses, addictive qualities, and health risks.

21          1161. In addition, all Defendants engaged in unfair and unconscionable conduct

22   because the targeting of minors offends public policy (in particular Ark. Code § 5-27-227(a)(1))

23   and affronted the sense of justice, decency, or reasonableness.

24          1162. As alleged above, all Defendants participated and/or facilitated the marketing of

25   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

26   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

27   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

28   use of JUUL products by minors continues to rise.

       Page 312                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 330 of 729


 1          1163. Defendants’ conduct actually and proximately caused actual financial loss to

 2   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and

 3   class members would have behaved differently and would not have purchased JUUL products

 4   or would have paid less for them. Defendants’ misrepresentations and omissions induced

 5   Plaintiffs and class members to purchase JUUL products they would not otherwise have

 6   purchased and enter into purchase contracts they would not otherwise have entered into. In

 7   addition, class members who are minors are entitled to full repayment of the amounts they spent

 8   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—to

 9   recover their actual financial loss, reasonable attorneys’ fees, and punitive damages, as well as

10   any other relief the Court may deem just or proper.
11                          b.     Common Law Fraud
12          1164. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
13          1165. This claim is brought against JLI.
14          1166. JUUL created and implemented a scheme to create a market for e-cigarettes and
15   substantially increase sales of JUUL through a pervasive pattern of false and misleading
16   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
17   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
18   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
19   addictiveness, and significant risks of substantial physical injury from using JUUL products.

20          1167. Advertisements and representations for JUUL products contained deceptive

21   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

22   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

23   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

24   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

25   decades, JLI used third parties and word of mouth to spread false and misleading information

26   about JUUL products.

27          1168. Advertisements and representations for JUUL products concealed and failed to

28   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

       Page 313                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 331 of 729


 1   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 2   addictive, posed significant risks of substantial physical injury resulting from the use of the

 3   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 4   consumed through a pack of combustible cigarettes.

 5          1169. The labels on JUUL products failed to disclose that the products posed

 6   significant risks of substantial physical injury resulting from the use of the products. The labels

 7   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 8          1170. The omissions were misleading and deceptive standing alone and were

 9   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

10   cigarettes and other representations.
11          1171. JLI’s conduct was fraudulent and deceptive because its misrepresentations and
12   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
13   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
14   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
15   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
16   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
17   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
18   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
19   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

20   Plaintiffs’ and class members’ decisions to purchase JUUL products.

21          1172. JLI owed Plaintiffs and class members a duty to disclose these facts because they

22   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

23   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

24   facts; because the facts would be material to reasonable consumers; because JUUL products

25   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

26   representations concerning the same subject matter as the omitted facts.

27          1173. As set forth in the allegations concerning each Plaintiff in Appendix A, in

28   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

       Page 314                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 332 of 729


 1   and/or omissions. Reasonable consumers would have been expected to have relied on the

 2   misrepresentations and omissions.

 3          1174. Defendants knew or should have known that their misrepresentations and/or

 4   omissions were false and misleading, and intended for consumers to rely on such

 5   misrepresentations and omissions.

 6          1175. JLI knew that JUUL products were not safe or reasonable alternatives to

 7   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 8   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 9   products.

10          1176. JLI’s conduct actually and proximately caused actual damages to Plaintiffs and
11   class members. Absent JLI’s conduct, Plaintiffs and class members would have behaved
12   differently and would not have purchased JUUL products or would have paid less for them.
13   JLI’s misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
14   products they would not otherwise have purchased and enter into purchase contracts they would
15   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
16   the class damages in an amount to be proven at trial, as well as any other relief the Court may
17   deem just or proper.
18                          c.      Breach of the Implied Warranty of Merchantability
19          1177. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

20          1178. This claim is brought against JLI.

21          1179. JUUL has at all times been a merchant with respect to the products which were

22   sold to Plaintiff and the class and was in the business of selling such products.

23          1180. Each JUUL product sold by JUUL comes with an implied warranty that it will

24   merchantable and fit for the ordinary purpose for which it would be used.           Ark. Code § 4-2-

25   314. JUUL has breached its implied warranty of merchantability because its products were not

26   in merchantable condition when sold, were defective when sold, did not conform to the

27   promises and affirmations of fact made on the products’ containers or labels, and/or do not

28   possess even the most basic degree of fitness for ordinary use.

       Page 315                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 333 of 729


 1            1181. The ordinary intended purpose of JUUL’s products—and the purpose for which

 2   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

 3   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 4   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 5   potent    nicotine-delivery   mechanisms,   (iv) were   powerfully    addictive, and (v) posed

 6   unreasonable risks of substantial bodily injury.     Due to these and other features, JUUL’s

 7   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 8   recreation smoking devices.

 9            1182. Plaintiffs and each member of the class have had sufficient direct dealings with

10   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
11   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and
12   each member of the class, on the other hand.
13            1183. Further, Plaintiffs and each member of the class were third-party beneficiaries of
14   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
15   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the
16   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
17   the express purpose an intent of being sold to consumers.
18            1184. Plaintiffs and the members of the class were injured as a direct and proximate
19   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

20   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

21   because, had they been aware of the unmerchantable condition of JUUL products, they would

22   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

23   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

24            1185. JUUL was provided notice of these issues by numerous complaints filed against

25   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

26   individual letters and communications sent by consumers before or within a reasonable amount

27   of time after they discovered or should have discovered that’s JUUL product were defective and

28   unmerchantable.

       Page 316                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 334 of 729


 1                          d.     Unjust Enrichment
 2          1186. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 3          1187. This claim is brought against JLI and the Management Defendants.

 4          1188. Defendants created and implemented a scheme to create a market for e-cigarettes

 5   and substantially increase sales of JUUL products through a pervasive pattern of false and

 6   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 7   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 8   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 9   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

10   products.
11          1189. Defendants were unjustly enriched as a result of their wrongful conduct,
12   including through the false and misleading advertisements and omissions regarding (i) whether
13   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
14   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
15   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
16   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
17   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
18   enriched through their scheme of marketing their products to minors. Ark. Code § 5-27-
19   227(a)(1) prohibits the marketing and sale of JUUL products to minors.

20          1190. Defendants requested and received a measurable benefit at the expense of

21   Plaintiffs and class members in the form of payment for JUUL products.

22          1191. Defendants appreciated, recognized, and chose to accept the monetary benefits

23   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

24   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

25          1192. There is no justification for Defendants’ enrichment. It would be inequitable,

26   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

27   benefits were procured as a result of their wrongful conduct.

28          1193. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

       Page 317                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 335 of 729


 1   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

 2   with Defendant.

 3          1194. Plaintiffs plead this claim separately as well as in the alternative to their other

 4   claims, as without such claims they would have no adequate legal remedy.

 5                  5.      Colorado
 6          1195. Plaintiffs bring each of the following claims on behalf of the Colorado Subclass

 7   under Colorado law.

 8                          a.     Violation of the Colorado Consumer Protection Act (Colo.
                                   Rev. Stat. § 6-1-101, et seq.)
 9

10          1196. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
11          1197. This claim is brought against JLI and, for certain unfair and/or unconscionable
12   conduct claims as noted below, all Defendants.
13          1198. Plaintiffs and class members purchased JUUL products for personal purposes.
14          1199. Defendants created and implemented a scheme to create a market for e-cigarettes
15   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
16   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
17   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
18   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
19   addictiveness, and significant risks of substantial physical injury from using JUUL products.

20          1200. Advertisements and representations for JUUL products contained deceptive

21   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

22   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

23   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

24   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

25   decades, JLI used third parties and word of mouth to spread false and misleading information

26   about JUUL products.

27          1201. Advertisements and representations for JUUL products concealed and failed to

28   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

       Page 318                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 336 of 729


 1   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 2   addictive, posed significant risks of substantial physical injury resulting from the use of the

 3   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 4   consumed through a pack of combustible cigarettes.

 5          1202. The labels on JUUL products failed to disclose that the products posed

 6   significant risks of substantial physical injury resulting from the use of the products. The labels

 7   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 8          1203. The omissions were misleading and deceptive standing alone and were

 9   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

10   cigarettes and other representations.
11          1204. JLI’s conduct was unfair and unconscionable in that it included (i) the
12   manufacture and sale of products with a heightened propensity to cause addiction and physical
13   injuries and (ii) misrepresentations and omissions of material facts concerning the
14   characteristics and safety of JUUL products that offended public policy; were immoral,
15   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused
16   substantial harm that greatly outweighs any possible utility from the conduct.
17          1205. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and
18   unfair business practices: (a) knowingly or recklessly misrepresenting that JUUL products have
19   characteristics, ingredients, uses, benefits, or quantities, which they do not have; (b)

20   misrepresenting that JUUL products are of a particular standard, quality, or grade, or that goods

21   are of a particular style or model, while knowing or having should known that they are not; (c)

22   advertising goods or services with intent not to sell them as advertised; (d) failing to disclose

23   material information concerning goods or services which was known at the time of an

24   advertisement or sale and intended to induce a consumer to enter into a transaction; and (e)

25   knowingly or recklessly engaging in other unfair, unconscionable, deceptive, deliberately

26   misleading, false, or fraudulent act or practices.

27          1206. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

28   omissions had the capacity or tendency to deceive, and in fact did, deceive reasonable

       Page 319                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 337 of 729


 1   consumers, including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have

 2   found it material to their purchasing decisions that JUUL’s products (i) were not smoking

 3   cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were

 4   extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed

 5   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)

 6   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a

 7   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor

 8   in Plaintiffs’ and class members’ decisions to purchase JUUL products.

 9          1207. JLI owed Plaintiffs and class members a duty to disclose these facts because they

10   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
11   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
12   facts; because the facts would be material to reasonable consumers; because JLI actively
13   concealed them; because JLI intended for consumers to rely on the omissions in question;
14   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
15   made partial representations concerning the same subject matter as the omitted facts.
16          1208. Defendants knew or should have known that their misrepresentations and/or
17   omissions were false and misleading or otherwise exhibited reckless disregard for the truth, and
18   intended for consumers to rely on such misrepresentations and omissions.
19          1209. JLI and the Management Defendants engaged in fraudulent and deceptive

20   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

21   products were appropriate for minors, when in fact the products never should have been

22   marketed to minors and are especially harmful to minors due to the potent and addictive

23   nicotine doses, addictive qualities, and health risks.

24          1210. In addition, all Defendants engaged in unfair and unconscionable conduct

25   because the targeting of minors offends public policy (in particular Colo. Rev. Stat. §§ 18-13-

26   121(1)(a) and 44-7-103); is immoral, unethical, oppressive, outrageous, unscrupulous, and

27   substantially injurious; and has caused substantial harm that greatly outweighs any possible

28   utility from the conduct.

       Page 320                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 338 of 729


 1          1211. As alleged above, all Defendants participated and/or facilitated the marketing of

 2   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

 3   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

 4   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

 5   use of JUUL products by minors continues to rise.

 6          1212. Defendants’ conduct significantly impacts the public as actual or potential

 7   consumers of Defendant’s goods.

 8          1213. Defendants’ conduct actually and proximately caused injury and actual damage

 9   to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs

10   and class members would have behaved differently and would not have purchased JUUL
11   products or would have paid less for them. Defendants’ misrepresentations and omissions
12   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have
13   purchased and enter into purchase contracts they would not otherwise have entered into. In
14   addition, class members who are minors are entitled to full repayment of the amounts they spent
15   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—
16   three times actual damages or $500, whichever is greater, and reasonable attorneys’ fees, as well
17   as any other relief the Court may deem just or proper.
18                         b.      Common Law Fraud
19          1214. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

20          1215. This claim is brought against JLI.

21          1216. JUUL created and implemented a scheme to create a market for e-cigarettes and

22   substantially increase sales of JUUL through a pervasive pattern of false and misleading

23   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

24   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

25   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

26   addictiveness, and significant risks of substantial physical injury from using JUUL products.

27          1217. Advertisements and representations for JUUL products contained deceptive

28   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

       Page 321                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 339 of 729


 1   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 2   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 3   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 4   decades, JLI used third parties and word of mouth to spread false and misleading information

 5   about JUUL products.

 6          1218. Advertisements and representations for JUUL products concealed and failed to

 7   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 8   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 9   addictive, posed significant risks of substantial physical injury resulting from the use of the

10   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
11   consumed through a pack of combustible cigarettes.
12          1219. The labels on JUUL products failed to disclose that the products posed
13   significant risks of substantial physical injury resulting from the use of the products. The labels
14   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
15          1220. The omissions were misleading and deceptive standing alone and were
16   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
17   cigarettes and other representations.
18          1221. JLI’s conduct was fraudulent and deceptive because its misrepresentations and
19   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

20   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

21   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

22   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

23   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

24   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

25   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

26   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

27   Plaintiffs’ and class members’ decisions to purchase JUUL products.

28          1222. JLI owed Plaintiffs and class members a duty to disclose these facts because they

       Page 322                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 340 of 729


 1   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 2   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 3   facts; because the facts would be material to reasonable consumers; because JUUL products

 4   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 5   representations concerning the same subject matter as the omitted facts.

 6          1223. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 7   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

 8   and/or omissions. Reasonable consumers would have been expected to have relied on the

 9   misrepresentations and omissions.

10          1224. Defendants knew or should have known that their misrepresentations and/or
11   omissions were false and misleading, and intended for consumers to rely on such
12   misrepresentations and omissions.
13          1225. JLI knew that JUUL products were not safe or reasonable alternatives to
14   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
15   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
16   products.
17          1226. JLI’s conduct actually and proximately caused actual damages to Plaintiffs and
18   class members. Absent JLI’s conduct, Plaintiffs and class members would have behaved
19   differently and would not have purchased JUUL products or would have paid less for them.

20   JLI’s misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

21   products they would not otherwise have purchased and enter into purchase contracts they would

22   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

23   the class damages in an amount to be proven at trial, as well as any other relief the Court may

24   deem just or proper.

25                          c.     Breach of the Implied Warranty of Merchantability
26          1227. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

27          1228. This claim is brought against JLI.

28          1229. JUUL has at all times been a merchant with respect to the products which were

       Page 323                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 341 of 729


 1   sold to Plaintiff and the class and was in the business of selling such products.

 2            1230. Each JUUL product sold by JUUL comes with an implied warranty that it will

 3   merchantable and fit for the ordinary purpose for which it would be used. Colo. Rev. Stat. § 4-

 4   2-314. JUUL has breached its implied warranty of merchantability because its products were

 5   not in merchantable condition when sold, were defective when sold, did not conform to the

 6   promises and affirmations of fact made on the products’ containers or labels, and/or do not

 7   possess even the most basic degree of fitness for ordinary use.

 8            1231. The ordinary intended purpose of JUUL’s products—and the purpose for which

 9   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

10   products are not fit for that use—or any other use—because they (i) were not smoking cessation
11   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
12   potent    nicotine-delivery   mechanisms,    (iv) were   powerfully    addictive, and (v) posed
13   unreasonable risks of substantial bodily injury.      Due to these and other features, JUUL’s
14   products are not fit for their ordinary, intended use as either cigarette replacement devices or
15   recreation smoking devices.
16            1232. Plaintiffs and each member of the class have had sufficient direct dealings with
17   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
18   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and
19   each member of the class, on the other hand.

20            1233. Further, Plaintiffs and each member of the class were third-party beneficiaries of

21   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

22   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

23   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

24   the express purpose an intent of being sold to consumers.

25            1234. Plaintiffs and the members of the class were injured as a direct and proximate

26   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

27   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

28   because, had they been aware of the unmerchantable condition of JUUL products, they would

       Page 324                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 342 of 729


 1   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

 2   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

 3          1235. JUUL was provided notice of these issues by numerous complaints filed against

 4   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

 5   individual letters and communications sent by consumers before or within a reasonable amount

 6   of time after they discovered or should have discovered that’s JUUL product were defective and

 7   unmerchantable.

 8                          d.     Unjust Enrichment
 9          1236. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

10          1237. This claim is brought against JLI and the Management Defendants.
11          1238. Defendants created and implemented a scheme to create a market for e-cigarettes
12   and substantially increase sales of JUUL products through a pervasive pattern of false and
13   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
14   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
15   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and
16   doses, addictiveness, and significant risks of substantial physical injury from using JUUL
17   products.
18          1239. Defendants were unjustly enriched as a result of their wrongful conduct,
19   including through the false and misleading advertisements and omissions regarding (i) whether

20   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

21   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

22   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

23   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

24   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

25   enriched through their scheme of marketing their products to minors. Colo. Rev. Stat. §§ 18-13-

26   121(1)(a) and 44-7-103 prohibits the marketing and sale of JUUL products to minors.

27          1240. Defendants requested and received a measurable benefit at the expense of

28   Plaintiffs and class members in the form of payment for JUUL products.

       Page 325                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 343 of 729


 1          1241. Defendants appreciated, recognized, and chose to accept the monetary benefits

 2   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

 3   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

 4          1242. There is no justification for Defendants’ enrichment. It would be inequitable,

 5   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

 6   benefits were procured as a result of their wrongful conduct.

 7          1243. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

 8   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

 9   with Defendant.

10          1244. Plaintiffs plead this claim separately as well as in the alternative to their other
11   claims, as without such claims they would have no adequate legal remedy.
12                  6.      Connecticut
13          1245. Plaintiffs bring each of the following claims on behalf of the Connecticut
14   Subclass under Connecticut law.
15                          a.     Violation of the Connecticut Unfair Trade Practices Act
                                   (Conn. Gen. Stat. § 42-110a, et seq.)
16
            1246. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
17
            1247. This claim is brought against JLI and, for certain unfair and/or unconscionable
18
     conduct claims as noted below, all Defendants.
19
            1248. Defendants are “persons” as defined by Conn. Gen. Stat. Ann. § 42-110a.
20
            1249. Plaintiffs and class members purchased JUUL products for personal purposes.
21
            1250. Defendants created and implemented a scheme to create a market for e-cigarettes
22
     and substantially increase sales of JUUL through a pervasive pattern of false and misleading
23
     statements and omissions. Defendants aimed to portray JUUL products as cool and safe
24
     alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
25
     misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
26
     addictiveness, and significant risks of substantial physical injury from using JUUL products.
27
            1251. Advertisements and representations for JUUL products contained deceptive
28
     statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
       Page 326                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 344 of 729


 1   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 2   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 3   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 4   decades, JLI used third parties and word of mouth to spread false and misleading information

 5   about JUUL products.

 6          1252. Advertisements and representations for JUUL products concealed and failed to

 7   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 8   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 9   addictive, posed significant risks of substantial physical injury resulting from the use of the

10   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
11   consumed through a pack of combustible cigarettes.
12          1253. The labels on JUUL products failed to disclose that the products posed
13   significant risks of substantial physical injury resulting from the use of the products. The labels
14   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
15          1254. The omissions were misleading and deceptive standing alone and were
16   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
17   cigarettes and other representations.
18          1255. JLI’s conduct was unfair and unconscionable in that it included (i) the
19   manufacture and sale of products with a heightened propensity to cause addiction and physical

20   injuries and (ii) misrepresentations and omissions of material facts concerning the

21   characteristics and safety of JUUL products that offended public policy; were immoral,

22   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

23   substantial harm that greatly outweighs any possible utility from the conduct.

24          1256. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

25   omissions had the capacity to deceive, and in fact did, deceive reasonable consumers including

26   the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to

27   their purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii)

28   were not reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-

       Page 327                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 345 of 729


 1   delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of

 2   substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 3   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 4   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 5   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 6          1257. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 7   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 8   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 9   facts; because the facts would be material to reasonable consumers; because JLI actively

10   concealed them; because JLI intended for consumers to rely on the omissions in question;
11   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
12   made partial representations concerning the same subject matter as the omitted facts.
13          1258. JLI and the Management Defendants engaged in fraudulent and deceptive
14   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
15   products were appropriate for minors, when in fact the products never should have been
16   marketed to minors and are especially harmful to minors due to the potent and addictive
17   nicotine doses, addictive qualities, and health risks.
18          1259. In addition, all Defendants engaged in unfair and unconscionable conduct
19   because the targeting of minors offends public policy (in particular Conn. Gen. Stat. § 53-

20   344b(b)); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially

21   injurious; and has caused substantial harm that greatly outweighs any possible utility from the

22   conduct.

23          1260. As alleged above, all Defendants participated and/or facilitated the marketing of

24   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

25   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

26   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

27   use of JUUL products by minors continues to rise.

28          1261. Defendants’ conduct actually and proximately caused an ascertainable loss of

       Page 328                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 346 of 729


 1   money or property to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent

 2   conduct, Plaintiffs and class members would have behaved differently and would not have

 3   purchased JUUL products or would have paid less for them. Defendants’ misrepresentations and

 4   omissions induced Plaintiffs and class members to purchase JUUL products they would not

 5   otherwise have purchased and enter into purchase contracts they would not otherwise have

 6   entered into. In addition, class members who are minors are entitled to full repayment of the

 7   amounts they spent on JUUL products. Plaintiffs seek—on behalf of themselves and each

 8   member of the class—injunctive relief (except as to the Management Defendants), attorney’s

 9   fees, actual damages, and punitive damages, as well as any other relief the Court may deem just

10   or proper.
11                          b.     Common Law Fraud
12          1262. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
13          1263. This claim is brought against JLI.
14          1264. JUUL created and implemented a scheme to create a market for e-cigarettes and
15   substantially increase sales of JUUL through a pervasive pattern of false and misleading
16   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
17   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
18   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
19   addictiveness, and significant risks of substantial physical injury from using JUUL products.

20          1265. Advertisements and representations for JUUL products contained deceptive

21   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

22   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

23   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

24   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

25   decades, JLI used third parties and word of mouth to spread false and misleading information

26   about JUUL products.

27          1266. Advertisements and representations for JUUL products concealed and failed to

28   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

       Page 329                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 347 of 729


 1   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 2   addictive, posed significant risks of substantial physical injury resulting from the use of the

 3   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 4   consumed through a pack of combustible cigarettes.

 5          1267. The labels on JUUL products failed to disclose that the products posed

 6   significant risks of substantial physical injury resulting from the use of the products. The labels

 7   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 8          1268. The omissions were misleading and deceptive standing alone and were

 9   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

10   cigarettes and other representations.
11          1269. JLI’s conduct was fraudulent and deceptive because its misrepresentations and
12   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
13   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
14   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
15   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
16   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
17   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
18   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
19   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

20   Plaintiffs’ and class members’ decisions to purchase JUUL products.

21          1270. JLI owed Plaintiffs and class members a duty to disclose these facts because they

22   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

23   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

24   facts; because the facts would be material to reasonable consumers; because JUUL products

25   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

26   representations concerning the same subject matter as the omitted facts.

27          1271. As set forth in the allegations concerning each Plaintiff in Appendix A, in

28   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

       Page 330                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 348 of 729


 1   and/or omissions. Reasonable consumers would have been expected to have relied on the

 2   misrepresentations and omissions.

 3          1272. Defendants knew or should have known that their misrepresentations and/or

 4   omissions were false and misleading, and intended for consumers to rely on such

 5   misrepresentations and omissions.

 6          1273. JLI knew that JUUL products were not safe or reasonable alternatives to

 7   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 8   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 9   products.

10          1274. JLI’s conduct actually and proximately caused injury and harm to Plaintiffs and
11   class members. Absent JLI’s conduct, Plaintiffs and class members would have behaved
12   differently and would not have purchased JUUL products or would have paid less for them.
13   JLI’s misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
14   products they would not otherwise have purchased and enter into purchase contracts they would
15   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
16   the class damages in an amount to be proven at trial, as well as any other relief the Court may
17   deem just or proper.
18                          c.      Breach of the Implied Warranty of Merchantability
19          1275. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

20          1276. This claim is brought against JLI.

21          1277. JUUL has at all times been a merchant with respect to the products which were

22   sold to Plaintiff and the class and was in the business of selling such products.

23          1278. Each JUUL product sold by JUUL comes with an implied warranty that it will

24   merchantable and fit for the ordinary purpose for which it would be used.           Conn. Gen. Stat.

25   § 42a-2-314. JUUL has breached its implied warranty of merchantability because its products

26   were not in merchantable condition when sold, were defective when sold, did not conform to the

27   promises and affirmations of fact made on the products’ containers or labels, and/or do not

28   possess even the most basic degree of fitness for ordinary use.

       Page 331                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 349 of 729


 1            1279. The ordinary intended purpose of JUUL’s products—and the purpose for which

 2   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

 3   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 4   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 5   potent    nicotine-delivery   mechanisms,   (iv) were   powerfully    addictive, and (v) posed

 6   unreasonable risks of substantial bodily injury.     Due to these and other features, JUUL’s

 7   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 8   recreation smoking devices.

 9            1280. Plaintiffs and each member of the class have had sufficient direct dealings with

10   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
11   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and
12   each member of the class, on the other hand.
13            1281. Further, Plaintiffs and each member of the class were third-party beneficiaries of
14   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
15   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the
16   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
17   the express purpose an intent of being sold to consumers.
18            1282. Plaintiffs and the members of the class were injured as a direct and proximate
19   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

20   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

21   because, had they been aware of the unmerchantable condition of JUUL products, they would

22   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

23   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

24            1283. JUUL was provided notice of these issues by numerous complaints filed against

25   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

26   individual letters and communications sent by consumers before or within a reasonable amount

27   of time after they discovered or should have discovered that’s JUUL product were defective and

28   unmerchantable.

       Page 332                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 350 of 729


 1                          d.     Unjust Enrichment
 2          1284. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 3          1285. This claim is brought against JLI and the Management Defendants.

 4          1286. Defendants created and implemented a scheme to create a market for e-cigarettes

 5   and substantially increase sales of JUUL products through a pervasive pattern of false and

 6   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 7   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 8   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 9   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

10   products.
11          1287. Defendants were unjustly enriched as a result of their wrongful conduct,
12   including through the false and misleading advertisements and omissions regarding (i) whether
13   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
14   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
15   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
16   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
17   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
18   enriched through their scheme of marketing their products to minors. Conn. Gen. Stat. § 53-
19   344b(b) prohibits the marketing and sale of JUUL products to minors.

20          1288. Defendants requested and received a measurable benefit at the expense of

21   Plaintiffs and class members in the form of payment for JUUL products.

22          1289. Defendants appreciated, recognized, and chose to accept the monetary benefits

23   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

24   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

25          1290. There is no justification for Defendants’ enrichment. It would be inequitable,

26   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

27   benefits were procured as a result of their wrongful conduct.

28          1291. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

       Page 333                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 351 of 729


 1   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

 2   with Defendant.

 3          1292. Plaintiffs plead this claim separately as well as in the alternative to their other

 4   claims, as without such claims they would have no adequate legal remedy.

 5                  7.      Delaware
 6          1293. Plaintiffs bring each of the following claims on behalf of the Delaware Subclass

 7   under Delaware law.

 8                          a.     Violation of the Delaware Consumer Fraud Act (Del. Code tit.
                                   6 § 2511, et seq.)
 9
            1294. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
10
            1295. This claim is brought against JLI and, for certain claims as noted below, the
11
     Management Defendants.
12
            1296. Plaintiffs and class members purchased JUUL products for personal purposes.
13
            1297. JLI is a “person” as defined by Del. Code Ann. tit. 6, § 2511.
14
            1298. JUUL products are “merchandise” as defined by Del. Code Ann. tit. 6, § 2511.
15
            1299. Defendants created and implemented a scheme to create a market for e-cigarettes
16
     and substantially increase sales of JUUL through a pervasive pattern of false and misleading
17
     statements and omissions. Defendants aimed to portray JUUL products as cool and safe
18
     alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
19
     misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
20
     addictiveness, and significant risks of substantial physical injury from using JUUL products.
21
            1300. Advertisements and representations for JUUL products contained deceptive
22
     statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
23
     to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
24
     cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
25
     not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
26
     decades, JLI used third parties and word of mouth to spread false and misleading information
27
     about JUUL products.
28
            1301. Advertisements and representations for JUUL products concealed and failed to
       Page 334                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 352 of 729


 1   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 2   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 3   addictive, posed significant risks of substantial physical injury resulting from the use of the

 4   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 5   consumed through a pack of combustible cigarettes.

 6          1302. The labels on JUUL products failed to disclose that the products posed

 7   significant risks of substantial physical injury resulting from the use of the products. The labels

 8   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 9          1303. The omissions were misleading and deceptive standing alone and were

10   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
11   cigarettes and other representations.
12          1304. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
13   omissions at issue were likely to, and in fact did, deceive reasonable consumers including the
14   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their
15   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not
16   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery
17   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily
18   injury resulting from the use of the products, and (vi) that the nicotine consumed through one
19   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.

20   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’

21   decisions to purchase JUUL products.

22          1305. JLI owed Plaintiffs and class members a duty to disclose these facts because they

23   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

24   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

25   facts; because the facts would be material to reasonable consumers; because JLI actively

26   concealed them; because JLI intended for consumers to rely on the omissions in question;

27   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

28   made partial representations concerning the same subject matter as the omitted facts.

       Page 335                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 353 of 729


 1          1306. JLI and the Management Defendants engaged in fraudulent and deceptive

 2   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 3   products were appropriate for minors, when in fact the products never should have been

 4   marketed to minors and are especially harmful to minors due to the potent and addictive

 5   nicotine doses, addictive qualities, and health risks.

 6          1307. As alleged above, all Defendants participated and/or facilitated the marketing of

 7   JUUL products to minors and took no action to curb the use of JUUL products by minors.

 8   JUUL has continued the deceptive and misleading practices that Defendants implemented,

 9   facilitated, and/or did not take adequate steps to end. As a result, the use of JUUL products by

10   minors continues to rise.
11          1308. Defendants’ conduct actually and proximately caused an ascertainable loss and
12   damages to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct,
13   Plaintiffs and class members would have behaved differently and would not have purchased
14   JUUL products or would have paid less for them. Defendants’ misrepresentations and omissions
15   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have
16   purchased and enter into purchase contracts they would not otherwise have entered into. In
17   addition, class members who are minors are entitled to full repayment of the amounts they spent
18   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—
19   injunctive relief (except as to the Management Defendants), actual damages, and punitive

20   damages, as well as any other relief the Court may deem just or proper.

21                          b.      Common Law Fraud
22          1309. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

23          1310. This claim is brought against JLI.

24          1311. JUUL created and implemented a scheme to create a market for e-cigarettes and

25   substantially increase sales of JUUL through a pervasive pattern of false and misleading

26   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

27   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

28   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

       Page 336                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 354 of 729


 1   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 2          1312. Advertisements and representations for JUUL products contained deceptive

 3   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 4   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 5   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 6   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 7   decades, JLI used third parties and word of mouth to spread false and misleading information

 8   about JUUL products.

 9          1313. Advertisements and representations for JUUL products concealed and failed to

10   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
11   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
12   addictive, posed significant risks of substantial physical injury resulting from the use of the
13   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
14   consumed through a pack of combustible cigarettes.
15          1314. The labels on JUUL products failed to disclose that the products posed
16   significant risks of substantial physical injury resulting from the use of the products. The labels
17   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
18          1315. The omissions were misleading and deceptive standing alone and were
19   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

20   cigarettes and other representations.

21          1316. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

22   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

23   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

24   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

25   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

26   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

27   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

28   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

       Page 337                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 355 of 729


 1   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 2   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 3          1317. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 4   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 5   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 6   facts; because the facts would be material to reasonable consumers; because JUUL products

 7   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 8   representations concerning the same subject matter as the omitted facts.

 9          1318. As set forth in the allegations concerning each Plaintiff in Appendix A, in

10   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations
11   and/or omissions. Reasonable consumers would have been expected to have relied on the
12   misrepresentations and omissions.
13          1319. Defendants knew or should have known that their misrepresentations and/or
14   omissions were false and misleading, and intended for consumers to rely on such
15   misrepresentations and omissions.
16          1320. JLI knew that JUUL products were not safe or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
19   products.

20          1321. JLI’s conduct actually and proximately caused actual damages to Plaintiffs and

21   class members. Absent JLI’s conduct, Plaintiffs and class members would have behaved

22   differently and would not have purchased JUUL products or would have paid less for them.

23   JLI’s misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

24   products they would not otherwise have purchased and enter into purchase contracts they would

25   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

26   the class damages in an amount to be proven at trial, as well as any other relief the Court may

27   deem just or proper.

28

       Page 338                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 356 of 729


 1                           c.      Breach of the Implied Warranty of Merchantability
 2            1322. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 3            1323. This claim is brought against JLI.

 4            1324. JUUL has at all times been a merchant with respect to the products which were

 5   sold to Plaintiff and the class and was in the business of selling such products.

 6            1325. Each JUUL product sold by JUUL comes with an implied warranty that it will

 7   merchantable and fit for the ordinary purpose for which it would be used. Del. Code tit. 6, § 2-

 8   314. JUUL has breached its implied warranty of merchantability because its products were not

 9   in merchantable condition when sold, were defective when sold, did not conform to the

10   promises and affirmations of fact made on the products’ containers or labels, and/or do not
11   possess even the most basic degree of fitness for ordinary use.
12            1326. The ordinary intended purpose of JUUL’s products—and the purpose for which
13   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
14   products are not fit for that use—or any other use—because they (i) were not smoking cessation
15   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
16   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed
17   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s
18   products are not fit for their ordinary, intended use as either cigarette replacement devices or
19   recreation smoking devices.

20            1327. Plaintiffs and each member of the class have had sufficient direct dealings with

21   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

22   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

23   each member of the class, on the other hand.

24            1328. Further, Plaintiffs and each member of the class were third-party beneficiaries of

25   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

26   sale of JUUL products to consumers.           Specifically, Plaintiffs and class members are the

27   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

28   the express purpose an intent of being sold to consumers.

       Page 339                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 357 of 729


 1          1329. Plaintiffs and the members of the class were injured as a direct and proximate

 2   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

 3   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

 4   because, had they been aware of the unmerchantable condition of JUUL products, they would

 5   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

 6   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

 7          1330. JUUL was provided notice of these issues by numerous complaints filed against

 8   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

 9   individual letters and communications sent by consumers before or within a reasonable amount

10   of time after they discovered or should have discovered that’s JUUL product were defective and
11   unmerchantable.
12                          d.     Unjust Enrichment
13          1331. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
14          1332. This claim is brought against JLI and the Management Defendants.
15          1333. Defendants created and implemented a scheme to create a market for e-cigarettes
16   and substantially increase sales of JUUL products through a pervasive pattern of false and
17   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
18   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
19   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

20   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

21   products.

22          1334. Defendants were unjustly enriched as a result of their wrongful conduct,

23   including through the false and misleading advertisements and omissions regarding (i) whether

24   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

25   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

26   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

27   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

28   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

       Page 340                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 358 of 729


 1   enriched through their scheme of marketing their products to minors.             Del. Code tit. 11,

 2   §§ 1116(a) and 1118(a) prohibits the marketing and sale of JUUL products to minors.

 3          1335. Defendants requested and received a measurable benefit at the expense of

 4   Plaintiffs and class members in the form of payment for JUUL products.

 5          1336. Defendants appreciated, recognized, and chose to accept the monetary benefits

 6   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

 7   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

 8          1337. There is no justification for Defendants’ enrichment. It would be inequitable,

 9   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

10   benefits were procured as a result of their wrongful conduct.
11          1338. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained
12   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing
13   with Defendant.
14          1339. Plaintiffs plead this claim separately as well as in the alternative to their other
15   claims, as without such claims they would have no adequate legal remedy.
16                  8.      District of Columbia
17          1340. Plaintiffs bring each of the following claims on behalf of the District of
18   Columbia Subclass under District of Columbia law.
19                          a.      Violation of the D.C. Consumer Protection Procedures Act
                                    (D.C. Code § 28-3901, et seq.)
20
            1341. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
21
            1342. This claim is brought against JLI and, for certain unfair and/or unconscionable
22
     conduct claims as noted below, all Defendants.
23
            1343. Defendants are merchants under the statute who furnishes, makes available,
24
     provides information about, or, directly or indirectly, solicits or offers for or effectuates, a leas,
25
     lease or transfer of consumer goods or services.
26
            1344. Plaintiffs and class members are consumers who purchased JUUL products for
27
     personal purposes.
28
            1345. Defendants created and implemented a scheme to create a market for e-cigarettes
       Page 341                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 359 of 729


 1   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 2   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 3   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 4   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 5   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 6          1346. Advertisements and representations for JUUL products contained deceptive

 7   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 8   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 9   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

10   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
11   decades, JLI used third parties and word of mouth to spread false and misleading information
12   about JUUL products.
13          1347. Advertisements and representations for JUUL products concealed and failed to
14   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
15   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
16   addictive, posed significant risks of substantial physical injury resulting from the use of the
17   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
18   consumed through a pack of combustible cigarettes.
19          1348. The labels on JUUL products failed to disclose that the products posed

20   significant risks of substantial physical injury resulting from the use of the products. The labels

21   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

22          1349. The omissions were misleading and deceptive standing alone and were

23   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

24   cigarettes and other representations.

25          1350. JLI’s conduct was unfair trade practice because (i) the manufacture and sale of

26   products with a heightened propensity to cause addiction and physical injuries and (ii)

27   misrepresentations and omissions of material facts concerning the characteristics and safety of

28   JUUL products that offended public policy; were immoral, unethical, oppressive, outrageous,

       Page 342                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 360 of 729


 1   unscrupulous, and substantially injurious; and caused substantial harm that greatly outweighs

 2   any possible utility from the conduct.

 3          1351. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

 4   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

 5   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

 6   products are of a particular standard, quality, grade, style, or model, when they are not; (c)

 7   advertising or offering goods or services with intent not to sell them as advertised or offered; (d)

 8   misrepresenting a material fact which has a tendency to mislead; (e) failing to sate a material

 9   fact when such failure tends to mislead; and (f) representing that the subject of a transaction has

10   been supplied in accordance with a previous representation when it has not.
11          1352. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
12   omissions had a tendency to mislead, and in fact did, mislead reasonable consumers including
13   the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to
14   their purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii)
15   were not reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-
16   delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of
17   substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
18   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
19   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

20   Plaintiffs’ and class members’ decisions to purchase JUUL products.

21          1353. JLI owed Plaintiffs and class members a duty to disclose these facts because they

22   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

23   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

24   facts; because the facts would be material to reasonable consumers; because JLI actively

25   concealed them; because JLI intended for consumers to rely on the omissions in question;

26   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

27   made partial representations concerning the same subject matter as the omitted facts.

28          1354. As set forth in the allegations concerning each Plaintiff in Appendix A, in

       Page 343                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 361 of 729


 1   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

 2   Reasonable consumers would have been expected to have relied on the misrepresentations and

 3   omissions.

 4          1355. Defendants knew or should have known that their misrepresentations and/or

 5   omissions were false and misleading, and intended for consumers to rely on such

 6   misrepresentations and omissions.

 7          1356. In addition, all Defendants engaged in unfair and unconscionable conduct

 8   because the targeting of minors offends public policy (in particular D.C. Code § 7-1721.02); is

 9   immoral, unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and has

10   caused substantial harm that greatly outweighs any possible utility from the conduct.
11          1357. As alleged above, all Defendants participated and/or facilitated the marketing of
12   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI
13   and others have continued the deceptive, misleading, unfair, and unconscionable practices that
14   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the
15   use of JUUL products by minors continues to rise.
16          1358. Defendants’ conduct actually and proximately caused actual damages to
17   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and
18   class members would have behaved differently and would not have purchased JUUL products
19   or would have paid less for them. Defendants’ misrepresentations and omissions induced

20   Plaintiffs and class members to purchase JUUL products they would not otherwise have

21   purchased and enter into purchase contracts they would not otherwise have entered into. In

22   addition, class members who are minors are entitled to full repayment of the amounts they spent

23   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

24   injunctive relief (except as to the Management Defendants), reasonable attorneys’ fees,

25   restitution, $1,500 per violation, and/ or statutory treble damages, whichever is greater, and

26   punitive damages, as well as any other relief the Court may deem just or proper.

27                         b.      Common Law Fraud
28          1359. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 344                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 362 of 729


 1          1360. This claim is brought against JLI.

 2          1361. JUUL created and implemented a scheme to create a market for e-cigarettes and

 3   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 4   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

 5   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 6   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 7   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 8          1362. Advertisements and representations for JUUL products contained deceptive

 9   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

10   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
11   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
12   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
13   decades, JLI used third parties and word of mouth to spread false and misleading information
14   about JUUL products.
15          1363. Advertisements and representations for JUUL products concealed and failed to
16   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed significant risks of substantial physical injury resulting from the use of the
19   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

20   consumed through a pack of combustible cigarettes.

21          1364. The labels on JUUL products failed to disclose that the products posed

22   significant risks of substantial physical injury resulting from the use of the products. The labels

23   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

24          1365. The omissions were misleading and deceptive standing alone and were

25   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

26   cigarettes and other representations.

27          1366. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

28   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

       Page 345                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 363 of 729


 1   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 2   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 3   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 4   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 5   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 6   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 7   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 8   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 9          1367. JLI owed Plaintiffs and class members a duty to disclose these facts because they

10   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
11   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
12   facts; because the facts would be material to reasonable consumers; because JUUL products
13   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
14   representations concerning the same subject matter as the omitted facts.
15          1368. As set forth in the allegations concerning each Plaintiff in Appendix A, in
16   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations
17   and/or omissions. Reasonable consumers would have been expected to have relied on the
18   misrepresentations and omissions.
19          1369. Defendants knew or should have known that their misrepresentations and/or

20   omissions were false and misleading, and intended for consumers to rely on such

21   misrepresentations and omissions.

22          1370. JLI knew that JUUL products were not safe or reasonable alternatives to

23   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

24   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

25   products.

26          1371. JLI’s conduct actually and proximately caused actual damages to Plaintiffs and

27   class members. Absent JLI’s conduct, Plaintiffs and class members would have behaved

28   differently and would not have purchased JUUL products or would have paid less for them.

       Page 346                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 364 of 729


 1   JLI’s misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 2   products they would not otherwise have purchased and enter into purchase contracts they would

 3   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

 4   the class damages in an amount to be proven at trial, as well as any other relief the Court may

 5   deem just or proper.

 6                           c.      Breach of the Implied Warranty of Merchantability
 7            1372. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 8            1373. This claim is brought against JLI.

 9            1374. JUUL has at all times been a merchant with respect to the products which were

10   sold to Plaintiff and the class and was in the business of selling such products.
11            1375. Each JUUL product sold by JUUL comes with an implied warranty that it will
12   merchantable and fit for the ordinary purpose for which it would be used. D.C. Code § 28:2-
13   314. JUUL has breached its implied warranty of merchantability because its products were not
14   in merchantable condition when sold, were defective when sold, did not conform to the
15   promises and affirmations of fact made on the products’ containers or labels, and/or do not
16   possess even the most basic degree of fitness for ordinary use.
17            1376. The ordinary intended purpose of JUUL’s products—and the purpose for which
18   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
19   products are not fit for that use—or any other use—because they (i) were not smoking cessation

20   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

21   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

22   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

23   products are not fit for their ordinary, intended use as either cigarette replacement devices or

24   recreation smoking devices.

25            1377. Plaintiffs and each member of the class have had sufficient direct dealings with

26   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

27   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

28   each member of the class, on the other hand.

       Page 347                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 365 of 729


 1          1378. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 2   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 3   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 4   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

 5   the express purpose an intent of being sold to consumers.

 6          1379. Plaintiffs and the members of the class were injured as a direct and proximate

 7   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

 8   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

 9   because, had they been aware of the unmerchantable condition of JUUL products, they would

10   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages
11   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.
12          1380. JUUL was provided notice of these issues by numerous complaints filed against
13   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
14   individual letters and communications sent by consumers before or within a reasonable amount
15   of time after they discovered or should have discovered that’s JUUL product were defective and
16   unmerchantable.
17                          d.     Unjust Enrichment
18          1381. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
19          1382. This claim is brought against JLI and the Management Defendants.

20          1383. Defendants created and implemented a scheme to create a market for e-cigarettes

21   and substantially increase sales of JUUL products through a pervasive pattern of false and

22   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

23   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

24   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

25   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

26   products.

27          1384. Defendants were unjustly enriched as a result of their wrongful conduct,

28   including through the false and misleading advertisements and omissions regarding (i) whether

       Page 348                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 366 of 729


 1   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 2   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 3   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 4   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

 5   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

 6   enriched through their scheme of marketing their products to minors. D.C. Code § 7-1721.02

 7   prohibits the marketing and sale of JUUL products to minors.

 8          1385. Defendants requested and received a measurable benefit at the expense of

 9   Plaintiffs and class members in the form of payment for JUUL products.

10          1386. Defendants appreciated, recognized, and chose to accept the monetary benefits
11   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
12   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
13          1387. There is no justification for Defendants’ enrichment. It would be inequitable,
14   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the
15   benefits were procured as a result of their wrongful conduct.
16          1388. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained
17   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing
18   with Defendant.
19          1389. Plaintiffs plead this claim separately as well as in the alternative to their other

20   claims, as without such claims they would have no adequate legal remedy.

21                  9.      Florida
22          1390. Plaintiffs bring each of the following claims on behalf of the Florida Subclass

23   under Florida law.

24                          a.     Violation of the Florida Deceptive and Unfair Trade Practices
                                   Act (Fla. Stat. § 501.201, et seq.)
25

26          1391. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

27          1392. This claim is brought against JLI and, for certain unfair and/or unconscionable

28   conduct claims as noted below, all Defendants.

       Page 349                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 367 of 729


 1          1393. Plaintiffs and class members are individuals who purchased JUUL products for

 2   personal purposes.

 3          1394. Defendants created and implemented a scheme to create a market for e-cigarettes

 4   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 5   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 6   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 7   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 8   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 9   JUUL made or disseminated misleading advertisements to the general public or to a portion of

10   the general public.
11          1395. Advertisements and representations for JUUL products contained deceptive
12   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
13   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
14   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
15   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
16   decades, JLI used third parties and word of mouth to spread false and misleading information
17   about JUUL products.
18          1396. Advertisements and representations for JUUL products concealed and failed to
19   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

20   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

21   addictive, posed significant risks of substantial physical injury resulting from the use of the

22   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

23   consumed through a pack of combustible cigarettes.

24          1397. The labels on JUUL products failed to disclose that the products posed

25   significant risks of substantial physical injury resulting from the use of the products. The labels

26   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

27          1398. The omissions were misleading and deceptive standing alone and were

28   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

       Page 350                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 368 of 729


 1   cigarettes and other representations.

 2          1399. JLI’s conduct was unfair and unconscionable in that it included (i) the

 3   manufacture and sale of products with a heightened propensity to cause addiction and physical

 4   injuries and (ii) misrepresentations and omissions of material facts concerning the

 5   characteristics and safety of JUUL products that offended public policy; were immoral,

 6   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

 7   substantial harm that greatly outweighs any possible utility from the conduct.

 8          1400. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

 9   omissions at issue were likely to, and in fact did, deceive reasonable consumers including the

10   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their
11   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not
12   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery
13   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily
14   injury resulting from the use of the products, and (vi) that the nicotine consumed through one
15   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.
16   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’
17   decisions to purchase JUUL products.
18          1401. JLI owed Plaintiffs and class members a duty to disclose these facts because they
19   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

20   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

21   facts; because the facts would be material to reasonable consumers; because JLI actively

22   concealed them; because JLI intended for consumers to rely on the omissions in question;

23   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

24   made partial representations concerning the same subject matter as the omitted facts.

25          1402. Defendants knew or should have known that their misrepresentations and/or

26   omissions were false and misleading, and intended for consumers to rely on such

27   misrepresentations and omissions.

28          1403. JLI and the Management Defendants engaged in fraudulent and deceptive

       Page 351                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 369 of 729


 1   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 2   products were appropriate for minors, when in fact the products never should have been

 3   marketed to minors and are especially harmful to minors due to the potent and addictive

 4   nicotine doses, addictive qualities, and health risks.

 5          1404. In addition, all Defendants engaged in unfair and unconscionable conduct

 6   because the targeting of minors offends public policy (in particular Fla. Stat. § 877.112(2)-(3));

 7   is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and has

 8   caused substantial harm that greatly outweighs any possible utility from the conduct.

 9          1405. As alleged above, all Defendants participated and/or facilitated the marketing of

10   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI
11   and others have continued the deceptive, misleading, unfair, and unconscionable practices that
12   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the
13   use of JUUL products by minors continues to rise.
14          1406. Defendants’ conduct actually and proximately caused actual damages to
15   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and
16   class members would have behaved differently and would not have purchased JUUL products
17   or would have paid less for them. Defendants’ misrepresentations and omissions induced
18   Plaintiffs and class members to purchase JUUL products they would not otherwise have
19   purchased and enter into purchase contracts they would not otherwise have entered into. In

20   addition, class members who are minors are entitled to full repayment of the amounts they spent

21   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

22   injunctive relief (except as to the Management Defendants), reasonable attorneys’ fees, and

23   actual damages, as well as any other relief the Court may deem just or proper.

24                          b.      Violation of the Florida False Advertising Law (Fla. Stat.
                                    §§ 817.06 and 817.41, et seq.)
25

26          1407. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

27          1408. This claim is brought against JLI and, for certain claims as noted below, the

28   Management Defendants.

       Page 352                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 370 of 729


 1          1409. Plaintiffs and class members purchased JUUL products for personal purposes.

 2          1410. Defendants created and implemented a scheme to create a market for e-cigarettes

 3   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 4   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 5   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 6   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 7   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 8          1411. Advertisements and representations for JUUL products contained deceptive

 9   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

10   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
11   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
12   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
13   decades, JLI used third parties and word of mouth to spread false and misleading information
14   about JUUL products.
15          1412. Advertisements and representations for JUUL products concealed and failed to
16   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed significant risks of substantial physical injury resulting from the use of the
19   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

20   consumed through a pack of combustible cigarettes.

21          1413. The labels on JUUL products failed to disclose that the products posed

22   significant risks of substantial physical injury resulting from the use of the products. The labels

23   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

24          1414. The omissions were misleading and deceptive standing alone and were

25   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

26   cigarettes and other representations.

27          1415. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

28   omissions at issue were likely to, and in fact did, deceive reasonable consumers including the

       Page 353                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 371 of 729


 1   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their

 2   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not

 3   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery

 4   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily

 5   injury resulting from the use of the products, and (vi) that the nicotine consumed through one

 6   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.

 7   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’

 8   decisions to purchase JUUL products.

 9          1416. JLI owed Plaintiffs and class members a duty to disclose these facts because they

10   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
11   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
12   facts; because the facts would be material to reasonable consumers; because JLI actively
13   concealed them; because JLI intended for consumers to rely on the omissions in question;
14   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
15   made partial representations concerning the same subject matter as the omitted facts.
16          1417. JLI and the Management Defendants engaged in fraudulent and deceptive
17   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
18   products were appropriate for minors, when in fact the products never should have been
19   marketed to minors and are especially harmful to minors due to the potent and addictive

20   nicotine doses, addictive qualities, and health risks.

21          1418. As set forth in the allegations concerning each Plaintiff in Appendix A, in

22   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

23   Reasonable consumers would have been expected to have relied on the misrepresentations and

24   omissions.

25          1419. Defendants knew or should have known that their misrepresentations and/or

26   omissions were false and misleading, and intended for consumers to rely on such

27   misrepresentations and omissions.

28          1420. Defendants’ conduct actually and proximately caused actual damages to

       Page 354                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 372 of 729


 1   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and

 2   class members would have behaved differently and would not have purchased JUUL products

 3   or would have paid less for them. Defendants’ misrepresentations and omissions induced

 4   Plaintiffs and class members to purchase JUUL products they would not otherwise have

 5   purchased and enter into purchase contracts they would not otherwise have entered into. In

 6   addition, class members who are minors are entitled to full repayment of the amounts they spent

 7   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

 8   actual damages, reasonable attorneys’ fees, and punitive damages, as well as any other relief the

 9   Court may deem just or proper.

10                          c.     Common Law Fraud
11          1421. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
12          1422. This claim is brought against JLI.
13          1423. JUUL created and implemented a scheme to create a market for e-cigarettes and
14   substantially increase sales of JUUL through a pervasive pattern of false and misleading
15   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
16   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
17   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
18   addictiveness, and significant risks of substantial physical injury from using JUUL products.
19          1424. Advertisements and representations for JUUL products contained deceptive

20   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

21   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

22   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

23   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

24   decades, JLI used third parties and word of mouth to spread false and misleading information

25   about JUUL products.

26          1425. Advertisements and representations for JUUL products concealed and failed to

27   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

28   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

       Page 355                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 373 of 729


 1   addictive, posed significant risks of substantial physical injury resulting from the use of the

 2   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 3   consumed through a pack of combustible cigarettes.

 4          1426. The labels on JUUL products failed to disclose that the products posed

 5   significant risks of substantial physical injury resulting from the use of the products. The labels

 6   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 7          1427. The omissions were misleading and deceptive standing alone and were

 8   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 9   cigarettes and other representations.

10          1428. JLI’s conduct was fraudulent and deceptive because its misrepresentations and
11   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
12   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
13   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
14   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
15   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
16   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
17   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
18   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
19   Plaintiffs’ and class members’ decisions to purchase JUUL products.

20          1429. JLI owed Plaintiffs and class members a duty to disclose these facts because they

21   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

22   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

23   facts; because the facts would be material to reasonable consumers; because JUUL products

24   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

25   representations concerning the same subject matter as the omitted facts.

26          1430. As set forth in the allegations concerning each Plaintiff in Appendix A, in

27   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

28   and/or omissions. Reasonable consumers would have been expected to have relied on the

       Page 356                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 374 of 729


 1   misrepresentations and omissions.

 2          1431. Defendants knew or should have known that their misrepresentations and/or

 3   omissions were false and misleading, and intended for consumers to rely on such

 4   misrepresentations and omissions.

 5          1432. JLI knew that JUUL products were not safe or reasonable alternatives to

 6   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 7   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 8   products.

 9          1433. JLI’s conduct actually and proximately caused detriment to Plaintiffs and class

10   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently
11   and would not have purchased JUUL products or would have paid less for them. JLI’s
12   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
13   products they would not otherwise have purchased and enter into purchase contracts they would
14   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
15   the class damages in an amount to be proven at trial, as well as any other relief the Court may
16   deem just or proper.
17                          d.      Breach of the Implied Warranty of Merchantability
18          1434. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
19          1435. This claim is brought against JLI.

20          1436. JUUL has at all times been a merchant with respect to the products which were

21   sold to Plaintiff and the class and was in the business of selling such products.

22          1437. Each JUUL product sold by JUUL comes with an implied warranty that it will

23   merchantable and fit for the ordinary purpose for which it would be used. Fla. Stat. § 672.314.

24   JUUL has breached its implied warranty of merchantability because its products were not in

25   merchantable condition when sold, were defective when sold, did not conform to the promises

26   and affirmations of fact made on the products’ containers or labels, and/or do not possess even

27   the most basic degree of fitness for ordinary use.

28          1438. The ordinary intended purpose of JUUL’s products—and the purpose for which

       Page 357                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 375 of 729


 1   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

 2   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 3   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 4   potent    nicotine-delivery   mechanisms,   (iv) were   powerfully    addictive, and (v) posed

 5   unreasonable risks of substantial bodily injury.     Due to these and other features, JUUL’s

 6   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 7   recreation smoking devices.

 8            1439. Plaintiffs and each member of the class have had sufficient direct dealings with

 9   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

10   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and
11   each member of the class, on the other hand.
12            1440. Further, Plaintiffs and each member of the class were third-party beneficiaries of
13   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
14   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the
15   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
16   the express purpose an intent of being sold to consumers.
17            1441. Plaintiffs and the members of the class were injured as a direct and proximate
18   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
19   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

20   because, had they been aware of the unmerchantable condition of JUUL products, they would

21   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

22   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

23            1442. JUUL was provided notice of these issues by numerous complaints filed against

24   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

25   individual letters and communications sent by consumers before or within a reasonable amount

26   of time after they discovered or should have discovered that’s JUUL product were defective and

27   unmerchantable.

28

       Page 358                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 376 of 729


 1                          e.     Unjust Enrichment
 2          1443. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 3          1444. This claim is brought against JLI and the Management Defendants.

 4          1445. Defendants created and implemented a scheme to create a market for e-cigarettes

 5   and substantially increase sales of JUUL products through a pervasive pattern of false and

 6   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 7   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 8   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 9   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

10   products.
11          1446. Defendants were unjustly enriched as a result of their wrongful conduct,
12   including through the false and misleading advertisements and omissions regarding (i) whether
13   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
14   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
15   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
16   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
17   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
18   enriched through their scheme of marketing their products to minors. Fla. Stat. § 877.112(2)-(3)
19   prohibits the marketing and sale of JUUL products to minors.

20          1447. Defendants requested and received a measurable benefit at the expense of

21   Plaintiffs and class members in the form of payment for JUUL products.

22          1448. Defendants appreciated, recognized, and chose to accept the monetary benefits

23   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

24   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

25          1449. There is no justification for Defendants’ enrichment. It would be inequitable,

26   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

27   benefits were procured as a result of their wrongful conduct.

28          1450. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

       Page 359                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 377 of 729


 1   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

 2   with Defendant.

 3          1451. Plaintiffs plead this claim separately as well as in the alternative to their other

 4   claims, as without such claims they would have no adequate legal remedy.

 5                  10.     Georgia
 6          1452. Plaintiffs bring each of the following claims on behalf of the Georgia Subclass

 7   under Georgia law.

 8                          a.     Violation of the Georgia Uniform Deceptive Trade Practices
                                   Act (Ga. Code § 10-1-370, et seq.)
 9

10          1453. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
11          1454. This claim is brought against JLI and, for certain claims as noted below, the
12   Management Defendants.
13          1455. Plaintiffs and class members purchased JUUL products for personal purposes.
14          1456. JLI is a “person” as defined by Ga. Code Ann. § 10-1-371.
15          1457. Defendants created and implemented a scheme to create a market for e-cigarettes
16   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
17   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
18   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
19   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

20   addictiveness, and significant risks of substantial physical injury from using JUUL products.

21          1458. Advertisements and representations for JUUL products contained deceptive

22   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

23   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

24   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

25   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

26   decades, JLI used third parties and word of mouth to spread false and misleading information

27   about JUUL products.

28          1459. Advertisements and representations for JUUL products concealed and failed to

       Page 360                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 378 of 729


 1   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 2   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 3   addictive, posed significant risks of substantial physical injury resulting from the use of the

 4   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 5   consumed through a pack of combustible cigarettes.

 6          1460. The labels on JUUL products failed to disclose that the products posed

 7   significant risks of substantial physical injury resulting from the use of the products. The labels

 8   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 9          1461. The omissions were misleading and deceptive standing alone and were

10   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
11   cigarettes and other representations.
12          1462. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and
13   unfair business practices: (a) misrepresenting that JUUL products have characteristics,
14   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL
15   products are of a particular standard, quality, or grade, or that goods are of a particular style or
16   model, when they are not; (c) advertising goods or services with intent not to sell them as
17   advertised; and (d) engaging in other conduct which similarly creates a likelihood of confusion
18   or of misunderstanding.
19          1463. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

20   omissions at issue were likely to, and in fact did, confuse and mislead reasonable consumers

21   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

22   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

23   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

24   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

25   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

26   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

27   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

28   Plaintiffs’ and class members’ decisions to purchase JUUL products.

       Page 361                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 379 of 729


 1          1464. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 2   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 3   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 4   facts; because the facts would be material to reasonable consumers; because JLI actively

 5   concealed them; because JLI intended for consumers to rely on the omissions in question;

 6   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 7   made partial representations concerning the same subject matter as the omitted facts.

 8          1465. JLI and the Management Defendants engaged in fraudulent and deceptive

 9   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

10   products were appropriate for minors, when in fact the products never should have been
11   marketed to minors and are especially harmful to minors due to the potent and addictive
12   nicotine doses, addictive qualities, and health risks.
13          1466. Defendants’ conduct actually and proximately caused actual damages to
14   Plaintiffs and class members, who are also likely to be damaged in the future on an ongoing
15   basis in the future. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and class
16   members would have behaved differently and would not have purchased JUUL products or
17   would have paid less for them. Defendants’ misrepresentations and omissions induced Plaintiffs
18   and class members to purchase JUUL products they would not otherwise have purchased and
19   enter into purchase contracts they would not otherwise have entered into. In addition, class

20   members who are minors are entitled to full repayment of the amounts they spent on JUUL

21   products. Plaintiffs seek—on behalf of themselves and each member of the class—injunctive

22   relief (except as to the Management Defendants) and reasonable attorneys’ fees, as well as any

23   other relief the Court may deem just or proper.

24                          b.      Violation of the Georgia Fair Business Practices Act (Ga.
                                    Code § 10-1-390, et seq.)
25

26          1467. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

27          1468. This claim is brought against JLI and, for certain unfair and/or unconscionable

28   conduct claims as noted below, all Defendants.

       Page 362                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 380 of 729


 1          1469. Plaintiffs and class members purchased JUUL products for personal purposes.

 2          1470. Defendants created and implemented a scheme to create a market for e-cigarettes

 3   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 4   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 5   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 6   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 7   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 8          1471. Advertisements and representations for JUUL products contained deceptive

 9   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

10   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
11   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
12   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
13   decades, JLI used third parties and word of mouth to spread false and misleading information
14   about JUUL products.
15          1472. Advertisements and representations for JUUL products concealed and failed to
16   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed significant risks of substantial physical injury resulting from the use of the
19   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

20   consumed through a pack of combustible cigarettes.

21          1473. The labels on JUUL products failed to disclose that the products posed

22   significant risks of substantial physical injury resulting from the use of the products. The labels

23   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

24          1474. The omissions were misleading and deceptive standing alone and were

25   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

26   cigarettes and other representations.

27          1475. JLI’s conduct was unfair and unconscionable in that it included (i) the

28   manufacture and sale of products with a heightened propensity to cause addiction and physical

       Page 363                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 381 of 729


 1   injuries and (ii) misrepresentations and omissions of material facts concerning the

 2   characteristics and safety of JUUL products that offended public policy; were immoral,

 3   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

 4   substantial harm that greatly outweighs any possible utility from the conduct.

 5          1476. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

 6   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

 7   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

 8   products are of a particular standard, quality, or grade, or that goods are of a particular style or

 9   model, when they are not; and (c) advertising goods or services with intent not to sell them as

10   advertised.
11          1477. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
12   omissions had the tendency or capacity to deceive, and in fact did, deceive reasonable
13   consumers including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have
14   found it material to their purchasing decisions that JUUL’s products (i) were not smoking
15   cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were
16   extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed
17   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)
18   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a
19   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor

20   in Plaintiffs’ and class members’ decisions to purchase JUUL products.

21          1478. JLI owed Plaintiffs and class members a duty to disclose these facts because they

22   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

23   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

24   facts; because the facts would be material to reasonable consumers; because JLI actively

25   concealed them; because JLI intended for consumers to rely on the omissions in question;

26   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

27   made partial representations concerning the same subject matter as the omitted facts.

28          1479. As set forth in the allegations concerning each Plaintiff in Appendix A, in

       Page 364                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 382 of 729


 1   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

 2   Reasonable consumers would have been expected to have relied on the misrepresentations and

 3   omissions.

 4          1480. Defendants knew or should have known that their misrepresentations and/or

 5   omissions were false and misleading, and intended for consumers to rely on such

 6   misrepresentations and omissions.

 7          1481. JLI and the Management Defendants engaged in fraudulent and deceptive

 8   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 9   products were appropriate for minors, when in fact the products never should have been

10   marketed to minors and are especially harmful to minors due to the potent and addictive
11   nicotine doses, addictive qualities, and health risks.
12          1482. In addition, all Defendants engaged in unfair and unconscionable conduct
13   because the targeting of minors offends public policy (in particular Ga. Code § 16-12-
14   171(a)(1)(A)); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially
15   injurious; and has caused substantial harm that greatly outweighs any possible utility from the
16   conduct.
17          1483. As alleged above, all Defendants participated and/or facilitated the marketing of
18   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI
19   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

20   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

21   use of JUUL products by minors continues to rise.

22          1484. Defendants’ conduct actually and proximately caused injury or damages to

23   Plaintiffs and class members as a result of consumer acts or practices in violation of the statute.

24   Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and class members would have

25   behaved differently and would not have purchased JUUL products or would have paid less for

26   them. Defendants’ misrepresentations and omissions induced Plaintiffs and class members to

27   purchase JUUL products they would not otherwise have purchased and enter into purchase

28   contracts they would not otherwise have entered into. In addition, class members who are

       Page 365                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 383 of 729


 1   minors are entitled to full repayment of the amounts they spent on JUUL products. Plaintiffs

 2   seek—on behalf of themselves and each member of the class—injunctive relief (except as to the

 3   Management Defendants), reasonable attorneys’ fees, general damages and/ or statutory

 4   damages in the amount of three times actual damages, whichever is greater, and punitive

 5   damages, as well as any other relief the Court may deem just or proper.

 6          1485. Plaintiffs have complied or substantially complied with all applicable notice

 7   requirements, or are otherwise excused from compliance because Defendants do not maintain a

 8   place of business in and/ or does not keep assets within the state of Georgia.

 9                          c.     Common Law Fraud
10          1486. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
11          1487. This claim is brought against JLI.
12          1488. JUUL created and implemented a scheme to create a market for e-cigarettes and
13   substantially increase sales of JUUL through a pervasive pattern of false and misleading
14   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
15   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
16   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
17   addictiveness, and significant risks of substantial physical injury from using JUUL products.
18          1489. Advertisements and representations for JUUL products contained deceptive
19   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

20   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

21   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

22   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

23   decades, JLI used third parties and word of mouth to spread false and misleading information

24   about JUUL products.

25          1490. Advertisements and representations for JUUL products concealed and failed to

26   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

27   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

28   addictive, posed significant risks of substantial physical injury resulting from the use of the

       Page 366                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 384 of 729


 1   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 2   consumed through a pack of combustible cigarettes.

 3          1491. The labels on JUUL products failed to disclose that the products posed

 4   significant risks of substantial physical injury resulting from the use of the products. The labels

 5   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 6          1492. The omissions were misleading and deceptive standing alone and were

 7   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 8   cigarettes and other representations.

 9          1493. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

10   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
11   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
12   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
13   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
14   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
15   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
16   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
17   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
18   Plaintiffs’ and class members’ decisions to purchase JUUL products.
19          1494. JLI owed Plaintiffs and class members a duty to disclose these facts because they

20   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

21   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

22   facts; because the facts would be material to reasonable consumers; because JUUL products

23   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

24   representations concerning the same subject matter as the omitted facts.

25          1495. As set forth in the allegations concerning each Plaintiff in Appendix A, in

26   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

27   and/or omissions. Reasonable consumers would have been expected to have relied on the

28   misrepresentations and omissions.

       Page 367                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 385 of 729


 1          1496. Defendants knew or should have known that their misrepresentations and/or

 2   omissions were false and misleading, and intended for consumers to rely on such

 3   misrepresentations and omissions.

 4          1497. JLI knew that JUUL products were not safe or reasonable alternatives to

 5   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 6   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 7   products.

 8          1498. JLI’s conduct actually and proximately caused actual damages to Plaintiffs and

 9   class members. Absent JLI’s conduct, Plaintiffs and class members would have behaved

10   differently and would not have purchased JUUL products or would have paid less for them.
11   JLI’s misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
12   products they would not otherwise have purchased and enter into purchase contracts they would
13   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
14   the class damages in an amount to be proven at trial, as well as any other relief the Court may
15   deem just or proper.
16                          d.      Breach of the Implied Warranty of Merchantability
17          1499. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
18          1500. This claim is brought against JLI.
19          1501. JUUL has at all times been a merchant with respect to the products which were

20   sold to Plaintiff and the class and was in the business of selling such products.

21          1502. Each JUUL product sold by JUUL comes with an implied warranty that it will

22   merchantable and fit for the ordinary purpose for which it would be used. Ga. Code § 11-2-314.

23   JUUL has breached its implied warranty of merchantability because its products were not in

24   merchantable condition when sold, were defective when sold, did not conform to the promises

25   and affirmations of fact made on the products’ containers or labels, and/or do not possess even

26   the most basic degree of fitness for ordinary use.

27          1503. The ordinary intended purpose of JUUL’s products—and the purpose for which

28   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

       Page 368                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 386 of 729


 1   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 2   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 3   potent    nicotine-delivery   mechanisms,   (iv) were   powerfully   addictive, and (v) posed

 4   unreasonable risks of substantial bodily injury.     Due to these and other features, JUUL’s

 5   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 6   recreation smoking devices.

 7            1504. Plaintiffs and each member of the class have had sufficient direct dealings with

 8   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 9   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

10   each member of the class, on the other hand.
11            1505. Further, Plaintiffs and each member of the class were third-party beneficiaries of
12   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
13   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the
14   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
15   the express purpose an intent of being sold to consumers.
16            1506. Plaintiffs and the members of the class were injured as a direct and proximate
17   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
18   the Georgia Direct Purchaser Subclass were damaged as a result of JUUL’s breach of its
19   implied warranty of merchantability because, had they been aware of the unmerchantable

20   condition of JUUL products, they would not have purchased JUUL products, or would have

21   paid less for them. Plaintiffs seek damages in an amount to be proven at trial, as well as any

22   other relief the Court may deem just or proper.

23            1507. JUUL was provided notice of these issues by numerous complaints filed against

24   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

25   individual letters and communications sent by consumers before or within a reasonable amount

26   of time after they discovered or should have discovered that’s JUUL product were defective and

27   unmerchantable.

28

       Page 369                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 387 of 729


 1                          e.     Unjust Enrichment
 2          1508. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 3          1509. This claim is brought against JLI and the Management Defendants.

 4          1510. Defendants created and implemented a scheme to create a market for e-cigarettes

 5   and substantially increase sales of JUUL products through a pervasive pattern of false and

 6   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 7   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 8   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 9   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

10   products.
11          1511. Defendants were unjustly enriched as a result of their wrongful conduct,
12   including through the false and misleading advertisements and omissions regarding (i) whether
13   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
14   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
15   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
16   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
17   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
18   enriched through their scheme of marketing their products to minors. Ga. Code § 16-12-
19   171(a)(1)(A) prohibits the marketing and sale of JUUL products to minors.

20          1512. Defendants requested and received a measurable benefit at the expense of

21   Plaintiffs and class members in the form of payment for JUUL products.

22          1513. Defendants appreciated, recognized, and chose to accept the monetary benefits

23   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

24   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

25          1514. There is no justification for Defendants’ enrichment. It would be inequitable,

26   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

27   benefits were procured as a result of their wrongful conduct.

28          1515. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

       Page 370                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 388 of 729


 1   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

 2   with Defendant.

 3          1516. Plaintiffs plead this claim separately as well as in the alternative to their other

 4   claims, as without such claims they would have no adequate legal remedy.

 5                  11.     Hawaii
 6          1517. Plaintiffs bring each of the following claims on behalf of the Hawaii Subclass

 7   under Hawaii law.

 8                          a.     Violation of the Hawaii Unfair and Deceptive Trade Practices
                                   Act (Haw. Rev. Stat. § 480-1, et seq.)
 9

10          1518. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
11          1519. This claim is brought against JLI and, for certain unfair and/or unconscionable
12   conduct claims as noted below, all Defendants.
13          1520. Plaintiffs and class members are consumers who purchased JUUL products for
14   personal purposes.
15          1521. Defendants created and implemented a scheme to create a market for e-cigarettes
16   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
17   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
18   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
19   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

20   addictiveness, and significant risks of substantial physical injury from using JUUL products.

21          1522. Advertisements and representations for JUUL products contained deceptive

22   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

23   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

24   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

25   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

26   decades, JLI used third parties and word of mouth to spread false and misleading information

27   about JUUL products.

28          1523. Advertisements and representations for JUUL products concealed and failed to

       Page 371                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 389 of 729


 1   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 2   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 3   addictive, posed significant risks of substantial physical injury resulting from the use of the

 4   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 5   consumed through a pack of combustible cigarettes.

 6          1524. The labels on JUUL products failed to disclose that the products posed

 7   significant risks of substantial physical injury resulting from the use of the products. The labels

 8   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 9          1525. The omissions were misleading and deceptive standing alone and were

10   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
11   cigarettes and other representations.
12          1526. JLI’s conduct was unfair and unconscionable in that it included (i) the
13   manufacture and sale of products with a heightened propensity to cause addiction and physical
14   injuries and (ii) misrepresentations and omissions of material facts concerning the
15   characteristics and safety of JUUL products that offended public policy; were immoral,
16   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused
17   substantial harm that greatly outweighs any possible utility from the conduct.
18          1527. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
19   omissions had the capacity or tendency to mislead or deceive, and in fact did, mislead or

20   deceive reasonable consumers including the Plaintiffs. Reasonable consumers, including the

21   Plaintiffs, would have found it material to their purchasing decisions that JUUL’s products (i)

22   were not smoking cessation devices, (ii) were not reasonable alternatives to combustible

23   cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were powerfully

24   addictive, (v) posed unreasonable risks of substantial bodily injury resulting from the use of the

25   products, and (vi) that the nicotine consumed through one JUUL pod exceeded the nicotine

26   consumed through a pack of combustible cigarettes. Knowledge of these facts would have been

27   a substantial factor in Plaintiffs’ and class members’ decisions to purchase JUUL products.

28          1528. JLI owed Plaintiffs and class members a duty to disclose these facts because they

       Page 372                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 390 of 729


 1   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 2   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 3   facts; because the facts would be material to reasonable consumers; because JLI actively

 4   concealed them; because JLI intended for consumers to rely on the omissions in question;

 5   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 6   made partial representations concerning the same subject matter as the omitted facts.

 7          1529. Defendants knew or should have known that their misrepresentations and/or

 8   omissions were false and misleading, and intended for consumers to rely on such

 9   misrepresentations and omissions.

10          1530. In addition, all Defendants engaged in unfair and unconscionable conduct
11   because the targeting of minors offends public policy (in particular Haw. Rev. Stat. §§ 712-
12   1258(1) and 245-17(a)); is immoral, unethical, oppressive, outrageous, unscrupulous, and
13   substantially injurious; and has caused substantial harm that greatly outweighs any possible
14   utility from the conduct.
15          1531. As alleged above, all Defendants participated and/or facilitated the marketing of
16   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI
17   and others have continued the deceptive, misleading, unfair, and unconscionable practices that
18   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the
19   use of JUUL products by minors continues to rise.

20          1532. Defendants’ conduct actually and proximately caused actual damages to

21   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and

22   class members would have behaved differently and would not have purchased JUUL products

23   or would have paid less for them. Defendants’ misrepresentations and omissions induced

24   Plaintiffs and class members to purchase JUUL products they would not otherwise have

25   purchased and enter into purchase contracts they would not otherwise have entered into. In

26   addition, class members who are minors are entitled to full repayment of the amounts they spent

27   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

28   injunctive relief (except as to the Management Defendants), reasonable attorneys’ fees, actual

       Page 373                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 391 of 729


 1   damages not less than $1,000 as provided by the statute and/ or statutory damages in the amount

 2   of threefold the damages sustained, whichever is greater, and punitive damages, as well as any

 3   other relief the Court may deem just or proper.

 4                          b.     Violation of the Hawaii Uniform Deceptive Trade Practice Act
                                   (Haw. Rev. Stat. § 481A-1, et seq.)
 5

 6          1533. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 7          1534. This claim is brought against JLI and, for certain claims as noted below, the

 8   Management Defendants.

 9          1535. Plaintiffs and class members purchased JUUL products for personal purposes.

10          1536. JLI is a “person” as defined in Haw. Rev. Stat. § 481A-2.
11          1537. Defendants created and implemented a scheme to create a market for e-cigarettes
12   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
13   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
14   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
15   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
16   addictiveness, and significant risks of substantial physical injury from using JUUL products.
17          1538. Advertisements and representations for JUUL products contained deceptive
18   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
19   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

20   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

21   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

22   decades, JLI used third parties and word of mouth to spread false and misleading information

23   about JUUL products.

24          1539. Advertisements and representations for JUUL products concealed and failed to

25   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

26   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

27   addictive, posed significant risks of substantial physical injury resulting from the use of the

28   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

       Page 374                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 392 of 729


 1   consumed through a pack of combustible cigarettes.

 2          1540. The labels on JUUL products failed to disclose that the products posed

 3   significant risks of substantial physical injury resulting from the use of the products. The labels

 4   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 5          1541. The omissions were misleading and deceptive standing alone and were

 6   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 7   cigarettes and other representations.

 8          1542. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

 9   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

10   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL
11   products are of a particular standard, quality, or grade, or that goods are of a particular style or
12   model, when they are not; (c) advertising goods or services with intent not to sell them as
13   advertised; and (d) engaging in other conduct which similarly creates a likelihood of confusion
14   or of misunderstanding.
15          1543. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
16   omissions at issue were likely to, and in fact did, confuse and mislead reasonable consumers
17   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
18   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
19   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

20   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

21   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

22   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

23   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

24   Plaintiffs’ and class members’ decisions to purchase JUUL products.

25          1544. JLI owed Plaintiffs and class members a duty to disclose these facts because they

26   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

27   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

28   facts; because the facts would be material to reasonable consumers; because JLI actively

       Page 375                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 393 of 729


 1   concealed them; because JLI intended for consumers to rely on the omissions in question;

 2   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 3   made partial representations concerning the same subject matter as the omitted facts.

 4          1545. JLI and the Management Defendants engaged in fraudulent and deceptive

 5   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 6   products were appropriate for minors, when in fact the products never should have been

 7   marketed to minors and are especially harmful to minors due to the potent and addictive

 8   nicotine doses, addictive qualities, and health risks.

 9          1546. Defendants’ conduct actually and proximately caused actual damages to

10   Plaintiffs and class members, and Plaintiffs and class members are likely to be damaged on an
11   ongoing basis and in the future. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs
12   and class members would have behaved differently and would not have purchased JUUL
13   products or would have paid less for them. Defendants’ misrepresentations and omissions
14   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have
15   purchased and enter into purchase contracts they would not otherwise have entered into. In
16   addition, class members who are minors are entitled to full repayment of the amounts they spent
17   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—
18   injunctive relief (except as to the Management Defendants) and reasonable attorneys’ fees, as
19   well as any other relief the Court may deem just or proper.

20                          c.      Common Law Fraud
21          1547. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

22          1548. This claim is brought against JLI.

23          1549. JUUL created and implemented a scheme to create a market for e-cigarettes and

24   substantially increase sales of JUUL through a pervasive pattern of false and misleading

25   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

26   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

27   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

28   addictiveness, and significant risks of substantial physical injury from using JUUL products.

       Page 376                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 394 of 729


 1          1550. Advertisements and representations for JUUL products contained deceptive

 2   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 3   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 4   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 5   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 6   decades, JLI used third parties and word of mouth to spread false and misleading information

 7   about JUUL products.

 8          1551. Advertisements and representations for JUUL products concealed and failed to

 9   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

10   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
11   addictive, posed significant risks of substantial physical injury resulting from the use of the
12   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
13   consumed through a pack of combustible cigarettes.
14          1552. The labels on JUUL products failed to disclose that the products posed
15   significant risks of substantial physical injury resulting from the use of the products. The labels
16   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
17          1553. The omissions were misleading and deceptive standing alone and were
18   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
19   cigarettes and other representations.

20          1554. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

21   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

22   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

23   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

24   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

25   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

26   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

27   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

28   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

       Page 377                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 395 of 729


 1   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 2          1555. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 3   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 4   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 5   facts; because the facts would be material to reasonable consumers; because JUUL products

 6   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 7   representations concerning the same subject matter as the omitted facts.

 8          1556. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 9   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

10   and/or omissions. Reasonable consumers would have been expected to have relied on the
11   misrepresentations and omissions.
12          1557. Defendants knew or should have known that their misrepresentations and/or
13   omissions were false and misleading, and intended for consumers to rely on such
14   misrepresentations and omissions.
15          1558. JLI knew that JUUL products were not safe or reasonable alternatives to
16   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
17   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
18   products.
19          1559. JLI’s conduct actually and proximately caused detriment to Plaintiffs and class

20   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

21   and would not have purchased JUUL products or would have paid less for them. JLI’s

22   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

23   products they would not otherwise have purchased and enter into purchase contracts they would

24   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

25   the class damages in an amount to be proven at trial, as well as any other relief the Court may

26   deem just or proper.

27                          d.     Breach of the Implied Warranty of Merchantability
28          1560. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 378                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 396 of 729


 1            1561. This claim is brought against JLI.

 2            1562. JUUL has at all times been a merchant with respect to the products which were

 3   sold to Plaintiff and the class and was in the business of selling such products.

 4            1563. Each JUUL product sold by JUUL comes with an implied warranty that it will

 5   merchantable and fit for the ordinary purpose for which it would be used. Haw. Rev. Stat.

 6   § 490:2-314. JUUL has breached its implied warranty of merchantability because its products

 7   were not in merchantable condition when sold, were defective when sold, did not conform to the

 8   promises and affirmations of fact made on the products’ containers or labels, and/or do not

 9   possess even the most basic degree of fitness for ordinary use.

10            1564. The ordinary intended purpose of JUUL’s products—and the purpose for which
11   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
12   products are not fit for that use—or any other use—because they (i) were not smoking cessation
13   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
14   potent    nicotine-delivery   mechanisms,    (iv) were   powerfully    addictive, and (v) posed
15   unreasonable risks of substantial bodily injury.      Due to these and other features, JUUL’s
16   products are not fit for their ordinary, intended use as either cigarette replacement devices or
17   recreation smoking devices.
18            1565. Plaintiffs and each member of the class have had sufficient direct dealings with
19   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

20   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

21   each member of the class, on the other hand.

22            1566. Further, Plaintiffs and each member of the class were third-party beneficiaries of

23   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

24   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

25   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

26   the express purpose an intent of being sold to consumers.

27            1567. Plaintiffs and the members of the class were injured as a direct and proximate

28   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

       Page 379                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 397 of 729


 1   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

 2   because, had they been aware of the unmerchantable condition of JUUL products, they would

 3   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

 4   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

 5          1568. JUUL was provided notice of these issues by numerous complaints filed against

 6   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

 7   individual letters and communications sent by consumers before or within a reasonable amount

 8   of time after they discovered or should have discovered that’s JUUL product were defective and

 9   unmerchantable.

10                          e.     Unjust Enrichment
11          1569. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
12          1570. This claim is brought against JLI and the Management Defendants.
13          1571. Defendants created and implemented a scheme to create a market for e-cigarettes
14   and substantially increase sales of JUUL products through a pervasive pattern of false and
15   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
16   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
17   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and
18   doses, addictiveness, and significant risks of substantial physical injury from using JUUL
19   products.

20          1572. Defendants were unjustly enriched as a result of their wrongful conduct,

21   including through the false and misleading advertisements and omissions regarding (i) whether

22   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

23   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

24   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

25   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

26   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

27   enriched through their scheme of marketing their products to minors. Haw. Rev. Stat. §§ 712-

28   1258(1) and 245-17(a) prohibits the marketing and sale of JUUL products to minors.

       Page 380                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 398 of 729


 1          1573. Defendants requested and received a measurable benefit at the expense of

 2   Plaintiffs and class members in the form of payment for JUUL products.

 3          1574. Defendants appreciated, recognized, and chose to accept the monetary benefits

 4   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

 5   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

 6          1575. There is no justification for Defendants’ enrichment. It would be inequitable,

 7   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

 8   benefits were procured as a result of their wrongful conduct.

 9          1576. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

10   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing
11   with Defendant.
12          1577. Plaintiffs plead this claim separately as well as in the alternative to their other
13   claims, as without such claims they would have no adequate legal remedy.
14                  12.     Idaho
15          1578. Plaintiffs bring each of the following claims on behalf of the Idaho Subclass
16   under Idaho law.
17                          a.      Violation of the Idaho Consumer Protection Act (Idaho Code
                                    § 48-601, et seq.)
18

19          1579. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

20          1580. This claim is brought against JLI and, for certain unfair and/or unconscionable

21   conduct claims as noted below, all Defendants.

22          1581. Plaintiffs and class members are persons who purchased JUUL products for

23   personal purposes.

24          1582. Defendants created and implemented a scheme to create a market for e-cigarettes

25   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

26   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

27   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

28   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

       Page 381                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 399 of 729


 1   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 2          1583. Advertisements and representations for JUUL products contained deceptive

 3   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 4   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 5   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 6   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 7   decades, JLI used third parties and word of mouth to spread false and misleading information

 8   about JUUL products.

 9          1584. Advertisements and representations for JUUL products concealed and failed to

10   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
11   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
12   addictive, posed significant risks of substantial physical injury resulting from the use of the
13   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
14   consumed through a pack of combustible cigarettes.
15          1585. The labels on JUUL products failed to disclose that the products posed
16   significant risks of substantial physical injury resulting from the use of the products. The labels
17   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
18          1586. The omissions were misleading and deceptive standing alone and were
19   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

20   cigarettes and other representations.

21          1587. JLI’s conduct was unfair and unconscionable in that it included (i) the

22   manufacture and sale of products with a heightened propensity to cause addiction and physical

23   injuries and (ii) misrepresentations and omissions of material facts concerning the

24   characteristics and safety of JUUL products offended public policy; was immoral, unethical,

25   oppressive, and unscrupulous; was part of a pattern of sales conduct that would outrage and

26   offend the public conscience; and caused substantial harm that greatly outweighs any benefits

27   associated with the conduct.

28          1588. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

       Page 382                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 400 of 729


 1   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

 2   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

 3   products are of a particular standard, quality, or grade, or that goods are of a particular style or

 4   model, when they are not; (c) advertising goods or services with intent not to sell them as

 5   advertised; (d) engaging in acts or practices which are otherwise misleading, false, or deceptive

 6   to a consumer; and (e) engaging in unconscionable methods, acts, or practices in the conduct of

 7   trade or commerce.

 8          1589. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

 9   omissions had the tendency or capacity to deceive, and in fact did, deceive reasonable

10   consumers including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have
11   found it material to their purchasing decisions that JUUL’s products (i) were not smoking
12   cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were
13   extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed
14   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)
15   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a
16   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor
17   in Plaintiffs’ and class members’ decisions to purchase JUUL products.
18          1590. JLI owed Plaintiffs and class members a duty to disclose these facts because they
19   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

20   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

21   facts; because the facts would be material to reasonable consumers; because JLI actively

22   concealed them; because JLI intended for consumers to rely on the omissions in question;

23   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

24   made partial representations concerning the same subject matter as the omitted facts.

25          1591. Defendants knew or should have known that their misrepresentations and/or

26   omissions were false and misleading, and intended for consumers to rely on such

27   misrepresentations and omissions.

28          1592. JLI and the Management Defendants engaged in fraudulent and deceptive

       Page 383                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 401 of 729


 1   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 2   products were appropriate for minors, when in fact the products never should have been

 3   marketed to minors and are especially harmful to minors due to the potent and addictive

 4   nicotine doses, addictive qualities, and health risks.

 5          1593. In addition, all Defendants engaged in unfair and unconscionable conduct

 6   because the targeting of minors offends public policy (in particular Idaho Code §§ 39-5705(1)

 7   and 39-5714(1)); is immoral, unethical, oppressive, and unscrupulous; was part of a pattern of

 8   sales conduct that would outrage and offend the public conscience; took advantage of minor

 9   consumers that are not reasonably able to protect their interests; and has caused substantial harm

10   that greatly outweighs any benefits associated with the conduct.
11          1594. As alleged above, all Defendants participated and/or facilitated the marketing of
12   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI
13   and others have continued the deceptive, misleading, unfair, and unconscionable practices that
14   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the
15   use of JUUL products by minors continues to rise.
16          1595. Defendants’ conduct actually and proximately caused an ascertainable loss of
17   money or property to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent
18   conduct, Plaintiffs and class members would have behaved differently and would not have
19   purchased JUUL products or would have paid less for them. Defendants’ misrepresentations and

20   omissions induced Plaintiffs and class members to purchase JUUL products they would not

21   otherwise have purchased and enter into purchase contracts they would not otherwise have

22   entered into. In addition, class members who are minors are entitled to full repayment of the

23   amounts they spent on JUUL products. Plaintiffs seek—on behalf of themselves and each

24   member of the class—injunctive relief (except as to the Management Defendants), reasonable

25   attorneys’ fees, actual damages, disgorgement, restitution, and/ or statutory damages in the

26   amount of $1,000, whichever is greater, and punitive damages, as well as any other relief the

27   Court may deem just or proper.

28

       Page 384                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 402 of 729


 1                          b.     Common Law Fraud
 2          1596. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 3          1597. This claim is brought against JLI.

 4          1598. JUUL created and implemented a scheme to create a market for e-cigarettes and

 5   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 6   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

 7   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 8   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 9   addictiveness, and significant risks of substantial physical injury from using JUUL products.

10          1599. Advertisements and representations for JUUL products contained deceptive
11   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
12   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
13   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
14   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
15   decades, JLI used third parties and word of mouth to spread false and misleading information
16   about JUUL products.
17          1600. Advertisements and representations for JUUL products concealed and failed to
18   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
19   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

20   addictive, posed significant risks of substantial physical injury resulting from the use of the

21   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

22   consumed through a pack of combustible cigarettes.

23          1601. The labels on JUUL products failed to disclose that the products posed

24   significant risks of substantial physical injury resulting from the use of the products. The labels

25   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

26          1602. The omissions were misleading and deceptive standing alone and were

27   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

28   cigarettes and other representations.

       Page 385                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 403 of 729


 1          1603. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 2   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

 3   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 4   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 5   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 6   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 7   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 8   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 9   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

10   Plaintiffs’ and class members’ decisions to purchase JUUL products.
11          1604. JLI owed Plaintiffs and class members a duty to disclose these facts because they
12   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
13   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
14   facts; because the facts would be material to reasonable consumers; because JUUL products
15   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
16   representations concerning the same subject matter as the omitted facts.
17          1605. As set forth in the allegations concerning each Plaintiff in Appendix A, in
18   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations
19   and/or omissions. Reasonable consumers would have been expected to have relied on the

20   misrepresentations and omissions.

21          1606. Defendants knew or should have known that their misrepresentations and/or

22   omissions were false and misleading, and intended for consumers to rely on such

23   misrepresentations and omissions.

24          1607. JLI knew that JUUL products were not safe or reasonable alternatives to

25   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

26   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

27   products.

28          1608. JLI’s conduct actually and proximately caused injury to Plaintiffs and class

       Page 386                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 404 of 729


 1   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

 2   and would not have purchased JUUL products or would have paid less for them. JLI’s

 3   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 4   products they would not otherwise have purchased and enter into purchase contracts they would

 5   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

 6   the class damages in an amount to be proven at trial, as well as any other relief the Court may

 7   deem just or proper.

 8                           c.      Breach of the Implied Warranty of Merchantability
 9            1609. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

10            1610. This claim is brought against JLI.
11            1611. JUUL has at all times been a merchant with respect to the products which were
12   sold to Plaintiff and the class and was in the business of selling such products.
13            1612. Each JUUL product sold by JUUL comes with an implied warranty that it will
14   merchantable and fit for the ordinary purpose for which it would be used. Idaho Code § 28-2-
15   314. JUUL has breached its implied warranty of merchantability because its products were not
16   in merchantable condition when sold, were defective when sold, did not conform to the
17   promises and affirmations of fact made on the products’ containers or labels, and/or do not
18   possess even the most basic degree of fitness for ordinary use.
19            1613. The ordinary intended purpose of JUUL’s products—and the purpose for which

20   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

21   products are not fit for that use—or any other use—because they (i) were not smoking cessation

22   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

23   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

24   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

25   products are not fit for their ordinary, intended use as either cigarette replacement devices or

26   recreation smoking devices.

27            1614. Plaintiffs and each member of the class have had sufficient direct dealings with

28   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

       Page 387                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 405 of 729


 1   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 2   each member of the class, on the other hand.

 3          1615. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 4   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 5   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 6   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

 7   the express purpose an intent of being sold to consumers.

 8          1616. Plaintiffs and the members of the class were injured as a direct and proximate

 9   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

10   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability
11   because, had they been aware of the unmerchantable condition of JUUL products, they would
12   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages
13   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.
14          1617. JUUL was provided notice of these issues by numerous complaints filed against
15   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
16   individual letters and communications sent by consumers before or within a reasonable amount
17   of time after they discovered or should have discovered that’s JUUL product were defective and
18   unmerchantable.
19                          d.     Unjust Enrichment
20          1618. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

21          1619. This claim is brought against JLI and the Management Defendants.

22          1620. Defendants created and implemented a scheme to create a market for e-cigarettes

23   and substantially increase sales of JUUL products through a pervasive pattern of false and

24   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

25   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

26   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

27   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

28   products.

       Page 388                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 406 of 729


 1          1621. Defendants were unjustly enriched as a result of their wrongful conduct,

 2   including through the false and misleading advertisements and omissions regarding (i) whether

 3   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 4   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 5   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 6   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

 7   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

 8   enriched through their scheme of marketing their products to minors. Idaho Code §§ 39-

 9   5705(1) and 39-5714(1) prohibits the marketing and sale of JUUL products to minors.

10          1622. Defendants requested and received a measurable benefit at the expense of
11   Plaintiffs and class members in the form of payment for JUUL products.
12          1623. Defendants appreciated, recognized, and chose to accept the monetary benefits
13   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
14   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
15          1624. There is no justification for Defendants’ enrichment. It would be inequitable,
16   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the
17   benefits were procured as a result of their wrongful conduct.
18          1625. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained
19   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

20   with Defendant.

21          1626. Plaintiffs plead this claim separately as well as in the alternative to their other

22   claims, as without such claims they would have no adequate legal remedy.

23                  13.     Illinois
24          1627. Plaintiffs bring each of the following claims on behalf of the Illinois Subclass

25   under Illinois law.

26                          a.         Violation of the Illinois Consumer Fraud and Deceptive
                                       Business Practices Act (815 Ill. Comp. Stat. § 505/1, et seq.)
27

28          1628. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 389                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 407 of 729


 1          1629. This claim is brought against JLI and, for certain unfair and/or unconscionable

 2   conduct claims as noted below, all Defendants.

 3          1630. Plaintiffs and class members are persons who purchased JUUL products for

 4   personal purposes.

 5          1631. Defendants, Plaintiffs, and class members are “persons” under the statute.

 6          1632. Defendants created and implemented a scheme to create a market for e-cigarettes

 7   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 8   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 9   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

10   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
11   addictiveness, and significant risks of substantial physical injury from using JUUL products.
12          1633. Advertisements and representations for JUUL products contained deceptive
13   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
14   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
15   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
16   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
17   decades, JLI used third parties and word of mouth to spread false and misleading information
18   about JUUL products.
19          1634. Advertisements and representations for JUUL products concealed and failed to

20   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

21   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

22   addictive, posed significant risks of substantial physical injury resulting from the use of the

23   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

24   consumed through a pack of combustible cigarettes.

25          1635. The labels on JUUL products failed to disclose that the products posed

26   significant risks of substantial physical injury resulting from the use of the products. The labels

27   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

28          1636. The omissions were misleading and deceptive standing alone and were

       Page 390                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 408 of 729


 1   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 2   cigarettes and other representations.

 3          1637. JLI’s conduct was unfair and unconscionable in that it included (i) the

 4   manufacture and sale of products with a heightened propensity to cause addiction and physical

 5   injuries and (ii) misrepresentations and omissions of material facts concerning the

 6   characteristics and safety of JUUL products that offended public policy; were immoral,

 7   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

 8   substantial harm that greatly outweighs any possible utility from the conduct.

 9          1638. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

10   unfair business practices: (a) misrepresenting that JUUL products have characteristics,
11   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL
12   products are of a particular standard, quality, or grade, or that goods are of a particular style or
13   model, when they are not; (c) advertising goods or services with intent not to sell them as
14   advertised; and (d) engaging in other conduct which similarly creates a likelihood of confusion
15   or misunderstanding.
16          1639. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
17   omissions at issue were likely to, and in fact did, cause confusion or misunderstanding to
18   reasonable consumers including the Plaintiffs. Reasonable consumers, including the Plaintiffs,
19   would have found it material to their purchasing decisions that JUUL’s products (i) were not

20   smoking cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii)

21   were extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed

22   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)

23   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a

24   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor

25   in Plaintiffs’ and class members’ decisions to purchase JUUL products.

26          1640. JLI owed Plaintiffs and class members a duty to disclose these facts because they

27   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

28   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

       Page 391                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 409 of 729


 1   facts; because the facts would be material to reasonable consumers; because JLI actively

 2   concealed them; because JLI intended for consumers to rely on the omissions in question;

 3   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 4   made partial representations concerning the same subject matter as the omitted facts.

 5          1641. Defendants knew or should have known that their misrepresentations and/or

 6   omissions were false and misleading, and intended for consumers to rely on such

 7   misrepresentations and omissions.

 8          1642. JLI and the Management Defendants engaged in fraudulent and deceptive

 9   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

10   products were appropriate for minors, when in fact the products never should have been
11   marketed to minors and are especially harmful to minors due to the potent and addictive
12   nicotine doses, addictive qualities, and health risks.
13          1643. In addition, all Defendants engaged in unfair and unconscionable conduct
14   because the targeting of minors offends public policy (in particular 720 Ill. Comp. Stat.
15   § 675/1.5(b) and 675/1.5(b)(c)(2)); is immoral, unethical, oppressive, outrageous, unscrupulous,
16   and substantially injurious; and has caused substantial harm that greatly outweighs any possible
17   utility from the conduct.
18          1644. As alleged above, all Defendants participated and/or facilitated the marketing of
19   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

20   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

21   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

22   use of JUUL products by minors continues to rise.

23          1645. Defendants’ conduct actually and proximately caused actual damages to

24   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and

25   class members would have behaved differently and would not have purchased JUUL products

26   or would have paid less for them. Defendants’ misrepresentations and omissions induced

27   Plaintiffs and class members to purchase JUUL products they would not otherwise have

28   purchased and enter into purchase contracts they would not otherwise have entered into. In

       Page 392                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 410 of 729


 1   addition, class members who are minors are entitled to full repayment of the amounts they spent

 2   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

 3   injunctive relief (except as to the Management Defendants), reasonable attorneys’ fees, actual

 4   economic damages, and punitive damages, as well as any other relief the Court may deem just

 5   or proper.

 6                          b.     Common Law Fraud
 7          1646. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 8          1647. This claim is brought against JLI.

 9          1648. JUUL created and implemented a scheme to create a market for e-cigarettes and

10   substantially increase sales of JUUL through a pervasive pattern of false and misleading
11   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
12   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
13   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
14   addictiveness, and significant risks of substantial physical injury from using JUUL products.
15          1649. Advertisements and representations for JUUL products contained deceptive
16   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
17   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
18   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
19   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

20   decades, JLI used third parties and word of mouth to spread false and misleading information

21   about JUUL products.

22          1650. Advertisements and representations for JUUL products concealed and failed to

23   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

24   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

25   addictive, posed significant risks of substantial physical injury resulting from the use of the

26   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

27   consumed through a pack of combustible cigarettes.

28          1651. The labels on JUUL products failed to disclose that the products posed

       Page 393                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 411 of 729


 1   significant risks of substantial physical injury resulting from the use of the products. The labels

 2   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 3          1652. The omissions were misleading and deceptive standing alone and were

 4   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 5   cigarettes and other representations.

 6          1653. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 7   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

 8   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 9   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

10   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
11   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
12   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
13   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
14   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
15   Plaintiffs’ and class members’ decisions to purchase JUUL products.
16          1654. JLI owed Plaintiffs and class members a duty to disclose these facts because they
17   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
18   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
19   facts; because the facts would be material to reasonable consumers; because JUUL products

20   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

21   representations concerning the same subject matter as the omitted facts.

22          1655. As set forth in the allegations concerning each Plaintiff in Appendix A, in

23   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

24   and/or omissions. Reasonable consumers would have been expected to have relied on the

25   misrepresentations and omissions.

26          1656. Defendants knew or should have known that their misrepresentations and/or

27   omissions were false and misleading, and intended for consumers to rely on such

28   misrepresentations and omissions.

       Page 394                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 412 of 729


 1            1657. JLI knew that JUUL products were not safe or reasonable alternatives to

 2   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 3   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 4   products.

 5            1658. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

 6   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

 7   and would not have purchased JUUL products or would have paid less for them. JLI’s

 8   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 9   products they would not otherwise have purchased and enter into purchase contracts they would

10   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
11   the class damages in an amount to be proven at trial, as well as any other relief the Court may
12   deem just or proper.
13                           c.      Breach of the Implied Warranty of Merchantability
14            1659. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
15            1660. This claim is brought against JLI.
16            1661. JUUL has at all times been a merchant with respect to the products which were
17   sold to Plaintiff and the class and was in the business of selling such products.
18            1662. Each JUUL product sold by JUUL comes with an implied warranty that it will
19   merchantable and fit for the ordinary purpose for which it would be used. 810 Ill. Comp. Stat.

20   § 5/2-314. JUUL has breached its implied warranty of merchantability because its products

21   were not in merchantable condition when sold, were defective when sold, did not conform to the

22   promises and affirmations of fact made on the products’ containers or labels, and/or do not

23   possess even the most basic degree of fitness for ordinary use.

24            1663. The ordinary intended purpose of JUUL’s products—and the purpose for which

25   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

26   products are not fit for that use—or any other use—because they (i) were not smoking cessation

27   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

28   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

       Page 395                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 413 of 729


 1   unreasonable risks of substantial bodily injury.      Due to these and other features, JUUL’s

 2   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 3   recreation smoking devices.

 4          1664. Plaintiffs and each member of the class have had sufficient direct dealings with

 5   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 6   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 7   each member of the class, on the other hand.

 8          1665. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 9   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

10   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the
11   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
12   the express purpose an intent of being sold to consumers.
13          1666. Plaintiffs and the members of the class were injured as a direct and proximate
14   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
15   the Illinois Direct Purchaser Subclass were damaged as a result of JUUL’s breach of its implied
16   warranty of merchantability because, had they been aware of the unmerchantable condition of
17   JUUL products, they would not have purchased JUUL products, or would have paid less for
18   them. Plaintiffs seek damages in an amount to be proven at trial, as well as any other relief the
19   Court may deem just or proper.

20          1667. JUUL was provided notice of these issues by numerous complaints filed against

21   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

22   individual letters and communications sent by consumers before or within a reasonable amount

23   of time after they discovered or should have discovered that’s JUUL product were defective and

24   unmerchantable.

25                         d.      Unjust Enrichment
26          1668. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

27          1669. This claim is brought against JLI and the Management Defendants.

28          1670. Defendants created and implemented a scheme to create a market for e-cigarettes

       Page 396                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 414 of 729


 1   and substantially increase sales of JUUL products through a pervasive pattern of false and

 2   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 3   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 4   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 5   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 6   products.

 7          1671. Defendants were unjustly enriched as a result of their wrongful conduct,

 8   including through the false and misleading advertisements and omissions regarding (i) whether

 9   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

10   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
11   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
12   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
13   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
14   enriched through their scheme of marketing their products to minors. 720 Ill. Comp. Stat.
15   § 675/1(a) and 675/1(b)(2) prohibits the marketing and sale of JUUL products to minors.
16          1672. Defendants requested and received a measurable benefit at the expense of
17   Plaintiffs and class members in the form of payment for JUUL products.
18          1673. Defendants appreciated, recognized, and chose to accept the monetary benefits
19   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

20   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

21          1674. There is no justification for Defendants’ enrichment. It would be inequitable,

22   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

23   benefits were procured as a result of their wrongful conduct.

24          1675. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

25   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

26   with Defendant.

27          1676. Plaintiffs plead this claim separately as well as in the alternative to their other

28   claims, as without such claims they would have no adequate legal remedy.

       Page 397                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 415 of 729


 1                  14.     Indiana
 2          1677. Plaintiffs bring each of the following claims on behalf of the Indiana Subclass

 3   under Indiana law.

 4                          a.     Violation of Indiana’s Deceptive Consumer Sales Act (Ind.
                                   Code §§ 24-5-0.5-1, et seq).
 5

 6          1678. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 7          1679. This claim is brought against JLI and, for certain unfair and/or unconscionable

 8   conduct claims as noted below, all Defendants.

 9          1680. Defendants are “suppliers” as that term is defined in Indiana’s Deceptive

10   Consumer Sales Act. Defendants engaged in incurable deceptive acts as set forth herein.
11          1681. Plaintiffs and class members are individual consumers who purchased JUUL
12   products for personal purposes.
13          1682. Defendants created and implemented a scheme to create a market for e-cigarettes
14   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
15   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
16   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
17   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
18   addictiveness, and significant risks of substantial physical injury from using JUUL products.
19          1683. Advertisements and representations for JUUL products contained deceptive

20   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

21   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

22   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

23   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

24   decades, JLI used third parties and word of mouth to spread false and misleading information

25   about JUUL products.

26          1684. Advertisements and representations for JUUL products concealed and failed to

27   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

28   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

       Page 398                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 416 of 729


 1   addictive, posed significant risks of substantial physical injury resulting from the use of the

 2   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 3   consumed through a pack of combustible cigarettes.

 4          1685. The labels on JUUL products failed to disclose that the products posed

 5   significant risks of substantial physical injury resulting from the use of the products. The labels

 6   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 7          1686. The omissions were misleading and deceptive standing alone and were

 8   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 9   cigarettes and other representations.

10          1687. JLI’s conduct was unfair and unconscionable in that it included (i) the
11   manufacture and sale of products with a heightened propensity to cause addiction and physical
12   injuries and (ii) misrepresentations and omissions of material facts concerning the
13   characteristics and safety of JUUL products that offended public policy; were immoral,
14   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused
15   substantial harm that greatly outweighs any possible utility from the conduct.
16          1688. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and
17   unfair business practices: (a) misrepresenting that JUUL products have characteristics, uses, or
18   benefits they do not have, which JUUL knows or reasonably should know they do not have; (b)
19   misrepresenting that JUUL products are of a particular standard, quality, or grade, or that goods

20   are of a particular style or model, when they are not, and JUUL knows or reasonably should

21   know they are not; and (c) advertising goods or services with intent not to sell them as

22   advertised.

23          1689. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

24   omissions at issue were likely to, and in fact did, deceive reasonable consumers including the

25   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their

26   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not

27   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery

28   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily

       Page 399                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 417 of 729


 1   injury resulting from the use of the products, and (vi) that the nicotine consumed through one

 2   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.

 3   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’

 4   decisions to purchase JUUL products.

 5          1690. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 6   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 7   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 8   facts; because the facts would be material to reasonable consumers; because JLI actively

 9   concealed them; because JLI intended for consumers to rely on the omissions in question;

10   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
11   made partial representations concerning the same subject matter as the omitted facts.
12          1691. As set forth in the allegations concerning each Plaintiff in Appendix A, in
13   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.
14   Reasonable consumers would have been expected to have relied on the misrepresentations and
15   omissions.
16          1692. Defendants knew or should have known that their misrepresentations and/or
17   omissions were false and misleading, and intended for consumers to rely on such
18   misrepresentations and omissions.
19          1693. JLI and the Management Defendants engaged in fraudulent and deceptive

20   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

21   products were appropriate for minors, when in fact the products never should have been

22   marketed to minors and are especially harmful to minors due to the potent and addictive

23   nicotine doses, addictive qualities, and health risks.

24          1694. In addition, all Defendants engaged in unfair and unconscionable conduct

25   because the targeting of minors offends public policy (see, e.g., Ind. Code §§ 35-46-1-10(a); 35-

26   46-1-10.2(a); 7.1-7-5.5-1; 7.1-7-5.5-2); is immoral, unethical, oppressive, outrageous,

27   unscrupulous, and substantially injurious; and has caused substantial harm that greatly

28   outweighs any possible utility from the conduct.

       Page 400                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 418 of 729


 1          1695. As alleged above, all Defendants participated and/or facilitated the marketing of

 2   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

 3   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

 4   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

 5   use of JUUL products by minors continues to rise.

 6          1696. Defendants’ conduct was incurable because it was done as part of a scheme with

 7   the intent to defraud, mislead, and engage in unfair business practices.

 8          1697. Defendants’ conduct actually and proximately caused actual damages to

 9   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and

10   class members would have behaved differently and would not have purchased JUUL products
11   or would have paid less for them. Defendants’ misrepresentations and omissions induced
12   Plaintiffs and class members to purchase JUUL products they would not otherwise have
13   purchased and enter into purchase contracts they would not otherwise have entered into. In
14   addition, class members who are minors are entitled to full repayment of the amounts they spent
15   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—
16   actual damages and/or statutory damages in the amount of $500, whichever is greater; punitive
17   damages because Defendants’ deceptive acts were willful; restitution; and attorney’s fees; as
18   well as any other relief the Court may deem just or proper.
19          1698. Plaintiffs have complied or substantially complied with all applicable notice

20   requirements.

21                          b.     Common Law Fraud
22          1699. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

23          1700. This claim is brought against JLI.

24          1701. JUUL created and implemented a scheme to create a market for e-cigarettes and

25   substantially increase sales of JUUL through a pervasive pattern of false and misleading

26   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

27   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

28   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

       Page 401                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 419 of 729


 1   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 2          1702. Advertisements and representations for JUUL products contained deceptive

 3   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 4   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 5   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 6   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 7   decades, JLI used third parties and word of mouth to spread false and misleading information

 8   about JUUL products.

 9          1703. Advertisements and representations for JUUL products concealed and failed to

10   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
11   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
12   addictive, posed significant risks of substantial physical injury resulting from the use of the
13   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
14   consumed through a pack of combustible cigarettes.
15          1704. The labels on JUUL products failed to disclose that the products posed
16   significant risks of substantial physical injury resulting from the use of the products. The labels
17   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
18          1705. The omissions were misleading and deceptive standing alone and were
19   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

20   cigarettes and other representations.

21          1706. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

22   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

23   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

24   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

25   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

26   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

27   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

28   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

       Page 402                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 420 of 729


 1   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 2   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 3          1707. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 4   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 5   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 6   facts; because the facts would be material to reasonable consumers; because JUUL products

 7   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 8   representations concerning the same subject matter as the omitted facts.

 9          1708. As set forth in the allegations concerning each Plaintiff in Appendix A, in

10   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations
11   and/or omissions. Reasonable consumers would have been expected to have relied on the
12   misrepresentations and omissions.
13          1709. Defendants knew or should have known that their misrepresentations and/or
14   omissions were false and misleading, and intended for consumers to rely on such
15   misrepresentations and omissions.
16          1710. JLI knew that JUUL products were not safe or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
19   products.

20          1711. JLI’s conduct actually and proximately caused damage to Plaintiffs and class

21   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

22   and would not have purchased JUUL products or would have paid less for them. JLI’s

23   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

24   products they would not otherwise have purchased and enter into purchase contracts they would

25   not otherwise have entered into. Plaintiffs seek, on behalf of themselves and each member of the

26   class, damages in an amount to be proven at trial and punitive damages, as well as any other

27   relief the Court may deem just or proper.

28

       Page 403                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 421 of 729


 1                           c.      Breach of the Implied Warranty of Merchantability
 2            1712. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 3            1713. This claim is brought against JLI.

 4            1714. JUUL has at all times been a merchant with respect to the products which were

 5   sold to Plaintiff and the class and was in the business of selling such products.

 6            1715. Each JUUL product sold by JUUL comes with an implied warranty that it will

 7   merchantable and fit for the ordinary purpose for which it would be used. See Ind. Code § 26-1-

 8   2-314. JUUL has breached its implied warranty of merchantability because its products were

 9   not in merchantable condition when sold, were defective when sold, did not conform to the

10   promises and affirmations of fact made on the products’ containers or labels, and/or do not
11   possess even the most basic degree of fitness for ordinary use.
12            1716. The ordinary intended purpose of JUUL’s products—and the purpose for which
13   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
14   products are not fit for that use—or any other use—because they (i) were not smoking cessation
15   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
16   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed
17   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s
18   products are not fit for their ordinary, intended use as either cigarette replacement devices or
19   recreation smoking devices.

20            1717. Plaintiffs and each member of the class have had sufficient direct dealings with

21   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

22   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

23   each member of the class, on the other hand.

24            1718. Further, Plaintiffs and each member of the class were third-party beneficiaries of

25   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

26   sale of JUUL products to consumers.           Specifically, Plaintiffs and class members are the

27   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

28   the express purpose an intent of being sold to consumers.

       Page 404                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 422 of 729


 1          1719. Plaintiffs and the members of the class were injured as a direct and proximate

 2   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

 3   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

 4   because, had they been aware of the unmerchantable condition of JUUL products, they would

 5   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

 6   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

 7          1720. JUUL was provided notice of these issues by numerous complaints filed against

 8   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

 9   individual letters and communications sent by consumers before or within a reasonable amount

10   of time after they discovered or should have discovered that’s JUUL product were defective and
11   unmerchantable.
12                          d.     Unjust Enrichment
13          1721. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
14          1722. This claim is brought against JLI and the Management Defendants.
15          1723. Defendants created and implemented a scheme to create a market for e-cigarettes
16   and substantially increase sales of JUUL products through a pervasive pattern of false and
17   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
18   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
19   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

20   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

21   products.

22          1724. Defendants were unjustly enriched as a result of their wrongful conduct,

23   including through the false and misleading advertisements and omissions regarding (i) whether

24   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

25   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

26   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

27   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

28   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

       Page 405                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 423 of 729


 1   enriched through their scheme of marketing their products to minors. Indiana law (see Ind. Code

 2   §§ 35-46-1-10(a); 35-46-1-10.2(a); 7.1-7-5.5-1; 7.1-7-5.5-2) prohibits the marketing and sale of

 3   JUUL products to minors.

 4          1725. Defendants requested and received a measurable benefit at the expense of

 5   Plaintiffs and class members in the form of payment for JUUL products.

 6          1726. Defendants appreciated, recognized, and chose to accept the monetary benefits

 7   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

 8   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

 9          1727. There is no justification for Defendants’ enrichment. It would be inequitable,

10   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the
11   benefits were procured as a result of their wrongful conduct.
12          1728. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained
13   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing
14   with Defendant.
15          1729. Plaintiffs plead this claim separately as well as in the alternative to their other
16   claims, as without such claims they would have no adequate legal remedy.
17                  15.     Iowa
18          1730. Plaintiffs bring each of the following claims on behalf of the Iowa Subclass
19   under Iowa law.

20                          a.     Violation of the Iowa Consumer Fraud Act (Iowa Code
                                   § 714H.1, et seq.)
21

22          1731. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

23          1732. This claim is brought against JLI and, for certain unfair and/or unconscionable

24   conduct claims as noted below, all Defendants.

25          1733. Plaintiffs and class members purchased JUUL products for personal purposes.

26          1734. Defendants are “persons” under the statute.

27          1735. Defendants created and implemented a scheme to create a market for e-cigarettes

28   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

       Page 406                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 424 of 729


 1   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 2   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 3   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 4   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 5          1736. Advertisements and representations for JUUL products contained deceptive

 6   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 7   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 8   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 9   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

10   decades, JLI used third parties and word of mouth to spread false and misleading information
11   about JUUL products.
12          1737. Advertisements and representations for JUUL products concealed and failed to
13   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
14   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
15   addictive, posed significant risks of substantial physical injury resulting from the use of the
16   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
17   consumed through a pack of combustible cigarettes.
18          1738. The labels on JUUL products failed to disclose that the products posed
19   significant risks of substantial physical injury resulting from the use of the products. The labels

20   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

21          1739. The omissions were misleading and deceptive standing alone and were

22   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

23   cigarettes and other representations.

24          1740. JLI’s conduct was unfair and unconscionable in that it included (i) the

25   manufacture and sale of products with a heightened propensity to cause addiction and physical

26   injuries and (ii) misrepresentations and omissions of material facts concerning the

27   characteristics and safety of JUUL products that offended public policy; were immoral,

28   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

       Page 407                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 425 of 729


 1   substantial harm that greatly outweighs any possible utility from the conduct.

 2          1741. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

 3   omissions at issue were likely to, and in fact did, deceive ordinary and/or reasonable consumers

 4   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 5   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 6   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 7   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 8   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 9   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

10   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
11   Plaintiffs’ and class members’ decisions to purchase JUUL products.
12          1742. JLI owed Plaintiffs and class members a duty to disclose these facts because they
13   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
14   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
15   facts; because the facts would be material to reasonable consumers; because JLI actively
16   concealed them; because JLI intended for consumers to rely on the omissions in question;
17   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
18   made partial representations concerning the same subject matter as the omitted facts.
19          1743. JUUL knew or reasonably should have known that its misrepresentations and/or

20   omissions were false and misleading, and intended for consumers to rely on such

21   misrepresentations and omissions.

22          1744. JLI and the Management Defendants engaged in fraudulent and deceptive

23   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

24   products were appropriate for minors, when in fact the products never should have been

25   marketed to minors and are especially harmful to minors due to the potent and addictive

26   nicotine doses, addictive qualities, and health risks.

27          1745. In addition, all Defendants engaged in unfair and unconscionable conduct

28   because the targeting of minors offends public policy (see, e.g., Iowa Code Ann. § 453A.2) is

       Page 408                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 426 of 729


 1   immoral, unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and has

 2   caused substantial harm that greatly outweighs any possible utility from the conduct.

 3          1746. As alleged above, all Defendants participated and/or facilitated the marketing of

 4   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

 5   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

 6   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

 7   use of JUUL products by minors continues to rise.

 8          1747. Defendants’ conduct actually and proximately caused an ascertainable loss of

 9   money or property to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent

10   conduct, Plaintiffs and class members would have behaved differently and would not have
11   purchased JUUL products or would have paid less for them. Defendants’ misrepresentations and
12   omissions induced Plaintiffs and class members to purchase JUUL products they would not
13   otherwise have purchased and enter into purchase contracts they would not otherwise have
14   entered into. In addition, class members who are minors are entitled to full repayment of the
15   amounts they spent on JUUL products. Plaintiffs seek—on behalf of themselves and each
16   member of the class—actual damages, statutory damages up to three times actual damages
17   because Defendants’ conduct represented a willful and wanton disregard for the safety of
18   Plaintiffs, attorney’s fees, and equitable relief, as well as any other relief the Court may deem
19   just or proper.

20                         b.      Common Law Fraud
21          1748. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

22          1749. This claim is brought against JLI.

23          1750. JUUL created and implemented a scheme to create a market for e-cigarettes and

24   substantially increase sales of JUUL through a pervasive pattern of false and misleading

25   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

26   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

27   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

28   addictiveness, and significant risks of substantial physical injury from using JUUL products.

       Page 409                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 427 of 729


 1          1751. Advertisements and representations for JUUL products contained deceptive

 2   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 3   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 4   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 5   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 6   decades, JLI used third parties and word of mouth to spread false and misleading information

 7   about JUUL products.

 8          1752. Advertisements and representations for JUUL products concealed and failed to

 9   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

10   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
11   addictive, posed significant risks of substantial physical injury resulting from the use of the
12   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
13   consumed through a pack of combustible cigarettes.
14          1753. The labels on JUUL products failed to disclose that the products posed
15   significant risks of substantial physical injury resulting from the use of the products. The labels
16   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
17          1754. The omissions were misleading and deceptive standing alone and were
18   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
19   cigarettes and other representations.

20          1755. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

21   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

22   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

23   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

24   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

25   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

26   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

27   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

28   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

       Page 410                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 428 of 729


 1   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 2          1756. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 3   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 4   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 5   facts; because the facts would be material to reasonable consumers; because JUUL products

 6   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 7   representations concerning the same subject matter as the omitted facts.

 8          1757. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 9   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

10   and/or omissions. Reasonable consumers would have been expected to have relied on the
11   misrepresentations and omissions.
12          1758. Defendants knew or should have known that their misrepresentations and/or
13   omissions were false and misleading, and intended for consumers to rely on such
14   misrepresentations and omissions.
15          1759. JLI knew that JUUL products were not safe or reasonable alternatives to
16   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
17   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
18   products.
19          1760. JLI’s conduct actually and proximately caused damage to Plaintiffs and class

20   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

21   and would not have purchased JUUL products or would have paid less for them. JLI’s

22   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

23   products they would not otherwise have purchased and enter into purchase contracts they would

24   not otherwise have entered into. Plaintiffs seek, on behalf of themselves and each member of the

25   class, compensatory damages in an amount to be proven at trial and punitive damages, as well

26   as any other relief the Court may deem just or proper.

27                         c.      Breach of the Implied Warranty of Merchantability
28          1761. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 411                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 429 of 729


 1            1762. This claim is brought against JLI.

 2            1763. JUUL has at all times been a merchant with respect to the products which were

 3   sold to Plaintiff and the class and was in the business of selling such products.

 4            1764. Each JUUL product sold by JUUL comes with an implied warranty that it will

 5   merchantable and fit for the ordinary purpose for which it would be used. See Iowa Code Ann.

 6   § 554.2314. JUUL has breached its implied warranty of merchantability because its products

 7   were not in merchantable condition when sold, were defective when sold, did not conform to the

 8   promises and affirmations of fact made on the products’ containers or labels, and/or do not

 9   possess even the most basic degree of fitness for ordinary use.

10            1765. The ordinary intended purpose of JUUL’s products—and the purpose for which
11   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
12   products are not fit for that use—or any other use—because they (i) were not smoking cessation
13   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
14   potent    nicotine-delivery   mechanisms,    (iv) were   powerfully    addictive, and (v) posed
15   unreasonable risks of substantial bodily injury.      Due to these and other features, JUUL’s
16   products are not fit for their ordinary, intended use as either cigarette replacement devices or
17   recreation smoking devices.
18            1766. Plaintiffs and each member of the class have had sufficient direct dealings with
19   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

20   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

21   each member of the class, on the other hand.

22            1767. Further, Plaintiffs and each member of the class were third-party beneficiaries of

23   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

24   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

25   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

26   the express purpose an intent of being sold to consumers.

27            1768. Plaintiffs and the members of the class were injured as a direct and proximate

28   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

       Page 412                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 430 of 729


 1   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

 2   because, had they been aware of the unmerchantable condition of JUUL products, they would

 3   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

 4   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

 5          1769. JUUL was provided notice of these issues by numerous complaints filed against

 6   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

 7   individual letters and communications sent by consumers before or within a reasonable amount

 8   of time after they discovered or should have discovered that’s JUUL product were defective and

 9   unmerchantable.

10                          d.     Unjust Enrichment
11          1770. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
12          1771. This claim is brought against JLI and the Management Defendants.
13          1772. Defendants created and implemented a scheme to create a market for e-cigarettes
14   and substantially increase sales of JUUL products through a pervasive pattern of false and
15   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
16   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
17   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and
18   doses, addictiveness, and significant risks of substantial physical injury from using JUUL
19   products.

20          1773. Defendants were unjustly enriched as a result of their wrongful conduct,

21   including through the false and misleading advertisements and omissions regarding (i) whether

22   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

23   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

24   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

25   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

26   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

27   enriched through their scheme of marketing their products to minors. Iowa law (Iowa Code

28   Ann. § 453A.2) prohibits the marketing and sale of JUUL products to minors.

       Page 413                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 431 of 729


 1          1774. Defendants requested and received a measurable benefit at the expense of

 2   Plaintiffs and class members in the form of payment for JUUL products.

 3          1775. Defendants appreciated, recognized, and chose to accept the monetary benefits

 4   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

 5   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

 6          1776. There is no justification for Defendants’ enrichment. It would be inequitable,

 7   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

 8   benefits were procured as a result of their wrongful conduct.

 9          1777. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

10   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing
11   with Defendant.
12          1778. Plaintiffs plead this claim separately as well as in the alternative to their other
13   claims, as without such claims they would have no adequate legal remedy.
14                  16.     Kansas
15          1779. Plaintiffs bring each of the following claims on behalf of the Kansas Subclass
16   under Kansas law.
17                          a.     Violation of Kansas Consumer Protection Act (Kan. Stat.
                                   Ann. § 50-623, et seq.)
18

19          1780. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

20          1781. This claim is brought against JLI and, for certain unfair and/or unconscionable

21   conduct claims as noted below, all Defendants.

22          1782. Defendants are “suppliers” as that term is defined in Kansas’s Consumer

23   Protection Act.

24          1783. Plaintiffs and class members are individuals who purchased JUUL products for

25   personal purposes.

26          1784. Defendants created and implemented a scheme to create a market for e-cigarettes

27   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

28   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

       Page 414                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 432 of 729


 1   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 2   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 3   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 4          1785. Advertisements and representations for JUUL products contained deceptive

 5   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 6   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 7   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 8   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 9   decades, JLI used third parties and word of mouth to spread false and misleading information

10   about JUUL products.
11          1786. Advertisements and representations for JUUL products concealed and failed to
12   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
13   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
14   addictive, posed significant risks of substantial physical injury resulting from the use of the
15   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
16   consumed through a pack of combustible cigarettes.
17          1787. The labels on JUUL products failed to disclose that the products posed
18   significant risks of substantial physical injury resulting from the use of the products. The labels
19   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

20          1788. The omissions were misleading and deceptive standing alone and were

21   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

22   cigarettes and other representations.

23          1789. JLI’s conduct was unfair and unconscionable in that it included (i) the

24   manufacture and sale of products with a heightened propensity to cause addiction and physical

25   injuries and (ii) misrepresentations and omissions of material facts concerning the

26   characteristics and safety of JUUL products that offended public policy; were immoral,

27   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

28   substantial harm that greatly outweighs any possible utility from the conduct.

       Page 415                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 433 of 729


 1          1790. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

 2   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

 3   ingredients, uses, benefits, or quantities, which they do not have and (b) misrepresenting that

 4   JUUL products are of a particular standard, quality, or grade, or that goods are of a particular

 5   style or model, when they are not; (c) the willful use, in any oral or written representation, of

 6   exaggeration, falsehood, innuendo or ambiguity as to a material fact; and (d) the willful failure

 7   to state a material fact, or the willful concealment, suppression or omission of a material fact.

 8          1791. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

 9   omissions had the capacity to deceive, were likely to deceive, and in fact did, deceive

10   reasonable consumers including the Plaintiffs. Reasonable consumers, including the Plaintiffs,
11   would have found it material to their purchasing decisions that JUUL’s products (i) were not
12   smoking cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii)
13   were extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed
14   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)
15   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a
16   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor
17   in Plaintiffs’ and class members’ decisions to purchase JUUL products.
18          1792. JLI owed Plaintiffs and class members a duty to disclose these facts because they
19   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

20   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

21   facts; because the facts would be material to reasonable consumers; because JLI actively

22   concealed them; because JLI intended for consumers to rely on the omissions in question;

23   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

24   made partial representations concerning the same subject matter as the omitted facts.

25          1793. As set forth in the allegations concerning each Plaintiff in Appendix A, in

26   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

27   Reasonable consumers would have been expected to have relied on the misrepresentations and

28   omissions.

       Page 416                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 434 of 729


 1             1794. Defendants knew or should have known that their misrepresentations and/or

 2   omissions were false and misleading, and intended for consumers to rely on such

 3   misrepresentations and omissions.

 4             1795. JLI and the Management Defendants engaged in fraudulent and deceptive

 5   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 6   products were appropriate for minors, when in fact the products never should have been

 7   marketed to minors and are especially harmful to minors due to the potent and addictive

 8   nicotine doses, addictive qualities, and health risks.

 9             1796. In addition, all Defendants engaged in unfair and unconscionable conduct

10   because the targeting of minors offends public policy (see, e.g., Kan. Stat. Ann. § 79-3321); is
11   immoral, unethical, oppressive, and unscrupulous; took advantage of minors’ inability to
12   reasonably protect their interests; and has caused substantial harm that greatly outweighs any
13   benefits associated with the conduct.
14             1797. As alleged above, all Defendants participated and/or facilitated the marketing of
15   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI
16   and others have continued the deceptive, misleading, unfair, and unconscionable practices that
17   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the
18   use of JUUL products by minors continues to rise.
19             1798. Defendants’ conduct actually and proximately caused damage to Plaintiffs and

20   class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and class members

21   would have behaved differently and would not have purchased JUUL products or would have

22   paid less for them. Defendants’ misrepresentations and omissions induced Plaintiffs and class

23   members to purchase JUUL products they would not otherwise have purchased and enter into

24   purchase contracts they would not otherwise have entered into. In addition, class members who

25   are minors are entitled to full repayment of the amounts they spent on JUUL products.

26   Plaintiffs seek—on behalf of themselves and each member of the class—actual damages,

27   attorney’s fees, and equitable relief, as well as any other relief the Court may deem just or

28   proper.

       Page 417                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 435 of 729


 1                          b.     Common Law Fraud
 2          1799. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 3          1800. This claim is brought against JLI.

 4          1801. JUUL created and implemented a scheme to create a market for e-cigarettes and

 5   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 6   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

 7   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 8   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 9   addictiveness, and significant risks of substantial physical injury from using JUUL products.

10          1802. Advertisements and representations for JUUL products contained deceptive
11   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
12   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
13   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
14   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
15   decades, JLI used third parties and word of mouth to spread false and misleading information
16   about JUUL products.
17          1803. Advertisements and representations for JUUL products concealed and failed to
18   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
19   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

20   addictive, posed significant risks of substantial physical injury resulting from the use of the

21   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

22   consumed through a pack of combustible cigarettes.

23          1804. The labels on JUUL products failed to disclose that the products posed

24   significant risks of substantial physical injury resulting from the use of the products. The labels

25   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

26          1805. The omissions were misleading and deceptive standing alone and were

27   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

28   cigarettes and other representations.

       Page 418                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 436 of 729


 1          1806. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 2   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

 3   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 4   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 5   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 6   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 7   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 8   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 9   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

10   Plaintiffs’ and class members’ decisions to purchase JUUL products.
11          1807. JLI owed Plaintiffs and class members a duty to disclose these facts because they
12   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
13   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
14   facts; because the facts would be material to reasonable consumers; because JUUL products
15   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
16   representations concerning the same subject matter as the omitted facts.
17          1808. As set forth in the allegations concerning each Plaintiff in Appendix A, in
18   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations
19   and/or omissions. Reasonable consumers would have been expected to have relied on the

20   misrepresentations and omissions.

21          1809. Defendants knew or should have known that their misrepresentations and/or

22   omissions were false and misleading, and intended for consumers to rely on such

23   misrepresentations and omissions.

24          1810. JLI knew that JUUL products were not safe or reasonable alternatives to

25   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

26   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

27   products.

28          1811. JLI’s conduct actually and proximately caused damage to Plaintiffs and class

       Page 419                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 437 of 729


 1   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

 2   and would not have purchased JUUL products or would have paid less for them. JLI’s

 3   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 4   products they would not otherwise have purchased and enter into purchase contracts they would

 5   not otherwise have entered into. Plaintiffs seek, on behalf of themselves and each member of the

 6   class, damages in an amount to be proven at trial and punitive damages, as well as any other

 7   relief the Court may deem just or proper.

 8                           c.      Breach of the Implied Warranty of Merchantability
 9            1812. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

10            1813. This claim is brought against JLI.
11            1814. JUUL has at all times been a merchant with respect to the products which were
12   sold to Plaintiff and the class and was in the business of selling such products.
13            1815. Each JUUL product sold by JUUL comes with an implied warranty that it will
14   merchantable and fit for the ordinary purpose for which it would be used. See Kan. Stat. Ann.
15   § 84–2–314. JUUL has breached its implied warranty of merchantability because its products
16   were not in merchantable condition when sold, were defective when sold, did not conform to the
17   promises and affirmations of fact made on the products’ containers or labels, and/or do not
18   possess even the most basic degree of fitness for ordinary use.
19            1816. The ordinary intended purpose of JUUL’s products—and the purpose for which

20   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

21   products are not fit for that use—or any other use—because they (i) were not smoking cessation

22   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

23   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

24   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

25   products are not fit for their ordinary, intended use as either cigarette replacement devices or

26   recreation smoking devices.

27            1817. Plaintiffs and each member of the class have had sufficient direct dealings with

28   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

       Page 420                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 438 of 729


 1   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 2   each member of the class, on the other hand.

 3          1818. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 4   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 5   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 6   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

 7   the express purpose an intent of being sold to consumers.

 8          1819. Plaintiffs and the members of the class were injured as a direct and proximate

 9   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

10   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability
11   because, had they been aware of the unmerchantable condition of JUUL products, they would
12   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages
13   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.
14          1820. JUUL was provided notice of these issues by numerous complaints filed against
15   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
16   individual letters and communications sent by consumers before or within a reasonable amount
17   of time after they discovered or should have discovered that’s JUUL product were defective and
18   unmerchantable.
19                          d.     Unjust Enrichment
20          1821. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

21          1822. This claim is brought against JLI and the Management Defendants.

22          1823. Defendants created and implemented a scheme to create a market for e-cigarettes

23   and substantially increase sales of JUUL products through a pervasive pattern of false and

24   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

25   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

26   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

27   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

28   products.

       Page 421                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 439 of 729


 1          1824. Defendants were unjustly enriched as a result of their wrongful conduct,

 2   including through the false and misleading advertisements and omissions regarding (i) whether

 3   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 4   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 5   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 6   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

 7   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

 8   enriched through their scheme of marketing their products to minors. Kansas law (see Kan. Stat.

 9   Ann. § 79-3321(l)) prohibits the marketing and sale of JUUL products to minors

10          1825. Defendants requested and received a measurable benefit at the expense of
11   Plaintiffs and class members in the form of payment for JUUL products.
12          1826. Defendants appreciated, recognized, and chose to accept the monetary benefits
13   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
14   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
15          1827. There is no justification for Defendants’ enrichment. It would be inequitable,
16   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the
17   benefits were procured as a result of their wrongful conduct.
18          1828. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained
19   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

20   with Defendant.

21          1829. Plaintiffs plead this claim separately as well as in the alternative to their other

22   claims, as without such claims they would have no adequate legal remedy.

23                  17.     Kentucky
24          1830. Plaintiffs bring each of the following claims on behalf of the Kentucky Subclass

25   under Kentucky law.

26                          a.     Violation of Kentucky Consumer Protection Act (Ky. Rev.
                                   Stat. Ann. § 367.110, et seq.)
27

28          1831. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 422                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 440 of 729


 1          1832. This claim is brought against JLI and, for certain unfair and/or unconscionable

 2   conduct claims as noted below, all Defendants.

 3          1833. Defendants are sellers of JUUL products.

 4          1834. Plaintiffs and class member are “persons” under the statute.

 5          1835. Plaintiffs and class members are individuals who purchased JUUL products for

 6   personal purposes.

 7          1836. Plaintiffs and each member of the class have had direct dealings with either

 8   JUUL via its website or its agents (including distributors, dealers, and sellers authorized by

 9   JUUL). Further, Plaintiffs and each member of the class were third-party beneficiaries of

10   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
11   sale of JUUL products to consumers.        Specifically, Plaintiffs and class members are the
12   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
13   the express purpose an intent of being sold to consumers.
14          1837. Defendants created and implemented a scheme to create a market for e-cigarettes
15   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
16   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
17   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
18   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
19   addictiveness, and significant risks of substantial physical injury from using JUUL products.

20          1838. Advertisements and representations for JUUL products contained deceptive

21   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

22   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

23   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

24   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

25   decades, JLI used third parties and word of mouth to spread false and misleading information

26   about JUUL products.

27          1839. Advertisements and representations for JUUL products concealed and failed to

28   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

       Page 423                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 441 of 729


 1   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 2   addictive, posed significant risks of substantial physical injury resulting from the use of the

 3   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 4   consumed through a pack of combustible cigarettes.

 5          1840. The labels on JUUL products failed to disclose that the products posed

 6   significant risks of substantial physical injury resulting from the use of the products. The labels

 7   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 8          1841. The omissions were misleading and deceptive standing alone and were

 9   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

10   cigarettes and other representations.
11          1842. JLI’s conduct was unfair and unconscionable in that it included (i) the
12   manufacture and sale of products with a heightened propensity to cause addiction and physical
13   injuries and (ii) misrepresentations and omissions of material facts concerning the
14   characteristics and safety of JUUL products that offended public policy; were immoral,
15   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused
16   substantial harm that greatly outweighs any possible utility from the conduct.
17          1843. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
18   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
19   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

20   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

21   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

22   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

23   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

24   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

25   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

26   Plaintiffs’ and class members’ decisions to purchase JUUL products.

27          1844. JLI owed Plaintiffs and class members a duty to disclose these facts because they

28   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

       Page 424                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 442 of 729


 1   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 2   facts; because the facts would be material to reasonable consumers; because JLI actively

 3   concealed them; because JLI intended for consumers to rely on the omissions in question;

 4   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 5   made partial representations concerning the same subject matter as the omitted facts.

 6          1845. JLI and the Management Defendants engaged in fraudulent and deceptive

 7   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 8   products were appropriate for minors, when in fact the products never should have been

 9   marketed to minors and are especially harmful to minors due to the potent and addictive

10   nicotine doses, addictive qualities, and health risks.
11          1846. In addition, all Defendants engaged in unfair and unconscionable conduct
12   because the targeting of minors offends public policy (see, e.g., Ky. Rev. Stat. Ann. §§ 438.310,
13   438.313); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially
14   injurious; and has caused substantial harm that greatly outweighs any possible utility from the
15   conduct.
16          1847. As alleged above, all Defendants participated and/or facilitated the marketing of
17   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI
18   and others have continued the deceptive, misleading, unfair, and unconscionable practices that
19   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

20   use of JUUL products by minors continues to rise.

21          1848. Defendants’ conduct actually and proximately caused an ascertainable loss of

22   money or property to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent

23   conduct, Plaintiffs and class members would have behaved differently and would not have

24   purchased JUUL products or would have paid less for them. Defendants’ misrepresentations and

25   omissions induced Plaintiffs and class members to purchase JUUL products they would not

26   otherwise have purchased and enter into purchase contracts they would not otherwise have

27   entered into. In addition, class members who are minors are entitled to full repayment of the

28   amounts they spent on JUUL products. Plaintiffs seek—on behalf of themselves and each

       Page 425                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 443 of 729


 1   member of the class—actual damages, punitive damages, attorney’s fees and costs, and

 2   equitable relief, as well as any other relief the Court may deem just or proper.

 3                          b.     Common Law Fraud
 4          1849. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 5          1850. This claim is brought against JLI.

 6          1851. JUUL created and implemented a scheme to create a market for e-cigarettes and

 7   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 8   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

 9   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

10   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
11   addictiveness, and significant risks of substantial physical injury from using JUUL products.
12          1852. Advertisements and representations for JUUL products contained deceptive
13   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
14   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
15   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
16   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
17   decades, JLI used third parties and word of mouth to spread false and misleading information
18   about JUUL products.
19          1853. Advertisements and representations for JUUL products concealed and failed to

20   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

21   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

22   addictive, posed significant risks of substantial physical injury resulting from the use of the

23   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

24   consumed through a pack of combustible cigarettes.

25          1854. The labels on JUUL products failed to disclose that the products posed

26   significant risks of substantial physical injury resulting from the use of the products. The labels

27   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

28          1855. The omissions were misleading and deceptive standing alone and were

       Page 426                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 444 of 729


 1   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 2   cigarettes and other representations.

 3          1856. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 4   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

 5   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 6   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 7   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 8   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 9   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

10   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
11   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
12   Plaintiffs’ and class members’ decisions to purchase JUUL products.
13          1857. JLI owed Plaintiffs and class members a duty to disclose these facts because they
14   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
15   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
16   facts; because the facts would be material to reasonable consumers; because JUUL products
17   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
18   representations concerning the same subject matter as the omitted facts.
19          1858. As set forth in the allegations concerning each Plaintiff in Appendix A, in

20   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

21   and/or omissions. Reasonable consumers would have been expected to have relied on the

22   misrepresentations and omissions.

23          1859. Defendants knew or should have known that their misrepresentations and/or

24   omissions were false and misleading, and intended for consumers to rely on such

25   misrepresentations and omissions.

26          1860. JLI knew that JUUL products were not safe or reasonable alternatives to

27   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

28   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

       Page 427                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 445 of 729


 1   products.

 2             1861. JLI’s conduct actually and proximately caused damage including an

 3   ascertainable loss of money or property to Plaintiffs and class members. Absent JLI’s conduct,

 4   Plaintiffs and class members would have behaved differently and would not have purchased

 5   JUUL products or would have paid less for them. JLI’s misrepresentations and omissions

 6   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have

 7   purchased and enter into purchase contracts they would not otherwise have entered into.

 8   Plaintiffs seek, on behalf of themselves and each member of the class, damages in an amount to

 9   be proven at trial and punitive damages, as well as any other relief the Court may deem just or

10   proper.
11                            c.      Breach of the Implied Warranty of Merchantability
12             1862. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
13             1863. This claim is brought against JLI.
14             1864. JUUL has at all times been a merchant with respect to the products which were
15   sold to Plaintiff and the class and was in the business of selling such products.
16             1865. Each JUUL product sold by JUUL comes with an implied warranty that it will
17   merchantable and fit for the ordinary purpose for which it would be used. See Ky. Rev. Stat.
18   Ann. § 355.2-314. JUUL has breached its implied warranty of merchantability because its
19   products were not in merchantable condition when sold, were defective when sold, did not

20   conform to the promises and affirmations of fact made on the products’ containers or labels,

21   and/or do not possess even the most basic degree of fitness for ordinary use.

22             1866. The ordinary intended purpose of JUUL’s products—and the purpose for which

23   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

24   products are not fit for that use—or any other use—because they (i) were not smoking cessation

25   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

26   potent     nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

27   unreasonable risks of substantial bodily injury.         Due to these and other features, JUUL’s

28   products are not fit for their ordinary, intended use as either cigarette replacement devices or

       Page 428                                                               SECOND AMENDED CONSOLIDATED
                                                                                    CLASS ACTION COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 446 of 729


 1   recreation smoking devices.

 2          1867. Plaintiffs and each member of the class have had sufficient direct dealings with

 3   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 4   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 5   each member of the class, on the other hand.

 6          1868. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 7   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 8   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 9   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

10   the express purpose an intent of being sold to consumers.
11          1869. Plaintiffs and the members of the class were injured as a direct and proximate
12   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
13   the Kentucky Direct Purchase Subclass were damaged as a result of JUUL’s breach of its
14   implied warranty of merchantability because, had they been aware of the unmerchantable
15   condition of JUUL products, they would not have purchased JUUL products, or would have
16   paid less for them. Plaintiffs seek damages in an amount to be proven at trial, as well as any
17   other relief the Court may deem just or proper.
18          1870. JUUL was provided notice of these issues by numerous complaints filed against
19   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

20   individual letters and communications sent by consumers before or within a reasonable amount

21   of time after they discovered or should have discovered that’s JUUL product were defective and

22   unmerchantable.

23                         d.      Unjust Enrichment
24          1871. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

25          1872. This claim is brought against JLI and the Management Defendants.

26          1873. Defendants created and implemented a scheme to create a market for e-cigarettes

27   and substantially increase sales of JUUL products through a pervasive pattern of false and

28   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

       Page 429                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 447 of 729


 1   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 2   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 3   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 4   products.

 5          1874. Defendants were unjustly enriched as a result of their wrongful conduct,

 6   including through the false and misleading advertisements and omissions regarding (i) whether

 7   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 8   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 9   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

10   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
11   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
12   enriched through their scheme of marketing their products to minors. Kentucky law (see Ky.
13   Rev. Stat. Ann. §§ 438.310, 438.313) prohibits the marketing and sale of JUUL products to
14   minors.
15          1875. Defendants requested and received a measurable benefit at the expense of
16   Plaintiffs and class members in the form of payment for JUUL products.
17          1876. Defendants appreciated, recognized, and chose to accept the monetary benefits
18   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
19   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

20          1877. There is no justification for Defendants’ enrichment. It would be inequitable,

21   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

22   benefits were procured as a result of their wrongful conduct.

23          1878. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

24   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

25   with Defendant.

26          1879. Plaintiffs plead this claim separately as well as in the alternative to their other

27   claims, as without such claims they would have no adequate legal remedy.

28

       Page 430                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 448 of 729


 1                  18.     Louisiana
 2          1880. Plaintiffs bring each of the following claims on behalf of the Louisiana Subclass

 3   under Louisiana law.

 4                          a.     Violation of Louisiana Unfair Trade Practices and Consumer
                                   Protection Law (La. Rev. Stat. Ann. § 51:1401, et seq.)
 5

 6          1881. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 7          1882. This claim is brought against JLI and, for certain unfair and/or unconscionable

 8   conduct claims as noted below, all Defendants.

 9          1883. Plaintiffs and class members are persons who purchased JUUL products for

10   personal purposes.
11          1884. Defendants created and implemented a scheme to create a market for e-cigarettes
12   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
13   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
14   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
15   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
16   addictiveness, and significant risks of substantial physical injury from using JUUL products.
17          1885. Advertisements and representations for JUUL products contained deceptive
18   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
19   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

20   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

21   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

22   decades, JLI used third parties and word of mouth to spread false and misleading information

23   about JUUL products.

24          1886. Advertisements and representations for JUUL products concealed and failed to

25   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

26   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

27   addictive, posed significant risks of substantial physical injury resulting from the use of the

28   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

       Page 431                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 449 of 729


 1   consumed through a pack of combustible cigarettes.

 2          1887. The labels on JUUL products failed to disclose that the products posed

 3   significant risks of substantial physical injury resulting from the use of the products. The labels

 4   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 5          1888. The omissions were misleading and deceptive standing alone and were

 6   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 7   cigarettes and other representations.

 8          1889. JLI’s conduct was unfair and unconscionable in that it included (i) the

 9   manufacture and sale of products with a heightened propensity to cause addiction and physical

10   injuries and (ii) misrepresentations and omissions of material facts concerning the
11   characteristics and safety of JUUL products that offended public policy; were immoral,
12   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused
13   substantial harm that greatly outweighs any possible utility from the conduct.
14          1890. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
15   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
16   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
17   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
18   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
19   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

20   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

21   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

22   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

23   Plaintiffs’ and class members’ decisions to purchase JUUL products.

24          1891. JLI owed Plaintiffs and class members a duty to disclose these facts because they

25   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

26   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

27   facts; because the facts would be material to reasonable consumers; because JLI actively

28   concealed them; because JLI intended for consumers to rely on the omissions in question;

       Page 432                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 450 of 729


 1   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 2   made partial representations concerning the same subject matter as the omitted facts.

 3          1892. Defendants knew or should have known that their misrepresentations and/or

 4   omissions were false and misleading, and intended for consumers to rely on such

 5   misrepresentations and omissions.

 6          1893. JLI and the Management Defendants engaged in fraudulent and deceptive

 7   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 8   products were appropriate for minors, when in fact the products never should have been

 9   marketed to minors and are especially harmful to minors due to the potent and addictive

10   nicotine doses, addictive qualities, and health risks.
11          1894. In addition, all Defendants engaged in unfair and unconscionable conduct
12   because the targeting of minors offends public policy (see, e.g., La. Rev. Stat. Ann. §§ 14:91.8,
13   14:91.6(A)); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially
14   injurious; and has caused substantial harm that greatly outweighs any possible utility from the
15   conduct.
16          1895. As alleged above, all Defendants participated and/or facilitated the marketing of
17   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI
18   and others have continued the deceptive, misleading, unfair, and unconscionable practices that
19   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

20   use of JUUL products by minors continues to rise.

21          1896. Defendants’ conduct actually and proximately caused an ascertainable loss of

22   money or movable property to Plaintiffs and class members. Absent Defendants’ unfair and

23   fraudulent conduct, Plaintiffs and class members would have behaved differently and would not

24   have purchased JUUL products or would have paid less for them. Defendants’

25   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

26   products they would not otherwise have purchased and enter into purchase contracts they would

27   not otherwise have entered into. In addition, class members who are minors are entitled to full

28   repayment of the amounts they spent on JUUL products.            Plaintiffs seek—on behalf of

       Page 433                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 451 of 729


 1   themselves and each member of the class—three times damages because Defendants deceptive

 2   and fraudulent conduct was done knowingly, and reasonable attorneys’ fees and costs, as well

 3   as any other relief the Court may deem just or proper.

 4                          b.     Common Law Fraud
 5          1897. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 6          1898. This claim is brought against JLI.

 7          1899. JUUL created and implemented a scheme to create a market for e-cigarettes and

 8   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 9   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

10   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
11   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
12   addictiveness, and significant risks of substantial physical injury from using JUUL products.
13          1900. Advertisements and representations for JUUL products contained deceptive
14   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
15   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
16   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
17   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
18   decades, JLI used third parties and word of mouth to spread false and misleading information
19   about JUUL products.

20          1901. Advertisements and representations for JUUL products concealed and failed to

21   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

22   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

23   addictive, posed significant risks of substantial physical injury resulting from the use of the

24   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

25   consumed through a pack of combustible cigarettes.

26          1902. The labels on JUUL products failed to disclose that the products posed

27   significant risks of substantial physical injury resulting from the use of the products. The labels

28   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

       Page 434                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 452 of 729


 1          1903. The omissions were misleading and deceptive standing alone and were

 2   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 3   cigarettes and other representations.

 4          1904. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 5   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

 6   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 7   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 8   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 9   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

10   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
11   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
12   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
13   Plaintiffs’ and class members’ decisions to purchase JUUL products.
14          1905. JLI owed Plaintiffs and class members a duty to disclose these facts because they
15   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
16   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
17   facts; because the facts would be material to reasonable consumers; because JUUL products
18   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
19   representations concerning the same subject matter as the omitted facts.

20          1906. As set forth in the allegations concerning each Plaintiff in Appendix A, in

21   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

22   and/or omissions. Reasonable consumers would have been expected to have relied on the

23   misrepresentations and omissions.

24          1907. Defendants knew or should have known that their misrepresentations and/or

25   omissions were false and misleading, and intended for consumers to rely on such

26   misrepresentations and omissions.

27          1908. JLI knew that JUUL products were not safe or reasonable alternatives to

28   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

       Page 435                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 453 of 729


 1   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 2   products.

 3            1909. JLI’s conduct actually and proximately caused damage to Plaintiffs and class

 4   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

 5   and would not have purchased JUUL products or would have paid less for them. JLI’s

 6   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 7   products they would not otherwise have purchased and enter into purchase contracts they would

 8   not otherwise have entered into. Plaintiffs seek, on behalf of themselves and each member of the

 9   class, compensatory damages in an amount to be proven at trial and punitive damages, as well

10   as any other relief the Court may deem just or proper.
11                           c.      Breach of the Implied Warranty of Merchantability
12            1910. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
13            1911. This claim is brought against JLI.
14            1912. JUUL has at all times been a merchant with respect to the products which were
15   sold to Plaintiff and the class and was in the business of selling such products.
16            1913. Each JUUL product sold by JUUL comes with an implied warranty that it will
17   merchantable and fit for the ordinary purpose for which it would be used. See LSA-C.C. Art.
18   2475. JUUL has breached its implied warranty of merchantability because its products were not
19   in merchantable condition when sold, were defective when sold, did not conform to the

20   promises and affirmations of fact made on the products’ containers or labels, and/or do not

21   possess even the most basic degree of fitness for ordinary use.

22            1914. The ordinary intended purpose of JUUL’s products—and the purpose for which

23   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

24   products are not fit for that use—or any other use—because they (i) were not smoking cessation

25   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

26   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

27   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

28   products are not fit for their ordinary, intended use as either cigarette replacement devices or

       Page 436                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 454 of 729


 1   recreation smoking devices.

 2          1915. Plaintiffs and each member of the class have had sufficient direct dealings with

 3   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 4   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 5   each member of the class, on the other hand.

 6          1916. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 7   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 8   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 9   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

10   the express purpose an intent of being sold to consumers.
11          1917. Plaintiffs and the members of the class were injured as a direct and proximate
12   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
13   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability
14   because, had they been aware of the unmerchantable condition of JUUL products, they would
15   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages
16   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.
17          1918. JUUL was provided notice of these issues by numerous complaints filed against
18   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
19   individual letters and communications sent by consumers before or within a reasonable amount

20   of time after they discovered or should have discovered that’s JUUL product were defective and

21   unmerchantable.

22                          d.     Unjust Enrichment
23          1919. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

24          1920. This claim is brought against JLI and the Management Defendants.

25          1921. Defendants created and implemented a scheme to create a market for e-cigarettes

26   and substantially increase sales of JUUL products through a pervasive pattern of false and

27   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

28   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

       Page 437                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 455 of 729


 1   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 2   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 3   products.

 4          1922. Defendants were unjustly enriched as a result of their wrongful conduct,

 5   including through the false and misleading advertisements and omissions regarding (i) whether

 6   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 7   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 8   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 9   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

10   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
11   enriched through their scheme of marketing their products to minors. The Louisiana Prevention
12   of Youth Access to Tobacco Law and other statutes (see La. Rev. Stat. Ann. §§ 14:91.8 and
13   14:91.6) prohibit the marketing and sale of JUUL products to minors.
14          1923. Defendants requested and received a measurable benefit at the expense of
15   Plaintiffs and class members in the form of payment for JUUL products.
16          1924. Defendants appreciated, recognized, and chose to accept the monetary benefits
17   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
18   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
19          1925. There is no justification for Defendants’ enrichment. It would be inequitable,

20   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

21   benefits were procured as a result of their wrongful conduct.

22          1926. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

23   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

24   with Defendant.

25          1927. Plaintiffs plead this claim separately as well as in the alternative to their other

26   claims, as without such claims they would have no adequate legal remedy.

27                  19.     Maine
28          1928. Plaintiffs bring each of the following claims on behalf of the Maine Subclass

       Page 438                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 456 of 729


 1   under Maine law.

 2                          a.     Violation of Maine Unfair Trade Practices Act (5 M.R.S.A.
                                   § 205-A, et seq.)
 3

 4          1929. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 5          1930. This claim is brought against JLI and, for certain unfair and/or unconscionable

 6   conduct claims as noted below, all Defendants.

 7          1931. Plaintiffs and class members are persons who purchased JUUL products for

 8   personal purposes.

 9          1932. Defendants created and implemented a scheme to create a market for e-cigarettes

10   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
11   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
12   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
13   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
14   addictiveness, and significant risks of substantial physical injury from using JUUL products.
15          1933. Advertisements and representations for JUUL products contained deceptive
16   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
17   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
18   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
19   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

20   decades, JLI used third parties and word of mouth to spread false and misleading information

21   about JUUL products.

22          1934. Advertisements and representations for JUUL products concealed and failed to

23   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

24   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

25   addictive, posed significant risks of substantial physical injury resulting from the use of the

26   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

27   consumed through a pack of combustible cigarettes.

28          1935. The labels on JUUL products failed to disclose that the products posed

       Page 439                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 457 of 729


 1   significant risks of substantial physical injury resulting from the use of the products. The labels

 2   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 3          1936. The omissions were misleading and deceptive standing alone and were

 4   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 5   cigarettes and other representations.

 6          1937. JLI’s conduct was unfair and unconscionable in that it included (i) the

 7   manufacture and sale of products with a heightened propensity to cause addiction and physical

 8   injuries and (ii) misrepresentations and omissions of material facts concerning the

 9   characteristics and safety of JUUL products that offended public policy; were immoral,

10   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused
11   substantial harm that greatly outweighs any possible utility from the conduct.
12          1938. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
13   omissions at issue were likely to, and in fact did, mislead reasonable consumers including the
14   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their
15   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not
16   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery
17   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily
18   injury resulting from the use of the products, and (vi) that the nicotine consumed through one
19   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.

20   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’

21   decisions to purchase JUUL products.

22          1939. JLI owed Plaintiffs and class members a duty to disclose these facts because they

23   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

24   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

25   facts; because the facts would be material to reasonable consumers; because JLI actively

26   concealed them; because JLI intended for consumers to rely on the omissions in question;

27   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

28   made partial representations concerning the same subject matter as the omitted facts.

       Page 440                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 458 of 729


 1          1940. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 2   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

 3   Reasonable consumers would have been expected to have relied on the misrepresentations and

 4   omissions.

 5          1941. JLI and the Management Defendants engaged in fraudulent and deceptive

 6   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 7   products were appropriate for minors, when in fact the products never should have been

 8   marketed to minors and are especially harmful to minors due to the potent and addictive

 9   nicotine doses, addictive qualities, and health risks.

10          1942. In addition, all Defendants engaged in unfair and unconscionable conduct
11   because the targeting of minors offends public policy (see, e.g., 22 M.R.S.A. § 1555-B (2)); is
12   immoral, unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and has
13   caused substantial harm that greatly outweighs any possible utility from the conduct.
14          1943. As alleged above, all Defendants participated and/or facilitated the marketing of
15   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI
16   and others have continued the deceptive, misleading, unfair, and unconscionable practices that
17   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the
18   use of JUUL products by minors continues to rise.
19          1944. Defendants’ conduct actually and proximately caused the loss of money or

20   property to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct,

21   Plaintiffs and class members would have behaved differently and would not have purchased

22   JUUL products or would have paid less for them. Defendants’ misrepresentations and omissions

23   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have

24   purchased and enter into purchase contracts they would not otherwise have entered into. In

25   addition, class members who are minors are entitled to full repayment of the amounts they spent

26   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

27   actual damages, restitution, attorney’s fees and costs, and injunctive relief (except as to the

28   Management Defendants), as well as any other relief the Court may deem just or proper.

       Page 441                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 459 of 729


 1          1945. Plaintiffs have complied or substantially complied with all applicable notice

 2   requirements.

 3                          b.     Violation of Maine Uniform Deceptive Trade Practices Act
                                   (10 M.R.S.A. § 1211, et seq.)
 4

 5          1946. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 6          1947. This claim is brought against JLI and, for certain claims as noted below, the

 7   Management Defendants.

 8          1948. Plaintiffs and class members are persons who purchased JUUL products for

 9   personal purposes.

10          1949. Defendants created and implemented a scheme to create a market for e-cigarettes
11   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
12   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
13   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
14   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
15   addictiveness, and significant risks of substantial physical injury from using JUUL products.
16          1950. Advertisements and representations for JUUL products contained deceptive
17   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
18   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
19   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

20   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

21   decades, JLI used third parties and word of mouth to spread false and misleading information

22   about JUUL products.

23          1951. Advertisements and representations for JUUL products concealed and failed to

24   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

25   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

26   addictive, posed significant risks of substantial physical injury resulting from the use of the

27   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

28   consumed through a pack of combustible cigarettes.

       Page 442                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 460 of 729


 1          1952. The labels on JUUL products failed to disclose that the products posed

 2   significant risks of substantial physical injury resulting from the use of the products. The labels

 3   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 4          1953. The omissions were misleading and deceptive standing alone and were

 5   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 6   cigarettes and other representations.

 7          1954. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

 8   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

 9   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

10   products are of a particular standard, quality, or grade, or that goods are of a particular style or
11   model, when they are not; (c) advertising goods or services with intent not to sell them as
12   advertised; and (d) engaging in conduct which creates a likelihood of confusion or of
13   misunderstanding.
14          1955. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
15   omissions at issue were likely to, and in fact did, deceive reasonable consumers including the
16   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their
17   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not
18   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery
19   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily

20   injury resulting from the use of the products, and (vi) that the nicotine consumed through one

21   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.

22   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’

23   decisions to purchase JUUL products.

24          1956. JLI owed Plaintiffs and class members a duty to disclose these facts because they

25   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

26   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

27   facts; because the facts would be material to reasonable consumers; because JLI actively

28   concealed them; because JLI intended for consumers to rely on the omissions in question;

       Page 443                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 461 of 729


 1   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 2   made partial representations concerning the same subject matter as the omitted facts.

 3          1957. JLI and the Management Defendants engaged in fraudulent and deceptive

 4   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 5   products were appropriate for minors, when in fact the products never should have been

 6   marketed to minors and are especially harmful to minors due to the potent and addictive

 7   nicotine doses, addictive qualities, and health risks.

 8          1958. Defendants’ conduct actually and proximately caused damage to Plaintiffs and

 9   class members and is likely to cause damage in the future. Absent Defendants’ deceptive and

10   fraudulent conduct, Plaintiffs and class members would have behaved differently and would not
11   have purchased JUUL products or would have paid less for them. Defendants’
12   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
13   products they would not otherwise have purchased and enter into purchase contracts they would
14   not otherwise have entered into. In addition, class members who are minors are entitled to full
15   repayment of the amounts they spent on JUUL products.              Plaintiffs seek—on behalf of
16   themselves and each member of the class—injunctive relief (except as to the Management
17   Defendants), attorney’s fees, and equitable relief, as well as any other relief the Court may deem
18   just or proper.
19                          c.      Common Law Fraud
20          1959. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

21          1960. This claim is brought against JLI.

22          1961. JUUL created and implemented a scheme to create a market for e-cigarettes and

23   substantially increase sales of JUUL through a pervasive pattern of false and misleading

24   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

25   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

26   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

27   addictiveness, and significant risks of substantial physical injury from using JUUL products.

28          1962. Advertisements and representations for JUUL products contained deceptive

       Page 444                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 462 of 729


 1   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 2   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 3   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 4   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 5   decades, JLI used third parties and word of mouth to spread false and misleading information

 6   about JUUL products.

 7          1963. Advertisements and representations for JUUL products concealed and failed to

 8   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 9   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

10   addictive, posed significant risks of substantial physical injury resulting from the use of the
11   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
12   consumed through a pack of combustible cigarettes.
13          1964. The labels on JUUL products failed to disclose that the products posed
14   significant risks of substantial physical injury resulting from the use of the products. The labels
15   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
16          1965. The omissions were misleading and deceptive standing alone and were
17   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
18   cigarettes and other representations.
19          1966. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

20   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

21   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

22   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

23   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

24   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

25   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

26   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

27   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

28   Plaintiffs’ and class members’ decisions to purchase JUUL products.

       Page 445                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 463 of 729


 1          1967. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 2   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 3   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 4   facts; because the facts would be material to reasonable consumers; because JUUL products

 5   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 6   representations concerning the same subject matter as the omitted facts.

 7          1968. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 8   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

 9   and/or omissions. Reasonable consumers would have been expected to have relied on the

10   misrepresentations and omissions.
11          1969. Defendants knew or should have known that their misrepresentations and/or
12   omissions were false and misleading, and intended for consumers to rely on such
13   misrepresentations and omissions.
14          1970. JLI knew that JUUL products were not safe or reasonable alternatives to
15   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
16   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
17   products.
18          1971. JLI’s conduct actually and proximately caused damage to Plaintiffs and class
19   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

20   and would not have purchased JUUL products or would have paid less for them. JLI’s

21   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

22   products they would not otherwise have purchased and enter into purchase contracts they would

23   not otherwise have entered into. Plaintiffs seek, on behalf of themselves and each member of the

24   class, damages in an amount to be proven at trial and punitive damages, as well as any other

25   relief the Court may deem just or proper.

26                         d.      Breach of the Implied Warranty of Merchantability
27          1972. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

28          1973. This claim is brought against JLI.

       Page 446                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 464 of 729


 1            1974. JUUL has at all times been a merchant with respect to the products which were

 2   sold to Plaintiff and the class and was in the business of selling such products.

 3            1975. Each JUUL product sold by JUUL comes with an implied warranty that it will

 4   merchantable and fit for the ordinary purpose for which it would be used. See 11 M.R.S.A. § 2-

 5   314. JUUL has breached its implied warranty of merchantability because its products were not

 6   in merchantable condition when sold, were defective when sold, did not conform to the

 7   promises and affirmations of fact made on the products’ containers or labels, and/or do not

 8   possess even the most basic degree of fitness for ordinary use.

 9            1976. The ordinary intended purpose of JUUL’s products—and the purpose for which

10   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
11   products are not fit for that use—or any other use—because they (i) were not smoking cessation
12   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
13   potent    nicotine-delivery   mechanisms,    (iv) were   powerfully    addictive, and (v) posed
14   unreasonable risks of substantial bodily injury.      Due to these and other features, JUUL’s
15   products are not fit for their ordinary, intended use as either cigarette replacement devices or
16   recreation smoking devices.
17            1977. Plaintiffs and each member of the class have had sufficient direct dealings with
18   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
19   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

20   each member of the class, on the other hand.

21            1978. Further, Plaintiffs and each member of the class were third-party beneficiaries of

22   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

23   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

24   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

25   the express purpose an intent of being sold to consumers.

26            1979. Plaintiffs and the members of the class were injured as a direct and proximate

27   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

28   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

       Page 447                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 465 of 729


 1   because, had they been aware of the unmerchantable condition of JUUL products, they would

 2   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

 3   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

 4          1980. JUUL was provided notice of these issues by numerous complaints filed against

 5   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

 6   individual letters and communications sent by consumers before or within a reasonable amount

 7   of time after they discovered or should have discovered that’s JUUL product were defective and

 8   unmerchantable.

 9                          e.     Unjust Enrichment
10          1981. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
11          1982. This claim is brought against JLI and the Management Defendants.
12          1983. Defendants created and implemented a scheme to create a market for e-cigarettes
13   and substantially increase sales of JUUL products through a pervasive pattern of false and
14   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
15   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
16   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and
17   doses, addictiveness, and significant risks of substantial physical injury from using JUUL
18   products.
19          1984. Defendants were unjustly enriched as a result of their wrongful conduct,

20   including through the false and misleading advertisements and omissions regarding (i) whether

21   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

22   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

23   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

24   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

25   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

26   enriched through their scheme of marketing their products to minors. Maine law (see 22

27   M.R.S.A. § 1555-B) prohibits the marketing and sale of JUUL products to minors.

28          1985. Defendants requested and received a measurable benefit at the expense of

       Page 448                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 466 of 729


 1   Plaintiffs and class members in the form of payment for JUUL products.

 2          1986. Defendants appreciated, recognized, and chose to accept the monetary benefits

 3   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

 4   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

 5          1987. There is no justification for Defendants’ enrichment. It would be inequitable,

 6   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

 7   benefits were procured as a result of their wrongful conduct.

 8          1988. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

 9   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

10   with Defendant.
11          1989. Plaintiffs plead this claim separately as well as in the alternative to their other
12   claims, as without such claims they would have no adequate legal remedy.
13                  20.     Maryland
14          1990. Plaintiffs bring each of the following claims on behalf of the Maryland Subclass
15   under Maryland law.
16                          a.     Violation of Maryland Consumer Protection Act (Md. Code
                                   Ann. Com. Law § 13-101, et seq.)
17

18          1991. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
19          1992. This claim is brought against JLI and, for certain unfair and/or unconscionable

20   conduct claims as noted below, all Defendants.

21          1993. Plaintiffs and class members are individuals who purchased JUUL products for

22   personal purposes.

23          1994. Defendants created and implemented a scheme to create a market for e-cigarettes

24   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

25   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

26   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

27   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

28   addictiveness, and significant risks of substantial physical injury from using JUUL products.

       Page 449                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 467 of 729


 1          1995. Advertisements and representations for JUUL products contained deceptive

 2   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 3   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 4   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 5   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 6   decades, JLI used third parties and word of mouth to spread false and misleading information

 7   about JUUL products.

 8          1996. Advertisements and representations for JUUL products concealed and failed to

 9   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

10   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
11   addictive, posed significant risks of substantial physical injury resulting from the use of the
12   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
13   consumed through a pack of combustible cigarettes.
14          1997. The labels on JUUL products failed to disclose that the products posed
15   significant risks of substantial physical injury resulting from the use of the products. The labels
16   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
17          1998. The omissions were misleading and deceptive standing alone and were
18   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
19   cigarettes and other representations.

20          1999. JLI’s conduct was unfair and unconscionable in that it included (i) the

21   manufacture and sale of products with a heightened propensity to cause addiction and physical

22   injuries and (ii) misrepresentations and omissions of material facts concerning the

23   characteristics and safety of JUUL products that offended public policy; were immoral,

24   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

25   substantial harm that greatly outweighs any possible utility from the conduct.

26          2000. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

27   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

28   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

       Page 450                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 468 of 729


 1   products are of a particular standard, quality, or grade, or that goods are of a particular style or

 2   model, when they are not; (c) advertising goods or services with intent not to sell them as

 3   advertised; (d) stating a material fact that deceives or tends to deceive; and (e) engaging in

 4   deception, fraud, false pretense, false premise, misrepresentation, or knowing concealment,

 5   suppression, or omission of any material fact with the intent that a consumer rely on the same.

 6          2001. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

 7   omissions had the capacity, tendency and effect of deceiving or misleading reasonable

 8   consumers; and in fact did, deceive and mislead reasonable consumers including the Plaintiffs.

 9   Reasonable consumers, including the Plaintiffs, would have found it material to their purchasing

10   decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not reasonable
11   alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery mechanisms,
12   (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily injury
13   resulting from the use of the products, and (vi) that the nicotine consumed through one JUUL
14   pod exceeded the nicotine consumed through a pack of combustible cigarettes. Knowledge of
15   these facts would have been a substantial factor in Plaintiffs’ and class members’ decisions to
16   purchase JUUL products.
17          2002. JLI owed Plaintiffs and class members a duty to disclose these facts because they
18   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
19   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

20   facts; because the facts would be material to reasonable consumers; because JLI actively

21   concealed them; because JLI intended for consumers to rely on the omissions in question;

22   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

23   made partial representations concerning the same subject matter as the omitted facts.

24          2003. As set forth in the allegations concerning each Plaintiff in Appendix A, in

25   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

26   Reasonable consumers would have been expected to have relied on the misrepresentations and

27   omissions.

28          2004. Defendants knew or should have known that their misrepresentations and/or

       Page 451                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 469 of 729


 1   omissions were false and misleading, and intended for consumers to rely on such

 2   misrepresentations and omissions.

 3          2005. JLI and the Management Defendants engaged in fraudulent and deceptive

 4   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 5   products were appropriate for minors, when in fact the products never should have been

 6   marketed to minors and are especially harmful to minors due to the potent and addictive

 7   nicotine doses, addictive qualities, and health risks.

 8          2006. In addition, all Defendants engaged in unfair and unconscionable conduct

 9   because the targeting of minors offends public policy (see, e.g., Md. Code Ann. Health Gen.

10   § 24- 305(b); Md. Code Ann. Crim. Law §§ 10-107(b)(2), (c)(1)); is immoral, unethical,
11   oppressive, outrageous, unscrupulous, and substantially injurious; and has caused substantial
12   harm that greatly outweighs any possible utility from the conduct.
13          2007. As alleged above, all Defendants participated and/or facilitated the marketing of
14   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI
15   and others have continued the deceptive, misleading, unfair, and unconscionable practices that
16   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the
17   use of JUUL products by minors continues to rise.
18          2008. Defendants’ conduct actually and proximately caused injury and loss to Plaintiffs
19   and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and class

20   members would have behaved differently and would not have purchased JUUL products or

21   would have paid less for them. Defendants’ misrepresentations and omissions induced Plaintiffs

22   and class members to purchase JUUL products they would not otherwise have purchased and

23   enter into purchase contracts they would not otherwise have entered into. In addition, class

24   members who are minors are entitled to full repayment of the amounts they spent on JUUL

25   products. Plaintiffs seek—on behalf of themselves and each member of the class—damages

26   and attorney’s fees, as well as any other relief the Court may deem just or proper.

27                          b.      Common Law Fraud
28          2009. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 452                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 470 of 729


 1          2010. This claim is brought against JLI.

 2          2011. JUUL created and implemented a scheme to create a market for e-cigarettes and

 3   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 4   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

 5   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 6   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 7   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 8          2012. Advertisements and representations for JUUL products contained deceptive

 9   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

10   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
11   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
12   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
13   decades, JLI used third parties and word of mouth to spread false and misleading information
14   about JUUL products.
15          2013. Advertisements and representations for JUUL products concealed and failed to
16   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed significant risks of substantial physical injury resulting from the use of the
19   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

20   consumed through a pack of combustible cigarettes.

21          2014. The labels on JUUL products failed to disclose that the products posed

22   significant risks of substantial physical injury resulting from the use of the products. The labels

23   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

24          2015. The omissions were misleading and deceptive standing alone and were

25   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

26   cigarettes and other representations.

27          2016. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

28   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

       Page 453                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 471 of 729


 1   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 2   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 3   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 4   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 5   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 6   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 7   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 8   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 9          2017. JLI owed Plaintiffs and class members a duty to disclose these facts because they

10   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
11   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
12   facts; because the facts would be material to reasonable consumers; because JUUL products
13   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
14   representations concerning the same subject matter as the omitted facts.
15          2018. As set forth in the allegations concerning each Plaintiff in Appendix A, in
16   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations
17   and/or omissions. Reasonable consumers would have been expected to have relied on the
18   misrepresentations and omissions.
19          2019. Defendants knew or should have known that their misrepresentations and/or

20   omissions were false and misleading, and intended for consumers to rely on such

21   misrepresentations and omissions.

22          2020. JLI knew that JUUL products were not safe or reasonable alternatives to

23   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

24   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

25   products.

26          2021. JLI’s conduct actually and proximately caused damage to Plaintiffs and class

27   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

28   and would not have purchased JUUL products or would have paid less for them. JLI’s

       Page 454                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 472 of 729


 1   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 2   products they would not otherwise have purchased and enter into purchase contracts they would

 3   not otherwise have entered into. Plaintiffs seek, on behalf of themselves and each member of the

 4   class, damages in an amount to be proven at trial and punitive damages, as well as any other

 5   relief the Court may deem just or proper.

 6                           c.      Breach of the Implied Warranty of Merchantability
 7            2022. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 8            2023. This claim is brought against JLI.

 9            2024. JUUL has at all times been a merchant with respect to the products which were

10   sold to Plaintiff and the class and was in the business of selling such products.
11            2025. Each JUUL product sold by JUUL comes with an implied warranty that it will
12   merchantable and fit for the ordinary purpose for which it would be used. See Md. Code Ann.
13   Com. Law § 2-314. JUUL has breached its implied warranty of merchantability because its
14   products were not in merchantable condition when sold, were defective when sold, did not
15   conform to the promises and affirmations of fact made on the products’ containers or labels,
16   and/or do not possess even the most basic degree of fitness for ordinary use.
17            2026. The ordinary intended purpose of JUUL’s products—and the purpose for which
18   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
19   products are not fit for that use—or any other use—because they (i) were not smoking cessation

20   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

21   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

22   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

23   products are not fit for their ordinary, intended use as either cigarette replacement devices or

24   recreation smoking devices.

25            2027. Plaintiffs and each member of the class have had sufficient direct dealings with

26   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

27   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

28   each member of the class, on the other hand.

       Page 455                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 473 of 729


 1          2028. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 2   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 3   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 4   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

 5   the express purpose an intent of being sold to consumers.

 6          2029. Plaintiffs and the members of the class were injured as a direct and proximate

 7   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

 8   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

 9   because, had they been aware of the unmerchantable condition of JUUL products, they would

10   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages
11   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.
12          2030. JUUL was provided notice of these issues by numerous complaints filed against
13   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
14   individual letters and communications sent by consumers before or within a reasonable amount
15   of time after they discovered or should have discovered that’s JUUL product were defective and
16   unmerchantable.
17                          d.     Unjust Enrichment
18          2031. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
19          2032. This claim is brought against JLI and the Management Defendants.

20          2033. Defendants created and implemented a scheme to create a market for e-cigarettes

21   and substantially increase sales of JUUL products through a pervasive pattern of false and

22   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

23   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

24   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

25   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

26   products.

27          2034. Defendants were unjustly enriched as a result of their wrongful conduct,

28   including through the false and misleading advertisements and omissions regarding (i) whether

       Page 456                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 474 of 729


 1   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 2   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 3   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 4   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

 5   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

 6   enriched through their scheme of marketing their products to minors. Maryland law (see Md.

 7   Code Ann. Health Gen. § 24- 305(b); Md. Code Ann. Crim. Law §§ 10-107(b)(2), (c)(1))

 8   prohibits the marketing and sale of JUUL products to minors.

 9          2035. Defendants requested and received a measurable benefit at the expense of

10   Plaintiffs and class members in the form of payment for JUUL products.
11          2036. Defendants appreciated, recognized, and chose to accept the monetary benefits
12   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
13   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
14          2037. There is no justification for Defendants’ enrichment. It would be inequitable,
15   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the
16   benefits were procured as a result of their wrongful conduct.
17          2038. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained
18   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing
19   with Defendant.

20          2039. Plaintiffs plead this claim separately as well as in the alternative to their other

21   claims, as without such claims they would have no adequate legal remedy.

22                  21.     Massachusetts
23          2040. Plaintiffs bring each of the following claims on behalf of the Massachusetts

24   Subclass under Massachusetts law.

25                          a.     Violation of Massachusetts Regulation of Business Practice
                                   and Consumer Protection Act (M.G.L.A. 93A, § 1, et seq.)
26

27          2041. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

28          2042. This claim is brought against JLI and, for certain unfair and/or unconscionable

       Page 457                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 475 of 729


 1   conduct claims as noted below, all Defendants.

 2          2043. Plaintiffs and class members are persons who purchased JUUL products for

 3   personal purposes.

 4          2044. Defendants created and implemented a scheme to create a market for e-cigarettes

 5   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 6   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 7   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 8   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 9   addictiveness, and significant risks of substantial physical injury from using JUUL products.

10          2045. Advertisements and representations for JUUL products contained deceptive
11   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
12   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
13   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
14   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
15   decades, JLI used third parties and word of mouth to spread false and misleading information
16   about JUUL products.
17          2046. Advertisements and representations for JUUL products concealed and failed to
18   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
19   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

20   addictive, posed significant risks of substantial physical injury resulting from the use of the

21   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

22   consumed through a pack of combustible cigarettes.

23          2047. The labels on JUUL products failed to disclose that the products posed

24   significant risks of substantial physical injury resulting from the use of the products. The labels

25   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

26          2048. The omissions were misleading and deceptive standing alone and were

27   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

28   cigarettes and other representations.

       Page 458                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 476 of 729


 1          2049. JLI’s conduct was unfair and unconscionable in that it included (i) the

 2   manufacture and sale of products with a heightened propensity to cause addiction and physical

 3   injuries and (ii) misrepresentations and omissions of material facts concerning the

 4   characteristics and safety of JUUL products that offended public policy; were immoral,

 5   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

 6   substantial harm that greatly outweighs any possible utility from the conduct.

 7          2050. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

 8   omissions had the capacity to, tendency to, and in fact did, deceive reasonable consumers

 9   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

10   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
11   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
12   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
13   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
14   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
15   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
16   Plaintiffs’ and class members’ decisions to purchase JUUL products.
17          2051. JLI owed Plaintiffs and class members a duty to disclose these facts because they
18   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
19   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

20   facts; because the facts would be material to reasonable consumers; because JLI actively

21   concealed them; because JLI intended for consumers to rely on the omissions in question;

22   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

23   made partial representations concerning the same subject matter as the omitted facts.

24          2052. Defendants knew or should have known that their misrepresentations and/or

25   omissions were false and misleading, and intended for consumers to rely on such

26   misrepresentations and omissions.

27          2053. JLI and the Management Defendants engaged in fraudulent and deceptive

28   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

       Page 459                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 477 of 729


 1   products were appropriate for minors, when in fact the products never should have been

 2   marketed to minors and are especially harmful to minors due to the potent and addictive

 3   nicotine doses, addictive qualities, and health risks.

 4          2054. In addition, all Defendants engaged in unfair and unconscionable conduct

 5   because the targeting of minors offends public policy (see, e.g., M.G.L.A. 270 § 6(b)); is

 6   immoral, unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and has

 7   caused substantial harm that greatly outweighs any possible utility from the conduct.

 8          2055. As alleged above, all Defendants participated and/or facilitated the marketing of

 9   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

10   and others have continued the deceptive, misleading, unfair, and unconscionable practices that
11   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the
12   use of JUUL products by minors continues to rise.
13          2056. Defendants’ conduct actually and proximately caused injury to Plaintiffs and
14   class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and class members
15   would have behaved differently and would not have purchased JUUL products or would have
16   paid less for them. Defendants’ misrepresentations and omissions induced Plaintiffs and class
17   members to purchase JUUL products they would not otherwise have purchased and enter into
18   purchase contracts they would not otherwise have entered into. In addition, class members who
19   are minors are entitled to full repayment of the amounts they spent on JUUL products.

20   Plaintiffs seek—on behalf of themselves and each member of the class—actual damages;

21   injunctive relief (except as to the Management Defendants); attorney’s fees and costs; and

22   because Defendants’ conduct was a willful and knowing violation, punitive damages; as well as

23   any other relief the Court may deem just or proper.

24          2057. Plaintiffs have complied or substantially complied with all applicable notice

25   requirements, or are otherwise excused from compliance because Defendants do not maintain a

26   place of business in and/ or do not keep assets within the state of Massachusetts.

27                          b.      Common Law Fraud
28          2058. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 460                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 478 of 729


 1          2059. This claim is brought against JLI.

 2          2060. JUUL created and implemented a scheme to create a market for e-cigarettes and

 3   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 4   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

 5   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 6   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 7   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 8          2061. Advertisements and representations for JUUL products contained deceptive

 9   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

10   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
11   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
12   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
13   decades, JLI used third parties and word of mouth to spread false and misleading information
14   about JUUL products.
15          2062. Advertisements and representations for JUUL products concealed and failed to
16   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed significant risks of substantial physical injury resulting from the use of the
19   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

20   consumed through a pack of combustible cigarettes.

21          2063. The labels on JUUL products failed to disclose that the products posed

22   significant risks of substantial physical injury resulting from the use of the products. The labels

23   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

24          2064. The omissions were misleading and deceptive standing alone and were

25   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

26   cigarettes and other representations.

27          2065. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

28   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

       Page 461                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 479 of 729


 1   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 2   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 3   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 4   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 5   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 6   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 7   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 8   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 9          2066. JLI owed Plaintiffs and class members a duty to disclose these facts because they

10   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
11   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
12   facts; because the facts would be material to reasonable consumers; because JUUL products
13   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
14   representations concerning the same subject matter as the omitted facts.
15          2067. As set forth in the allegations concerning each Plaintiff in Appendix A, in
16   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations
17   and/or omissions. Reasonable consumers would have been expected to have relied on the
18   misrepresentations and omissions.
19          2068. Defendants knew or should have known that their misrepresentations and/or

20   omissions were false and misleading, and intended for consumers to rely on such

21   misrepresentations and omissions.

22          2069. JLI knew that JUUL products were not safe or reasonable alternatives to

23   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

24   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

25   products.

26          2070. JLI’s conduct actually and proximately caused damage to Plaintiffs and class

27   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

28   and would not have purchased JUUL products or would have paid less for them. JLI’s

       Page 462                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 480 of 729


 1   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 2   products they would not otherwise have purchased and enter into purchase contracts they would

 3   not otherwise have entered into. Plaintiffs seek, on behalf of themselves and each member of the

 4   class, damages in an amount to be proven at trial and punitive damages, as well as any other

 5   relief the Court may deem just or proper.

 6                           c.      Breach of the Implied Warranty of Merchantability
 7            2071. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 8            2072. This claim is brought against JLI.

 9            2073. JUUL has at all times been a merchant with respect to the products which were

10   sold to Plaintiff and the class and was in the business of selling such products.
11            2074. Each JUUL product sold by JUUL comes with an implied warranty that it will
12   merchantable and fit for the ordinary purpose for which it would be used. See M.G.L.A. 106
13   § 2-314. JUUL has breached its implied warranty of merchantability because its products were
14   not in merchantable condition when sold, were defective when sold, did not conform to the
15   promises and affirmations of fact made on the products’ containers or labels, and/or do not
16   possess even the most basic degree of fitness for ordinary use.
17            2075. The ordinary intended purpose of JUUL’s products—and the purpose for which
18   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
19   products are not fit for that use—or any other use—because they (i) were not smoking cessation

20   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

21   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

22   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

23   products are not fit for their ordinary, intended use as either cigarette replacement devices or

24   recreation smoking devices.

25            2076. Plaintiffs and each member of the class have had sufficient direct dealings with

26   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

27   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

28   each member of the class, on the other hand.

       Page 463                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 481 of 729


 1          2077. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 2   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 3   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 4   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

 5   the express purpose an intent of being sold to consumers.

 6          2078. Plaintiffs and the members of the class were injured as a direct and proximate

 7   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

 8   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

 9   because, had they been aware of the unmerchantable condition of JUUL products, they would

10   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages
11   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.
12          2079. JUUL was provided notice of these issues by numerous complaints filed against
13   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
14   individual letters and communications sent by consumers before or within a reasonable amount
15   of time after they discovered or should have discovered that’s JUUL product were defective and
16   unmerchantable.
17                          d.     Unjust Enrichment
18          2080. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
19          2081. This claim is brought against JLI and the Management Defendants.

20          2082. Defendants created and implemented a scheme to create a market for e-cigarettes

21   and substantially increase sales of JUUL products through a pervasive pattern of false and

22   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

23   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

24   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

25   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

26   products.

27          2083. Defendants were unjustly enriched as a result of their wrongful conduct,

28   including through the false and misleading advertisements and omissions regarding (i) whether

       Page 464                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 482 of 729


 1   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 2   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 3   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 4   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

 5   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

 6   enriched through their scheme of marketing their products to minors. Massachusetts law (see

 7   M.G.L.A. 270 § 6(b)) prohibits the marketing and sale of JUUL products to minors.

 8          2084. Defendants requested and received a measurable benefit at the expense of

 9   Plaintiffs and class members in the form of payment for JUUL products.

10          2085. Defendants appreciated, recognized, and chose to accept the monetary benefits
11   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
12   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
13          2086. There is no justification for Defendants’ enrichment. It would be inequitable,
14   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the
15   benefits were procured as a result of their wrongful conduct.
16          2087. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained
17   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing
18   with Defendant.
19          2088. Plaintiffs plead this claim separately as well as in the alternative to their other

20   claims, as without such claims they would have no adequate legal remedy.

21                  22.     Michigan
22          2089. Plaintiffs bring each of the following claims on behalf of the Michigan Subclass

23   under Michigan law.

24                          a.     Violation of Michigan Consumer Protection Act (M.C.L.A.
                                   § 445.901, et seq.)
25

26          2090. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

27          2091. This claim is brought against JLI.

28          2092. Plaintiffs and class members are individuals who purchased JUUL products for

       Page 465                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 483 of 729


 1   personal purposes.

 2          2093. Defendants created and implemented a scheme to create a market for e-cigarettes

 3   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 4   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 5   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 6   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 7   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 8          2094. Advertisements and representations for JUUL products contained deceptive

 9   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

10   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
11   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
12   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
13   decades, JLI used third parties and word of mouth to spread false and misleading information
14   about JUUL products.
15          2095. Advertisements and representations for JUUL products concealed and failed to
16   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed significant risks of substantial physical injury resulting from the use of the
19   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

20   consumed through a pack of combustible cigarettes.

21          2096. The labels on JUUL products failed to disclose that the products posed

22   significant risks of substantial physical injury resulting from the use of the products. The labels

23   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

24          2097. The omissions were misleading and deceptive standing alone and were

25   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

26   cigarettes and other representations.

27          2098.    JUUL’s prohibited fraudulent, deceptive, and unfair business practices conduct

28   includes, but is not limited to the following: (a) representing that the goods or services have

       Page 466                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 484 of 729


 1   characteristics, ingredients, uses, benefits, or quantities that they do not have ; (b)

 2   misrepresenting that JUUL products are of a particular standard, quality, or grade, or that goods

 3   are of a particular style or model, when they are not; (c) advertising goods or services with

 4   intent not to sell them as advertised; (d) failing to reveal a material fact, the omission of which

 5   tends to mislead or deceive the consumer, and which fact could not reasonably be known by the

 6   consumer; (e) making a representation of fact or statement of fact material to the transaction

 7   such that a person reasonably believes the represented or suggested state of affairs to be other

 8   than it actually is; and (f) failing to reveal facts that are material to the transaction in light of

 9   representations of fact made in a positive manner.

10          2099. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
11   omissions at issue were likely to, and in fact did, deceive reasonable consumers including the
12   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their
13   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not
14   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery
15   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily
16   injury resulting from the use of the products, and (vi) that the nicotine consumed through one
17   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.
18   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’
19   decisions to purchase JUUL products.

20          2100. JLI owed Plaintiffs and class members a duty to disclose these facts because they

21   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

22   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

23   facts; because the facts would be material to reasonable consumers; because JLI actively

24   concealed them; because JLI intended for consumers to rely on the omissions in question;

25   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

26   made partial representations concerning the same subject matter as the omitted facts.

27          2101. As set forth in the allegations concerning each Plaintiff in Appendix A, in

28   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

       Page 467                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 485 of 729


 1   Reasonable consumers would have been expected to have relied on the misrepresentations and

 2   omissions.

 3             2102. Defendants knew or should have known that their misrepresentations and/or

 4   omissions were false and misleading, and intended for consumers to rely on such

 5   misrepresentations and omissions.

 6             2103. Defendants’ conduct actually and proximately caused Plaintiffs and class

 7   members to be injured and to sustain losses. Absent Defendants’ unfair and fraudulent conduct,

 8   Plaintiffs and class members would have behaved differently and would not have purchased

 9   JUUL products or would have paid less for them. Defendants’ misrepresentations and omissions

10   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have
11   purchased and enter into purchase contracts they would not otherwise have entered into. In
12   addition, class members who are minors are entitled to full repayment of the amounts they spent
13   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—
14   actual damages and equitable relief, as well as any other relief the Court may deem just or
15   proper.
16                            b.      Common Law Fraud
17             2104. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
18             2105. This claim is brought against JLI.
19             2106. JUUL created and implemented a scheme to create a market for e-cigarettes and

20   substantially increase sales of JUUL through a pervasive pattern of false and misleading

21   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

22   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

23   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

24   addictiveness, and significant risks of substantial physical injury from using JUUL products.

25             2107. Advertisements and representations for JUUL products contained deceptive

26   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

27   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

28   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

       Page 468                                                               SECOND AMENDED CONSOLIDATED
                                                                                    CLASS ACTION COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 486 of 729


 1   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 2   decades, JLI used third parties and word of mouth to spread false and misleading information

 3   about JUUL products.

 4          2108. Advertisements and representations for JUUL products concealed and failed to

 5   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 6   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 7   addictive, posed significant risks of substantial physical injury resulting from the use of the

 8   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 9   consumed through a pack of combustible cigarettes.

10          2109. The labels on JUUL products failed to disclose that the products posed
11   significant risks of substantial physical injury resulting from the use of the products. The labels
12   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
13          2110. The omissions were misleading and deceptive standing alone and were
14   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
15   cigarettes and other representations.
16          2111. JLI’s conduct was fraudulent and deceptive because its misrepresentations and
17   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
18   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
19   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

20   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

21   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

22   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

23   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

24   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

25   Plaintiffs’ and class members’ decisions to purchase JUUL products.

26          2112. JLI owed Plaintiffs and class members a duty to disclose these facts because they

27   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

28   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

       Page 469                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 487 of 729


 1   facts; because the facts would be material to reasonable consumers; because JUUL products

 2   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 3   representations concerning the same subject matter as the omitted facts.

 4          2113. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 5   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

 6   and/or omissions. Reasonable consumers would have been expected to have relied on the

 7   misrepresentations and omissions.

 8          2114. Defendants knew or should have known that their misrepresentations and/or

 9   omissions were false and misleading, and intended for consumers to rely on such

10   misrepresentations and omissions.
11          2115. JLI knew that JUUL products were not safe or reasonable alternatives to
12   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
13   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
14   products.
15          2116. JLI’s conduct actually and proximately caused damage to Plaintiffs and class
16   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently
17   and would not have purchased JUUL products or would have paid less for them. JLI’s
18   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
19   products they would not otherwise have purchased and enter into purchase contracts they would

20   not otherwise have entered into. Plaintiffs seek, on behalf of themselves and each member of the

21   class, damages in an amount to be proven at trial and punitive damages, as well as any other

22   relief the Court may deem just or proper.

23                          c.      Breach of the Implied Warranty of Merchantability
24          2117. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

25          2118. This claim is brought against JLI.

26          2119. JUUL has at all times been a merchant with respect to the products which were

27   sold to Plaintiff and the class and was in the business of selling such products.

28          2120. Each JUUL product sold by JUUL comes with an implied warranty that it will

       Page 470                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 488 of 729


 1   merchantable and fit for the ordinary purpose for which it would be used. See M.C.L.A.

 2   § 440.2314. JUUL has breached its implied warranty of merchantability because its products

 3   were not in merchantable condition when sold, were defective when sold, did not conform to the

 4   promises and affirmations of fact made on the products’ containers or labels, and/or do not

 5   possess even the most basic degree of fitness for ordinary use.

 6            2121. The ordinary intended purpose of JUUL’s products—and the purpose for which

 7   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

 8   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 9   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

10   potent    nicotine-delivery   mechanisms,   (iv) were   powerfully    addictive, and (v) posed
11   unreasonable risks of substantial bodily injury.     Due to these and other features, JUUL’s
12   products are not fit for their ordinary, intended use as either cigarette replacement devices or
13   recreation smoking devices.
14            2122. Plaintiffs and each member of the class have had sufficient direct dealings with
15   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
16   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and
17   each member of the class, on the other hand.
18            2123. Further, Plaintiffs and each member of the class were third-party beneficiaries of
19   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

20   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

21   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

22   the express purpose an intent of being sold to consumers.

23            2124. Plaintiffs and the members of the class were injured as a direct and proximate

24   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

25   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

26   because, had they been aware of the unmerchantable condition of JUUL products, they would

27   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

28   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

       Page 471                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 489 of 729


 1          2125. JUUL was provided notice of these issues by numerous complaints filed against

 2   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

 3   individual letters and communications sent by consumers before or within a reasonable amount

 4   of time after they discovered or should have discovered that’s JUUL product were defective and

 5   unmerchantable.

 6                         d.      Unjust Enrichment
 7          2126. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 8          2127. This claim is brought against JLI and the Management Defendants.

 9          2128. Defendants created and implemented a scheme to create a market for e-cigarettes

10   and substantially increase sales of JUUL products through a pervasive pattern of false and
11   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
12   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
13   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and
14   doses, addictiveness, and significant risks of substantial physical injury from using JUUL
15   products.
16          2129. Defendants were unjustly enriched as a result of their wrongful conduct,
17   including through the false and misleading advertisements and omissions regarding (i) whether
18   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
19   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

20   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

21   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

22   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

23   enriched through their scheme of marketing their products to minors. Michigan law (see

24   M.C.L.A. § 722.641) prohibits the marketing and sale of JUUL products to minors.

25          2130. Defendants requested and received a measurable benefit at the expense of

26   Plaintiffs and class members in the form of payment for JUUL products.

27          2131. Defendants appreciated, recognized, and chose to accept the monetary benefits

28   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

       Page 472                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 490 of 729


 1   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

 2          2132. There is no justification for Defendants’ enrichment. It would be inequitable,

 3   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

 4   benefits were procured as a result of their wrongful conduct.

 5          2133. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

 6   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

 7   with Defendant.

 8          2134. Plaintiffs plead this claim separately as well as in the alternative to their other

 9   claims, as without such claims they would have no adequate legal remedy.

10                  23.     Minnesota
11          2135. Plaintiffs bring each of the following claims on behalf of the Minnesota Subclass
12   under Minnesota law.
13                          a.     Violation of Minnesota Prevention of Consumer Fraud Act
                                   (Minn. Stat. § 325F.69)
14

15          2136. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
16          2137. This claim is brought against JLI and, for certain claims below, the Management
17   Defendants.
18          2138. Plaintiffs and class members are individuals who purchased JUUL products for
19   personal purposes.

20          2139. Defendants created and implemented a scheme to create a market for e-cigarettes

21   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

22   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

23   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

24   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

25   addictiveness, and significant risks of substantial physical injury from using JUUL products.

26          2140. Advertisements and representations for JUUL products contained deceptive

27   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

28   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

       Page 473                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 491 of 729


 1   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 2   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 3   decades, JLI used third parties and word of mouth to spread false and misleading information

 4   about JUUL products.

 5          2141. Advertisements and representations for JUUL products concealed and failed to

 6   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 7   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 8   addictive, posed significant risks of substantial physical injury resulting from the use of the

 9   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

10   consumed through a pack of combustible cigarettes.
11          2142. The labels on JUUL products failed to disclose that the products posed
12   significant risks of substantial physical injury resulting from the use of the products. The labels
13   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
14          2143. The omissions were misleading and deceptive standing alone and were
15   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
16   cigarettes and other representations.
17          2144. JUUL engaged in acts, used, and employed, fraud, false pretenses, false
18   promises, misrepresentations, misleading statements and deceptive practices. JLI’s conduct had
19   the capacity to, tendency to, and in fact did, deceive reasonable consumers including the

20   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their

21   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not

22   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery

23   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily

24   injury resulting from the use of the products, and (vi) that the nicotine consumed through one

25   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.

26   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’

27   decisions to purchase JUUL products.

28          2145. JLI owed Plaintiffs and class members a duty to disclose these facts because they

       Page 474                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 492 of 729


 1   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 2   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 3   facts; because the facts would be material to reasonable consumers; because JLI actively

 4   concealed them; because JLI intended for consumers to rely on the omissions in question;

 5   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 6   made partial representations concerning the same subject matter as the omitted facts.

 7          2146. Defendants knew or should have known that their misrepresentations and/or

 8   omissions were false and misleading, and intended for consumers to rely on such

 9   misrepresentations and omissions.

10          2147. JLI and the Management Defendants engaged in fraudulent and deceptive
11   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
12   products were appropriate for minors, when in fact the products never should have been
13   marketed to minors and are especially harmful to minors due to the potent and addictive
14   nicotine doses, addictive qualities, and health risks.
15          2148. Defendants’ conduct actually and proximately caused injury to Plaintiffs and
16   class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and class members
17   would have behaved differently and would not have purchased JUUL products or would have
18   paid less for them. Defendants’ misrepresentations and omissions induced Plaintiffs and class
19   members to purchase JUUL products they would not otherwise have purchased and enter into

20   purchase contracts they would not otherwise have entered into. In addition, class members who

21   are minors are entitled to full repayment of the amounts they spent on JUUL products.

22   Plaintiffs seek—on behalf of themselves and each member of the class—damages, attorney’s

23   fees and costs, and injunctive relief (except as to the Management Defendants); as well as any

24   other relief the Court may deem just or proper. See M.S.A. § 8.31. This cause of action will

25   benefit the public by requiring JUUL to permanently cease the deceptive sale and marketing of

26   dangerous products to consumers in Minnesota and throughout the country, and to require

27   JUUL to cease, and take steps to prevent, the marketing and sale of JUUL products to minors.

28

       Page 475                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 493 of 729


 1                          b.     Violation of Minnesota False Statement in Advertising Law
                                   (Minn. Stat. § 325F.67)
 2

 3          2149. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 4          2150. This claim is brought against JLI and, for certain claims below, the Management

 5   Defendants.

 6          2151. Plaintiffs and class members are individuals who purchased JUUL products for

 7   personal purposes.

 8          2152. Defendants created and implemented a scheme to create a market for e-cigarettes

 9   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

10   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
11   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
12   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
13   addictiveness, and significant risks of substantial physical injury from using JUUL products.
14          2153. Advertisements and representations for JUUL products contained deceptive
15   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
16   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
17   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
18   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
19   decades, JLI used third parties and word of mouth to spread false and misleading information

20   about JUUL products.

21          2154. Advertisements and representations for JUUL products concealed and failed to

22   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

23   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

24   addictive, posed significant risks of substantial physical injury resulting from the use of the

25   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

26   consumed through a pack of combustible cigarettes.

27          2155. The labels on JUUL products failed to disclose that the products posed

28   significant risks of substantial physical injury resulting from the use of the products. The labels

       Page 476                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 494 of 729


 1   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 2          2156. The omissions were misleading and deceptive standing alone and were

 3   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 4   cigarettes and other representations.

 5          2157. JUUL has made, published, disseminated, circulated and placed before the

 6   public, and caused to be made, published, disseminated, circulated and placed before the public

 7   advertisements of merchandise for use, consumption, purchase, and sale that contain material

 8   assertions, representations, and statements of fact that are untrue, deceptive, and misleading.

 9          2158.    JLI’s conduct had the capacity to, tendency to, and in fact did, deceive

10   reasonable consumers including the Plaintiffs. Reasonable consumers, including the Plaintiffs,
11   would have found it material to their purchasing decisions that JUUL’s products (i) were not
12   smoking cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii)
13   were extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed
14   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)
15   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a
16   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor
17   in Plaintiffs’ and class members’ decisions to purchase JUUL products.
18          2159. JLI owed Plaintiffs and class members a duty to disclose these facts because they
19   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

20   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

21   facts; because the facts would be material to reasonable consumers; because JLI actively

22   concealed them; because JLI intended for consumers to rely on the omissions in question;

23   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

24   made partial representations concerning the same subject matter as the omitted facts.

25          2160. JLI knew or should have known that its misrepresentations and/or omissions

26   were false and misleading, and intended for consumers to rely on such misrepresentations and

27   omissions.

28          2161. JLI and the Management Defendants engaged in fraudulent and deceptive

       Page 477                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 495 of 729


 1   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 2   products were appropriate for minors, when in fact the products never should have been

 3   marketed to minors and are especially harmful to minors due to the potent and addictive

 4   nicotine doses, addictive qualities, and health risks.

 5          2162. Defendants’ conduct actually and proximately caused injury to Plaintiffs and

 6   class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and class members

 7   would have behaved differently and would not have purchased JUUL products or would have

 8   paid less for them. Defendants’ misrepresentations and omissions induced Plaintiffs and class

 9   members to purchase JUUL products they would not otherwise have purchased and enter into

10   purchase contracts they would not otherwise have entered into. In addition, class members who
11   are minors are entitled to full repayment of the amounts they spent on JUUL products.
12   Plaintiffs seek—on behalf of themselves and each member of the class—damages, attorney’s
13   fees and costs, and injunctive relief (except as to the Management Defendants); as well as any
14   other relief the Court may deem just or proper. See M.S.A. § 8.31. This cause of action will
15   benefit the public by requiring JUUL to permanently cease the deceptive sale and marketing of
16   dangerous products to consumers in Minnesota and throughout the country, and to require
17   JUUL to cease, and take steps to prevent, the marketing and sale of JUUL products to minors.
18                          c.      Violation of Minnesota Deceptive Trade Practices Act (Minn.
                                    Stat. § 325D.43, et seq.)
19

20          2163. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

21          2164. This claim is brought against JLI.

22          2165. Plaintiffs and class members are individuals who purchased JUUL products for

23   personal purposes.

24          2166. Defendants created and implemented a scheme to create a market for e-cigarettes

25   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

26   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

27   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

28   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

       Page 478                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 496 of 729


 1   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 2          2167. Advertisements and representations for JUUL products contained deceptive

 3   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 4   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 5   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 6   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 7   decades, JLI used third parties and word of mouth to spread false and misleading information

 8   about JUUL products.

 9          2168. Advertisements and representations for JUUL products concealed and failed to

10   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
11   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
12   addictive, posed significant risks of substantial physical injury resulting from the use of the
13   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
14   consumed through a pack of combustible cigarettes.
15          2169. The labels on JUUL products failed to disclose that the products posed
16   significant risks of substantial physical injury resulting from the use of the products. The labels
17   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
18          2170. The omissions were misleading and deceptive standing alone and were
19   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

20   cigarettes and other representations.

21          2171. JLI’s conduct constituted the following prohibited fraudulent and deceptive

22   business practices: (a) misrepresenting that JUUL products have characteristics, ingredients,

23   uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL products are

24   of a particular standard, quality, or grade, or that goods are of a particular style or model, when

25   they are not; (c) advertising goods or services with intent not to sell them as advertised; and (d)

26   engaging in conduct that creates a likelihood of confusion or misunderstanding.

27          2172. JLI’s conduct had the capacity to, tendency to, and in fact did, deceive

28   reasonable consumers including the Plaintiffs. Reasonable consumers, including the Plaintiffs,

       Page 479                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 497 of 729


 1   would have found it material to their purchasing decisions that JUUL’s products (i) were not

 2   smoking cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii)

 3   were extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed

 4   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)

 5   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a

 6   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor

 7   in Plaintiffs’ and class members’ decisions to purchase JUUL products.

 8          2173. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 9   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

10   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
11   facts; because the facts would be material to reasonable consumers; because JLI actively
12   concealed them; because JLI intended for consumers to rely on the omissions in question;
13   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
14   made partial representations concerning the same subject matter as the omitted facts.
15          2174. JLI’s conduct actually and proximately caused injury to Plaintiffs and class
16   members and is likely to cause injury in the future. Absent Defendants’ unfair and fraudulent
17   conduct, Plaintiffs and class members would have behaved differently and would not have
18   purchased JUUL products or would have paid less for them. Defendants’ misrepresentations and
19   omissions induced Plaintiffs and class members to purchase JUUL products they would not

20   otherwise have purchased and enter into purchase contracts they would not otherwise have

21   entered into. In addition, class members who are minors are entitled to full repayment of the

22   amounts they spent on JUUL products. Plaintiffs seek—on behalf of themselves and each

23   member of the class—injunctive relief, attorney’s fees and costs, and equitable relief; as well as

24   any other relief the Court may deem just or proper.

25                         d.      Common Law Fraud
26          2175. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

27          2176. This claim is brought against JLI.

28          2177. JUUL created and implemented a scheme to create a market for e-cigarettes and

       Page 480                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 498 of 729


 1   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 2   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

 3   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 4   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 5   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 6          2178. Advertisements and representations for JUUL products contained deceptive

 7   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 8   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 9   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

10   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
11   decades, JLI used third parties and word of mouth to spread false and misleading information
12   about JUUL products.
13          2179. Advertisements and representations for JUUL products concealed and failed to
14   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
15   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
16   addictive, posed significant risks of substantial physical injury resulting from the use of the
17   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
18   consumed through a pack of combustible cigarettes.
19          2180. The labels on JUUL products failed to disclose that the products posed

20   significant risks of substantial physical injury resulting from the use of the products. The labels

21   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

22          2181. The omissions were misleading and deceptive standing alone and were

23   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

24   cigarettes and other representations.

25          2182. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

26   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

27   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

28   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

       Page 481                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 499 of 729


 1   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 2   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 3   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 4   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 5   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 6   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 7          2183. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 8   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 9   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

10   facts; because the facts would be material to reasonable consumers; because JUUL products
11   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
12   representations concerning the same subject matter as the omitted facts.
13          2184. As set forth in the allegations concerning each Plaintiff in Appendix A, in
14   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations
15   and/or omissions. Reasonable consumers would have been expected to have relied on the
16   misrepresentations and omissions.
17          2185. Defendants knew or should have known that their misrepresentations and/or
18   omissions were false and misleading, and intended for consumers to rely on such
19   misrepresentations and omissions.

20          2186. JLI knew that JUUL products were not safe or reasonable alternatives to

21   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

22   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

23   products.

24          2187. JLI’s conduct actually and proximately caused damage to Plaintiffs and class

25   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

26   and would not have purchased JUUL products or would have paid less for them. JLI’s

27   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

28   products they would not otherwise have purchased and enter into purchase contracts they would

       Page 482                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 500 of 729


 1   not otherwise have entered into. Plaintiffs seek, on behalf of themselves and each member of the

 2   class, damages in an amount to be proven at trial and punitive damages, as well as any other

 3   relief the Court may deem just or proper.

 4                           e.      Breach of the Implied Warranty of Merchantability
 5            2188. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 6            2189. This claim is brought against JLI.

 7            2190. JUUL has at all times been a merchant with respect to the products which were

 8   sold to Plaintiff and the class and was in the business of selling such products.

 9            2191. Each JUUL product sold by JUUL comes with an implied warranty that it will

10   merchantable and fit for the ordinary purpose for which it would be used. See Minn. Stat.
11   § 336.2-314. JUUL has breached its implied warranty of merchantability because its products
12   were not in merchantable condition when sold, were defective when sold, did not conform to the
13   promises and affirmations of fact made on the products’ containers or labels, and/or do not
14   possess even the most basic degree of fitness for ordinary use.
15            2192. The ordinary intended purpose of JUUL’s products—and the purpose for which
16   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
17   products are not fit for that use—or any other use—because they (i) were not smoking cessation
18   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
19   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

20   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

21   products are not fit for their ordinary, intended use as either cigarette replacement devices or

22   recreation smoking devices.

23            2193. Plaintiffs and each member of the class have had sufficient direct dealings with

24   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

25   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

26   each member of the class, on the other hand.

27            2194. Further, Plaintiffs and each member of the class were third-party beneficiaries of

28   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

       Page 483                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 501 of 729


 1   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 2   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

 3   the express purpose an intent of being sold to consumers.

 4          2195. Plaintiffs and the members of the class were injured as a direct and proximate

 5   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

 6   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

 7   because, had they been aware of the unmerchantable condition of JUUL products, they would

 8   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

 9   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

10          2196. JUUL was provided notice of these issues by numerous complaints filed against
11   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
12   individual letters and communications sent by consumers before or within a reasonable amount
13   of time after they discovered or should have discovered that’s JUUL product were defective and
14   unmerchantable.
15                          f.     Unjust Enrichment
16          2197. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
17          2198. This claim is brought against JLI and the Management Defendants.
18          2199. Defendants created and implemented a scheme to create a market for e-cigarettes
19   and substantially increase sales of JUUL products through a pervasive pattern of false and

20   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

21   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

22   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

23   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

24   products.

25          2200. Defendants were unjustly enriched as a result of their wrongful conduct,

26   including through the false and misleading advertisements and omissions regarding (i) whether

27   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

28   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

       Page 484                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 502 of 729


 1   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 2   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

 3   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

 4   enriched through their scheme of marketing their products to minors. Minnesota law (see Minn.

 5   Stat. §§ 609.685) prohibits the marketing and sale of JUUL products to minors.

 6          2201. Defendants requested and received a measurable benefit at the expense of

 7   Plaintiffs and class members in the form of payment for JUUL products.

 8          2202. Defendants appreciated, recognized, and chose to accept the monetary benefits

 9   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

10   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
11          2203. There is no justification for Defendants’ enrichment. It would be inequitable,
12   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the
13   benefits were procured as a result of their wrongful conduct.
14          2204. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained
15   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing
16   with Defendant.
17          2205. Plaintiffs plead this claim separately as well as in the alternative to their other
18   claims, as without such claims they would have no adequate legal remedy.
19                  24.     Mississippi
20          2206. Plaintiffs bring each of the following claims on behalf of the Mississippi

21   Subclass under Mississippi law.

22                          a.     Violation of Mississippi Consumer Protection Act (Miss. Code
                                   Ann. § 75-24-1, et seq.)
23

24          2207. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

25          2208. This claim is brought against JLI.

26          2209. Plaintiffs and class members are individuals who purchased JUUL products for

27   personal purposes.

28          2210. Defendants created and implemented a scheme to create a market for e-cigarettes

       Page 485                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 503 of 729


 1   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 2   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 3   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 4   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 5   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 6          2211. Advertisements and representations for JUUL products contained deceptive

 7   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 8   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 9   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

10   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
11   decades, JLI used third parties and word of mouth to spread false and misleading information
12   about JUUL products.
13          2212. Advertisements and representations for JUUL products concealed and failed to
14   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
15   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
16   addictive, posed significant risks of substantial physical injury resulting from the use of the
17   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
18   consumed through a pack of combustible cigarettes.
19          2213. The labels on JUUL products failed to disclose that the products posed

20   significant risks of substantial physical injury resulting from the use of the products. The labels

21   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

22          2214. The omissions were misleading and deceptive standing alone and were

23   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

24   cigarettes and other representations.

25          2215. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

26   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

27   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

28   products are of a particular standard, quality, or grade, or that goods are of a particular style or

       Page 486                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 504 of 729


 1   model, when they are not; and (c) advertising goods or services with intent not to sell them as

 2   advertised.

 3          2216. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

 4   omissions had the capacity to, had the tendency to, were likely to, and in fact did, deceive

 5   reasonable consumers including the Plaintiffs. Reasonable consumers, including the Plaintiffs,

 6   would have found it material to their purchasing decisions that JUUL’s products (i) were not

 7   smoking cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii)

 8   were extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed

 9   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)

10   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a
11   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor
12   in Plaintiffs’ and class members’ decisions to purchase JUUL products.
13          2217. JLI owed Plaintiffs and class members a duty to disclose these facts because they
14   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
15   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
16   facts; because the facts would be material to reasonable consumers; because JLI actively
17   concealed them; because JLI intended for consumers to rely on the omissions in question;
18   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
19   made partial representations concerning the same subject matter as the omitted facts.

20          2218. Defendants knew or should have known that their misrepresentations and/or

21   omissions were false and misleading, and intended for consumers to rely on such

22   misrepresentations and omissions.

23          2219. Defendants’ conduct actually and proximately caused an ascertainable loss of

24   money or property to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent

25   conduct, Plaintiffs and class members would have behaved differently and would not have

26   purchased JUUL products or would have paid less for them. Defendants’ misrepresentations and

27   omissions induced Plaintiffs and class members to purchase JUUL products they would not

28   otherwise have purchased and enter into purchase contracts they would not otherwise have

       Page 487                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 505 of 729


 1   entered into. In addition, class members who are minors are entitled to full repayment of the

 2   amounts they spent on JUUL products. Plaintiffs seek—on behalf of themselves and each

 3   member of the class—damages, as well as any other relief the Court may deem just or proper.

 4                          b.     Common Law Fraud
 5          2220. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 6          2221. This claim is brought against JLI.

 7          2222. JUUL created and implemented a scheme to create a market for e-cigarettes and

 8   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 9   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

10   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
11   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
12   addictiveness, and significant risks of substantial physical injury from using JUUL products.
13          2223. Advertisements and representations for JUUL products contained deceptive
14   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
15   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
16   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
17   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
18   decades, JLI used third parties and word of mouth to spread false and misleading information
19   about JUUL products.

20          2224. Advertisements and representations for JUUL products concealed and failed to

21   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

22   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

23   addictive, posed significant risks of substantial physical injury resulting from the use of the

24   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

25   consumed through a pack of combustible cigarettes.

26          2225. The labels on JUUL products failed to disclose that the products posed

27   significant risks of substantial physical injury resulting from the use of the products. The labels

28   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

       Page 488                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 506 of 729


 1          2226. The omissions were misleading and deceptive standing alone and were

 2   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 3   cigarettes and other representations.

 4          2227. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 5   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

 6   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 7   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 8   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 9   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

10   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
11   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
12   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
13   Plaintiffs’ and class members’ decisions to purchase JUUL products.
14          2228. JLI owed Plaintiffs and class members a duty to disclose these facts because they
15   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
16   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
17   facts; because the facts would be material to reasonable consumers; because JUUL products
18   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
19   representations concerning the same subject matter as the omitted facts.

20          2229. As set forth in the allegations concerning each Plaintiff in Appendix A, in

21   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

22   and/or omissions. Reasonable consumers would have been expected to have relied on the

23   misrepresentations and omissions.

24          2230. Defendants knew or should have known that their misrepresentations and/or

25   omissions were false and misleading, and intended for consumers to rely on such

26   misrepresentations and omissions.

27          2231. JLI knew that JUUL products were not safe or reasonable alternatives to

28   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

       Page 489                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 507 of 729


 1   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 2   products.

 3            2232. JLI’s conduct actually and proximately caused damage to Plaintiffs and class

 4   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

 5   and would not have purchased JUUL products or would have paid less for them. JLI’s

 6   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 7   products they would not otherwise have purchased and enter into purchase contracts they would

 8   not otherwise have entered into. Plaintiffs seek, on behalf of themselves and each member of the

 9   class, damages in an amount to be proven at trial and punitive damages, as well as any other

10   relief the Court may deem just or proper.
11                           c.      Breach of the Implied Warranty of Merchantability
12            2233. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
13            2234. This claim is brought against JLI.
14            2235. JUUL has at all times been a merchant with respect to the products which were
15   sold to Plaintiff and the class and was in the business of selling such products.
16            2236. Each JUUL product sold by JUUL comes with an implied warranty that it will
17   merchantable and fit for the ordinary purpose for which it would be used. See Miss. Code Ann.
18   § 75-2-314. JUUL has breached its implied warranty of merchantability because its products
19   were not in merchantable condition when sold, were defective when sold, did not conform to the

20   promises and affirmations of fact made on the products’ containers or labels, and/or do not

21   possess even the most basic degree of fitness for ordinary use.

22            2237. The ordinary intended purpose of JUUL’s products—and the purpose for which

23   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

24   products are not fit for that use—or any other use—because they (i) were not smoking cessation

25   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

26   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

27   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

28   products are not fit for their ordinary, intended use as either cigarette replacement devices or

       Page 490                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 508 of 729


 1   recreation smoking devices.

 2          2238. Plaintiffs and each member of the class have had sufficient direct dealings with

 3   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 4   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 5   each member of the class, on the other hand.

 6          2239. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 7   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 8   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 9   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

10   the express purpose an intent of being sold to consumers.
11          2240. Plaintiffs and the members of the class were injured as a direct and proximate
12   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
13   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability
14   because, had they been aware of the unmerchantable condition of JUUL products, they would
15   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages
16   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.
17          2241. JUUL was provided notice of these issues by numerous complaints filed against
18   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
19   individual letters and communications sent by consumers before or within a reasonable amount

20   of time after they discovered or should have discovered that’s JUUL product were defective and

21   unmerchantable.

22                          d.     Unjust Enrichment
23          2242. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

24          2243. This claim is brought against JLI and the Management Defendants.

25          2244. Defendants created and implemented a scheme to create a market for e-cigarettes

26   and substantially increase sales of JUUL products through a pervasive pattern of false and

27   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

28   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

       Page 491                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 509 of 729


 1   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 2   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 3   products.

 4          2245. Defendants were unjustly enriched as a result of their wrongful conduct,

 5   including through the false and misleading advertisements and omissions regarding (i) whether

 6   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 7   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 8   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 9   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

10   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
11   enriched through their scheme of marketing their products to minors. Mississippi law (see Miss.
12   Code Ann. § 97-32-51(2)) prohibits the marketing and sale of JUUL products to minors.
13          2246. Defendants requested and received a measurable benefit at the expense of
14   Plaintiffs and class members in the form of payment for JUUL products.
15          2247. Defendants appreciated, recognized, and chose to accept the monetary benefits
16   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
17   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
18          2248. There is no justification for Defendants’ enrichment. It would be inequitable,
19   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

20   benefits were procured as a result of their wrongful conduct.

21          2249. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

22   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

23   with Defendant.

24          2250. Plaintiffs plead this claim separately as well as in the alternative to their other

25   claims, as without such claims they would have no adequate legal remedy.

26                  25.     Missouri
27          2251. Plaintiffs bring each of the following claims on behalf of the Missouri Subclass

28   under Missouri law.

       Page 492                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 510 of 729


 1                          a.     Violation of the Missouri Merchandising Practices Act (Mo.
                                   Rev. Stat. § 407.010, et seq.)
 2

 3          2252. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 4          2253. This claim is brought against JLI and, for certain unfair and/or unconscionable

 5   conduct claims as noted below, all Defendants.

 6          2254. Plaintiffs and class members are persons who purchased JUUL products for

 7   personal purposes.

 8          2255. Defendants created and implemented a scheme to create a market for e-cigarettes

 9   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

10   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
11   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
12   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
13   addictiveness, and significant risks of substantial physical injury from using JUUL products.
14          2256. Advertisements and representations for JUUL products contained deceptive
15   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
16   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
17   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
18   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
19   decades, JLI used third parties and word of mouth to spread false and misleading information

20   about JUUL products.

21          2257. Advertisements and representations for JUUL products concealed and failed to

22   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

23   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

24   addictive, posed significant risks of substantial physical injury resulting from the use of the

25   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

26   consumed through a pack of combustible cigarettes.

27          2258. The labels on JUUL products failed to disclose that the products posed

28   significant risks of substantial physical injury resulting from the use of the products. The labels

       Page 493                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 511 of 729


 1   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 2          2259. The omissions were misleading and deceptive standing alone and were

 3   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 4   cigarettes and other representations.

 5          2260. JLI’s conduct was unfair and unconscionable in that it included (i) the

 6   manufacture and sale of products with a heightened propensity to cause addiction and physical

 7   injuries and (ii) misrepresentations and omissions of material facts concerning the

 8   characteristics and safety of JUUL products that offended public policy; were immoral,

 9   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

10   substantial harm that greatly outweighs any possible utility from the conduct.
11          2261. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
12   omissions had the capacity or tendency to mislead, deceive or cheat, and in fact did, mislead,
13   deceive, and/or cheat reasonable consumers including the Plaintiffs.             In addition, the
14   misrepresentations and omissions were the type that tend to create a false impression.
15   Reasonable consumers, including the Plaintiffs, would have found it material to their purchasing
16   decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not reasonable
17   alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery mechanisms,
18   (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily injury
19   resulting from the use of the products, and (vi) that the nicotine consumed through one JUUL

20   pod exceeded the nicotine consumed through a pack of combustible cigarettes. Knowledge of

21   these facts would have been a substantial factor in Plaintiffs’ and class members’ decisions to

22   purchase JUUL products.

23          2262. JLI owed Plaintiffs and class members a duty to disclose these facts because they

24   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

25   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

26   facts; because the facts would be material to reasonable consumers; because JLI actively

27   concealed them; because JLI intended for consumers to rely on the omissions in question;

28   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

       Page 494                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 512 of 729


 1   made partial representations concerning the same subject matter as the omitted facts.

 2          2263. JLI and the Management Defendants engaged in fraudulent and deceptive

 3   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 4   products were appropriate for minors, when in fact the products never should have been

 5   marketed to minors and are especially harmful to minors due to the potent and addictive

 6   nicotine doses, addictive qualities, and health risks.

 7          2264. In addition, all Defendants engaged in unfair and unconscionable conduct

 8   because the targeting of minors offends public policy (see Mo. Rev. Stat. §§ 407.926 and

 9   407.931); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially

10   injurious; and has caused substantial harm that greatly outweighs any possible utility from the
11   conduct.
12          2265. As alleged above, all Defendants participated and/or facilitated the marketing of
13   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI
14   and others have continued the deceptive, misleading, unfair, and unconscionable practices that
15   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the
16   use of JUUL products by minors continues to rise.
17          2266. Defendants’ conduct actually and proximately caused an ascertainable loss of
18   money or property to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent
19   conduct, Plaintiffs and class members would have behaved differently and would not have

20   purchased JUUL products or would have paid less for them. Defendants’ misrepresentations and

21   omissions induced Plaintiffs and class members to purchase JUUL products they would not

22   otherwise have purchased and enter into purchase contracts they would not otherwise have

23   entered into. In addition, class members who are minors are entitled to full repayment of the

24   amounts they spent on JUUL products. Plaintiffs seek—on behalf of themselves and each

25   member of the class—actual damages, punitive damages, attorney’s fees, and equitable relief; as

26   well as any other relief the Court may deem just or proper.

27                          b.      Common Law Fraud
28          2267. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 495                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 513 of 729


 1          2268. This claim is brought against JLI.

 2          2269. JUUL created and implemented a scheme to create a market for e-cigarettes and

 3   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 4   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

 5   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 6   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 7   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 8          2270. Advertisements and representations for JUUL products contained deceptive

 9   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

10   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
11   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
12   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
13   decades, JLI used third parties and word of mouth to spread false and misleading information
14   about JUUL products.
15          2271. Advertisements and representations for JUUL products concealed and failed to
16   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed significant risks of substantial physical injury resulting from the use of the
19   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

20   consumed through a pack of combustible cigarettes.

21          2272. The labels on JUUL products failed to disclose that the products posed

22   significant risks of substantial physical injury resulting from the use of the products. The labels

23   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

24          2273. The omissions were misleading and deceptive standing alone and were

25   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

26   cigarettes and other representations.

27          2274. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

28   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

       Page 496                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 514 of 729


 1   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 2   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 3   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 4   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 5   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 6   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 7   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 8   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 9          2275. JLI owed Plaintiffs and class members a duty to disclose these facts because they

10   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
11   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
12   facts; because the facts would be material to reasonable consumers; because JUUL products
13   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
14   representations concerning the same subject matter as the omitted facts.
15          2276. As set forth in the allegations concerning each Plaintiff in Appendix A, in
16   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations
17   and/or omissions. Reasonable consumers would have been expected to have relied on the
18   misrepresentations and omissions.
19          2277. Defendants knew or should have known that their misrepresentations and/or

20   omissions were false and misleading, and intended for consumers to rely on such

21   misrepresentations and omissions.

22          2278. JLI knew that JUUL products were not safe or reasonable alternatives to

23   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

24   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

25   products.

26          2279. JLI’s conduct actually and proximately caused damage to Plaintiffs and class

27   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

28   and would not have purchased JUUL products or would have paid less for them. JLI’s

       Page 497                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 515 of 729


 1   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 2   products they would not otherwise have purchased and enter into purchase contracts they would

 3   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

 4   the class, damages in an amount to be proven at trial and punitive damages, as well as any other

 5   relief the Court may deem just or proper.

 6                           c.      Breach of the Implied Warranty of Merchantability
 7            2280. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 8            2281. This claim is brought against JLI.

 9            2282. JUUL has at all times been a merchant with respect to the products which were

10   sold to Plaintiff and the class and was in the business of selling such products.
11            2283. Each JUUL product sold by JUUL comes with an implied warranty that it will
12   merchantable and fit for the ordinary purpose for which it would be used. See Mo. Rev. Stat.
13   § 400.2-314. JUUL has breached its implied warranty of merchantability because its products
14   were not in merchantable condition when sold, were defective when sold, did not conform to the
15   promises and affirmations of fact made on the products’ containers or labels, and/or do not
16   possess even the most basic degree of fitness for ordinary use.
17            2284. The ordinary intended purpose of JUUL’s products—and the purpose for which
18   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
19   products are not fit for that use—or any other use—because they (i) were not smoking cessation

20   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

21   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

22   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

23   products are not fit for their ordinary, intended use as either cigarette replacement devices or

24   recreation smoking devices.

25            2285. Plaintiffs and each member of the class have had sufficient direct dealings with

26   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

27   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

28   each member of the class, on the other hand.

       Page 498                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 516 of 729


 1          2286. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 2   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 3   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 4   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

 5   the express purpose an intent of being sold to consumers.

 6          2287. Plaintiffs and the members of the class were injured as a direct and proximate

 7   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

 8   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

 9   because, had they been aware of the unmerchantable condition of JUUL products, they would

10   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages
11   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.
12          2288. JUUL was provided notice of these issues by numerous complaints filed against
13   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
14   individual letters and communications sent by consumers before or within a reasonable amount
15   of time after they discovered or should have discovered that’s JUUL product were defective and
16   unmerchantable.
17                          d.     Unjust Enrichment
18          2289. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
19          2290. This claim is brought against JLI and the Management Defendants.

20          2291. Defendants created and implemented a scheme to create a market for e-cigarettes

21   and substantially increase sales of JUUL products through a pervasive pattern of false and

22   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

23   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

24   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

25   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

26   products.

27          2292. Defendants were unjustly enriched as a result of their wrongful conduct,

28   including through the false and misleading advertisements and omissions regarding (i) whether

       Page 499                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 517 of 729


 1   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 2   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 3   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 4   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

 5   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

 6   enriched through their scheme of marketing their products to minors. Missouri law (see Mo.

 7   Rev. Stat. §§ 407.926 and 407.931) prohibits the marketing and sale of JUUL products to

 8   minors.

 9          2293. Defendants requested and received a measurable benefit at the expense of

10   Plaintiffs and class members in the form of payment for JUUL products.
11          2294. Defendants appreciated, recognized, and chose to accept the monetary benefits
12   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
13   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
14          2295. There is no justification for Defendants’ enrichment. It would be inequitable,
15   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the
16   benefits were procured as a result of their wrongful conduct.
17          2296. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained
18   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing
19   with Defendant.

20          2297. Plaintiffs plead this claim separately as well as in the alternative to their other

21   claims, as without such claims they would have no adequate legal remedy.

22                  26.     Montana
23          2298. Plaintiffs bring each of the following claims on behalf of the Montana Subclass

24   under Montana law.

25                          a.     Violation of the Montana Unfair Trade Practices and
                                   Consumer Protection Act (Mont. Code Ann. § 30-14-101, et
26                                 seq.)
27          2299. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

28          2300. This claim is brought against JLI and, for certain unfair and/or unconscionable

       Page 500                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 518 of 729


 1   conduct claims as noted below, all Defendants.

 2          2301. Plaintiffs and class members are persons who purchased JUUL products for

 3   personal purposes.

 4          2302. Defendants created and implemented a scheme to create a market for e-cigarettes

 5   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 6   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 7   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 8   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 9   addictiveness, and significant risks of substantial physical injury from using JUUL products.

10          2303. Advertisements and representations for JUUL products contained deceptive
11   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
12   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
13   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
14   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
15   decades, JLI used third parties and word of mouth to spread false and misleading information
16   about JUUL products.
17          2304. Advertisements and representations for JUUL products concealed and failed to
18   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
19   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

20   addictive, posed significant risks of substantial physical injury resulting from the use of the

21   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

22   consumed through a pack of combustible cigarettes.

23          2305. The labels on JUUL products failed to disclose that the products posed

24   significant risks of substantial physical injury resulting from the use of the products. The labels

25   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

26          2306. The omissions were misleading and deceptive standing alone and were

27   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

28   cigarettes and other representations.

       Page 501                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 519 of 729


 1          2307. JLI’s conduct was unfair and unconscionable in that it included (i) the

 2   manufacture and sale of products with a heightened propensity to cause addiction and physical

 3   injuries and (ii) misrepresentations and omissions of material facts concerning the

 4   characteristics and safety of JUUL products that offended public policy; were immoral,

 5   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

 6   substantial harm that greatly outweighs any possible utility from the conduct.

 7          2308. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

 8   omissions at issue were likely to, and in fact did, deceive reasonable consumers including the

 9   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their

10   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not
11   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery
12   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily
13   injury resulting from the use of the products, and (vi) that the nicotine consumed through one
14   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.
15   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’
16   decisions to purchase JUUL products.
17          2309. JLI owed Plaintiffs and class members a duty to disclose these facts because they
18   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
19   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

20   facts; because the facts would be material to reasonable consumers; because JLI actively

21   concealed them; because JLI intended for consumers to rely on the omissions in question;

22   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

23   made partial representations concerning the same subject matter as the omitted facts.

24          2310. JLI and the Management Defendants engaged in fraudulent and deceptive

25   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

26   products were appropriate for minors, when in fact the products never should have been

27   marketed to minors and are especially harmful to minors due to the potent and addictive

28   nicotine doses, addictive qualities, and health risks.

       Page 502                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 520 of 729


 1          2311. In addition, all Defendants engaged in unfair and unconscionable conduct

 2   because the targeting of minors offends public policy (see, e.g., Mont. Code Ann. § 16-11-305);

 3   is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and has

 4   caused substantial harm that greatly outweighs any possible utility from the conduct.

 5          2312. As alleged above, all Defendants participated and/or facilitated the marketing of

 6   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

 7   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

 8   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

 9   use of JUUL products by minors continues to rise.

10          2313. Defendants’ conduct actually and proximately caused an ascertainable loss of
11   money or property to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent
12   conduct, Plaintiffs and class members would have behaved differently and would not have
13   purchased JUUL products or would have paid less for them. Defendants’ misrepresentations and
14   omissions induced Plaintiffs and class members to purchase JUUL products they would not
15   otherwise have purchased and enter into purchase contracts they would not otherwise have
16   entered into. In addition, class members who are minors are entitled to full repayment of the
17   amounts they spent on JUUL products. Plaintiffs seek—on behalf of themselves and each
18   member of the class—actual damages, treble damages, and attorney’s fees, as well as any other
19   relief the Court may deem just or proper.

20                         b.      Common Law Fraud
21          2314. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

22          2315. This claim is brought against JLI.

23          2316. JUUL created and implemented a scheme to create a market for e-cigarettes and

24   substantially increase sales of JUUL through a pervasive pattern of false and misleading

25   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

26   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

27   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

28   addictiveness, and significant risks of substantial physical injury from using JUUL products.

       Page 503                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 521 of 729


 1          2317. Advertisements and representations for JUUL products contained deceptive

 2   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 3   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 4   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 5   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 6   decades, JLI used third parties and word of mouth to spread false and misleading information

 7   about JUUL products.

 8          2318. Advertisements and representations for JUUL products concealed and failed to

 9   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

10   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
11   addictive, posed significant risks of substantial physical injury resulting from the use of the
12   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
13   consumed through a pack of combustible cigarettes.
14          2319. The labels on JUUL products failed to disclose that the products posed
15   significant risks of substantial physical injury resulting from the use of the products. The labels
16   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
17          2320. The omissions were misleading and deceptive standing alone and were
18   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
19   cigarettes and other representations.

20          2321. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

21   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

22   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

23   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

24   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

25   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

26   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

27   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

28   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

       Page 504                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 522 of 729


 1   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 2          2322. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 3   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 4   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 5   facts; because the facts would be material to reasonable consumers; because JUUL products

 6   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 7   representations concerning the same subject matter as the omitted facts.

 8          2323. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 9   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

10   and/or omissions. Reasonable consumers would have been expected to have relied on the
11   misrepresentations and omissions.
12          2324. Defendants knew or should have known that their misrepresentations and/or
13   omissions were false and misleading, and intended for consumers to rely on such
14   misrepresentations and omissions.
15          2325. JLI knew that JUUL products were not safe or reasonable alternatives to
16   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
17   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
18   products.
19          2326. JLI’s conduct actually and proximately caused damage to Plaintiffs and class

20   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

21   and would not have purchased JUUL products or would have paid less for them. JLI’s

22   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

23   products they would not otherwise have purchased and enter into purchase contracts they would

24   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

25   the class, damages in an amount to be proven at trial and punitive damages, as well as any other

26   relief the Court may deem just or proper.

27                         c.      Breach of the Implied Warranty of Merchantability
28          2327. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 505                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 523 of 729


 1            2328. This claim is brought against JLI.

 2            2329. JUUL has at all times been a merchant with respect to the products which were

 3   sold to Plaintiff and the class and was in the business of selling such products.

 4            2330. Each JUUL product sold by JUUL comes with an implied warranty that it will

 5   merchantable and fit for the ordinary purpose for which it would be used. See Mont. Code Ann.

 6   § 30-2-314. JUUL has breached its implied warranty of merchantability because its products

 7   were not in merchantable condition when sold, were defective when sold, did not conform to the

 8   promises and affirmations of fact made on the products’ containers or labels, and/or do not

 9   possess even the most basic degree of fitness for ordinary use.

10            2331. The ordinary intended purpose of JUUL’s products—and the purpose for which
11   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
12   products are not fit for that use—or any other use—because they (i) were not smoking cessation
13   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
14   potent    nicotine-delivery   mechanisms,    (iv) were   powerfully    addictive, and (v) posed
15   unreasonable risks of substantial bodily injury.      Due to these and other features, JUUL’s
16   products are not fit for their ordinary, intended use as either cigarette replacement devices or
17   recreation smoking devices.
18            2332. Plaintiffs and each member of the class have had sufficient direct dealings with
19   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

20   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

21   each member of the class, on the other hand.

22            2333. Further, Plaintiffs and each member of the class were third-party beneficiaries of

23   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

24   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

25   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

26   the express purpose an intent of being sold to consumers.

27            2334. Plaintiffs and the members of the class were injured as a direct and proximate

28   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

       Page 506                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 524 of 729


 1   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

 2   because, had they been aware of the unmerchantable condition of JUUL products, they would

 3   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

 4   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

 5          2335. JUUL was provided notice of these issues by numerous complaints filed against

 6   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

 7   individual letters and communications sent by consumers before or within a reasonable amount

 8   of time after they discovered or should have discovered that’s JUUL product were defective and

 9   unmerchantable.

10                          d.     Unjust Enrichment
11          2336. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
12          2337. This claim is brought against JLI and the Management Defendants.
13          2338. Defendants created and implemented a scheme to create a market for e-cigarettes
14   and substantially increase sales of JUUL products through a pervasive pattern of false and
15   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
16   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
17   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and
18   doses, addictiveness, and significant risks of substantial physical injury from using JUUL
19   products.

20          2339. Defendants were unjustly enriched as a result of their wrongful conduct,

21   including through the false and misleading advertisements and omissions regarding (i) whether

22   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

23   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

24   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

25   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

26   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

27   enriched through their scheme of marketing their products to minors. Montana law (see Mont.

28   Code Ann. § 16-11-305) prohibits the marketing and sale of JUUL products to minors.

       Page 507                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 525 of 729


 1          2340. Defendants requested and received a measurable benefit at the expense of

 2   Plaintiffs and class members in the form of payment for JUUL products.

 3          2341. Defendants appreciated, recognized, and chose to accept the monetary benefits

 4   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

 5   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

 6          2342. There is no justification for Defendants’ enrichment. It would be inequitable,

 7   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

 8   benefits were procured as a result of their wrongful conduct.

 9          2343. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

10   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing
11   with Defendant.
12          2344. Plaintiffs plead this claim separately as well as in the alternative to their other
13   claims, as without such claims they would have no adequate legal remedy.
14                  27.     Nebraska
15          2345. Plaintiffs bring each of the following claims on behalf of the Nebraska Subclass
16   under Nebraska law.
17                          a.     Violation of the Nebraska Consumer Protection Act (Neb.
                                   Rev. Stat. §§ 59-1601, et seq.)
18

19          2346. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

20          2347. This claim is brought against JLI and, for certain unfair and/or unconscionable

21   conduct claims as noted below, all Defendants.

22          2348. Plaintiffs and class members and are persons who purchased JUUL products for

23   personal purposes.

24          2349. Defendants created and implemented a scheme to create a market for e-cigarettes

25   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

26   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

27   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

28   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

       Page 508                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 526 of 729


 1   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 2          2350. Advertisements and representations for JUUL products contained deceptive

 3   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 4   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 5   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 6   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 7   decades, JLI used third parties and word of mouth to spread false and misleading information

 8   about JUUL products.

 9          2351. Advertisements and representations for JUUL products concealed and failed to

10   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
11   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
12   addictive, posed significant risks of substantial physical injury resulting from the use of the
13   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
14   consumed through a pack of combustible cigarettes.
15          2352. The labels on JUUL products failed to disclose that the products posed
16   significant risks of substantial physical injury resulting from the use of the products. The labels
17   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
18          2353. The omissions were misleading and deceptive standing alone and were
19   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

20   cigarettes and other representations.

21          2354. JLI’s conduct was unfair and unconscionable in that it included (i) the

22   manufacture and sale of products with a heightened propensity to cause addiction and physical

23   injuries and (ii) misrepresentations and omissions of material facts concerning the

24   characteristics and safety of JUUL products that offended public policy; were immoral,

25   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

26   substantial harm that greatly outweighs any possible utility from the conduct.

27          2355. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

28   omissions at issue were likely to, and in fact did, deceive reasonable consumers and had the

       Page 509                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 527 of 729


 1   tendency or capacity to mislead reasonable consumers, including the Plaintiffs. Reasonable

 2   consumers, including the Plaintiffs, would have found it material to their purchasing decisions

 3   that JUUL’s products (i) were not smoking cessation devices, (ii) were not reasonable

 4   alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery mechanisms,

 5   (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily injury

 6   resulting from the use of the products, and (vi) that the nicotine consumed through one JUUL

 7   pod exceeded the nicotine consumed through a pack of combustible cigarettes. Knowledge of

 8   these facts would have been a substantial factor in Plaintiffs’ and class members’ decisions to

 9   purchase JUUL products.

10          2356. JLI owed Plaintiffs and class members a duty to disclose these facts because they
11   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
12   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
13   facts; because the facts would be material to reasonable consumers; because JLI actively
14   concealed them; because JLI intended for consumers to rely on the omissions in question;
15   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
16   made partial representations concerning the same subject matter as the omitted facts.
17          2357. Defendants knew or should have known that their misrepresentations and/or
18   omissions were false and misleading, and intended for consumers to rely on such
19   misrepresentations and omissions.

20          2358. JLI and the Management Defendants engaged in fraudulent and deceptive

21   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

22   products were appropriate for minors, when in fact the products never should have been

23   marketed to minors and are especially harmful to minors due to the potent and addictive

24   nicotine doses, addictive qualities, and health risks.

25          2359. In addition, all Defendants engaged in unfair and unconscionable conduct

26   because the targeting of minors offends public policy (in particular Neb. Rev. Stat. §§ 28-1419;

27   28-1425); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially

28   injurious; and has caused substantial harm that greatly outweighs any possible utility from the

       Page 510                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 528 of 729


 1   conduct.

 2           2360. As alleged above, all Defendants participated and/or facilitated the marketing of

 3   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

 4   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

 5   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

 6   use of JUUL products by minors continues to rise.

 7           2361. Defendants’ deceptive and unfair conduct has had a detrimental impact on the

 8   public interest.

 9           2362. Defendants’ conduct actually and proximately caused loss of money or property

10   to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs
11   and class members would have behaved differently and would not have purchased JUUL
12   products or would have paid less for them. Defendants’ misrepresentations and omissions
13   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have
14   purchased and enter into purchase contracts they would not otherwise have entered into. In
15   addition, class members who are minors are entitled to full repayment of the amounts they spent
16   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—
17   actual damages (as increased as the Court may deem fit), injunctive relief (except as to the
18   Management Defendants), and reasonable attorneys’ fees, as well as any other relief the Court
19   may deem just or proper.

20                          b.      Violation of the Nebraska Uniform Deceptive Trade Practices
                                    Act (Neb. Rev. Stat. §§ 87-301, et seq.)
21

22           2363. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

23           2364. This claim is brought against JLI.

24           2365. Plaintiffs and class members are persons who purchased JUUL products for

25   personal purposes.

26           2366. Defendants created and implemented a scheme to create a market for e-cigarettes

27   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

28   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

       Page 511                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 529 of 729


 1   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 2   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 3   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 4          2367. Advertisements and representations for JUUL products contained deceptive

 5   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 6   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 7   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 8   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 9   decades, JLI used third parties and word of mouth to spread false and misleading information

10   about JUUL products.
11          2368. Advertisements and representations for JUUL products concealed and failed to
12   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
13   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
14   addictive, posed significant risks of substantial physical injury resulting from the use of the
15   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
16   consumed through a pack of combustible cigarettes.
17          2369. The labels on JUUL products failed to disclose that the products posed
18   significant risks of substantial physical injury resulting from the use of the products. The labels
19   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

20          2370. The omissions were misleading and deceptive standing alone and were

21   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

22   cigarettes and other representations.

23          2371. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

24   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

25   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

26   products are of a particular standard, quality, or grade, or that goods are of a particular style or

27   model, when they are not; (c) advertising goods or services with intent not to sell them as

28   advertised; (d) causing confusion or misunderstanding as to the effects a substance causes when

       Page 512                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 530 of 729


 1   ingested, inhaled, or otherwise introduced into the human body; and (e) making a deceptives

 2   and misleading representations, and omitting material information, about a substance and failing

 3   to identify the contents of the package or the nature of the substance contained inside the

 4   package.

 5          2372. JLI’s conduct had the capacity to and was likely to, and in fact did, deceive

 6   reasonable consumers, including the Plaintiffs. Reasonable consumers, including the Plaintiffs,

 7   would have found it material to their purchasing decisions that JUUL’s products (i) were not

 8   smoking cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii)

 9   were extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed

10   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)
11   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a
12   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor
13   in Plaintiffs’ and class members’ decisions to purchase JUUL products.
14          2373. JLI owed Plaintiffs and class members a duty to disclose these facts because they
15   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
16   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
17   facts; because the facts would be material to reasonable consumers; because JLI actively
18   concealed them; because JLI intended for consumers to rely on the omissions in question;
19   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

20   made partial representations concerning the same subject matter as the omitted facts.

21          2374. As set forth in the allegations concerning each Plaintiff in Appendix A, in

22   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

23   Reasonable consumers would have been expected to have relied on the misrepresentations and

24   omissions.

25          2375. JLI’s conduct actually and proximately caused actual damages to Plaintiffs and

26   class members, and is likely to cause damage in the future. Absent JLI’s conduct, Plaintiffs and

27   class members would have behaved differently and would not have purchased JUUL products

28   or would have paid less for them. JLI’s misrepresentations and omissions induced Plaintiffs and

       Page 513                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 531 of 729


 1   class members to purchase JUUL products they would not otherwise have purchased and enter

 2   into purchase contracts they would not otherwise have entered into. In addition, class members

 3   who are minors are entitled to full repayment of the amounts they spent on JUUL products.

 4   Plaintiffs seek—on behalf of themselves and each member of the class—injunctive relief, as

 5   well as any other relief the Court may deem just or proper. Plaintiffs are also entitled to

 6   reasonable attorneys’ fees because JUUL willfully engaged in trade practices that are known to

 7   be deceptive.

 8                          c.     Common Law Fraud
 9          2376. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

10          2377. This claim is brought against JLI.
11          2378. JUUL created and implemented a scheme to create a market for e-cigarettes and
12   substantially increase sales of JUUL through a pervasive pattern of false and misleading
13   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
14   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
15   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
16   addictiveness, and significant risks of substantial physical injury from using JUUL products.
17          2379. Advertisements and representations for JUUL products contained deceptive
18   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
19   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

20   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

21   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

22   decades, JLI used third parties and word of mouth to spread false and misleading information

23   about JUUL products.

24          2380. Advertisements and representations for JUUL products concealed and failed to

25   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

26   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

27   addictive, posed significant risks of substantial physical injury resulting from the use of the

28   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

       Page 514                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 532 of 729


 1   consumed through a pack of combustible cigarettes.

 2          2381. The labels on JUUL products failed to disclose that the products posed

 3   significant risks of substantial physical injury resulting from the use of the products. The labels

 4   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 5          2382. The omissions were misleading and deceptive standing alone and were

 6   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 7   cigarettes and other representations.

 8          2383. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 9   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

10   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
11   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
12   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
13   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
14   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
15   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
16   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
17   Plaintiffs’ and class members’ decisions to purchase JUUL products.
18          2384. JLI owed Plaintiffs and class members a duty to disclose these facts because they
19   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

20   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

21   facts; because the facts would be material to reasonable consumers; because JUUL products

22   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

23   representations concerning the same subject matter as the omitted facts.

24          2385. As set forth in the allegations concerning each Plaintiff in Appendix A, in

25   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

26   and/or omissions. Reasonable consumers would have been expected to have relied on the

27   misrepresentations and omissions.

28          2386. Defendants knew or should have known that their misrepresentations and/or

       Page 515                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 533 of 729


 1   omissions were false and misleading, and intended for consumers to rely on such

 2   misrepresentations and omissions.

 3          2387. JLI knew that JUUL products were not safe or reasonable alternatives to

 4   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 5   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 6   products.

 7          2388. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

 8   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

 9   and would not have purchased JUUL products or would have paid less for them. JLI’s

10   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
11   products they would not otherwise have purchased and enter into purchase contracts they would
12   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
13   the class damages in an amount to be proven at trial, as well as any other relief the Court may
14   deem just or proper.
15                          d.      Breach of the Implied Warranty of Merchantability
16          2389. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
17          2390. This claim is brought against JLI.
18          2391. JUUL has at all times been a merchant with respect to the products which were
19   sold to Plaintiff and the class and was in the business of selling such products.

20          2392. Each JUUL product sold by JUUL comes with an implied warranty that it will

21   merchantable and fit for the ordinary purpose for which it would be used. Neb. U.C.C. § 2-314.

22   JUUL has breached its implied warranty of merchantability because its products were not in

23   merchantable condition when sold, were defective when sold, did not conform to the promises

24   and affirmations of fact made on the products’ containers or labels, and/or do not possess even

25   the most basic degree of fitness for ordinary use.

26          2393. The ordinary intended purpose of JUUL’s products—and the purpose for which

27   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

28   products are not fit for that use—or any other use—because they (i) were not smoking cessation

       Page 516                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 534 of 729


 1   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 2   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

 3   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

 4   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 5   recreation smoking devices.

 6            2394. Plaintiffs and each member of the class have had sufficient direct dealings with

 7   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 8   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 9   each member of the class, on the other hand.

10            2395. Further, Plaintiffs and each member of the class were third-party beneficiaries of
11   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
12   sale of JUUL products to consumers.           Specifically, Plaintiffs and class members are the
13   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
14   the express purpose an intent of being sold to consumers.
15            2396. Plaintiffs and the members of the class were injured as a direct and proximate
16   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
17   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability
18   because, had they been aware of the unmerchantable condition of JUUL products, they would
19   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

20   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

21            2397. JUUL was provided notice of these issues by numerous complaints filed against

22   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

23   individual letters and communications sent by consumers before or within a reasonable amount

24   of time after they discovered or should have discovered that’s JUUL product were defective and

25   unmerchantable.

26                           e.      Unjust Enrichment
27            2398. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

28            2399. This claim is brought against JLI and the Management Defendants.

       Page 517                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 535 of 729


 1          2400. Defendants created and implemented a scheme to create a market for e-cigarettes

 2   and substantially increase sales of JUUL products through a pervasive pattern of false and

 3   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 4   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 5   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 6   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 7   products.

 8          2401. Defendants were unjustly enriched as a result of their wrongful conduct,

 9   including through the false and misleading advertisements and omissions regarding (i) whether

10   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
11   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
12   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
13   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
14   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
15   enriched through their scheme of marketing their products to minors. Neb. Rev. Stat. §§ 28-
16   1419 and 28-1425 prohibit the marketing and sale of JUUL products to minors.
17          2402. Defendants requested and received a measurable benefit at the expense of
18   Plaintiffs and class members in the form of payment for JUUL products.
19          2403. Defendants appreciated, recognized, and chose to accept the monetary benefits

20   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

21   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

22          2404. There is no justification for Defendants’ enrichment. It would be inequitable,

23   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

24   benefits were procured as a result of their wrongful conduct.

25          2405. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

26   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

27   with Defendant.

28          2406. Plaintiffs plead this claim separately as well as in the alternative to their other

       Page 518                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 536 of 729


 1   claims, as without such claims they would have no adequate legal remedy.

 2                  28.     Nevada
 3          2407. Plaintiffs bring each of the following claims on behalf of the Nevada Subclass

 4   under Nevada law.

 5                          a.     Violation of the Nevada Deceptive Trade Practices Act (Nev.
                                   Rev. Stat. §§ 598.0903, et seq.)
 6

 7          2408. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 8          2409. This claim is brought against JLI, and for certain claims below, the Management

 9   Defendants.

10          2410. Plaintiffs and class members purchased JUUL products for personal purposes.
11          2411. Defendants created and implemented a scheme to create a market for e-cigarettes
12   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
13   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
14   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
15   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
16   addictiveness, and significant risks of substantial physical injury from using JUUL products.
17          2412. Advertisements and representations for JUUL products contained deceptive
18   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
19   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

20   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

21   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

22   decades, JLI used third parties and word of mouth to spread false and misleading information

23   about JUUL products.

24          2413. Advertisements and representations for JUUL products concealed and failed to

25   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

26   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

27   addictive, posed significant risks of substantial physical injury resulting from the use of the

28   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

       Page 519                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 537 of 729


 1   consumed through a pack of combustible cigarettes.

 2          2414. The labels on JUUL products failed to disclose that the products posed

 3   significant risks of substantial physical injury resulting from the use of the products. The labels

 4   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 5          2415. The omissions were misleading and deceptive standing alone and were

 6   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 7   cigarettes and other representations.

 8          2416.    JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

 9   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

10   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL
11   products are of a particular standard, quality, or grade, or that goods are of a particular style or
12   model, when they are not; (c) advertising goods or services with intent not to sell them as
13   advertised; (d) knowingly making other false representations in a transaction; and (e) failing to
14   disclose a material fact in connection with the sale of goods or services.
15          2417. JLI’s conduct was likely to, and in fact did, deceive reasonable consumers
16   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
17   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
18   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
19   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

20   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

21   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

22   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

23   Plaintiffs’ and class members’ decisions to purchase JUUL products.

24          2418. JLI owed Plaintiffs and class members a duty to disclose these facts because they

25   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

26   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

27   facts; because the facts would be material to reasonable consumers; because JLI actively

28   concealed them; because JLI intended for consumers to rely on the omissions in question;

       Page 520                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 538 of 729


 1   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 2   made partial representations concerning the same subject matter as the omitted facts.

 3          2419. JLI’s conduct was unlawful because it violated state and federal statutes and

 4   regulations relating to the sale of e-cigarettes, including the Racketeer Influenced and Corrupt

 5   Organizations Act, 18 U.S.C. § 1961, et seq.; the Magnuson-Moss Warranty Act, 15 U.S.C.

 6   §§ 2301, et seq.; and Nev. Rev. Stat. § 202.24935.

 7          2420. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 8   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

 9   Reasonable consumers would have been expected to have relied on the misrepresentations and

10   omissions.
11          2421. Defendants knew or should have known that their misrepresentations and/or
12   omissions were false and misleading, and intended for consumers to rely on such
13   misrepresentations and omissions.
14          2422. JLI and the Management Defendants engaged in fraudulent and deceptive
15   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
16   products were appropriate for minors, when in fact the products never should have been
17   marketed to minors and are especially harmful to minors due to the potent and addictive
18   nicotine doses, addictive qualities, and health risks.
19          2423. Defendants’ conduct actually and proximately caused actual damages to

20   Plaintiffs and class members, who were victims of Defendants’ unfair and fraudulent conduct.

21   Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and class members would have

22   behaved differently and would not have purchased JUUL products or would have paid less for

23   them. Defendants’ misrepresentations and omissions induced Plaintiffs and class members to

24   purchase JUUL products they would not otherwise have purchased and enter into purchase

25   contracts they would not otherwise have entered into. In addition, class members who are

26   minors are entitled to full repayment of the amounts they spent on JUUL products. Plaintiffs

27   seek—on behalf of themselves and each member of the class—actual damages, injunctive relief

28   (except as to the Management Defendants), and reasonable attorneys’ fees, as well as any other

       Page 521                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 539 of 729


 1   relief the Court may deem just or proper. Nev. Rev. Stat. § 41.600(1), (2)(e).

 2                          b.     Common Law Fraud
 3          2424. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 4          2425. This claim is brought against JLI.

 5          2426. JUUL created and implemented a scheme to create a market for e-cigarettes and

 6   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 7   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

 8   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 9   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

10   addictiveness, and significant risks of substantial physical injury from using JUUL products.
11          2427. Advertisements and representations for JUUL products contained deceptive
12   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
13   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
14   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
15   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
16   decades, JLI used third parties and word of mouth to spread false and misleading information
17   about JUUL products.
18          2428. Advertisements and representations for JUUL products concealed and failed to
19   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

20   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

21   addictive, posed significant risks of substantial physical injury resulting from the use of the

22   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

23   consumed through a pack of combustible cigarettes.

24          2429. The labels on JUUL products failed to disclose that the products posed

25   significant risks of substantial physical injury resulting from the use of the products. The labels

26   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

27          2430. The omissions were misleading and deceptive standing alone and were

28   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

       Page 522                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 540 of 729


 1   cigarettes and other representations.

 2          2431. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 3   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

 4   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 5   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 6   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 7   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 8   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 9   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

10   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
11   Plaintiffs’ and class members’ decisions to purchase JUUL products.
12          2432. JLI owed Plaintiffs and class members a duty to disclose these facts because they
13   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
14   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
15   facts; because the facts would be material to reasonable consumers; because JUUL products
16   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
17   representations concerning the same subject matter as the omitted facts.
18          2433. As set forth in the allegations concerning each Plaintiff in Appendix A, in
19   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

20   and/or omissions. Reasonable consumers would have been expected to have relied on the

21   misrepresentations and omissions.

22          2434. Defendants knew or should have known that their misrepresentations and/or

23   omissions were false and misleading, and intended for consumers to rely on such

24   misrepresentations and omissions.

25          2435. JLI knew that JUUL products were not safe or reasonable alternatives to

26   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

27   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

28   products.

       Page 523                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 541 of 729


 1            2436. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

 2   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

 3   and would not have purchased JUUL products or would have paid less for them. JLI’s

 4   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 5   products they would not otherwise have purchased and enter into purchase contracts they would

 6   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

 7   the class damages in an amount to be proven at trial, as well as any other relief the Court may

 8   deem just or proper.

 9                           c.      Breach of the Implied Warranty of Merchantability
10            2437. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
11            2438. This claim is brought against JLI.
12            2439. JUUL has at all times been a merchant with respect to the products which were
13   sold to Plaintiff and the class and was in the business of selling such products.
14            2440. Each JUUL product sold by JUUL comes with an implied warranty that it will
15   merchantable and fit for the ordinary purpose for which it would be used. Nev. Rev. Stat. Ann.
16   § 104. JUUL has breached its implied warranty of merchantability because its products were
17   not in merchantable condition when sold, were defective when sold, did not conform to the
18   promises and affirmations of fact made on the products’ containers or labels, and/or do not
19   possess even the most basic degree of fitness for ordinary use.

20            2441. The ordinary intended purpose of JUUL’s products—and the purpose for which

21   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

22   products are not fit for that use—or any other use—because they (i) were not smoking cessation

23   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

24   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

25   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

26   products are not fit for their ordinary, intended use as either cigarette replacement devices or

27   recreation smoking devices.

28            2442. Plaintiffs and each member of the class have had sufficient direct dealings with

       Page 524                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 542 of 729


 1   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 2   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 3   each member of the class, on the other hand.

 4          2443. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 5   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 6   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 7   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

 8   the express purpose an intent of being sold to consumers.

 9          2444. Plaintiffs and the members of the class were injured as a direct and proximate

10   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
11   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability
12   because, had they been aware of the unmerchantable condition of JUUL products, they would
13   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages
14   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.
15          2445. JUUL was provided notice of these issues by numerous complaints filed against
16   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
17   individual letters and communications sent by consumers before or within a reasonable amount
18   of time after they discovered or should have discovered that’s JUUL product were defective and
19   unmerchantable.

20                          d.     Unjust Enrichment
21          2446. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

22          2447. This claim is brought against JLI and the Management Defendants.

23          2448. Defendants created and implemented a scheme to create a market for e-cigarettes

24   and substantially increase sales of JUUL products through a pervasive pattern of false and

25   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

26   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

27   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

28   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

       Page 525                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 543 of 729


 1   products.

 2          2449. Defendants were unjustly enriched as a result of their wrongful conduct,

 3   including through the false and misleading advertisements and omissions regarding (i) whether

 4   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 5   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 6   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 7   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

 8   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

 9   enriched through their scheme of marketing their products to minors. Nev. Rev. Stat.

10   § 202.24935 prohibits the marketing and sale of JUUL products to minors.
11          2450. Defendants requested and received a measurable benefit at the expense of
12   Plaintiffs and class members in the form of payment for JUUL products.
13          2451. Defendants appreciated, recognized, and chose to accept the monetary benefits
14   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
15   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
16          2452. There is no justification for Defendants’ enrichment. It would be inequitable,
17   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the
18   benefits were procured as a result of their wrongful conduct.
19          2453. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

20   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

21   with Defendant.

22          2454. Plaintiffs plead this claim separately as well as in the alternative to their other

23   claims, as without such claims they would have no adequate legal remedy.

24                  29.     New Hampshire
25          2455. Plaintiffs bring each of the following claims on behalf of the New Hampshire

26   Subclass under New Hampshire law.

27

28

       Page 526                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 544 of 729


 1                          a.     Violation of the New Hampshire Regulation of Business
                                   Practices for Consumer Protection (N.H. Rev. Stat. §§ 358-
 2                                 A:1, et seq.)
 3          2456. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 4          2457. This claim is brought against JLI and, for certain unfair and/or unconscionable

 5   conduct claims as noted below, all Defendants.

 6          2458. The marketing and sale of JUUL products constitutes “trade” and “commerce” as

 7   defined by statute. Defendants are “persons” as defined by the statute.

 8          2459. Plaintiffs and class members purchased JUUL products for personal purposes.

 9          2460. Defendants created and implemented a scheme to create a market for e-cigarettes

10   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
11   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
12   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
13   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
14   addictiveness, and significant risks of substantial physical injury from using JUUL products.
15          2461. Advertisements and representations for JUUL products contained deceptive
16   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
17   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
18   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
19   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

20   decades, JLI used third parties and word of mouth to spread false and misleading information

21   about JUUL products.

22          2462. Advertisements and representations for JUUL products concealed and failed to

23   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

24   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

25   addictive, posed significant risks of substantial physical injury resulting from the use of the

26   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

27   consumed through a pack of combustible cigarettes.

28          2463. The labels on JUUL products failed to disclose that the products posed

       Page 527                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 545 of 729


 1   significant risks of substantial physical injury resulting from the use of the products. The labels

 2   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 3          2464. The omissions were misleading and deceptive standing alone and were

 4   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 5   cigarettes and other representations.

 6          2465. JLI’s conduct was unfair and unconscionable in that it included (i) the

 7   manufacture and sale of products with a heightened propensity to cause addiction and physical

 8   injuries and (ii) misrepresentations and omissions of material facts concerning the

 9   characteristics and safety of JUUL products that offended public policy; were immoral,

10   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused
11   substantial harm that greatly outweighs any possible utility from the conduct.
12          2466. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and
13   unfair business practices: (a) misrepresenting that JUUL products have characteristics,
14   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL
15   products are of a particular standard, quality, or grade, or that goods are of a particular style or
16   model, when they are not; or (c) advertising goods or services with intent not to sell them as
17   advertised.
18          2467. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
19   omissions created a likelihood of confusion or misunderstanding reasonable consumers,

20   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

21   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

22   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

23   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

24   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

25   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

26   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

27   Plaintiffs’ and class members’ decisions to purchase JUUL products. In addition, JUUL’s

28   fraudulent and deceptive conduct was of a level of rascality that would raise an eyebrow of

       Page 528                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 546 of 729


 1   someone inured to the rough and tumble of the world of commerce.

 2          2468. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 3   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 4   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 5   facts; because the facts would be material to reasonable consumers; because JLI actively

 6   concealed them; because JLI intended for consumers to rely on the omissions in question;

 7   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 8   made partial representations concerning the same subject matter as the omitted facts.

 9          2469. JLI and the Management Defendants engaged in fraudulent and deceptive

10   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
11   products were appropriate for minors, when in fact the products never should have been
12   marketed to minors and are especially harmful to minors due to the potent and addictive
13   nicotine doses, addictive qualities, and health risks.
14          2470. Defendants knew or should have known that its misrepresentations and/or
15   omissions were false and misleading, and intended for consumers to rely on such
16   misrepresentations and omissions.
17          2471. In addition, all Defendants engaged in unfair and unconscionable conduct
18   because the targeting of minors offends public policy (in particular N.H. Rev. Stat. Ann.
19   §§ 126-K:4); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially

20   injurious; and has caused substantial harm that greatly outweighs any possible utility from the

21   conduct.

22          2472. As alleged above, all Defendants participated and/or facilitated the marketing of

23   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

24   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

25   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

26   use of JUUL products by minors continues to rise.

27          2473. Defendants’ conduct actually and proximately caused loss of money or property

28   to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs

       Page 529                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 547 of 729


 1   and class members would have behaved differently and would not have purchased JUUL

 2   products or would have paid less for them. Defendants’ misrepresentations and omissions

 3   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have

 4   purchased and enter into purchase contracts they would not otherwise have entered into. In

 5   addition, class members who are minors are entitled to full repayment of the amounts they spent

 6   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

 7   threefold their actual damages and statutory damages in the amount of $1,000, whichever is

 8   greater, injunctive relief (except as to the Management Defendants), and reasonable attorneys’

 9   fees, as well as any other relief the Court may deem just or proper.

10                          b.     Common Law Fraud
11          2474. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
12          2475. This claim is brought against JLI.
13          2476. JUUL created and implemented a scheme to create a market for e-cigarettes and
14   substantially increase sales of JUUL through a pervasive pattern of false and misleading
15   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
16   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
17   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
18   addictiveness, and significant risks of substantial physical injury from using JUUL products.
19          2477. Advertisements and representations for JUUL products contained deceptive

20   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

21   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

22   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

23   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

24   decades, JLI used third parties and word of mouth to spread false and misleading information

25   about JUUL products.

26          2478. Advertisements and representations for JUUL products concealed and failed to

27   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

28   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

       Page 530                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 548 of 729


 1   addictive, posed significant risks of substantial physical injury resulting from the use of the

 2   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 3   consumed through a pack of combustible cigarettes.

 4          2479. The labels on JUUL products failed to disclose that the products posed

 5   significant risks of substantial physical injury resulting from the use of the products. The labels

 6   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 7          2480. The omissions were misleading and deceptive standing alone and were

 8   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 9   cigarettes and other representations.

10          2481. JLI’s conduct was fraudulent and deceptive because its misrepresentations and
11   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
12   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
13   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
14   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
15   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
16   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
17   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
18   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
19   Plaintiffs’ and class members’ decisions to purchase JUUL products.

20          2482. JLI owed Plaintiffs and class members a duty to disclose these facts because they

21   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

22   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

23   facts; because the facts would be material to reasonable consumers; because JUUL products

24   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

25   representations concerning the same subject matter as the omitted facts.

26          2483. As set forth in the allegations concerning each Plaintiff in Appendix A, in

27   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

28   and/or omissions. Reasonable consumers would have been expected to have relied on the

       Page 531                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 549 of 729


 1   misrepresentations and omissions.

 2          2484. Defendants knew or should have known that their misrepresentations and/or

 3   omissions were false and misleading, and intended for consumers to rely on such

 4   misrepresentations and omissions.

 5          2485. JLI knew that JUUL products were not safe or reasonable alternatives to

 6   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 7   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 8   products.

 9          2486. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

10   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently
11   and would not have purchased JUUL products or would have paid less for them. JLI’s
12   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
13   products they would not otherwise have purchased and enter into purchase contracts they would
14   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
15   the class damages in an amount to be proven at trial, as well as any other relief the Court may
16   deem just or proper.
17                          c.      Breach of the Implied Warranty of Merchantability
18          2487. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
19          2488. This claim is brought against JLI.

20          2489. JUUL has at all times been a merchant with respect to the products which were

21   sold to Plaintiff and the class and was in the business of selling such products.

22          2490. Each JUUL product sold by JUUL comes with an implied warranty that it will

23   merchantable and fit for the ordinary purpose for which it would be used. N.H. Rev. Stat.

24   § 382—A:2A-212. JUUL has breached its implied warranty of merchantability because its

25   products were not in merchantable condition when sold, were defective when sold, did not

26   conform to the promises and affirmations of fact made on the products’ containers or labels,

27   and/or do not possess even the most basic degree of fitness for ordinary use.

28          2491. The ordinary intended purpose of JUUL’s products—and the purpose for which

       Page 532                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 550 of 729


 1   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

 2   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 3   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 4   potent    nicotine-delivery   mechanisms,   (iv) were   powerfully    addictive, and (v) posed

 5   unreasonable risks of substantial bodily injury.     Due to these and other features, JUUL’s

 6   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 7   recreation smoking devices.

 8            2492. Plaintiffs and each member of the class have had sufficient direct dealings with

 9   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

10   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and
11   each member of the class, on the other hand.
12            2493. Further, Plaintiffs and each member of the class were third-party beneficiaries of
13   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
14   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the
15   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
16   the express purpose an intent of being sold to consumers.
17            2494. Plaintiffs and the members of the class were injured as a direct and proximate
18   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
19   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

20   because, had they been aware of the unmerchantable condition of JUUL products, they would

21   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

22   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

23            2495. JUUL was provided notice of these issues by numerous complaints filed against

24   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

25   individual letters and communications sent by consumers before or within a reasonable amount

26   of time after they discovered or should have discovered that’s JUUL product were defective and

27   unmerchantable.

28

       Page 533                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 551 of 729


 1                          d.     Unjust Enrichment
 2          2496. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 3          2497. This claim is brought against JLI and the Management Defendants.

 4          2498. Defendants created and implemented a scheme to create a market for e-cigarettes

 5   and substantially increase sales of JUUL products through a pervasive pattern of false and

 6   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 7   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 8   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 9   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

10   products.
11          2499. Defendants were unjustly enriched as a result of their wrongful conduct,
12   including through the false and misleading advertisements and omissions regarding (i) whether
13   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
14   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
15   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
16   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
17   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
18   enriched through their scheme of marketing their products to minors. N.H. Rev. Stat. Ann.
19   § 126-K:4 prohibits the sale of JUUL products to minors.

20          2500. Defendants requested and received a measurable benefit at the expense of

21   Plaintiffs and class members in the form of payment for JUUL products.

22          2501. Defendants appreciated, recognized, and chose to accept the monetary benefits

23   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

24   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

25          2502. There is no justification for Defendants’ enrichment. It would be inequitable,

26   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

27   benefits were procured as a result of their wrongful conduct.

28          2503. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

       Page 534                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 552 of 729


 1   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

 2   with Defendant.

 3          2504. Plaintiffs plead this claim separately as well as in the alternative to their other

 4   claims, as without such claims they would have no adequate legal remedy.

 5                  30.     New Jersey
 6          2505. Plaintiffs bring each of the following claims on behalf of the New Jersey

 7   Subclass under New Jersey law.

 8                          a.     Common Law Fraud
 9          2506. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

10          2507. This claim is brought against JLI.
11          2508. JUUL created and implemented a scheme to create a market for e-cigarettes and
12   substantially increase sales of JUUL through a pervasive pattern of false and misleading
13   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
14   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
15   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
16   addictiveness, and significant risks of substantial physical injury from using JUUL products.
17          2509. Advertisements and representations for JUUL products contained deceptive
18   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
19   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

20   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

21   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

22   decades, JLI used third parties and word of mouth to spread false and misleading information

23   about JUUL products.

24          2510. Advertisements and representations for JUUL products concealed and failed to

25   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

26   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

27   addictive, posed significant risks of substantial physical injury resulting from the use of the

28   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

       Page 535                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 553 of 729


 1   consumed through a pack of combustible cigarettes.

 2          2511. The labels on JUUL products failed to disclose that the products posed

 3   significant risks of substantial physical injury resulting from the use of the products. The labels

 4   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 5          2512. The omissions were misleading and deceptive standing alone and were

 6   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 7   cigarettes and other representations.

 8          2513. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 9   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

10   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
11   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
12   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
13   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
14   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
15   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
16   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
17   Plaintiffs’ and class members’ decisions to purchase JUUL products.
18          2514. JLI owed Plaintiffs and class members a duty to disclose these facts because they
19   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

20   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

21   facts; because the facts would be material to reasonable consumers; because JUUL products

22   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

23   representations concerning the same subject matter as the omitted facts.

24          2515. As set forth in the allegations concerning each Plaintiff in Appendix A, in

25   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

26   and/or omissions. Reasonable consumers would have been expected to have relied on the

27   misrepresentations and omissions.

28          2516. Defendants knew or should have known that their misrepresentations and/or

       Page 536                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 554 of 729


 1   omissions were false and misleading, and intended for consumers to rely on such

 2   misrepresentations and omissions.

 3          2517. JLI knew that JUUL products were not safe or reasonable alternatives to

 4   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 5   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 6   products.

 7          2518. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

 8   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

 9   and would not have purchased JUUL products or would have paid less for them. JLI’s

10   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
11   products they would not otherwise have purchased and enter into purchase contracts they would
12   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
13   the class damages in an amount to be proven at trial, as well as any other relief the Court may
14   deem just or proper.
15                          b.      Breach of the Implied Warranty of Merchantability
16          2519. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
17          2520. This claim is brought against JLI.
18          2521. JUUL has at all times been a merchant with respect to the products which were
19   sold to Plaintiff and the class and was in the business of selling such products.

20          2522. Each JUUL product sold by JUUL comes with an implied warranty that it will

21   merchantable and fit for the ordinary purpose for which it would be used. N.J. Stat. Ann.

22   § 12A:2-314. JUUL has breached its implied warranty of merchantability because its products

23   were not in merchantable condition when sold, were defective when sold, did not conform to the

24   promises and affirmations of fact made on the products’ containers or labels, and/or do not

25   possess even the most basic degree of fitness for ordinary use.

26          2523. The ordinary intended purpose of JUUL’s products—and the purpose for which

27   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

28   products are not fit for that use—or any other use—because they (i) were not smoking cessation

       Page 537                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 555 of 729


 1   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 2   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

 3   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

 4   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 5   recreation smoking devices.

 6            2524. Plaintiffs and each member of the class have had sufficient direct dealings with

 7   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 8   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 9   each member of the class, on the other hand.

10            2525. Further, Plaintiffs and each member of the class were third-party beneficiaries of
11   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
12   sale of JUUL products to consumers.           Specifically, Plaintiffs and class members are the
13   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
14   the express purpose an intent of being sold to consumers.
15            2526. Plaintiffs and the members of the class were injured as a direct and proximate
16   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
17   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability
18   because, had they been aware of the unmerchantable condition of JUUL products, they would
19   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

20   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

21            2527. JUUL was provided notice of these issues by numerous complaints filed against

22   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

23   individual letters and communications sent by consumers before or within a reasonable amount

24   of time after they discovered or should have discovered that’s JUUL product were defective and

25   unmerchantable.

26                           c.      Unjust Enrichment
27            2528. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

28            2529. This claim is brought against JLI and the Management Defendants.

       Page 538                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 556 of 729


 1          2530. Defendants created and implemented a scheme to create a market for e-cigarettes

 2   and substantially increase sales of JUUL products through a pervasive pattern of false and

 3   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 4   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 5   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 6   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 7   products.

 8          2531. Defendants were unjustly enriched as a result of their wrongful conduct,

 9   including through the false and misleading advertisements and omissions regarding (i) whether

10   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
11   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
12   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
13   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
14   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
15   enriched through their scheme of marketing their products to minors. N.J. Stat. §§ 2A:170-
16   51.4(a)(2) and 2C:33-13.1(a) prohibit the marketing and sale of JUUL products to minors.
17          2532. Defendants requested and received a measurable benefit at the expense of
18   Plaintiffs and class members in the form of payment for JUUL products.
19          2533. Defendants appreciated, recognized, and chose to accept the monetary benefits

20   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

21   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

22          2534. There is no justification for Defendants’ enrichment. It would be inequitable,

23   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

24   benefits were procured as a result of their wrongful conduct.

25          2535. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

26   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

27   with Defendant.

28          2536. Plaintiffs plead this claim separately as well as in the alternative to their other

       Page 539                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 557 of 729


 1   claims, as without such claims they would have no adequate legal remedy.

 2                  31.     New Mexico
 3          2537. Plaintiffs bring each of the following claims on behalf of the New Mexico

 4   Subclass under New Mexico law.

 5                          a.     Violation of the New Mexico Unfair Trade Practices Act
                                   (N.M. Stat. § 57-12-1)
 6

 7          2538. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 8          2539. This claim is brought against JLI and, for certain unfair and/or unconscionable

 9   conduct claims as noted below, all Defendants.

10          2540. Defendants are “persons” under the statute and the sale and marketing of JUUL
11   products is “trade” and “commerce.”
12          2541. Plaintiffs and class members purchased JUUL products for personal purposes.
13          2542. Defendants created and implemented a scheme to create a market for e-cigarettes
14   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
15   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
16   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
17   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
18   addictiveness, and significant risks of substantial physical injury from using JUUL products.
19          2543. Advertisements and representations for JUUL products contained deceptive

20   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

21   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

22   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

23   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

24   decades, JLI used third parties and word of mouth to spread false and misleading information

25   about JUUL products.

26          2544. Advertisements and representations for JUUL products concealed and failed to

27   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

28   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

       Page 540                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 558 of 729


 1   addictive, posed significant risks of substantial physical injury resulting from the use of the

 2   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 3   consumed through a pack of combustible cigarettes.

 4          2545. The labels on JUUL products failed to disclose that the products posed

 5   significant risks of substantial physical injury resulting from the use of the products. The labels

 6   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 7          2546. The omissions were misleading and deceptive standing alone and were

 8   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 9   cigarettes and other representations.

10          2547. JLI’s conduct was unfair and unconscionable in that it included (i) the
11   manufacture and sale of products with a heightened propensity to cause addiction and physical
12   injuries and (ii) misrepresentations and omissions of material facts concerning the
13   characteristics and safety of JUUL products offended public policy; was immoral, unethical,
14   oppressive, and unscrupulous; resulted in a gross disparity between the value received by the
15   person and the price paid; and caused substantial harm that greatly outweighs any benefits
16   associated with the conduct. JUUL’s acts took advantage of the lack of knowledge, ability,
17   experience, or capacity of Plaintiffs and class members to a grossly unfair degree and to the
18   detriment of Plaintiffs and class members.
19          2548. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

20   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

21   ingredients, uses, benefits, or quantities, which they do not have; or (b) misrepresenting that

22   JUUL products are of a particular standard, quality, or grade, or that goods are of a particular

23   style or model, when they are not.

24          2549. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

25   omissions may, tends to, or does deceive or mislead reasonable consumers including the

26   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their

27   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not

28   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery

       Page 541                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 559 of 729


 1   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily

 2   injury resulting from the use of the products, and (vi) that the nicotine consumed through one

 3   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.

 4   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’

 5   decisions to purchase JUUL products.

 6          2550. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 7   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 8   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 9   facts; because the facts would be material to reasonable consumers; because JLI actively

10   concealed them; because JLI intended for consumers to rely on the omissions in question;
11   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
12   made partial representations concerning the same subject matter as the omitted facts.
13          2551. Defendants knew or should have known that their misrepresentations and/or
14   omissions were false and misleading, and intended for consumers to rely on such
15   misrepresentations and omissions.
16          2552. JLI and the Management Defendants engaged in fraudulent and deceptive
17   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
18   products were appropriate for minors, when in fact the products never should have been
19   marketed to minors and are especially harmful to minors due to the potent and addictive

20   nicotine doses, addictive qualities, and health risks.

21          2553. In addition, all Defendants engaged in unfair and unconscionable conduct

22   because the targeting of minors offends public policy (in particular N.M. Stat. Ann. §§ 30-49-

23   3(A), (E)); is immoral, unethical, oppressive, and unscrupulous; resulted in a gross disparity

24   between the value received by the person and the price paid; takes advantage of the lack of

25   knowledge, ability, experience, or capacity of minors to a grossly unfair degree; and has caused

26   substantial harm that greatly outweighs any benefits associated with the conduct.

27          2554. As alleged above, all Defendants participated and/or facilitated the marketing of

28   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

       Page 542                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 560 of 729


 1   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

 2   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

 3   use of JUUL products by minors continues to rise. Defendants’ acts took advantage of the lack

 4   of knowledge, ability, experience, or capacity of Plaintiffs and class members to a grossly unfair

 5   degree and to the detriment of Plaintiffs and class members

 6          2555. Defendants’ conduct actually and proximately caused loss of money or property

 7   to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs

 8   and class members would have behaved differently and would not have purchased JUUL

 9   products or would have paid less for them. Defendants’ misrepresentations and omissions

10   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have
11   purchased and enter into purchase contracts they would not otherwise have entered into. In
12   addition, class members who are minors are entitled to full repayment of the amounts they spent
13   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—
14   three times actual damages and/or statutory damages in the amount of $300, whichever is
15   greater, injunctive relief (except as to the Management Defendants), and reasonable attorneys’
16   fees, as well as any other relief the Court may deem just or proper.
17                         b.      Common Law Fraud
18          2556. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
19          2557. This claim is brought against JLI.

20          2558. JUUL created and implemented a scheme to create a market for e-cigarettes and

21   substantially increase sales of JUUL through a pervasive pattern of false and misleading

22   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

23   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

24   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

25   addictiveness, and significant risks of substantial physical injury from using JUUL products.

26          2559. Advertisements and representations for JUUL products contained deceptive

27   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

28   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

       Page 543                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 561 of 729


 1   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 2   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 3   decades, JLI used third parties and word of mouth to spread false and misleading information

 4   about JUUL products.

 5          2560. Advertisements and representations for JUUL products concealed and failed to

 6   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 7   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 8   addictive, posed significant risks of substantial physical injury resulting from the use of the

 9   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

10   consumed through a pack of combustible cigarettes.
11          2561. The labels on JUUL products failed to disclose that the products posed
12   significant risks of substantial physical injury resulting from the use of the products. The labels
13   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
14          2562. The omissions were misleading and deceptive standing alone and were
15   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
16   cigarettes and other representations.
17          2563. JLI’s conduct was fraudulent and deceptive because its misrepresentations and
18   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
19   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

20   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

21   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

22   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

23   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

24   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

25   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

26   Plaintiffs’ and class members’ decisions to purchase JUUL products.

27          2564. JLI owed Plaintiffs and class members a duty to disclose these facts because they

28   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

       Page 544                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 562 of 729


 1   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 2   facts; because the facts would be material to reasonable consumers; because JUUL products

 3   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 4   representations concerning the same subject matter as the omitted facts.

 5          2565. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 6   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

 7   and/or omissions. Reasonable consumers would have been expected to have relied on the

 8   misrepresentations and omissions.

 9          2566. Defendants knew or should have known that their misrepresentations and/or

10   omissions were false and misleading, and intended for consumers to rely on such
11   misrepresentations and omissions.
12          2567. JLI knew that JUUL products were not safe or reasonable alternatives to
13   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
14   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
15   products.
16          2568. JLI’s conduct actually and proximately caused damages to Plaintiffs and class
17   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently
18   and would not have purchased JUUL products or would have paid less for them. JLI’s
19   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

20   products they would not otherwise have purchased and enter into purchase contracts they would

21   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

22   the class damages in an amount to be proven at trial, as well as any other relief the Court may

23   deem just or proper.

24                          c.      Breach of the Implied Warranty of Merchantability
25          2569. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

26          2570. This claim is brought against JLI.

27          2571. JUUL has at all times been a merchant with respect to the products which were

28   sold to Plaintiff and the class and was in the business of selling such products.

       Page 545                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 563 of 729


 1            2572. Each JUUL product sold by JUUL comes with an implied warranty that it will

 2   merchantable and fit for the ordinary purpose for which it would be used. N.M. Stat. Ann. § 55-

 3   2-314. JUUL has breached its implied warranty of merchantability because its products were

 4   not in merchantable condition when sold, were defective when sold, did not conform to the

 5   promises and affirmations of fact made on the products’ containers or labels, and/or do not

 6   possess even the most basic degree of fitness for ordinary use.

 7            2573. The ordinary intended purpose of JUUL’s products—and the purpose for which

 8   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

 9   products are not fit for that use—or any other use—because they (i) were not smoking cessation

10   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
11   potent    nicotine-delivery   mechanisms,   (iv) were   powerfully   addictive, and (v) posed
12   unreasonable risks of substantial bodily injury.     Due to these and other features, JUUL’s
13   products are not fit for their ordinary, intended use as either cigarette replacement devices or
14   recreation smoking devices.
15            2574. Plaintiffs and each member of the class have had sufficient direct dealings with
16   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
17   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and
18   each member of the class, on the other hand.
19            2575. Further, Plaintiffs and each member of the class were third-party beneficiaries of

20   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

21   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

22   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

23   the express purpose an intent of being sold to consumers.

24            2576. Plaintiffs and the members of the class were injured as a direct and proximate

25   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

26   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

27   because, had they been aware of the unmerchantable condition of JUUL products, they would

28   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

       Page 546                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 564 of 729


 1   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

 2          2577. JUUL was provided notice of these issues by numerous complaints filed against

 3   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

 4   individual letters and communications sent by consumers before or within a reasonable amount

 5   of time after they discovered or should have discovered that’s JUUL product were defective and

 6   unmerchantable.

 7                          d.     Unjust Enrichment
 8          2578. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 9          2579. This claim is brought against JLI and the Management Defendants.

10          2580. Defendants created and implemented a scheme to create a market for e-cigarettes
11   and substantially increase sales of JUUL products through a pervasive pattern of false and
12   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
13   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
14   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and
15   doses, addictiveness, and significant risks of substantial physical injury from using JUUL
16   products.
17          2581. Defendants were unjustly enriched as a result of their wrongful conduct,
18   including through the false and misleading advertisements and omissions regarding (i) whether
19   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

20   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

21   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

22   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

23   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

24   enriched through their scheme of marketing their products to minors. N.M. Stat. Ann. §§ 30-

25   493(A), (E); 30-49-8(A) prohibit the marketing and sale of JUUL products to minors.

26          2582. Defendants requested and received a measurable benefit at the expense of

27   Plaintiffs and class members in the form of payment for JUUL products.

28          2583. Defendants appreciated, recognized, and chose to accept the monetary benefits

       Page 547                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 565 of 729


 1   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

 2   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

 3          2584. There is no justification for Defendants’ enrichment. It would be inequitable,

 4   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

 5   benefits were procured as a result of their wrongful conduct.

 6          2585. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

 7   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

 8   with Defendant.

 9          2586. Plaintiffs plead this claim separately as well as in the alternative to their other

10   claims, as without such claims they would have no adequate legal remedy.
11                  32.     New York
12          2587. Plaintiffs bring each of the following claims on behalf of the New York Subclass
13   under New York law.
14                          a.     Violation of New York General Business Law § 349
15          2588. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
16          2589. This claim is brought against JLI and, for certain claims below, the Management
17   Defendants.
18          2590. Plaintiffs and class members purchased JUUL products for personal purposes.
19          2591. Defendants created and implemented a scheme to create a market for e-cigarettes

20   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

21   statements and omissions directed to consumers. Defendants aimed to portray JUUL products as

22   cool and safe alternatives to combustible cigarettes, with a particular emphasis on appealing to

23   minors, while misrepresenting or omitting key facts concerning JUUL products’ nicotine

24   content and doses, addictiveness, and significant risks of substantial physical injury from using

25   JUUL products.

26          2592. Advertisements and representations for JUUL products contained deceptive

27   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

28   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

       Page 548                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 566 of 729


 1   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 2   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 3   decades, JLI used third parties and word of mouth to spread false and misleading information

 4   about JUUL products.

 5          2593. Advertisements and representations for JUUL products concealed and failed to

 6   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 7   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 8   addictive, posed significant risks of substantial physical injury resulting from the use of the

 9   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

10   consumed through a pack of combustible cigarettes.
11          2594. The labels on JUUL products failed to disclose that the products posed
12   significant risks of substantial physical injury resulting from the use of the products. The labels
13   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
14          2595. The omissions were misleading and deceptive standing alone and were
15   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
16   cigarettes and other representations.
17          2596. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
18   omissions at issue were likely to, and in fact did, mislead reasonable consumers including the
19   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their

20   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not

21   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery

22   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily

23   injury resulting from the use of the products, and (vi) that the nicotine consumed through one

24   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.

25   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’

26   decisions to purchase JUUL products.

27          2597. JLI owed Plaintiffs and class members a duty to disclose these facts because they

28   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

       Page 549                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 567 of 729


 1   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 2   facts; because the facts would be material to reasonable consumers; because JLI actively

 3   concealed them; because JLI intended for consumers to rely on the omissions in question;

 4   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 5   made partial representations concerning the same subject matter as the omitted facts.

 6          2598. Defendants knew or should have known that their misrepresentations and/or

 7   omissions were false and misleading, and intended for consumers to rely on such

 8   misrepresentations and omissions.

 9          2599.    JLI and the Management Defendants engaged in fraudulent and deceptive

10   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
11   products were appropriate for minors, when in fact the products never should have been
12   marketed to minors and are especially harmful to minors due to the potent and addictive
13   nicotine doses, addictive qualities, and health risks.
14          2600. Defendants’ conduct actually and proximately caused actual damages to
15   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and
16   class members would have behaved differently and would not have purchased JUUL products
17   or would have paid less for them. Defendants’ misrepresentations and omissions induced
18   Plaintiffs and class members to purchase JUUL products they would not otherwise have
19   purchased and enter into purchase contracts they would not otherwise have entered into. In

20   addition, class members who are minors are entitled to full repayment of the amounts they spent

21   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

22   three times actual damages or statutory damages in the amount of $50, whichever is greater,

23   injunctive relief (except as to the Management Defendants), and reasonable attorneys’ fees, as

24   well as any other relief the Court may deem just or proper.

25                          b.      Violation of New York General Business Law § 350
26          2601. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

27          2602. This claim is brought against JLI and, for certain claims below, the Management

28   Defendants.

       Page 550                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 568 of 729


 1          2603. Plaintiffs and class members purchased JUUL products for personal purposes.

 2          2604. Defendants created and implemented a scheme to create a market for e-cigarettes

 3   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 4   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 5   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 6   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 7   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 8          2605. Advertisements and representations for JUUL products contained deceptive

 9   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

10   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
11   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
12   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
13   decades, JLI used third parties and word of mouth to spread false and misleading information
14   about JUUL products.
15          2606. Advertisements and representations for JUUL products concealed and failed to
16   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed significant risks of substantial physical injury resulting from the use of the
19   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

20   consumed through a pack of combustible cigarettes.

21          2607. The labels on JUUL products failed to disclose that the products posed

22   significant risks of substantial physical injury resulting from the use of the products. The labels

23   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

24          2608. The omissions were misleading and deceptive standing alone and were

25   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

26   cigarettes and other representations.

27          2609. JUUL’s advertising in the conduct of its business was fraudulent and deceptive

28   because the misrepresentations and omissions had the capacity, tendency, or effect of deceiving

       Page 551                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 569 of 729


 1   reasonable consumers, including the Plaintiffs. Reasonable consumers, including the Plaintiffs,

 2   would have found it material to their purchasing decisions that JUUL’s products (i) were not

 3   smoking cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii)

 4   were extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed

 5   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)

 6   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a

 7   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor

 8   in Plaintiffs’ and class members’ decisions to purchase JUUL products.

 9          2610. JLI owed Plaintiffs and class members a duty to disclose these facts because they

10   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
11   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
12   facts; because the facts would be material to reasonable consumers; because JLI actively
13   concealed them; because JLI intended for consumers to rely on the omissions in question;
14   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
15   made partial representations concerning the same subject matter as the omitted facts.
16          2611. As set forth in the allegations concerning each Plaintiff in Appendix A, in
17   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.
18   Reasonable consumers would have been expected to have relied on the misrepresentations and
19   omissions.

20          2612. JLI and the Management Defendants engaged in fraudulent and deceptive

21   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

22   products were appropriate for minors, when in fact the products never should have been

23   marketed to minors and are especially harmful to minors due to the potent and addictive

24   nicotine doses, addictive qualities, and health risks.

25          2613. Defendants’ conduct actually and proximately caused actual damages to

26   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and

27   class members would have behaved differently and would not have purchased JUUL products

28   or would have paid less for them. Defendants’ misrepresentations and omissions induced

       Page 552                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 570 of 729


 1   Plaintiffs and class members to purchase JUUL products they would not otherwise have

 2   purchased and enter into purchase contracts they would not otherwise have entered into. In

 3   addition, class members who are minors are entitled to full repayment of the amounts they spent

 4   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

 5   actual damages or $500, whichever is greater; treble damages; injunctive relief (except as to the

 6   Management Defendants); and reasonable attorneys’ fees, as well as any other relief the Court

 7   may deem just or proper.

 8                          c.     Common Law Fraud
 9          2614. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

10          2615. This claim is brought against JLI.
11          2616. JUUL created and implemented a scheme to create a market for e-cigarettes and
12   substantially increase sales of JUUL through a pervasive pattern of false and misleading
13   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
14   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
15   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
16   addictiveness, and significant risks of substantial physical injury from using JUUL products.
17          2617. Advertisements and representations for JUUL products contained deceptive
18   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
19   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

20   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

21   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

22   decades, JLI used third parties and word of mouth to spread false and misleading information

23   about JUUL products.

24          2618. Advertisements and representations for JUUL products concealed and failed to

25   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

26   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

27   addictive, posed significant risks of substantial physical injury resulting from the use of the

28   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

       Page 553                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 571 of 729


 1   consumed through a pack of combustible cigarettes.

 2          2619. The labels on JUUL products failed to disclose that the products posed

 3   significant risks of substantial physical injury resulting from the use of the products. The labels

 4   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 5          2620. The omissions were misleading and deceptive standing alone and were

 6   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 7   cigarettes and other representations.

 8          2621. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 9   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

10   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
11   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
12   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
13   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
14   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
15   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
16   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
17   Plaintiffs’ and class members’ decisions to purchase JUUL products.
18          2622. JLI owed Plaintiffs and class members a duty to disclose these facts because they
19   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

20   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

21   facts; because the facts would be material to reasonable consumers; because JUUL products

22   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

23   representations concerning the same subject matter as the omitted facts.

24          2623. As set forth in the allegations concerning each Plaintiff in Appendix A, in

25   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

26   and/or omissions. Reasonable consumers would have been expected to have relied on the

27   misrepresentations and omissions.

28          2624. Defendants knew or should have known that their misrepresentations and/or

       Page 554                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 572 of 729


 1   omissions were false and misleading, and intended for consumers to rely on such

 2   misrepresentations and omissions.

 3          2625. JLI knew that JUUL products were not safe or reasonable alternatives to

 4   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 5   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 6   products.

 7          2626. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

 8   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

 9   and would not have purchased JUUL products or would have paid less for them. JLI’s

10   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
11   products they would not otherwise have purchased and enter into purchase contracts they would
12   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
13   the class damages in an amount to be proven at trial, as well as any other relief the Court may
14   deem just or proper.
15                          d.      Breach of the Implied Warranty of Merchantability
16          2627. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
17          2628. This claim is brought against JLI.
18          2629. JUUL has at all times been a merchant with respect to the products which were
19   sold to Plaintiff and the class and was in the business of selling such products.

20          2630. Each JUUL product sold by JUUL comes with an implied warranty that it will

21   merchantable and fit for the ordinary purpose for which it would be used. N.Y. U.C.C. Law

22   § 2-314. JUUL has breached its implied warranty of merchantability because its products were

23   not in merchantable condition when sold, were defective when sold, did not conform to the

24   promises and affirmations of fact made on the products’ containers or labels, and/or do not

25   possess even the most basic degree of fitness for ordinary use.

26          2631. The ordinary intended purpose of JUUL’s products—and the purpose for which

27   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

28   products are not fit for that use—or any other use—because they (i) were not smoking cessation

       Page 555                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 573 of 729


 1   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 2   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

 3   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

 4   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 5   recreation smoking devices.

 6            2632. Plaintiffs and each member of the class have had sufficient direct dealings with

 7   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 8   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 9   each member of the class, on the other hand.

10            2633. Further, Plaintiffs and each member of the class were third-party beneficiaries of
11   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
12   sale of JUUL products to consumers.           Specifically, Plaintiffs and class members are the
13   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
14   the express purpose an intent of being sold to consumers.
15            2634. Plaintiffs and the members of the class were injured as a direct and proximate
16   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
17   the New York Direct Purchaser Subclass were damaged as a result of JUUL’s breach of its
18   implied warranty of merchantability because, had they been aware of the unmerchantable
19   condition of JUUL products, they would not have purchased JUUL products, or would have

20   paid less for them. Plaintiffs seek damages in an amount to be proven at trial, as well as any

21   other relief the Court may deem just or proper.

22            2635. JUUL was provided notice of these issues by numerous complaints filed against

23   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

24   individual letters and communications sent by consumers before or within a reasonable amount

25   of time after they discovered or should have discovered that’s JUUL product were defective and

26   unmerchantable.

27                           e.      Unjust Enrichment
28            2636. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 556                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 574 of 729


 1          2637. This claim is brought against JLI and the Management Defendants.

 2          2638. Defendants created and implemented a scheme to create a market for e-cigarettes

 3   and substantially increase sales of JUUL products through a pervasive pattern of false and

 4   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 5   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 6   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 7   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 8   products.

 9          2639. Defendants were unjustly enriched as a result of their wrongful conduct,

10   including through the false and misleading advertisements and omissions regarding (i) whether
11   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
12   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
13   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
14   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
15   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
16   enriched through their scheme of marketing their products to minors. N.Y. Pub. Health Law
17   §§ 1399-cc(2), 1399-bb(4), and 1399-bb(5) prohibit the marketing and sale of JUUL products to
18   minors.
19          2640. Defendants requested and received a measurable benefit at the expense of

20   Plaintiffs and class members in the form of payment for JUUL products.

21          2641. Defendants appreciated, recognized, and chose to accept the monetary benefits

22   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

23   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

24          2642. There is no justification for Defendants’ enrichment. It would be inequitable,

25   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

26   benefits were procured as a result of their wrongful conduct.

27          2643. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

28   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

       Page 557                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 575 of 729


 1   with Defendant.

 2          2644. Plaintiffs plead this claim separately as well as in the alternative to their other

 3   claims, as without such claims they would have no adequate legal remedy.

 4                  33.     North Carolina
 5          2645. Plaintiffs bring each of the following claims on behalf of the North Carolina

 6   Subclass under North Carolina law.

 7                          a.     Violation of the North Carolina Unfair & Deceptive Trade
                                   Practices Act (N.C. Gen. Stat. §§ 75-1.1, et seq.)
 8

 9          2646. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

10          2647. This claim is brought against JLI and, for certain unfair and/or unconscionable
11   conduct claims as noted below, all Defendants.
12          2648. Plaintiffs and class members purchased JUUL products for personal purposes.
13          2649. Defendants created and implemented a scheme to create a market for e-cigarettes
14   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
15   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
16   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
17   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
18   addictiveness, and significant risks of substantial physical injury from using JUUL products.
19          2650. Advertisements and representations for JUUL products contained deceptive

20   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

21   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

22   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

23   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

24   decades, JLI used third parties and word of mouth to spread false and misleading information

25   about JUUL products.

26          2651. Advertisements and representations for JUUL products concealed and failed to

27   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

28   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

       Page 558                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 576 of 729


 1   addictive, posed significant risks of substantial physical injury resulting from the use of the

 2   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 3   consumed through a pack of combustible cigarettes.

 4          2652. The labels on JUUL products failed to disclose that the products posed

 5   significant risks of substantial physical injury resulting from the use of the products. The labels

 6   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 7          2653. The omissions were misleading and deceptive standing alone and were

 8   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 9   cigarettes and other representations.

10          2654. JLI’s conduct was unfair and unconscionable in that it included (i) the
11   manufacture and sale of products with a heightened propensity to cause addiction and physical
12   injuries and (ii) misrepresentations and omissions of material facts concerning the
13   characteristics and safety of JUUL products that offended public policy; were immoral,
14   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused
15   substantial harm that greatly outweighs any possible utility from the conduct.
16          2655. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
17   omissions had the tendency or capacity to mislead or created the likelihood of deception of
18   average consumers such as including the Plaintiffs.       Reasonable consumers, including the
19   Plaintiffs, would have found it material to their purchasing decisions that JUUL’s products (i)

20   were not smoking cessation devices, (ii) were not reasonable alternatives to combustible

21   cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were powerfully

22   addictive, (v) posed unreasonable risks of substantial bodily injury resulting from the use of the

23   products, and (vi) that the nicotine consumed through one JUUL pod exceeded the nicotine

24   consumed through a pack of combustible cigarettes. Knowledge of these facts would have been

25   a substantial factor in Plaintiffs’ and class members’ decisions to purchase JUUL products.

26          2656. JLI owed Plaintiffs and class members a duty to disclose these facts because they

27   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

28   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

       Page 559                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 577 of 729


 1   facts; because the facts would be material to reasonable consumers; because JLI actively

 2   concealed them; because JLI intended for consumers to rely on the omissions in question;

 3   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 4   made partial representations concerning the same subject matter as the omitted facts.

 5          2657. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 6   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

 7   Reasonable consumers would have been expected to have relied on the misrepresentations and

 8   omissions.

 9          2658. JLI and the Management Defendants engaged in fraudulent and deceptive

10   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
11   products were appropriate for minors, when in fact the products never should have been
12   marketed to minors and are especially harmful to minors due to the potent and addictive
13   nicotine doses, addictive qualities, and health risks.
14          2659. In addition, all Defendants engaged in unfair and unconscionable conduct
15   because the targeting of minors offends public policy (in particular N.C. Gen. Stat. § 14-313(b)
16   and N.C. Gen. Stat. § 14-313(b2); is immoral, unethical, oppressive, outrageous, unscrupulous,
17   and substantially injurious; and has caused substantial harm that greatly outweighs any possible
18   utility from the conduct.
19          2660. As alleged above, all Defendants participated and/or facilitated the marketing of

20   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

21   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

22   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

23   use of JUUL products by minors continues to rise.

24          2661. Defendants’ conduct, alleged herein, was in and affected commerce since the

25   conduct was part and parcel of Defendants’ business activities related to the sale of JUUL

26   products.

27          2662. Defendants’ conduct actually and proximately caused actual damages to

28   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and

       Page 560                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 578 of 729


 1   class members would have behaved differently and would not have purchased JUUL products

 2   or would have paid less for them. Defendants’ misrepresentations and omissions induced

 3   Plaintiffs and class members to purchase JUUL products they would not otherwise have

 4   purchased and enter into purchase contracts they would not otherwise have entered into. In

 5   addition, class members who are minors are entitled to full repayment of the amounts they spent

 6   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

 7   three times damages, injunctive relief (except as to the Management Defendants), and

 8   reasonable attorneys’ fees, as well as any other relief the Court may deem just or proper.

 9                          b.     Common Law Fraud
10          2663. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
11          2664. This claim is brought against JLI.
12          2665. JUUL created and implemented a scheme to create a market for e-cigarettes and
13   substantially increase sales of JUUL through a pervasive pattern of false and misleading
14   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
15   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
16   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
17   addictiveness, and significant risks of substantial physical injury from using JUUL products.
18          2666. Advertisements and representations for JUUL products contained deceptive
19   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

20   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

21   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

22   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

23   decades, JLI used third parties and word of mouth to spread false and misleading information

24   about JUUL products.

25          2667. Advertisements and representations for JUUL products concealed and failed to

26   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

27   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

28   addictive, posed significant risks of substantial physical injury resulting from the use of the

       Page 561                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 579 of 729


 1   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 2   consumed through a pack of combustible cigarettes.

 3          2668. The labels on JUUL products failed to disclose that the products posed

 4   significant risks of substantial physical injury resulting from the use of the products. The labels

 5   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 6          2669. The omissions were misleading and deceptive standing alone and were

 7   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 8   cigarettes and other representations.

 9          2670. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

10   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
11   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
12   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
13   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
14   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
15   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
16   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
17   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
18   Plaintiffs’ and class members’ decisions to purchase JUUL products.
19          2671. JLI owed Plaintiffs and class members a duty to disclose these facts because they

20   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

21   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

22   facts; because the facts would be material to reasonable consumers; because JUUL products

23   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

24   representations concerning the same subject matter as the omitted facts.

25          2672. As set forth in the allegations concerning each Plaintiff in Appendix A, in

26   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

27   and/or omissions. Reasonable consumers would have been expected to have relied on the

28   misrepresentations and omissions.

       Page 562                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 580 of 729


 1          2673. Defendants knew or should have known that their misrepresentations and/or

 2   omissions were false and misleading, and intended for consumers to rely on such

 3   misrepresentations and omissions.

 4          2674. JLI knew that JUUL products were not safe or reasonable alternatives to

 5   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 6   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 7   products.

 8          2675. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

 9   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

10   and would not have purchased JUUL products or would have paid less for them. JLI’s
11   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
12   products they would not otherwise have purchased and enter into purchase contracts they would
13   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
14   the class damages in an amount to be proven at trial, as well as any other relief the Court may
15   deem just or proper.
16                          c.      Breach of the Implied Warranty of Merchantability
17          2676. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
18          2677. This claim is brought against JLI.
19          2678. JUUL has at all times been a merchant with respect to the products which were

20   sold to Plaintiff and the class and was in the business of selling such products.

21          2679. Each JUUL product sold by JUUL comes with an implied warranty that it will

22   merchantable and fit for the ordinary purpose for which it would be used. N.C. GEN. STAT.

23   § 25-2-314. JUUL has breached its implied warranty of merchantability because its products

24   were not in merchantable condition when sold, were defective when sold, did not conform to the

25   promises and affirmations of fact made on the products’ containers or labels, and/or do not

26   possess even the most basic degree of fitness for ordinary use.

27          2680. The ordinary intended purpose of JUUL’s products—and the purpose for which

28   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

       Page 563                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 581 of 729


 1   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 2   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 3   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

 4   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

 5   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 6   recreation smoking devices.

 7            2681. Plaintiffs and each member of the class have had sufficient direct dealings with

 8   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 9   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

10   each member of the class, on the other hand.
11            2682. Further, Plaintiffs and each member of the class were third-party beneficiaries of
12   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
13   sale of JUUL products to consumers.           Specifically, Plaintiffs and class members are the
14   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
15   the express purpose an intent of being sold to consumers.
16            2683. Plaintiffs and the members of the class were injured as a direct and proximate
17   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
18   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability
19   because, had they been aware of the unmerchantable condition of JUUL products, they would

20   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

21   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

22            2684. JUUL was provided notice of these issues by numerous complaints filed against

23   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

24   individual letters and communications sent by consumers before or within a reasonable amount

25   of time after they discovered or should have discovered that’s JUUL product were defective and

26   unmerchantable.

27                           d.      Unjust Enrichment
28            2685. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 564                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 582 of 729


 1          2686. This claim is brought against JLI and the Management Defendants.

 2          2687. Defendants created and implemented a scheme to create a market for e-cigarettes

 3   and substantially increase sales of JUUL products through a pervasive pattern of false and

 4   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 5   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 6   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 7   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 8   products.

 9          2688. Defendants were unjustly enriched as a result of their wrongful conduct,

10   including through the false and misleading advertisements and omissions regarding (i) whether
11   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
12   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
13   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
14   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
15   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
16   enriched through their scheme of marketing their products to minors. N.C. Gen. Stat. § 14-
17   313(b) and N.C. Gen. Stat. § 14-313(b2) prohibit the marketing and sale of JUUL products to
18   minors.
19          2689. Defendants requested and received a measurable benefit at the expense of

20   Plaintiffs and class members in the form of payment for JUUL products.

21          2690. Defendants appreciated, recognized, and chose to accept the monetary benefits

22   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

23   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

24          2691. There is no justification for Defendants’ enrichment. It would be inequitable,

25   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

26   benefits were procured as a result of their wrongful conduct.

27          2692. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

28   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

       Page 565                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 583 of 729


 1   with Defendant.

 2          2693. Plaintiffs plead this claim separately as well as in the alternative to their other

 3   claims, as without such claims they would have no adequate legal remedy.

 4                  34.     North Dakota
 5          2694. Plaintiffs bring each of the following claims on behalf of the North Dakota

 6   Subclass under North Dakota law.

 7                          a.     Violation of North Dakota Consumer Fraud Act (N.D. Cent.
                                   Code § 51-15-01, et seq.)
 8

 9          2695. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

10          2696. This claim is brought against JLI, and for certain unfair and unconscionable
11   conduct claims, all Defendants.
12          2697. Plaintiffs and class members purchased JUUL products for personal purposes.
13          2698. Defendants created and implemented a scheme to create a market for e-cigarettes
14   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
15   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
16   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
17   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
18   addictiveness, and significant risks of substantial physical injury from using JUUL products.
19          2699. Advertisements and representations for JUUL products contained deceptive

20   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

21   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

22   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

23   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

24   decades, JLI used third parties and word of mouth to spread false and misleading information

25   about JUUL products.

26          2700. Advertisements and representations for JUUL products concealed and failed to

27   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

28   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

       Page 566                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 584 of 729


 1   addictive, posed significant risks of substantial physical injury resulting from the use of the

 2   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 3   consumed through a pack of combustible cigarettes.

 4          2701. The labels on JUUL products failed to disclose that the products posed

 5   significant risks of substantial physical injury resulting from the use of the products. The labels

 6   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 7          2702. The omissions were misleading and deceptive standing alone and were

 8   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 9   cigarettes and other representations.

10          2703. JLI’s conduct was unfair and unconscionable in that it included (i) the
11   manufacture and sale of products with a heightened propensity to cause addiction and physical
12   injuries and (ii) misrepresentations and omissions of material facts concerning the
13   characteristics and safety of JUUL products that offended public policy; were immoral,
14   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused
15   substantial harm that greatly outweighs any possible utility from the conduct.
16          2704. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
17   omissions at issue were likely to, and in fact did, deceive reasonable consumers, including the
18   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their
19   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not

20   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery

21   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily

22   injury resulting from the use of the products, and (vi) that the nicotine consumed through one

23   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.

24   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’

25   decisions to purchase JUUL products.

26          2705. JLI owed Plaintiffs and class members a duty to disclose these facts because they

27   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

28   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

       Page 567                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 585 of 729


 1   facts; because the facts would be material to reasonable consumers; because JLI actively

 2   concealed them; because JLI intended for consumers to rely on the omissions in question;

 3   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 4   made partial representations concerning the same subject matter as the omitted facts.

 5          2706. JLI and the Management Defendants engaged in fraudulent and deceptive

 6   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 7   products were appropriate for minors, when in fact the products never should have been

 8   marketed to minors and are especially harmful to minors due to the potent and addictive

 9   nicotine doses, addictive qualities, and health risks.

10          2707. In addition, all Defendants engaged in unfair and unconscionable conduct
11   because the targeting of minors offends public policy (in particular N.D. Cent. Code § 12.1-31-
12   03(1)(a)) is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially
13   injurious; and has caused substantial harm that greatly outweighs any possible utility from the
14   conduct.
15          2708. As alleged above, all Defendants participated and/or facilitated the marketing of
16   JUUL products to minors and took no action to curb the use of JUUL products by minors.
17   JUUL has continued the unconscionable practices that Defendants implemented, facilitated,
18   and/or did not take adequate steps to end. As a result, the use of JUUL products by minors
19   continues to rise.

20          2709. Defendants knew or should have known that their misrepresentations and/or

21   omissions were false and misleading, and intended for consumers to rely on such

22   misrepresentations and omissions.

23          2710. Defendants’ conduct actually and proximately caused actual damages to

24   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and

25   class members would have behaved differently and would not have purchased JUUL products

26   or would have paid less for them. Defendants’ misrepresentations and omissions induced

27   Plaintiffs and class members to purchase JUUL products they would not otherwise have

28   purchased and enter into purchase contracts they would not otherwise have entered into. In

       Page 568                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 586 of 729


 1   addition, class members who are minors are entitled to full repayment of the amounts they spent

 2   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

 3   three times actual damages, injunctive relief (except as to the Management Defendants), and

 4   reasonable attorneys’ fees, as well as any other relief the Court may deem just or proper.

 5                          b.     Violation of North Dakota False Advertising Law (N.D. Cent.
                                   Code § 51-12-08)
 6

 7          2711. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 8          2712. This claim is brought against JLI.

 9          2713. Plaintiffs and class members purchased JUUL products for personal purposes.

10          2714. Defendants created and implemented a scheme to create a market for e-cigarettes
11   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
12   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
13   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
14   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
15   addictiveness, and significant risks of substantial physical injury from using JUUL products.
16          2715. Advertisements and representations for JUUL products contained deceptive
17   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
18   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
19   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

20   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

21   decades, JLI used third parties and word of mouth to spread false and misleading information

22   about JUUL products.

23          2716. Advertisements and representations for JUUL products concealed and failed to

24   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

25   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

26   addictive, posed significant risks of substantial physical injury resulting from the use of the

27   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

28   consumed through a pack of combustible cigarettes.

       Page 569                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 587 of 729


 1          2717. The labels on JUUL products failed to disclose that the products posed

 2   significant risks of substantial physical injury resulting from the use of the products. The labels

 3   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 4          2718. The omissions were misleading and deceptive standing alone and were

 5   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 6   cigarettes and other representations.

 7          2719.    JLI’s conduct constituted the following prohibited practices: making or

 8   disseminating or causing to be made or disseminated before the public in North Dakota, in any

 9   newspaper or other publication, or any advertising device, or by public outcry or proclamation,

10   or in any other manner or means whatever, statements, concerning such real or personal
11   property or services, professional or otherwise or concerning any circumstance or matter of fact
12   connected with the proposed performance or disposition thereof, which is untrue or misleading.
13          2720. JLI’s conduct was likely to, and in fact did, deceive reasonable consumers
14   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
15   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
16   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
17   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
18   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
19   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

20   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

21   Plaintiffs’ and class members’ decisions to purchase JUUL products.

22          2721. JLI owed Plaintiffs and class members a duty to disclose these facts because they

23   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

24   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

25   facts; because the facts would be material to reasonable consumers; because JLI actively

26   concealed them; because JLI intended for consumers to rely on the omissions in question;

27   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

28   made partial representations concerning the same subject matter as the omitted facts.

       Page 570                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 588 of 729


 1          2722. Defendants knew or should have known that their misrepresentations and/or

 2   omissions were false and misleading, and intended for consumers to rely on such

 3   misrepresentations and omissions.

 4          2723. JLI’s conduct actually and proximately caused actual damages to Plaintiffs and

 5   class members. Absent JLI’s unfair and fraudulent conduct, Plaintiffs and class members would

 6   have behaved differently and would not have purchased JUUL products or would have paid less

 7   for them. JLI’s misrepresentations and omissions induced Plaintiffs and class members to

 8   purchase JUUL products they would not otherwise have purchased and enter into purchase

 9   contracts they would not otherwise have entered into. In addition, class members who are

10   minors are entitled to full repayment of the amounts they spent on JUUL products. Plaintiffs
11   seek—on behalf of themselves and each member of the class—injunctive relief and reasonable
12   attorneys’ fees, as well as any other relief the Court may deem just or proper.
13                          c.     Common Law Fraud
14          2724. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
15          2725. This claim is brought against JLI.
16          2726. JUUL created and implemented a scheme to create a market for e-cigarettes and
17   substantially increase sales of JUUL through a pervasive pattern of false and misleading
18   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
19   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

20   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

21   addictiveness, and significant risks of substantial physical injury from using JUUL products.

22          2727. Advertisements and representations for JUUL products contained deceptive

23   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

24   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

25   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

26   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

27   decades, JLI used third parties and word of mouth to spread false and misleading information

28   about JUUL products.

       Page 571                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 589 of 729


 1          2728. Advertisements and representations for JUUL products concealed and failed to

 2   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 3   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 4   addictive, posed significant risks of substantial physical injury resulting from the use of the

 5   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 6   consumed through a pack of combustible cigarettes.

 7          2729. The labels on JUUL products failed to disclose that the products posed

 8   significant risks of substantial physical injury resulting from the use of the products. The labels

 9   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

10          2730. The omissions were misleading and deceptive standing alone and were
11   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
12   cigarettes and other representations.
13          2731. JLI’s conduct was fraudulent and deceptive because its misrepresentations and
14   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
15   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
16   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
17   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
18   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
19   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

20   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

21   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

22   Plaintiffs’ and class members’ decisions to purchase JUUL products.

23          2732. JLI owed Plaintiffs and class members a duty to disclose these facts because they

24   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

25   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

26   facts; because the facts would be material to reasonable consumers; because JUUL products

27   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

28   representations concerning the same subject matter as the omitted facts.

       Page 572                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 590 of 729


 1          2733. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 2   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

 3   and/or omissions. Reasonable consumers would have been expected to have relied on the

 4   misrepresentations and omissions.

 5          2734. Defendants knew or should have known that their misrepresentations and/or

 6   omissions were false and misleading, and intended for consumers to rely on such

 7   misrepresentations and omissions.

 8          2735. JLI knew that JUUL products were not safe or reasonable alternatives to

 9   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

10   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
11   products.
12          2736. JLI’s conduct actually and proximately caused damages to Plaintiffs and class
13   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently
14   and would not have purchased JUUL products or would have paid less for them. JLI’s
15   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
16   products they would not otherwise have purchased and enter into purchase contracts they would
17   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
18   the class damages in an amount to be proven at trial, as well as any other relief the Court may
19   deem just or proper.

20                          d.      Breach of the Implied Warranty of Merchantability
21          2737. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

22          2738. This claim is brought against JLI.

23          2739. JUUL has at all times been a merchant with respect to the products which were

24   sold to Plaintiff and the class and was in the business of selling such products.

25          2740. Each JUUL product sold by JUUL comes with an implied warranty that it will

26   merchantable and fit for the ordinary purpose for which it would be used. N.D. Cent. Code

27   § 41-02-32. JUUL has breached its implied warranty of merchantability because its products

28   were not in merchantable condition when sold, were defective when sold, did not conform to the

       Page 573                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 591 of 729


 1   promises and affirmations of fact made on the products’ containers or labels, and/or do not

 2   possess even the most basic degree of fitness for ordinary use.

 3            2741. The ordinary intended purpose of JUUL’s products—and the purpose for which

 4   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

 5   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 6   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 7   potent    nicotine-delivery   mechanisms,   (iv) were   powerfully    addictive, and (v) posed

 8   unreasonable risks of substantial bodily injury.     Due to these and other features, JUUL’s

 9   products are not fit for their ordinary, intended use as either cigarette replacement devices or

10   recreation smoking devices.
11            2742. Plaintiffs and each member of the class have had sufficient direct dealings with
12   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
13   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and
14   each member of the class, on the other hand.
15            2743. Further, Plaintiffs and each member of the class were third-party beneficiaries of
16   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
17   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the
18   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
19   the express purpose an intent of being sold to consumers.

20            2744. Plaintiffs and the members of the class were injured as a direct and proximate

21   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

22   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

23   because, had they been aware of the unmerchantable condition of JUUL products, they would

24   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

25   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

26            2745. JUUL was provided notice of these issues by numerous complaints filed against

27   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

28   individual letters and communications sent by consumers before or within a reasonable amount

       Page 574                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 592 of 729


 1   of time after they discovered or should have discovered that’s JUUL product were defective and

 2   unmerchantable.

 3                          e.     Unjust Enrichment
 4          2746. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 5          2747. This claim is brought against JLI and the Management Defendants.

 6          2748. Defendants created and implemented a scheme to create a market for e-cigarettes

 7   and substantially increase sales of JUUL products through a pervasive pattern of false and

 8   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 9   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

10   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and
11   doses, addictiveness, and significant risks of substantial physical injury from using JUUL
12   products.
13          2749. Defendants were unjustly enriched as a result of their wrongful conduct,
14   including through the false and misleading advertisements and omissions regarding (i) whether
15   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
16   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
17   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
18   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
19   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

20   enriched through their scheme of marketing their products to minors. N.D. Cent. Code § 12.1-

21   31-03(1)(a) prohibits the marketing and sale of JUUL products to minors.

22          2750. Defendants requested and received a measurable benefit at the expense of

23   Plaintiffs and class members in the form of payment for JUUL products.

24          2751. Defendants appreciated, recognized, and chose to accept the monetary benefits

25   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

26   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

27          2752. There is no justification for Defendants’ enrichment. It would be inequitable,

28   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

       Page 575                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 593 of 729


 1   benefits were procured as a result of their wrongful conduct.

 2          2753. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

 3   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

 4   with Defendant.

 5          2754. Plaintiffs plead this claim separately as well as in the alternative to their other

 6   claims, as without such claims they would have no adequate legal remedy.

 7                  35.     Ohio
 8          2755. Plaintiffs bring each of the following claims on behalf of the Ohio Subclass

 9   under Ohio law.

10                          a.     Violation of the Ohio Consumer Sales Practices Act (Ohio
                                   Rev. Code Ann. §§ 1345.01, et seq.)
11

12          2756. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
13          2757. This claim is brought against JLI and, for certain unfair and/or unconscionable
14   conduct claims as noted below, all Defendants.
15          2758. Plaintiffs and class members purchased JUUL products for personal purposes.
16          2759. Defendants created and implemented a scheme to create a market for e-cigarettes
17   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
18   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
19   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

20   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

21   addictiveness, and significant risks of substantial physical injury from using JUUL products.

22          2760. Advertisements and representations for JUUL products contained deceptive

23   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

24   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

25   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

26   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

27   decades, JLI used third parties and word of mouth to spread false and misleading information

28   about JUUL products.

       Page 576                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 594 of 729


 1          2761. Advertisements and representations for JUUL products concealed and failed to

 2   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 3   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 4   addictive, posed significant risks of substantial physical injury resulting from the use of the

 5   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 6   consumed through a pack of combustible cigarettes.

 7          2762. The labels on JUUL products failed to disclose that the products posed

 8   significant risks of substantial physical injury resulting from the use of the products. The labels

 9   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

10          2763. The omissions were misleading and deceptive standing alone and were
11   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
12   cigarettes and other representations.
13          2764. JLI’s conduct was unfair and unconscionable in that it included (i) the
14   manufacture and sale of products with a heightened propensity to cause addiction and physical
15   injuries; (ii) misrepresentations and omissions of material facts concerning the characteristics
16   and safety of JUUL products; (iii) knowingly making a misleading statement of opinion on
17   which Plaintiffs and class members were likely to rely to their detriment; and (iv) knowingly
18   taking advantage of Plaintiffs’ and class members’ inability to protect their interests, due to their
19   ignorance regarding the actual characteristics of JUUL products, offended public policy; was

20   immoral, unethical, oppressive, and unscrupulous; caused substantial harm that greatly

21   outweighs any benefits associated with the conduct; and is marked by injustice.

22          2765. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

23   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

24   ingredients, uses, benefits, or quantities, which they do not have; or (b) misrepresenting that

25   JUUL products are of a particular standard, quality, or grade, or that goods are of a particular

26   style or model, when they are not.

27          2766. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

28   omissions had the tendency or capacity to mislead reasonable consumers including the

       Page 577                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 595 of 729


 1   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their

 2   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not

 3   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery

 4   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily

 5   injury resulting from the use of the products, and (vi) that the nicotine consumed through one

 6   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.

 7   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’

 8   decisions to purchase JUUL products.

 9          2767. JLI owed Plaintiffs and class members a duty to disclose these facts because they

10   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
11   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
12   facts; because the facts would be material to reasonable consumers; because JLI actively
13   concealed them; because JLI intended for consumers to rely on the omissions in question;
14   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
15   made partial representations concerning the same subject matter as the omitted facts.
16          2768. Defendants knew or should have known that their misrepresentations and/or
17   omissions were false and misleading, and intended for consumers to rely on such
18   misrepresentations and omissions.
19          2769. JLI and the Management Defendants engaged in fraudulent and deceptive

20   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

21   products were appropriate for minors, when in fact the products never should have been

22   marketed to minors and are especially harmful to minors due to the potent and addictive

23   nicotine doses, addictive qualities, and health risks.

24          2770. In addition, all Defendants engaged in unfair and unconscionable conduct

25   because the targeting of minors offends public policy (in particular Ohio Rev. Code Ann.

26   § 2927.02(B)(1)) is immoral, unethical, oppressive, and unscrupulous; has caused substantial

27   harm that greatly outweighs any benefits associated with the conduct; is marked by injustice;

28   and takes advantage of minors’ inability to protect their own interests.

       Page 578                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 596 of 729


 1          2771. As alleged above, all Defendants participated and/or facilitated the marketing of

 2   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

 3   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

 4   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

 5   use of JUUL products by minors continues to rise.

 6          2772. Defendants’ conduct actually and proximately caused actual damages to

 7   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and

 8   class members would have behaved differently and would not have purchased JUUL products

 9   or would have paid less for them. Defendants’ misrepresentations and omissions induced

10   Plaintiffs and class members to purchase JUUL products they would not otherwise have
11   purchased and enter into purchase contracts they would not otherwise have entered into. In
12   addition, class members who are minors are entitled to full repayment of the amounts they spent
13   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—
14   actual economic damages and/or statutory damages, injunctive relief (except as to the
15   Management Defendants), and reasonable attorneys’ fees, as well as any other relief the Court
16   may deem just or proper.
17          2773. Defendants had notice that their conduct was in violation based on prior rules
18   and/or case decisions, including litigation related to combustible cigarettes and subsequent
19   settlement agreements, and Ohio Rev. Code Ann. § 2927.02(B)(1) and Ohio Administrative

20   Code § 109:4-3-10 , which prohibit much of the conduct Defendants’ engaged in with respect to

21   JUUL products.

22                         b.      Violation of the Ohio Deceptive Trade Practices Act (Ohio
                                   Rev. Code §§ 4165.01 - .04)
23

24          2774. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

25          2775. This claim is brought against JLI.

26          2776. Plaintiffs and class members purchased JUUL products for personal purposes.

27          2777. Defendants created and implemented a scheme to create a market for e-cigarettes

28   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

       Page 579                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 597 of 729


 1   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 2   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 3   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 4   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 5          2778. Advertisements and representations for JUUL products contained deceptive

 6   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 7   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 8   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 9   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

10   decades, JLI used third parties and word of mouth to spread false and misleading information
11   about JUUL products.
12          2779. Advertisements and representations for JUUL products concealed and failed to
13   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
14   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
15   addictive, posed significant risks of substantial physical injury resulting from the use of the
16   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
17   consumed through a pack of combustible cigarettes.
18          2780. The labels on JUUL products failed to disclose that the products posed
19   significant risks of substantial physical injury resulting from the use of the products. The labels

20   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

21          2781. The omissions were misleading and deceptive standing alone and were

22   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

23   cigarettes and other representations.

24          2782. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

25   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

26   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

27   products are of a particular standard, quality, or grade, or that goods are of a particular style or

28   model, when they are not; and (c) advertising goods or services with intent not to sell them as

       Page 580                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 598 of 729


 1   advertised.

 2          2783. JLI’s conduct had the tendency to, were likely to, and in fact did, deceive

 3   reasonable consumers including the Plaintiffs. Reasonable consumers, including the Plaintiffs,

 4   would have found it material to their purchasing decisions that JUUL’s products (i) were not

 5   smoking cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii)

 6   were extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed

 7   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)

 8   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a

 9   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor

10   in Plaintiffs’ and class members’ decisions to purchase JUUL products.
11          2784. JLI owed Plaintiffs and class members a duty to disclose these facts because they
12   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
13   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
14   facts; because the facts would be material to reasonable consumers; because JLI actively
15   concealed them; because JLI intended for consumers to rely on the omissions in question;
16   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
17   made partial representations concerning the same subject matter as the omitted facts.
18          2785. JLI’s conduct actually and proximately caused actual damages to Plaintiffs and
19   class members. Absent JLI’s unfair and fraudulent conduct, Plaintiffs and class members would

20   have behaved differently and would not have purchased JUUL products or would have paid less

21   for them. JLI’s misrepresentations and omissions induced Plaintiffs and class members to

22   purchase JUUL products they would not otherwise have purchased and enter into purchase

23   contracts they would not otherwise have entered into. In addition, class members who are

24   minors are entitled to full repayment of the amounts they spent on JUUL products. Plaintiffs

25   seek—on behalf of themselves and each member of the class—actual damages, injunctive relief,

26   and reasonable attorneys’ fees, as well as any other relief the Court may deem just or proper.

27                         c.      Common Law Fraud
28          2786. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 581                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 599 of 729


 1          2787. This claim is brought against JLI.

 2          2788. JUUL created and implemented a scheme to create a market for e-cigarettes and

 3   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 4   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

 5   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 6   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 7   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 8          2789. Advertisements and representations for JUUL products contained deceptive

 9   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

10   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
11   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
12   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
13   decades, JLI used third parties and word of mouth to spread false and misleading information
14   about JUUL products.
15          2790. Advertisements and representations for JUUL products concealed and failed to
16   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed significant risks of substantial physical injury resulting from the use of the
19   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

20   consumed through a pack of combustible cigarettes.

21          2791. The labels on JUUL products failed to disclose that the products posed

22   significant risks of substantial physical injury resulting from the use of the products. The labels

23   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

24          2792. The omissions were misleading and deceptive standing alone and were

25   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

26   cigarettes and other representations.

27          2793. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

28   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

       Page 582                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 600 of 729


 1   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 2   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 3   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 4   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 5   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 6   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 7   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 8   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 9          2794. JLI owed Plaintiffs and class members a duty to disclose these facts because they

10   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
11   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
12   facts; because the facts would be material to reasonable consumers; because JUUL products
13   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
14   representations concerning the same subject matter as the omitted facts.
15          2795. As set forth in the allegations concerning each Plaintiff in Appendix A, in
16   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations
17   and/or omissions. Reasonable consumers would have been expected to have relied on the
18   misrepresentations and omissions.
19          2796. Defendants knew or should have known that their misrepresentations and/or

20   omissions were false and misleading, and intended for consumers to rely on such

21   misrepresentations and omissions.

22          2797. JLI knew that JUUL products were not safe or reasonable alternatives to

23   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

24   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

25   products.

26          2798. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

27   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

28   and would not have purchased JUUL products or would have paid less for them. JLI’s

       Page 583                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 601 of 729


 1   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 2   products they would not otherwise have purchased and enter into purchase contracts they would

 3   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

 4   the class damages in an amount to be proven at trial, as well as any other relief the Court may

 5   deem just or proper.

 6                           d.      Breach of the Implied Warranty of Merchantability
 7            2799. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 8            2800. This claim is brought against JLI.

 9            2801. JUUL has at all times been a merchant with respect to the products which were

10   sold to Plaintiff and the class and was in the business of selling such products.
11            2802. Each JUUL product sold by JUUL comes with an implied warranty that it will
12   merchantable and fit for the ordinary purpose for which it would be used. Ohio Rev. Code Ann.
13   § 1302.27. JUUL has breached its implied warranty of merchantability because its products
14   were not in merchantable condition when sold, were defective when sold, did not conform to the
15   promises and affirmations of fact made on the products’ containers or labels, and/or do not
16   possess even the most basic degree of fitness for ordinary use.
17            2803. The ordinary intended purpose of JUUL’s products—and the purpose for which
18   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
19   products are not fit for that use—or any other use—because they (i) were not smoking cessation

20   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

21   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

22   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

23   products are not fit for their ordinary, intended use as either cigarette replacement devices or

24   recreation smoking devices.

25            2804. Plaintiffs and each member of the class have had sufficient direct dealings with

26   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

27   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

28   each member of the class, on the other hand.

       Page 584                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 602 of 729


 1          2805. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 2   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 3   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 4   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

 5   the express purpose an intent of being sold to consumers.

 6          2806. Plaintiffs and the members of the class were injured as a direct and proximate

 7   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

 8   the Ohio Direct Purchaser Subclass were damaged as a result of JUUL’s breach of its implied

 9   warranty of merchantability because, had they been aware of the unmerchantable condition of

10   JUUL products, they would not have purchased JUUL products, or would have paid less for
11   them. Plaintiffs seek damages in an amount to be proven at trial, as well as any other relief the
12   Court may deem just or proper.
13          2807. JUUL was provided notice of these issues by numerous complaints filed against
14   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
15   individual letters and communications sent by consumers before or within a reasonable amount
16   of time after they discovered or should have discovered that’s JUUL product were defective and
17   unmerchantable.
18                         e.      Unjust Enrichment
19          2808. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

20          2809. This claim is brought against JLI and the Management Defendants.

21          2810. Defendants created and implemented a scheme to create a market for e-cigarettes

22   and substantially increase sales of JUUL products through a pervasive pattern of false and

23   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

24   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

25   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

26   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

27   products.

28          2811. Defendants were unjustly enriched as a result of their wrongful conduct,

       Page 585                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 603 of 729


 1   including through the false and misleading advertisements and omissions regarding (i) whether

 2   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 3   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 4   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 5   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

 6   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

 7   enriched through their scheme of marketing their products to minors. Ohio Rev. Code Ann.

 8   § 2927.02(B)(1) prohibits the marketing and sale of JUUL products to minors.

 9          2812. Defendants requested and received a measurable benefit at the expense of

10   Plaintiffs and class members in the form of payment for JUUL products.
11          2813. Defendants appreciated, recognized, and chose to accept the monetary benefits
12   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
13   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
14          2814. There is no justification for Defendants’ enrichment. It would be inequitable,
15   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the
16   benefits were procured as a result of their wrongful conduct.
17          2815. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained
18   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing
19   with Defendant.

20          2816. Plaintiffs plead this claim separately as well as in the alternative to their other

21   claims, as without such claims they would have no adequate legal remedy.

22                  36.     Oklahoma
23          2817. Plaintiffs bring each of the following claims on behalf of the Oklahoma Subclass

24   under Oklahoma law.

25                          a.     Violation of the Oklahoma Consumer Protection Act (Okla.
                                   Stat. tit. 15, §§ 751, et seq.)
26

27          2818. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

28          2819. This claim is brought against JLI and, for certain unfair and/or unconscionable

       Page 586                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 604 of 729


 1   conduct claims as noted below, all Defendants.

 2          2820. Plaintiffs and class members purchased JUUL products for purposes that are

 3   personal, household, or business oriented.

 4          2821. Defendants created and implemented a scheme to create a market for e-cigarettes

 5   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 6   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 7   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 8   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 9   addictiveness, and significant risks of substantial physical injury from using JUUL products.

10          2822. Advertisements and representations for JUUL products contained deceptive
11   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
12   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
13   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
14   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
15   decades, JLI used third parties and word of mouth to spread false and misleading information
16   about JUUL products.
17          2823. Advertisements and representations for JUUL products concealed and failed to
18   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
19   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

20   addictive, posed significant risks of substantial physical injury resulting from the use of the

21   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

22   consumed through a pack of combustible cigarettes.

23          2824. The labels on JUUL products failed to disclose that the products posed

24   significant risks of substantial physical injury resulting from the use of the products. The labels

25   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

26          2825. The omissions were misleading and deceptive standing alone and were

27   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

28   cigarettes and other representations.

       Page 587                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 605 of 729


 1          2826. JLI’s conduct was unfair and unconscionable in that it included (i) the

 2   manufacture and sale of products with a heightened propensity to cause addiction and physical

 3   injuries and (ii) misrepresentations and omissions of material facts concerning the

 4   characteristics and safety of JUUL products that offended public policy; were immoral,

 5   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

 6   substantial harm that greatly outweighs any possible utility from the conduct.

 7          2827. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

 8   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

 9   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

10   products are of a particular standard, or that goods are of a particular style or model, when they
11   are not; and (c) advertising goods or services with intent not to sell them as advertised.
12          2828. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
13   omissions have deceived or could reasonably be expected to deceive or mislead a person to the
14   detriment of that person, including the Plaintiffs.        Reasonable consumers, including the
15   Plaintiffs, would have found it material to their purchasing decisions that JUUL’s products (i)
16   were not smoking cessation devices, (ii) were not reasonable alternatives to combustible
17   cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were powerfully
18   addictive, (v) posed unreasonable risks of substantial bodily injury resulting from the use of the
19   products, and (vi) that the nicotine consumed through one JUUL pod exceeded the nicotine

20   consumed through a pack of combustible cigarettes. Knowledge of these facts would have been

21   a substantial factor in Plaintiffs’ and class members’ decisions to purchase JUUL products.

22          2829. JLI owed Plaintiffs and class members a duty to disclose these facts because they

23   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

24   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

25   facts; because the facts would be material to reasonable consumers; because JLI actively

26   concealed them; because JLI intended for consumers to rely on the omissions in question;

27   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

28   made partial representations concerning the same subject matter as the omitted facts.

       Page 588                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 606 of 729


 1          2830. JLI and the Management Defendants engaged in fraudulent and deceptive

 2   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 3   products were appropriate for minors, when in fact the products never should have been

 4   marketed to minors and are especially harmful to minors due to the potent and addictive

 5   nicotine doses, addictive qualities, and health risks.

 6          2831. In addition, all Defendants engaged in unfair and unconscionable conduct

 7   because the targeting of minors offends public policy (in particular 63 Okl. St. §§ 1-229.13, 1-

 8   229.26); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially

 9   injurious; and has caused substantial harm that greatly outweighs any possible utility from the

10   conduct.
11          2832. As alleged above, all Defendants participated and/or facilitated the marketing of
12   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI
13   and others have continued the deceptive, misleading, unfair, and unconscionable practices that
14   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the
15   use of JUUL products by minors continues to rise.
16          2833. Defendants’ conduct actually and proximately caused actual damages to
17   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and
18   class members would have behaved differently and would not have purchased JUUL products
19   or would have paid less for them. Defendants’ misrepresentations and omissions induced

20   Plaintiffs and class members to purchase JUUL products they would not otherwise have

21   purchased and enter into purchase contracts they would not otherwise have entered into. In

22   addition, class members who are minors are entitled to full repayment of the amounts they spent

23   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

24   actual damages, injunctive relief (except as to the Management Defendants), and reasonable

25   attorneys’ fees, as well as any other relief the Court may deem just or proper.

26                          b.      Violation of the Oklahoma Deceptive Trade Practices Act
                                    (Okla. Stat. tit. 78, §§ 51, et seq.)
27

28          2834. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 589                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 607 of 729


 1          2835. This claim is brought against JLI.

 2          2836. Plaintiffs and class members purchased JUUL products for purposes that are

 3   personal, household, or business oriented.

 4          2837. Defendants created and implemented a scheme to create a market for e-cigarettes

 5   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 6   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 7   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 8   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 9   addictiveness, and significant risks of substantial physical injury from using JUUL products.

10          2838. Advertisements and representations for JUUL products contained deceptive
11   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
12   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
13   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
14   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
15   decades, JLI used third parties and word of mouth to spread false and misleading information
16   about JUUL products.
17          2839. Advertisements and representations for JUUL products concealed and failed to
18   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
19   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

20   addictive, posed significant risks of substantial physical injury resulting from the use of the

21   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

22   consumed through a pack of combustible cigarettes.

23          2840. The labels on JUUL products failed to disclose that the products posed

24   significant risks of substantial physical injury resulting from the use of the products. The labels

25   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

26          2841. The omissions were misleading and deceptive standing alone and were

27   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

28   cigarettes and other representations.

       Page 590                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 608 of 729


 1          2842. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

 2   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

 3   ingredients, uses, benefits, or quantities, which they do not have and (b) misrepresenting that

 4   JUUL products are of a particular standard, or that goods are of a particular style or model,

 5   when they are not.

 6          2843. JLI’s conduct has deceived or could reasonably be expected to deceive or

 7   mislead a person to the detriment of that person, including the Plaintiffs.             Reasonable

 8   consumers, including the Plaintiffs, would have found it material to their purchasing decisions

 9   that JUUL’s products (i) were not smoking cessation devices, (ii) were not reasonable

10   alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery mechanisms,
11   (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily injury
12   resulting from the use of the products, and (vi) that the nicotine consumed through one JUUL
13   pod exceeded the nicotine consumed through a pack of combustible cigarettes. Knowledge of
14   these facts would have been a substantial factor in Plaintiffs’ and class members’ decisions to
15   purchase JUUL products.
16          2844. JLI owed Plaintiffs and class members a duty to disclose these facts because they
17   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
18   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
19   facts; because the facts would be material to reasonable consumers; because JLI actively

20   concealed them; because JLI intended for consumers to rely on the omissions in question;

21   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

22   made partial representations concerning the same subject matter as the omitted facts.

23          2845. JLI’s conduct actually and proximately caused actual damages to Plaintiffs and

24   class members. Absent JLI’s unfair and fraudulent conduct, Plaintiffs and class members would

25   have behaved differently and would not have purchased JUUL products or would have paid less

26   for them. JLI’s misrepresentations and omissions induced Plaintiffs and class members to

27   purchase JUUL products they would not otherwise have purchased and enter into purchase

28   contracts they would not otherwise have entered into. In addition, class members who are

       Page 591                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 609 of 729


 1   minors are entitled to full repayment of the amounts they spent on JUUL products. Plaintiffs

 2   seek—on behalf of themselves and each member of the class—actual damages, injunctive relief,

 3   and reasonable attorneys’ fees, as well as any other relief the Court may deem just or proper.

 4                          c.     Common Law Fraud
 5          2846. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 6          2847. This claim is brought against JLI.

 7          2848. JUUL created and implemented a scheme to create a market for e-cigarettes and

 8   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 9   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

10   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
11   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
12   addictiveness, and significant risks of substantial physical injury from using JUUL products.
13          2849. Advertisements and representations for JUUL products contained deceptive
14   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
15   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
16   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
17   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
18   decades, JLI used third parties and word of mouth to spread false and misleading information
19   about JUUL products.

20          2850. Advertisements and representations for JUUL products concealed and failed to

21   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

22   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

23   addictive, posed significant risks of substantial physical injury resulting from the use of the

24   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

25   consumed through a pack of combustible cigarettes.

26          2851. The labels on JUUL products failed to disclose that the products posed

27   significant risks of substantial physical injury resulting from the use of the products. The labels

28   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

       Page 592                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 610 of 729


 1          2852. The omissions were misleading and deceptive standing alone and were

 2   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 3   cigarettes and other representations.

 4          2853. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 5   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

 6   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 7   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 8   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 9   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

10   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
11   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
12   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
13   Plaintiffs’ and class members’ decisions to purchase JUUL products.
14          2854. JLI owed Plaintiffs and class members a duty to disclose these facts because they
15   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
16   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
17   facts; because the facts would be material to reasonable consumers; because JUUL products
18   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
19   representations concerning the same subject matter as the omitted facts.

20          2855. As set forth in the allegations concerning each Plaintiff in Appendix A, in

21   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

22   and/or omissions. Reasonable consumers would have been expected to have relied on the

23   misrepresentations and omissions.

24          2856. Defendants knew or should have known that their misrepresentations and/or

25   omissions were false and misleading, and intended for consumers to rely on such

26   misrepresentations and omissions.

27          2857. JLI knew that JUUL products were not safe or reasonable alternatives to

28   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

       Page 593                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 611 of 729


 1   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 2   products.

 3            2858. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

 4   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

 5   and would not have purchased JUUL products or would have paid less for them. JLI’s

 6   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 7   products they would not otherwise have purchased and enter into purchase contracts they would

 8   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

 9   the class damages in an amount to be proven at trial, as well as any other relief the Court may

10   deem just or proper.
11                           d.      Breach of the Implied Warranty of Merchantability
12            2859. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
13            2860. This claim is brought against JLI.
14            2861. JUUL has at all times been a merchant with respect to the products which were
15   sold to Plaintiff and the class and was in the business of selling such products.
16            2862. Each JUUL product sold by JUUL comes with an implied warranty that it will
17   merchantable and fit for the ordinary purpose for which it would be used. Okla. Stat. tit. 12A
18   §§ 2A-212. JUUL has breached its implied warranty of merchantability because its products
19   were not in merchantable condition when sold, were defective when sold, did not conform to the

20   promises and affirmations of fact made on the products’ containers or labels, and/or do not

21   possess even the most basic degree of fitness for ordinary use.

22            2863. The ordinary intended purpose of JUUL’s products—and the purpose for which

23   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

24   products are not fit for that use—or any other use—because they (i) were not smoking cessation

25   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

26   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

27   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

28   products are not fit for their ordinary, intended use as either cigarette replacement devices or

       Page 594                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 612 of 729


 1   recreation smoking devices.

 2          2864. Plaintiffs and each member of the class have had sufficient direct dealings with

 3   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 4   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 5   each member of the class, on the other hand.

 6          2865. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 7   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 8   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 9   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

10   the express purpose an intent of being sold to consumers.
11          2866. Plaintiffs and the members of the class were injured as a direct and proximate
12   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
13   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability
14   because, had they been aware of the unmerchantable condition of JUUL products, they would
15   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages
16   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.
17          2867. JUUL was provided notice of these issues by numerous complaints filed against
18   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
19   individual letters and communications sent by consumers before or within a reasonable amount

20   of time after they discovered or should have discovered that’s JUUL product were defective and

21   unmerchantable.

22                          e.     Unjust Enrichment
23          2868. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

24          2869. This claim is brought against JLI and the Management Defendants.

25          2870. Defendants created and implemented a scheme to create a market for e-cigarettes

26   and substantially increase sales of JUUL products through a pervasive pattern of false and

27   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

28   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

       Page 595                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 613 of 729


 1   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 2   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 3   products.

 4          2871. Defendants were unjustly enriched as a result of their wrongful conduct,

 5   including through the false and misleading advertisements and omissions regarding (i) whether

 6   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 7   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 8   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 9   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

10   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
11   enriched through their scheme of marketing their products to minors. 63 Okl. St. §§ 1-229.13, 1-
12   229.26 prohibit the marketing, sale, and transfer of JUUL products to minors.
13          2872. Defendants requested and received a measurable benefit at the expense of
14   Plaintiffs and class members in the form of payment for JUUL products.
15          2873. Defendants appreciated, recognized, and chose to accept the monetary benefits
16   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
17   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
18          2874. There is no justification for Defendants’ enrichment. It would be inequitable,
19   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

20   benefits were procured as a result of their wrongful conduct.

21          2875. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

22   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

23   with Defendant.

24          2876. Plaintiffs plead this claim separately as well as in the alternative to their other

25   claims, as without such claims they would have no adequate legal remedy.

26                  37.     Oregon
27          2877. Plaintiffs bring each of the following claims on behalf of the Oregon Subclass

28   under Oregon law.

       Page 596                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 614 of 729


 1                          a.     Violation of the Oregon Unfair Trade Practices Act (Or. Rev.
                                   Stat. §§ 646.605, et seq.)
 2

 3          2878. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 4          2879. This claim is brought against JLI.

 5          2880. Plaintiffs and class members purchased JUUL products for personal purposes.

 6          2881. Defendants created and implemented a scheme to create a market for e-cigarettes

 7   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 8   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 9   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

10   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
11   addictiveness, and significant risks of substantial physical injury from using JUUL products.
12          2882. Advertisements and representations for JUUL products contained deceptive
13   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
14   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
15   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
16   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
17   decades, JLI used third parties and word of mouth to spread false and misleading information
18   about JUUL products.
19          2883. Advertisements and representations for JUUL products concealed and failed to

20   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

21   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

22   addictive, posed significant risks of substantial physical injury resulting from the use of the

23   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

24   consumed through a pack of combustible cigarettes.

25          2884. The labels on JUUL products failed to disclose that the products posed

26   significant risks of substantial physical injury resulting from the use of the products. The labels

27   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

28          2885. The omissions were misleading and deceptive standing alone and were

       Page 597                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 615 of 729


 1   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 2   cigarettes and other representations.

 3          2886. JLI’s conduct was unfair and unconscionable in that it included (i) the

 4   manufacture and sale of products with a heightened propensity to cause addiction and physical

 5   injuries and (ii) misrepresentations and omissions of material facts concerning the

 6   characteristics and safety of JUUL products that offended public policy; were immoral,

 7   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

 8   substantial harm that greatly outweighs any possible utility from the conduct.

 9          2887. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

10   unfair business practices: (a) misrepresenting that JUUL products have characteristics,
11   ingredients, uses, benefits, or quantities, which they do not have; and (b) misrepresenting that
12   JUUL products are of a particular standard, quality, or grade, or that goods are of a particular
13   style or model, when they are not.
14          2888. JLI’s conduct had a tendency to, was likely to, and in fact did, deceive
15   reasonable consumers, including the Plaintiffs. Reasonable consumers, including the Plaintiffs,
16   would have found it material to their purchasing decisions that JUUL’s products (i) were not
17   smoking cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii)
18   were extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed
19   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)

20   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a

21   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor

22   in Plaintiffs’ and class members’ decisions to purchase JUUL products.

23          2889. JLI owed Plaintiffs and class members a duty to disclose these facts because they

24   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

25   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

26   facts; because the facts would be material to reasonable consumers; because JLI actively

27   concealed them; because JLI intended for consumers to rely on the omissions in question;

28   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

       Page 598                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 616 of 729


 1   made partial representations concerning the same subject matter as the omitted facts.

 2          2890. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 3   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

 4   Reasonable consumers would have been expected to have relied on the misrepresentations and

 5   omissions.

 6          2891. Defendants knew or should have known that their misrepresentations and/or

 7   omissions were false and misleading, and intended for consumers to rely on such

 8   misrepresentations and omissions.

 9          2892. In addition, all Defendants engaged in unfair and unconscionable conduct

10   because the targeting of minors offends public policy (in particular Or. Rev. Stat. Ann.
11   § 167.755(1)); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially
12   injurious; and has caused substantial harm that greatly outweighs any possible utility from the
13   conduct.
14          2893. As alleged above, all Defendants participated and/or facilitated the marketing of
15   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI
16   and others have continued the deceptive, misleading, unfair, and unconscionable practices that
17   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the
18   use of JUUL products by minors continues to rise.
19          2894. Defendants’ conduct actually and proximately caused loss of money or property

20   to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs

21   and class members would have behaved differently and would not have purchased JUUL

22   products or would have paid less for them. Defendants’ misrepresentations and omissions

23   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have

24   purchased and enter into purchase contracts they would not otherwise have entered into. In

25   addition, class members who are minors are entitled to full repayment of the amounts they spent

26   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

27   actual damages or statutory damages of $200, whichever is greater, injunctive relief (except as

28   to the Management Defendants), restitution, and reasonable attorneys’ fees, as well as any other

       Page 599                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 617 of 729


 1   relief the Court may deem just or proper.

 2                          b.     Common Law Fraud
 3          2895. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 4          2896. This claim is brought against JLI.

 5          2897. JUUL created and implemented a scheme to create a market for e-cigarettes and

 6   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 7   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

 8   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 9   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

10   addictiveness, and significant risks of substantial physical injury from using JUUL products.
11          2898. Advertisements and representations for JUUL products contained deceptive
12   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
13   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
14   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
15   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
16   decades, JLI used third parties and word of mouth to spread false and misleading information
17   about JUUL products.
18          2899. Advertisements and representations for JUUL products concealed and failed to
19   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

20   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

21   addictive, posed significant risks of substantial physical injury resulting from the use of the

22   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

23   consumed through a pack of combustible cigarettes.

24          2900. The labels on JUUL products failed to disclose that the products posed

25   significant risks of substantial physical injury resulting from the use of the products. The labels

26   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

27          2901. The omissions were misleading and deceptive standing alone and were

28   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

       Page 600                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 618 of 729


 1   cigarettes and other representations.

 2          2902. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 3   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

 4   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 5   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 6   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 7   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 8   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 9   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

10   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
11   Plaintiffs’ and class members’ decisions to purchase JUUL products.
12          2903. JLI owed Plaintiffs and class members a duty to disclose these facts because they
13   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
14   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
15   facts; because the facts would be material to reasonable consumers; because JUUL products
16   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
17   representations concerning the same subject matter as the omitted facts.
18          2904. As set forth in the allegations concerning each Plaintiff in Appendix A, in
19   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

20   and/or omissions. Reasonable consumers would have been expected to have relied on the

21   misrepresentations and omissions.

22          2905. Defendants knew or should have known that their misrepresentations and/or

23   omissions were false and misleading, and intended for consumers to rely on such

24   misrepresentations and omissions.

25          2906. JLI knew that JUUL products were not safe or reasonable alternatives to

26   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

27   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

28   products.

       Page 601                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 619 of 729


 1            2907. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

 2   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

 3   and would not have purchased JUUL products or would have paid less for them. JLI’s

 4   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 5   products they would not otherwise have purchased and enter into purchase contracts they would

 6   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

 7   the class damages in an amount to be proven at trial, as well as any other relief the Court may

 8   deem just or proper.

 9                           c.      Breach of the Implied Warranty of Merchantability
10            2908. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
11            2909. This claim is brought against JLI.
12            2910. JUUL has at all times been a merchant with respect to the products which were
13   sold to Plaintiff and the class and was in the business of selling such products.
14            2911. Each JUUL product sold by JUUL comes with an implied warranty that it will
15   merchantable and fit for the ordinary purpose for which it would be used. OR. Rev. Stat. Ann.
16   § 72.3140. JUUL has breached its implied warranty of merchantability because its products
17   were not in merchantable condition when sold, were defective when sold, did not conform to the
18   promises and affirmations of fact made on the products’ containers or labels, and/or do not
19   possess even the most basic degree of fitness for ordinary use.

20            2912. The ordinary intended purpose of JUUL’s products—and the purpose for which

21   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

22   products are not fit for that use—or any other use—because they (i) were not smoking cessation

23   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

24   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

25   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

26   products are not fit for their ordinary, intended use as either cigarette replacement devices or

27   recreation smoking devices.

28            2913. Plaintiffs and each member of the class have had sufficient direct dealings with

       Page 602                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 620 of 729


 1   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 2   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 3   each member of the class, on the other hand.

 4          2914. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 5   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 6   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 7   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

 8   the express purpose an intent of being sold to consumers.

 9          2915. Plaintiffs and the members of the class were injured as a direct and proximate

10   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
11   the Oregon Direct Purchaser Subclass were damaged as a result of JUUL’s breach of its implied
12   warranty of merchantability because, had they been aware of the unmerchantable condition of
13   JUUL products, they would not have purchased JUUL products, or would have paid less for
14   them. Plaintiffs seek damages in an amount to be proven at trial, as well as any other relief the
15   Court may deem just or proper.
16          2916. JUUL was provided notice of these issues by numerous complaints filed against
17   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
18   individual letters and communications sent by consumers before or within a reasonable amount
19   of time after they discovered or should have discovered that’s JUUL product were defective and

20   unmerchantable.

21                         d.      Unjust Enrichment
22          2917. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

23          2918. This claim is brought against JLI and the Management Defendants.

24          2919. Defendants created and implemented a scheme to create a market for e-cigarettes

25   and substantially increase sales of JUUL products through a pervasive pattern of false and

26   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

27   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

28   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

       Page 603                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 621 of 729


 1   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 2   products.

 3          2920. Defendants were unjustly enriched as a result of their wrongful conduct,

 4   including through the false and misleading advertisements and omissions regarding (i) whether

 5   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 6   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 7   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 8   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

 9   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

10   enriched through their scheme of marketing their products to minors. OR. Rev. Stat. Ann.
11   §§ 167.755(1) prohibits the marketing and sale of JUUL products to minors.
12          2921. Defendants requested and received a measurable benefit at the expense of
13   Plaintiffs and class members in the form of payment for JUUL products.
14          2922. Defendants appreciated, recognized, and chose to accept the monetary benefits
15   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
16   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
17          2923. There is no justification for Defendants’ enrichment. It would be inequitable,
18   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the
19   benefits were procured as a result of their wrongful conduct.

20          2924. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

21   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

22   with Defendant.

23          2925. Plaintiffs plead this claim separately as well as in the alternative to their other

24   claims, as without such claims they would have no adequate legal remedy.

25                  38.     Pennsylvania
26          2926. Plaintiffs bring each of the following claims on behalf of the Pennsylvania

27   Subclass under Pennsylvania law.

28

       Page 604                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 622 of 729


 1                          a.     Violation of the Pennsylvania Unfair Trade Practices and
                                   Consumer Protection Law (73 Pa. Stat. Ann. §§ 201-1, et seq.)
 2

 3          2927. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 4          2928. This claim is brought against JLI.

 5          2929. Plaintiffs and class members purchased JUUL products for personal purposes.

 6          2930. Defendants created and implemented a scheme to create a market for e-cigarettes

 7   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 8   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 9   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

10   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
11   addictiveness, and significant risks of substantial physical injury from using JUUL products.
12          2931. Advertisements and representations for JUUL products contained deceptive
13   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
14   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
15   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
16   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
17   decades, JLI used third parties and word of mouth to spread false and misleading information
18   about JUUL products.
19          2932. Advertisements and representations for JUUL products concealed and failed to

20   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

21   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

22   addictive, posed significant risks of substantial physical injury resulting from the use of the

23   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

24   consumed through a pack of combustible cigarettes.

25          2933. The labels on JUUL products failed to disclose that the products posed

26   significant risks of substantial physical injury resulting from the use of the products. The labels

27   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

28          2934. The omissions were misleading and deceptive standing alone and were

       Page 605                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 623 of 729


 1   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 2   cigarettes and other representations.

 3          2935. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

 4   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

 5   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

 6   products are of a particular standard, quality, or grade, or that goods are of a particular style or

 7   model, when they are not; (c) advertising goods or services with intent not to sell them as

 8   advertised; and (d) engaging in fraudulent and deceptive conduct that creates a likelihood of

 9   confusion and misunderstanding.

10          2936. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
11   omissions created a likelihood of confusion and misunderstanding and had the capacity or
12   tendency to deceive and in fact did deceive, ordinary consumers, including the Plaintiffs.
13   Ordinary consumers, including the Plaintiffs, would have found it material to their purchasing
14   decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not reasonable
15   alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery mechanisms,
16   (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily injury
17   resulting from the use of the products, and (vi) that the nicotine consumed through one JUUL
18   pod exceeded the nicotine consumed through a pack of combustible cigarettes. Knowledge of
19   these facts would have been a substantial factor in Plaintiffs’ and class members’ decisions to

20   purchase JUUL products.

21          2937. JLI owed Plaintiffs and class members a duty to disclose these facts because they

22   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

23   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

24   facts; because the facts would be material to reasonable consumers; because JLI actively

25   concealed them; because JLI intended for consumers to rely on the omissions in question;

26   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

27   made partial representations concerning the same subject matter as the omitted facts.

28          2938. As set forth in the allegations concerning each Plaintiff in Appendix A, in

       Page 606                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 624 of 729


 1   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

 2   Reasonable consumers would have been expected to have relied on the misrepresentations and

 3   omissions.

 4          2939. JLI and the Management Defendants engaged in fraudulent and deceptive

 5   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 6   products were appropriate for minors, when in fact the products never should have been

 7   marketed to minors and are especially harmful to minors due to the potent and addictive

 8   nicotine doses, addictive qualities, and health risks.

 9          2940. Defendants’ conduct actually and proximately caused loss of money or property

10   to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs
11   and class members would have behaved differently and would not have purchased JUUL
12   products or would have paid less for them. Defendants’ misrepresentations and omissions
13   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have
14   purchased and enter into purchase contracts they would not otherwise have entered into. In
15   addition, class members who are minors are entitled to full repayment of the amounts they spent
16   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—
17   three times actual damages and/or statutory damages in the amount of $100, whichever is
18   greater, injunctive relief (except as to the Management Defendants), and reasonable attorneys’
19   fees, as well as any other relief the Court may deem just or proper.

20                          b.      Common Law Fraud
21          2941. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

22          2942. This claim is brought against JLI.

23          2943. JUUL created and implemented a scheme to create a market for e-cigarettes and

24   substantially increase sales of JUUL through a pervasive pattern of false and misleading

25   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

26   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

27   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

28   addictiveness, and significant risks of substantial physical injury from using JUUL products.

       Page 607                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 625 of 729


 1          2944. Advertisements and representations for JUUL products contained deceptive

 2   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 3   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 4   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 5   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 6   decades, JLI used third parties and word of mouth to spread false and misleading information

 7   about JUUL products.

 8          2945. Advertisements and representations for JUUL products concealed and failed to

 9   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

10   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
11   addictive, posed significant risks of substantial physical injury resulting from the use of the
12   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
13   consumed through a pack of combustible cigarettes.
14          2946. The labels on JUUL products failed to disclose that the products posed
15   significant risks of substantial physical injury resulting from the use of the products. The labels
16   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
17          2947. The omissions were misleading and deceptive standing alone and were
18   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
19   cigarettes and other representations.

20          2948. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

21   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

22   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

23   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

24   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

25   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

26   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

27   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

28   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

       Page 608                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 626 of 729


 1   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 2          2949. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 3   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 4   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 5   facts; because the facts would be material to reasonable consumers; because JUUL products

 6   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 7   representations concerning the same subject matter as the omitted facts.

 8          2950. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 9   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

10   and/or omissions. Reasonable consumers would have been expected to have relied on the
11   misrepresentations and omissions.
12          2951. Defendants knew or should have known that their misrepresentations and/or
13   omissions were false and misleading, and intended for consumers to rely on such
14   misrepresentations and omissions.
15          2952. JLI knew that JUUL products were not safe or reasonable alternatives to
16   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
17   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
18   products.
19          2953. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

20   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

21   and would not have purchased JUUL products or would have paid less for them. JLI’s

22   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

23   products they would not otherwise have purchased and enter into purchase contracts they would

24   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

25   the class damages in an amount to be proven at trial, as well as any other relief the Court may

26   deem just or proper.

27                          c.     Breach of the Implied Warranty of Merchantability
28          2954. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 609                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 627 of 729


 1            2955. This claim is brought against JLI.

 2            2956. JUUL has at all times been a merchant with respect to the products which were

 3   sold to Plaintiff and the class and was in the business of selling such products.

 4            2957. Each JUUL product sold by JUUL comes with an implied warranty that it will

 5   merchantable and fit for the ordinary purpose for which it would be used. 13 Pa. C.S.A. § 2314.

 6   JUUL has breached its implied warranty of merchantability because its products were not in

 7   merchantable condition when sold, were defective when sold, did not conform to the promises

 8   and affirmations of fact made on the products’ containers or labels, and/or do not possess even

 9   the most basic degree of fitness for ordinary use.

10            2958. The ordinary intended purpose of JUUL’s products—and the purpose for which
11   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
12   products are not fit for that use—or any other use—because they (i) were not smoking cessation
13   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
14   potent    nicotine-delivery   mechanisms,    (iv) were   powerfully    addictive, and (v) posed
15   unreasonable risks of substantial bodily injury.      Due to these and other features, JUUL’s
16   products are not fit for their ordinary, intended use as either cigarette replacement devices or
17   recreation smoking devices.
18            2959. Plaintiffs and each member of the class have had sufficient direct dealings with
19   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

20   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

21   each member of the class, on the other hand.

22            2960. Further, Plaintiffs and each member of the class were third-party beneficiaries of

23   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

24   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

25   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

26   the express purpose an intent of being sold to consumers.

27            2961. Plaintiffs and the members of the class were injured as a direct and proximate

28   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

       Page 610                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 628 of 729


 1   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

 2   because, had they been aware of the unmerchantable condition of JUUL products, they would

 3   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

 4   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

 5          2962. JUUL was provided notice of these issues by numerous complaints filed against

 6   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

 7   individual letters and communications sent by consumers before or within a reasonable amount

 8   of time after they discovered or should have discovered that’s JUUL product were defective and

 9   unmerchantable.

10                          d.     Unjust Enrichment
11          2963. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
12          2964. This claim is brought against JLI and the Management Defendants.
13          2965. Defendants created and implemented a scheme to create a market for e-cigarettes
14   and substantially increase sales of JUUL products through a pervasive pattern of false and
15   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
16   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
17   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and
18   doses, addictiveness, and significant risks of substantial physical injury from using JUUL
19   products.

20          2966. Defendants were unjustly enriched as a result of their wrongful conduct,

21   including through the false and misleading advertisements and omissions regarding (i) whether

22   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

23   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

24   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

25   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

26   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

27   enriched through their scheme of marketing their products to minors.

28          2967. Defendants requested and received a measurable benefit at the expense of

       Page 611                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 629 of 729


 1   Plaintiffs and class members in the form of payment for JUUL products.

 2          2968. Defendants appreciated, recognized, and chose to accept the monetary benefits

 3   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

 4   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

 5          2969. There is no justification for Defendants’ enrichment. It would be inequitable,

 6   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

 7   benefits were procured as a result of their wrongful conduct.

 8          2970. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

 9   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

10   with Defendant.
11          2971. Plaintiffs plead this claim separately as well as in the alternative to their other
12   claims, as without such claims they would have no adequate legal remedy.
13                  39.     Rhode Island
14          2972. Plaintiffs bring each of the following claims on behalf of the Rhode Island
15   Subclass under Rhode Island law.
16                          a.     Violation of the Rhode Island Unfair Trade Practice and
                                   Consumer Protection Act (6 R.I. Gen. Laws §§ 13.1-1, et seq.)
17

18          2973. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
19          2974. This claim is brought against JLI and, for certain unfair and/or unconscionable

20   conduct claims as noted below, all Defendants.

21          2975. Plaintiffs, class members, and Defendants are persons under Rhode Island’s

22   Unfair Trade Practice and Consumer Protection Act.

23          2976. Plaintiffs and class members purchased JUUL products for personal purposes.

24          2977. Defendants created and implemented a scheme to create a market for e-cigarettes

25   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

26   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

27   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

28   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

       Page 612                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 630 of 729


 1   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 2          2978. Advertisements and representations for JUUL products contained deceptive

 3   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 4   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 5   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 6   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 7   decades, JLI used third parties and word of mouth to spread false and misleading information

 8   about JUUL products.

 9          2979. Advertisements and representations for JUUL products concealed and failed to

10   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
11   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
12   addictive, posed significant risks of substantial physical injury resulting from the use of the
13   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
14   consumed through a pack of combustible cigarettes.
15          2980. The labels on JUUL products failed to disclose that the products posed
16   significant risks of substantial physical injury resulting from the use of the products. The labels
17   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
18          2981. The omissions were misleading and deceptive standing alone and were
19   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

20   cigarettes and other representations.

21          2982. JLI’s conduct was unfair and unconscionable in that it included (i) the

22   manufacture and sale of products with a heightened propensity to cause addiction and physical

23   injuries and (ii) misrepresentations and omissions of material facts concerning the

24   characteristics and safety of JUUL products that offended public policy; were immoral,

25   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

26   substantial harm that greatly outweighs any possible utility from the conduct.

27          2983. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

28   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

       Page 613                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 631 of 729


 1   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

 2   products are of a particular standard, quality, or grade, or that goods are of a particular style or

 3   model, when they are not; and (c) advertising goods or services with intent not to sell them as

 4   advertised.

 5          2984. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

 6   omissions at issue were likely to, and in fact did, deceive reasonable consumers including the

 7   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their

 8   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not

 9   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery

10   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily
11   injury resulting from the use of the products, and (vi) that the nicotine consumed through one
12   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.
13   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’
14   decisions to purchase JUUL products.
15          2985. JLI owed Plaintiffs and class members a duty to disclose these facts because they
16   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
17   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
18   facts; because the facts would be material to reasonable consumers; because JLI actively
19   concealed them; because JLI intended for consumers to rely on the omissions in question;

20   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

21   made partial representations concerning the same subject matter as the omitted facts.

22          2986.    JLI and the Management Defendants engaged in fraudulent and deceptive

23   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

24   products were appropriate for minors, when in fact the products never should have been

25   marketed to minors and are especially harmful to minors due to the potent and addictive

26   nicotine doses, addictive qualities, and health risks.

27          2987. In addition, all Defendants engaged in unfair and unconscionable conduct

28   because the targeting of minors offends public policy (in particular R.I. Gen. Laws §§ 11-9-13,

       Page 614                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 632 of 729


 1   et seq.); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially

 2   injurious; and has caused substantial harm that greatly outweighs any possible utility from the

 3   conduct.

 4             2988. As alleged above, all Defendants participated and/or facilitated the marketing of

 5   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

 6   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

 7   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

 8   use of JUUL products by minors continues to rise.

 9             2989. Defendants’ conduct actually and proximately caused actual damages to

10   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and
11   class members would have behaved differently and would not have purchased JUUL products
12   or would have paid less for them. Defendants’ misrepresentations and omissions induced
13   Plaintiffs and class members to purchase JUUL products they would not otherwise have
14   purchased and enter into purchase contracts they would not otherwise have entered into. In
15   addition, class members who are minors are entitled to full repayment of the amounts they spent
16   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—
17   actual damages,       restitution, and/ or statutory damages in the amount of $200 per claim,
18   whichever is greater, as well as punitive damages, injunctive relief (except as to the
19   Management Defendants), attorney’s fees, and any other relief the Court may deem just or

20   proper.

21                            b.      Common Law Fraud
22             2990. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

23             2991. This claim is brought against JLI.

24             2992. JUUL created and implemented a scheme to create a market for e-cigarettes and

25   substantially increase sales of JUUL through a pervasive pattern of false and misleading

26   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

27   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

28   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

       Page 615                                                               SECOND AMENDED CONSOLIDATED
                                                                                    CLASS ACTION COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 633 of 729


 1   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 2          2993. Advertisements and representations for JUUL products contained deceptive

 3   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 4   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 5   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 6   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 7   decades, JLI used third parties and word of mouth to spread false and misleading information

 8   about JUUL products.

 9          2994. Advertisements and representations for JUUL products concealed and failed to

10   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
11   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
12   addictive, posed significant risks of substantial physical injury resulting from the use of the
13   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
14   consumed through a pack of combustible cigarettes.
15          2995. The labels on JUUL products failed to disclose that the products posed
16   significant risks of substantial physical injury resulting from the use of the products. The labels
17   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
18          2996. The omissions were misleading and deceptive standing alone and were
19   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

20   cigarettes and other representations.

21          2997. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

22   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

23   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

24   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

25   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

26   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

27   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

28   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

       Page 616                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 634 of 729


 1   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 2   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 3          2998. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 4   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 5   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 6   facts; because the facts would be material to reasonable consumers; because JUUL products

 7   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 8   representations concerning the same subject matter as the omitted facts.

 9          2999. As set forth in the allegations concerning each Plaintiff in Appendix A, in

10   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations
11   and/or omissions. Reasonable consumers would have been expected to have relied on the
12   misrepresentations and omissions.
13          3000. Defendants knew or should have known that their misrepresentations and/or
14   omissions were false and misleading, and intended for consumers to rely on such
15   misrepresentations and omissions.
16          3001. JLI knew that JUUL products were not safe or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
19   products.

20          3002. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

21   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

22   and would not have purchased JUUL products or would have paid less for them. JLI’s

23   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

24   products they would not otherwise have purchased and enter into purchase contracts they would

25   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

26   the class damages in an amount to be proven at trial, as well as any other relief the Court may

27   deem just or proper.

28

       Page 617                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 635 of 729


 1                           c.      Breach of the Implied Warranty of Merchantability
 2            3003. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 3            3004. This claim is brought against JLI.

 4            3005. JUUL has at all times been a merchant with respect to the products which were

 5   sold to Plaintiff and the class and was in the business of selling such products.

 6            3006. Each JUUL product sold by JUUL comes with an implied warranty that it will

 7   merchantable and fit for the ordinary purpose for which it would be used. See 6A R.I. Gen.

 8   Laws § 2-314. JUUL has breached its implied warranty of merchantability because its products

 9   were not in merchantable condition when sold, were defective when sold, did not conform to the

10   promises and affirmations of fact made on the products’ containers or labels, and/or do not
11   possess even the most basic degree of fitness for ordinary use.
12            3007. The ordinary intended purpose of JUUL’s products—and the purpose for which
13   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
14   products are not fit for that use—or any other use—because they (i) were not smoking cessation
15   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
16   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed
17   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s
18   products are not fit for their ordinary, intended use as either cigarette replacement devices or
19   recreation smoking devices.

20            3008. Plaintiffs and each member of the class have had sufficient direct dealings with

21   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

22   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

23   each member of the class, on the other hand.

24            3009. Further, Plaintiffs and each member of the class were third-party beneficiaries of

25   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

26   sale of JUUL products to consumers.           Specifically, Plaintiffs and class members are the

27   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

28   the express purpose an intent of being sold to consumers.

       Page 618                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 636 of 729


 1          3010. Plaintiffs and the members of the class were injured as a direct and proximate

 2   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

 3   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

 4   because, had they been aware of the unmerchantable condition of JUUL products, they would

 5   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

 6   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

 7          3011. JUUL was provided notice of these issues by numerous complaints filed against

 8   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

 9   individual letters and communications sent by consumers before or within a reasonable amount

10   of time after they discovered or should have discovered that’s JUUL product were defective and
11   unmerchantable.
12                          d.     Unjust Enrichment
13          3012. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
14          3013. This claim is brought against JLI and the Management Defendants.
15          3014. Defendants created and implemented a scheme to create a market for e-cigarettes
16   and substantially increase sales of JUUL products through a pervasive pattern of false and
17   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
18   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
19   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

20   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

21   products.

22          3015. Defendants were unjustly enriched as a result of their wrongful conduct,

23   including through the false and misleading advertisements and omissions regarding (i) whether

24   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

25   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

26   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

27   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

28   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

       Page 619                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 637 of 729


 1   enriched through their scheme of marketing their products to minors. The General Laws of

 2   Rhode Island sections 11-9-13 prohibits the marketing and sale of JUUL products to minors.

 3          3016. Defendants requested and received a measurable benefit at the expense of

 4   Plaintiffs and class members in the form of payment for JUUL products.

 5          3017. Defendants appreciated, recognized, and chose to accept the monetary benefits

 6   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

 7   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

 8          3018. There is no justification for Defendants’ enrichment. It would be inequitable,

 9   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

10   benefits were procured as a result of their wrongful conduct.
11          3019. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained
12   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing
13   with Defendant.
14          3020. Plaintiffs plead this claim separately as well as in the alternative to their other
15   claims, as without such claims they would have no adequate legal remedy.
16                  40.     South Carolina
17          3021. Plaintiffs bring each of the following claims on behalf of the South Carolina
18   Subclass under South Carolina law.
19                          a.     Violation of the South Carolina Unfair Trade Practices Act
                                   (S.C. Code Ann. §§ 39-5-10, et seq.)
20

21          3022. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

22          3023. This claim is brought against JLI and, for certain unfair and/or unconscionable

23   conduct claims as noted below, all Defendants.

24          3024. Plaintiffs, class members, and Defendants are persons under South Carolina’s

25   Unfair Trade Practices Act.

26          3025. Defendants engaged in trade or commerce directly or indirectly affecting the

27   people of South Carolina by participating and furthering the advertising, offering for sale,

28   selling, or distributing JUUL products.

       Page 620                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 638 of 729


 1          3026. Plaintiffs and class members purchased JUUL products for personal purposes.

 2          3027. Defendants created and implemented a scheme to create a market for e-cigarettes

 3   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 4   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 5   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 6   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 7   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 8          3028. Advertisements and representations for JUUL products contained deceptive

 9   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

10   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
11   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
12   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
13   decades, JLI used third parties and word of mouth to spread false and misleading information
14   about JUUL products.
15          3029. Advertisements and representations for JUUL products concealed and failed to
16   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed significant risks of substantial physical injury resulting from the use of the
19   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

20   consumed through a pack of combustible cigarettes.

21          3030. The labels on JUUL products failed to disclose that the products posed

22   significant risks of substantial physical injury resulting from the use of the products. The labels

23   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

24          3031. The omissions were misleading and deceptive standing alone and were

25   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

26   cigarettes and other representations.

27          3032. JLI’s conduct was unfair and unconscionable in that it included (i) the

28   manufacture and sale of products with a heightened propensity to cause addiction and physical

       Page 621                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 639 of 729


 1   injuries and (ii) misrepresentations and omissions of material facts concerning the

 2   characteristics and safety of JUUL products that offended public policy; were immoral,

 3   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

 4   substantial harm that greatly outweighs any possible utility from the conduct.

 5          3033. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

 6   omissions had the capacity to deceive, and in fact did, deceive reasonable consumers including

 7   the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to

 8   their purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii)

 9   were not reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-

10   delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of
11   substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
12   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
13   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
14   Plaintiffs’ and class members’ decisions to purchase JUUL products.
15          3034. JLI owed Plaintiffs and class members a duty to disclose these facts because they
16   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
17   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
18   facts; because the facts would be material to reasonable consumers; because JLI actively
19   concealed them; because JLI intended for consumers to rely on the omissions in question;

20   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

21   made partial representations concerning the same subject matter as the omitted facts.

22          3035.    JLI and the Management Defendants engaged in fraudulent and deceptive

23   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

24   products were appropriate for minors, when in fact the products never should have been

25   marketed to minors and are especially harmful to minors due to the potent and addictive

26   nicotine doses, addictive qualities, and health risks.

27          3036. In addition, all Defendants engaged in unfair and unconscionable conduct

28   because the targeting of minors offends public policy (in particular S.C. Code Ann. §§ 16-17-

       Page 622                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 640 of 729


 1   500, et seq.); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially

 2   injurious; and has caused substantial harm that greatly outweighs any possible utility from the

 3   conduct.

 4          3037. As alleged above, all Defendants participated and/or facilitated the marketing of

 5   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

 6   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

 7   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

 8   use of JUUL products by minors continues to rise.

 9          3038. Defendants’ conduct actually and proximately caused actual damages and loss of

10   money or property to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent
11   conduct, Plaintiffs and class members would have behaved differently and would not have
12   purchased JUUL products or would have paid less for them. Defendants’ misrepresentations and
13   omissions induced Plaintiffs and class members to purchase JUUL products they would not
14   otherwise have purchased and enter into purchase contracts they would not otherwise have
15   entered into. In addition, class members who are minors are entitled to full repayment of the
16   amounts they spent on JUUL products. Plaintiffs seek—on behalf of themselves and each
17   member of the class—actual damages and treble damages, as well as restitution, attorney’s fees
18   and any other relief the Court may deem just or proper.
19                         b.      Common Law Fraud
20          3039. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

21          3040. This claim is brought against JLI.

22          3041. JUUL created and implemented a scheme to create a market for e-cigarettes and

23   substantially increase sales of JUUL through a pervasive pattern of false and misleading

24   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

25   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

26   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

27   addictiveness, and significant risks of substantial physical injury from using JUUL products.

28          3042. Advertisements and representations for JUUL products contained deceptive

       Page 623                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 641 of 729


 1   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 2   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 3   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 4   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 5   decades, JLI used third parties and word of mouth to spread false and misleading information

 6   about JUUL products.

 7          3043. Advertisements and representations for JUUL products concealed and failed to

 8   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 9   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

10   addictive, posed significant risks of substantial physical injury resulting from the use of the
11   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
12   consumed through a pack of combustible cigarettes.
13          3044. The labels on JUUL products failed to disclose that the products posed
14   significant risks of substantial physical injury resulting from the use of the products. The labels
15   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
16          3045. The omissions were misleading and deceptive standing alone and were
17   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
18   cigarettes and other representations.
19          3046. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

20   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

21   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

22   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

23   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

24   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

25   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

26   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

27   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

28   Plaintiffs’ and class members’ decisions to purchase JUUL products.

       Page 624                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 642 of 729


 1          3047. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 2   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 3   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 4   facts; because the facts would be material to reasonable consumers; because JUUL products

 5   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 6   representations concerning the same subject matter as the omitted facts.

 7          3048. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 8   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

 9   and/or omissions. Reasonable consumers would have been expected to have relied on the

10   misrepresentations and omissions.
11          3049. Defendants knew or should have known that their misrepresentations and/or
12   omissions were false and misleading, and intended for consumers to rely on such
13   misrepresentations and omissions.
14          3050. JLI knew that JUUL products were not safe or reasonable alternatives to
15   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
16   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
17   products.
18          3051. JLI’s conduct actually and proximately caused damages to Plaintiffs and class
19   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

20   and would not have purchased JUUL products or would have paid less for them. JLI’s

21   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

22   products they would not otherwise have purchased and enter into purchase contracts they would

23   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

24   the class damages in an amount to be proven at trial, as well as any other relief the Court may

25   deem just or proper.

26                          c.     Breach of the Implied Warranty of Merchantability
27          3052. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

28          3053. This claim is brought against JLI.

       Page 625                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 643 of 729


 1            3054. JUUL has at all times been a merchant with respect to the products which were

 2   sold to Plaintiff and the class and was in the business of selling such products.

 3            3055. Each JUUL product sold by JUUL comes with an implied warranty that it will

 4   merchantable and fit for the ordinary purpose for which it would be used. See S.C. Code Ann.

 5   § 36-2-314. JUUL has breached its implied warranty of merchantability because its products

 6   were not in merchantable condition when sold, were defective when sold, did not conform to the

 7   promises and affirmations of fact made on the products’ containers or labels, and/or do not

 8   possess even the most basic degree of fitness for ordinary use.

 9            3056. The ordinary intended purpose of JUUL’s products—and the purpose for which

10   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
11   products are not fit for that use—or any other use—because they (i) were not smoking cessation
12   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
13   potent    nicotine-delivery   mechanisms,    (iv) were   powerfully    addictive, and (v) posed
14   unreasonable risks of substantial bodily injury.      Due to these and other features, JUUL’s
15   products are not fit for their ordinary, intended use as either cigarette replacement devices or
16   recreation smoking devices.
17            3057. Plaintiffs and each member of the class have had sufficient direct dealings with
18   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
19   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

20   each member of the class, on the other hand.

21            3058. Further, Plaintiffs and each member of the class were third-party beneficiaries of

22   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

23   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

24   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

25   the express purpose an intent of being sold to consumers.

26            3059. Plaintiffs and the members of the class were injured as a direct and proximate

27   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

28   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

       Page 626                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 644 of 729


 1   because, had they been aware of the unmerchantable condition of JUUL products, they would

 2   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

 3   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

 4          3060. JUUL was provided notice of these issues by numerous complaints filed against

 5   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

 6   individual letters and communications sent by consumers before or within a reasonable amount

 7   of time after they discovered or should have discovered that’s JUUL product were defective and

 8   unmerchantable.

 9                          d.     Unjust Enrichment
10          3061. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
11          3062. This claim is brought against JLI and the Management Defendants.
12          3063. Defendants created and implemented a scheme to create a market for e-cigarettes
13   and substantially increase sales of JUUL products through a pervasive pattern of false and
14   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
15   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
16   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and
17   doses, addictiveness, and significant risks of substantial physical injury from using JUUL
18   products.
19          3064. Defendants were unjustly enriched as a result of their wrongful conduct,

20   including through the false and misleading advertisements and omissions regarding (i) whether

21   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

22   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

23   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

24   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

25   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

26   enriched through their scheme of marketing their products to minors. S.C. Code Ann. §§ 16-17-

27   500 & 16-17-502(A) prohibit the marketing and sale of JUUL products to minors.

28          3065. Defendants requested and received a measurable benefit at the expense of

       Page 627                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 645 of 729


 1   Plaintiffs and class members in the form of payment for JUUL products.

 2          3066. Defendants appreciated, recognized, and chose to accept the monetary benefits

 3   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

 4   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

 5          3067. There is no justification for Defendants’ enrichment. It would be inequitable,

 6   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

 7   benefits were procured as a result of their wrongful conduct.

 8          3068. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

 9   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

10   with Defendant.
11          3069. Plaintiffs plead this claim separately as well as in the alternative to their other
12   claims, as without such claims they would have no adequate legal remedy.
13          3070. [Intentionally Omitted]
14                  41.     South Dakota
15          3071. Plaintiffs bring each of the following claims on behalf of the South Dakota
16   Subclass under South Dakota law.
17                          a.     Violation of the South Dakota Deceptive Trade Practices and
                                   Consumer Protection Act (S.D. Codified Laws §§ 37-24-1, et
18                                 seq.)
19          3072. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

20          3073. This claim is brought against JLI and, for certain claims below, the Management

21   Defendants.

22          3074. Plaintiffs, class members, and JUUL are persons under South Dakota’s

23   Deceptive Trade Practices and Consumer Protection Act.

24          3075. JUUL engaged in trade or commerce directly or indirectly affecting the people of

25   South Dakota by advertising, offering for sale, attempting to sell, selling, or distributing JUUL

26   products.

27          3076. Plaintiffs and class members purchased JUUL products for personal purposes.

28          3077. Defendants created and implemented a scheme to create a market for e-cigarettes

       Page 628                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 646 of 729


 1   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 2   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 3   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 4   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 5   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 6          3078. Advertisements and representations for JUUL products contained deceptive

 7   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 8   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 9   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

10   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
11   decades, JLI used third parties and word of mouth to spread false and misleading information
12   about JUUL products.
13          3079. Advertisements and representations for JUUL products concealed and failed to
14   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
15   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
16   addictive, posed significant risks of substantial physical injury resulting from the use of the
17   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
18   consumed through a pack of combustible cigarettes.
19          3080. The labels on JUUL products failed to disclose that the products posed

20   significant risks of substantial physical injury resulting from the use of the products. The labels

21   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

22          3081. The omissions were misleading and deceptive standing alone and were

23   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

24   cigarettes and other representations.

25          3082. JUUL engaged in, used, and employed deceptive acts and practices, fraud, false

26   pretense, false promises, and misrepresentations and concealed, suppressed, and omitted

27   material information in connection with the sale of JUUL products.

28          3083. JLI’s conduct had the capacity to, were likely to, and in fact did, deceive

       Page 629                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 647 of 729


 1   reasonable consumers, including the Plaintiffs. Reasonable consumers, including the Plaintiffs,

 2   would have found it material to their purchasing decisions that JUUL’s products (i) were not

 3   smoking cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii)

 4   were extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed

 5   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)

 6   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a

 7   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor

 8   in Plaintiffs’ and class members’ decisions to purchase JUUL products.

 9          3084. JLI owed Plaintiffs and class members a duty to disclose these facts because they

10   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
11   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
12   facts; because the facts would be material to reasonable consumers; because JLI actively
13   concealed them; because JLI intended for consumers to rely on the omissions in question;
14   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
15   made partial representations concerning the same subject matter as the omitted facts.
16          3085. As set forth in the allegations concerning each Plaintiff in Appendix A, in
17   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.
18   Reasonable consumers would have been expected to have relied on the misrepresentations and
19   omissions.

20          3086. Defendants knew or should have known that their misrepresentations and/or

21   omissions were false and misleading, and intended for consumers to rely on such

22   misrepresentations and omissions.

23          3087. JLI and the Management Defendants engaged in fraudulent and deceptive

24   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

25   products were appropriate for minors, when in fact the products never should have been

26   marketed to minors and are especially harmful to minors due to the potent and addictive

27   nicotine doses, addictive qualities, and health risks.

28          3088. JLI’s conduct actually and proximately caused actual damages and loss of money

       Page 630                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 648 of 729


 1   or property to Plaintiffs and class members. Absent JUUL’s deceptive and fraudulent conduct,

 2   Plaintiffs and class members would have behaved differently and would not have purchased

 3   JUUL products or would have paid less for them. JLI’s misrepresentations and omissions

 4   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have

 5   purchased and enter into purchase contracts they would not otherwise have entered into. In

 6   addition, class members who are minors are entitled to full repayment of the amounts they spent

 7   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

 8   actual damages, as well as any other relief the Court may deem just or proper.

 9                          b.     Common Law Fraud
10          3089. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
11          3090. This claim is brought against JLI.
12          3091. JUUL created and implemented a scheme to create a market for e-cigarettes and
13   substantially increase sales of JUUL through a pervasive pattern of false and misleading
14   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
15   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
16   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
17   addictiveness, and significant risks of substantial physical injury from using JUUL products.
18          3092. Advertisements and representations for JUUL products contained deceptive
19   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

20   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

21   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

22   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

23   decades, JLI used third parties and word of mouth to spread false and misleading information

24   about JUUL products.

25          3093. Advertisements and representations for JUUL products concealed and failed to

26   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

27   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

28   addictive, posed significant risks of substantial physical injury resulting from the use of the

       Page 631                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 649 of 729


 1   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 2   consumed through a pack of combustible cigarettes.

 3          3094. The labels on JUUL products failed to disclose that the products posed

 4   significant risks of substantial physical injury resulting from the use of the products. The labels

 5   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 6          3095. The omissions were misleading and deceptive standing alone and were

 7   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 8   cigarettes and other representations.

 9          3096. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

10   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
11   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
12   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
13   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
14   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
15   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
16   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
17   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
18   Plaintiffs’ and class members’ decisions to purchase JUUL products.
19          3097. JLI owed Plaintiffs and class members a duty to disclose these facts because they

20   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

21   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

22   facts; because the facts would be material to reasonable consumers; because JUUL products

23   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

24   representations concerning the same subject matter as the omitted facts.

25          3098. As set forth in the allegations concerning each Plaintiff in Appendix A, in

26   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

27   and/or omissions. Reasonable consumers would have been expected to have relied on the

28   misrepresentations and omissions.

       Page 632                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 650 of 729


 1          3099. Defendants knew or should have known that their misrepresentations and/or

 2   omissions were false and misleading, and intended for consumers to rely on such

 3   misrepresentations and omissions.

 4          3100. JLI knew that JUUL products were not safe or reasonable alternatives to

 5   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 6   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 7   products.

 8          3101. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

 9   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

10   and would not have purchased JUUL products or would have paid less for them. JLI’s
11   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
12   products they would not otherwise have purchased and enter into purchase contracts they would
13   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
14   the class damages in an amount to be proven at trial, as well as any other relief the Court may
15   deem just or proper.
16                          c.      Breach of the Implied Warranty of Merchantability
17          3102. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
18          3103. This claim is brought against JLI.
19          3104. JUUL has at all times been a merchant with respect to the products which were

20   sold to Plaintiff and the class and was in the business of selling such products.

21          3105. Each JUUL product sold by JUUL comes with an implied warranty that it will

22   merchantable and fit for the ordinary purpose for which it would be used. See S.D. Codified

23   Laws § 57A-2-314. JUUL has breached its implied warranty of merchantability because its

24   products were not in merchantable condition when sold, were defective when sold, did not

25   conform to the promises and affirmations of fact made on the products’ containers or labels,

26   and/or do not possess even the most basic degree of fitness for ordinary use.

27          3106. The ordinary intended purpose of JUUL’s products—and the purpose for which

28   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

       Page 633                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 651 of 729


 1   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 2   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 3   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

 4   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

 5   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 6   recreation smoking devices.

 7            3107. Plaintiffs and each member of the class have had sufficient direct dealings with

 8   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 9   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

10   each member of the class, on the other hand.
11            3108. Further, Plaintiffs and each member of the class were third-party beneficiaries of
12   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
13   sale of JUUL products to consumers.           Specifically, Plaintiffs and class members are the
14   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
15   the express purpose an intent of being sold to consumers.
16            3109. Plaintiffs and the members of the class were injured as a direct and proximate
17   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
18   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability
19   because, had they been aware of the unmerchantable condition of JUUL products, they would

20   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

21   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

22            3110. JUUL was provided notice of these issues by numerous complaints filed against

23   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

24   individual letters and communications sent by consumers before or within a reasonable amount

25   of time after they discovered or should have discovered that’s JUUL product were defective and

26   unmerchantable.

27                           d.      Unjust Enrichment
28            3111. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 634                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 652 of 729


 1          3112. This claim is brought against JLI and the Management Defendants.

 2          3113. Defendants created and implemented a scheme to create a market for e-cigarettes

 3   and substantially increase sales of JUUL products through a pervasive pattern of false and

 4   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 5   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 6   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 7   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 8   products.

 9          3114. Defendants were unjustly enriched as a result of their wrongful conduct,

10   including through the false and misleading advertisements and omissions regarding (i) whether
11   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
12   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
13   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
14   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
15   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
16   enriched through their scheme of marketing their products to minors. South Dakota Codified
17   Laws § 34-46-2 prohibits the marketing and sale of JUUL products to minors.
18          3115. Defendants requested and received a measurable benefit at the expense of
19   Plaintiffs and class members in the form of payment for JUUL products.

20          3116. Defendants appreciated, recognized, and chose to accept the monetary benefits

21   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

22   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

23          3117. There is no justification for Defendants’ enrichment. It would be inequitable,

24   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

25   benefits were procured as a result of their wrongful conduct.

26          3118. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

27   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

28   with Defendant.

       Page 635                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 653 of 729


 1          3119. Plaintiffs plead this claim separately as well as in the alternative to their other

 2   claims, as without such claims they would have no adequate legal remedy.

 3                  42.       Tennessee
 4          3120. Plaintiffs bring each of the following claims on behalf of the Tennessee Subclass

 5   under Tennessee law.

 6                            a.    Violation of the Tennessee Consumer Protection Act (Tenn.
                                    Code Ann. §§ 47-18-101, et seq.)
 7

 8          3121. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 9          3122. This claim is brought against JLI and, for certain unfair and/or unconscionable

10   conduct claims as noted below, all Defendants.
11          3123. Plaintiffs, class members, and Defendants are persons under Tennessee’s
12   Consumer Protection Act.
13          3124. Plaintiffs and class members are natural persons who purchased JUUL products
14   for personal purposes.
15          3125. Defendants created and implemented a scheme to create a market for e-cigarettes
16   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
17   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
18   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
19   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

20   addictiveness, and significant risks of substantial physical injury from using JUUL products.

21          3126. Advertisements and representations for JUUL products contained deceptive

22   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

23   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

24   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

25   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

26   decades, JLI used third parties and word of mouth to spread false and misleading information

27   about JUUL products.

28          3127. Advertisements and representations for JUUL products concealed and failed to

       Page 636                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 654 of 729


 1   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 2   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 3   addictive, posed significant risks of substantial physical injury resulting from the use of the

 4   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 5   consumed through a pack of combustible cigarettes.

 6          3128. The labels on JUUL products failed to disclose that the products posed

 7   significant risks of substantial physical injury resulting from the use of the products. The labels

 8   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 9          3129. The omissions were misleading and deceptive standing alone and were

10   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
11   cigarettes and other representations.
12          3130. JLI’s conduct was unfair and unconscionable in that it included (i) the
13   manufacture and sale of products with a heightened propensity to cause addiction and physical
14   injuries and (ii) misrepresentations and omissions of material facts concerning the
15   characteristics and safety of JUUL products that offended public policy; were immoral,
16   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused
17   substantial harm that greatly outweighs any possible utility from the conduct.
18          3131. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and
19   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

20   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

21   products are of a particular standard, quality, or grade, or that goods are of a particular style or

22   model, when they are not; (c) advertising goods or services with intent not to sell them as

23   advertised; and (d) using statements or illustrations in advertisements that create a false

24   impression of the grade, quality, quantity, value, or usability of the goods or services offered.

25          3132. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

26   omissions at issue were likely to or tend to, and in fact did, deceive reasonable consumers

27   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

28   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

       Page 637                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 655 of 729


 1   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 2   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 3   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 4   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 5   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 6   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 7          3133. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 8   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 9   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

10   facts; because the facts would be material to reasonable consumers; because JLI actively
11   concealed them; because JLI intended for consumers to rely on the omissions in question;
12   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
13   made partial representations concerning the same subject matter as the omitted facts.
14          3134. JLI and the Management Defendants engaged in fraudulent and deceptive
15   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
16   products were appropriate for minors, when in fact the products never should have been
17   marketed to minors and are especially harmful to minors due to the potent and addictive
18   nicotine doses, addictive qualities, and health risks.
19          3135. In addition, all Defendants engaged in unfair and unconscionable conduct

20   because the targeting of minors offends public policy (in particular Tenn. Code Ann. § 39-17-

21   1504); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially injurious;

22   and has caused substantial harm that greatly outweighs any possible utility from the conduct.

23          3136. As alleged above, all Defendants participated and/or facilitated the marketing of

24   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

25   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

26   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

27   use of JUUL products by minors continues to rise.

28          3137. Defendants’ conduct actually and proximately caused ascertainable loss of

       Page 638                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 656 of 729


 1   money or property to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent

 2   conduct, Plaintiffs and class members would have behaved differently and would not have

 3   purchased JUUL products or would have paid less for them. Defendants’ misrepresentations and

 4   omissions induced Plaintiffs and class members to purchase JUUL products they would not

 5   otherwise have purchased and enter into purchase contracts they would not otherwise have

 6   entered into. In addition, class members who are minors are entitled to full repayment of the

 7   amounts they spent on JUUL products. Plaintiffs seek—on behalf of themselves and each

 8   member of the class—actual damages and statutory treble damages, as well as injunctive relief

 9   (except as to the Management Defendants), attorney’s fees, and any other relief the Court may

10   deem just or proper.
11                          b.     Common Law Intentional Misrepresentation
12          3138. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
13          3139. This claim is brought against JLI.
14          3140. JUUL created and implemented a scheme to create a market for e-cigarettes and
15   substantially increase sales of JUUL through a pervasive pattern of false and misleading
16   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
17   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
18   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
19   addictiveness, and significant risks of substantial physical injury from using JUUL products.

20          3141. Advertisements and representations for JUUL products contained deceptive

21   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

22   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

23   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

24   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

25   decades, JLI used third parties and word of mouth to spread false and misleading information

26   about JUUL products.

27          3142. Advertisements and representations for JUUL products concealed and failed to

28   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

       Page 639                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 657 of 729


 1   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 2   addictive, posed significant risks of substantial physical injury resulting from the use of the

 3   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 4   consumed through a pack of combustible cigarettes.

 5          3143. The labels on JUUL products failed to disclose that the products posed

 6   significant risks of substantial physical injury resulting from the use of the products. The labels

 7   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 8          3144. The omissions were misleading and deceptive standing alone and were

 9   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

10   cigarettes and other representations.
11          3145. JLI’s conduct was fraudulent and deceptive because its misrepresentations and
12   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
13   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
14   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
15   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
16   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
17   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
18   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
19   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

20   Plaintiffs’ and class members’ decisions to purchase JUUL products.

21          3146. JLI owed Plaintiffs and class members a duty to disclose these facts because they

22   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

23   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

24   facts; because the facts would be material to reasonable consumers; because JUUL products

25   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

26   representations concerning the same subject matter as the omitted facts.

27          3147. As set forth in the allegations concerning each Plaintiff in Appendix A, in

28   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

       Page 640                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 658 of 729


 1   and/or omissions. Reasonable consumers would have been expected to have relied on the

 2   misrepresentations and omissions.

 3          3148. Defendants knew or should have known that their misrepresentations and/or

 4   omissions were false and misleading, and intended for consumers to rely on such

 5   misrepresentations and omissions.

 6          3149. JLI knew that JUUL products were not safe or reasonable alternatives to

 7   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 8   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 9   products.

10          3150. JLI’s conduct actually and proximately caused damages to Plaintiffs and class
11   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently
12   and would not have purchased JUUL products or would have paid less for them. JLI’s
13   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
14   products they would not otherwise have purchased and enter into purchase contracts they would
15   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
16   the class damages in an amount to be proven at trial, as well as any other relief the Court may
17   deem just or proper.
18                          c.      Breach of the Implied Warranty of Merchantability
19          3151. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

20          3152. This claim is brought against JLI.

21          3153. JUUL has at all times been a merchant with respect to the products which were

22   sold to Plaintiff and the class and was in the business of selling such products.

23          3154. Each JUUL product sold by JUUL comes with an implied warranty that it will

24   merchantable and fit for the ordinary purpose for which it would be used. See Tenn. Code Ann.

25   § 47-2-314. JUUL has breached its implied warranty of merchantability because its products

26   were not in merchantable condition when sold, were defective when sold, did not conform to the

27   promises and affirmations of fact made on the products’ containers or labels, and/or do not

28   possess even the most basic degree of fitness for ordinary use.

       Page 641                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 659 of 729


 1            3155. The ordinary intended purpose of JUUL’s products—and the purpose for which

 2   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

 3   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 4   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 5   potent    nicotine-delivery   mechanisms,   (iv) were   powerfully   addictive, and (v) posed

 6   unreasonable risks of substantial bodily injury.     Due to these and other features, JUUL’s

 7   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 8   recreation smoking devices.

 9            3156. Plaintiffs and each member of the class have had sufficient direct dealings with

10   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
11   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and
12   each member of the class, on the other hand.
13            3157. Further, Plaintiffs and each member of the class were third-party beneficiaries of
14   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
15   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the
16   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
17   the express purpose an intent of being sold to consumers.
18            3158. Plaintiffs and the members of the class were injured as a direct and proximate
19   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

20   the Tennessee Direct Purchaser Subclass were damaged as a result of JUUL’s breach of its

21   implied warranty of merchantability because, had they been aware of the unmerchantable

22   condition of JUUL products, they would not have purchased JUUL products, or would have

23   paid less for them. Plaintiffs seek damages in an amount to be proven at trial, as well as any

24   other relief the Court may deem just or proper.

25            3159. JUUL was provided notice of these issues by numerous complaints filed against

26   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

27   individual letters and communications sent by consumers before or within a reasonable amount

28   of time after they discovered or should have discovered that’s JUUL product were defective and

       Page 642                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 660 of 729


 1   unmerchantable.

 2                          d.     Unjust Enrichment
 3          3160. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 4          3161. This claim is brought against JLI and the Management Defendants.

 5          3162. Defendants created and implemented a scheme to create a market for e-cigarettes

 6   and substantially increase sales of JUUL products through a pervasive pattern of false and

 7   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 8   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 9   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

10   doses, addictiveness, and significant risks of substantial physical injury from using JUUL
11   products.
12          3163. Defendants were unjustly enriched as a result of their wrongful conduct,
13   including through the false and misleading advertisements and omissions regarding (i) whether
14   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
15   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
16   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
17   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
18   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
19   enriched through their scheme of marketing their products to minors. Tennessee Code

20   Annotated §§ 39-17-1504(a) and 39-17-1504(d) prohibit the marketing and sale of JUUL

21   products to minors.

22          3164. Defendants requested and received a measurable benefit at the expense of

23   Plaintiffs and class members in the form of payment for JUUL products.

24          3165. Defendants appreciated, recognized, and chose to accept the monetary benefits

25   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

26   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

27          3166. There is no justification for Defendants’ enrichment. It would be inequitable,

28   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

       Page 643                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 661 of 729


 1   benefits were procured as a result of their wrongful conduct.

 2          3167. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

 3   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

 4   with Defendant.

 5          3168. Plaintiffs plead this claim separately as well as in the alternative to their other

 6   claims, as without such claims they would have no adequate legal remedy.

 7                  43.    Texas
 8          3169. Plaintiffs bring each of the following claims on behalf of the Texas Subclass

 9   under Texas law.

10                         a.      Violation of the Texas Deceptive Trade Practices-Consumer
                                   Protection Act (Tex. Bus. & Com. Code §§ 17.41, et seq.)
11

12          3170. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
13          3171. This claim is brought against JLI and, for certain unfair and/or unconscionable
14   conduct claims as noted below, all Defendants.
15          3172. Plaintiffs, class members, and Defendants are persons under Texas’s Deceptive
16   Trade Practices-Consumer Protection Act.
17          3173. Plaintiffs and class members are individuals who purchased JUUL products.
18          3174. Defendants created and implemented a scheme to create a market for e-cigarettes
19   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

20   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

21   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

22   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

23   addictiveness, and significant risks of substantial physical injury from using JUUL products.

24          3175. Advertisements and representations for JUUL products contained deceptive

25   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

26   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

27   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

28   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

       Page 644                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 662 of 729


 1   decades, JLI used third parties and word of mouth to spread false and misleading information

 2   about JUUL products.

 3          3176. Advertisements and representations for JUUL products concealed and failed to

 4   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 5   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 6   addictive, posed significant risks of substantial physical injury resulting from the use of the

 7   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 8   consumed through a pack of combustible cigarettes.

 9          3177. The labels on JUUL products failed to disclose that the products posed

10   significant risks of substantial physical injury resulting from the use of the products. The labels
11   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
12          3178. The omissions were misleading and deceptive standing alone and were
13   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
14   cigarettes and other representations.
15          3179. JLI’s conduct was unfair and unconscionable in that it included (i) the
16   manufacture and sale of products with a heightened propensity to cause addiction and physical
17   injuries and (ii) misrepresentations and omissions of material facts concerning the
18   characteristics and safety of JUUL products that offended public policy; were immoral,
19   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

20   substantial harm that greatly outweighs any possible utility from the conduct. JUUL’s acts took

21   advantage of the lack of knowledge, ability, experience, or capacity of Plaintiffs and class

22   members to a grossly unfair degree and to the detriment of Plaintiffs and class members.

23          3180. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

24   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

25   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

26   products are of a particular standard, quality, or grade, or that goods are of a particular style or

27   model, when they are not; (c) advertising goods or services with intent not to sell them as

28   advertised; and (d) failing to disclose information concerning JUUL products which was known

       Page 645                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 663 of 729


 1   at the time of the JUUL’s sale of the products, with the intention to induce the consumers into

 2   transactions into which consumers would not have entered had the information been disclosed.

 3          3181. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

 4   omissions had the capacity and tendency to deceive, and in fact did, deceive reasonable

 5   consumers including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have

 6   found it material to their purchasing decisions that JUUL’s products (i) were not smoking

 7   cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were

 8   extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed

 9   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)

10   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a
11   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor
12   in Plaintiffs’ and class members’ decisions to purchase JUUL products.
13          3182. JLI owed Plaintiffs and class members a duty to disclose these facts because they
14   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
15   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
16   facts; because the facts would be material to reasonable consumers; because JLI actively
17   concealed them; because JLI intended for consumers to rely on the omissions in question;
18   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
19   made partial representations concerning the same subject matter as the omitted facts.

20          3183. As set forth in the allegations concerning each Plaintiff in Appendix A, in

21   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

22   Reasonable consumers would have been expected to have relied on the misrepresentations and

23   omissions.

24          3184. Defendants knew or should have known that their misrepresentations and/or

25   omissions were false and misleading, and intended for consumers to rely on such

26   misrepresentations and omissions.

27          3185. In addition, all Defendants engaged in unconscionable conduct because the

28   targeting of minors took advantage of the lack of knowledge, ability, experience, or capacity of

       Page 646                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 664 of 729


 1   Plaintiffs and class members to a grossly unfair degree and to the detriment of Plaintiffs and

 2   class members. In particular, Texas law seeks to protect minors from being the target of sales

 3   and marketing practices concerning JUUL products. Texas Health & Safety Code § 161.082,

 4   161.087 and 161.452(c).

 5             3186. Defendants’ conduct actually and proximately caused actual damages to

 6   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and

 7   class members would have behaved differently and would not have purchased JUUL products

 8   or would have paid less for them. Defendants’ misrepresentations and omissions induced

 9   Plaintiffs and class members to purchase JUUL products they would not otherwise have

10   purchased and enter into purchase contracts they would not otherwise have entered into. In
11   addition, class members who are minors are entitled to full repayment of the amounts they spent
12   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—
13   economic damages, treble damages, and restitution, as well as injunctive relief (except as to the
14   Management Defendants), attorney’s fees, and any other relief the Court may deem just or
15   proper.
16                            b.      Common Law Fraud
17             3187. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
18             3188. This claim is brought against JLI.
19             3189. JUUL created and implemented a scheme to create a market for e-cigarettes and

20   substantially increase sales of JUUL through a pervasive pattern of false and misleading

21   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

22   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

23   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

24   addictiveness, and significant risks of substantial physical injury from using JUUL products.

25             3190. Advertisements and representations for JUUL products contained deceptive

26   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

27   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

28   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

       Page 647                                                               SECOND AMENDED CONSOLIDATED
                                                                                    CLASS ACTION COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 665 of 729


 1   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 2   decades, JLI used third parties and word of mouth to spread false and misleading information

 3   about JUUL products.

 4          3191. Advertisements and representations for JUUL products concealed and failed to

 5   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 6   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 7   addictive, posed significant risks of substantial physical injury resulting from the use of the

 8   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 9   consumed through a pack of combustible cigarettes.

10          3192. The labels on JUUL products failed to disclose that the products posed
11   significant risks of substantial physical injury resulting from the use of the products. The labels
12   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
13          3193. The omissions were misleading and deceptive standing alone and were
14   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
15   cigarettes and other representations.
16          3194. JLI’s conduct was fraudulent and deceptive because its misrepresentations and
17   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
18   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
19   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

20   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

21   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

22   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

23   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

24   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

25   Plaintiffs’ and class members’ decisions to purchase JUUL products.

26          3195. JLI owed Plaintiffs and class members a duty to disclose these facts because they

27   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

28   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

       Page 648                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 666 of 729


 1   facts; because the facts would be material to reasonable consumers; because JUUL products

 2   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 3   representations concerning the same subject matter as the omitted facts.

 4          3196. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 5   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

 6   and/or omissions. Reasonable consumers would have been expected to have relied on the

 7   misrepresentations and omissions.

 8          3197. Defendants knew or should have known that their misrepresentations and/or

 9   omissions were false and misleading, and intended for consumers to rely on such

10   misrepresentations and omissions.
11          3198. JLI knew that JUUL products were not safe or reasonable alternatives to
12   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
13   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
14   products.
15          3199. JLI’s conduct actually and proximately caused damages to Plaintiffs and class
16   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently
17   and would not have purchased JUUL products or would have paid less for them. JLI’s
18   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
19   products they would not otherwise have purchased and enter into purchase contracts they would

20   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

21   the class damages in an amount to be proven at trial, as well as any other relief the Court may

22   deem just or proper.

23                          c.      Breach of the Implied Warranty of Merchantability
24          3200. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

25          3201. This claim is brought against JLI.

26          3202. JUUL has at all times been a merchant with respect to the products which were

27   sold to Plaintiff and the class and was in the business of selling such products.

28          3203. Each JUUL product sold by JUUL comes with an implied warranty that it will

       Page 649                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 667 of 729


 1   merchantable and fit for the ordinary purpose for which it would be used. See Tex. Bus. & Com.

 2   Code § 2.314. JUUL has breached its implied warranty of merchantability because its products

 3   were not in merchantable condition when sold, were defective when sold, did not conform to the

 4   promises and affirmations of fact made on the products’ containers or labels, and/or do not

 5   possess even the most basic degree of fitness for ordinary use.

 6            3204. The ordinary intended purpose of JUUL’s products—and the purpose for which

 7   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

 8   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 9   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

10   potent    nicotine-delivery   mechanisms,   (iv) were   powerfully    addictive, and (v) posed
11   unreasonable risks of substantial bodily injury.     Due to these and other features, JUUL’s
12   products are not fit for their ordinary, intended use as either cigarette replacement devices or
13   recreation smoking devices.
14            3205. Plaintiffs and each member of the class have had sufficient direct dealings with
15   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
16   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and
17   each member of the class, on the other hand.
18            3206. Further, Plaintiffs and each member of the class were third-party beneficiaries of
19   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

20   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

21   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

22   the express purpose an intent of being sold to consumers.

23            3207. Plaintiffs and the members of the class were injured as a direct and proximate

24   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

25   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

26   because, had they been aware of the unmerchantable condition of JUUL products, they would

27   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

28   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

       Page 650                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 668 of 729


 1          3208. JUUL was provided notice of these issues by numerous complaints filed against

 2   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

 3   individual letters and communications sent by consumers before or within a reasonable amount

 4   of time after they discovered or should have discovered that’s JUUL product were defective and

 5   unmerchantable.

 6                         d.      Unjust Enrichment
 7          3209. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 8          3210. This claim is brought against JLI and the Management Defendants.

 9          3211. Defendants created and implemented a scheme to create a market for e-cigarettes

10   and substantially increase sales of JUUL products through a pervasive pattern of false and
11   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
12   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
13   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and
14   doses, addictiveness, and significant risks of substantial physical injury from using JUUL
15   products.
16          3212. Defendants were unjustly enriched as a result of their wrongful conduct,
17   including through the false and misleading advertisements and omissions regarding (i) whether
18   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
19   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

20   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

21   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

22   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

23   enriched through their scheme of marketing their products to minors. Texas Health & Safety

24   Code § 161.082, 161.087 and 161.452(c) prohibit the marketing and sale of JUUL products to

25   minors.

26          3213. Defendants requested and received a measurable benefit at the expense of

27   Plaintiffs and class members in the form of payment for JUUL products.

28          3214. Defendants appreciated, recognized, and chose to accept the monetary benefits

       Page 651                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 669 of 729


 1   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

 2   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

 3          3215. There is no justification for Defendants’ enrichment. It would be inequitable,

 4   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

 5   benefits were procured as a result of their wrongful conduct.

 6          3216. Plaintiffs plead this claim separately as well as in the alternative to their other

 7   claims, as without such claims they would have no adequate legal remedy.

 8                  44.     Utah
 9          3217. Plaintiffs bring each of the following claims on behalf of the Utah Subclass

10   under Utah law.
11                          a.     Violation of the Utah Consumer Sales Practices Act (Utah
                                   Code Ann. §§ 13-11-1, et seq.)
12

13          3218. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
14          3219. This claim is brought against JLI.
15          3220. Plaintiffs, class members, and Defendants are persons under Utah’s Consumer
16   Sales Practices Act.
17          3221. Plaintiffs and class members purchased JUUL products in consumer transactions
18   primarily for personal purposes.
19          3222. Defendants created and implemented a scheme to create a market for e-cigarettes

20   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

21   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

22   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

23   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

24   addictiveness, and significant risks of substantial physical injury from using JUUL products.

25          3223. Advertisements and representations for JUUL products contained deceptive

26   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

27   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

28   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

       Page 652                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 670 of 729


 1   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 2   decades, JLI used third parties and word of mouth to spread false and misleading information

 3   about JUUL products.

 4          3224. Advertisements and representations for JUUL products concealed and failed to

 5   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 6   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 7   addictive, posed significant risks of substantial physical injury resulting from the use of the

 8   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 9   consumed through a pack of combustible cigarettes.

10          3225. The labels on JUUL products failed to disclose that the products posed
11   significant risks of substantial physical injury resulting from the use of the products. The labels
12   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
13          3226. The omissions were misleading and deceptive standing alone and were
14   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
15   cigarettes and other representations.
16          3227.    JLI’s conduct constituted the following prohibited fraudulent, deceptive, and
17   unfair business practices: (a) misrepresenting that JUUL products have performance
18   characteristics, uses, or benefits, which they do not have; (b) misrepresenting that JUUL
19   products are of a particular standard, quality, or grade, or that goods are of a particular style or

20   model, when they are not; and (c) misrepresenting that the subject of a transaction has been

21   supplied in accordance with a previous representation when it has not.

22          3228. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

23   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers,

24   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

25   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

26   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

27   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

28   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

       Page 653                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 671 of 729


 1   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 2   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 3   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 4             3229. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 5   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 6   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 7   facts; because the facts would be material to reasonable consumers; because JLI actively

 8   concealed them; because JLI intended for consumers to rely on the omissions in question;

 9   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

10   made partial representations concerning the same subject matter as the omitted facts.
11             3230. JLI knew or should have known that their misrepresentations and/or omissions
12   were false and misleading, and intended for consumers to rely on such misrepresentations and
13   omissions.
14             3231. JLI’s conduct actually and proximately caused actual damages to Plaintiffs and
15   class members. Absent JLI’s unfair and fraudulent conduct, Plaintiffs and class members would
16   have behaved differently and would not have purchased JUUL products or would have paid less
17   for them. JLI’s misrepresentations and omissions induced Plaintiffs and class members to
18   purchase JUUL products they would not otherwise have purchased and enter into purchase
19   contracts they would not otherwise have entered into. In addition, class members who are

20   minors are entitled to full repayment of the amounts they spent on JUUL products. Plaintiffs

21   seek—on behalf of themselves and each member of the class—actual damages as well as

22   restitution, injunctive relief, attorney’s fees, and any other relief the Court may deem just or

23   proper.

24             3232. Defendants had notice that its conduct was in violation of the law based on prior

25   rulings in sprawling, decades-long tobacco litigation and other notice they have received as a

26   result of lawsuits filed against them, and regulations promulgated under Utah Code §§ 13-11-1,

27   et seq., including, but not limited to, Utah Administrative Code R152-11-3(B)(1).

28

       Page 654                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 672 of 729


 1                          b.     Violation of the Utah Truth in Advertising Law (Utah Code
                                   Ann. §§ 13-11a-1, et seq.)
 2

 3          3233. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 4          3234. This claim is brought against JLI.

 5          3235. Plaintiffs, class members, and Defendants are persons under Utah’s Truth in

 6   Advertising Law.

 7          3236. JLI is a supplier of JUUL products because it sells, assigns, offers, brokers, or

 8   regularly solicits, engages in, or enforces sales of JUUL products.

 9          3237. Plaintiffs and class members purchased JUUL products for personal purposes.

10          3238. Defendants created and implemented a scheme to create a market for e-cigarettes
11   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
12   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
13   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
14   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
15   addictiveness, and significant risks of substantial physical injury from using JUUL products.
16          3239. Advertisements and representations for JUUL products contained deceptive
17   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
18   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
19   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

20   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

21   decades, JLI used third parties and word of mouth to spread false and misleading information

22   about JUUL products.

23          3240. Advertisements and representations for JUUL products concealed and failed to

24   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

25   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

26   addictive, posed significant risks of substantial physical injury resulting from the use of the

27   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

28   consumed through a pack of combustible cigarettes.

       Page 655                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 673 of 729


 1          3241. The labels on JUUL products failed to disclose that the products posed

 2   significant risks of substantial physical injury resulting from the use of the products. The labels

 3   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 4          3242. The omissions were misleading and deceptive standing alone and were

 5   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 6   cigarettes and other representations.

 7          3243. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

 8   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

 9   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

10   products are of a particular standard, quality, or grade, or that goods are of a particular style or
11   model, when they are not; and (c) advertising goods or services with intent not to sell them as
12   advertised.
13          3244. JLI’s conduct was fraudulent and deceptive because the misrepresentations and
14   omissions at issue were likely to cause, and in fact did cause, a likelihood of confusion or
15   misunderstanding.     Reasonable consumers, including the Plaintiffs, would have found it
16   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
17   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
18   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
19   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

20   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

21   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

22   Plaintiffs’ and class members’ decisions to purchase JUUL products.

23          3245. JLI owed Plaintiffs and class members a duty to disclose these facts because they

24   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

25   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

26   facts; because the facts would be material to reasonable consumers; because JLI actively

27   concealed them; because JLI intended for consumers to rely on the omissions in question;

28   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

       Page 656                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 674 of 729


 1   made partial representations concerning the same subject matter as the omitted facts.

 2          3246. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 3   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

 4   Reasonable consumers would have been expected to have relied on the misrepresentations and

 5   omissions.

 6          3247. JLI knew or should have known that their misrepresentations and/or omissions

 7   were false and misleading, and intended for consumers to rely on such misrepresentations and

 8   omissions.

 9          3248. JLI’s conduct actually and proximately caused actual damages to Plaintiffs and

10   class members. Absent JLI’s deceptive and fraudulent conduct, Plaintiffs and class members
11   would have behaved differently and would not have purchased JUUL products or would have
12   paid less for them. JLI’s misrepresentations and omissions induced Plaintiffs and class members
13   to purchase JUUL products they would not otherwise have purchased and enter into purchase
14   contracts they would not otherwise have entered into. In addition, class members who are
15   minors are entitled to full repayment of the amounts they spent on JUUL products. Plaintiffs
16   seek—on behalf of themselves and each member of the class—actual damages or $2,000,
17   whichever is greater, and statutory damages, as well as restitution, injunctive relief, attorney’s
18   fees, and any other relief the Court may deem just or proper.
19                         c.      Common Law Fraud
20          3249. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

21          3250. This claim is brought against JLI.

22          3251. JUUL created and implemented a scheme to create a market for e-cigarettes and

23   substantially increase sales of JUUL through a pervasive pattern of false and misleading

24   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

25   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

26   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

27   addictiveness, and significant risks of substantial physical injury from using JUUL products.

28          3252. Advertisements and representations for JUUL products contained deceptive

       Page 657                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 675 of 729


 1   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 2   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 3   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 4   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 5   decades, JLI used third parties and word of mouth to spread false and misleading information

 6   about JUUL products.

 7          3253. Advertisements and representations for JUUL products concealed and failed to

 8   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 9   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

10   addictive, posed significant risks of substantial physical injury resulting from the use of the
11   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
12   consumed through a pack of combustible cigarettes.
13          3254. The labels on JUUL products failed to disclose that the products posed
14   significant risks of substantial physical injury resulting from the use of the products. The labels
15   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
16          3255. The omissions were misleading and deceptive standing alone and were
17   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
18   cigarettes and other representations.
19          3256. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

20   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

21   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

22   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

23   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

24   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

25   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

26   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

27   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

28   Plaintiffs’ and class members’ decisions to purchase JUUL products.

       Page 658                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 676 of 729


 1          3257. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 2   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 3   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 4   facts; because the facts would be material to reasonable consumers; because JUUL products

 5   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

 6   representations concerning the same subject matter as the omitted facts.

 7          3258. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 8   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

 9   and/or omissions. Reasonable consumers would have been expected to have relied on the

10   misrepresentations and omissions.
11          3259. Defendants knew or should have known that their misrepresentations and/or
12   omissions were false and misleading, and intended for consumers to rely on such
13   misrepresentations and omissions.
14          3260. JLI knew that JUUL products were not safe or reasonable alternatives to
15   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
16   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
17   products.
18          3261. JLI’s conduct actually and proximately caused damages to Plaintiffs and class
19   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

20   and would not have purchased JUUL products or would have paid less for them. JLI’s

21   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

22   products they would not otherwise have purchased and enter into purchase contracts they would

23   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

24   the class damages in an amount to be proven at trial, as well as any other relief the Court may

25   deem just or proper.

26                          d.     Breach of the Implied Warranty of Merchantability
27          3262. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

28          3263. This claim is brought against JLI.

       Page 659                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 677 of 729


 1            3264. JUUL has at all times been a merchant with respect to the products which were

 2   sold to Plaintiff and the class and was in the business of selling such products.

 3            3265. Each JUUL product sold by JUUL comes with an implied warranty that it will

 4   merchantable and fit for the ordinary purpose for which it would be used. See Utah Code Ann.

 5   § 70A-2-314. JUUL has breached its implied warranty of merchantability because its products

 6   were not in merchantable condition when sold, were defective when sold, did not conform to the

 7   promises and affirmations of fact made on the products’ containers or labels, and/or do not

 8   possess even the most basic degree of fitness for ordinary use.

 9            3266. The ordinary intended purpose of JUUL’s products—and the purpose for which

10   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
11   products are not fit for that use—or any other use—because they (i) were not smoking cessation
12   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
13   potent    nicotine-delivery   mechanisms,    (iv) were   powerfully    addictive, and (v) posed
14   unreasonable risks of substantial bodily injury.      Due to these and other features, JUUL’s
15   products are not fit for their ordinary, intended use as either cigarette replacement devices or
16   recreation smoking devices.
17            3267. Plaintiffs and each member of the class have had sufficient direct dealings with
18   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
19   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

20   each member of the class, on the other hand.

21            3268. Further, Plaintiffs and each member of the class were third-party beneficiaries of

22   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

23   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

24   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

25   the express purpose an intent of being sold to consumers.

26            3269. Plaintiffs and the members of the class were injured as a direct and proximate

27   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

28   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

       Page 660                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 678 of 729


 1   because, had they been aware of the unmerchantable condition of JUUL products, they would

 2   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

 3   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

 4          3270. JUUL was provided notice of these issues by numerous complaints filed against

 5   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

 6   individual letters and communications sent by consumers before or within a reasonable amount

 7   of time after they discovered or should have discovered that’s JUUL product were defective and

 8   unmerchantable.

 9                          e.     Unjust Enrichment
10          3271. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
11          3272. This claim is brought against JLI and the Management Defendants.
12          3273. Defendants created and implemented a scheme to create a market for e-cigarettes
13   and substantially increase sales of JUUL products through a pervasive pattern of false and
14   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and
15   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
16   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and
17   doses, addictiveness, and significant risks of substantial physical injury from using JUUL
18   products.
19          3274. Defendants were unjustly enriched as a result of their wrongful conduct,

20   including through the false and misleading advertisements and omissions regarding (i) whether

21   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

22   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

23   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

24   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

25   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

26   enriched through their scheme of marketing their products to minors. Utah Code Annotated

27   section 76-10-104 prohibits the marketing and sale of JUUL products to minors.

28          3275. Defendants requested and received a measurable benefit at the expense of

       Page 661                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 679 of 729


 1   Plaintiffs and class members in the form of payment for JUUL products.

 2          3276. Defendants appreciated, recognized, and chose to accept the monetary benefits

 3   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

 4   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

 5          3277. There is no justification for Defendants’ enrichment. It would be inequitable,

 6   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

 7   benefits were procured as a result of their wrongful conduct.

 8          3278. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

 9   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

10   with Defendant.
11          3279. Plaintiffs plead this claim separately as well as in the alternative to their other
12   claims, as without such claims they would have no adequate legal remedy.
13                  45.     Vermont
14          3280. Plaintiffs bring each of the following claims on behalf of the Vermont Subclass
15   under Vermont law.
16                          a.     Violation of the Vermont Consumer Protection Act (Vt. Stat.
                                   Ann. tit. 9 §§ 2451, et seq.)
17

18          3281. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
19          3282. This claim is brought against JLI and, for certain unfair and/or unconscionable

20   conduct claims as noted below, all Defendants.

21          3283. Plaintiffs and class members purchased JUUL products not for resale in the

22   ordinary course of their trade or business but for personal purposes.

23          3284. Defendants created and implemented a scheme to create a market for e-cigarettes

24   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

25   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

26   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

27   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

28   addictiveness, and significant risks of substantial physical injury from using JUUL products.

       Page 662                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 680 of 729


 1          3285. Advertisements and representations for JUUL products contained deceptive

 2   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 3   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 4   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 5   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 6   decades, JLI used third parties and word of mouth to spread false and misleading information

 7   about JUUL products.

 8          3286. Advertisements and representations for JUUL products concealed and failed to

 9   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

10   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
11   addictive, posed significant risks of substantial physical injury resulting from the use of the
12   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
13   consumed through a pack of combustible cigarettes.
14          3287. The labels on JUUL products failed to disclose that the products posed
15   significant risks of substantial physical injury resulting from the use of the products. The labels
16   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
17          3288. The omissions were misleading and deceptive standing alone and were
18   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
19   cigarettes and other representations.

20          3289. JLI’s conduct was unfair and unconscionable in that it included (i) the

21   manufacture and sale of products with a heightened propensity to cause addiction and physical

22   injuries and (ii) misrepresentations and omissions of material facts concerning the

23   characteristics and safety of JUUL products that offended public policy; were immoral,

24   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

25   substantial harm that greatly outweighs any possible utility from the conduct.

26          3290. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

27   omissions had the tendency or capacity to deceive, and in fact did, deceive reasonable

28   consumers including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have

       Page 663                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 681 of 729


 1   found it material to their purchasing decisions that JUUL’s products (i) were not smoking

 2   cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were

 3   extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed

 4   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)

 5   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a

 6   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor

 7   in Plaintiffs’ and class members’ decisions to purchase JUUL products.

 8          3291. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 9   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

10   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
11   facts; because the facts would be material to reasonable consumers; because JLI actively
12   concealed them; because JLI intended for consumers to rely on the omissions in question;
13   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
14   made partial representations concerning the same subject matter as the omitted facts.
15          3292. JLI and the Management Defendants engaged in fraudulent and deceptive
16   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
17   products were appropriate for minors, when in fact the products never should have been
18   marketed to minors and are especially harmful to minors due to the potent and addictive
19   nicotine doses, addictive qualities, and health risks.

20          3293. In addition, all Defendants engaged in unfair and unconscionable conduct

21   because the targeting of minors offends public policy (in particular Vt. Stat. Ann. tit. 7

22   §§ 1003(a) & 1007(a)); is immoral, unethical, oppressive, outrageous, unscrupulous, and

23   substantially injurious; and has caused substantial harm that greatly outweighs any possible

24   utility from the conduct.

25          3294. As alleged above, all Defendants participated and/or facilitated the marketing of

26   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

27   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

28   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

       Page 664                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 682 of 729


 1   use of JUUL products by minors continues to rise.

 2             3295. Defendants’ conduct actually and proximately caused actual damages to

 3   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and

 4   class members would have behaved differently and would not have purchased JUUL products

 5   or would have paid less for them. Defendants’ misrepresentations and omissions induced

 6   Plaintiffs and class members to purchase JUUL products they would not otherwise have

 7   purchased and enter into purchase contracts they would not otherwise have entered into. In

 8   addition, class members who are minors are entitled to full repayment of the amounts they spent

 9   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

10   actual, treble, and punitive damages and restitution, as well as injunctive relief (except as to the
11   Management Defendants), attorney’s fees, and any other relief the Court may deem just or
12   proper.
13                            b.      Common Law Fraud
14             3296. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
15             3297. This claim is brought against JLI.
16             3298. JUUL created and implemented a scheme to create a market for e-cigarettes and
17   substantially increase sales of JUUL through a pervasive pattern of false and misleading
18   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
19   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

20   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

21   addictiveness, and significant risks of substantial physical injury from using JUUL products.

22             3299. Advertisements and representations for JUUL products contained deceptive

23   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

24   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

25   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

26   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

27   decades, JLI used third parties and word of mouth to spread false and misleading information

28   about JUUL products.

       Page 665                                                               SECOND AMENDED CONSOLIDATED
                                                                                    CLASS ACTION COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 683 of 729


 1          3300. Advertisements and representations for JUUL products concealed and failed to

 2   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 3   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 4   addictive, posed significant risks of substantial physical injury resulting from the use of the

 5   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 6   consumed through a pack of combustible cigarettes.

 7          3301. The labels on JUUL products failed to disclose that the products posed

 8   significant risks of substantial physical injury resulting from the use of the products. The labels

 9   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

10          3302. The omissions were misleading and deceptive standing alone and were
11   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
12   cigarettes and other representations.
13          3303. JLI’s conduct was fraudulent and deceptive because its misrepresentations and
14   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
15   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
16   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
17   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
18   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
19   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

20   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

21   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

22   Plaintiffs’ and class members’ decisions to purchase JUUL products.

23          3304. JLI owed Plaintiffs and class members a duty to disclose these facts because they

24   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

25   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

26   facts; because the facts would be material to reasonable consumers; because JUUL products

27   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

28   representations concerning the same subject matter as the omitted facts.

       Page 666                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 684 of 729


 1          3305. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 2   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

 3   and/or omissions. Reasonable consumers would have been expected to have relied on the

 4   misrepresentations and omissions.

 5          3306. Defendants knew or should have known that their misrepresentations and/or

 6   omissions were false and misleading, and intended for consumers to rely on such

 7   misrepresentations and omissions.

 8          3307. JLI knew that JUUL products were not safe or reasonable alternatives to

 9   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

10   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the
11   products.
12          3308. JLI’s conduct actually and proximately caused damages to Plaintiffs and class
13   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently
14   and would not have purchased JUUL products or would have paid less for them. JLI’s
15   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
16   products they would not otherwise have purchased and enter into purchase contracts they would
17   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
18   the class damages in an amount to be proven at trial, as well as any other relief the Court may
19   deem just or proper.

20                          c.      Breach of the Implied Warranty of Merchantability
21          3309. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

22          3310. This claim is brought against JLI.

23          3311. JUUL has at all times been a merchant with respect to the products which were

24   sold to Plaintiff and the class and was in the business of selling such products.

25          3312. Each JUUL product sold by JUUL comes with an implied warranty that it will

26   merchantable and fit for the ordinary purpose for which it would be used. See Vt. Stat. Ann. tit.

27   9A § 2-314. JUUL has breached its implied warranty of merchantability because its products

28   were not in merchantable condition when sold, were defective when sold, did not conform to the

       Page 667                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 685 of 729


 1   promises and affirmations of fact made on the products’ containers or labels, and/or do not

 2   possess even the most basic degree of fitness for ordinary use.

 3            3313. The ordinary intended purpose of JUUL’s products—and the purpose for which

 4   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

 5   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 6   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 7   potent    nicotine-delivery   mechanisms,   (iv) were   powerfully   addictive, and (v) posed

 8   unreasonable risks of substantial bodily injury.     Due to these and other features, JUUL’s

 9   products are not fit for their ordinary, intended use as either cigarette replacement devices or

10   recreation smoking devices.
11            3314. Plaintiffs and each member of the class have had sufficient direct dealings with
12   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
13   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and
14   each member of the class, on the other hand.
15            3315. Further, Plaintiffs and each member of the class were third-party beneficiaries of
16   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
17   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the
18   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
19   the express purpose an intent of being sold to consumers.

20            3316. Plaintiffs and the members of the class were injured as a direct and proximate

21   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

22   the Vermont Direct Purchaser Subclass were damaged as a result of JUUL’s breach of its

23   implied warranty of merchantability because, had they been aware of the unmerchantable

24   condition of JUUL products, they would not have purchased JUUL products, or would have

25   paid less for them. Plaintiffs seek damages in an amount to be proven at trial, as well as any

26   other relief the Court may deem just or proper.

27            3317. JUUL was provided notice of these issues by numerous complaints filed against

28   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

       Page 668                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 686 of 729


 1   individual letters and communications sent by consumers before or within a reasonable amount

 2   of time after they discovered or should have discovered that’s JUUL product were defective and

 3   unmerchantable.

 4                          d.     Unjust Enrichment
 5          3318. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 6          3319. This claim is brought against JLI and the Management Defendants.

 7          3320. Defendants created and implemented a scheme to create a market for e-cigarettes

 8   and substantially increase sales of JUUL products through a pervasive pattern of false and

 9   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

10   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,
11   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and
12   doses, addictiveness, and significant risks of substantial physical injury from using JUUL
13   products.
14          3321. Defendants were unjustly enriched as a result of their wrongful conduct,
15   including through the false and misleading advertisements and omissions regarding (i) whether
16   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
17   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
18   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
19   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

20   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

21   enriched through their scheme of marketing their products to minors. Vermont Statutes

22   Annotated title 7 §§ 1003(a) and 1007(a) prohibit the marketing and sale of JUUL products to

23   minors.

24          3322. Defendants requested and received a measurable benefit at the expense of

25   Plaintiffs and class members in the form of payment for JUUL products.

26          3323. Defendants appreciated, recognized, and chose to accept the monetary benefits

27   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

28   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

       Page 669                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 687 of 729


 1          3324. There is no justification for Defendants’ enrichment. It would be inequitable,

 2   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

 3   benefits were procured as a result of their wrongful conduct.

 4          3325. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

 5   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

 6   with Defendant.

 7          3326. Plaintiffs plead this claim separately as well as in the alternative to their other

 8   claims, as without such claims they would have no adequate legal remedy.

 9                  46.     Virginia
10          3327. Plaintiffs bring each of the following claims on behalf of the Virginia Subclass
11   under Virginia law.
12                          a.      Violation of the Virginia Consumer Protection Act (Va. Code
                                    Ann. § 59.1-196, et seq.)
13

14          3328. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
15          3329. This claim is brought against JLI.
16          3330. Plaintiffs, class members, and JUUL are persons under Virginia’s Consumer
17   Protection Act.
18          3331. Plaintiffs and class members purchased JUUL products in consumer transactions,
19   i.e., for personal purposes.

20          3332. JLI advertised, solicited, or engaged in consumer transactions to sell JUUL

21   products, or is a manufacturer, distributor, or licensor that advertised, sold, or licensed JUUL

22   products to be resold, leased, or sublicensed by other persons in consumer transactions.

23          3333. Defendants created and implemented a scheme to create a market for e-cigarettes

24   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

25   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

26   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

27   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

28   addictiveness, and significant risks of substantial physical injury from using JUUL products.

       Page 670                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 688 of 729


 1          3334. Advertisements and representations for JUUL products contained deceptive

 2   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

 3   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

 4   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

 5   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 6   decades, JLI used third parties and word of mouth to spread false and misleading information

 7   about JUUL products.

 8          3335. Advertisements and representations for JUUL products concealed and failed to

 9   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

10   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
11   addictive, posed significant risks of substantial physical injury resulting from the use of the
12   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine
13   consumed through a pack of combustible cigarettes.
14          3336. The labels on JUUL products failed to disclose that the products posed
15   significant risks of substantial physical injury resulting from the use of the products. The labels
16   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
17          3337. The omissions were misleading and deceptive standing alone and were
18   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
19   cigarettes and other representations.

20          3338. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

21   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

22   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

23   products are of a particular standard, quality, or grade, or that goods are of a particular style or

24   model, when they are not; and (c) advertising goods or services with intent not to sell them as

25   advertised.

26          3339. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

27   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers,

28   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

       Page 671                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
          Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 689 of 729


 1   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 2   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 3   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 4   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 5   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 6   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 7   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 8            3340. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 9   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

10   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
11   facts; because the facts would be material to reasonable consumers; because JLI actively
12   concealed them; because JLI intended for consumers to rely on the omissions in question;
13   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
14   made partial representations concerning the same subject matter as the omitted facts.
15            3341. As set forth in the allegations concerning each Plaintiff in Appendix A, in
16   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.
17   Reasonable consumers would have been expected to have relied on the misrepresentations and
18   omissions.
19            3342.   JLI engaged in fraudulent and deceptive conduct by devising and executing a

20   scheme to deceptively and misleadingly convey that JUUL products were appropriate for

21   minors, when in fact the products never should have been marketed to minors and are especially

22   harmful to minors due to the potent and addictive nicotine doses, addictive qualities, and health

23   risks.

24            3343. JLI’s conduct actually and proximately caused actual damages and loss to

25   Plaintiffs and class members. Absent JLI’s fraudulent conduct, Plaintiffs and class members

26   would have behaved differently and would not have purchased JUUL products or would have

27   paid less for them. JLI’s misrepresentations and omissions induced Plaintiffs and class members

28   to purchase JUUL products they would not otherwise have purchased and enter into purchase

        Page 672                                                            SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 690 of 729


 1   contracts they would not otherwise have entered into. In addition, class members who are

 2   minors are entitled to full repayment of the amounts they spent on JUUL products. Plaintiffs

 3   seek—on behalf of themselves and each member of the class—actual damages or $500 per

 4   violation, whichever is greater, and statutory damages for each willful violation in the amount

 5   of treble damages or $1,000, whichever is greater, as well as attorney’s fees and any other relief

 6   the Court may deem just or proper.

 7                          b.     Common Law Fraud
 8          3344. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 9          3345. This claim is brought against JLI.

10          3346. JUUL created and implemented a scheme to create a market for e-cigarettes and
11   substantially increase sales of JUUL through a pervasive pattern of false and misleading
12   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
13   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
14   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
15   addictiveness, and significant risks of substantial physical injury from using JUUL products.
16          3347. Advertisements and representations for JUUL products contained deceptive
17   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
18   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
19   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

20   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

21   decades, JLI used third parties and word of mouth to spread false and misleading information

22   about JUUL products.

23          3348. Advertisements and representations for JUUL products concealed and failed to

24   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

25   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

26   addictive, posed significant risks of substantial physical injury resulting from the use of the

27   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

28   consumed through a pack of combustible cigarettes.

       Page 673                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 691 of 729


 1          3349. The labels on JUUL products failed to disclose that the products posed

 2   significant risks of substantial physical injury resulting from the use of the products. The labels

 3   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 4          3350. The omissions were misleading and deceptive standing alone and were

 5   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 6   cigarettes and other representations.

 7          3351. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 8   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

 9   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

10   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
11   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
12   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
13   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
14   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
15   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
16   Plaintiffs’ and class members’ decisions to purchase JUUL products.
17          3352. JLI owed Plaintiffs and class members a duty to disclose these facts because they
18   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
19   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

20   facts; because the facts would be material to reasonable consumers; because JUUL products

21   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

22   representations concerning the same subject matter as the omitted facts.

23          3353. As set forth in the allegations concerning each Plaintiff in Appendix A, in

24   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

25   and/or omissions. Reasonable consumers would have been expected to have relied on the

26   misrepresentations and omissions.

27          3354. Defendants knew or should have known that their misrepresentations and/or

28   omissions were false and misleading, and intended for consumers to rely on such

       Page 674                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 692 of 729


 1   misrepresentations and omissions.

 2          3355. JLI knew that JUUL products were not safe or reasonable alternatives to

 3   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 4   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 5   products.

 6          3356. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

 7   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

 8   and would not have purchased JUUL products or would have paid less for them. JLI’s

 9   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

10   products they would not otherwise have purchased and enter into purchase contracts they would
11   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
12   the class damages in an amount to be proven at trial, as well as any other relief the Court may
13   deem just or proper.
14                          c.      Breach of the Implied Warranty of Merchantability
15          3357. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
16          3358. This claim is brought against JLI.
17          3359. JUUL has at all times been a merchant with respect to the products which were
18   sold to Plaintiff and the class and was in the business of selling such products.
19          3360. Each JUUL product sold by JUUL comes with an implied warranty that it will

20   merchantable and fit for the ordinary purpose for which it would be used. See Va. Code Ann.

21   § 8.2-314. JUUL has breached its implied warranty of merchantability because its products

22   were not in merchantable condition when sold, were defective when sold, did not conform to the

23   promises and affirmations of fact made on the products’ containers or labels, and/or do not

24   possess even the most basic degree of fitness for ordinary use.

25          3361. The ordinary intended purpose of JUUL’s products—and the purpose for which

26   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

27   products are not fit for that use—or any other use—because they (i) were not smoking cessation

28   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

       Page 675                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 693 of 729


 1   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

 2   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

 3   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 4   recreation smoking devices.

 5            3362. Plaintiffs and each member of the class have had sufficient direct dealings with

 6   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 7   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 8   each member of the class, on the other hand.

 9            3363. Further, Plaintiffs and each member of the class were third-party beneficiaries of

10   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
11   sale of JUUL products to consumers.           Specifically, Plaintiffs and class members are the
12   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
13   the express purpose an intent of being sold to consumers.
14            3364. Plaintiffs and the members of the class were injured as a direct and proximate
15   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
16   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability
17   because, had they been aware of the unmerchantable condition of JUUL products, they would
18   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages
19   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper.

20            3365. JUUL was provided notice of these issues by numerous complaints filed against

21   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

22   individual letters and communications sent by consumers before or within a reasonable amount

23   of time after they discovered or should have discovered that’s JUUL product were defective and

24   unmerchantable.

25                           d.      Unjust Enrichment
26            3366. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

27            3367. This claim is brought against JLI and the Management Defendants.

28            3368. Defendants created and implemented a scheme to create a market for e-cigarettes

       Page 676                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 694 of 729


 1   and substantially increase sales of JUUL products through a pervasive pattern of false and

 2   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 3   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 4   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 5   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 6   products.

 7          3369. Defendants were unjustly enriched as a result of their wrongful conduct,

 8   including through the false and misleading advertisements and omissions regarding (i) whether

 9   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

10   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
11   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
12   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
13   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
14   enriched through their scheme of marketing their products to minors. Code of Virginia
15   Annotated section 18.2-371.2 prohibits the marketing and sale of JUUL products to minors, or
16   knowingly permitting the purchase of JUUL products by minors.
17          3370. Defendants requested and received a measurable benefit at the expense of
18   Plaintiffs and class members in the form of payment for JUUL products.
19          3371. Defendants appreciated, recognized, and chose to accept the monetary benefits

20   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

21   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

22          3372. There is no justification for Defendants’ enrichment. It would be inequitable,

23   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

24   benefits were procured as a result of their wrongful conduct.

25          3373. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

26   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

27   with Defendant.

28          3374. Plaintiffs plead this claim separately as well as in the alternative to their other

       Page 677                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 695 of 729


 1   claims, as without such claims they would have no adequate legal remedy.

 2                  47.    Washington
 3          3375. Plaintiffs bring each of the following claims on behalf of the Washington

 4   Subclass under Washington law.

 5                         a.      Violation of the Washington Consumer Protection Act (Wash.
                                   Rev. Code §§ 19.86.010, et seq.)
 6

 7          3376. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 8          3377. This claim is brought against JLI and, for certain unfair and/or unconscionable

 9   conduct claims as noted below, all Defendants.

10          3378. Plaintiffs, class members, and Defendants are each natural persons, corporations,
11   trusts, unincorporated associations or partnerships, and are thus persons under Washington’s
12   Consumer Sales Practices Act.
13          3379. Plaintiffs and class members purchased JUUL products for personal purposes.
14          3380. Defendants engaged in trade or commerce directly or indirectly affecting the
15   people of Washington by advertising, offering for sale, selling, or distributing JUUL products.
16          3381. Defendants created and implemented a scheme to create a market for e-cigarettes
17   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
18   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
19   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

20   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

21   addictiveness, and significant risks of substantial physical injury from using JUUL products.

22          3382. Defendants’ unlawful acts and practices occurred in connection with their sales

23   of JUUL products, in commerce directly or indirectly affecting the people of the state of

24   Washington.

25          3383. Advertisements and representations for JUUL products contained deceptive

26   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

27   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

28   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

       Page 678                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 696 of 729


 1   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 2   decades, JLI used third parties and word of mouth to spread false and misleading information

 3   about JUUL products.

 4          3384. Advertisements and representations for JUUL products concealed and failed to

 5   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 6   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 7   addictive, posed significant risks of substantial physical injury resulting from the use of the

 8   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 9   consumed through a pack of combustible cigarettes.

10          3385. The labels on JUUL products failed to disclose that the products posed
11   significant risks of substantial physical injury resulting from the use of the products. The labels
12   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
13          3386. The omissions were misleading and deceptive standing alone and were
14   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
15   cigarettes and other representations.
16          3387. JLI’s conduct was unfair and unconscionable in that it included (i) the
17   manufacture and sale of products with a heightened propensity to cause addiction and physical
18   injuries and (ii) misrepresentations and omissions of material facts concerning the
19   characteristics and safety of JUUL products that offended public policy; were immoral,

20   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

21   substantial harm that greatly outweighs any possible utility from the conduct.

22          3388. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

23   omissions had the capacity to deceive, and in fact did, deceive reasonable consumers including

24   the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to

25   their purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii)

26   were not reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-

27   delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of

28   substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

       Page 679                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 697 of 729


 1   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 2   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 3   Plaintiffs’ and class members’ decisions to purchase JUUL products. JLI’s conduct thus had the

 4   capacity to injure not just Plaintiffs but also other members of the public.

 5          3389. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 6   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 7   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 8   facts; because the facts would be material to reasonable consumers; because JLI actively

 9   concealed them; because JLI intended for consumers to rely on the omissions in question;

10   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
11   made partial representations concerning the same subject matter as the omitted facts.
12          3390. JLI and the Management Defendants engaged in fraudulent and deceptive
13   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
14   products were appropriate for minors, when in fact the products never should have been
15   marketed to minors and are especially harmful to minors due to the potent and addictive
16   nicotine doses, addictive qualities, and health risks.
17          3391. In addition, all Defendants engaged in unfair and unconscionable conduct that
18   affects the public interest because the targeting of minors offends public policy (in particular
19   Wash. Rev. Code Ann. §§ 70.155.005, et seq., § 26.28.080 and § 70.345.090.); is immoral,

20   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and has caused

21   substantial harm that greatly outweighs any possible utility from the conduct.

22          3392. As alleged above, all Defendants participated and/or facilitated the marketing of

23   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

24   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

25   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

26   use of JUUL products by minors continues to rise.

27          3393. Defendants’ conduct actually and proximately caused actual damages and loss of

28   money or property to Plaintiffs and class members. Absent Defendants’ unfair and fraudulent

       Page 680                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 698 of 729


 1   conduct, Plaintiffs and class members would have behaved differently and would not have

 2   purchased JUUL products or would have paid less for them. Defendants’ misrepresentations and

 3   omissions induced Plaintiffs and class members to purchase JUUL products they would not

 4   otherwise have purchased and enter into purchase contracts they would not otherwise have

 5   entered into. In addition, class members who are minors are entitled to full repayment of the

 6   amounts they spent on JUUL products. Plaintiffs seek—on behalf of themselves and each

 7   member of the class—actual damages and statutory treble damages up to $25,000 for each

 8   violation, as well as injunctive relief (except as to the Management Defendants), attorney’s fees,

 9   and any other relief the Court may deem just or proper.

10                          b.     Common Law Fraud
11          3394. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
12          3395. This claim is brought against JLI.
13          3396. JUUL created and implemented a scheme to create a market for e-cigarettes and
14   substantially increase sales of JUUL through a pervasive pattern of false and misleading
15   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
16   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
17   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
18   addictiveness, and significant risks of substantial physical injury from using JUUL products.
19          3397. Advertisements and representations for JUUL products contained deceptive

20   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

21   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

22   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

23   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

24   decades, JLI used third parties and word of mouth to spread false and misleading information

25   about JUUL products.

26          3398. Advertisements and representations for JUUL products concealed and failed to

27   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

28   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

       Page 681                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 699 of 729


 1   addictive, posed significant risks of substantial physical injury resulting from the use of the

 2   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 3   consumed through a pack of combustible cigarettes.

 4          3399. The labels on JUUL products failed to disclose that the products posed

 5   significant risks of substantial physical injury resulting from the use of the products. The labels

 6   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 7          3400. The omissions were misleading and deceptive standing alone and were

 8   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 9   cigarettes and other representations.

10          3401. JLI’s conduct was fraudulent and deceptive because its misrepresentations and
11   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
12   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
13   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
14   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
15   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
16   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
17   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
18   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
19   Plaintiffs’ and class members’ decisions to purchase JUUL products.

20          3402. JLI owed Plaintiffs and class members a duty to disclose these facts because they

21   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

22   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

23   facts; because the facts would be material to reasonable consumers; because JUUL products

24   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

25   representations concerning the same subject matter as the omitted facts.

26          3403. As set forth in the allegations concerning each Plaintiff in Appendix A, in

27   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

28   and/or omissions. Reasonable consumers would have been expected to have relied on the

       Page 682                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 700 of 729


 1   misrepresentations and omissions.

 2          3404. Defendants knew or should have known that their misrepresentations and/or

 3   omissions were false and misleading, and intended for consumers to rely on such

 4   misrepresentations and omissions.

 5          3405. JLI knew that JUUL products were not safe or reasonable alternatives to

 6   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 7   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 8   products.

 9          3406. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

10   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently
11   and would not have purchased JUUL products or would have paid less for them. JLI’s
12   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
13   products they would not otherwise have purchased and enter into purchase contracts they would
14   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
15   the class damages in an amount to be proven at trial, as well as any other relief the Court may
16   deem just or proper.
17                          c.      Breach of the Implied Warranty of Merchantability
18          3407. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
19          3408. This claim is brought against JLI.

20          3409. JUUL has at all times been a merchant with respect to the products which were

21   sold to Plaintiff and the class and was in the business of selling such products.

22          3410. Each JUUL product sold by JUUL comes with an implied warranty that it will

23   merchantable and fit for the ordinary purpose for which it would be used. See Wash. Rev. Code

24   § 62A-2.314. JUUL has breached its implied warranty of merchantability because its products

25   were not in merchantable condition when sold, were defective when sold, did not conform to the

26   promises and affirmations of fact made on the products’ containers or labels, and/or do not

27   possess even the most basic degree of fitness for ordinary use.

28          3411. The ordinary intended purpose of JUUL’s products—and the purpose for which

       Page 683                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 701 of 729


 1   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

 2   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 3   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 4   potent    nicotine-delivery   mechanisms,   (iv) were   powerfully   addictive, and (v) posed

 5   unreasonable risks of substantial bodily injury.     Due to these and other features, JUUL’s

 6   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 7   recreation smoking devices.

 8            3412. Plaintiffs and each member of the class have had sufficient direct dealings with

 9   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

10   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and
11   each member of the class, on the other hand.
12            3413. Further, Plaintiffs and each member of the class were third-party beneficiaries of
13   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
14   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the
15   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with
16   the express purpose an intent of being sold to consumers.
17            3414. Plaintiffs and the members of the class were injured as a direct and proximate
18   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
19   the Washington Direct Purchaser Subclass were damaged as a result of JUUL’s breach of its

20   implied warranty of merchantability because, had they been aware of the unmerchantable

21   condition of JUUL products, they would not have purchased JUUL products, or would have

22   paid less for them. Plaintiffs seek damages in an amount to be proven at trial, as well as any

23   other relief the Court may deem just or proper.

24            3415. JUUL was provided notice of these issues by numerous complaints filed against

25   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

26   individual letters and communications sent by consumers before or within a reasonable amount

27   of time after they discovered or should have discovered that’s JUUL product were defective and

28   unmerchantable.

       Page 684                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 702 of 729


 1                          d.     Unjust Enrichment
 2          3416. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 3          3417. This claim is brought against JLI and the Management Defendants.

 4          3418. Defendants created and implemented a scheme to create a market for e-cigarettes

 5   and substantially increase sales of JUUL products through a pervasive pattern of false and

 6   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 7   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 8   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 9   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

10   products.
11          3419. Defendants were unjustly enriched as a result of their wrongful conduct,
12   including through the false and misleading advertisements and omissions regarding (i) whether
13   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
14   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
15   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
16   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
17   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
18   enriched through their scheme of marketing their products to minors. Revised Code of
19   Washington § 26.28.080, § 70.345.090 and §§ 70.155.005, et seq., prohibit the marketing and

20   sale of JUUL products to minors.

21          3420. Defendants requested and received a measurable benefit at the expense of

22   Plaintiffs and class members in the form of payment for JUUL products.

23          3421. Defendants appreciated, recognized, and chose to accept the monetary benefits

24   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

25   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

26          3422. There is no justification for Defendants’ enrichment. It would be inequitable,

27   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

28   benefits were procured as a result of their wrongful conduct.

       Page 685                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 703 of 729


 1          3423. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

 2   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

 3   with Defendant.

 4          3424. Plaintiffs plead this claim separately as well as in the alternative to their other

 5   claims, as without such claims they would have no adequate legal remedy.

 6                  48.       West Virginia
 7          3425. Plaintiffs bring each of the following claims on behalf of the West Virginia

 8   Subclass under West Virginia law.

 9                            a.    Violation of the West Virginia Consumer Credit and
                                    Protection Act (W. Va. Code §§ 46A-6-101, et seq.)
10

11          3426. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
12          3427. This claim is brought against JLI and, for certain claims, the Management
13   Defendants.
14          3428.   JUUL engaged in trade or commerce directly or indirectly affecting the people
15   of West Virginia by advertising, offering for sale, selling, or distributing JUUL products.
16          3429. Plaintiffs and class members are natural persons who purchased JUUL products
17   for personal purposes.
18          3430. [Intentionally Omitted]
19          3431. Defendants created and implemented a scheme to create a market for e-cigarettes

20   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

21   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

22   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

23   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

24   addictiveness, and significant risks of substantial physical injury from using JUUL products.

25          3432. Advertisements and representations for JUUL products contained deceptive

26   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

27   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

28   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

       Page 686                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 704 of 729


 1   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

 2   decades, JLI used third parties and word of mouth to spread false and misleading information

 3   about JUUL products.

 4          3433. Advertisements and representations for JUUL products concealed and failed to

 5   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 6   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 7   addictive, posed significant risks of substantial physical injury resulting from the use of the

 8   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 9   consumed through a pack of combustible cigarettes.

10          3434. The labels on JUUL products failed to disclose that the products posed
11   significant risks of substantial physical injury resulting from the use of the products. The labels
12   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.
13          3435. The omissions were misleading and deceptive standing alone and were
14   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to
15   cigarettes and other representations.
16          3436.    JLI’s conduct constituted the following prohibited fraudulent, deceptive, and
17   unfair business practices: (a) misrepresenting that JUUL products have characteristics,
18   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL
19   products are of a particular standard, quality, or grade, or that goods are of a particular style or

20   model, when they are not; and (c) advertising goods or services with intent not to sell them as

21   advertised.

22          3437. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

23   omissions caused a likelihood of confusion or misunderstanding, and in fact did, deceive

24   reasonable consumers including the Plaintiffs. Reasonable consumers, including the Plaintiffs,

25   would have found it material to their purchasing decisions that JUUL’s products (i) were not

26   smoking cessation devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii)

27   were extremely potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed

28   unreasonable risks of substantial bodily injury resulting from the use of the products, and (vi)

       Page 687                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 705 of 729


 1   that the nicotine consumed through one JUUL pod exceeded the nicotine consumed through a

 2   pack of combustible cigarettes. Knowledge of these facts would have been a substantial factor

 3   in Plaintiffs’ and class members’ decisions to purchase JUUL products.

 4          3438. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 5   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 6   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 7   facts; because the facts would be material to reasonable consumers; because JLI actively

 8   concealed them; because JLI intended for consumers to rely on the omissions in question;

 9   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

10   made partial representations concerning the same subject matter as the omitted facts.
11          3439. JLI and the Management Defendants engaged in fraudulent and deceptive
12   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
13   products were appropriate for minors, when in fact the products never should have been
14   marketed to minors and are especially harmful to minors due to the potent and addictive
15   nicotine doses, addictive qualities, and health risks.
16          3440. JLI’s conduct actually and proximately caused ascertainable loss of money or
17   property to Plaintiffs and class members. Absent JUUL’s unfair and fraudulent conduct,
18   Plaintiffs and class members would have behaved differently and would not have purchased
19   JUUL products or would have paid less for them. JLI’s misrepresentations and omissions

20   induced Plaintiffs and class members to purchase JUUL products they would not otherwise have

21   purchased and enter into purchase contracts they would not otherwise have entered into. In

22   addition, class members who are minors are entitled to full repayment of the amounts they spent

23   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

24   actual damages or $200, whichever is greater, as well as restitution, injunctive relief (except as

25   to the Management Defendants), attorney’s fees, and any other relief the Court may deem just

26   or proper.

27                          b.      Common Law Fraud
28          3441. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

       Page 688                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 706 of 729


 1          3442. This claim is brought against JLI.

 2          3443. JUUL created and implemented a scheme to create a market for e-cigarettes and

 3   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 4   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

 5   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 6   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 7   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 8          3444. Advertisements and representations for JUUL products contained deceptive

 9   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

10   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
11   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
12   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
13   decades, JLI used third parties and word of mouth to spread false and misleading information
14   about JUUL products.
15          3445. Advertisements and representations for JUUL products concealed and failed to
16   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed significant risks of substantial physical injury resulting from the use of the
19   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

20   consumed through a pack of combustible cigarettes.

21          3446. The labels on JUUL products failed to disclose that the products posed

22   significant risks of substantial physical injury resulting from the use of the products. The labels

23   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

24          3447. The omissions were misleading and deceptive standing alone and were

25   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

26   cigarettes and other representations.

27          3448. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

28   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

       Page 689                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 707 of 729


 1   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 2   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 3   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 4   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 5   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 6   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 7   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 8   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 9          3449. JLI owed Plaintiffs and class members a duty to disclose these facts because they

10   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
11   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
12   facts; because the facts would be material to reasonable consumers; because JUUL products
13   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
14   representations concerning the same subject matter as the omitted facts.
15          3450. As set forth in the allegations concerning each Plaintiff in Appendix A, in
16   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations
17   and/or omissions. Reasonable consumers would have been expected to have relied on the
18   misrepresentations and omissions.
19          3451. Defendants knew or should have known that their misrepresentations and/or

20   omissions were false and misleading, and intended for consumers to rely on such

21   misrepresentations and omissions.

22          3452. JLI knew that JUUL products were not safe or reasonable alternatives to

23   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

24   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

25   products.

26          3453. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

27   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

28   and would not have purchased JUUL products or would have paid less for them. JLI’s

       Page 690                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 708 of 729


 1   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 2   products they would not otherwise have purchased and enter into purchase contracts they would

 3   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

 4   the class damages in an amount to be proven at trial, as well as any other relief the Court may

 5   deem just or proper

 6                           c.      Breach of the Implied Warranty of Merchantability
 7            3454. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 8            3455. This claim is brought against JLI.

 9            3456. JUUL has at all times been a merchant with respect to the products which were

10   sold to Plaintiff and the class and was in the business of selling such products.
11            3457. Each JUUL product sold by JUUL comes with an implied warranty that it will
12   merchantable and fit for the ordinary purpose for which it would be used. See W. Va. Code
13   § 46-2-314. JUUL has breached its implied warranty of merchantability because its products
14   were not in merchantable condition when sold, were defective when sold, did not conform to the
15   promises and affirmations of fact made on the products’ containers or labels, and/or do not
16   possess even the most basic degree of fitness for ordinary use.
17            3458. The ordinary intended purpose of JUUL’s products—and the purpose for which
18   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s
19   products are not fit for that use—or any other use—because they (i) were not smoking cessation

20   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

21   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

22   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

23   products are not fit for their ordinary, intended use as either cigarette replacement devices or

24   recreation smoking devices.

25            3459. Plaintiffs and each member of the class have had sufficient direct dealings with

26   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

27   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

28   each member of the class, on the other hand.

       Page 691                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 709 of 729


 1          3460. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 2   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 3   sale of JUUL products to consumers.         Specifically, Plaintiffs and class members are the

 4   intended beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with

 5   the express purpose an intent of being sold to consumers.

 6          3461. Plaintiffs and the members of the class were injured as a direct and proximate

 7   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

 8   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

 9   because, had they been aware of the unmerchantable condition of JUUL products, they would

10   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages
11   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper
12          3462. JUUL was provided notice of these issues by numerous complaints filed against
13   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
14   individual letters and communications sent by consumers before or within a reasonable amount
15   of time after they discovered or should have discovered that’s JUUL product were defective and
16   unmerchantable.
17                         d.      Unjust Enrichment
18          3463. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
19          3464. This claim is brought against JLI and the Management Defendants.

20          3465. Defendants created and implemented a scheme to create a market for e-cigarettes

21   and substantially increase sales of JUUL products through a pervasive pattern of false and

22   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

23   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

24   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

25   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

26   products.

27          3466. Defendants were unjustly enriched as a result of their wrongful conduct,

28   including through the false and misleading advertisements and omissions regarding (i) whether

       Page 692                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 710 of 729


 1   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 2   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 3   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 4   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

 5   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

 6   enriched through their scheme of marketing their products to minors. West Virginia Code

 7   section 16-9A-2 prohibits the marketing and sale of JUUL products to minors.

 8          3467. Defendants requested and received a measurable benefit at the expense of

 9   Plaintiffs and class members in the form of payment for JUUL products.

10          3468. Defendants appreciated, recognized, and chose to accept the monetary benefits
11   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
12   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
13          3469. There is no justification for Defendants’ enrichment. It would be inequitable,
14   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the
15   benefits were procured as a result of their wrongful conduct.
16          3470. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained
17   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing
18   with Defendant.
19          3471. Plaintiffs plead this claim separately as well as in the alternative to their other

20   claims, as without such claims they would have no adequate legal remedy.

21                  49.     Wisconsin
22          3472. Plaintiffs bring each of the following claims on behalf of the Wisconsin Subclass

23   under Wisconsin law.

24                          a.     Violation of the Wisconsin Deceptive Trade Practices Act
                                   (Wis. Stat. § 100.18)
25

26          3473. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

27          3474. This claim is brought against JLI and, for certain claims below, the Management

28   Defendants.

       Page 693                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 711 of 729


 1          3475. Plaintiffs and class members purchased JUUL products for personal purposes.

 2          3476. Defendants created and implemented a scheme to create a market for e-cigarettes

 3   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 4   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 5   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 6   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 7   addictiveness, and significant risks of substantial physical injury from using JUUL products.

 8          3477. Advertisements and representations for JUUL products contained deceptive

 9   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

10   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
11   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
12   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
13   decades, JLI used third parties and word of mouth to spread false and misleading information
14   about JUUL products.
15          3478. Advertisements and representations for JUUL products concealed and failed to
16   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to
17   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully
18   addictive, posed significant risks of substantial physical injury resulting from the use of the
19   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

20   consumed through a pack of combustible cigarettes.

21          3479. The labels on JUUL products failed to disclose that the products posed

22   significant risks of substantial physical injury resulting from the use of the products. The labels

23   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

24          3480. The omissions were misleading and deceptive standing in light of JLI’s

25   advertising of its products as reasonable alternatives to cigarettes and other representations.

26          3481. JLI’s conduct was misleading and deceptive because the misrepresentations and

27   omissions had the capacity to deceive, and in fact did, deceive reasonable consumers including

28   the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to

       Page 694                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 712 of 729


 1   their purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii)

 2   were not reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-

 3   delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of

 4   substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 5   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 6   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 7   Plaintiffs’ and class members’ decisions to purchase JUUL products.

 8          3482. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 9   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

10   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
11   facts; because the facts would be material to reasonable consumers; because JLI actively
12   concealed them; because JLI intended for consumers to rely on the omissions in question;
13   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI
14   made partial representations concerning the same subject matter as the omitted facts.
15          3483. JLI and the Management Defendants engaged in fraudulent and deceptive
16   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
17   products were appropriate for minors, when in fact the products never should have been
18   marketed to minors and are especially harmful to minors due to the potent and addictive
19   nicotine doses, addictive qualities, and health risks.

20          3484. JLI’s conduct actually and proximately caused pecuniary loss to Plaintiffs and

21   class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and class members

22   would have behaved differently and would not have purchased JUUL products or would have

23   paid less for them. Defendants’ misrepresentations and omissions induced Plaintiffs and class

24   members to purchase JUUL products they would not otherwise have purchased and enter into

25   purchase contracts they would not otherwise have entered into. In addition, class members who

26   are minors are entitled to full repayment of the amounts they spent on JUUL products.

27   Plaintiffs seek—on behalf of themselves and each member of the class—actual damages for

28   pecuniary loss as well as restitution, attorney’s fees, and any other relief the Court may deem

       Page 695                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 713 of 729


 1   just or proper.

 2                          b.     Common Law Fraud
 3          3485. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 4          3486. This claim is brought against JLI.

 5          3487. JUUL created and implemented a scheme to create a market for e-cigarettes and

 6   substantially increase sales of JUUL through a pervasive pattern of false and misleading

 7   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

 8   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 9   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

10   addictiveness, and significant risks of substantial physical injury from using JUUL products.
11          3488. Advertisements and representations for JUUL products contained deceptive
12   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
13   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
14   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
15   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous
16   decades, JLI used third parties and word of mouth to spread false and misleading information
17   about JUUL products.
18          3489. Advertisements and representations for JUUL products concealed and failed to
19   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

20   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

21   addictive, posed significant risks of substantial physical injury resulting from the use of the

22   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

23   consumed through a pack of combustible cigarettes.

24          3490. The labels on JUUL products failed to disclose that the products posed

25   significant risks of substantial physical injury resulting from the use of the products. The labels

26   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

27          3491. The omissions were misleading and deceptive standing alone and were

28   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

       Page 696                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 714 of 729


 1   cigarettes and other representations.

 2          3492. JLI’s conduct was fraudulent and deceptive because its misrepresentations and

 3   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

 4   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it

 5   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

 6   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 7   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

 8   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

 9   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

10   combustible cigarettes. Knowledge of these facts would have been a substantial factor in
11   Plaintiffs’ and class members’ decisions to purchase JUUL products.
12          3493. JLI owed Plaintiffs and class members a duty to disclose these facts because they
13   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties
14   other than Plaintiffs and class members), who had exclusive and superior knowledge of the
15   facts; because the facts would be material to reasonable consumers; because JUUL products
16   pose an unreasonable risk of substantial bodily injury; and because JLI made partial
17   representations concerning the same subject matter as the omitted facts.
18          3494. As set forth in the allegations concerning each Plaintiff in Appendix A, in
19   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

20   and/or omissions. Reasonable consumers would have been expected to have relied on the

21   misrepresentations and omissions.

22          3495. Defendants knew or should have known that their misrepresentations and/or

23   omissions were false and misleading, and intended for consumers to rely on such

24   misrepresentations and omissions.

25          3496. JLI knew that JUUL products were not safe or reasonable alternatives to

26   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

27   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

28   products.

       Page 697                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 715 of 729


 1            3497. JLI’s conduct actually and proximately caused damages to Plaintiffs and class

 2   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently

 3   and would not have purchased JUUL products or would have paid less for them. JLI’s

 4   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL

 5   products they would not otherwise have purchased and enter into purchase contracts they would

 6   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of

 7   the class damages in an amount to be proven at trial, as well as any other relief the Court may

 8   deem just or proper

 9                           c.      Breach of the Implied Warranty of Merchantability
10            3498. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
11            3499. This claim is brought against JLI.
12            3500. JUUL has at all times been a merchant with respect to the products which were
13   sold to Plaintiff and the class and was in the business of selling such products.
14            3501. Each JUUL product sold by JUUL comes with an implied warranty that it will
15   merchantable and fit for the ordinary purpose for which it would be used. See Wisc. Stat.
16   § 402.314. JUUL has breached its implied warranty of merchantability because its products
17   were not in merchantable condition when sold, were defective when sold, did not conform to the
18   promises and affirmations of fact made on the products’ containers or labels, and/or do not
19   possess even the most basic degree of fitness for ordinary use.

20            3502. The ordinary intended purpose of JUUL’s products—and the purpose for which

21   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

22   products are not fit for that use—or any other use—because they (i) were not smoking cessation

23   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

24   potent    nicotine-delivery   mechanisms,      (iv) were   powerfully    addictive, and (v) posed

25   unreasonable risks of substantial bodily injury. Due to these and other features, JUUL’s

26   products are not fit for their ordinary, intended use as either cigarette replacement devices or

27   recreation smoking devices.

28            3503. Plaintiffs and each member of the class have had sufficient direct dealings with

       Page 698                                                              SECOND AMENDED CONSOLIDATED
                                                                                   CLASS ACTION COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 716 of 729


 1   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 2   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and

 3   each member of the class, on the other hand.

 4          3504. Further, Plaintiffs and each member of the class were third-party beneficiaries of

 5   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

 6   sale of JUUL products to consumers. Specifically, Plaintiffs and class members are the intended

 7   beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with the

 8   express purpose an intent of being sold to consumers.

 9          3505. Plaintiffs and the members of the class were injured as a direct and proximate

10   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of
11   the Wisconsin Direct Purchaser Subclass were damaged as a result of JUUL’s breach of its
12   implied warranty of merchantability because, had they been aware of the unmerchantable
13   condition of JUUL products, they would not have purchased JUUL products, or would have
14   paid less for them. Plaintiffs seek damages in an amount to be proven at trial, as well as any
15   other relief the Court may deem just or proper.
16          3506. JUUL was provided notice of these issues by numerous complaints filed against
17   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous
18   individual letters and communications sent by consumers before or within a reasonable amount
19   of time after they discovered or should have discovered that’s JUUL product were defective and

20   unmerchantable.

21                         d.      Unjust Enrichment
22          3507. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

23          3508. This claim is brought against JLI and the Management Defendants.

24          3509. Defendants created and implemented a scheme to create a market for e-cigarettes

25   and substantially increase sales of JUUL products through a pervasive pattern of false and

26   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

27   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

28   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

       Page 699                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 717 of 729


 1   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 2   products.

 3          3510. Defendants were unjustly enriched as a result of their wrongful conduct,

 4   including through the false and misleading advertisements and omissions regarding (i) whether

 5   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

 6   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

 7   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

 8   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

 9   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

10   enriched through their scheme of marketing their products to minors. Wisconsin Statutes section
11   134.66 prohibits the marketing and sale of JUUL products to minors.
12          3511. Defendants requested and received a measurable benefit at the expense of
13   Plaintiffs and class members in the form of payment for JUUL products.
14          3512. Defendants appreciated, recognized, and chose to accept the monetary benefits
15   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the
16   expected result of Defendant acting in its pecuniary interest at the expense of its customers.
17          3513. There is no justification for Defendants’ enrichment. It would be inequitable,
18   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the
19   benefits were procured as a result of their wrongful conduct.

20          3514. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

21   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

22   with Defendant.

23          3515. Plaintiffs plead this claim separately as well as in the alternative to their other

24   claims, as without such claims they would have no adequate legal remedy.

25                  50.     Wyoming
26          3516. Plaintiffs bring each of the following claims on behalf of the Wyoming Subclass

27   under Wyoming law.

28

       Page 700                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 718 of 729


 1                          a.     Violation of the Wyoming Consumer Protection Act (Wyo.
                                   Stat. Ann. §§ 40-12-101, et seq.)
 2

 3          3517. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 4          3518. This claim is brought against JLI and, for certain unfair and/or unconscionable

 5   conduct claims as noted below, all Defendants.

 6          3519. Plaintiffs, class members, and Defendants are each natural persons, corporations,

 7   trusts, partnerships, incorporated or unincorporated associations, or other legal entities and are

 8   thus persons under Wyoming’s Consumer Protection Act.

 9          3520. Plaintiffs and class members purchased JUUL products for personal purposes.

10          3521. Defendants created and implemented a scheme to create a market for e-cigarettes
11   and substantially increase sales of JUUL through a pervasive pattern of false and misleading
12   statements and omissions. Defendants aimed to portray JUUL products as cool and safe
13   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
14   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
15   addictiveness, and significant risks of substantial physical injury from using JUUL products.
16          3522. Advertisements and representations for JUUL products contained deceptive
17   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
18   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
19   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

20   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

21   decades, JLI used third parties and word of mouth to spread false and misleading information

22   about JUUL products.

23          3523. Advertisements and representations for JUUL products concealed and failed to

24   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

25   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

26   addictive, posed significant risks of substantial physical injury resulting from the use of the

27   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

28   consumed through a pack of combustible cigarettes.

       Page 701                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 719 of 729


 1          3524. The labels on JUUL products failed to disclose that the products posed

 2   significant risks of substantial physical injury resulting from the use of the products. The labels

 3   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 4          3525. The omissions were misleading and deceptive standing alone and were

 5   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 6   cigarettes and other representations.

 7          3526. JLI’s conduct was unfair and unconscionable in that it included (i) the

 8   manufacture and sale of products with a heightened propensity to cause addiction and physical

 9   injuries and (ii) misrepresentations and omissions of material facts concerning the

10   characteristics and safety of JUUL products that offended public policy; were immoral,
11   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused
12   substantial harm that greatly outweighs any possible utility from the conduct.
13          3527. JLI’s conduct constituted the following prohibited fraudulent, deceptive, and
14   unfair business practices: (a) misrepresenting that JUUL products have uses which they do not
15   have; (b) misrepresenting that JUUL products are of a particular standard or grade, or that goods
16   are of a particular style or model, when they are not; (c) advertising goods or services with
17   intent not to sell them as advertised; and (d) misrepresenting that the subject of a transaction has
18   been supplied in accordance with a previous representation when it has not.
19          3528. JLI’s conduct was fraudulent and deceptive because the misrepresentations and

20   omissions at issue were likely to, and in fact did, deceive reasonable consumers including the

21   Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it material to their

22   purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii) were not

23   reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-delivery

24   mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of substantial bodily

25   injury resulting from the use of the products, and (vi) that the nicotine consumed through one

26   JUUL pod exceeded the nicotine consumed through a pack of combustible cigarettes.

27   Knowledge of these facts would have been a substantial factor in Plaintiffs’ and class members’

28   decisions to purchase JUUL products.

       Page 702                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 720 of 729


 1          3529. JLI owed Plaintiffs and class members a duty to disclose these facts because they

 2   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 3   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

 4   facts; because the facts would be material to reasonable consumers; because JLI actively

 5   concealed them; because JLI intended for consumers to rely on the omissions in question;

 6   because JUUL products pose an unreasonable risk of substantial bodily injury; and because JLI

 7   made partial representations concerning the same subject matter as the omitted facts.

 8          3530. As set forth in the allegations concerning each Plaintiff in Appendix A, in

 9   purchasing JUUL products, the Plaintiffs relied on the misrepresentations and/or omissions.

10   Reasonable consumers would have been expected to have relied on the misrepresentations and
11   omissions.
12          3531. Defendants knew or should have known that their misrepresentations and/or
13   omissions were false and misleading, and intended for consumers to rely on such
14   misrepresentations and omissions.
15          3532. JLI and the Management Defendants engaged in fraudulent and deceptive
16   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL
17   products were appropriate for minors, when in fact the products never should have been
18   marketed to minors and are especially harmful to minors due to the potent and addictive
19   nicotine doses, addictive qualities, and health risks.

20          3533. In addition, all Defendants engaged in unfair and unconscionable conduct

21   because the targeting of minors offends public policy (in particular Wyo. Stat. Ann. § 14-3-

22   302); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially injurious;

23   and has caused substantial harm that greatly outweighs any possible utility from the conduct.

24          3534. As alleged above, all Defendants participated and/or facilitated the marketing of

25   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

26   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

27   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

28   use of JUUL products by minors continues to rise.

       Page 703                                                          SECOND AMENDED CONSOLIDATED
                                                                               CLASS ACTION COMPLAINT
                                                                             Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 721 of 729


 1          3535. Defendants’ conduct actually and proximately caused actual damages to

 2   Plaintiffs and class members. Absent Defendants’ unfair and fraudulent conduct, Plaintiffs and

 3   class members would have behaved differently and would not have purchased JUUL products

 4   or would have paid less for them. Defendants’ misrepresentations and omissions induced

 5   Plaintiffs and class members to purchase JUUL products they would not otherwise have

 6   purchased and enter into purchase contracts they would not otherwise have entered into. In

 7   addition, class members who are minors are entitled to full repayment of the amounts they spent

 8   on JUUL products. Plaintiffs seek—on behalf of themselves and each member of the class—

 9   actual damages as well as restitution, attorney’s fees, and any other relief the Court may deem

10   just or proper.
11                          b.     Common Law Fraud
12          3536. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.
13          3537. This claim is brought against JLI.
14          3538. JUUL created and implemented a scheme to create a market for e-cigarettes and
15   substantially increase sales of JUUL through a pervasive pattern of false and misleading
16   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe
17   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
18   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
19   addictiveness, and significant risks of substantial physical injury from using JUUL products.

20          3539. Advertisements and representations for JUUL products contained deceptive

21   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

22   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

23   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

24   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

25   decades, JLI used third parties and word of mouth to spread false and misleading information

26   about JUUL products.

27          3540. Advertisements and representations for JUUL products concealed and failed to

28   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

       Page 704                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 722 of 729


 1   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 2   addictive, posed significant risks of substantial physical injury resulting from the use of the

 3   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 4   consumed through a pack of combustible cigarettes.

 5          3541. The labels on JUUL products failed to disclose that the products posed

 6   significant risks of substantial physical injury resulting from the use of the products. The labels

 7   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 8          3542. The omissions were misleading and deceptive standing alone and were

 9   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

10   cigarettes and other representations.
11          3543. JLI’s conduct was fraudulent and deceptive because its misrepresentations and
12   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers
13   including the Plaintiffs. Reasonable consumers, including the Plaintiffs, would have found it
14   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation
15   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely
16   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable
17   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
18   consumed through one JUUL pod exceeded the nicotine consumed through a pack of
19   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

20   Plaintiffs’ and class members’ decisions to purchase JUUL products.

21          3544. JLI owed Plaintiffs and class members a duty to disclose these facts because they

22   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

23   other than Plaintiffs and class members), who had exclusive and superior knowledge of the

24   facts; because the facts would be material to reasonable consumers; because JUUL products

25   pose an unreasonable risk of substantial bodily injury; and because JLI made partial

26   representations concerning the same subject matter as the omitted facts.

27          3545. As set forth in the allegations concerning each Plaintiff in Appendix A, in

28   purchasing JUUL products, Plaintiffs reasonably and justifiably relied on the misrepresentations

       Page 705                                                             SECOND AMENDED CONSOLIDATED
                                                                                  CLASS ACTION COMPLAINT
                                                                                Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 723 of 729


 1   and/or omissions. Reasonable consumers would have been expected to have relied on the

 2   misrepresentations and omissions.

 3          3546. Defendants knew or should have known that their misrepresentations and/or

 4   omissions were false and misleading, and intended for consumers to rely on such

 5   misrepresentations and omissions.

 6          3547. JLI knew that JUUL products were not safe or reasonable alternatives to

 7   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 8   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 9   products.

10          3548. JLI’s conduct actually and proximately caused damages to Plaintiffs and class
11   members. Absent JLI’s conduct, Plaintiffs and class members would have behaved differently
12   and would not have purchased JUUL products or would have paid less for them. JLI’s
13   misrepresentations and omissions induced Plaintiffs and class members to purchase JUUL
14   products they would not otherwise have purchased and enter into purchase contracts they would
15   not otherwise have entered into. Plaintiffs seek—on behalf of themselves and each member of
16   the class damages in an amount to be proven at trial, as well as any other relief the Court may
17   deem just or proper.
18                          c.      Breach of the Implied Warranty of Merchantability
19          3549. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

20          3550. This claim is brought against JLI.

21          3551. JUUL has at all times been a merchant with respect to the products which were

22   sold to Plaintiff and the class and was in the business of selling such products.

23          3552. Each JUUL product sold by JUUL comes with an implied warranty that it will

24   merchantable and fit for the ordinary purpose for which it would be used. See Wyo. Stat. Ann.

25   § 34.1-2-314. JUUL has breached its implied warranty of merchantability because its products

26   were not in merchantable condition when sold, were defective when sold, did not conform to the

27   promises and affirmations of fact made on the products’ containers or labels, and/or do not

28   possess even the most basic degree of fitness for ordinary use.

       Page 706                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 724 of 729


 1            3553. The ordinary intended purpose of JUUL’s products—and the purpose for which

 2   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

 3   products are not fit for that use—or any other use—because they (i) were not smoking cessation

 4   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 5   potent    nicotine-delivery   mechanisms,   (iv) were   powerfully    addictive, and (v) posed

 6   unreasonable risks of substantial bodily injury. Due to these and other features, JUUL’s

 7   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 8   recreation smoking devices.

 9            3554. Plaintiffs and each member of the class have had sufficient direct dealings with

10   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized
11   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiffs and
12   each member of the class, on the other hand.
13            3555. Further, Plaintiffs and each member of the class were third-party beneficiaries of
14   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and
15   sale of JUUL products to consumers. Specifically, Plaintiffs and class members are the intended
16   beneficiaries of JUUL’s implied warranties. JUUL’s products are manufactured with the
17   express purpose an intent of being sold to consumers.
18            3556. Plaintiffs and the members of the class were injured as a direct and proximate
19   result of JUUL’s breach of its implied warranties of merchantability. Plaintiffs and members of

20   the class were damaged as a result of JUUL’s breach of its implied warranty of merchantability

21   because, had they been aware of the unmerchantable condition of JUUL products, they would

22   not have purchased JUUL products, or would have paid less for them. Plaintiffs seek damages

23   in an amount to be proven at trial, as well as any other relief the Court may deem just or proper

24            3557. JUUL was provided notice of these issues by numerous complaints filed against

25   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

26   individual letters and communications sent by consumers before or within a reasonable amount

27   of time after they discovered or should have discovered that’s JUUL product were defective and

28   unmerchantable.

       Page 707                                                           SECOND AMENDED CONSOLIDATED
                                                                                CLASS ACTION COMPLAINT
                                                                              Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 725 of 729


 1                          d.     Unjust Enrichment
 2          3558. Plaintiffs incorporate the allegations set forth above as if fully set forth herein.

 3          3559. This claim is brought against JLI and the Management Defendants.

 4          3560. Defendants created and implemented a scheme to create a market for e-cigarettes

 5   and substantially increase sales of JUUL products through a pervasive pattern of false and

 6   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 7   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 8   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 9   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

10   products.
11          3561. Defendants were unjustly enriched as a result of their wrongful conduct,
12   including through the false and misleading advertisements and omissions regarding (i) whether
13   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable
14   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were
15   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from
16   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the
17   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly
18   enriched through their scheme of marketing their products to minors. Wyoming Statutes
19   Annotated section 14-3-302 prohibits the marketing and sale of JUUL products to minors.

20          3562. Defendants requested and received a measurable benefit at the expense of

21   Plaintiffs and class members in the form of payment for JUUL products.

22          3563. Defendants appreciated, recognized, and chose to accept the monetary benefits

23   Plaintiffs conferred onto Defendants at the Plaintiffs’ detriment. These benefits were the

24   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

25          3564. There is no justification for Defendants’ enrichment. It would be inequitable,

26   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

27   benefits were procured as a result of their wrongful conduct.

28          3565. Plaintiffs are entitled to restitution of the benefits Defendant unjustly retained

       Page 708                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 726 of 729


 1   and/or any amounts necessary to return Plaintiffs to the position they occupied prior to dealing

 2   with Defendant. Due to the sprawling, decades-long tobacco litigations and other notice they

 3   have received as a result of lawsuits filed against them, Defendants are reasonably notified that

 4   Plaintiffs and class members would expect compensation from Defendants’ unjust enrichment

 5   stemming from their wrongful actions.

 6            3566. Plaintiffs plead this claim separately as well as in the alternative to their other

 7   claims, as without such claims they would have no adequate legal remedy.

 8   VIII. PRAYER FOR RELIEF
 9            Plaintiff, on behalf of themselves and the proposed classes, respectfully demand that the

10   Court:

11            A.      Determine that this action may be maintained as a class action pursuant to Fed.

12   R. Civ. P. Rule 23(a) and (b)(3), direct that reasonable notice of this action be given to the

13   classes, declare Plaintiffs as a named representatives of the classes, and declare that Plaintiffs’

14   counsel be appointed as class counsel;

15            B.      Enter judgment against Defendants and in favor of Plaintiffs and the classes;

16            C.      Award damages (including statutory, punitive, and multiple damages as

17   provided by law) and restitution to the classes in an amount to be determined at trial, plus

18   interest in accordance with law;

19            D.      Order disgorgement from the Defendants;

20            E.      Award Plaintiffs and the classes their costs of suit, including reasonable

21   attorneys’ fees as provided by law; and

22            F.      Award such further and additional relief as is necessary to redress the harm

23   caused by Defendants’ unlawful conduct and as the Court may deem just and proper under the

24   circumstances.

25   IX.      LACK OF ADEQUATE REMEDIES AT LAW
26            3567. To the extent that equitable relief is sought under any of the above claims,

27   plaintiffs plead such claims in the alternative to any legal claims and further plead that their

28   legal claims do not provide adequate remedeis at law. Until discovery and other pretrial matters

       Page 709                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
           Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 727 of 729


 1   are complete, the extent to which the legal claims above may provide the same relief for the

 2   same harms as could be available under claims providing equitable relief is unknown.

 3   Restitution may, for example, be measured differently than legal damages and provide for a

 4   different amount of relief. The difference betwen the value of restitutionary and legal relief will

 5   therefore be unknown until, at the earliest, the completion of expert reports and discovery.

 6           3568. In states where only equitable remedies are available for claims of unfair or

 7   unconscionable conduct (such as claims under the California Unfair Competition Law), legal

 8   claims that prohibit fraudulent conduct or provide for implied warranties would not be adequate

 9   to provide relief for such unfair or conconscionable conduct. In other instances, equitable

10   claims (again, such as the California Unfair Competition Law) broadly prohibit fraudulent
11   conduct whereas legal claims only prohibit specifically enumerated types of conduct. In
12   addition, claims alleging unfair or unconscionable conduct or unjust enrichment are brought
13   against numerous defendants in addition to JLI, and thus seek relief that is different and broader
14   than the relief sought by way of plaintiffs’ legal claims. The legal claims thus do not inherently
15   provide the same relief for the same harms as the equitable claims.
16   X.      RELIEF NOT REQUESTED AND RESERVATION OF RIGHTS
17           3569. None of the causes of action asserted herein seeks damages or other relief as a
18   result of personal injuries allegedly attributable to Plaintiffs’ and class members’ use of JUUL
19   products. Such claims are governed by the personal injury Master Complaint and any additional

20   Short Form complaints that may be filed (or as otherwise agreed by the parties). The named

21   Plaintiffs in this complaint expressly reserve their right to seek damages or other relief for

22   personal injuries they may have suffered, regardless of whether those damages are sought

23   through causes of action alleged herein or otherwise.

24   XI.     DEMAND FOR JURY TRIAL
25           3570. Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs, on behalf of

26   themselves and the classes, demand a trial by jury on all issues to triable.

27

28

       Page 710                                                            SECOND AMENDED CONSOLIDATED
                                                                                 CLASS ACTION COMPLAINT
                                                                               Case No. 19-md-02913-WHO
        Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 728 of 729


 1   DATED: February 2, 2021              Respectfully Submitted,

 2
                                          By: Dena C. Sharp
 3
                                          Dena C. Sharp
 4                                        GIRARD SHARP LLP
                                          601 California St., Suite 1400
 5
                                          San Francisco, CA 94108
 6                                        Telephone: (415) 981-4800

 7                                        By: Sarah R. London
 8
                                          Sarah R. London
 9                                        LIEFF CABRASER HEIMANN &
                                          BERNSTEIN
10                                        275 Battery Street, Fl. 29
                                          San Francisco, CA 94111
11
                                          Telephone: (415) 956-1000
12

13                                        By: Dean Kawamoto

14                                        Dean Kawamoto
                                          KELLER ROHRBACK L.L.P.
15                                        1201 Third Ave., Ste. 3200
                                          Seattle, WA 98101
16                                        Telephone: (206) 623-1900
17
                                          By: Ellen Relkin
18
                                          Ellen Relkin
19
                                          WEITZ & LUXENBERG
20                                        700 Broadway
                                          New York, NY 10003
21                                        Telephone: (212) 558-5500

22                                        Co-Lead Counsel for the Plaintiffs
23

24

25

26

27

28

      Page 711                                               SECOND AMENDED CONSOLIDATED
                                                                   CLASS ACTION COMPLAINT
                                                                 Case No. 19-md-02913-WHO
         Case 3:19-md-02913-WHO Document 1358 Filed 02/02/21 Page 729 of 729


 1                                   CERTIFICATE OF SERVICE
 2         I hereby certify that on February 2, 2021, I electronically filed the foregoing document

 3   using the CM/ECF system, which will send notification of such filing to all counsel of record

 4   registered in the CM/ECF system.

 5                                                               /s/ Sarah R. London

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                                  Case No. 19-md-02913-WHO
